Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 1 of 526 PageID #: 1329



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  RETAILMENOT, INC.,                               )
                                                   )
                         Plaintiff,                )
                                                   )
  v.                                               ) C.A. No. 18-937-CFC-MPT
                                                   )
  HONEY SCIENCE CORP.,                             ) JURY TRIAL DEMANDED
                                                   )
                         Defendant.                )
                                                   )


                HONEY SCIENCE CORP.’S ANSWER TO COMPLAINT AND
                        FIRST AMENDED COUNTERCLAIMS

         Defendant Honey Science Corp. (“Honey”) respectfully submits its Answer in response

  to Plaintiff RetailMeNot, Inc.’s (“Plaintiff” or “RetailMeNot”) Original Complaint for Patent

  Infringement (“Complaint”). To the extent not specifically admitted herein, the allegations of

  the Complaint are denied, including any allegations contained in the headings of the Complaint.

                RESPONSES TO SPECIFIC ALLEGATIONS OF COMPLAINT

                                      NATURE OF THE ACTION

         1.      Paragraph 1 contains legal conclusions to which no answer is required. To the

  extent an answer is required, Honey admits that the Complaint purports to be an action arising

  under the patent laws of the United States, 35 U.S.C. §§ 271, et seq., but Honey denies that there

  is any legal or factual basis for such action.

         2.      Honey admits that RetailMeNot is the named assignee on the face of U.S. Patent

  No. 9,626,688 (“the ’688 Patent”), U.S. Patent No. 9,639,853 (“the ’853 Patent”), U.S. Patent

  No. 9,953,335 (“the ’335 Patent”), and U.S. Patent No. 9,965,769 (“the ’769 Patent”)

  (collectively, the “Patents-in-Suit”). Honey is without knowledge or information sufficient to




                                                   1
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 2 of 526 PageID #: 1330



  admit or deny the remaining allegations in paragraph 2 of the Complaint and, on that basis,

  denies them.

         3.      Honey admits that it maintains a website and offers a browser extension. Honey

  otherwise denies the allegations in paragraph 3 of the Complaint.

                                              PARTIES

         4.      Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 4 of the Complaint and, on that basis, denies them.

         5.      Honey admits that it is a corporation organized and existing under the laws of

  Delaware, having its principal place of business in Los Angeles, California. Honey otherwise

  denies the allegations in paragraph 5 of the Complaint.

                                   JURISDICTION AND VENUE

         6.      Paragraph 6 contains legal conclusions to which no answer is required. To the

  extent an answer is required, Honey admits that the Complaint purports to be an action arising

  under the patent laws of the United States, 35 U.S.C. §§ 1, et seq., and that this Court has subject

  matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338, but Honey denies that there is any

  legal or factual basis for such action.

         7.      Paragraph 7 contains legal conclusions to which no answer is required. To the

  extent an answer is required, Honey admits for purposes of this action only that venue exists in

  this District for the claims against Honey pursuant to 28 U.S.C. § 1400(b).

         8.      Paragraph 8 contains legal conclusions to which no answer is required. To the

  extent an answer is required, Honey admits for purposes of this action only that this Court has

  personal jurisdiction over it. Honey otherwise denies the allegations in paragraph 8 of the

  Complaint.




                                                   2
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 3 of 526 PageID #: 1331



                                   FACTUAL BACKGROUND

  A. RetailMeNot’s History and Business

         9.      Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 9 of the Complaint and, on that basis, denies them.

         10.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 10 of the Complaint and, on that basis, denies them.

         11.     Honey admits that Exhibit A attached to the Complaint on its face purports to be

  copies of RetailMeNot press releases. Honey otherwise is without knowledge or information

  sufficient to admit or deny the allegations in paragraph 11 of the Complaint and, on that basis,

  denies them.

  B. U.S. Patent No. 9,626,688

         12.     Honey admits that the face of the ’688 Patent bears the title “Method and system

  for facilitating access to a promotional offer.” Honey admits that Exhibit B attached to the

  Complaint on its face purports to be a copy of the ’688 Patent. Honey otherwise denies the

  allegations in paragraph 12 of the Complaint.

         13.     Honey denies the allegations in paragraph 13 of the Complaint.

         14.     Honey denies the allegations in paragraph 14 of the Complaint.

         15.     Honey denies the allegations in paragraph 15 of the Complaint.

         16.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 16 of the Complaint and, on that basis, denies them.

         17.     Honey denies the allegations in paragraph 17 of the Complaint.

         18.     Honey admits that the language recited in paragraph 18 of the Complaint appears

  in claim 1 of the ’688 Patent.




                                                  3
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 4 of 526 PageID #: 1332



         19.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 19 of the Complaint and, on that basis, denies them.

         20.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 20 of the Complaint and, on that basis, denies them.

         21.     Honey denies the allegation in paragraph 21 of the Complaint.

  C. U.S. Patent Nos. 9,639,853; 9,953,335; and 9,965,769

         22.     Honey admits that the face of the ’853, ’335, and ’769 Patents bear the title

  “Devices, methods, and computer readable media for redemption header for merchant offers.”

  Honey admits that Exhibits C, D, and E attached to the Complaint on their face purport to be

  copies of the ’853, ’335, and ’769 Patents, respectively. Honey otherwise denies the allegations

  in paragraph 22 of the Complaint.

         23.     Honey denies the allegations in paragraph 23 of the Complaint.

         24.     Honey denies the allegations in paragraph 24 of the Complaint.

         25.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 25 of the Complaint and, on that basis, denies them.

         26.     Honey denies the allegations in paragraph 26 of the Complaint.

         27.     Honey admits that the language recited in paragraph 27 of the Complaint appears

  in claim 1 of the ’853 Patent.

         28.     Honey admits that the language recited in paragraph 28 of the Complaint appears

  in claim 1 of the ’335 Patent.

         29.     Honey admits that the language recited in paragraph 29 of the Complaint appears

  in claim 1 of the ’769 Patent.

         30.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 30 of the Complaint and, on that basis, denies them.


                                                  4
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 5 of 526 PageID #: 1333



         31.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 31 of the Complaint and, on that basis, denies them.

         32.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 32 of the Complaint and, on that basis, denies them.

         33.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 33 of the Complaint and, on that basis, denies them.

         34.     Honey denies the allegations in paragraph 34 of the Complaint.

  D. Honey’s Business

         35.     Honey admits that it was founded in 2012. Honey admits that Exhibit F to the

  Complaint purports to be a copy of pages from Honey’s website. Honey admits that its website

  states that its browser extension “automatically finds and applies coupon codes at checkout.”

  Honey admits that it offers or has offered a browser extension for Chrome, Firefox, Opera,

  Safari, and Edge. Honey otherwise denies the allegations in paragraph 35 of the Complaint.

         36.     Honey admits that it generates revenue on commissions earned as an affiliate

  marketing publisher. Honey otherwise denies the allegations in paragraph 36 of the Complaint.

         37.     Honey admits that it participates in affiliate programs, including Rakuten

  Linkshare and CJ Affiliate (formerly Commission Junction).          Honey otherwise denies the

  allegations in paragraph 37 of the Complaint.

  E. Alleged Infringement

         38.     Honey admits that it maintains a website at https://www.joinhoney.com. Honey

  admits that it offers or has offered a browser extension for Chrome, Firefox, Opera, Safari, and

  Edge. Honey otherwise denies the allegations in paragraph 38 of the Complaint.

         39.     Honey denies the allegations in paragraph 39 of the Complaint.




                                                  5
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 6 of 526 PageID #: 1334



                  i.    The ’688 Patent

         40.     Honey admits that it maintains a website at https://www.joinhoney.com. Honey

  otherwise denies the allegations in paragraph 40 of the Complaint.

         41.     Honey denies the allegations in paragraph 41 of the Complaint.

         42.     Honey denies the allegations in paragraph 42 of the Complaint.

         43.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 43 of the Complaint and, on that basis, denies them.

         44.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 44 of the Complaint and, on that basis, denies them.

         45.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 45 of the Complaint and, on that basis, denies them.

         46.     Honey admits that it provides a website at https://www.joinhoney.com. Honey

  otherwise denies the allegations in paragraph 46 of the Complaint.

         47.     Honey denies that it has infringed or is infringing any of the Patents-in-Suit.

  Honey is without knowledge or information sufficient to admit or deny the remaining allegations

  in paragraph 47 of the Complaint and, on that basis, denies them.

                  ii.   The ’853 Patent

         48.     Honey admits that it offers or has offered an extension for Chrome. Honey

  otherwise denies the allegations in paragraph 48 of the Complaint.

         49.     Honey denies the allegations in paragraph 49 of the Complaint.

         50.     Honey denies the allegations in paragraph 50 of the Complaint.

         51.     Honey denies that it has infringed or is infringing any of the Patents-in-Suit.

  Honey is without knowledge or information sufficient to admit or deny the remaining allegations

  in paragraph 51 of the Complaint and, on that basis, denies them.


                                                  6
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 7 of 526 PageID #: 1335



                 iii.   The ’335 Patent

         52.     Honey admits that it offers or has offered an extension for Chrome. Honey

  otherwise denies the allegations in paragraph 52 of the Complaint.

         53.     Honey denies the allegations in paragraph 53 of the Complaint.

         54.     Honey denies the allegations in paragraph 54 of the Complaint.

         55.     Honey denies that it has infringed or is infringing any of the Patents-in-Suit.

  Honey is without knowledge or information sufficient to admit or deny the remaining allegations

  in paragraph 55 of the Complaint and, on that basis, denies them.

                 iv.    The ’769 Patent

         56.     Honey admits that it offers or has offered an extension for Chrome. Honey

  otherwise denies the allegations in paragraph 56 of the Complaint.

         57.     Honey denies the allegations in paragraph 57 of the Complaint.

         58.     Honey denies that it has infringed or is infringing any of the Patents-in-Suit.

  Honey is without knowledge or information sufficient to admit or deny the remaining allegations

  in paragraph 58 of the Complaint and, on that basis, denies them.

                 v.     Alleged Knowledge and Willfulness

         59.     Honey denies the allegations in paragraph 59 of the Complaint.

  F. Alleged Harm to RetailMeNot

         60.     Honey is without knowledge or information sufficient to admit or deny the

  allegations in paragraph 60 of the Complaint and, on that basis, denies all such allegations.

         61.     Honey denies the allegations in paragraph 61 of the Complaint.

         62.     Honey denies the allegations in paragraph 62 of the Complaint.




                                                   7
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 8 of 526 PageID #: 1336



                  COUNT I – ALLEGED INFRINGEMENT OF THE ’688 PATENT

         63.       Honey incorporates each of its responses to paragraphs 1-62 as though fully set

  forth herein.

         64.       Honey denies the allegations in paragraph 64 of the Complaint.

         65.       Honey denies the allegations in paragraph 65 of the Complaint.

         66.       Honey denies the allegations in paragraph 66 of the Complaint.

         67.       Honey denies the allegations in paragraph 67 of the Complaint.

         68.       Honey denies the allegations in paragraph 68 of the Complaint.

         69.       Honey denies the allegations in paragraph 69 of the Complaint.

               COUNT II – ALLEGED INFRINGEMENT OF THE ’853 PATENT

         70.       Honey incorporates each of its responses to paragraphs 1-69 as though fully set

  forth herein.

         71.       Honey denies the allegations in paragraph 71 of the Complaint.

         72.       Honey denies the allegations in paragraph 72 of the Complaint.

         73.       Honey denies the allegations in paragraph 73 of the Complaint.

         74.       Honey denies the allegations in paragraph 74 of the Complaint.

         75.       Honey denies the allegations in paragraph 75 of the Complaint.

         76.       Honey denies the allegations in paragraph 76 of the Complaint.

               COUNT III – ALLEGED INFRINGEMENT OF THE ’335 PATENT

         77.       Honey incorporates each of its responses to paragraphs 1-76 as though fully set

  forth herein.

         78.       Honey denies the allegations in paragraph 78 of the Complaint.

         79.       Honey denies the allegations in paragraph 79 of the Complaint.




                                                   8
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 9 of 526 PageID #: 1337



         80.      Honey denies the allegations in paragraph 80 of the Complaint.

         81.      Honey denies the allegations in paragraph 81 of the Complaint.

         82.      Honey denies the allegations in paragraph 82 of the Complaint.

         83.      Honey denies the allegations in paragraph 83 of the Complaint.

               COUNT IV – ALLEGED INFRINGEMENT OF THE ’769 PATENT

         84.      Honey incorporates each of its responses to paragraphs 1-83 as though fully set

  forth herein.

         85.      Honey denies the allegations in paragraph 85 of the Complaint.

         86.      Honey denies the allegations in paragraph 86 of the Complaint.

         87.      Honey denies the allegations in paragraph 87 of the Complaint.

         88.      Honey denies the allegations in paragraph 88 of the Complaint.

         89.      Honey denies the allegations in paragraph 89 of the Complaint.

         90.      Honey denies the allegations in paragraph 90 of the Complaint.

                             RESPONSE TO PRAYER FOR RELIEF

         Honey denies that Plaintiff is entitled to any relief sought in its Complaint or any relief

  whatsoever.

                          RESPONSE TO DEMAND FOR JURY TRIAL

         Honey does not object to Plaintiff’s demand for a trial by jury of all issues so triable.

                                   AFFIRMATIVE DEFENSES

         Pursuant to Federal Rule of Civil Procedure 8(c), and without altering any applicable

  burdens of proof or burdens of persuasion, Honey asserts the following defenses to the

  Complaint and reserves its right to assert additional defenses.




                                                   9
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 10 of 526 PageID #: 1338



                                  FIRST AFFIRMATIVE DEFENSE
                                        (Non-Infringement)

          Honey does not and has not infringed any valid, enforceable, asserted claim of the

   Patents-in-Suit, either literally or under the doctrine of equivalents, or under any theory of

   infringement.

                                 SECOND AFFIRMATIVE DEFENSE
                                          (Invalidity)

          Each asserted claim of the Patents-in-Suit is invalid for failure to comply with one or

   more of the requirements of Title 35 of the United States Code, including without limitation, 35

   U.S.C. §§ 101, 102, 103, 112, and 116, and the rules, regulations, and laws pertaining thereto.

                                 THIRD AFFIRMATIVE DEFENSE
                            (Prosecution History Disclaimer and Estoppel)

          Plaintiff is barred, based on statements, representations, and admissions made during

   prosecution of the patent applications resulting in the Patents-in-Suit or related patent

   applications, from asserting any interpretation of any valid, enforceable claims of the Patents-in-

   Suit that would be broad enough to cover any accused product alleged to infringe the asserted

   patent, either literally or by application of the doctrine of equivalents.

                                FOURTH AFFIRMATIVE DEFENSE
                                     (Equitable Defenses)

          Plaintiff’s attempted enforcement of the Patents-in-Suit against Honey is barred by one or

   more of the equitable doctrines of estoppel, acquiescence, waiver, and unclean hands.

                                  FIFTH AFFIRMATIVE DEFENSE
                                      (Limitation on Damages)

          Plaintiff’s claims for damages are statutorily limited or barred by 35 U.S.C. §§ 286 and

   287.




                                                     10
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 11 of 526 PageID #: 1339



                                 SIXTH AFFIRMATIVE DEFENSE
                                       (Preclusion of Costs)

          Plaintiff is barred under 35 U.S.C. § 288 from recovering costs associated with its action.

                               SEVENTH AFFIRMATIVE DEFENSE
                                     (No Injunctive Relief)

          Plaintiff is not entitled to injunctive relief as it has, at a minimum, an adequate remedy at

   law for the alleged infringement and no irreparable injury.

                                EIGHTH AFFIRMATIVE DEFENSE
                                        (No Willfulness)

          Plaintiff is barred from obtaining a finding of willfulness or receiving enhanced damages

   because Plaintiff has failed to allege Honey engaged in reprehensible conduct and Honey has

   engaged in no such conduct, which is a prerequisite for a finding of willfulness and an award of

   enhanced damages.

                                    RESERVATION OF RIGHTS

          Honey hereby reserves the right to amend its Answer and reserves all defenses set out in

   Rule 8(c) of the Federal Rules of Civil Procedure, the Patent Laws of the United States and any

   other defenses, at law or in equity, which become applicable after the substantial completion of

   discovery or otherwise in the court of litigation.

                              FIRST AMENDED COUNTERCLAIMS

          Counterclaim-Plaintiff Honey Science Corp. (“Honey”) hereby counterclaims and alleges

   against Counterclaim-Defendant RetailMeNot, Inc. (“RetailMeNot”):

                                     NATURE OF THE ACTION

          1.      RetailMeNot is the named assignee on the face of U.S. Patent No. 9,626,688 (“the

   ’688 Patent”), U.S. Patent No. 9,639,853 (“the ’853 Patent”), U.S. Patent No. 9,953,335 (“the




                                                    11
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 12 of 526 PageID #: 1340



   ’335 Patent”), and U.S. Patent No. 9,965,769 (“the ’769 Patent”) (collectively, the “RMN

   Patents”).

           2.     The RMN Patents applied well-known solutions in an attempt to address

   problems that now no longer exist.

           3.     The RMN Patents are directed to outdated technology.            As a result, even

   RetailMeNot does not implement that technology today.

           4.     Honey is the named assignee and owner of U.S. Patent No. 10,140,625 (“the ’625

   Patent” or “the Honey Patent”).

           5.     The Honey Patent is directed toward innovative systems and methods addressing

   technical problems currently faced by retailers and consumers in the online retail industry.

           6.     RetailMeNot offers browser extensions and related software, such as the

   RetailMeNot Genie browser extension, that infringe the Honey Patent.

                                     FACTUAL BACKGROUND

   A. Honey’s History and Business

           7.     Honey was founded on the core belief that technology can help consumers.

           8.     In 2012, Honey co-founder Ryan Hudson observed that many digital coupon

   codes used in online shopping at retail websites could be discovered through Internet searches.

   However, there were countless websites, each offering coupon codes that may or may not work

   when applied by a user seeking to complete a transaction online. He recognized that although

   customers wanted to save money, most did not want to sacrifice significant time in doing so. To

   address that problem, he created a browser extension called “Honey” that could automatically

   find and apply coupon codes at checkout online. He and his co-founder George Ruan built a

   company around this technology and commercially released the browser extension that same

   year.


                                                   12
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 13 of 526 PageID #: 1341



           9.       Honey’s innovation has earned it repeated recognition from consumers and the

   industry. Honey’s browser extension for the Google Chrome browser has been recognized by

   Google as a Google Chrome Web Store Editor’s Pick. Honey has also earned the Retail

   Publisher of the Year Award by CJ (2017) and a Golden Link Award (2018).

           10.      The Golden Link Award recognizes and celebrates excellence and innovation by

   the industry’s top-performing digital marketing leaders. On June 27, 2018, at the 16th annual

   Golden Link Awards, Honey was announced as the winner of the Advertiser’s Choice Award.

           11.      On June 25, 2018, two days before the 16th annual Golden Link Awards,

   RetailMeNot filed this suit.

   B. RetailMeNot’s Business

           12.      According to its website, RetailMeNot attempts to “influence purchase decisions

   both online and in stores using strategic promotions, deals and discounts.” A true and accurate

   copy of pages of the RetailMeNot website is attached as Exhibit A.

           13.      On information and belief, in 2013, RetailMeNot went public on the Nasdaq. A

   true and accurate copy of pages of the RetailMeNot Annual Report from 2013 to 2016 are

   attached as Exhibits B to E, respectively. In each of these reports, RetailMeNot reported that

   “our primary competition is from other digital offer websites.” Ex. B at 9; Ex. C at 10; Ex. D at

   8; Ex. E at 5.

           14.      In 2014, the Wall Street Journal reported that RetailMeNot’s stock was down. A

   true and correct copy of the 2014 Wall Street Journal article is attached as Exhibit F. The article

   reported that RetailMeNot got “roughly 65% of its traffic from search” and when “Google began

   rolling out the latest update to its algorithm . . . , initial reports suggested RetailMeNot was

   among the biggest losers.”




                                                   13
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 14 of 526 PageID #: 1342



          15.     In 2015, the Wall Street Journal reported that RetailMeNot “swung to an

   unexpected loss . . . , hurt by weakness in search traffic.” A true and correct copy of the 2015

   Wall Street Journal article is attached as Exhibit G. The article quotes a RetailMeNot Chief

   Executive as stating, “We clearly aren’t moving fast enough and we remain susceptible to the

   ongoing volatility of organic search results.”

          16.     On information and belief, RetailMeNot was purchased in April 2017, and

   subsequently went private.

          17.     On information and belief, in November 2017, RetailMeNot launched the

   RetailMeNot Genie, a browser extension that automatically finds and applies coupon codes at

   checkout online. The RetailMeNot Genie launched five years after Honey first commercially

   released its browser extension.

          G. The Honey Patent

          18.     The ’625 Patent is entitled “Systems and Methods for Interfacing With a Website

   to Modify Content,” and issued on November 27, 2018 to inventors Ryan David Hudson and

   George Ruan. Honey owns the entire right, title, and interest in and to the ’625 Patent. A true

   and correct copy of the ’625 Patent is attached to this Complaint as Exhibit H.

          19.     The ’625 Patent is directed to, among other things, identifying and applying

   coupon codes on behalf of a consumer who has selected items for purchase on an electronic

   commerce platform. The system inputs the codes into a data entry interface. This input triggers

   the third party website to return a response to the received codes. The system monitors the

   responses to determine and identify changes caused by each code. The system then applies the

   code that causes the greatest change to a numerical value, such as the total price of the

   consumer’s online purchase.




                                                    14
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 15 of 526 PageID #: 1343



          20.      The ’625 Patent enables users to obtain the results of applying digital codes on a

   third party website quicker and more efficiently.

          21.      Claim 1 of the ’625 Patent recites:

          1. An online computer system that directly interfaces with a webpage of a third party
          website that causes a certain numerical value displayed on the webpage to change in
          value comprising:

             a system coupled to a public network configured to cause the numerical value to
          change when one or more digital codes are transmitted to the third party website,
          wherein the one or more digital codes enable the numerical value to change;

             a browser software installed on a user's device with an electronic display that is
          operably connected to the public network, said browser software configured to:

                   receive the one or more digital codes over the public network;

                    when the user connects with the third party website and opens the webpage,
                alter the webpage displayed on the electronic display by dynamically generating
                a graphical trigger to be presented on the display;

                  identify a data entry interface on the webpage to input each of the one or
                more digital codes;

                    upon the user's selection of the graphical trigger, automatically input each of the
                one or more digital codes into the data entry interface to invoke a function on the
                webpage for each of the one or more digital codes without selection of each of the
                one or more digital codes by the user, thereby triggering the third party website to
                receive the one or more digital codes and to return a response to each of the received
                one or more digital codes;

                    monitor the returned response from the third party website to determine and
                identify which of the one or more digital codes cause a change and determine
                the amount of the change;

                    store in a memory one or more digital codes along with data that shows the
                amount the one or more digital codes causes the numerical value to change,
                wherein the system is further configured to determine the digital code causing
                the greatest amount of change; and

                    apply the digital code that causes the greatest change in the numerical value
                to obtain and display a resulting numerical value on the third party website.

          22.      The ’625 Patent is valid and enforceable.



                                                     15
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 16 of 526 PageID #: 1344



          H. RetailMeNot’s Infringement

          23.        RetailMeNot’s infringing acts including, without limitation, providing a

   browser extension (for example, the RetailMeNot Genie), for the Google Chrome Browser and

   the Mozilla Firefox browser, in combination with related software and services under

   RetailMeNot’s ownership or control and necessary to facilitate the functioning of the foregoing.

   https://www.retailmenot.com/genie/?utm_source=rmnsite&utm_medium=

   hero&utm_campaign=homepage_a.

          24.     The infringing features of the RetailMeNot Genie include, without limitation

   receiving coupon codes, automatically testing each coupon code upon user action at check-out,

   determining the savings associated with each coupon code; and applying the coupon code that

   results in the greatest cost savings when the user clicks a button at check out.

          25.     The RetailMeNot Genie, in conjunction with servers, software, and other

   resources, comprises browser software installed on a user’s device that is coupled to

   RetailMeNot’s servers and the Internet. The RetailMeNot Genie receives coupon codes over the

   Internet (e.g. shown below under “3 Codes Found”) and interfaces with a webpage of a third

   party website (e.g. such as Barnes & Noble). When a user opens a webpage on a third party

   website and selects the RetailMeNot Genie icon at checkout, the RetailMeNot Genie generates a

   graphical trigger (such as the “Apply All Savings” button). This is shown in the following

   screenshot, which is a true and accurate depiction of the operation of the RetailMeNot Genie.




                                                    16
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 17 of 526 PageID #: 1345




          26.      Upon the user’s selection of the “Apply All Savings” button, the RetailMeNot

   Genie automatically applies each digital code to a data entry interface on the third party

   webpage, as shown in the following screenshot which is a true and accurate depiction of the

   operation of the RetailMeNot Genie. This is performed without the user selecting the codes

   individually.




          27.      The RetailMeNot Genie triggers the third party website to receive the digital

   codes applied by the RetailMeNot Genie and return a response.         The RetailMeNot Genie

   monitors the response to each digital code (such as by displaying a “Savings at Checkout” value)



                                                 17
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 18 of 526 PageID #: 1346



   and applies the coupon code that causes the greatest change in numerical value. For example, as

   shown in the following screenshots, each of which is a true and accurate depiction of the

   operation of the RetailMeNot Genie, the RetailMeNot Genie applied the F4W4A8A coupon code

   (which reduces the purchase price by 20%) rather than the V9H8V8A coupon code (which

   would have reduced the purchase price by only 15%). The F4W4A8A coupon code therefore

   causes a greater change to the “Order Total” as compared to the V9H8V8A coupon code. The

   “Order Total” after applying the F4W4A8A coupon code is displayed on the third party website,

   which has changed from the “Order Total” prior to applying to such coupon code.




                                                 18
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 19 of 526 PageID #: 1347




              28.   RetailMeNot induces its users to infringe the ’625 Patent by, among other

   activities, making the RetailMeNot Genie available to its users, who use and obtain benefits from

   practicing the inventions of the ’625 Patent, such benefits including without limitation, the

   ability to obtain the results of applying digital codes on a third party website more efficiently.

   RetailMeNot is liable for contributory infringement by, among other activities, offering the

   RetailMeNot Genie for its users to use in practicing processes claimed by the ’625 Patent, and,

   on information and belief, receiving monetary commissions for users it refers to retailers.

              29.   The foregoing is exemplary of RetailMeNot’s infringement and does not

   constitute a full recitation of Honey’s contentions regarding RetailMeNot’s infringement of the

   ’625 Patent.

              I. Harm to Honey

              30.   Honey, as the sole assignee and owner of all rights, title, and interest in the ’625

   Patent, develops and offers to consumers the Honey browser extension that automatically applies

   coupon codes on behalf of a consumer at checkout.

              31.   RetailMeNot’s offering of the RetailMeNot Genie and similar and related

   products has resulted in, and continues to cause, damages to Honey in at least the form of lost

   profits.     Merchants and affiliate networks pay commissions when the extension provider



                                                     19
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 20 of 526 PageID #: 1348



   ultimately refers a user to a merchant to make a purchase. By earning commissions for each use

   of the RetailMeNot Genie and similar and related infringing products, RetailMeNot is depriving

   Honey of commissions it would otherwise earn via, among other means, the Honey browser

   extension.

           32.     Upon information and belief, there is demand for the products offered by Honey,

   which demand Honey has the capability to exploit, and there are no acceptable non-infringing

   alternatives available to RetailMeNot.

                                   JURISDICTION AND VENUE

           33.     Honey is a corporation organized and existing under the laws of Delaware, having

   its principal place of business in Los Angeles, California.

           34.     RetailMeNot states in its Complaint that it is a private corporation organized and

   existing under the laws of Delaware, having its principal place of business in Austin, Texas.

           35.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338

   because this action arises under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.

   and the Patent Act of the United States, 35 U.S.C. § 1, et seq.

           36.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b), because

   RetailMeNot states in its Complaint that it is a corporation organized and existing under the laws

   of Delaware and thus resides in this District. To the extent the underlying action brought by

   RetailMeNot against Honey proceeds in this District, then venue as to these counterclaims is

   convenient and appropriate.

           37.     By filing its Complaint with this Court, RetailMeNot has consented to personal

   jurisdiction of this Court.

           38.     In its Complaint, RetailMeNot alleges that Honey infringes the Patents-in-Suit.




                                                   20
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 21 of 526 PageID #: 1349



          39.     Honey denies that it infringes any valid, enforceable claim of the Patents-in-Suit.

          40.     An actual controversy has arisen and now exists between Honey and RetailMeNot

   as to the non-infringement and invalidity of the Patents-in-Suit.

                                   COUNTERCLAIM ONE
                  (Declaratory Judgment of Non-Infringement of the ’688 Patent)

          41.     Honey restates and incorporates by reference each of the allegations of its

   Counterclaims in paragraphs 1-40.

          42.     In its Complaint, RetailMeNot alleges that Honey has infringed and is currently

   infringing one or more claims of the ’688 Patent by making, using, offering for sale, and/or

   selling its website, browser extensions, and related software and services.

          43.     Honey denies these claims of infringement and believes that the Complaint has

   been filed without good cause for believing the allegations to be true.              In particular,

   RetailMeNot’s Complaint fails to articulate sufficient basis for alleging that the Honey website

   meets all the limitations of claim 1 (the only identified asserted claim) of the ’688 Patent.

   Further, RetailMeNot’s Complaint fails to articulate any basis for alleging that the Honey

   browser extension meets all the limitations of any claim of the ’688 Patent.

          44.     Thus, an immediate, real and justiciable controversy has arisen between Honey

   and RetailMeNot concerning the alleged infringement of the ’688 Patent.

          45.     Honey is entitled to declaratory judgment from this Court that it does not infringe

   and has not infringed in any manner any valid, enforceable claim of the ’688 Patent.

                                    COUNTERCLAIM TWO
                      (Declaratory Judgment of Invalidity of the ’688 Patent)

          46.     Honey restates and incorporates by reference each of the allegations of its

   Counterclaims in paragraphs 1-45.




                                                   21
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 22 of 526 PageID #: 1350



          47.     In its Complaint, RetailMeNot alleges that the ’688 Patent is valid.

          48.     Honey denies that the ’688 Patent is valid and asserts that it is invalid for failure

   to comply with the requirements of 35 U.S.C. §101 et seq., including without limitation the

   requirements of 35 U.S.C. §§ 101, 102, 103 and/or 112.

          49.     For example, the limitation “a flash object or other object . . .” fails to particularly

   point out and distinctly claim the subject matter and is therefore indefinite under 35 U.S.C. §

   112.

          50.     Thus, an immediate, real and justiciable controversy has arisen between Honey

   and RetailMeNot concerning the alleged validity of the ’688 Patent.

          51.     Honey is entitled to declaratory judgment from this Court that the claims of the

   ’688 Patent are invalid.

                                  COUNTERCLAIM THREE
                  (Declaratory Judgment of Non-Infringement of the ’853 Patent)

          52.     Honey restates and incorporates by reference each of the allegations of its

   Counterclaims in paragraphs 1-51.

          53.     In its Complaint, RetailMeNot alleges that Honey has infringed and is currently

   infringing one or more claims of the ’853 Patent by making, using, offering for sale, and/or

   selling its website, browser extensions, and related software and services.

          54.     Honey denies these claims of infringement and believes that the Complaint has

   been filed without good cause for believing the allegations to be true.                 In particular,

   RetailMeNot’s Complaint fails to articulate sufficient basis for alleging that the Honey browser

   extension meets all the limitations of claim 1 (the only identified asserted claim) of the ’853

   Patent. Further, RetailMeNot’s Complaint fails to articulate any basis for alleging that the

   Honey website meets all the limitations of any claim of the ’853 Patent.



                                                    22
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 23 of 526 PageID #: 1351



          55.     Thus, an immediate, real and justiciable controversy has arisen between Honey

   and RetailMeNot concerning the alleged infringement of the ’853 Patent.

          56.     Honey is entitled to declaratory judgment from this Court that it does not infringe

   and has not infringed in any manner any valid, enforceable claim of the ’853 Patent.

                                    COUNTERCLAIM FOUR
                      (Declaratory Judgment of Invalidity of the ’853 Patent)

          57.     Honey restates and incorporates by reference each of the allegations of its

   Counterclaims in paragraphs 1-56.

          58.     In its Complaint, RetailMeNot alleges that the ’853 Patent is valid.

          59.     Honey denies that the ’853 Patent is valid and asserts that it is invalid for failure

   to comply with the requirements of 35 U.S.C. §101 et seq., including without limitation the

   requirements of 35 U.S.C. §§ 101, 102, 103 and/or 112.

          60.     For example, the limitation “offers engine” fails to particularly point out and

   distinctly claim the subject matter and is therefore indefinite under 35 U.S.C. § 112.

          61.     Thus, an immediate, real and justiciable controversy has arisen between Honey

   and RetailMeNot concerning the alleged validity of the ’853 Patent.

          62.     Honey is entitled to declaratory judgment from this Court that the claims of the

   ’853 Patent are invalid.

                                        COUNTERCLAIM FIVE
                       (Declaratory Judgment of Non-Infringement of the ’335 Patent)

          63.     Honey restates and incorporates by reference each of the allegations of its

   Counterclaims in paragraphs 1-62.




                                                   23
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 24 of 526 PageID #: 1352



          64.     In its Complaint, RetailMeNot alleges that Honey has infringed and is currently

   infringing one or more claims of the ’335 Patent by making, using, offering for sale, and/or

   selling its website, browser extensions, and related software and services.

          65.     Honey denies these claims of infringement and believes that the Complaint has

   been filed without good cause for believing the allegations to be true.               In particular,

   RetailMeNot’s Complaint fails to articulate sufficient basis for alleging that the Honey browser

   extension meets all the limitations of claim 1 (the only identified asserted claim) of the ’335

   Patent. Further, RetailMeNot’s Complaint fails to articulate any basis for alleging that the

   Honey website meets all the limitations of any claim of the ’335 Patent.

          66.     Thus, an immediate, real and justiciable controversy has arisen between Honey

   and RetailMeNot concerning the alleged infringement of the ’335 Patent.

          67.     Honey is entitled to declaratory judgment from this Court that it does not infringe

   and has not infringed in any manner any valid, enforceable claim of the ’335 Patent.

                                     COUNTERCLAIM SIX
                      (Declaratory Judgment of Invalidity of the ’335 Patent)

          68.     Honey restates and incorporates by reference each of the allegations of its

   Counterclaims in paragraphs 1-67.

          69.     In its Complaint, RetailMeNot alleges that the ’335 Patent is valid.

          70.     Honey denies that the ’335 Patent is valid and asserts that it is invalid for failure

   to comply with the requirements of 35 U.S.C. §101 et seq., including without limitation the

   requirements of 35 U.S.C. §§ 101, 102, 103 and/or 112.

          71.     For example, the limitation “coordinating . . . consistent content across domains”

   fails to particularly point out and distinctly claim the subject matter and is therefore indefinite

   under 35 U.S.C. § 112.



                                                   24
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 25 of 526 PageID #: 1353



          72.     Thus, an immediate, real and justiciable controversy has arisen between Honey

   and RetailMeNot concerning the alleged validity of the ’335 Patent.

          73.     Honey is entitled to declaratory judgment from this Court that the claims of the

   ’335 Patent are invalid.

                                   COUNTERCLAIM SEVEN
                  (Declaratory Judgment of Non-Infringement of the ’769 Patent)

          74.     Honey restates and incorporates by reference each of the allegations of its

   Counterclaims in paragraphs 1-73.

          75.     In its Complaint, RetailMeNot alleges that Honey has infringed and is currently

   infringing one or more claims of the ’769 Patent by making, using, offering for sale, and/or

   selling its website, browser extensions, and related software and services.

          76.     Honey denies these claims of infringement and believes that the Complaint has

   been filed without good cause for believing the allegations to be true.             In particular,

   RetailMeNot’s Complaint fails to articulate sufficient basis for alleging that the Honey browser

   extension meets all the limitations of claim 1 (the only identified asserted claim) of the ’769

   Patent. Further, RetailMeNot’s Complaint fails to articulate any basis for alleging that the

   Honey website meets all the limitations of any claim of the ’769 Patent.

          77.     Thus, an immediate, real and justiciable controversy has arisen between Honey

   and RetailMeNot concerning the alleged infringement of the ’769 Patent.

          78.     Honey is entitled to declaratory judgment from this Court that it does not infringe

   and has not infringed in any manner any valid, enforceable claim of the ’769 Patent.




                                                   25
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 26 of 526 PageID #: 1354



                                   COUNTERCLAIM EIGHT
                      (Declaratory Judgment of Invalidity of the ’769 Patent)

          79.     Honey restates and incorporates by reference each of the allegations of its

   Counterclaims in paragraphs 1-78.

          80.     In its Complaint, RetailMeNot alleges that the ’769 Patent is valid.

          81.     Honey denies that the ’769 Patent is valid and asserts that it is invalid for failure

   to comply with the requirements of 35 U.S.C. §101 et seq., including without limitation the

   requirements of 35 U.S.C. §§ 101, 102, 103 and/or 112.

          82.     For example, the limitation “coordinating . . . consistent content across domains”

   fails to particularly point out and distinctly claim the subject matter and is therefore indefinite

   under 35 U.S.C. § 112.

          83.     Thus, an immediate, real and justiciable controversy has arisen between Honey

   and RetailMeNot concerning the alleged validity of the ’769 Patent.

          84.     Honey is entitled to declaratory judgment from this Court that the claims of the

   ’769 Patent are invalid.

                                      COUNTERCLAIM NINE
                                  (Infringement of the ’625 Patent)

          85.     Honey restates and incorporates by reference each of the allegations of its

   Counterclaims in paragraphs 1-84.

          86.     On information and belief, RetailMeNot has directly infringed and is currently

   directly infringing one or more claims of the ’625 Patent in violation of 35 U.S.C. §§ 271, et seq.

          87.     RetailMeNot infringes literally and/or under the doctrine of equivalents, in

   violation of 35 U.S.C. § 271(a) by, among other activities, making using, offering for sale, and/or

   selling within this District and elsewhere in the United States, without license or authority, the




                                                   26
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 27 of 526 PageID #: 1355



   RetailMeNot Genie and related and similar products falling within the scope of one or more

   claims of the ’625 Patent, including but not limited to claim 1.

          88.     On information and belief, RetailMeNot has infringed and is currently infringing

   one or more claims of the ’625 Patent, in violation of 35 U.S.C. § 271(b), by actively inducing

   infringement of the ’625 Patent, at least as of the filing of this Complaint, with knowledge of the

   ’625 Patent and with knowledge or willful blindness that it is inducing the infringement of the

   ’625 Patent by, among other activities, actively and knowingly aiding and abetting, assisting, and

   encouraging others, including without limitation its members, customers, and end users of the

   RetailMeNot Genie and related and similar products, to directly infringe the ’625 Patent with

   respect to the making, using, offering for sale, and/or selling within this District and elsewhere in

   the United States, without license or authority, the RetailMeNot Genie and related and similar

   products falling within the scope of one or more claims of the ’625 Patent, including but not

   limited to claim 1.

          89.     On information and belief, RetailMeNot has contributed to infringement and is

   currently contributing to the infringement of one or more claims of the ’625 Patent, in violation

   of 35 U.S.C. § 271(c), at least as of the filing of this Complaint, with knowledge of the ’625

   Patent and with knowledge or willful blindness that the RetailMeNot Genie and related and

   similar products are especially adapted for use in infringing the ’625 Patent by, among other

   activities, offering for sale and/or selling the RetailMeNot Genie and related and similar

   products, which constitute a material part of the invention falling within the scope of one or more

   claims of the ’625 Patent, including but not limited to claim 1.

          90.     On information and belief, RetailMeNot’s continued infringement after having

   knowledge of the ’625 Patent is willful and deliberate. With such knowledge, the making, using,




                                                    27
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 28 of 526 PageID #: 1356



   offering for sale, and/or selling the RetailMeNot Genie and related and similar products, and/or

   inducing and/or contributing to the infringement of the ’625 Patent by, among other activities,

   actively and knowingly aiding and abetting, assisting, and encouraging others, including without

   limitation its members, customers, and end users of the RetailMeNot Genie and related and

   similar products is willful and deliberate.

          91.     RetailMeNot’s acts of infringement have caused damage to Honey in an amount

   to be proven at trial. As a consequence of RetailMeNot’s infringement, Honey is entitled to

   recover lost profits and other damages adequate to compensate it for the infringement

   complained of herein, but in no event less than a reasonable royalty.

          92.     Honey has suffered and continues to suffer irreparable injury as a direct and

   proximate result of RetailMeNot’s infringement for which there is no adequate remedy at law.

   Unless RetailMeNot is enjoined, Honey will continue to suffer such irreparable injury as a direct

   and proximate result of RetailMeNot’s conduct.

                                        PRAYER FOR RELIEF

          WHEREFORE, Honey prays that this Court:

          A.      Enter judgment in favor of Honey, and against RetailMeNot, thereby dismissing

   RetailMeNot’s Complaint in its entirety, with prejudice, with RetailMeNot taking nothing by

   way of its claims;

          B.      Declare that Honey has not infringed, and is not now infringing any valid,

   enforceable claim of the Patents-in-Suit;

          C.      Declare that all asserted claims of the Patents-in-Suit are invalid;




                                                    28
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 29 of 526 PageID #: 1357



             D.    Hold that no damages or royalties, attorneys’ fees, costs, pre- or post-judgment

   interest, or any other compensation or damages are due or owed by Honey to RetailMeNot for

   any of the acts alleged in RetailMeNot’s Complaint;

             E.    Hold that RetailMeNot is not entitled to injunctive relief;

             F.    Permanently enjoin RetailMeNot, its successors and assigns, and anyone acting in

   concert therewith or on its behalf, from attempting to enforce the Patents-in-Suit against Honey

   or any parents, affiliates, or subsidiaries of Honey or its respective officers, agents, employees,

   successors, and assigns;

             G.    Find that RetailMeNot is liable for infringement, inducing the infringement,

   and/or contributing to the infringement of one or more claims of the ’625 Patent as alleged

   herein;

             H.    Permanently enjoin RetailMeNot and its affiliates, subsidiaries, officers, directors,

   employees, agents, representatives, licensees, successors, assigns, and all those acting for any of

   them and/or on any of their behalf, or acting in concert with any of them directly or indirectly

   from infringing, inducing others to infringe, and/or contributing to the infringement of the ’625

   Patent;

             I.    Order RetailMeNot to pay compensatory damages to Honey, together with pre-

   judgment interest, post-judgment interest, and costs as allowed by law;

             J.    Order RetailMeNot to provide an accounting, including a post-verdict and post-

   judgment accounting for any infringement not otherwise covered by a damages award or the

   requested injunctive relief;

             K.    Order RetailMeNot to pay supplemental damages to Honey, including without

   limitation interest;




                                                    29
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 30 of 526 PageID #: 1358



          L.      Adjudge the infringement by RetailMeNot to be willful and that damages be

   increased under 35 U.S.C. § 284 to three times the amount found or measured;

          M.      Find that this case stands out from others and as such is an exceptional case

   pursuant to 35 U.S.C. § 285 and ordering RetailMeNot to pay Honey’s reasonable attorneys’ fees

   incurred in this action; and

          N.      Order RetailMeNot to pay all costs incurred by Honey in this action; and

   awarding Honey all other relief that the Court deems just and proper.

                                           JURY DEMAND

               Honey hereby demands trial by jury on all issues so triable.




                                                   30
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 31 of 526 PageID #: 1359




   OF COUNSEL:                            /s/ Kelly E. Farnan
                                          Kelly E. Farnan (#4395)
   Tara D. Elliott                        Richards, Layton & Finger, P.A.
   Latham & Watkins LLP                   One Rodney Square
   555 Eleventh Street, NW                920 North King Street
   Suite 1000                             Wilmington, DE 19801
   Washington, DC 20004                   (302) 651-7705
   Telephone: (202) 637-2200              farnan@rlf.com
   tara.elliot@lw.com
                                          Attorneys for Defendant and Counterclaim
   Lisa K. Nguyen                         Plaintiff Honey Science Corporation
   Latham & Watkins LLP
   140 Scott Drive
   Menlo Park, CA 94025
   Telephone: (650) 328-4600
   lisa.nguyen@lw.com

   Robert Steinberg
   Latham & Watkins LLP
   10250 Constellation Blvd.
   Suite 1100
   Los Angeles, CA 90067
   Telephone: (424) 653-5500
   bob.steinberg@lw.com

   Dated: December 19, 2018




                                        31
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 32 of 526 PageID #: 1360




                              EXHIBIT A
9/17/2018
      Case     1:18-cv-00937-CFC-MPT Document RetailMeNot,
                                              28 FiledInc12/20/18
                                                           - Home Page 33 of 526 PageID #: 1361




                                        Driving Growth Through the
                                              Power of Savings
                                          Engage consumers and influence
                                        purchase decisions both online and in
                                         stores using strategic promotions,
                                                deals and discounts.




             RetailMeNot mobile marketing campaigns deliver 4.3x ROI.

                                                     LEARN MORE




                                    Harness the Power of More Customers

                                                 $4.8B+
                                               Facilitated Global
                                                 Sales in 2017



                                             $560MM+
                                             Facilitated Revenue
                                              Attributed to In-
                                               Store Solution



                                                514MM+
https://www.retailmenot.com/corp/                                                                 1/6
9/17/2018
      Case     1:18-cv-00937-CFC-MPT Document RetailMeNot,
                                              28 FiledInc12/20/18
                                                           - Home Page 34 of 526 PageID #: 1362
                                             Total Site Visits in
                                              Last 12 Months



                                                19MM+
                                               Mobile Unique
                                                 Visitors



                                                    61%
                                                 Site Traffic
                                                From Mobile



                                                 8MM+
                                                Active Email
                                                Subscribers




                                    Reach Customers Anytime, Anywhere




                                                Data and Insights
           Leverage RetailMeNot data to anticipate category trends, test offer strength and
                           quality, and deliver higher engagement with your promotions.




                                               Multichannel Reach
                 Reach customers whenever and wherever they shop—on mobile, desktop,
                                                 social and more.
https://www.retailmenot.com/corp/                                                                 2/6
9/17/2018
      Case     1:18-cv-00937-CFC-MPT Document RetailMeNot,
                                              28 FiledInc12/20/18
                                                           - Home Page 35 of 526 PageID #: 1363




                                              Comprehensive Solutions
              RetailMeNot recommends promotional and advertising strategies to turn your
                                    campaigns into a driver for profitable growth.



                                                    WORK WITH US




           Join More Than 5,000 Partners Who Are Achieving Success
                              With RetailMeNot




https://www.retailmenot.com/corp/                                                                 3/6
9/17/2018
      Case     1:18-cv-00937-CFC-MPT Document RetailMeNot,
                                              28 FiledInc12/20/18
                                                           - Home Page 36 of 526 PageID #: 1364



                                Featured Resources and Retailer Insights




                                             The Role of Stores
                                              in a Mobile World
                                            Watch the Webinar Now!




                The Conversion Challenge: Best Practices for Promotions That Drive Sales
                                           Read the e-Book!




                           The Total Economic Impact of RetailMeNot Mobile Solutions
                                               Read the Report!




                                              VIEW ALL RESOURCES




                                            Drive More Sales
                                            Through Savings
       Are you ready to leverage the power of data-driven promotions? Our industry experts
                can help your brand optimize promotions and power new business.


                                                   LET’S TALK




https://www.retailmenot.com/corp/                                                                 4/6
9/17/2018
      Case     1:18-cv-00937-CFC-MPT Document RetailMeNot,
                                              28 FiledInc12/20/18
                                                           - Home Page 37 of 526 PageID #: 1365
       Company




                                                                                            
       Websites




                                                                                            
       Contact Us




                                                                                            
       Connect With Us




                                                                                            




https://www.retailmenot.com/corp/                                                                 5/6
9/17/2018
      Case     1:18-cv-00937-CFC-MPT Document RetailMeNot,
                                              28 FiledInc12/20/18
                                                           - Home Page 38 of 526 PageID #: 1366




https://www.retailmenot.com/corp/                                                                 6/6
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 39 of 526 PageID #: 1367




                              EXHIBIT B
10-K 1 d642632d10k.htm 10-K
    Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 40 of 526 PageID #: 1368
Table of Contents


                                                          UNITED STATES
                                              SECURITIES AND EXCHANGE COMMISSION
                                                                              Washington, D.C. 20549

                                                                                FORM 10-K
x      ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                    For the fiscal year ended December 31, 2013
                                                                                         OR
¨      TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                        Commission File Number 001-36005


                                                                 RETAILMENOT, INC.
                                                                 (Exact name of registrant as specified in its charter)

                                         Delaware                                                                                     XX-XXXXXXX
                               (State or other jurisdiction of                                                                     (I.R.S. Employer
                              incorporation or organization)                                                                    Identification Number)
                                                                           301 Congress Avenue, Suite 700
                                                                                Austin, Texas 78701
                                                                                   (512) 777-2970
                             (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices)
                                                             Securities registered pursuant to Section 12(b) of the Act:
                                      Title of each class                                                              Name of each exchange on which registered
                   Series 1 common stock, par value $0.001 per share                                        The NASDAQ Global Select Market LLC
                                                        Securities registered pursuant to Section 12(g) of the Act:
                                                                                  None

Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months
(or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted
pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such
files). Yes x No ¨
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the
best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large
accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.
Large accelerated filer           ¨                                                                                                                     Accelerated filer                ¨
Non-accelerated filer          x (Do not check if a smaller reporting company)                                                                    Smaller reporting company            ¨
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x
The registrant was not a public company as of June 30, 2013, the last day of the registrant’s most recently completed second fiscal quarter, and therefore cannot calculate the aggregate
market value of its common stock held by non-affiliates as of such date.
As of January 31, 2014, 49,691,236 shares of the registrant’s Series 1 Common Stock and 3,053,748 shares of the Registrant’s Series 2 common stock were outstanding.

                                                                        Documents incorporated by reference:
The information required by Part III of this Report, to the extent not set forth herein, is incorporated herein by reference from the Proxy Statement relating to our 2013 annual meeting
of shareholders, which shall be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year to which this Report relates.




                                                                     View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                Document 28 Filed 12/20/18 Page 41 of 526 PageID #: 1369
                                                              TABLE OF CONTENTS

                                                                                                                                      Page
PART I                                                                                                                                   1
Item 1.    Business                                                                                                                      1
Item 1A.   Risk Factors                                                                                                                 11
Item 1B.   Unresolved Staff Comments                                                                                                    40
Item 2.    Properties                                                                                                                   40
Item 3.    Legal Proceedings                                                                                                            40
Item 4.    Mine Safety Disclosures                                                                                                      40
PART II                                                                                                                                 41
Item 5.    Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities                 41
Item 6.    Selected Financial Data                                                                                                      44
Item 7.    Management’s Discussion and Analysis of Financial Condition and Results of Operations                                        47
Item 7A.   Quantitative and Qualitative Disclosures About Market Risk                                                                   69
Item 8.    Financial Statements                                                                                                         70
Item 9.    Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                                         70
Item 9A.   Controls and Procedures                                                                                                      70
Item 9B.   Other Information                                                                                                            71
PART III                                                                                                                                72
Item 10.   Directors, Executive Officers and Corporate Governance                                                                       72
Item 11.   Executive Compensation                                                                                                       72
Item 12.   Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                               72
Item 13.   Certain Relationships and Related Transactions and Director Independence                                                     72
Item 14.   Principal Accountant Fees and Services                                                                                       72
PART IV                                                                                                                                 73
Item 15.   Exhibits and Financial Statement Schedules                                                                                   73




                                                        View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 42 of 526 PageID #: 1370
                                                                               PART 1

Forward Looking Statements
      Except for the historical financial information contained herein, the matters discussed in this report on Form 10-K (as well as documents incorporated
herein by reference) may be considered “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements include declarations regarding the intent, belief or current
expectations of RetailMeNot, Inc. and its management and may be signified by the words “believe,” “could,” “estimate,” “expect,” “intend,” “anticipate,”
“plan,” “project,” “will” or similar language. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve
a number of risks and uncertainties. Actual results could differ materially from those indicated by such forward-looking statements. Factors that could cause or
contribute to such differences include those discussed under Part 1, Item 1A:“Risk Factors” and elsewhere in this report. We disclaim any intention or obligation
to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.

Item 1. Business.
Company Overview
       We operate the world’s largest digital coupon marketplace, connecting consumers with leading retailers and brands. In the year ended December 31, 2013, our
marketplace featured digital coupons from over 70,000 retailers and brands, and according to our internal data compiled using Google Analytics, we had more than
550 million total visits to our desktop and mobile websites. As of December 31, 2013, we had contracts with more than 10,000 paid retailers. We own and operate the
largest digital coupon marketplaces in the U.S. (RetailMeNot.com) and the U.K. (VoucherCodes.co.uk) and the largest portfolio of digital coupon websites in France
(Bons-de-Reduction.com, Poulpeo.com and Ma-Reduc.com).

        We are the leading digital coupon destination for consumers. In 2013, our marketplace featured more than 600,000 digital coupons in each month. Digital
coupons are coupons, coupon codes and brand or category specific discounts made available online or through mobile applications that are used by consumers to
make online or in-store purchases directly from retailers, excluding grocery retailers. Our websites, mobile applications, email newsletters and alerts and social media
presence enable consumers to search for, discover and redeem hundreds of thousands of relevant digital coupons from retailers and brands. Our marketplace features
digital coupons across multiple product categories, including clothing; electronics; health and beauty; home and office; travel, food and entertainment; personal and
business services; and shoes. We believe our investments in digital coupon content quality, product innovation and direct retailer relationships allow us to offer a
compelling experience to consumers looking to save money, whether online or in-store.

        We believe we are a trusted partner to retailers and brands. We provide our retailers and brands access to a large and engaged consumer audience. We help
retailers and brands drive sales and acquire new customers, online through our websites and mobile applications and in-store by displaying a digital coupon on our
mobile applications. In addition, our pay-for-performance model enables us to have a mutually beneficial relationship with our paid retailers, as they pay a commission
to us only after a sale is made.

       We believe our marketplace benefits from network effects. As more consumers use our marketplace, we are better able to obtain high quality digital coupons
from retailers and brands, which in turn attracts a larger consumer audience. We seek to reinforce our position as the leading digital coupon destination by
continuing to increase consumer traffic and growing the breadth and depth of our digital coupons, as well as our retailer and brand relationships.
                                                                                   1




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 43 of 526 PageID #: 1371
Our Industry
       The retail industry is large, and e-commerce and mobile commerce are growing rapidly. The Internet and mobile devices have become an integral part of the
consumer purchase decision process online and in-store. The rise of mobile-optimized websites and mobile coupon applications has enabled consumers to use digital
coupons for purchases through their mobile devices or for in-store redemption at checkout. We believe that the adoption of location-based technologies will further
contribute to this growth. Retailers and brands are recognizing the need to expand their online and mobile advertising initiatives. We believe many retailers are re-
allocating their budgets to the channels in which consumers are spending more of their time before making purchase decisions.

       Retailers are focused on the return on investment, or ROI, of their marketing spend and are adopting solutions, like digital coupons, that allow them to measure
and optimize the impact of their promotional campaigns. We believe that the direct response nature of digital coupons, which allow for better consumer segmentation,
targeting, tracking of redemptions and automated attribution to specific promotional campaign spend better facilitate retailers’ ability to measure the ROI compared to
more traditional advertising channels.

       In addition, the speed and adaptability of the online model for digital coupons allows retailers to reach consumers whenever and wherever they are shopping.
Further, retailers are able to post digital coupons quickly, edit and iterate on-the-go and modify the scale of campaigns dynamically based on consumer interest and
marketing budgets. This compares favorably to traditional print couponing, which requires longer lead times and is a more manual and expensive process due to the
additional overhead associated with printing and distributing physical coupons.

Industry Challenges
       Within this large addressable market, consumers and retailers face various challenges that represent barriers to increased retail commerce activity, online and
in-store.

      Challenges for Consumers
      •      Difficult to find relevant digital coupons. Digital coupons are most valuable to consumers when they relate to products and brands that consumers
             want. Consumers face a fragmented landscape as digital coupons are available in many different formats across a large number of distribution channels.
             Traditional coupons are available in newspapers, magazines and direct mail, while digital coupons are available on the websites of retailers and brands,
             digital coupon websites, in emails or embedded as advertising. Many digital coupon websites and other distribution channels lack the breadth and
             depth to offer a relevant digital coupon when a consumer wants it. In addition, few digital coupon websites have the retail relationships and resources to
             build a comprehensive offering of digital coupons for consumers. Consumers often have to resort to visiting multiple websites to check if a relevant
             digital coupon from their preferred retailer is available.
      •      Unreliable digital coupons. Many digital coupon websites provide unreliable digital coupons that may be declined by retailers, causing consumer
             frustration and disappointment. These websites lack the infrastructure and technology to review and validate digital coupons that appear on their
             website, resulting in digital coupons that can expire without notice or are invalid.
      •      Inconvenience associated with traditional coupons. Traditional coupons distributed via fragmented offline media such as newspapers and circulars are
             hard to discover, search and organize, and carry expiration dates that are difficult to track. They are often not easily available on-demand when a
             consumer is shopping and can rarely be redeemed across multiple channels, such as online and in-store.

      Challenges for Retailers
      •      Difficulty reaching consumers at scale. The increasing amount of digital content and the proliferation of mobile devices creates significant audience
             fragmentation. This fragmentation makes it difficult for retailers and brands to reach their target audience at scale and at a time when their purchase
             behavior can be influenced.

                                                                                    2




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 44 of 526 PageID #: 1372
      •      Difficulty engaging consumers across channels. With a shift of consumer engagement towards online, mobile and social channels, retailers need an
             integrated multichannel solution to optimize their promotional efforts. Creating consistent and integrated consumer engagement across their online,
             mobile and offline retail presence can represent a challenge for many retailers. Additionally, if consumers have a poor experience with a coupon it may
             negatively impact consumers’ image of the brand.
      •      Ineffective and difficult to measure marketing solutions. Retailers are looking to maximize the returns on their promotional campaigns. Many traditional
             marketing options do not allow retailers to effectively measure the ROI of their marketing spend or collect behavioral consumer data to optimize their
             campaigns. Therefore, retailers seek a solution that can provide pay-for-performance and transparency into the effectiveness of their promotional
             campaigns.

Our Solution
       We operate the world’s largest digital coupon marketplace, connecting consumers with leading retailers and brands. Consumers are able to visit a trusted
destination that allows them to search for, discover and redeem digital coupons from leading retailers, online or in-store. We aggregate digital coupons from retailers,
performance marketing networks, our large user community, our employees and outsourced providers. Retailers are able to drive sales and acquire new customers by
effectively attracting and engaging a large audience of consumers who are shopping across multiple channels. Our solution enables retailers to better manage their
customer acquisition spend and effectively measure their marketing ROI.

      Solutions for Consumers
     In 2013, we provided consumers with digital coupons that were redeemed in more than 32.0 million purchase transactions. Key elements of our solution for
consumers include:
      •      Save money with a broad selection of coupons: Our breadth and depth of digital coupon inventory enables consumers to save money on their
             everyday purchases. We aggregate digital coupons available from retailers, performance marketing networks and our large user community. In 2013,
             more than two-thirds of the digital coupons featured in our marketplace were submitted by users or sourced internally by us. The remainder of the digital
             coupons featured in our marketplace were provided through performance marketing networks. In 2013, we featured more than 600,000 digital coupons in
             each month from retailers and brands across multiple product categories including clothing; electronics; health and beauty; home and office; travel, food
             and entertainment; personal and business services; and shoes.
      •      Depth of coupon selection from leading retailers within each category: In 2013, our websites featured digital coupons from over 70,000 retailers and
             brands. In 2013, we offered thousands of digital coupons per category. Our strong relationships with leading retailers allow us to offer digital coupons
             exclusive to our marketplace.
      •      Reliability and curation of digital coupon content: Our merchandizing team actively monitors our most frequently visited digital coupon content in our
             marketplace to ensure content quality and curates such digital coupon content by updating and changing the display and description of digital
             coupons. Additionally, we leverage feedback from our large user community and our proprietary algorithms to measure performance and relevancy of
             our digital coupons. These efforts are designed to ensure that the best quality digital coupons rise to the top of our pages, while lower quality or expired
             digital coupons are displayed lower on our pages and are eventually filtered out of our content. Our merchandising team monitors the comments
             submitted by consumers for additional feedback on digital coupons, such as whether or not the description of the digital coupon contains an error, and
             updates our digital coupon content accordingly. Our focus on digital coupon quality and curation is intended to provide a high-quality experience for
             consumers.

                                                                                   3




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 45 of 526 PageID #: 1373
      •     Relevance and personalization: By having a selection of digital coupons from thousands of large and small retailers, we can present more
            comprehensive and relevant content for our large and engaged user community. Consumers can sign up for alerts for digital coupons for specific
            retailers they have a personal affinity for that come from us via email or submit their brand “likes” and otherwise engage with us on Facebook. We then
            maintain and use this information to keep our users informed via email or Facebook whenever a digital coupon from their preferred retailer becomes
            available through our marketplace.
      •     Anytime, anywhere availability, online and in-store: Consumers can search for and discover our digital coupons at virtually any time via our websites,
            mobile applications, email newsletters and alerts or social media presence, whether on their desktop devices, mobile phone or tablet. Our mobile
            applications provide access to the select online and in-store digital coupons found in our marketplace, allowing consumers to search and discover the
            digital coupons they need and use them to shop whenever and wherever they want. Consumers can also share our digital coupons socially via
            Facebook, Google+, Twitter, Pinterest, email or text message, or save or print them for later use. In addition, by utilizing location-based technology, the
            RetailMeNot mobile application notifies our consumers of savings opportunities when they are shopping near one of more than 6,000 geo-fenced
            shopping malls and centers by sending alerts for digital coupons that can be used in these malls.

      Solutions for Retailers
     We believe we are a trusted partner to retailers and brands. We provide our retailers and brands access to a large and engaged consumer audience during their
shopping experience. Key elements of our solution for retailers include:
      •     Access to large consumer audience: We provide retailers access to the largest marketplace dedicated to digital coupons, offering a large and engaged
            audience of consumers with intent to purchase. The scale of our platform increases our ability to drive conversion by rapidly disseminating and
            promoting digital coupons to an engaged consumer audience at scale.
      •     Multichannel engagement with consumers: Our websites and mobile applications offer retailers access to consumers who are shopping online and in-
            store. In 2013, we had over 550 million visits to our websites. We have had more than 13.7 million mobile application downloads and have more than
            17.0 million email subscribers. Our in-store solutions help retailers drive more in-store traffic and sales by increasing consumer awareness of discounts
            and promotions available to them. Other outlets, such as our social media channels, including our Facebook Page and Twitter feeds, provide two-way
            engagement with consumers.
      •     Trusted partnerships and strategic dialogues: We maintain ongoing strategic dialogues and develop long-term relationships with our paid retailers. Our
            sales and partner management teams work closely with the marketing teams of our paid retailers to optimize the performance of their digital coupons. We
            proactively work with our paid retailers to curate their digital coupons to drive sales and build consumer trust. We believe our marketplace provides a
            consistent, high-quality user experience, which reflects positively on the brand image of our paid retailers.
      •     Measurable ROI and pay-for-performance: We believe retailers focus on channels with clearly quantifiable return on investment and pay-for-
            performance transactional models. Our paid retailers pay a commission to us only after a consumer has made a purchase. Retailers are also able to track
            the performance of their digital coupons in order to monitor and control key aspects of their campaign. Our quantifiable, pay-for-performance model
            allows retailers to effectively measure ROI while acquiring new customers, increasing sales and driving brand loyalty.

                                                                                   4




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 46 of 526 PageID #: 1374
Our Competitive Strengths
      We operate the world’s largest digital coupon marketplace, connecting consumers with leading retailers and brands. Our competitive strengths include:
      •      Global leader with strong scale and brands: We believe our strong brand recognition has allowed our marketplace to become a leading destination for
             consumers looking to save money on retail purchases. As a result, over 90% of traffic to our websites was generated from unpaid sources in 2013. In
             addition to RetailMeNot.com, our international brand portfolio includes VoucherCodes.co.uk in the U.K., Bons-de-Reduction.com, Poulpeo.com and Ma-
             Reduc.com in France, Actiepagina.nl in the Netherlands, Deals.com in Germany and RetailMeNot.ca in Canada.
      •      Trusted partner to leading retailers: In 2013, we maintained relationships with more than 10,000 paid retailers. We help retailers drive sales and acquire
             new customers through our multichannel marketplace. We also help our paid retailers optimize their digital coupon campaigns to provide a consistent,
             high-quality user experience, which we believe reflects positively on the brand image of these retailers. As evidence of our successful partnerships with
             retailers, we have been able to grow over time the number of exclusive digital coupons we offer to consumers. These exclusive digital coupons often
             involve more compelling offers, and therefore drive heightened consumer interest and help portray our marketplace as the leading destination for digital
             coupons. Our pay-for-performance model enables us to have a mutually beneficial relationship with our paid retailers, as they pay a commission to us
             only after a sale is made. This model also allows our paid retailers to effectively measure marketing ROI.
      •      Network effects: As more consumers use our websites and mobile applications, we attract more retailers and brands to our platform looking for a large
             audience to drive sales. As the number of retailers and brands in our marketplace increases, we are able to offer more digital coupons to consumers,
             which in turn attracts a larger consumer audience. As our consumer audience grows, retailers and brands are more willing to enter into paid relationships
             with us and provide us with exclusive digital coupons to attract our audience of consumers.
      •      Large community of actively engaged users: We foster and support a passionate user community that contributes to our websites by submitting digital
             coupons and helps curate the content on our websites. We leverage our community’s passion for savings and their participation in curating the content
             that we provide to deliver compelling and relevant coupon selection to our broad consumer audience. This occurs through community moderation of
             digital coupons with the ability to filter and rank coupons on our websites that consumers find the most compelling and relevant. We believe that this
             engagement by our consumers increases the quality of our content, while lowering our costs to curate and moderate that content ourselves.
      •      Strong technology platform and proprietary data: Our technology platform is designed to provide the reliability and security necessary to support a
             large and growing base of consumers, retailers and brands in our marketplace. As engagement in our marketplace increases, we are able to collect more
             proprietary data on consumer shopping behavior, which allows us to further develop and improve our marketplace to better serve consumers and offer
             more value to our paid retailers. This data is difficult to replicate and enables us to offer retailers insight into their digital coupon performance.
             Additionally, our technology serves as a basis to design and support innovative solutions and to further automate and standardize our processes.

Our Growth Strategy
      Our objective is to expand our position as the largest digital coupon marketplace, connecting consumers and leading retailers and brands. Our strategies to
achieve this goal include:
       Increase traffic and monetization. To drive increased consumer traffic and net revenues, we intend to continue to invest in marketing to increase brand
awareness. We deploy targeted and measured email newsletters and alerts, social media presence, and select display advertising, as well as other offline media efforts
to increase
                                                                                   5




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 47 of 526 PageID #: 1375
the frequency of visits to our properties. Given our scale, we also benefit from our network effects to increase traffic and conversion as more digital coupons drive
more consumer traffic and retail commerce activity, which in turn attracts more digital coupons to our marketplace. We also intend to obtain more exclusive digital
coupons to attract more consumers.

       Grow depth of paid relationships with retailers. We continue to dedicate significant resources to our experienced sales and partner management teams in
order to deepen our relationships with existing paid retailers and attract new paid retailers worldwide. We believe that this value proposition will help us grow our
share of marketing promotional spending among our large retailer base and attract new paid retailers to our marketplace. We also aim to further strengthen our value
proposition for retailers by expanding our retailer solutions, including sponsored category listings and advertising opportunities.

       Enhance mobile solutions and in-store enablement. We intend to further develop our mobile optimized websites and invest in our mobile technology for
smartphones and tablets, including geo-fencing capabilities, in order to increase consumer use and monetization of our solutions from mobile devices. We believe
that this technology will allow us to introduce new solutions and grow the number of consumers and retailers using our mobile solutions.

       Invest in technology and innovation. Innovation is a key element of our strategy, and we will continue to make significant investments in research and
development to further improve our user interface, solution and platform integration, features and functionality, as well as our online and mobile technologies. Our
product innovation initiatives are designed to minimize friction in consumers’ shopping experience with digital coupons from start to finish. Our key technology
investment strategies include: further integrating our online and mobile product offerings; developing personalization tools to further tailor digital coupons on our
websites and applications; and leveraging data and analytics to enhance our understanding of consumer behavior and help retailers measure the effectiveness of
their marketing spend, across online, mobile and in-store channels. We also intend to increase the efficiency and scalability of our international operations through
standardization of certain components of our technology.

      Expand internationally. We have successfully leveraged our established business model to expand into attractive new geographies, including the U.K.,
France, Germany, the Netherlands and Canada. We intend to further grow our international presence in these markets and continue our geographic expansion efforts
in markets with attractive commerce profiles and trends.

      Pursue strategic acquisitions. Since 2009, we have completed more than 10 acquisitions. We intend to continue pursuing expansion opportunities in existing
and new markets, as well as in core and adjacent categories through strategic acquisitions.

Our Products and Services
      We offer products and services to create our marketplace, where consumers save money and retailers generate sales.

      Products and Services for Consumers
      Our product development approach is centered on building products that enable consumers to discover quality digital coupons, virtually anytime and
anywhere, and redeem them online or in-store. Our products and services for consumers are free of charge and available through our websites and mobile
applications.

        Websites. As the largest digital coupon marketplace, we offer our consumers hundreds of thousands of digital coupons from tens of thousands of retailers and
brands across multiple product categories. Consumers visiting our marketplace search for and discover digital coupons based on retailer name, product, category,
digital

                                                                                   6




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 48 of 526 PageID #: 1376
coupon type, popularity, success rate and other characteristics. Once a consumer discovers a relevant digital coupon, the consumer clicks on that digital coupon and
is directed to the website of the respective retailer, where the consumer is able to purchase products and redeem the digital coupon.

       Mobile Applications. Our mobile applications allow consumers to shop when they want, where they want. Consumers use our mobile applications to discover,
store for use later and access the digital coupons they want and to redeem them both online and in-store. They can browse top digital coupons, popular stores and
product category listings. Our mobile applications also allow users to share digital coupons with others via email, text message or through social media channels. In
addition, utilizing location-based technology, the RetailMeNot mobile application notifies consumers of savings opportunities when they are shopping near
shopping malls and centers by sending consumers alerts for digital coupons that can be used in these malls. Consumers can redeem these digital coupons by simply
scanning the barcode at the retailer’s register or by having the sales associate enter the promotional code shown on the consumer’s mobile screen into their point-of-
sale system.

      Email Newsletters and Alerts. Consumers can subscribe to receive our periodic email newsletter and alerts. Our email newsletter allows consumers to stay
informed about featured digital coupons, while our alerts notify consumers when digital coupons from their preferred retailers become available.
      •      Email newsletters: Our newsletters are generally sent two to three times a week and typically include our top 20 digital coupons for the week, a digital
             coupon for a featured retailer or a weekly feature of top in-store digital coupons.
      •      Alerts: Our alerts provide consumers with new digital coupons for their favorite retailers, as they become available.

       Social Media. Consumers can engage with us on social media channels, such as Facebook, Google+, Pinterest and Twitter, to receive promotional messages
from retailers and brands. We maintain an active social media presence by tweeting savings opportunities each day and recommending digital coupons to consumers
through our Facebook application based on consumers’ brand likes. In addition, we engage consumers through social and gamification features in the “Community”
section of RetailMeNot.com, including the ability to earn points, track dollars users have helped others save, view rankings, earn badges and win prizes.

      Products and Services for Retailers
      We provide our retailers with access to a large and engaged consumer audience.

       Multichannel Access to Consumers. We provide retailers and brands with access to new customers through multiple channels online on our websites and
mobile applications, by email newsletters and alerts and our social media presence, and in-store by displaying a digital coupon on a mobile device or presenting a
printed coupon. We allow retailers to provide consistent digital coupons across these multiple channels.

        Advertising. We provide our paid retailers with a variety of premium paid placement opportunities to increase the impact of their digital coupon campaigns. Our
most common premium placement opportunities include prominent placement within the top coupon carousel of our homepage, the side rail of our category pages,
our weekly email newsletter, solo retailer newsletter campaigns and on the landing screen of our mobile applications. We typically charge a flat fee for these enhanced
advertising tools on a campaign basis for a given period of time. Advertising rates may vary depending upon seasonality, placement, traffic and the length of time a
retailer runs an advertisement through our marketplace.

Our Websites and Brands
      We operate a portfolio of digital coupon websites that span multiple geographic locations and languages. We acquired the majority of the websites we operate
today and have typically maintained the brand name we

                                                                                   7




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 49 of 526 PageID #: 1377
acquired in each local market given the brand awareness of each website created prior to our acquisition. Each of these websites provides the same core set of
solutions: consumers use these websites at no charge to search for and discover digital coupons they can redeem online or in-store with leading retailers and brands.

       We use the RetailMeNot brand in the U.S., including RetailMeNot.com, our mobile optimized website and the RetailMeNot mobile applications currently
available for free for iPhone and Android, and in Canada, through RetailMeNot.ca. We expect to continue to focus our efforts on building the RetailMeNot brand in
the U.S. and Canada.

      We acquired the business of VoucherCodes.co.uk. in August 2011, which is our brand in the U.K. The VoucherCodes.co.uk. brand includes the
VoucherCodes.co.uk. website and mobile applications currently available for free for iPhone and Android. In May 2012, we re-launched our website Deals.com to
serve consumers and retailers in German-speaking markets. Also in May 2012, we acquired the businesses of Bons-de-Reduction.com and Poulpeo.com in France.
The Bons-de-Reduction.com brand includes the Bons-de-Reduction.com website and mobile application currently available for free for iPhone. As of March 1, 2013,
we established operations in the Netherlands through the acquisition of the business of Actiepagina.nl. In June 2013, we launched our website RetailMeNot.ca to
serve English-speaking consumers and retailers in Canada. In July 2013, we expanded our presence in France through the acquisition of the business of Ma-
Reduc.com. As a result of this acquisition, we operate the largest portfolio of digital coupon websites in France (Bons-de-Reduction.com, Poulpeo.com and Ma-
Reduc.com).

      Our primary websites include:

                                                                                   Geographic
Website                                            Mobile Applications              Location          Language                            Focus
Retailmenot.com                            iPhone & Android                     U.S.                 English        Online and In-Store Coupons
VoucherCodes.co.uk                         iPhone & Android                     U.K.                 English        Online and In-Store Coupons
Bons-de-Reduction.com                      iPhone                               France               French         Online and In-Store Coupons
Poulpeo.com                                iPhone & Android                     France               French         Online Coupons with Cash Back
Ma-Reduc.com                               None                                 France               French         Online Coupons
Actiepagina.nl                             None                                 Netherlands          Dutch          Online Coupons
Deals.com                                  None                                 Germany              German         Online Coupons
RetailMeNot.ca                             None                                 Canada               English        Online Coupons

Technology and Infrastructure
       Product development and innovation are core pillars of our strategy. Our product team works to regularly deliver innovative products and features in an effort
to provide the best possible consumer experience. The responsibilities of our product team span the lifecycle of identifying consumer needs, defining and designing
products, testing, developing go-to-market strategies, and measuring the performance of new products and features. The team is focused on enhancing our core
solutions, optimizing the user experience for consumers, and building better business results for our retailers. We provide our online and mobile solutions using a
combination of in-house and third-party technology solutions and products.

       We have developed proprietary systems architecture for use in creating, maintaining and operating our websites. This technology consists of internal
development by our staff of designers, developers and engineers and makes use of software acquired or licensed from outside developers and companies. Our
systems are designed to serve consumers and our retailers’ operations teams in an automated and scalable fashion. While we use a variety of technologies, the
majority of our software systems are written in PHP and Java by engineers employed or contracted by us. Our product development expenses were $30.6 million, $14.5
million and $4.4 million in 2013, 2012 and 2011, respectively. Our software is comprised of five major areas:
      •      public facing websites;
      •      content quality management systems;
                                                                                  8




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 50 of 526 PageID #: 1378
      •       mobile;
      •       data management and reporting; and
      •       infrastructure tools.

       Our websites are hosted in the U.S., U.K., France, Germany and the Netherlands using a combination of third-party co-location hosting centers and cloud-
based hosting services. Our systems architecture has been designed to manage increases in traffic on our websites through the addition of server and network
hardware without making software changes. Our third-party data centers provide our websites and online tools with scalable and redundant Internet connectivity and
redundant power and cooling to our hosting environments. We use security methods in an effort to ensure the integrity of our networks and to protect confidential
data collected and stored on our servers. For example, we use firewall technology to protect access to our networks and to our servers and databases on which we
store confidential data. We have developed and use internal policies and procedures to protect the personal information of our users. We test for unauthorized
external access to the network daily using automated services and conduct periodic audits performed by outsourced security consultants.

Competition
      The market to attract consumers seeking to save money on purchases online and in-store, and retailers and brands seeking to drive sales and acquire new
customers is highly competitive, fragmented and rapidly changing with limited barriers to entry.

       Our competition for traffic from consumers seeking to save money on online or in-store purchases includes digital coupon websites and mobile applications,
cash back and loyalty websites, retailers, search engines, social networks, comparison shopping websites, newspapers and direct mail campaigns. We believe that
our primary competition is from other digital coupon websites, including dealspl.us, bradsdeals, dealnews, savings.com, Tech Bargains and Coupon Cabin. In
addition to such competitors, we are experiencing increasing competition from other businesses that offer digital coupons similar to ours as an add-on to their core
business. For example, Groupon, Living Social and Coupons.com are now offering digital coupons, and Google and PayPal are now offering digital coupons for in-
store purchases. While some of our actual and potential competitors enjoy substantial competitive advantages over us, such as superior name recognition,
substantially greater financial, technical and other resources and longer history of competing in relevant geographies, we believe that we compete favorably based on
our leadership position in digital coupons, our strong brand awareness, our broad selection and quality of digital coupons from leading retailers and brands, our
trusted partnerships with retailers, our network effects and our large community of actively engaged users.

        Retailers have a number of marketing options to choose from when deciding how to reach consumers. Our competition for retailer marketing spend includes
digital coupon sites that offer a pay-for-performance model, search engines and social networks that compete for online advertising spend and television, magazines
and newspapers that compete for offline advertising spend. We believe the principal factors that make us appealing in the competition for retailers’ marketing spend
include our large and engaged audience of consumers, our multichannel engagement across online, mobile, social and in-store, our trusted marketplace that protects
retailers’ brands, and our pay-for-performance model that provides retailers measurable ROI, reporting and analytics.

Intellectual Property
       Our intellectual property includes the content of our websites, our registered domain names, our registered and unregistered trademarks and our patent
applications. We believe that our intellectual property is an important asset of our business and that our RetailMeNot.com, Deal2Buy.com, VoucherCodes.co.uk,
Bons-de-Reduction.com, Poulpeo.com, Ma-Reduc.com, Actiepagina.nl, Deals.com, RetailMeNot.ca and other domain names and our technology infrastructure give
us a competitive advantage in the digital coupon market. We rely

                                                                                  9




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 51 of 526 PageID #: 1379
on a combination of trademark, copyright and trade secret laws in the U.S. and Europe, as well as contractual provisions, to protect our proprietary technology and
our brands. We currently have trademarks registered or pending in the U.S., Europe, Australia, Canada, South Korea, Singapore and China for our name and certain
words and phrases that we use in our business. We also rely on copyright laws to protect software relating to our websites and our proprietary technologies,
although we have not registered for copyright protection to date. We have registered numerous Internet domain names related to our business in order to protect our
proprietary interests. As of December 31, 2013, we had two patents issued and 34 patent applications, including three provisional patent applications pending, related
to the use and operation of discount websites and related mobile applications as well as the provision and redemption of digital coupons. We also enter into
confidentiality agreements with our employees and consultants and seek to control access to and distribution of our proprietary information in a commercially
prudent manner. In addition, we license third-party technologies that are incorporated into some elements of our solutions.

       The efforts we have taken to protect our intellectual property rights may not be sufficient or effective, and, despite these precautions, it may be possible for
other parties to copy or otherwise obtain and use the content of our websites without authorization. We may be unable to prevent competitors from acquiring domain
names or trademarks that are similar to, infringe upon or diminish the value of our domain names, trademarks, service marks and our other proprietary rights. Failure to
protect our proprietary rights adequately could significantly harm our competitive position and operating results.

Employees
      As of December 31, 2013, we had 444 employees. Of these employees, 313 were based in the U.S., 76 were based in the U.K, 41 were based in France, eight were
based in Germany and six were based in the Netherlands. We consider our current relationship with our employees to be good. Other than our French employees,
none of our employees is represented by a labor union or is a party to a collective bargaining agreement.

Culture
       We believe that a critical component of our success has been our corporate culture, which we believe fosters innovation, encourages teamwork, cultivates
creativity and promotes a focus on execution. We have nurtured this culture since our inception and maintained an environment designed to promote openness,
honesty, responsibility, mutual respect and the pursuit of common goals. We believe our culture gives us a competitive advantage in recruiting talent in the highly
competitive fields that are critical to our success.

Segments
      We have one operating and reporting segment consisting of various products and services that are all related to our marketplace for digital coupons. For a
discussion of revenue, net income and total assets, see Part II, Item 8: “Financial Statements” of this Annual Report on 10-K.

Geographic Information
      Financial information about geographic areas is set forth in Note 13 of the Notes to Consolidated Financial Statements under Part II, Item 8: “Financial
Statements” of this Annual Report on Form 10-K. For a discussion of the risks attendant to foreign operations, see the information in Part 1, Item 1A: “Risk Factors”
under the caption “We are subject to international business uncertainties that could adversely affect our operations and operating results.”

Seasonality
       Our operating results fluctuate from quarter to quarter as a result of a variety of factors, including seasonal factors and economic cycles that influence
consumer purchasing of retail products. Historically, we have experienced the highest levels of visitors to our websites and net revenues in the fourth quarter of the
year, which
                                                                                  10




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 52 of 526 PageID #: 1380
coincides with the winter holiday season in the U.S. and Europe. This seasonality may not be fully evident in our historical business performance because of our
significant growth and the timing of our acquisitions. For instance, we have entered new markets through international acquisitions and increased the number of paid
retailer and performance marketing network relationships. These changes have contributed to the substantial growth in our net revenues and corresponding
increases in our operating costs and expenses to support our growth. Our investments have led to uneven quarterly operating results due to increases in personnel
costs, product and technology enhancements and the impact of our acquisitions and other strategic projects. The return on these investments is generally achieved
in future periods and, as a result, these investments can adversely impact near term results.

       Our business is directly affected by the behavior of consumers. Economic conditions and competitive pressures can impact, both positively and negatively,
the types of digital coupons featured on our websites and the rates at which they are utilized by consumers. Consequently, the results of any prior quarterly or
annual periods should not be relied upon as indications of our future operating performance.

Available Information
      Our Internet address is www.retailmenot.com and our investor relations website is located at http://investor.retailmenot.com/. We make available free of charge
on our investor relations website under the headings “Financial Information” and “SEC Filings” our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q,
Current Reports on Form 8-K and amendments to those reports as soon as reasonably practicable after such materials are electronically filed with (or furnished to) the
SEC. Information contained on our websites is not incorporated by reference into this Annual Report on Form 10-K. In addition, the public may read and copy
materials we file with the SEC at the SEC’s Public Reference Room at 100 F Street, NE, Washington, DC 20549. The public may obtain information on the operation of
the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site, www.sec.gov, that includes filings of and information
about issuers that file electronically with the SEC.

Item 1A. Risk Factors.
       Our business, prospects, financial condition or operating results could be materially adversely affected by any of these risks, as well as other risks not
currently known to us or that are currently considered immaterial. The trading price of our Series 1 common stock could decline due to any of the risks and
uncertainties described below, and you may lose all or part of your investment. In assessing these risks, you should also refer to the other information contained
in this Annual Report on Form 10-K, including our consolidated financial statements and related notes.

Risks Related to Our Business
We are an early-stage company with a limited operating history, which makes it difficult to evaluate our current business and future prospects and may increase
the risk of your investment.
       We began our operations in September 2007 and did not enter the digital coupons industry until late 2009. Our limited operating history may make it difficult to
evaluate our current business and our future prospects. We have encountered and will continue to encounter risks and difficulties frequently experienced by growing
companies in rapidly changing industries, including challenges in accurate financial planning and forecasting. You should consider our business and prospects in
light of the risks and difficulties we may encounter as an early-stage company.

                                                                                  11




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 53 of 526 PageID #: 1381
If we are unable to continue to attract visitors to our websites from search engines, then consumer traffic to our websites could decrease, which could negatively
impact the number of purchases generated for our retailers through our marketplace, and therefore negatively impact our ability to maintain or grow our net
revenues and profitability.
      We generate consumer traffic to our websites using various methods, including search engine marketing, or SEM, search engine optimization, or SEO, email
campaigns and social media referrals. Our net revenues and profitability levels are dependent upon our continued ability to use a combination of these methods to
generate consumer traffic to our websites in a cost-efficient manner. We have experienced and continue to experience fluctuations in search result rankings for a
number of our websites. There can be no assurances that we will be able to grow or maintain current levels of consumer traffic to our websites.

      Our SEM and SEO techniques have been developed to work with existing search algorithms utilized by the major search engines. Major search engines
frequently modify their search algorithms. Changes in these algorithms could cause our websites to receive less favorable placements, which could reduce the
number of users who visit our websites. We may be unable to modify our SEM and SEO strategies in response to any future search algorithm changes made by the
major search engines, which could require a change in the strategy we use to generate consumer traffic to our websites.

        In addition, websites must comply with search engine guidelines and policies. These guidelines and policies are complex and may change at any time. If we fail
to follow such guidelines and policies properly, search engines may rank our content lower in search results or could remove our content altogether from their
indices. If we fail to understand and comply with these guidelines, our SEO strategy may become unsuccessful.

       If we are listed less prominently or fail to appear in search result listings for any reason, including as a result of our failure to successfully execute our SEM and
SEO strategies, or our failure to comply with search engine guidelines and policies, it is likely that the number of visitors to our websites will decline. Any such
decline in consumer traffic to our websites could adversely impact the number of purchases we generate for our retailers, which could adversely affect our net
revenues. We may not be able to replace this traffic with the same volume of visitors or in the same cost-effective manner from other channels, such as cost-per-click
search engine marketing or display or other advertising, or at all. An attempt to replace this traffic through other channels may require us to increase our sales and
marketing expenditures, which would adversely affect our operating results and which may not be offset by additional net revenues.

If we are unable to retain our existing retailers, expand our business with existing retailers or attract new retailers and consumers, our net revenues could
decline.
       Our ability to continue to grow our net revenues will depend in large part on expanding our business with existing retailers and attracting new retailers. The
number of our current retailers may not expand materially beyond our existing base and may decline. Furthermore, even for our largest retailers, the amount they pay
us is typically only a small fraction of their overall advertising budget. Retailers may view their spend with us as experimental and may either reduce or terminate their
spend with us if they determine a superior alternative for generating sales. In addition, retailers may determine that distributing digital coupons through our platform
results in undesirably broad distribution of their coupons or otherwise does not provide a compelling value proposition. Some retailers have demanded that we
remove digital coupons relating to their products or services from our websites, and we anticipate that some retailers will do so in the future. Retailers also may
reduce the commission rates they pay to us for sales our websites facilitate. If we are unable to negotiate favorable terms with current or new retailers in the future,
including the commission rates they pay us, our operating results will be adversely affected. Additionally, retailers may fail to pay the performance marketing
networks the fees the retailers owe, which is a prerequisite to us receiving our commissions from the networks.

      Retailers do not enter into long-term obligations with us requiring them to use our solutions and their contracts with us are cancelable upon short or no notice
and without penalty. We cannot be sure that our retailers will continue to use our solutions or that we will be able to replace retailers that do not renew their
campaigns with new ones generating comparable revenues.
                                                                                     12




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 54 of 526 PageID #: 1382
      If we are unable to attract new consumers and maintain or increase consumer traffic to our websites, new retailers may choose not to use, and existing retailers
may not continue to use, our solutions for their promotional campaigns, and our volume of new digital coupon inventory may suffer as the perceived usefulness of
our marketplace declines. If our existing retailers do not continue to use our solutions for their promotional campaigns, or if we are unable to attract and expand the
amount of business we do with new retailers, our sales will decrease and our operating results will be adversely affected.

We are highly dependent on performance marketing networks as intermediaries. Factors adversely affecting our relationships with performance marketing
networks, or the termination of these networks, may adversely affect our ability to attract and retain business and our operating results.
        Most of our net revenues come from commissions earned for promoting digital coupons on behalf of retailers. Often, the commissions we earn are tracked and
paid by performance marketing networks. For 2013, 96.1% of our net revenues came from retailers that pay us through performance marketing networks, primarily
Commission Junction and LinkShare. Performance marketing networks provide retailers with affiliate tracking links for revenues attribution to publishers and the
ability to distribute digital coupon content to multiple publishers. We do not have exclusive relationships with performance marketing networks. They do not enter
into long-term commitments to us allowing us to use their solutions, and their contracts with us are cancelable upon short or no notice and without penalty.

       Our sales could be adversely impacted by industry changes relating to the use of performance marketing networks. For example, if retailers seek to bring the
distribution of their digital coupon content in-house rather than using a performance marketing network, we would need to develop relationships with more retailers
directly, which we might not be able to do and which could increase our sales, marketing and product expenses. Additionally, we face challenges associated with
consumers’ increasing use of mobile devices to complete their online purchases. For example, many retailers currently do not recognize affiliate tracking links on their
mobile-optimized websites or applications, and tracking mechanisms on mobile websites or applications may not function to allow retailers to properly attribute sales
to us. As a result, we may not receive commission revenues when a consumer makes a purchase from their mobile device on a retailer’s mobile-optimized website after
clicking through a digital coupon displayed on one of our websites or mobile applications if the retailer’s mobile monetization mechanisms are not enabled.

       Moreover, as a result of dealing primarily with performance marketing networks, we have less of a direct relationship with retailers than would be the case if we
dealt directly with retailers. The presence of performance marketing networks as intermediaries between us and retailers creates a challenge to building our own brand
awareness and affinity with retailers. Additionally, in the event that our relationship with a performance marketing network were to terminate, our mechanism for
receiving payments from the retailers we service through that network would terminate, which could materially and adversely impact our net revenues.

       Some performance marketing networks that we work with could be considered our competitors because they also offer some components of our solution,
including publishing digital coupons on their own websites. If they further develop these capabilities, they may offer their own competitive solutions to retailers and,
as a result, our ability to compete effectively could be significantly compromised and our business and operating results could be adversely affected.

If retailers alter the way they attribute credit to publishers in their performance marketing programs, our net revenues could decline and our operating results
could be adversely affected.
      Retailers often advertise and market digital coupons through performance marketing programs, a type of performance-based marketing in which a retailer
rewards one or more publishers for each visitor or customer generated by the publisher’s own marketing efforts. When a consumer executes a purchase on a retailer’s
website as a result of a performance marketing program, most performance marketing conversion tracking tools credit the
                                                                                   13




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 55 of 526 PageID #: 1383
most recent link or ad clicked by the consumer prior to that purchase. This practice is generally known as “last-click attribution.” We generate the vast majority of our
net revenues through transactions for which we receive last-click attribution. In recent years, some retailers have sought, and in some cases adopted, alternatives to
last-click attribution. These alternatives are primarily “first-click attribution,” which credits the first link or ad clicked by a consumer prior to executing a purchase, or
“multichannel attribution,” which applies weighted values to each of a retailer’s advertisements and tracks how each of those advertisements contributed to a
purchase. If retailers widely adopt first-click attribution, multichannel attribution or otherwise alter the ways they attribute credit for purchases to us, and if we are
unable to adapt our business practices to such alterations, our net revenues could decline and our business, financial condition and operating results could be
adversely affected.

The market in which we participate is intensely competitive, and we may not be able to compete successfully.
        The market for digital coupon solutions is highly competitive, fragmented and rapidly changing. Our competition for traffic from consumers seeking to save
money on online or in-store purchases includes digital coupon websites and mobile applications, cash back and loyalty websites, retailers, search engines, social
networks, comparison shopping websites, newspapers and direct mail campaigns. Our competition for retailer marketing spend includes digital coupon sites that offer
a pay-for-performance model, search engines and social networks that compete for online advertising spend and television, magazines and newspapers that compete
for offline advertising spend. With the introduction of new technologies and the influx of new entrants to the market, we expect competition to persist and intensify in
the future, which could harm our ability to increase sales and maintain our profitability. We also expect competition in e-commerce generally, and digital coupon
solutions in particular, to continue to increase because there are no significant barriers to entry. A substantial number of digital coupon websites, including those
that attempt to replicate our business model, have emerged globally. In addition to such competitors, we are experiencing increasing competition from other
businesses that offer digital coupons similar to ours as an add-on to their core business. For example, Groupon, Living Social and Coupons.com are now offering
digital coupons, and Google and PayPal are now offering digital coupons for in-store purchases. We also expect to compete against other Internet sites that serve
niche markets and interests. In addition, we compete with traditional offline coupon and discount services, as well as newspapers, magazines and other traditional
media companies that provide coupons and discounts on products and services.

       Our success depends on the breadth, depth, quality and reliability of our digital coupon selection, as well as our continued innovation and ability to provide
features that make our marketplace useful and appealing to consumers. If we are unable to develop quality features that consumers want to use, then consumers may
become dissatisfied with our marketplace and elect to use the offerings of one of our competitors, which could adversely affect our operating results.

       Certain of our larger potential competitors may have the resources to significantly change the nature of the digital coupon industry to their advantage, which
could materially disadvantage us. For example, Google, PayPal, Yahoo!, Bing and Facebook have widely adopted industry platforms which they could leverage to
distribute digital coupons that could be disadvantageous to our competitive position.

        Our current and potential competitors may have significantly more financial, technical, marketing and other resources than we have, be able to devote greater
resources to the development, promotion, sale and support of their products and services, have more extensive consumer bases and deeper relationships, and may
have longer operating histories and greater name recognition than we have. As a result, these competitors may be better able to respond quickly to new technologies,
develop deeper retailer relationships or offer services at lower prices. Any of these developments would make it more difficult for us to sell our solutions and could
result in increased pricing pressure, reduced profit margins, increased sales and marketing expenses or the loss of market share.

       In the traditional coupon landscape, our primary competitors for advertising spend include publishers of printable coupons. Many of these competitors have
significant consumer reach, well-developed retailer relationships, and much larger financial resources and longer operating histories than we have.

                                                                                     14




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 56 of 526 PageID #: 1384
      We also directly and indirectly compete with retailers for consumer traffic. Many retailers market and offer their own digital coupons directly to consumers
using their own websites, email newsletter and alerts, mobile applications, social media presence and other distribution channels. Our retailers could be more
successful than we are at marketing their own digital coupons or could decide to terminate their relationship with us because they no longer want to pay us to
compete against them.

       We may face competition from companies we do not yet know about. If existing or new companies develop, market or resell competitive digital coupon
solutions, acquire one of our existing competitors or form a strategic alliance with one of our competitors, our ability to compete effectively could be significantly
compromised and our operating results could be harmed.

We have experienced rapid growth in recent periods. If we fail to manage our growth, our financial performance may suffer.
        We have expanded our overall business, consumer traffic, paid retailers, employee headcount and operations in recent periods. We increased our total number
of full-time employees and contractors from 35 as of December 31, 2010 to 444 as of December 31, 2013. We have also established or acquired operations in other
countries. In 2011, we acquired the business of VoucherCodes.co.uk, which is based in the U.K. In 2012, we acquired Bons-de-Reduction.com and Poulpeo.com,
which are based in France, and relaunched Deals.com in Germany. In March 2013, we acquired Actiepagina.nl, which is based in the Netherlands. In July 2013, we
acquired Ma-Reduc.com, which is based in France. In most of these instances, we previously had no presence in these countries. Our business is becoming
increasingly complex, especially in light of the number of acquisitions we have integrated and are in the process of integrating. Our limited operating history, reliance
on multiple websites and brands and our rapid expansion have placed, and will continue to place, a significant strain on our managerial, operational, product
development, sales and marketing, administrative, financial and other resources.

       We expect to continue to increase headcount and to hire more specialized personnel in the future. We will need to continue to hire, train and manage additional
qualified website developers, software engineers, partner management personnel and sales and marketing staff in order to improve and maintain our technology to
properly manage our growth. If our new hires perform poorly, if we are unsuccessful in hiring, training, managing and integrating these new employees or if we are
not successful in retaining our existing employees, our business may be harmed.

       Further, to accommodate our expected growth we must add new hardware and software and improve and maintain our technology, systems and network
infrastructure. Failure to effectively upgrade our technology or network infrastructure to support our expected increases in traffic volume could result in
unanticipated system disruptions, slow response times or poor experiences for consumers. To manage the expected growth of our operations and personnel and to
support financial reporting requirements as a public company, we will need to improve our transaction processing and reporting, operational and financial systems,
procedures and controls. These improvements will be particularly challenging if we acquire new operations with different back-end systems. For example, we are in
the process of converting the method of collecting a substantial portion of the data necessary to record our net revenues. Our current and planned personnel,
systems, procedures and controls may not be adequate to support our future operations. If we are unable to manage our growth successfully and hire additional
qualified personnel in an efficient manner, our business, financial conditions and operating results could be adversely affected.

We experience quarterly fluctuations in our operating results due to a number of factors that make our future results difficult to predict and could cause our
operating results to fall below expectations or our guidance.
      Our business is subject to seasonal fluctuations. Specifically, our net revenues are traditionally strongest in the third and fourth quarters of each year due to
increases in holiday shopping. Conversely, our first and second quarter net revenues are typically lower.
                                                                                    15




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 57 of 526 PageID #: 1385
       Since the majority of our expenses are personnel-related and include salaries and stock-based compensation, benefits and incentive-based compensation plan
expenses, we have not experienced significant seasonal fluctuations in the timing of our expenses from period to period other than increases in discretionary
advertising and promotional spending during the third and fourth quarter holiday shopping period. We plan to continue to increase our investment in sales and
marketing and product development substantially as we seek to leverage our solution to capitalize on what we see as a growing global opportunity. We also expect
that our general and administrative expenses will increase both to support our growing operations and manage increased costs of operating as a public company. For
the foregoing reasons or other reasons we may not anticipate, historical patterns should not be considered indicative of our future sales activity, expenditure levels
or performance.

      Factors that may affect our quarterly operating results include the following:
      •      the number and quality of the digital coupons on our websites and mobile applications;
      •      consumer visits to our websites and use of our mobile applications, and purchases of retail products by consumers resulting from those visits;
      •      the success and costs of our online advertising and marketing initiatives, including advertising costs for paid search keywords that we deem relevant to
             our business;
      •      the levels of compensation that retailers are willing to pay us to attract customers;
      •      the amount that consumers spend when they make purchases using the digital coupons we provide;
      •      market acceptance of our current and future solutions, including our ability to sell additional solutions to existing retailers and to add new retailers to our
             business in multiple regions around the world;
      •      overall levels of consumer spending;
      •      the budgeting cycles of our retailers;
      •      the cyclical and discretionary nature of marketing spend and any resulting changes in the number and quality of digital coupons that retailers choose to
             offer;
      •      changes in the competitive dynamics of the digital coupon industry, including consolidation among competitors, performance marketing networks or
             customers, and our reputation and brand strength relative to our competitors;
      •      the response of consumers to our digital coupon content;
      •      our ability to control costs, including our operating expenses;
      •      network outages, errors in our solutions or security breaches and any associated expenses and collateral effects;
      •      our ability to achieve the growth rate that was anticipated by us in setting our operating and capital expense budgets;
      •      foreign currency exchange rate fluctuations, as our foreign sales and costs are denominated in local currencies;
      •      costs related to acquisitions or licensing of, or investments in, products, services, technologies or other businesses and our ability to integrate and
             manage any acquisitions successfully; and
      •      general economic and political conditions in our domestic and international markets.

      As a result of these and other factors, we have a limited ability to forecast the amount of future net revenues and expenses, and our operating results may vary
from quarter to quarter and may fall below our estimates or the expectations of public market analysts and investors. Fluctuations in our quarterly operating results
may lead analysts to change their long-term models for valuing our common stock, cause us to face short-term liquidity
                                                                                    16




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 58 of 526 PageID #: 1386
issues, impact our ability to retain or attract key personnel or cause other unanticipated issues, all of which could cause our stock price to decline. As a result of the
potential variations in our quarterly net revenues and operating results, we believe that quarter-to-quarter comparisons of our net revenues and operating results may
not be meaningful and the results of any one quarter should not be relied upon as an indication of future performance.

If online commerce does not continue to grow, or contracts, our business may suffer.
        The business of selling goods and services over the Internet, and the use of digital coupons in those transactions, is dynamic and relatively new. Concerns
about fraud, privacy and other challenges may discourage additional consumers from adopting the Internet as a medium of commerce. Acquiring new customers for
our marketplace and increasing consumer traffic may become more difficult and costly than it has been in the past, particularly in markets where our marketplace has
been available for some time. In order to increase consumer traffic to our websites and use of our mobile applications, we must appeal to consumers who historically
have used traditional means of commerce to purchase goods and services and may prefer alternatives to our websites, such as the retailer’s own website. If these
consumers prove to be less active than consumers who are already providing traffic to our websites, or we are unable to gain efficiencies in our operating costs,
including our cost of increasing consumer traffic to our websites, our business could be adversely impacted. Furthermore, to the extent that weak economic
conditions cause consumer spending to decline or cause our customers and potential customers to freeze or reduce their marketing budgets, particularly in the online
retail market, demand for our solutions may be negatively affected.

If we are not able to maintain a positive perception of the content available through our marketplace, maintain and enhance our RetailMeNot brand and the
brands associated with each of our other websites, our reputation and business may suffer.
       A decrease in the quality of the digital coupons available through our marketplace could harm our reputation and damage our ability to attract and retain
consumers and retailers, which could adversely affect our business. Additionally, maintaining and enhancing our RetailMeNot brand and the brands of each of our
other websites are critical to our ability to attract new retailers and consumers to our marketplace, generate net revenues and successfully introduce new solutions.
We may not be able to successfully build our RetailMeNot brand in the U.S. without losing some or all of the value associated with, or decreasing the effectiveness
of, our other brands. We expect that the promotion of our brands will require us to make substantial investments and as our market becomes more competitive, these
branding initiatives may become increasingly difficult and expensive. The successful promotion of our brands will depend largely on our marketing and public
relations efforts. If we do not successfully maintain and enhance our brands, we could lose consumer traffic, which could, in turn, cause retailers to terminate or
reduce the extent of their relationship with us. Our brand promotion activities may not be successful or may not yield net revenues sufficient to offset this cost, which
could adversely affect our reputation and business.

Our business model depends upon digital coupon inventory that we do not own or otherwise control, and the failure to maintain sufficient inventory or quality of
the digital coupons available on our websites may adversely affect our perceived value by consumers and therefore retailers.
        Our success depends on our ability to provide consumers with the digital coupons they seek. The vast majority of our revenues come from arrangements in
which we are paid by retailers to promote their digital coupons. Additionally, approximately one-third of the digital coupons on our websites are submitted by users.
Therefore, we do not own or control the inventory of content upon which our business depends. Because a large number of our digital coupons are submitted by
users, our efforts to ensure the quality and reliability of those digital coupons are critical to our success. From time to time consumers submit complaints that our
digital coupons are invalid or expired. If our algorithms and automated processes for sorting user-submitted digital coupons are ineffective, or if our employees
responsible for manual review and curation of user-submitted digital coupons are unable to effectively select and sort the digital coupons that are reliable and most
appealing to our users, we may be unable meet the needs of consumers and our operating results may be adversely affected.
                                                                                   17




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                             Document 28 Filed 12/20/18 Page 59 of 526 PageID #: 1387
        Retailers have a variety of channels through which to promote their products and services. If these retailers elect to promote their coupons and discounts
through other channels, less compelling coupons or discounts or not to promote coupons or discounts at all, or if our competitors are willing to accept lower
commissions than we are to promote these digital coupons, our ability to obtain content may be impeded and our business, financial condition and operating results
will be adversely affected. Similarly, if users do not contribute digital coupons to our websites, or if they contribute digital coupons that are not attractive or reliable,
the digital coupon inventory in our marketplace may decrease or become less valuable to consumers. If we cannot maintain sufficient digital coupon inventory in our
marketplace, consumers may perceive our marketplace as less relevant, consumer traffic to our websites and use of our mobile applications will decline and, as a
result, our business, financial condition and operating results will be adversely affected.

Consumers are increasingly using mobile devices to access our content, and if we are unsuccessful in expanding the capabilities of our digital coupon solutions
for our mobile platforms to allow us to generate net revenues as effectively as our desktop platforms, our net revenues could decline.
       Web usage and the consumption of digital content are increasingly shifting to mobile platforms such as smartphones and other connected devices. Industry-
wide solutions to monetize digital coupon content effectively on these platforms are at an early stage of development and the future demand and growth prospects
for digital coupon content on these mobile platforms is uncertain.

       The growth of our business depends in part on our ability to deliver compelling solutions to retailers through these new mobile marketing channels. Our
success on mobile platforms will be dependent on our interoperability with popular mobile operating systems that we do not control, such as Android, iOS and
Windows Mobile, and any changes in such systems that degrade our functionality or give preferential treatment to competitive services could adversely affect usage
of our services through mobile devices.

       Further, to deliver high quality mobile offerings, it is important that our solutions integrate with a range of other mobile technologies, systems, networks and
standards that we do not control. We may not be successful in developing relationships with key participants in the mobile industry or in developing products that
operate effectively with these technologies, systems, networks or standards. For example, many retailers today do not recognize affiliate tracking links on their mobile
websites, and affiliate tracking links on mobile websites may not function to allow retailers’ sales to be attributed to us. As a result, we may not receive commission
revenues when a consumer executes a purchase on the retailer’s platform after clicking through a digital coupon displayed on our mobile website or in our mobile
applications. If retailers fail to recognize affiliate tracking links on their mobile websites, or affiliate tracking links on mobile websites do not function to allow retailers’
sales to be attributed to us and our mobile traffic continues to increase or represent a higher percentage of our consumer traffic, our business could be harmed and
our operating results could be adversely affected.

       If we fail to achieve success with our mobile applications and mobile website, or if we otherwise fail to deliver effective solutions to advertisers for mobile
platforms and other emerging platforms, our ability to monetize these growth opportunities will be constrained, and our business, financial condition and operating
results would be adversely affected.

Our failure or the failure of third-party service providers to protect our platform and network against security breaches, or otherwise protect our confidential
information, could damage our reputation and brand and substantially harm our business and operating results.
       We deliver digital coupon content via our websites, mobile applications and email newsletter and alerts and social media presence, and we collect and maintain
data about consumers, including personally identifiable information, as well as other confidential or proprietary information. Our security measures may not detect or
prevent all attempts to hack our systems, denial-of-service attacks, viruses, malicious software, break-ins, phishing attacks, social engineering, security breaches or
other attacks and similar disruptions that may jeopardize the

                                                                                        18




                                                                  View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 60 of 526 PageID #: 1388
security of information stored in and transmitted by our platform or that we or our third-party service providers otherwise maintain. Breaches of our security measures
or those of our third-party service providers could result in unauthorized access to our platform or other systems; unauthorized access to and misappropriation of
consumer information, including consumers’ personally identifiable information, or other confidential or proprietary information of ourselves or third parties; viruses,
worms, spyware or other malware being served from our platform; deletion or modification of content, or the display of unauthorized content, on our websites or our
mobile applications; or a denial of service or other interruption in our operations. Because techniques used to obtain unauthorized access to or sabotage systems
change frequently and may not be known until launched against us or our third-party service providers, we and they may be unable to anticipate these attacks or to
implement adequate preventative measures. Any actual or perceived breach of our security could damage our reputation and brand, expose us to a risk of loss or
litigation and possible liability, require us to expend significant capital and other resources to alleviate problems caused by such breaches and deter consumers and
retailers from using our online marketplace, which would harm our business, financial condition and operating results.

Interruptions or delays in service from third-party data center hosting facilities and other third parties could impair the delivery of our solutions and harm our
business.
       We currently serve our customers from third-party data center hosting facilities located in California, Virginia, the U.K., France, Germany and the Netherlands.
All of our data gathering and analytics are conducted on, and the content we deliver is processed through, servers in these facilities. We also rely on bandwidth
providers, Internet service providers and mobile networks to deliver content. Any damage to, or failure of, the systems of our third-party providers could result in
interruptions to our service.

        Despite precautions taken at our third-party data centers, these facilities may be vulnerable to damage or interruption from break-ins, computer viruses, denial-
of-service attacks, acts of terrorism, vandalism or sabotage, power loss, telecommunications failures, fires, floods, earthquakes, hurricanes, tornadoes and similar
events. The occurrence of any of these events, a decision to close the facilities without adequate notice or other unanticipated problems at these facilities could
result in loss of data, lengthy interruptions in the availability of our services and harm to our reputation and brand. While we have disaster recovery arrangements in
place, they have not been tested under actual disasters or similar events.

        Additionally, our third-party data center facility agreements are of limited durations, and our third-party data center facilities have no obligation to renew their
agreements with us on commercially reasonable terms, or at all. If for any reason we are unable to renew our agreements with these facilities on commercially
reasonable terms or if our arrangement with one or more of our data centers is terminated, we could experience additional expense in arranging for new facilities and
support, and we may experience delays in the provisioning of our solutions until an agreement with another data center facility can be arranged. This shift to alternate
facilities could take more than 24 hours depending on the nature of the event, which could cause significant interruptions in the delivery of our solutions and
adversely affect our business and reputation. In addition, the failure of these facilities to meet our capacity requirements could result in interruptions in the
availability or functionality of our solutions or impede our ability to scale our operations.

       Furthermore, we depend on continuous and uninterrupted access to the Internet through third-party bandwidth providers to operate our business. If we lose
the services of one or more of our bandwidth providers for any reason or if their services are disrupted, we could experience disruption in our services or we could be
required to retain the services of a replacement bandwidth provider, which could increase our operating costs and harm our business and reputation.

       Any errors, defects, disruptions or other performance problems with our solutions could harm our reputation and may damage our retailers’ businesses.
Interruptions in our solutions could cause retailers to terminate their contracts with us, which would likely reduce our net revenues and harm our business, operating
results and financial condition.

                                                                                    19




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                            Document 28 Filed 12/20/18 Page 61 of 526 PageID #: 1389
An increase in the return rate of paid retailers’ products or a change in the categories of products retailers choose to promote using digital coupons could
reduce our net revenues.
        The commission revenues we receive from paid retailers is in part a function of the amount consumers purchase from paid retailers and net of product returns.
We do not have control over the categories or quality of products or services that our retailers deliver, nor do we have control over the digital coupons they provide
us. As a result, we rely on our historical experience for our estimate of returns. If paid retailers’ actual levels of returns are greater than the level of returns we estimate
or if paid retailers elect to use digital coupon content to promote products and services with a higher return rate than what we have experienced historically, our net
revenues could decline. Because some categories of products tend to experience higher return rates than others, a shift in the types of goods consumers purchase
using our solutions could lead to an increase in returns and our net revenues could decline. Additionally, return rates in the foreign countries in which we operate are
currently higher than return rates in the U.S. If we continue to expand our operations in countries with high return rates, our operating results may be negatively
affected.

Regulatory, legislative or self-regulatory developments regarding Internet privacy matters could adversely affect our ability to conduct our business.
       Consumer and industry groups have expressed concerns about online data collection and use by companies, which has resulted in the release of various
industry self-regulatory codes of conduct and best practice guidelines that are binding for member companies and that govern, among other things, the ways in
which companies can collect, use and disclose user information, how companies must give notice of these practices and what choices companies must provide to
consumers regarding these practices. We are obligated in certain cases to comply with best practices or codes of conduct addressing matters, such as the online
tracking of users or devices.

       U.S. regulatory agencies have also placed an increased focus on online privacy matters and, in particular, on online advertising activities that utilize cookies,
which are small files of non-personalized information placed on an Internet user’s computer, and other online tracking methods. Such regulatory agencies have
released, or are expected to release, reports pertaining to these matters. For example, on March 26, 2012, the Federal Trade Commission, or FTC, issued a report on
consumer privacy intended to articulate best practices for companies collecting and using consumer data. The report recommends companies adopt several practices
that could have an impact on our business, including giving consumers notice and offering them choices about being tracked across other parties’ websites and
implementing a persistent “Do Not Track” mechanism to enable consumers to choose whether to allow tracking of their online search and browsing activities,
including on mobile devices. Various industry participants have worked to develop and finalize standards relating to a Do Not Track mechanism, and such standards
may be implemented and adopted by industry participants at any time. We may be required or otherwise choose to adopt Do Not Track mechanisms, in which case
our ability to use our existing tracking technologies and permit their use by performance marketing networks and other third parties could be impaired. This could
cause our net revenues to decline and adversely affect our operating results.

        U.S. and foreign governments have enacted, considered or are considering legislation or regulations that could significantly restrict industry participants’
ability to collect, augment, analyze, use and share anonymous data, such as by regulating the level of consumer notice and consent required before a company can
employ cookies or other electronic tracking tools. A number of bills have been proposed in the U.S. Congress in the past that contained provisions that would have
regulated how companies can use cookies and other tracking technologies to collect and use information about consumers. Some of those bills also contained
provisions that would have specifically regulated the collection and use of information, particularly geolocation information, from mobile devices. At least one such
bill presently has been proposed in the U.S. Congress.

       Additionally, the EU has traditionally imposed more strict obligations under data privacy laws and regulations. Individual EU member countries have had
discretion with respect to their interpretation and implementation of EU data privacy laws, resulting in variation of privacy standards from country to country.
Legislation and regulation in the EU and some EU member states requires companies to obtain specific types of
                                                                                       20




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 62 of 526 PageID #: 1390
notice and consent from consumers before using cookies or other tracking technologies. To comply with these requirements, the use of cookies or other similar
technologies may require the user’s affirmative, opt-in consent. Additionally, in January 2012, the European Commission announced significant proposed reforms to
its existing data protection legal framework that, if implemented, may result in a greater compliance burden with respect to our operations in Europe.

        Changes in global privacy laws and regulations and self-regulatory regimes may force us to incur substantial costs or require us to change our business
practices. This could compromise our ability to pursue our growth strategies effectively and may adversely affect the demand for our solutions or otherwise harm our
business and financial condition. For instance, new privacy laws or regulations or changed interpretations of existing laws or regulations could require performance
marketing networks or us to take additional measures to facilitate consumer privacy preferences or to limit or cease altogether the collection, use or disclosure of data.
For example, one potential restriction on the use of cookies would allow a website that a consumer has elected to visit to continue to place cookies on the user’s
browser without explicit consent, but would require the user’s explicit consent for a third party to place its cookies on the user’s browser. The recent FTC staff report
also recommends that websites offer consumers a choice about whether the owner of the website can use third parties to track the consumer’s activity for certain
purposes. We are dependent on third parties, including performance marketing networks, to place cookies on browsers of users that visit our websites. If in the future
we are restricted from allowing cookies, if there is a material increase in the number of users who choose to opt out or block cookies and other tracking technologies,
or if performance marketing networks’ cookies or other tracking mechanisms otherwise do not function properly, our ability to generate net revenues would be
significantly impaired.

      Finally, we may be subject to foreign laws regulating online advertising even in jurisdictions where we do not have any physical presence to the extent a digital
media content provider has advertising inventory that we manage or to the extent that we collect and use data from consumers in those jurisdictions. Such laws may
vary widely around the world, making it more costly for us to comply with them. Failure to comply may harm our business and our operating results could be
adversely affected.

Changes in consumer sentiment or laws, rules or regulations regarding the use of cookies and other tracking technologies and other privacy matters could have
a material adverse effect on our ability to generate net revenues and could adversely affect our ability to collect proprietary data on consumer shopping
behavior.
       Consumers may become increasingly resistant to the collection, use and sharing of information online, including information used to deliver advertising and to
attribute credit to publishers in performance marketing programs, and take steps to prevent such collection, use and sharing of information. For example, consumer
complaints and/or lawsuits regarding online advertising or the use of cookies or other tracking technologies in general and our practices specifically could adversely
impact our business.

       Consumers can currently opt out of the placement or use of most cookies for online advertising purposes by either deleting or disabling cookies on their
browsers, visiting websites that allow consumers to place an opt-out cookie on their browsers, which instructs participating entities not to use certain data about
consumers’ online activity for the delivery of targeted advertising, or by downloading browser plug-ins and other tools that can be set to: identify cookies and other
tracking technologies used on websites; prevent websites from placing third-party cookies and other tracking technologies on the user’s browser; or block the
delivery of online advertisements on websites and applications.

       Changes in device and software features could make it easier for Internet users to prevent the placement of cookies or to block other tracking technologies. In
particular, the default settings of consumer devices and software may be set to prevent the placement of cookies unless the user actively elects to allow them. For
example, Apple’s Safari browser currently has a default setting under which third-party cookies are not accepted, and users must activate a browser setting to enable
cookies to be set. Additionally, Mozilla Corporation announced on February 25, 2013, that its Firefox browser also will not accept third-party cookies by default. On
                                                                                   21




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 63 of 526 PageID #: 1391
February 22, 2012, the Digital Advertising Alliance announced that its members will work to add browser-based header signals to the set of tools by which consumers
can express their preferences not to be tracked online. A recent FTC report on consumer privacy calls for the development and implementation of a persistent Do Not
Track mechanism that enable consumers to choose whether to allow the tracking of their online search and browsing activities. Various industry participants have
worked to develop and finalize standards relating to a Do Not Track mechanism, and such standards may be implemented and adopted by industry participants at any
time.

       We are dependent on performance marketing networks or in some instances, retailers, to place cookies on browsers of users that visit our websites or to use
other tracking mechanisms to allow retailer sales through our marketplace to be attributed to us, and if we are restricted from allowing these or if they do not function
in a manner that allows retailer sales through our marketplace to be attributed to us, our ability to generate net revenues would be significantly impaired. In particular,
if consumer sentiment regarding privacy issues or the development and deployment of new browser solutions or other Do Not Track mechanisms results in a material
increase in the number of users who choose to opt out or block cookies and other tracking technologies or who are otherwise using browsers where they need to,
and fail to, configure the browser to accept cookies, or otherwise results in cookies or other tracking technologies not functioning properly, our ability to conduct our
business, operating results and financial condition would be adversely affected.

       In addition to this change in consumer preferences, if retailers or brands perceive significant negative consumer reaction to targeted online advertising or the
tracking of consumers’ online activities, they may determine that such advertising or tracking has the potential to negatively impact their brand. In that case,
advertisers may limit or stop the use of our solutions, and our operating results and financial condition would be adversely affected.

Our business practices with respect to data and consumer protection could give rise to liabilities or reputational harm as a result of governmental regulation,
legal requirements or industry standards relating to consumer privacy, data protection and consumer protection.
       Federal, state and international laws and regulations govern the collection, use, retention, sharing and security of data that we collect. We strive to comply
with all applicable laws, regulations, self-regulatory requirements and legal obligations relating to privacy, data protection and consumer protection, including those
relating to the use of data for marketing purposes. It is possible, however, that these requirements may be interpreted and applied in a manner that is inconsistent
from one jurisdiction to another and may conflict with other rules or our practices. We cannot assure you that our practices have complied, comply, or will comply
fully with all such laws, regulations, requirements and obligations. Any failure, or perceived failure, by us to comply with federal, state or international laws or
regulations, including laws and regulations regulating privacy, data security, marketing communications or consumer protection, or other policies, self-regulatory
requirements or legal obligations could result in harm to our reputation, a loss in business, and proceedings or actions against us by governmental entities,
consumers, retailers or others. We may also be contractually liable to indemnify and hold harmless performance marketing networks or other third parties from the
costs or consequences of noncompliance with any laws, regulations, self-regulatory requirements or other legal obligations relating to privacy, data protection and
consumer protection or any inadvertent or unauthorized use or disclosure of data that we store or handle as part of operating our business. Any such proceeding or
action, and any related indemnification obligation, could hurt our reputation, force us to incur significant expenses in defense of these proceedings, distract our
management, increase our costs of doing business and cause consumers and retailers to decrease their use of our marketplace, and may result in the imposition of
monetary liability.

Government regulation of the Internet, e-commerce and m-commerce is evolving, and unfavorable changes or failure by us to comply with these laws and
regulations could substantially harm our business and results of operations.
     We are subject to general business regulations and laws as well as regulations and laws specifically governing the Internet, e-commerce and m-commerce in a
number of jurisdictions around the world. Existing and future regulations and laws could impede the growth of the Internet, e-commerce, m-commerce or other online

                                                                                    22




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 64 of 526 PageID #: 1392
services. These regulations and laws may involve taxation, tariffs, privacy and data security, anti-spam, data protection, content, copyrights, distribution, electronic
contracts, electronic communications and consumer protection. It is not clear how existing laws and regulations governing issues such as property ownership, sales
and other taxes, libel and personal privacy apply to the Internet as the vast majority of these laws and regulations were adopted prior to the advent of the Internet
and do not contemplate or address the unique issues raised by the Internet, e-commerce or m-commerce. It is possible that general business regulations and laws, or
those specifically governing the Internet, e-commerce or m-commerce may be interpreted and applied in a manner that is inconsistent from one jurisdiction to another
and may conflict with other rules or our practices. We cannot assure you that our practices have complied, comply or will comply fully with all such laws and
regulations. Any failure, or perceived failure, by us to comply with any of these laws or regulations could result in damage to our reputation, a loss in business, and
proceedings or actions against us by governmental entities or others. Any such proceeding or action could hurt our reputation, force us to spend significant
resources in defense of these proceedings, distract our management, increase our costs of doing business, and cause consumers and retailers to decrease their use of
our marketplace, and may result in the imposition of monetary liability. We may also be contractually liable to indemnify and hold harmless third parties from the costs
or consequences of noncompliance with any such laws or regulations. In addition, it is possible that governments of one or more countries may seek to censor
content available on our websites and mobile applications or may even attempt to completely block access to our marketplace. Adverse legal or regulatory
developments could substantially harm our business. In particular, in the event that we are restricted, in whole or in part, from operating in one or more countries, our
ability to retain or increase our customer base may be adversely affected and we may not be able to maintain or grow our net revenues as anticipated.

As we develop and provide solutions, we may be subject to additional and unexpected regulations, which could increase our costs or otherwise harm our
business.
     As we develop and provide solutions that address new market segments, we may become subject to additional laws and regulations, which could create
unexpected liabilities for us, cause us to incur additional costs or restrict our operations.

       We have begun to introduce new product offerings, which may be subject to regulation by federal, state and local authorities and by authorities in foreign
countries. For example, unlike our other solutions, in order to facilitate card-linked offers that we are considering, we must acquire and store consumer credit card
data. The storage of credit card data requires compliance with the Payment Card Industry Data Security Standard, or PCI DSS, which compliance certification we
recently obtained. Under the PCI DSS, we are required to adopt and implement internal controls over the use, storage and security of credit card data to help prevent
credit card fraud. Failure to comply with this standard or other loss of our PCI DSS compliance would result in breaches of contractual obligations with our payment
processors, may subject us to fines, penalties, damages and civil liability and could eventually prevent us from processing or accepting credit cards.

       From time to time, we may be notified of or otherwise become aware of additional laws and regulations that governmental organizations or others may claim
should be applicable to our business. Our failure to anticipate the application of these laws and regulations accurately, or other failure to comply, could create liability
for us, result in adverse publicity or cause us to alter our business practices, which could cause our net revenues to decrease, our costs to increase or our business
otherwise to be harmed.

We may face liability for, and may be subject to claims related to, inaccurate or outdated content provided to us, or content provided to us without permission,
which could require us to pay significant damages, may be extremely costly to defend even if decided in our favor and could limit our ability to operate.
        The information on our websites and applications that is provided by performance marketing networks and retailers and collected from third parties relates to
digital coupons from retailers participating in the digital coupon industry. We are exposed to the risk that some of this content may contain inaccurate or outdated
                                                                                    23




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 65 of 526 PageID #: 1393
information about retailer products or services or the discounts thereon, or digital coupons that are not made available or intended to be made available to all
consumers. This could cause consumers and retailers to lose confidence in the information provided on our platform or become dissatisfied with our platform and
result in lawsuits being filed against us.

       In addition, we may face potential liability relating to information that is published or made available through our marketplace, including information generated
by us, user-generated content and proprietary information of third parties. This content may expose us to claims related to trademark and copyright infringement and
other intellectual property rights, rights of privacy, defamation, fraud, negligence, breach of contract, tortious interference, unfairness, deceptiveness, false or
misleading advertising, personal injury torts, noncompliance with state or federal laws relating to digital coupons or other theories based on the nature and content of
the information. The laws relating to the liability of service providers for activities of their users is currently unsettled both within the U.S. and internationally,
although risks related to these types of lawsuits may be enhanced in certain jurisdictions outside the U.S. where our protection from liability for third-party actions is
more unclear and where we may be less protected under local laws than we are in the U.S.

       Such claims or lawsuits could divert the time and attention of management and technical personnel away from our business and result in significant costs to
investigate and defend, regardless of the merits of the claims, as well as significant damages if we are found liable. The scope and amount of our insurance may not
adequately protect us against these types of damages. Additionally, as a result of such claims, we may elect or be compelled to remove valuable content from our
websites or mobile applications, which could decrease the usefulness of our platform for consumers and result in less traffic to our websites and less usage of our
mobile applications. If any of these events occur, our business and financial results could be adversely affected.

Our business could suffer if the jurisdictions in which we operate change the way in which they regulate user-generated content.
      Our business, including our ability to operate and expand internationally, could be adversely affected if legislation or regulations are adopted, interpreted or
implemented in a manner that is inconsistent with our current business practices related to user-generated content and that requires changes to these practices or the
design of our platform or solutions. For example, if legislation is passed that limits the immunities afforded to websites that publish user-generated content, we may
be compelled to remove content from our platform that we would otherwise publish or restrict the types of businesses that we can promote coupon content for,
among other changes. Legislative changes such as these were proposed in the U.S. last year and could increase our operating costs and make it more difficult for
consumers to use our platform, resulting in less consumer traffic and net revenues, and our business and operating results could suffer.

If Texas or any other jurisdiction in which we are resident implements regulations that impose sales tax on certain e-commerce or m-commerce transactions
involving the use of performance marketing programs, our net revenues could decline and our business, financial condition and operating results will be
adversely affected.
        In 2008, New York implemented regulations that require retailers to collect and remit sales taxes on sales made to residents of New York if the publisher that
facilitated that sale is a New York resident. In 2011, Illinois and California each passed similar regulations. In addition, several other states have proposed similar
regulations, although some of the regulations proposed by these other states have not passed. None of these sales tax requirements have had a material impact on
our results of operations to date. However, if Texas or any other jurisdiction in which we are resident were to pass similar regulations, we believe a substantial number
of the retailers that we work with would cease using our marketplace or significantly alter the manner in which they pay us. This would decrease our sales and our
business, financial condition and operating results would be adversely affected.
                                                                                   24




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 66 of 526 PageID #: 1394
The growth of e-commerce and m-commerce in the U.S. could suffer if the federal government implements new regulations that obligate retailers, or permit
states to obligate retailers, to collect sales taxes from consumers on certain e-commerce or m-commerce transactions, which would adversely affect our growth.
       Legislation introduced in the 113th Congress in 2013, including H.R. 684 and S. 336, would grant states the authority to require out-of-state retailers to collect
and remit sales taxes. The adoption of remote sales tax collection legislation would result in the imposition of sales taxes and additional costs associated with complex
sales tax collection, remittance and audit compliance requirements on many of our retailers, which would make selling online or through mobile applications less
attractive for these retailers. Additionally, the introduction of new or increased taxes applicable to online transactions could make online purchases less attractive to
consumers relative to in-store retail purchases. These changes could substantially impair the growth of e-commerce and m-commerce in the U.S., and could diminish
our opportunity to derive financial benefit from our activities in the U.S.

We may be sued by third parties for infringement or other violation of their intellectual property or proprietary rights.
       Internet, advertising and e-commerce companies frequently are subject to litigation based on allegations of infringement, misappropriation, dilution or other
violations of intellectual property rights. Some Internet, advertising and e-commerce companies, including some of our competitors, own large numbers of patents,
copyrights, trademarks and trade secrets, which they may use to assert claims against us.

      Third parties have asserted, and may in the future assert, that we have infringed, misappropriated or otherwise violated their intellectual property rights.

       For instance, the use of our technology to provide our solutions could be challenged by claims that such use infringes, dilutes, misappropriates or otherwise
violates the intellectual property rights of a third party. In addition, we may face claims that content published or made available through our websites or mobile
applications violates third-party intellectual property rights. For example, retailers and other third parties frequently have complained that their trademarks, copyrights
or other intellectual property are being used on our websites without their permission and in violation of their rights or in violation of laws or regulations.

      As we face increasing competition and as a public company, the possibility of intellectual property rights claims against us grows. Such claims and litigation
may involve patent holding companies or other adverse intellectual property rights holders who have no relevant product revenue, and therefore our own pending
patents and other intellectual property rights may provide little or no deterrence to these rights holders in bringing intellectual property rights claims against us.
There may be intellectual property rights held by others, including issued or pending patents and trademarks, that cover significant aspects of our technologies,
content, branding or business methods, and we cannot assure that we are not infringing or violating, and have not violated or infringed, any third-party intellectual
property rights or that we will not be held to have done so or be accused of doing so in the future.

        Any claim that we have violated intellectual property or other proprietary rights of third parties, with or without merit, and whether or not settled out of court or
determined in our favor, could be time-consuming and costly to address and resolve, and could divert the time and attention of management and technical personnel
from our business. Furthermore, an adverse outcome of a dispute may result in an injunction and could require us to pay substantial monetary damages, including
treble damages and attorneys’ fees, if we are found to have willfully infringed a party’s intellectual property rights. Any settlement or adverse judgment resulting
from such a claim could require us to enter into a licensing agreement to continue using the technology, content or other intellectual property that is the subject of
the claim; restrict or prohibit our use of such technology, content or other intellectual property; require us to expend significant resources to redesign our technology
or solutions; and require us to indemnify third parties. Royalty or licensing agreements, if required or desirable, may be unavailable on terms acceptable to us, or at
all, and may require significant royalty payments and other

                                                                                     25




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 67 of 526 PageID #: 1395
expenditures. There also can be no assurance that we would be able to develop or license suitable alternative technology, content or other intellectual property to
permit us to continue offering the affected technology, content or services to our customers. Any of these events could harm our business, operating results and
financial condition.

Failure to protect or enforce our intellectual property rights could harm our business and results of operations.
       We pursue the registration of our patentable technology, domain names, trademarks and service marks in the U.S. and in certain jurisdictions abroad. We also
strive to protect our intellectual property rights by relying on federal, state and common law rights, as well as contractual restrictions. We typically enter into
confidentiality and invention assignment agreements with our employees and contractors, and confidentiality agreements with parties with whom we conduct
business in order to limit access to, and disclosure and use of, our proprietary information. However, we may not be successful in executing these agreements with
every party who has access to our confidential information or contributes to the development of our technology or intellectual property rights. Those agreements
that we do execute may be breached, and we may not have adequate remedies for any such breach. These contractual arrangements and the other steps we have
taken to protect our intellectual property rights may not prevent the misappropriation or disclosure of our proprietary information nor deter independent development
of similar technology or intellectual property by others.

       Effective trade secret, patent, copyright, trademark and domain name protection is expensive to obtain, develop and maintain, both in terms of initial and
ongoing registration or prosecution requirements and expenses and the costs of defending our rights. We are seeking to protect our patentable technology,
trademarks and domain names in an increasing number of jurisdictions, a process that is expensive and may not be successful or which we may not pursue in every
location. We may, over time, increase our investment in protecting our intellectual property through additional patent filings that could be expensive and time-
consuming. We have two patents issued and 34 pending patent applications, including three provisional applications. We do not know whether any of our pending
patent applications will result in the issuance of additional patents or whether the examination process will require us to narrow our claims or we may otherwise be
unable to obtain patent protection for the technology covered in our pending patent applications. Our patents, trademarks and other intellectual property rights may
be challenged by others or invalidated through administrative process or litigation. Moreover, any issued patents may not provide us with a competitive advantage
and, as with any technology, competitors may be able to develop similar or superior technologies to our own, now or in the future.

      Additionally, in the U.S., the central provisions of the Leahy-Smith America Invents Act became effective recently. Among other things, this law switched U.S.
patent rights from the former “first-to-invent” system to a “first inventor-to-file” system. This may result in inventors and companies having to file patent
applications more frequently to preserve rights in their inventions. This may favor larger competitors that have the resources to file more patent applications.

       Monitoring unauthorized use of the content on our websites and mobile applications, and our other intellectual property and technology, is difficult and
costly. Our efforts to protect our proprietary rights and intellectual property may not have been and may not be adequate to prevent their misappropriation or misuse.
Third parties from time to time copy content or other intellectual property or technology from our solutions without authorization and seek to use it for their own
benefit. We generally seek to address such unauthorized copying or use, but we have not always been successful in stopping all unauthorized use of our content or
other intellectual property or technology, and may not be successful in doing so in the future. Further, we may not have been and may not be able to detect
unauthorized use of our technology or intellectual property, or to take appropriate steps to enforce our intellectual property rights. Our competitors may also
independently develop similar technology. Effective patent, trademark, copyright and trade secret protection may not be available to us in every country in which our
solutions or technology are hosted or available. The laws of some foreign countries may not be as protective of intellectual property rights as those in the U.S., and
mechanisms for enforcement of

                                                                                  26




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 68 of 526 PageID #: 1396
intellectual property rights may be inadequate. Further, legal standards relating to the validity, enforceability and scope of protection of intellectual property rights
are uncertain. The laws in the U.S. and elsewhere change rapidly, and any future changes could adversely affect us and our intellectual property. Our failure to
meaningfully protect our intellectual property rights could result in competitors offering solutions that incorporate our most technologically advanced features, which
could reduce demand for our solutions.

        We may find it necessary or appropriate to initiate claims or litigation to enforce our intellectual property rights, protect our trade secrets or determine the
validity and scope of intellectual property rights claimed by others. Litigation is inherently uncertain and any litigation of this nature, regardless of outcome or merit,
could result in substantial costs and diversion of management and technical resources, any of which could adversely affect our business and operating results. If we
fail to maintain, protect and enhance our intellectual property, our business and operating results may be harmed.

We may be unable to continue the use of our domain names, or prevent third parties from acquiring and using domain names that infringe on, are similar to, or
otherwise decrease the value of our brands, trademarks or service marks.
        We have registered domain names for our websites that we use in our business. If we lose the ability to use a domain name, whether due to trademark claims,
failure to renew the applicable registration, or any other cause, we may be forced to market our solutions under a new domain name, which could cause us substantial
harm, or to incur significant expense in order to purchase rights to the domain name in question. In addition, our competitors and others could attempt to capitalize on
our brand recognition by using domain names similar to ours. Domain names similar to ours have been registered in the U.S. and elsewhere. We may be unable to
prevent third parties from acquiring and using domain names that infringe on, are similar to, or otherwise decrease the value of our brands, trademarks or service
marks. Protecting and enforcing our rights in our domain names may require litigation, which could result in substantial costs and diversion of management’s
attention.

       ICANN (the Internet Corporation for Assigned Names and Numbers), the international authority over top-level domain names, recently increased the number
of generic top-level domains, or “TLDs.” This may allow companies or individuals to create new web addresses that appear to the right of the “dot” in a web address,
beyond such long-standing TLDs as “.com,” “.org” and “.gov.” ICANN may also add additional TLDs in the future. As a result, we may be unable to maintain
exclusive rights to all potentially relevant or desirable domain names in the United States or in other countries in which we operate, which may harm our business.
Furthermore, attempts may be made by third parties to register our trademarks as new TLDs or as domain names within new TLDs, and we may be required to enforce
out rights against such registration attempts, which could result in significant expense and the diversion of management’s attention.

The consumer traffic to our websites and mobile applications may decline and our business may suffer if other companies copy information from our platform
and publish or aggregate it with other information for their own benefit.
        From time to time, other companies copy information or content from our platform, through website scraping, robots or other means, and publish or aggregate
it with other information for their own benefit. When third parties copy, publish or aggregate content from our platform, it makes them more competitive, and
decreases the likelihood that consumers will visit our websites or use our mobile applications to search and discover the information they seek, which could
negatively affect our business, results of operations and financial condition. We may not be able to detect such third-party conduct in a timely manner or at all and,
even if we are able to identify these situations, we may not be able to prevent them and have not always been able to prevent them in the past. In some cases,
particularly in the case of websites operating outside of the U.S., our available remedies may be inadequate to protect us against such practices. In addition, we may
be required to expend significant financial or other resources to successfully enforce our rights.
                                                                                    27




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 69 of 526 PageID #: 1397
We rely on information technology to operate our business and maintain competitiveness, and any failure to adapt to technological developments or industry
trends could harm our business.
       We depend on the use of information technologies and systems. As our operations grow in size and scope, we must continuously improve and upgrade our
systems and infrastructure while maintaining or improving the reliability and integrity of our infrastructure. Our future success also depends on our ability to adapt
our systems and infrastructure to meet rapidly evolving consumer trends and demands while continuing to improve the performance, features and reliability of our
solutions in response to competitive services and product offerings. The emergence of alternative platforms such as smartphones and tablets and the emergence of
niche competitors who may be able to optimize products, services or strategies for such platforms will require new investment in technology. New developments in
other areas, such as cloud computing, could also make it easier for competition to enter our markets due to lower up-front technology costs. In addition, we may not
be able to maintain our existing systems or replace or introduce new technologies and systems as quickly as we would like or in a cost-effective manner.

Some of our solutions contain open source software, which may pose particular risks to our proprietary software and solutions.
        We use open source software in our solutions and will use open source software in the future. Some licenses governing our use of open source software
contain requirements that we make available source code for modifications or derivative works we create based upon the open source software, and that we license
such modifications or derivative works under the terms of a particular open source license or other license granting third parties certain rights of further use. By the
terms of certain open source licenses, we could be required to release the source code of our proprietary software, and to make our proprietary software available
under open source licenses, if we combine our proprietary software with open source software in certain manners. Although we monitor our use of open source
software, we cannot assure you that all open source software is reviewed prior to use in our solutions, that our programmers have not incorporated open source
software into our solutions, or that they will not do so in the future. Additionally, the terms of many open source licenses to which we are subject have not been
interpreted by U.S. or foreign courts. There is a risk that open source software licenses could be construed in a manner that imposes unanticipated conditions or
restrictions on our ability to market or provide our solutions. In addition, the terms of open source software licenses may require us to provide software that we
develop using such open source software to others on unfavorable license terms. As a result of our current or future use of open source software, we may face claims
or litigation, be required to release our proprietary source code, pay damages for breach of contract, re-engineer our solutions, discontinue making our solutions
available in the event re-engineering cannot be accomplished on a timely basis or take other remedial action. Any such re-engineering or other remedial efforts could
require significant additional research and development resources, and we may not be able to successfully complete any such re-engineering or other remedial
efforts. Further, in addition to risks related to license requirements, use of certain open source software can lead to greater risks than use of third-party commercial
software, as open source licensors generally do not provide warranties or controls on the origin of software. Any of these risks could be difficult to eliminate or
manage, and, if not addressed, could have a negative effect on our business, financial condition and operating results.

We are subject to international business uncertainties that could adversely affect our operations and operating results.
       Our net revenues from operations outside the U.S. comprised 20.6% of our net revenues in 2013, and we expect this percentage to increase in the future.
Currently, we have operations in the U.K., France, the Netherlands and Germany. We intend to expand our existing operations in these countries as well as establish a
presence in additional countries to grow our international sales. Operating in foreign countries requires significant resources and management attention, and we have
limited experience entering new geographic markets. In addition, the varying commercial and Internet infrastructure in other countries may make it difficult

                                                                                  28




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 70 of 526 PageID #: 1398
for us to replicate our business model. In many countries, we compete with local companies that have more experience in their respective markets than we do, and we
may not benefit from first-to-market advantages. To achieve widespread acceptance in new countries and markets, we must continue to tailor our solutions and
business model to the unique circumstances of such countries and markets, which can be difficult and costly. Failure to adapt practices and models effectively to
each country into which we expand could slow our international growth. We cannot assure you that our international efforts will be successful. International sales
and operations may be subject to risks such as:
      •      competition with local or foreign companies entering the same markets;
      •      the cost and resources required to localize our solutions, while maintaining retailer and consumer satisfaction such that our marketplace will continue to
             attract high quality retailers;
      •      difficulties in staffing and managing foreign operations due to distance, time zones, language and cultural differences;
      •      higher product return rates;
      •      burdens of complying with a wide variety of laws and regulations, including regulation of digital coupon terms, Internet services, privacy and data
             protection, bulk emailing and anti-competition regulations, which may limit or prevent us from offering of our solutions in some jurisdictions or limit our
             ability to enforce contractual obligations;
      •      adverse tax effects and foreign exchange controls making it difficult to repatriate earnings and cash;
      •      political and economic instability;
      •      terrorist activities and natural disasters;
      •      differing employment practices and laws and labor disruptions;
      •      technology compatibility;
      •      credit risk and higher levels of payment fraud;
      •      increased financial accounting and reporting burdens and complexities and difficulties in implementing and maintaining adequate internal controls;
      •      slower adoption of the Internet as an advertising, broadcast and commerce medium in certain of those markets as compared to the U.S.;
      •      lower levels of consumer spending and fewer opportunities for growth compared to the U.S.;
      •      preference for local vendors; and
      •      different or lesser degrees of intellectual property protection.

      In addition, the U.S. has in the past proposed, and is currently evaluating, changes to the corporate tax structure that would include taxation of offshore
earnings of U.S. businesses. If this were to occur, our effective tax rates would likely increase. Further, we are subject to U.S. and foreign legislation, such as the
Foreign Corrupt Practices Act and the U.K. Bribery Act. While we maintain high standards of ethical conduct, our policies, training and monitoring of compliance
with applicable anti-corruption laws are at a very early stage of development. If any of our employees or agents were to violate these laws in the conduct of our
business, we could be subject to substantial penalties and our reputation could be impaired.

       These factors could have an adverse effect on our net revenues from advertisers located outside the U.S. and, consequently, on our business and operating
results.
                                                                                    29




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 71 of 526 PageID #: 1399
We may be unable to identify suitable acquisition candidates, effectively integrate newly acquired businesses, or achieve expected operating results from
acquisitions.
      Part of our growth strategy is to increase our net revenues and improve our operating results through the acquisition of similar or complementary businesses.
There can be no assurance that suitable candidates for acquisitions will be identified or, if suitable candidates are identified, that acquisitions can be completed on
acceptable terms, if at all.

       Since our inception, we have completed more than 10 acquisitions, and we may continue to make acquisitions in the future. Our success will depend in part on
our ability to identify, negotiate, and complete acquisitions, and integrate the acquired businesses and, if necessary, satisfactory debt or equity financing to fund
those acquisitions. As is the case with our current facility, if we finance an acquisition with debt financing, we will incur interest expense and may have to comply
with financing covenants or secure the debt obligations with our assets. Mergers and acquisitions are inherently risky, and any mergers and acquisitions we
complete may not be successful. Any mergers and acquisitions we undertake in the future would involve numerous risks, any of which could have a material adverse
effect on our business and the market price of our common stock, including the following:
      •      use of cash resources and incurrence of debt and contingent liabilities in funding acquisitions, which may limit our operational flexibility and other
             potential uses of our cash, including stock repurchases, dividend payments and retirement of outstanding indebtedness;
      •      expected and unexpected costs incurred in identifying and pursuing acquisitions and performing due diligence on potential acquisition targets that may
             or may not be successful;
      •      failure of the acquired company to achieve anticipated consumer traffic, revenue, earnings or cash flows;
      •      our responsibility for the liabilities of the businesses we acquire, including the assumption of liabilities that were not disclosed to us or that exceed our
             estimates;
      •      difficulties in integrating and managing the combined operations, technologies and solutions;
      •      failure to identify all of the problems, liabilities or other shortcomings or challenges of an acquired company, including issues related to intellectual
             property, solution quality or architecture, regulatory compliance practices, revenue recognition or other accounting practices or employee or customer
             issues;
      •      diversion of management’s attention or other resources from our existing business;
      •      inability to maintain the key business relationships and the reputations of the businesses we acquire;
      •      difficulties in assigning or transferring technology or intellectual property licensed by acquired companies from third parties to us or our subsidiaries;
      •      uncertainty of entry into markets in which we have limited or no prior experience or in which competitors have stronger market positions;
      •      our dependence on unfamiliar retailers or performance marketing networks of the companies we acquire;
      •      insufficient incremental revenue to offset our increased expenses associated with acquisitions;
      •      our inability to maintain internal standards, controls, procedures and policies;
      •      challenges in integrating and auditing the financial statements of acquired companies that have not historically prepared financial statements in
             accordance with U.S. generally accepted accounting principles;
      •      impairment of goodwill or other intangible assets such as trademarks or other intellectual property arising from acquisitions;
                                                                                    30




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 72 of 526 PageID #: 1400
      •      amortization of expenses related to acquired intangible assets and other adverse accounting consequences;
      •      potential loss of key employees from the companies we acquire; and
      •      dilution of our stockholders’ ownership interests if we finance all or a portion of the purchase price of any acquisition by issuing equity.

      Further, we rely heavily on the representations and warranties provided to us by the sellers of acquired companies, including as they relate to creation of,
ownership of and rights in intellectual property, existence of open source code, existence of encumbrances and operating restrictions and compliance with laws and
contractual requirements. If any of these representations and warranties are inaccurate or breached, such inaccuracy or breach could result in costly litigation and
assessment of liability for which there may not be adequate recourse against such sellers, in part due to contractual time limitations and limitations of liability.

We may need additional capital in the future, which may not be available to us on favorable terms, or at all, and may dilute your ownership of our Series 1
common stock.
       We have an aggregate of 85,237,671 shares of Series 1 common stock authorized but unissued and not reserved for issuance under our stock option plans or
otherwise. We may issue all of these shares without any action or approval by our stockholders, subject to certain limitations of the NASDAQ Global Select Market.
We may require additional capital from equity or debt financing in the future in order to take advantage of strategic opportunities, or to support our existing business.
We may not be able to secure timely additional financing on favorable terms, or at all. The terms of any additional financing may place limits on our financial and
operating flexibility, including our ability to issue or repurchase equity, develop new or enhanced existing products, complete acquisitions or otherwise take
advantage of business opportunities. If we raise additional funds or finance acquisitions through further issuances of equity, convertible debt securities or other
securities convertible into equity, you and our other stockholders could suffer significant dilution in your percentage ownership of our company, and any new
securities we issue could have rights, preferences and privileges senior to those of holders of our Series 1 common stock. If we are unable to obtain adequate
financing or financing on terms satisfactory to us, if and when we require it, our ability to grow or support our business and to respond to business challenges could
be significantly limited.

If our management team does not remain with us in the future, our business, operating results and financial condition could be adversely affected.
       We have been successful in attracting a knowledgeable and talented management team. Our future success depends in large part on our ability to attract and
retain high-quality management and operating personnel. Our senior management team’s in-depth knowledge of and deep relationships with the participants in our
industry are extremely valuable to us. Our business also requires skilled technical and marketing personnel, who are in high demand and are often subject to
competing offers. Competition for qualified employees is intense in our industry, and the loss of even a few qualified employees, or an inability to attract, retain and
motivate additional highly skilled employees required for the planned expansion of our business, could harm our operating results and impair our ability to grow.

       To attract and retain key personnel, we use various measures, including an equity incentive program and incentive bonuses for executive officers and other
employees. These measures may not be enough to attract and retain the personnel we require to operate our business effectively. We also have a number of
employees who were granted stock options over the past few years that have an exercise price per share that is significantly lower than the current fair market value.
If we are successful as a public company, these employees may choose to exercise their options and sell the shares, recognizing a substantial gain. As a result, it may
be difficult for us to retain such employees.

                                                                                    31




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 73 of 526 PageID #: 1401
Our management team has limited experience managing a public company, and regulatory compliance may divert its attention from the day-to-day
management of our business.
       Some of the individuals who now constitute our management team have limited experience managing a publicly traded company and limited experience
complying with the increasingly complex laws pertaining to public companies. Our management team may not successfully or efficiently manage our continued
transition to a public company that will be subject to significant regulatory oversight and reporting obligations under the federal securities laws. In particular, these
new obligations will require substantial attention from our senior management and could divert their attention away from the day-to-day management of our business,
which could materially and adversely impact our business operations.

Our management team has a limited history of working together and may not be able to execute our business plan.
       Our management team has worked together for only a limited period of time and has a limited track record of executing our business plan as a team. In addition,
we have recently filled a number of positions in our senior management and finance and accounting staff. Accordingly, certain key personnel have only recently
assumed the duties and responsibilities they are now performing, and it is difficult to predict whether our management team, individually and collectively, will be
effective in operating our business.

If we are unable to attract additional partner management and sales representatives, or if a significant number of our partner manager or sales representatives
leave us, our ability to increase our net revenues could be negatively impacted.
       Our ability to expand our business will depend, in part, on our ability to attract additional partner management and sales representatives. Competition for
qualified partner managers and sales representatives can be intense, and we may be unable to hire additional team members when we need them or at all. Any
difficulties we experience in attracting additional partner managers or sales representatives could have a negative impact on our ability to expand our retailer base,
increase net revenues and continue our growth.

       In addition, we must retain our current partner management and sales representatives and properly incentivize them to obtain new retailer relationships. If a
significant number of our partner managers and sales representatives were to leave us or join our competitors, our net revenues could be negatively impacted. In
certain circumstances, we have entered into agreements with our partner managers and sales representatives that contain non-compete provisions to mitigate this
risk, but we may need to litigate to enforce our rights under these agreements, which could be time-consuming, expensive and ineffective. A significant increase in
the turnover rate among our current partner managers or sales representatives could also increase our recruiting costs and decrease our operating efficiency, which
could lead to a decline in our net revenues and profitability.

If we cannot maintain our corporate culture as we grow, we could lose the innovation, teamwork and focus that contribute to our business.
       We believe that a critical component of our success has been our corporate culture, which we believe fosters innovation, encourages teamwork, cultivates
creativity and promotes focus on execution. We have invested substantial time, energy and resources in building a highly collaborative team that works together
effectively in an environment designed to promote openness, honesty, mutual respect and the pursuit of common goals. As we continue to develop the infrastructure
of a public company and continue to grow, we may find it difficult to maintain these valuable aspects of our corporate culture and to attract competent personnel who
are willing to embrace our culture. Any failure to preserve our culture could negatively impact our future success, including our ability to attract and retain personnel,
encourage innovation and teamwork and effectively focus on and pursue our corporate objectives.
                                                                                   32




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 74 of 526 PageID #: 1402
The intended tax benefits of our corporate structure and intercompany arrangements depend on the application of the tax laws of various jurisdictions and on
how we operate our business.
       Our corporate structure and intercompany arrangements, including the manner in which we develop and use our intellectual property and the transfer pricing
of our intercompany transactions, are intended to reduce our worldwide effective tax rate. We are currently implementing a restructuring of our non-U.S. entities to
streamline our European operations, effective January 1, 2014, and we may implement other such structures and arrangements in the future. The application of the tax
laws of various jurisdictions, including the U.S., to our international business activities is subject to interpretation and depends on our ability to operate our business
in a manner consistent with our corporate structure and intercompany arrangements. The taxing authorities of the jurisdictions in which we operate may challenge our
methodologies for valuing developed technology or intercompany arrangements, including our transfer pricing, or determine that the manner in which we operate our
business does not achieve the intended tax consequences, which could increase our worldwide effective tax rate and harm our financial position and results of
operations. In order to effectively structure and execute our international tax strategy we will need to continue to hire, train and manage qualified personnel. If our
new hires underperform, or if we are unsuccessful in hiring, training, managing and integrating these new employees, our business may be harmed.

       Our corporate structure includes legal entities located in jurisdictions with income tax rates lower than the U.S. statutory tax rate. Our intercompany
arrangements allocate income to such entities in accordance with arm’s-length principles and commensurate with functions performed, risks assumed and ownership
of valuable corporate assets. We believe that income taxed in certain foreign jurisdictions at a lower rate relative to the U.S. statutory rate will have a beneficial impact
on our worldwide effective tax rate.

       Significant judgment is required in evaluating our tax positions and determining our provision for income taxes. During the ordinary course of business, there
are many transactions and calculations for which the ultimate tax determination is uncertain. For example, our effective tax rates could be adversely affected by
earnings being lower than anticipated in countries where we have lower statutory rates and higher than anticipated in countries where we have higher statutory rates,
by changes in foreign currency exchange rates or by changes in the relevant tax, accounting and other laws, regulations, principles and interpretations. As we
operate in numerous taxing jurisdictions, the application of tax laws can be subject to diverging and sometimes conflicting interpretations by tax authorities of these
jurisdictions. It is not uncommon for taxing authorities in different countries to have conflicting views, for instance, with respect to, among other things, the manner
in which the arm’s length standard is applied for transfer pricing purposes, or with respect to the valuation of intellectual property. In addition, tax laws are dynamic
and subject to change as new laws are passed and new interpretations of the law are issued or applied. In particular, there is uncertainty in relation to the U.S. tax
legislation in terms of the future corporate tax rate but also in terms of the U.S. tax consequences of income derived from intellectual property held overseas in low tax
jurisdictions.

       Our existing corporate structure and intercompany arrangements have been implemented in a manner we believe is in compliance with current prevailing tax
laws. However, the tax benefits which we intend to derive from our current and any future intercompany arrangements could be undermined if we are unable to adapt
the manner in which we operate our business and if tax laws change.

The enactment of legislation implementing changes in the U.S. taxation of international business activities or the adoption of other tax reform policies could
materially impact our financial condition and results of operations.
       The current administration has made public statements indicating that it has made international tax reform a priority, and key members of the U.S. Congress
have conducted hearings and proposed new legislation. Recent changes to U.S. tax laws, including limitations on the ability of taxpayers to claim and utilize foreign
tax credits and the deferral of certain tax deductions until earnings outside of the U.S. are repatriated to the U.S., as well as

                                                                                     33




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 75 of 526 PageID #: 1403
changes to U.S. tax laws that may be enacted in the future, could impact the tax treatment of our foreign earnings, as well as cash and cash equivalent balances we
currently maintain outside of the U.S. Due to the expanding scale of our international business activities, any changes in the U.S. taxation of such activities may
increase our worldwide effective tax rate and harm our financial condition and results of operations.

We rely on performance marketing networks and retailers to determine the amount payable to us accurately. If their reports are inaccurate or delayed, our
operating results could be harmed and we could experience fluctuations in our performance.
        Our performance marketing networks and retailers typically pay us on a monthly basis based upon sales generated from digital coupons. We rely on our
performance marketing networks and retailers to report accurately and in a timely manner the amount of commission revenues earned by us. We calculate our net
revenues, prepare our financial reports, projections and budgets and direct our advertising, marketing and other operating efforts based on reports we receive from
our performance marketing networks and retailers. It is difficult for us to determine independently whether our performance marketing networks or retailers are
reporting all revenue data due to us. We have occasionally experienced instances of incomplete or delayed reports from our performance marketing networks and
retailers, and we generally do not have the contractual right to audit our performance marketing networks or retailers. To the extent that our performance marketing
networks or retailers fail to report accurately the amount of net revenues payable to us in a timely manner or at all, we will not recognize and collect net revenues to
which we are entitled, which could harm our operating results. If we are allowed to audit a performance marketing network or retailer and do so, or if we otherwise
dispute the accuracy of a revenue report a performance marketing network or retailer has delivered to us, our recognition of net revenues to which we may ultimately
be entitled could be delayed. Conversely, if a performance marketing network or retailer delivers a report overstating the amount of net revenues earned by us in one
period and attempts to reverse the overpayment in a subsequent period, whether by seeking a refund from us or reducing a future payment due to us, our recognition
of revenue could be overstated. Any such delay or overstatement in our revenue recognition could harm our business and operating results.

        We obtain the revenue reporting information from our performance marketing networks using a variety of methods, including the use of file transfer protocol
file feeds, various application programming interfaces provided by the performance marketing networks and manual downloads of data from the performance
marketing networks’ web portals. However, we currently use only file transfer protocol file feeds and manual downloads when collecting the data we use to record
our net revenues. The use of these methods inherently subjects us to lower levels of internal control over revenue data, which could result in a misstatement of our
net revenues. We are in the process of converting our method of collecting a substantial portion of the data necessary to record our net revenues. We intend to
automate this process by using the various application programming interfaces provided by the performance marketing networks. While we have developed detailed
testing plans for the conversion to this new method, there is an inherent risk that some errors may go undetected for a period of time following conversion, which
could result in a misstatement of our net revenues.

If we are unable to comply with all covenants of our current and future debt arrangements, and if our lenders fail to waive any violation of those covenants by
us, we could be subject to substantial penalties, which would impair our ability to operate and adversely affect our operating results.
       We currently have a term debt facility that provides us with cash, which we use to fund our operations and which requires us to comply with a number of
restrictive covenants. We may enter into other debt arrangements in the future, which may contain similar or additional restrictive covenants. We are currently
subject to covenants related to minimum trailing twelve-month EBITDA levels, a funded debt to EBITDA ratio, a fixed charge coverage ratio (each as more fully
described in our amended and restated revolving credit and term loan agreement), and the defense of our intellectual and other property, among others. We may
become subject to additional covenants in connection with future debt arrangements. If we are unable to comply with one or more covenants applicable to us and our
lenders are unwilling to waive our noncompliance, our lenders may have the
                                                                                   34




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 76 of 526 PageID #: 1404
right to terminate their commitments to lend to us, cause all amounts outstanding to become due and payable immediately, sell certain of our assets which are
collateral for our obligations and take other measures which may impair our operations. If funds under our loan arrangements become unavailable or if we are forced
unexpectedly to repay amounts outstanding under our loan arrangements, our assets and cash flow may be insufficient to make such repayments or may leave us
with insufficient funds to continue our operations as planned and would have a material adverse effect on our business.

We are subject to currency exchange risk in connection with our international business operations.
       Cash inflows and outflows in our international operations are typically denominated in currencies other than the U.S. dollar, which is our functional currency
for financial reporting purposes. For 2013, 2012 and 2011, approximately 20.6%, 17.1% and 9.7%, respectively, of our net revenues were denominated in such foreign
currencies. Our reliance on foreign currencies subjects our financial results to fluctuations in currency exchange rates and changes in the proportion of our net
revenues and expenses attributable to each of our foreign locations. We recognized a foreign exchange gain of $0.7 million in 2013. In addition, we expect our
exposure to fluctuations in foreign exchange rates to increase as we expand our business in existing and new international markets. Although we do not currently
engage in any hedging activities relating to foreign currency, we may in the future enter into hedging arrangements in order to manage foreign currency translation
but such activity may not completely eliminate fluctuations in our operating results. Foreign currency exchange rate fluctuations could adversely impact our
profitability.

We may be required to record a significant charge to earnings if our goodwill or amortizable intangible assets become impaired.
       We are required under GAAP to review our amortizable intangible assets for impairment when events or changes in circumstances indicate the carrying value
may not be recoverable. Goodwill is required to be tested for impairment at least annually. Conditions that would necessitate an impairment assessment include a
significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or any other significant adverse
change that would indicate that the carrying amount of an asset or group of assets may not be recoverable. The events and circumstances we consider include the
business climate, legal factors, operating performance indicators and competition. We may be required to record a significant charge to earnings in our consolidated
financial statements during the period in which any impairment of our goodwill or amortizable intangible assets is determined. This could adversely impact our results
of operations.

Risks Related to Ownership of Our Common Stock
Our stock price may be volatile
      The trading price of our common stock has been, and is likely to continue to be, highly volatile and could be subject to wide fluctuations in response to
various factors, including the risk factors described in this “Risk Factors” section and elsewhere in this Annual Report on Form 10-K, and other factors beyond our
control. Factors affecting the trading price of our common stock include:
      •      variations in our operating results or the operating results of similar companies;
      •      announcements of technological innovations, new services or service enhancements and strategic alliances or agreements by us or by our competitors;
      •      marketing and advertising initiatives by us or our competitors;
      •      the gain or loss of retailer relationships;
      •      threatened or actual litigation;
      •      major changes in our management;

                                                                                   35




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 77 of 526 PageID #: 1405
      •      recruitment or departure of key personnel;
      •      changes in the estimates of our operating results or changes in recommendations by any securities analysts that follow our Series 1 common stock;
      •      market conditions in our industry, the industries of our customers and the economy as a whole;
      •      the overall performance of the equity markets;
      •      sales of shares of our Series 1 common stock by existing stockholders;
      •      volatility in our stock price, which may lead to higher stock-based compensation expense under applicable accounting standards;
      •      adoption or modification of regulations, policies, procedures or programs applicable to our business; and
      •      the market’s reaction to our reduced disclosure as a result of being an emerging growth company under the JOBS Act.

       In addition, the stock market in general and the market for e-commerce companies in particular, have experienced extreme price and volume fluctuations that
have often been unrelated or disproportionate to the operating performance of those companies. Broad market and industry factors may harm the market price of our
Series 1 common stock regardless of our actual operating performance. Each of these factors, among others, could adversely affect your investment in our Series 1
common stock. Some companies that have had volatile market prices for their securities have had securities class action lawsuits filed against them. If a suit were filed
against us, regardless of its merits or outcome, it could result in substantial costs and divert management’s attention.

Insiders have substantial control over us, and this control may limit our stockholders’ ability to influence corporate matters and delay or prevent a third party
from acquiring control over us.
       As of January 31, 2014, our directors and executive officers and their affiliates beneficially owned, in the aggregate, approximately 38.8% of our outstanding
Series 1 common stock. Further, C. Thomas Ball, a member of our board of directors and a general partner of Austin Ventures, and Jeffrey M. Crowe, a member of our
board of directors and a general partner of Norwest Venture Partners, held an aggregate of approximately 19.4% and 10.2% of our Series 1 common stock,
respectively. This significant concentration of ownership may adversely affect the trading price for our Series 1 common stock because investors often perceive
disadvantages in owning stock in companies with controlling stockholders. In addition, these stockholders will be able to exercise influence over all matters requiring
stockholder approval, including the election of directors and approval of corporate transactions, such as a merger or other sale of our company or its assets. This
concentration of ownership could limit your ability to influence corporate matters and may have the effect of delaying or preventing a change in control, including a
merger, consolidation or other business combination involving us, or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain
control, even if that change in control would benefit our other stockholders.

Our stock price could decline due to the large number of outstanding shares of our common stock eligible for future sale.
      Sales of substantial amounts of our common stock in the public market, or the perception that these sales could occur, could cause the market price of our
common stock to decline. These sales could also make it more difficult for us to sell equity or equity-related securities in the future at a time and price that we deem
appropriate.

       As of January 31, 2014, we had 52,744,984 shares of common stock outstanding. The 17,661,751 shares sold in our initial public offering and our follow-on
offering are were immediately tradable without restriction. In addition, on January 15, 2014, 3,444,325 shares became tradable without restriction upon the expiration of
                                                                                    36




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                            Document 28 Filed 12/20/18 Page 78 of 526 PageID #: 1406
lock-up agreements executed in connection with our initial public offering. On March 12, 2014, 31,265,320 shares will be eligible for sale upon the expiration of lock-up
agreements executed in connection with our follow-on offering, subject in some cases to volume and other restrictions under Rules 144 and 701 under the Securities
Act of 1933, as amended, or the Securities Act, and various vesting agreements. The representatives of the underwriters may, in their sole discretion and at any time
without notice, release all or any portion of the securities subject to lock-up agreements.

       On August 7, 2013, we registered 10,262,195 shares of our Series 1 common stock that we have issued or may issue under our equity plans, which shares will
be eligible for sale upon the expiration of lock-up agreements, subject in some cases to volume and other restrictions under Rules 144 and 701 under the Securities
Act, and various vesting agreements. In addition, some of our employees, including some of our named executive officers, have entered into 10b5-1 trading plans
regarding sales of shares of our Series 1 common stock. These plans provide for sales to occur from time to time after the expiration of the lock-up period related to
our initial public offering, or with respect to any employee who has entered into a 10b5-1 trading plan that also participated as a selling stockholder in our follow-on
offering, after March 31, 2014. If these additional shares are sold, or if it is perceived that they will be sold, in the public market, the trading price of our common stock
could decline.

      As of January 31, 2014, holders of approximately 56.9% of our common stock were entitled to rights with respect to the registration of these shares under the
Securities Act. If we register their shares of common stock following the expiration of the lock-up agreements, these stockholders could sell those shares in the public
market without being subject to the volume and other restrictions of Rule 144 and Rule 701.

We have incurred and will continue to incur significant increased expenses and administrative burdens as a public company, which could have a material
adverse effect on our operations and financial results.
       We face increased legal, accounting, administrative and other costs and expenses as a public company that we did not incur as a private company. The
Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, including the requirements of Section 404, as well as rules and regulations subsequently implemented by the
Securities and Exchange Commission, or SEC, the Public Company Accounting Oversight Board and the NASDAQ Global Select Market, impose additional reporting
and other obligations on public companies. Compliance with public company requirements has increased our costs and made some activities more time-consuming. A
number of those requirements require us to carry out activities we have not done previously. For example, we have created new board committees and adopted new
internal controls and disclosure controls and procedures. In addition, we have incurred and will continue to incur additional expenses associated with our SEC
reporting requirements. Furthermore, if we identify any issues in complying with those requirements (for example, if we or our auditors identify a material weakness or
significant deficiency in our internal control over financial reporting), we could incur additional costs rectifying those issues, and the existence of those issues could
adversely affect us, our reputation or investor perceptions of us. Risks associated with our status as a public company may make it more difficult for us to attract and
retain qualified persons to serve on our board of directors or as executive officers. We expect that the additional reporting and other obligations imposed on us by
these rules and regulations will increase our legal and financial compliance costs and the costs of our related legal, accounting and administrative activities by
approximately $2.0 million per year. These increased costs will require us to divert a significant amount of money that we could otherwise use to expand our business
and achieve our strategic objectives. Advocacy efforts by stockholders and third parties may also prompt additional changes in governance and reporting
requirements, which could further increase our costs.

If we fail to maintain proper and effective internal controls, our ability to produce accurate and timely financial statements could be impaired, which could
harm our operating results, our ability to operate our business and investors’ views of us.
       Ensuring that we have adequate internal financial and accounting controls and procedures in place so that we can produce accurate financial statements on a
timely basis is a costly and time-consuming effort that needs to be re-evaluated frequently. Our internal control over financial reporting is a process designed to
provide
                                                                                      37




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 79 of 526 PageID #: 1407
reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP. We are in the process of
documenting, reviewing and improving our internal controls and procedures for compliance with Section 404 of the Sarbanes-Oxley Act, which requires annual
management assessment of the effectiveness of our internal control over financial reporting. If we fail to maintain proper and effective internal controls, our ability to
produce accurate and timely financial statements could be impaired, which could harm our operating results, harm our ability to operate our business, and reduce the
trading price of our stock.

As an “emerging growth company” under the JOBS Act, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements, which
could make our common stock less attractive to investors.
       As an “emerging growth company” under the JOBS Act, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements. In
particular, we do not intend to include all of the executive compensation related information that would be required in our proxy statement if we were not an emerging
growth company. In addition, for so long as we are an emerging growth company, we will not be required to:
      •      have an auditor report on our internal control over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act;
      •      comply with any requirement that may be adopted by the Public Company Accounting Oversight Board regarding a supplement to the auditor’s report
             providing additional information about the audit and the financial statements (auditor discussion and analysis); and
      •      submit certain executive compensation matters to shareholder advisory votes, such as “say on pay” and “say on frequency.”

       In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in
Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. An emerging growth company can therefore delay the adoption of
certain accounting standards until those standards would otherwise apply to private companies.

        Although we intend to rely on the exemptions provided in the JOBS Act, the exact implications of the JOBS Act for us are still subject to interpretations and
guidance by the SEC and other regulatory agencies. Also, as our business grows, we may no longer satisfy the conditions of an emerging growth company. We will
remain an “emerging growth company” until the earliest of (i) the last day of the fiscal year during which we have total annual gross revenues of $1 billion or more;
(ii) December 31, 2018; (iii) the date on which we have, during the previous three-year period, issued more than $1 billion in non-convertible debt; and (iv) the date on
which we are deemed to be a “large accelerated filer” under the Exchange Act. We will be deemed a large accelerated filer on the first day of the fiscal year after the
market value of our common equity held by non-affiliates exceeds $700 million, measured on June 30. We are currently evaluating and monitoring developments with
respect to these new rules, and we cannot assure you that we will be able to enjoy part or all of the benefits from the JOBS Act. We cannot predict whether investors
will find our common stock less attractive to the extent we rely on the exemptions available to emerging growth companies. If some investors find our common stock
less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile.

If securities or industry analysts do not continue to publish research or publish unfavorable or misleading research about our business, our stock price and
trading volume could decline.
      The trading market for our common stock depends in part on the research and reports that securities or industry analysts publish about us or our business. If
one or more of the analysts who covers us downgrades our
                                                                                    38




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 80 of 526 PageID #: 1408
stock or publishes unfavorable or misleading research about our business, our stock price would likely decline. If one or more of these analysts ceases coverage of
our company or fails to publish reports on us regularly, we could lose visibility in the market for our stock and demand for our stock could decrease, which could
cause our stock price or trading volume to decline.

Anti-takeover provisions in our charter documents and Delaware law could discourage, delay or prevent a change in control of our company and may affect the
trading price of our Series 1 common stock.
      We are a Delaware corporation and the anti-takeover provisions of the Delaware General Corporation Law, which apply to us, may discourage, delay or prevent
a change in control by prohibiting us from engaging in a business combination with an interested stockholder for a period of three years after the stockholder
becomes an interested stockholder, even if a change in control would be beneficial to our existing stockholders. In addition, our amended and restated certificate of
incorporation and amended and restated bylaws may discourage, delay or prevent a change in our management or control over us that stockholders may consider
favorable. Our amended and restated certificate of incorporation and amended and restated bylaws:
      •      authorize the issuance of “blank check” preferred stock that could be issued by our board of directors to defend against a takeover attempt;
      •      establish a classified board of directors, as a result of which the successors to the directors whose terms have expired will be elected to serve from the
             time of election and qualification until the third annual meeting following their election;
      •      require that directors only be removed from office for cause and only upon a supermajority stockholder vote;
      •      provide that vacancies on the board of directors, including newly created directorships, may be filled only by a majority vote of directors then in office
             rather than by stockholders;
      •      prevent stockholders from calling special meetings; and
      •      prohibit stockholder action by written consent, requiring all actions to be taken at a meeting of the stockholders.

We currently do not intend to pay dividends on our common stock and, consequently, your only opportunity to achieve a return on your investment is if the price
of our Series 1 common stock appreciates.
       We currently do not plan to declare dividends on shares of our common stock in the foreseeable future. Any payment of future dividends will be at the
discretion of our board of directors, subject to compliance with certain covenants contained in our credit facility, which limit our ability to pay dividends, and will
depend on our financial condition, results of operations, capital requirements, general business conditions, and other factors that our board of directors may deem
relevant. Consequently, your only opportunity to achieve a return on your investment in our company will be if the market price of our common stock appreciates and
you sell your shares at a profit.

                                                                                   39




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 81 of 526 PageID #: 1409
Item 1B. Unresolved Staff Comments.
      None.

Item 2. Properties.
       Our principal executive offices are located in Austin, Texas, where we lease approximately 75,526 square feet of office space under a lease that expires on
July 31, 2020. We also lease office space in London, England; Paris, France; Vannes, France; Amsterdam, the Netherlands; and Berlin, Germany. Our primary data
centers are located in Virginia and California. We believe our current and planned office facilities and data center space will be adequate for our needs for the
foreseeable future.

       For additional information regarding obligations under operating leases, see Note 8 of the Notes to Consolidated Financial Statements included in Part II,
Item 8: “Financial Statements” of this Annual Report on Form 10-K.

Item 3. Legal Proceedings.
       From time to time, we may become involved in litigation related to claims arising from the ordinary course of our business. We believe that there are no claims
or actions pending or threatened against us, the ultimate disposition of which would have a material adverse effect on us.

Item 4. Mine Safety Disclosures.
      Not applicable.
                                                                                  40




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 82 of 526 PageID #: 1410
                                                                                  PART II

Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities
      Market Information
       Our Series 1 common stock has been listed on the NASDAQ Global Select Market under the symbol “SALE” since July 19, 2013. Prior to that date, there was
no public trading market for our Series 1 common stock. Our Series 1 common stock priced at $21.00 per share in our initial public offering on July 18, 2013. The
following table sets forth for the periods indicated the high and low intra-day sale prices per share of our Series 1 common stock as reported on the NASDAQ Global
Select Market:

                                                                                                                                 Low             High
                    Third Quarter (from July 19, 2013)                                                                          $26.12          $39.50
                    Fourth Quarter                                                                                              $25.51          $36.30

      On January 31, 2014, the last reported sale price of our Series 1 common stock on the NASDAQ Global Select Market was $35.41 per share, and there were 35
holders of record of our Series 1 and Series 2 common stock. The actual number of holders of Series 1 and Series 2 common stock is greater than these numbers of
record holders and includes stockholders who are beneficial owners, but whose shares are held in street name by brokers and nominees. The number of holders of
record also does not include stockholders whose shares may be held in trust by other entities.

      Use of Proceeds from Initial Public Offering and Follow-on Offering of Common Stock
       On July 24, 2013, we closed our initial public offering of 10,454,544 shares of Series 1 common stock, at a price of $21.00 per share, before underwriting
discounts and commissions. We sold 4,545,454 of such shares and existing stockholders sold an aggregate of 5,909,090 of such shares, including 1,363,636 shares
sold by selling stockholders as a result of the underwriters’ exercise of their over-allotment option to purchase additional shares. The offer and sale of all of the
shares in the initial public offering were registered under the Securities Act pursuant to a registration statement on Form S-1 (File No. 333-189397), which was declared
effective by the SEC on July 18, 2013. Following the sale of the shares in connection with the closing of our initial public offering, the offering terminated. Morgan
Stanley & Co. LLC, Goldman Sachs & Co., Credit Suisse Securities (USA) LLC, Jefferies LLC, RBC Capital Markets Corporation, Stifel, Nicolaus & Company,
Incorporated and William Blair & Company, L.L.C. acted as the underwriters. Our initial public offering generated net proceeds to us of approximately $85.4 million,
after deducting underwriting discounts and commissions. No payments were made by us to directors, officers or persons owning ten percent or more of our common
stock or to their associates, or to our affiliates, other than (i) payments of dividends and (ii) payments in the ordinary course of business to officers for salaries and to
non-employee directors as compensation for board or board committee service. We did not receive any proceeds from the sale of shares by the selling stockholders
in our initial public offering.

       On December 16, 2013, we closed our follow-on offering of 7,207,207 shares of Series 1 common stock, at a price of $26.00 per share, before underwriting
discounts and commissions. We sold 2,000,000 of such shares and existing stockholders sold an aggregate of 5,207,207 of such shares, including 940,070 shares sold
by selling stockholders as a result of the underwriters’ exercise of their option to purchase additional shares. The offer and sale of all of the shares in the follow-on
offering were registered under the Securities Act pursuant to a registration statement on Form S-1 (File No. 333-192632), which was declared effective by the SEC on
December 11, 2013. Following the sale of the shares in connection with the closing of our follow-on offering, the offering terminated. Goldman Sachs & Co., Morgan
Stanley & Co. LLC, Credit Suisse Securities (USA) LLC, Jefferies LLC, RBC Capital Markets Corporation, Stifel, Nicolaus & Company, Incorporated and William
Blair & Company, L.L.C. acted as the underwriters. The follow-on offering generated net proceeds to us of $49.1
                                                                                     41




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 83 of 526 PageID #: 1411
million, after deducting underwriting discounts and commissions. No payments were made by us to directors, officers or persons owning ten percent or more of our
common stock or to their associates, or to our affiliates, other than payments in the ordinary course of business to officers for salaries and to non-employee directors
as compensation for board or board committee service. We did not receive any proceeds from the sale of shares by the selling stockholders in the follow-on offering.

       With the net proceeds of our initial public offering and our follow-on offering, we (i) paid in full accumulated dividends on our previously outstanding shares
of preferred stock, which totaled approximately $52.5 million, (ii) repaid the outstanding principal and accrued interest on seller notes issued in connection with our
acquisition of eConversions Limited in 2011, which totaled approximately $6.6 million, (iii) repaid $1.75 million of our senior debt in October 2013, (iv) acquired the
business of YSL Ventures, Inc. in October 2013 for approximately $11.6 million in cash consideration and entered into deferred compensation arrangements with the
former owners of YSL Ventures, Inc., which totaled approximately $6.2 million and (v) repaid $1.75 million of our senior debt in January 2014.

      There have been no material changes in the planned use of proceeds from our initial public offering and our follow-on offering from that described in our final
prospectuses filed with the SEC pursuant to Rule 424(b).

      Dividend Policy
       We have never declared or paid any cash dividends on our common stock. Neither Delaware law nor our amended and restated certificate of incorporation
requires our board of directors to declare dividends on our common stock. Any future determination to declare cash dividends on our common stock will be made at
the discretion of our board of directors and will depend on our financial condition, results of operations, capital requirements, general business conditions and other
factors that our board of directors may deem relevant. We do not anticipate paying cash dividends on our common stock for the foreseeable future.

      Equity Compensation Plan Information
       Information regarding the securities authorized for issuance under our equity compensation plans will be included in our Proxy Statement relating to our 2013
annual meeting of stockholders to be filed with the SEC within 120 days after the end of our fiscal year ended December 31, 2013, and is incorporated herein by
reference.
                                                                                   42




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 84 of 526 PageID #: 1412
      Performance Graph
      Notwithstanding any statement to the contrary in any of our filings with the SEC, the following information shall not be deemed “filed” with the SEC or
“soliciting material” under the Securities Exchange Act of 1934 and shall not be incorporated by reference into any such filings irrespective of any general
incorporation language contained in such filing.

      The following graph compares the total cumulative stockholder return on our common stock with the total cumulative return of the Russell 2000 Index and the
S&P North American Technology Internet Index during the period commencing on July 19, 2013, the initial trading day of our Series 1 common stock, and ending on
December 31, 2013. The graph assumes a $100 investment at the beginning of the period in our Series 1 common stock, the stocks represented in the Russell 2000
Index and the stocks represented in the S&P North American Technology Internet Index, and reinvestment of any dividends. The S&P North American Technology
Internet Index is a modified-capitalization weighted index of stocks representing the Internet industry, including Internet content and access providers, Internet
software and services companies and e-commerce companies. Historical stock price performance should not be relied upon as an indication of future stock price
performance.




                                                                                43




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 85 of 526 PageID #: 1413
Item 6. Selected Financial Data.
       The tables on the following pages set forth the consolidated financial and operating data as of and for the periods indicated. Financial information for periods
prior to 2010 has not been provided as we had no significant operations prior to 2010. The consolidated statements of operations data presented below for the years
ended December 31, 2013, 2012, 2011 and 2010 and the consolidated balance sheet data as of December 31, 2013, 2012 and 2011 have been derived from the audited
consolidated financial statements that are included in Part II, Item 8: “Financial Statements.”

      We acquired the businesses of RetailMeNot.com in November 2010, VoucherCodes.co.uk in August 2011, Bons-de-Reduction.com and Poulpeo.com in May
2012, Actiepagina.nl in March 2013, Ma-Reduc.com in July 2013 and YSL Ventures in October 2013. The consolidated statements of operations, balance sheets and
statements of cash flows include the results of businesses acquired from the effective date of the acquisition for accounting purposes.

       The following information should be read in conjunction with our consolidated financial statements and related notes, the sections titled “Risk Factors” and
“Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the other information included elsewhere in this filing. Our historical
results are not necessarily indicative of our future results.

                                                                                                                                 Year Ended December 31,
                                                                                                                     2013           2012            2011          2010
                                                                                                                         (in thousands, except per share amounts)
Consolidated Statements of Operations Data:
Net revenues                                                                                                     $209,836        $144,685       $ 80,402       $ 16,862
Costs and expenses:
     Cost of net revenues                                                                                             13,049          9,113         3,980         1,848
     Product development                                                                                              30,566         14,481         4,388           658
     Sales and marketing                                                                                              70,303         40,672        15,341         5,661
     General and administrative                                                                                       28,583         15,758         6,883         2,472
     Amortization of purchased intangible assets                                                                      12,081         13,158        11,296         3,394
     Other operating expenses                                                                                          2,525          6,006            35           —
          Total cost and expenses                                                                                    157,107         99,188        41,923        14,033
Income from operations                                                                                                52,729         45,497        38,479         2,829
Other income (expense):
     Interest expense, net                                                                                         (2,980)          (3,221)        (7,784)         (930)
     Fair value change of common stock warrant                                                                        —                —           (2,103)          —
     Fair value change of contingent consideration, net                                                               —                —              —           1,994
     Other income (expense), net                                                                                      672               77           (129)          (16)
Income before income taxes                                                                                         50,421           42,353         28,463         3,877
     Provision for income taxes                                                                                   (18,891)         (16,360)       (11,502)       (1,533)
Net income                                                                                                       $ 31,530        $ 25,993       $ 16,961       $ 2,344
Preferred stock dividends on participating preferred stock                                                        (19,928)         (24,577)       (64,715)       (3,247)
Total undistributed earnings (loss)                                                                                11,602            1,416        (47,754)         (903)
Undistributed earnings allocated to participating preferred stock                                                  (5,998)          (1,390)           —             —
Net income (loss) attributable to common stockholders                                                            $ 5,604         $      26      $ (47,754)     $ (903)
Net income (loss) per share attributable to common stockholders:
     Basic                                                                                                       $      0.24     $     0.03     $ (64.19)      $ (0.32)
     Diluted                                                                                                     $      0.23     $     0.03     $ (64.19)      $ (0.32)
Weighted-average number of common shares used in computing net income (loss) per share:
     Basic                                                                                                            23,074            841           744           709
     Diluted                                                                                                          25,742          2,277           744           709

                                                                                   44




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 86 of 526 PageID #: 1414
                                                                                                                       Year Ended December 31,
                                                                                                              2013                2012                  2011
                                                                                                                            (in thousands)
            Consolidated Balance Sheet Data:
            Cash and cash equivalents                                                                       $165,881             $ 97,142            $ 88,234
            Working capital                                                                                  194,252               98,152              78,631
            Total assets                                                                                     512,082              370,920             347,326
            Total liabilities                                                                                 80,773               63,266              74,817
            Redeemable convertible preferred stock                                                               —                349,027             321,450
            Total stockholders’ equity (deficit)                                                             431,309              (41,373)            (48,941)

                                                                                                                Year Ended December 31,
                                                                                              2013               2012                2011                       2010
                                                                                                       (in thousands, except net revenues per visit)
      Operating Metrics:
      Visits                                                                                 560,432              464,240               349,992                 108,574
      Net revenues per visit                                                                $ 0.37               $ 0.31                $ 0.23                  $ 0.16

                                                                                                           2013               2012          2011                 2010
                                                                                                                                (in thousands)
      Other Financial Data:
      Adjusted EBITDA                                                                                    $81,320            $ 70,373         $ 51,895           $ 6,800

(1)   See Part II, Item 7: “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Key Financial and Operating Metrics” on page
      49 for a description of these operating metrics.
(2)   We define adjusted EBITDA as net income plus depreciation, amortization of intangible assets, stock-based compensation expense, third-party acquisition-
      related costs, other non-cash operating expenses (including asset impairment charges and compensation arrangements entered into in connection with
      acquisitions), net interest expense, other non-operating income or expense (including changes in fair value of warrant liabilities and contingent consideration)
      and income taxes, net of any foreign exchange income or expense.

      The following table presents a reconciliation of adjusted EBITDA to net income for each of the periods indicated:

                                                                                                                        Year Ended December 31,
                                                                                                          2013            2012          2011                     2010
                                                                                                                             (in thousands)
      Reconciliation of Adjusted EBITDA:
      Net income                                                                                         $31,530            $25,993        $16,961              $ 2,344
      Depreciation and amortization expense                                                               14,112             14,192         11,556                3,460
      Stock-based compensation expense                                                                    10,507              4,048            471                   68
      Third party acquisition-related costs                                                                1,447                630          1,354                  443
      Other operating expenses                                                                             2,525              6,006             35                  —
      Interest expense, net                                                                                2,980              3,221          7,784                  930
      Fair value change of common stock warrant                                                              —                  —            2,103                  —
      Fair value change of contingent consideration, net                                                     —                  —              —                 (1,994)
      Other (income) expense, net                                                                           (672)               (77)           129                   16
      Provision for income taxes                                                                          18,891             16,360         11,502                1,533
      Adjusted EBITDA                                                                                    $81,320            $70,373        $51,895              $ 6,800

                                                                                 45




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                       Document 28 Filed 12/20/18 Page 87 of 526 PageID #: 1415
      The following tables present depreciation and stock-based compensation expense as included in the various lines of our consolidated statements of
operations:

                                                                                                                         Year Ended December 31,
                                                                                                                 2013         2012        2011        2010
                                                                                                                              (in thousands)
      Depreciation Expense:
      Cost of net revenues                                                                                      $ 299        $ 99         $ 62        $ 16
      Product development                                                                                          818          380         74          12
      Sales and marketing                                                                                          603          382         84          27
      General and administrative                                                                                   311          173         40          11
      Total depreciation expense                                                                                $2,031       $1,034       $260        $ 66

                                                                                                                         Year Ended December 31,
                                                                                                                2013           2012        2011       2010
                                                                                                                              (in thousands)
      Stock-Based Compensation Expense:
      Cost of net revenues                                                                                     $ 704         $ 157        $ 23        $ 1
      Product development                                                                                        2,419        1,144        164          12
      Sales and marketing                                                                                        2,398          993        113          23
      General and administrative                                                                                 4,986        1,754        171          32
      Total stock-based compensation expense                                                                   $10,507       $4,048       $471        $ 68


Non-GAAP Financial Measures
      Adjusted EBITDA
     To provide investors with additional information regarding our financial results, we have disclosed in the table above and elsewhere in this filing adjusted
EBITDA, a non-GAAP financial measure. We have provided a reconciliation above of adjusted EBITDA to net income, the most directly comparable GAAP financial
measure.

      We have included adjusted EBITDA in this filing because it is a key measure used by our management and board of directors to understand and evaluate our
operating performance for the following reasons:
      •     our management uses adjusted EBITDA in conjunction with GAAP financial measures as part of our assessment of our business and in communications
            with our board of directors concerning our financial performance;
      •     our management and board of directors use adjusted EBITDA in establishing budgets, operational goals and as an element in determining executive
            compensation;
      •     adjusted EBITDA provides consistency and comparability with our past financial performance, facilitates period-to-period comparisons of operations
            that could otherwise be masked by the effect of the expenses that we exclude in this non-GAAP financial measure and facilitates comparisons with other
            peer companies, many of which use similar non-GAAP financial measures to supplement their GAAP results;
      •     securities analysts use a measure similar to our adjusted EBITDA as a supplemental measure to evaluate the overall operating performance and
            comparison of companies, and we include adjusted EBITDA in our investor and analyst presentations; and
      •     adjusted EBITDA excludes non-cash charges, such as depreciation, amortization and stock-based compensation, because such non-cash expenses in
            any specific period may not directly correlate to the underlying performance of our business operations and can vary significantly between periods.
                                                                               46




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 88 of 526 PageID #: 1416
      Adjusted EBITDA has limitations as an analytical tool, and you should not consider it in isolation or as a substitute for analysis of our results as reported
under GAAP. Some of these limitations are:
      •      although depreciation and amortization are non-cash charges, the assets being depreciated and amortized may have to be replaced in the future, and
             adjusted EBITDA does not reflect cash capital expenditure requirements for such replacements or for new capital expenditure requirements;
      •      adjusted EBITDA excludes stock-based compensation expense which has been, and will continue to be for the foreseeable future, a significant recurring
             expense in our business and is an important part of our employees’ compensation;
      •      adjusted EBITDA does not reflect changes in, or cash requirements for, our working capital needs;
      •      adjusted EBITDA does not reflect tax payments that may represent a reduction in cash available to us; and
      •      other companies, including companies in our industry, may calculate adjusted EBITDA differently, which reduces its usefulness as a comparative
             measure.

      Because of these limitations, you should consider adjusted EBITDA alongside other financial performance measures, including various cash flow metrics, net
income and our other GAAP results.

Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.
      The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial
statements and related notes included elsewhere in this Annual Report on Form 10-K. In addition to historical consolidated financial information, the following
discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the
forward-looking statements. Factors that could cause or contribute to these differences include those discussed below and elsewhere in this Annual Report on
Form 10-K, particularly in the section titled “Risk Factors.”

        We operate the world’s largest digital coupon marketplace, connecting consumers with leading retailers and brands. In the year ended December 31, 2013, our
marketplace featured digital coupons from over 70,000 retailers and brands, and according to our internal data compiled using Google Analytics, we had more than
550 million total visits to our desktop and mobile websites. As of December 31, 2013, we had contracts with more than 10,000 retailers. We own and operate the largest
digital coupon marketplaces in the U.S. (RetailMeNot.com) and the U.K. (VoucherCodes.co.uk) and the largest portfolio of digital coupon websites in France (Bons-
de-Reduction.com, Poulpeo.com and Ma-Reduc.com).

       On July 24, 2013, we completed our initial public offering of 10,454,544 shares of Series 1 common stock, at a price of $21.00 per share, before underwriting
discounts and commissions. We sold 4,545,454 of such shares and existing stockholders sold an aggregate of 5,909,090 of such shares, including 1,363,636 shares
sold by selling stockholders as a result of the underwriters’ exercise of their over-allotment option to purchase additional shares. On December 16, 2013, we
completed our follow-on offering of 7,207,207 shares of Series 1 common stock, at a price of $26.00 per share before underwriting discounts and commissions. We
sold 2,000,000 of such shares and existing stockholders sold an aggregate of 5,207,207 of such shares, including 940,070 shares sold by selling stockholders as a
result of the underwriters’ exercise of their option to purchase additional shares. These offerings collectively generated net proceeds to us of approximately $134.5
million, after deducting underwriting discounts and commissions. We did not receive any proceeds from the sale of shares by the selling stockholders in these
offerings.

      We derive substantially all of our net revenues from retailers or brands that pay us directly or through third-party performance marketing networks. A retailer is
a merchant that sells goods or services directly to consumers. A paid retailer is a retailer or brand with which we have a contract pursuant to which it has agreed to
pay us a commission for sales attributable to us using affiliate tracking links to digital coupons made available in our marketplace. These contracts specify the default
commission rate that a paid retailer agrees to pay us; however, we generally attempt to negotiate increases in these rates with most of our top paid retailers. In 2013,
we had contracts
                                                                                   47




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 89 of 526 PageID #: 1417
with more than 10,000 individual paid retailers. In some instances, the paid retailer itself provides affiliate tracking links for attribution of sales using digital coupons
made available in our marketplace and pays us directly. However, in most cases, paid retailers contract with performance marketing networks to provide affiliate
tracking links for attribution of sales using digital coupons made available in our marketplace. These paid retailers then pay the commissions we earn to the
performance marketing network, which in turn pays those commissions to us. In general, our contracts with performance marketing networks govern our use of
affiliate tracking links made available to us by the performance marketing network and the remittance of any commissions payable to us from paid retailers utilizing the
performance marketing network. The performance marketing network with which a paid retailer contracts to provide affiliate tracking links provides us with the paid
retailer’s contract terms, which must be accepted by us and the paid retailer, and which further govern our use of affiliate tracking links for such paid retailer and
payment of commissions to us. Our contracts are generally short term, meaning that they can be cancelled by any of the contracting parties on 30 days’ notice or
less.

        In 2013, 96.5% of our net revenues were derived from commissions earned when consumers made purchases using digital coupons featured on our websites
and mobile applications, and 3.5% of our net revenues were earned from advertising placements. We expect that substantially all of our net revenues in the future will
continue to be derived from commissions. Commission rates are determined through negotiations with retailers based on a variety of factors, including the level of
exposure to consumers in our marketplace, the quality and volume of sales realized from consumers using digital coupons from our marketplace and the category of
products purchased using digital coupons. We sell our solutions to retailers through a direct sales force. We have contracts with more than 10,000 of the over 70,000
retailers whose digital coupons are featured in our marketplace.

       From 2012 to 2013 our consolidated net revenues grew from $144.7 million to $209.8 million. Net income for 2013 was $31.5 million, a 21.3% increase from $26.0
million in 2012. Adjusted EBITDA for 2013 grew to $81.3 million, a 15.6% increase from the $70.4 million in adjusted EBITDA for 2012. From 2012 to 2013, organic net
revenues grew from $144.7 million to $203.3 million. This $58.6 million increase represented 90.0% of our net revenues growth. We have increased commissions as a
result of increased commerce driven by an increase in consumer visits to our websites, an increase in digital coupons available in our marketplace and an increase in
the dollar amount of products purchased by consumers. See Part II, Item 6: “Selected Financial Data,” page 45, for further discussion of adjusted EBITDA, our use of
this measure, the limitations of this measure as an analytical tool, and the reconciliation of adjusted EBITDA to net income, the most directly comparable GAAP
financial measure.

       We were formed in 2007 and began our operations as a digital coupon marketplace in November 2009 with the acquisitions of the businesses of
Deals2Buy.com, Coupon7.com, Couponshare.com and CheapStingyBargains.com. In November 2010, we acquired the business of RetailMeNot.com. In August 2011,
we acquired the business of VoucherCodes.co.uk, expanding our operations into the U.K. Our net revenues for 2011 include the net revenues of VoucherCodes.co.uk
for the period from the acquisition date through December 31, 2011 of $7.8 million, or 9.7% of 2011 net revenues. In April 2012, we acquired the businesses of Bons-
de-Reduction.com and Poulpeo.com, expanding our operations into France. Our net revenues for 2012 include the net revenues of Bons-de-Reduction.com and
Poulpeo.com for the period from the acquisition date through December 31, 2012. In March 2013, we acquired the business of Actiepagina.nl, expanding our
operations into the Netherlands. In July 2013, we acquired the business of Ma-Reduc.com. In October 2013, we acquired the business and associated coupon
validation technology of YSL Ventures, Inc., which operated under the name Zendeals. Our net revenues for 2013 include the revenues of Actiepagina.nl, Ma-
Reduc.com and YSL Ventures, Inc. for the period from the respective acquisition dates through December 31, 2013. The net revenues generated from the businesses
we acquired in 2013 and 2012 were not significant.

      Our acquisitions have required us to integrate new operations, offices and employees and to formulate and execute on marketing, product, partner
management, content and technology strategies associated with the acquired businesses. We continue to manage multiple brands and technology platforms of the
acquired businesses, which has increased our cost of operations.

                                                                                     48




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 90 of 526 PageID #: 1418
       We believe that featuring desirable digital coupons is necessary to attract visitors to our marketplace, which includes our websites, mobile applications and
email and social media distribution channels. In addition to increasing the number of visitors to our marketplace, we are focused on increasing the rate and frequency
at which these visitors make purchases from retailers whose digital coupons are featured in our marketplace. To meet these challenges, we are focused on a
combination of marketing strategies, including pay-per-click advertising, search engine optimization and branding campaigns, with a goal of driving visits to our
marketplace as well as increasing the exposure of the digital coupon category. We are also investing in product enhancements to make it easier for consumers visiting
our marketplace to search and find the right digital coupons. We believe these enhancements will increase consumers’ interactions with our retailers, which will in
turn increase the value we are able to provide to our paid retailers.

      We intend to achieve future success by continuing to focus on recruiting, training and retaining talented employees, increasing our branding efforts and
strengthening our relationships with retailers. We also plan to improve the consistency and reliability of our marketplace by investing in the development and
implementation of certain universal software platforms to support all of our websites. We believe this investment will allow us to more easily and rapidly integrate the
systems of any additional digital coupon businesses which we may acquire and should result in increased operational efficiency. We believe that these significant
investments in our team, branding, relationships and technology will enable our expansion into new markets and improve the quality and consistency of our
marketplace.

Key Financial and Operating Metrics
       We measure our business using both financial and operating metrics. We use these metrics to assess the progress of our business, make decisions on where
to allocate capital, time and technology investments, and assess the longer-term performance of our business. The key financial and operating metrics we use are as
follows:

                                                                                                                     Year Ended December 31,
                                                                                                           2013                2012                 2011
                                                                                                            (in thousands, except net revenues per visit)
             Financial Metrics
             Net revenues                                                                              $209,836              $ 144,685           $ 80,402
             Adjusted EBITDA                                                                             81,320                 70,373             51,895
             Operating Metrics
             Visits                                                                                        560,432               464,240             349,992
             Net revenues per visit                                                                    $      0.37           $      0.31         $      0.23

      Financial Metrics
       Net Revenues. Substantially all of our net revenues consist of commissions we receive from paid retailers, either directly or through performance marketing
networks. In general, we earn a commission from a paid retailer when a consumer clicks on a digital coupon for that paid retailer on one of our websites or mobile
applications and then makes a purchase from that paid retailer. In some instances, we earn commissions from a paid retailer when a consumer presents a digital
coupon to the retailer and the digital coupon is scanned or a unique digital coupon code is entered by the retailer at the point of sale. We also earn advertising
revenues from advertising placements on our websites and mobile applications. We believe net revenues are an important indicator for our business because they are
a reflection of the value we offer to consumers and retailers through our websites and mobile applications.

      Adjusted EBITDA. We define this metric as net income plus depreciation, amortization of intangible assets, stock-based compensation expense, third party
acquisition-related costs, other non-cash operating expenses (including asset impairment charges and compensation arrangements entered into in connection with
acquisitions), net interest expense, other non-operating income and expenses (including changes in fair value of

                                                                                   49




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 91 of 526 PageID #: 1419
warrant liabilities) and income taxes net of any foreign exchange income or expenses. We believe that the use of adjusted EBITDA is helpful in evaluating our
operating performance because it excludes certain non-cash expenses, including depreciation, amortization of intangible assets and stock-based compensation
expense. See footnote 2 on page 45 to the table in Part II, Item 6: “Selected Financial Data” for additional discussion of adjusted EBITDA and the reconciliation to net
income.

      Operating Metrics
       Visits. We define a visit as a group of interactions that take place on one of our websites within a given time frame as measured by Google Analytics, a product
that provides digital marketing intelligence. A single visit can contain multiple page views, events, social interactions, custom variables, and e-commerce
transactions. A single visitor can open multiple visits. Visits can occur on the same day, or over several days, weeks, or months. As soon as one visit ends, there is
then an opportunity to start a new visit. A visit ends either through the passage of time or a campaign change, with a campaign generally meaning arrival via search
engine, referring site, or campaign-tagged information. A visit ends through passage of time either after thirty minutes of inactivity or at midnight Pacific Time. A visit
ends through a campaign change if a visitor arrives via one campaign or source, leaves the site, and then returns via another campaign or source. Currently, visits do
not include interactions through our mobile applications.

       We view visits to our websites as a key indicator of our brand awareness among consumers and whether we are providing consumers with useful products
and features, thereby increasing their usage of our marketplace. We believe that a higher level of usage may contribute to an increase in our net revenues and
exclusive digital coupons as retailers will have exposure to a larger potential customer base.

      Net Revenues Per Visit. Net revenues per visit is defined as net revenues for the period divided by visits for the period.

Key Components of Our Results of Operations
      Net Revenues
       Substantially all of our net revenues consist of commissions we receive from paid retailers, either directly or through performance marketing networks. In
general, we earn commissions from a paid retailer when a consumer makes a purchase from that paid retailer after clicking on a digital coupon for that paid retailer on
one of our websites, mobile websites or mobile applications. In some instances, we earn commissions from a paid retailer when a consumer presents a digital coupon
to the retailer in-store and the digital coupon is scanned or a unique digital coupon code is entered by the retailer at the point of sale. We provide performance
marketing solutions under contracts with retailers, which generally provide for commission payments to be facilitated by performance marketing networks.
Commission rates are typically negotiated with individual retailers with which we have contracts. Our commission rates vary based on both the retailer as well as the
product category. We recognize commission revenues when we receive confirmation that a consumer has completed a purchase transaction with a paid retailer, as
reported to us through a performance marketing network, or in some cases, by the retailer directly. When a digital coupon applies only to specific items, the discount
to the consumer will be applied only to those specific items, but our commission is generally based on the aggregate purchase price of all items purchased at that time
by the consumer. We also earn advertising revenues from advertising placements on our websites and mobile applications, which have historically not been
significant. We expect that substantially all of our net revenues in the future will continue to be derived from commissions. Commission revenues are reported net of a
reserve for estimated returns. We estimate returns based on our actual historical returns experience; these returns have not been significant.

      Costs and Expenses
      We classify our costs and expenses into six categories: cost of net revenues, product development, sales and marketing, general and administrative,
amortization of purchased intangible assets and other operating expenses.

                                                                                    50




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 92 of 526 PageID #: 1420
We allocate our personnel facilities and general information technology, or IT, costs, which include IT and facilities-related personnel costs, rent, depreciation and
other general costs, to all of the above categories of operating expenses, other than amortization of purchased intangibles and other operating expenses. We expect
personnel costs will be higher in 2014, both in absolute dollars and as a percentage of net revenues, when compared to the prior year as a result of a full year impact
of personnel hired in 2013 and our plan to continue to increase the number of our employees as we continue to invest in our business. Personnel costs for employees
include salaries and amounts earned under variable compensation plans, payroll taxes, benefits, stock-based compensation expense, costs associated with recruiting
new employees, travel costs and other employee-related costs.

         Cost of Net Revenues
       Our cost of net revenues consists of direct and indirect costs incurred to generate net revenues. These costs consist primarily of personnel costs of our
merchandising, site operations, and website technical support employees; fees paid to third-party contractors engaged in the operation and maintenance of our
websites; depreciation; and website hosting and Internet service costs. We expect our cost of net revenues to increase in both absolute dollars and as a percentage
of net revenues in 2014 as we continue to build our infrastructure of employees and tools to support a larger business across multiple markets and endeavor to
increase the number and amount of consumer purchases resulting from visits to our websites and from use of our mobile applications.

         Product Development
       Our product development expense consists primarily of personnel costs of our product management and software engineering teams, as well as fees paid to
third-party contractors and consultants engaged in the design, development, testing and improvement of the functionality and user experience of our websites and
mobile applications. We expense all internal product and development costs as we do not track and separately identify costs of identifiable development activities
from costs of maintenance and related activities. We intend to continue to significantly increase our technology and product resources over the next year by hiring
additional personnel to develop new features and products for our websites and mobile applications. We expect these additional investments to cause our product
development expenses to increase both in absolute dollars and as a percentage of net revenues in 2014 as compared to 2013.

         Sales and Marketing
       Our sales and marketing expense consists primarily of personnel costs of our sales, partner management, marketing, SEO and business analytics employees, as
well as online and other advertising expenditures, branding programs and other marketing expenses. Our advertising, branding programs and other marketing costs
include paid search advertising fees, online display advertising, including on social networking sites, television advertising, creative development fees, public
relations, email campaigns, trade show costs and other general marketing costs. We intend to increase our sales and marketing efforts in 2014 to support our
products, increase consumer traffic to our websites, encourage downloads of our mobile applications and increase overall awareness of our brand. Therefore, we
expect our sales and marketing expenses to increase in absolute dollars and as a percent of net revenues in 2014.

         General and Administrative
       Our general and administrative expense consists primarily of the personnel costs of our general corporate functions, including executive, finance, accounting,
legal and human resources. Other costs included in general and administrative include professional fees for legal, audit and other consulting services, travel and
entertainment, charitable contributions and other general corporate overhead expenses. We expect to continue to incur incremental costs associated with operating
as a public company for a full year, including increases in our accounting and legal personnel, additional consulting, legal and audit fees, insurance costs, board of
directors’

                                                                                  51




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 93 of 526 PageID #: 1421
compensation, costs associated with compliance with the Sarbanes-Oxley Act and other requirements. As a result, we expect our general and administrative expenses
to increase in absolute dollars but decline as a percentage of net revenues in 2014.

          Amortization of Purchased Intangibles
      We have recorded identifiable intangible assets in conjunction with our various acquisitions, and are amortizing those assets over their estimated useful lives.
We perform impairment testing of goodwill annually and, in the case of intangibles with definite lives, whenever events or circumstances indicate that impairment may
have occurred. We expect our amortization expenses to decline in absolute dollars and as a percentage of net revenues in 2014. However, changes in our amortization
expenses will depend upon the level of our future acquisition activity.

          Other Operating Expenses
       Other operating expenses for 2013 consist primarily of amortization expense related to deferred compensation agreements with the selling stockholders of YSL
Ventures, Inc. and Bons-de-Reduction.com and Poulpeo.com. In 2013, we acquired YSL Ventures, Inc. and entered into $6.2 million in deferred compensation
agreements with the selling stockholders of the business. The deferred compensation is due and payable contingent upon the continued employment of the selling
stockholders and as a result we are amortizing the associated expense over the term of the compensation arrangement with the sellers. In 2012, we acquired Bons-de-
Reduction.com and Poulpeo.com and issued $3.5 million in seller notes to the selling stockholders of the business. These seller notes are due and payable contingent
upon the continued employment of the selling stockholders and as a result have been recorded as deferred compensation, which we are amortizing over the term of
the compensation arrangement with the sellers. We expect other operating expenses to increase in absolute dollars and as a percentage of net revenues in 2014 as a
result of the recognition of a full year of amortization expense related to our deferred compensation agreement with the selling stockholders of YSL Ventures, Inc.

       Other operating expenses for 2012 primarily consist of amounts related to non-cash impairments of purchased intangible assets. In 2012, we determined that we
would no longer support three of our websites, Coupon7.com, Couponshare.com and CheapStingyBargains.com. We have redirected traffic from
CheapStingyBargains.com to Deals2Buy.com and refer visitors from Coupon7.com and Couponshare.com to RetailMeNot.com. We do not expect these sites to
provide additional income. As a result of this impairment indicator, we determined that a complete impairment of the remaining unamortized intangible assets related
to these websites was warranted, resulting in an impairment charge of $4.9 million. We did not record any intangible asset impairment charges during the years ended
December 31, 2013 and 2011.

      Other Income (Expense)
       Amounts included in other income (expense) include interest income earned on our available cash and cash equivalents, interest expense incurred in
connection with our senior debt and expense associated with compensation arrangements entered into in connection with acquisitions and the amortization of
deferred financing costs. We also include in other income (expense), net fair value adjustments to warrant liabilities and foreign currency exchange gains and losses.
Changes in these amounts will depend to some extent upon the level of our future acquisition activities and the use of borrowings to fund any such acquisitions.

      Income Tax Expense
       Our effective tax rate for the years ended December 31, 2013, 2012, and 2011 was 37.5%, 38.6% and 40.4%, respectively. Our effective tax rate is affected by
recurring items, such as tax rates in foreign jurisdictions and the relative amount of income we earn in jurisdictions, state taxes and non-deductible expenses, such as
acquisition costs and stock-based compensation. Our mix of foreign versus U.S. income, our ability to generate

                                                                                   52




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 94 of 526 PageID #: 1422
tax credits and our incurrence of any non-deductible expenses will likely cause our effective tax rate to fluctuate in the future. Our effective tax rate is also affected by
discrete items that may occur in any given year, but are not consistent from year to year.

       We are currently implementing a global corporate restructuring involving our non-U.S. entities to streamline our non-U.S. operations, effective January 1, 2014.
The impact of this restructuring may result in volatility in our provision for income taxes and our effective tax rate. We anticipate a tax liability in the first quarter of
2014 related to this restructuring.

      Critical Accounting Policies and Estimates
      The preparation of our consolidated financial statements in conformity with GAAP requires estimates, judgments and assumptions that affect the reported
amounts and classifications of assets and liabilities, net revenues and expenses and the related disclosures of contingent liabilities in our consolidated financial
statements and accompanying notes. The SEC has defined a company’s critical accounting policies as the ones that are most important to the portrayal of the
company’s financial condition and results of operations, and which require the company to make its most difficult and subjective judgments, often as a result of the
need to make estimates of matters that are inherently uncertain. Based on this definition, we have identified the following critical accounting policies and estimates
addressed below.

       We also have other key accounting policies, which involve the use of estimates, judgments, and assumptions that are significant to understanding our results.
See Note 2 “Summary of Significant Accounting Policies” of Part II, Item 8: “Financial Statements.” Of those policies, we believe that the accounting policies
discussed below involve the greatest degree of complexity and exercise of judgment by our management. We evaluate our estimates, judgments and assumptions on
an ongoing basis, and while we believe that our estimates, judgments and assumptions are reasonable, they are based upon information available at the time. Actual
results may differ significantly from these estimates under different assumptions, judgments or conditions.

      Business Combinations and the Recoverability of Goodwill and Long-Lived Intangible Assets
      A significant component of our growth strategy has been to acquire and integrate businesses that complement our existing operations. We account for
business combinations using the purchase method of accounting and allocate the purchase price of each acquired business to the tangible and intangible assets
acquired and liabilities assumed based upon their estimated fair value at the purchase date. The difference between the purchase price and the fair value of the net
assets acquired is recorded as goodwill.

        In determining the fair value of assets acquired and liabilities assumed in a business combination, we use recognized valuation methods, including the income
approach, market approach and cost approach, and apply present value modeling. Our significant estimates in the income, market or cost approach include
identifying business factors such as size, growth, profitability, risk and return on investment and assessing comparable net revenues and operating income multiples
in estimating the fair value. We also make certain assumptions specific to the present value modeling valuation techniques which include risk-adjusted discount
rates, future commission rates, rates of increase in operating expenses, weighted-average cost of capital, long-term growth rate assumptions and the future effective
income tax rates.

        Most of the businesses we have acquired did not have a significant amount of tangible assets. As a result, our acquisitions have resulted in the majority of the
purchase price being allocated to identifiable intangible assets and goodwill. The long-lived intangible assets we have identified in each acquisition include customer
relationships and marketing-related, contract-related and technology-based intangible assets. All of our long-lived intangible assets have a definite life that ranges
from one year to fifteen years, which we have determined reflects our best estimate of the pattern in which the economic benefit of the related intangible asset will be
utilized. As of December 31, 2013, we had $80.8 million in intangible assets (net of accumulated amortization) and $179.7 million of goodwill.

                                                                                     53




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                            Document 28 Filed 12/20/18 Page 95 of 526 PageID #: 1423
        The valuations of our acquired businesses have been performed by valuation specialists under our management’s supervision. We believe that the estimated
fair value assigned to the assets acquired and liabilities assumed are based on reasonable assumptions and estimates that marketplace participants would use.
However, such assumptions are inherently uncertain and actual results could differ from those estimates. Future changes in our assumptions or the interrelationship
of those assumptions may negatively impact future valuations. In future measurements of fair value, adverse changes in discounted cash flow assumptions could
result in an impairment of goodwill or intangible assets that would require a non-cash charge to the consolidated statements of operations and may have a material
effect on our financial condition and operating results.

       We perform our annual impairment testing of goodwill as of October 1 of each year, and whenever events or circumstances indicate that impairment may have
occurred. Events or circumstances that could trigger an impairment review include, but are not limited to, a significant adverse change in legal factors or in the
business climate, an adverse action or assessment by a regulator, significant changes in competition, a loss of key personnel, significant changes in our use of the
acquired assets or the strategy for our overall business, significant negative industry or economic trends, or significant underperformance relative to expected
historical or projected future results of operations. The Company determined that no triggering events occurred during the year ended December 31, 2013.

        We evaluate the recoverability of goodwill using what is referred to as the “Step 0” analysis, which involves evaluating qualitative factors, including
macroeconomic conditions, industry and market considerations, cost factors, and overall financial performance related to our goodwill. If our “Step 0” analysis
indicates that it is more likely than not that the fair value of our sole reporting unit is less than carrying amount, we perform a two-step impairment process tested at
the reporting segment level. We have determined that we have one reporting unit. In the first step, the fair value for our reporting unit is compared to our book value
including goodwill. In the case that the fair value is less than the book value, a second step is performed that compares the implied fair value of goodwill to the book
value of the goodwill. The fair value for the implied goodwill is determined based on the difference between the fair value of the sole reporting segment and the net
fair value of the identifiable assets and liabilities excluding goodwill. If the implied fair value of the goodwill is less than the book value, the difference is recognized as
an impairment charge in the consolidated statements of operations. If, after assessing the totality of events or circumstances, we determine that it is not more likely
than not that the fair value of our reporting unit is less than its carrying amount, then the quantitative impairment tests are unnecessary. Our annual evaluation of
goodwill for impairment was as of October 1, 2013, and we determined that the quantitative tests were not necessary. We did not record any goodwill impairment
charges during the years ended December 31, 2013, 2012 and 2011.

      Long-lived assets, including intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of
the asset may not be recoverable. When such events occur, we compare the carrying amounts of the assets to their undiscounted expected future cash flows. If this
comparison indicates that there is impairment, the amount of the impairment is calculated as the difference between the carrying value and fair value.

       Revenue Recognition
        We recognize revenue when persuasive evidence of an arrangement exists, services have been rendered, the fee to our customers is fixed or determinable and
collectability of the resulting receivable is reasonably assured. For commission revenues, which represent the significant majority of our net revenues, revenue
recognition generally occurs when a consumer, having visited one of our websites and clicked on a digital coupon for a paid retailer, makes a purchase with such paid
retailer, and completion of the order is reported to us by such paid retailer, either directly or through a performance marketing network. Certain paid retailers do not
provide reporting until a cash payment is made. In those cases, which have historically not been significant, we record commission revenues on a cash basis. We
estimate and record a reserve, based upon historical experience, to provide for end-user cancelations or product returns, which may not be reported by the retailer or
performance marketing network until a subsequent date. Net revenues are reported net of sales taxes, where applicable.

                                                                                      54




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 96 of 526 PageID #: 1424
      Income Taxes
       We are subject to income taxes in both the U.S. and foreign jurisdictions. Significant judgment is required in evaluating our tax positions and determining our
provision for income taxes. During the ordinary course of business, there are many transactions and calculations for which the ultimate tax determination is uncertain.
For example, our effective tax rate could be adversely affected by differences between our anticipated and the actual mix of earnings generated across different tax
jurisdictions which have higher or lower statutory tax rates, by changes in the valuation of our deferred tax assets and liabilities, by changes in foreign currency
exchange rates or by changes in the relevant tax, accounting and other laws, regulations, principles and interpretations.

       We account for income taxes using the asset and liability method, under which deferred income tax assets and liabilities are recognized based upon anticipated
future tax consequences attributable to differences between financial statement carrying values of assets and liabilities and their respective tax bases. Deferred tax
assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be
reversed or settled. We regularly review deferred tax assets to assess their potential realization and establish a valuation allowance for portions of such assets to
reduce the carrying value if we do not consider it to be more likely than not that the deferred tax assets will be realized. Any change in the valuation allowance would
be charged to income in the period such determination was made. We recognize a tax benefit from an uncertain tax position in the financial statements only when it is
more likely than not that the position will be sustained.

      The calculation of our tax liabilities involves dealing with uncertainties in the application of complex tax laws and regulations in a multitude of jurisdictions
across our global operations. ASC 740 states that a tax benefit from an uncertain tax position may be recognized when it is more likely than not that the position will
be sustained upon examination, including resolutions of any related appeals or litigation processes, on the basis of the technical merits.

       We record unrecognized tax benefits as liabilities in accordance with ASC 740 and adjust these liabilities when our judgment changes as a result of the
evaluation of new information not previously available. Because of the complexity of some of these uncertainties, the ultimate resolution may result in a payment that
is materially different from our current estimate of the unrecognized tax benefit liabilities. These differences will be reflected as increases or decreases to income tax
expense in the period in which new information is available.

       We are subject to audit in various jurisdictions, and such jurisdictions may assess additional income taxes against us. Although we believe our tax estimates
are reasonable, the final determination of any tax audits and any related litigation could be materially different from historical income tax provisions and accruals. The
results of an audit or litigation could have a material effect on our operating results or cash flows in the period or periods for which that determination is made.

       We consider the earnings of certain non-U.S. subsidiaries to be indefinitely invested outside the United States on the basis of estimates that future domestic
cash generation will be sufficient to meet future domestic cash needs and our specific plans for reinvestment of those subsidiary earnings. We have not recorded a
deferred tax liability of approximately $3.5 million related to the U.S. federal and state income taxes and foreign withholding taxes of our undistributed earnings of
foreign subsidiaries indefinitely invested outside the United States. Should we decide to repatriate our foreign earnings, we would need to adjust our income tax
provision in the period we determined that those earnings will no longer be indefinitely invested outside the United States.

      Stock-Based Compensation
       We measure stock-based compensation expense at fair value net of estimated forfeitures and generally recognize the corresponding compensation expense on
a straight-line basis over the service period during which awards are expected to vest. Forfeiture rates are estimated periodically based on historical experience and
adjusted in subsequent periods for differences in actual forfeitures from those estimates.

                                                                                    55




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 97 of 526 PageID #: 1425
       We use the Black-Scholes-Merton option-pricing model to determine the fair value of stock options. The determination of the grant date fair value of options
using an option-pricing model is affected by our estimates of a number of complex and subjective variables. These variables include the fair value of our common
stock, as well as the following variables:
      •     Fair Value of Our Common Stock. Because our stock was not publicly traded prior to our initial public offering, the fair value of our common stock
            underlying our stock options was previously determined by our board of directors, which intended all options to be exercisable at a price per share not
            less than the per share value of our common stock underlying those options on the date of grant. Following the completion of our initial public offering
            our common stock was valued by reference to its publicly traded price.
      •     Expected Term. The expected term represents the period of time the stock options are expected to be outstanding and is based on the “simplified
            method” allowed under applicable SEC guidance. We used the “simplified method” due to the lack of sufficient historical exercise data to provide a
            reasonable basis upon which to otherwise estimate the expected life of the stock options.
      •     Expected Volatility. Since we do not have a significant trading history for our Series 1 common stock, the expected stock price volatility was estimated
            by taking the average historical price volatility for publicly-traded stock of comparable industry peers similar in size, stage of life cycle and financial
            leverage, based on daily price observations over a period equivalent to the expected term of the stock option grants. We did not rely on implied
            volatilities of traded options in our industry peers’ common stock because the volume of activity was relatively low. We intend to continue to
            consistently apply this process using the same or similar public companies until a sufficient amount of historical information regarding the volatility of
            our Series 1 common stock share price becomes available, or unless circumstances change such that the identified companies are no longer similar to us,
            in which case more suitable companies whose share prices are publicly available would be utilized in the calculation.
      •     Dividend Yield. We do not presently plan to pay cash dividends on our Series 1 common stock in the foreseeable future. Consequently, we used an
            expected dividend yield of zero.
      •     Risk-free Interest Rate. The risk-free interest rate is based on the yields of U.S. Treasury securities with maturities similar to the expected term of the
            options for each option group.

      The fair value of restricted stock units (RSUs) equals their intrinsic value on the date of grant.
                                                                                    56




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 98 of 526 PageID #: 1426
      Results of Operations
       The following table presents our historical operating results for the periods indicated. The period-to-period comparisons of financial results are not necessarily
indicative of future results.

                                                                                                                                       Year Ended December 31,
                                                                                                                                   2013           2012         2011
                                                                                                                                            (in thousands)
Consolidated Statements of Operations Data:
Net revenues                                                                                                                     $209,836        $144,685      $ 80,402
Costs and expenses:
     Cost of net revenues                                                                                                          13,049           9,113         3,980
     Product development                                                                                                           30,566          14,481         4,388
     Sales and marketing                                                                                                           70,303          40,672        15,341
     General and administrative                                                                                                    28,583          15,758         6,883
     Amortization of purchased intangible assets                                                                                   12,081          13,158        11,296
     Other operating expenses                                                                                                       2,525           6,006            35
          Total costs and expenses                                                                                                157,107          99,188        41,923
Income from operations                                                                                                             52,729          45,497        38,479
Other income (expense):
     Interest expense, net                                                                                                         (2,980)         (3,221)       (7,784)
     Fair value change of common stock warrant                                                                                        —               —          (2,103)
     Other income (expense), net                                                                                                      672              77          (129)
Income before income taxes                                                                                                         50,421          42,353        28,463
     Provision for income taxes                                                                                                   (18,891)        (16,360)      (11,502)
Net income                                                                                                                       $ 31,530        $ 25,993      $ 16,961

                                                                                                                                         Year Ended December 31,
                                                                                                                                  2013            2012           2011
Consolidated Statements of Operations Data as Percentage of Net Revenues:
Net revenues                                                                                                                      100.0%          100.0%         100.0%
Costs and expenses:
     Cost of net revenues                                                                                                           6.2             6.3            5.0
     Product development                                                                                                           14.6            10.0            5.5
     Sales and marketing                                                                                                           33.5            28.1           19.1
     General and administrative                                                                                                    13.6            10.9            8.6
     Amortization of purchased intangible assets                                                                                    5.8             9.1           14.0
     Other operating expenses                                                                                                       1.2             4.2            0.0
          Total costs and expenses                                                                                                 74.9            68.6           52.2
Income from operations                                                                                                             25.1            31.4           47.8
Other income (expense):
     Interest expense, net                                                                                                         (1.4)           (2.2)          (9.7)
     Fair value change of common stock warrant                                                                                      0.0             0.0           (2.6)
     Other income (expense), net                                                                                                    0.3             0.1           (0.2)
Income before income taxes                                                                                                         24.0            29.3           35.3
     Provision for income taxes                                                                                                    (9.0)          (11.3)         (14.3)
Net income                                                                                                                         15.0%           18.0%          21.0%

                                                                                   57




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
  Case
Table       1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 99 of 526 PageID #: 1427
      Net Revenues

                                                                                                                     Year Ended December 31,
                                                                                                           2013                 2012             2011
                                                                                                                      (dollars in thousands)
             Net Revenues by Geography:
                  U.S.                                                                                   $166,532            $119,986           $72,616
                  International                                                                            43,304              24,699             7,786
             Total net revenues                                                                          $209,836            $144,685           $80,402
             Percentage of Net Revenues by Geography:
                  U.S.                                                                                        79.4%              82.9%             90.3%
                  International                                                                               20.6%              17.1%              9.7%
             Total percentage                                                                                100.0%             100.0%            100.0%

       2013 compared to 2012. Net revenues increased by $65.2 million, or 45.0%, for the year ended December 31, 2013 compared to the year ended December 31,
2012. In total, commissions paid to us as a result of consumer purchases made using RetailMeNot.com and VoucherCodes.co.uk accounted for approximately 91.8%
of the increase for the period. Net revenues from the websites Bons-de-Reduction.com and Poulpeo.com, which we acquired in May 2012, Actiepagina.nl, which we
acquired in March 2013, and Ma-Reduc.com, which we acquired in July 2013, accounted for 10.0% of the increase for the period. These amounts were partially offset
by a $2.3 million decline in net revenues from Coupon7.com and Couponshare.com, which are websites that we stopped supporting during the fourth quarter of 2012,
as well as nominal declines in net revenues from certain of our other websites. Approximately 60.2% of the organic growth in net revenues was due to improved
monetization, driven by an increase in the percentage of visits that resulted in a paid transaction, with the remainder of the growth due to an increase in visits. Net
revenues were positively affected by continued expansion of our online and offline marketing efforts, including increased investment in both paid and organic search
and email subscriptions. The merchandising, usability and functionality enhancements we implemented in 2012 also contributed to improved net revenues per visit at
RetailMeNot.com.

       2012 compared to 2011. Net revenues increased by $64.3 million, or 80.0%, for the year ended December 31, 2012 compared to the year ended December 31,
2011. In total, commissions paid to us as a result of consumer purchases made using RetailMeNot.com accounted for approximately 82.0% of the increase for the year.
Of the increase in net revenues, $13.6 million was due to net revenues from VoucherCodes.co.uk, which we owned for a full year in 2012 as compared to less than five
months in 2011. Another $3.3 million of this increase resulted from our May 2012 acquisition of the websites Bons-de-Reduction.com and Poulpeo.com. The organic
increases in net revenues were driven by an increase in visits (approximately 30% of the increase) with the remainder due primarily to improved monetization driven
by an increase in the percentage of visits that resulted in a paid transaction. Net revenues were positively affected by a significant expansion in 2012 of the online
and offline marketing efforts we initiated in 2011, including increased investment in both paid and organic search and email subscriptions. The merchandising,
usability and functionality enhancements we implemented in late 2011 and in 2012 also contributed to improved revenues per visit at RetailMeNot.com.

      Cost of Net Revenues

                                                                                                                      Year Ended December 31,
                                                                                                              2013               2012             2011
                                                                                                                       (dollars in thousands)
             Cost of net revenues                                                                           $13,049            $9,113            $3,980
             Percentage of net revenues                                                                          6.2%             6.3%              5.0%

     2013 compared to 2012. For the year ended December 31, 2013, cost of net revenues increased by $3.9 million, or 43.2%, compared to the year ended
December 31, 2012. This increase was largely attributable to a
                                                                                  58




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 100 of 526 PageID #: 1428
$1.9 million increase in personnel costs. The increase in personnel costs led to an increase in allocated facility and information technology costs of $1.3 million. We
increased website operating costs by $0.6 million to support increased consumer traffic to our websites as well as to strengthen our technology infrastructure. We
increased our investment in our information technology and website support infrastructure to expand the capacity and to improve the performance and scalability of
our websites.

        2012 compared to 2011. For the year ended December 31, 2012, cost of net revenues increased by $5.1 million, or 129.0%, compared to the year ended
December 31, 2011. This increase was primarily attributable to a $3.8 million increase in personnel costs. We increased website operating costs by $0.8 million to
support increased consumer traffic to our websites as well as to strengthen our technology infrastructure. We added personnel to our content teams in order to
increase digital coupon content and to further improve content quality. We also increased investment in our infrastructure to expand the capacity and to improve the
performance and scalability of our websites. As a result of our personnel additions during 2012, we significantly increased our investment in technology and office
facilities, incurring $0.5 million in additional facilities costs allocation and website support costs.

      Product Development

                                                                                                                        Year Ended December 31,
                                                                                                                2013               2012            2011
                                                                                                                         (dollars in thousands)
             Product development                                                                              $30,566           $14,481           $4,388
             Percentage of net revenues                                                                          14.6%             10.0%              5.5%

       2013 compared to 2012. For the year ended December 31, 2013, product development expense increased by $16.1 million, or 111.1%, compared to the year
ended December 31, 2012. This increase was primarily attributable to an $11.4 million increase in personnel costs. The increase in personnel also led to an increase in
allocated facilities and IT support costs of $2.1 million. We increased personnel in order to enhance the functionality of our websites, to develop new products,
including mobile applications, to enter new geographies and to strengthen our reporting and analytics capabilities. Additionally, fees for usability studies and
technology licenses used in the design and development of our websites increased by $2.6 million.

       2012 compared to 2011. For the year ended December 31, 2012, product development expense increased by $10.1 million, or 230.0%, compared to the year
ended December 31, 2011. This increase was primarily attributable to a $7.3 million increase in personnel costs. The increase in personnel also led to an increase in
allocated facilities and IT support costs of $1.8 million. We increased personnel in order to enhance the functionality of our websites, to develop new products,
including mobile applications, to enter new geographies and to strengthen our reporting and analytics capabilities. Additionally, fees for usability studies and
technology licenses used in the design and development of our websites increased $1.0 million.

      Sales and Marketing

                                                                                                                       Year Ended December 31,
                                                                                                              2013                2012             2011
                                                                                                                        (dollars in thousands)
             Sales and marketing                                                                             $70,303           $40,672            $15,341
             Percentage of net revenues                                                                         33.5%             28.1%              19.1%

      2013 compared to 2012. For the year ended December 31, 2013, sales and marketing expense increased by $29.6 million, or 72.9%, compared to the year ended
December 31, 2012. This increase was primarily attributable to an increase in advertising and personnel costs as we continue to build our brand, acquire new
customers and increase consumer traffic to our websites in order to grow our business. Online, brand and other marketing expenses increased by $12.6 million. This
increase was primarily attributable to public relations and

                                                                                   59




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 101 of 526 PageID #: 1429
offline and online advertising for brand building, contextual advertising placements and user acquisition efforts. We also incurred an increase of $7.6 million in paid
search expenses. Personnel costs increased by $7.4 million, which led to a related increase in allocated facilities and IT support costs of $1.8 million. We increased
personnel in order to continue the expansion of our partner management teams to support our growing portfolio of websites and to further strengthen relationships
with top retailers. We also added personnel to support the marketing initiatives described above and to expand our email marketing, social media and other consumer
acquisition initiatives.

       2012 compared to 2011. For the year ended December 31, 2012, sales and marketing expense increased by $25.3 million, or 165.1%, compared to the year ended
December 31, 2011. This increase was primarily attributable to an increase in advertising and personnel costs as we continued to build our brand, acquire new
customers and increase consumer traffic to our websites in order to grow our business. For the year ended December 31, 2012, online, brand and other marketing
expenses increased by $15.7 million. These increases are primarily attributable to public relations and offline and online advertising for brand building; user
acquisition efforts; and higher paid search costs for traffic growth. Online marketing costs consist of search engine fees and contextual advertising placements. We
incurred $8.6 million in paid search expenses for the year ended December 31, 2012, an increase of $1.7 million, or 24.6%, over the year ended December 31, 2011.
Personnel costs increased by $5.9 million for the year ended December 31, 2012. The increase in personnel costs led to a related increase in allocated facilities and IT
support costs of $1.9 million. We increased personnel in order to continue the expansion of our retailer teams to support our growing portfolio of websites and to
further strengthen relationships with top retailers. We also added personnel to support the marketing initiatives described above as well as to expand our email
marketing, social media and other consumer acquisition initiatives.

      General and Administrative

                                                                                                                      Year Ended December 31,
                                                                                                               2013              2012             2011
                                                                                                                       (dollars in thousands)
             General and administrative                                                                      $28,583           $15,758           $6,883
             Percentage of net revenues                                                                         13.6%             10.9%              8.6%

       2013 compared to 2012. For the year ended December 31, 2013, general and administrative expense increased by $12.8 million, or 81.4%, compared to the year
ended December 31, 2012. This increase was primarily attributable to a $10.7 million increase in personnel costs. We added personnel to further the build-out of our
human resources and legal functions, to increase our business development efforts and to add resources in the finance function to operate as a public company.
Professional fees increased $2.2 million for the year ended December 31, 2013, due to increased legal, accounting and consulting costs associated with the growth of
our existing business and becoming a public company.

       2012 compared to 2011. For the year ended December 31, 2012, general and administrative expense increased by $8.9 million, or 128.9%, compared to the year
ended December 31, 2011. This increase was primarily attributable to an $8.4 million increase in personnel costs. We added personnel to establish human resources
and legal functions, to increase our business development efforts and to add resources in the finance function in order to begin preparing to operate as a public
company. However, allocated facilities and IT support costs declined by $1.0 million as this category comprised a smaller percentage of total personnel. Professional
fees increased $0.8 million for the year ended December 31, 2012, due to increased legal, accounting and consulting costs associated with the growth of our existing
business and strategic initiatives, including the acquisition of the businesses of Bons-de-Reduction.com and Poulpeo.com during 2012 and preparation for becoming
a public company.
                                                                                  60




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 102 of 526 PageID #: 1430
      Amortization of Purchased Intangible Assets

                                                                                                                        Year Ended December 31,
                                                                                                                2013               2012              2011
                                                                                                                         (dollars in thousands)
             Amortization of purchased intangible assets                                                       $12,081             $13,158         $11,296
             Percentage of net revenues                                                                            5.8%                9.1%           14.0%

        2013 compared to 2012. For the year ended December 31, 2013, amortization of purchased intangible assets decreased by $1.1 million, or 8.2%, compared to
the year ended December 31, 2012. The decrease in amortization expense for the year ended December 31, 2013 was primarily the result of the expiration of the useful
life of certain of the purchased intangible assets as part of our acquisition of the business of VoucherCodes.co.uk in 2011 and the recorded impairment during 2012 of
the remaining unamortized intangible assets related to three of our websites, Coupon7.com,Couponshare.com and CheapStingyBargains.com. These impairment costs
were recognized in other operating expenses in our statement of operations. These decreases were partially offset by the recognition of amortization expense
associated with the addition of purchased intangible assets as part of our acquisitions of the businesses of YSL Ventures, Inc. in October 2013, Ma-Reduc.com in
July 2013 and Actiepagina.nl in March 2013.

       2012 compared to 2011. For the year ended December 31, 2012, amortization of purchased intangible assets increased by $1.9 million, or 16.5%, compared to
the year ended December 31, 2011. The increase in amortization expense for 2012 was the result of our recognition of a full year of amortization expense associated
with the purchased intangible assets as part of our August 2011 acquisition of the business of VoucherCodes.co.uk, as compared to our recognition of only a partial
year of amortization in 2011, and the addition of purchased intangible assets as part of our acquisition of the businesses of Bons-de-Reduction.com and Poulpeo.com
in 2012, partially offset by decreases in amortization expense resulting from the expiration of the useful life of certain of the purchased intangible assets as part of our
acquisition of the business of RetailMeNot.com in 2010.

      Other Operating Expenses

                                                                                                                             Year Ended December 31,
                                                                                                                          2013          2012        2011
                                                                                                                                  (in thousands)
             Impairment of purchased intangible assets                                                                  $ —            $ 4,924         $—
             Deferred compensation                                                                                        2,527          1,082          —
             Assets disposal (gain) or loss                                                                                  (2)           —             35
             Total other operating expenses                                                                             $ 2,525        $ 6,006         $ 35

      2013 compared to 2012. In 2012, we determined that we would no longer support three of our websites, Coupon7.com, Couponshare.com and
CheapStingyBargains.com. We redirected traffic from CheapStingyBargains.com to Deals2Buy.com and refer visitors from Coupon7.com and Couponshare.com to
RetailMeNot.com. As a result of this impairment indicator, we determined that a complete impairment of the remaining unamortized intangible assets related to these
websites was warranted, resulting in an impairment charge of $4.9 million. We did not record any intangible asset impairment charges during the year ended
December 31, 2013. During the year ended December 31, 2013 and 2012, we recognized $2.5 million and $1.1 million, respectively, in deferred compensation charges for
our October 2013 acquisition of the business of YSL Ventures, Inc. and our May 2012 acquisition of the businesses of Bons-de-Reduction.com and Poulpeo.com. Our
obligations to pay the outstanding amounts under these deferred compensation arrangements are contingent upon the continued employment of the selling
stockholders and, as a result, have been recorded as deferred compensation, which we amortize over the term of the compensation arrangements with the sellers.
                                                                                    61




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 103 of 526 PageID #: 1431
       2012 compared to 2011. In 2012, we determined that we would no longer support three of our websites, Coupon7.com, Couponshare.com and
CheapStingyBargains.com. We redirected traffic from CheapStingyBargains.com to Deals2Buy.com and refer visitors from Coupon7.com and Couponshare.com to
RetailMeNot.com. As a result of this impairment indicator, we determined that a complete impairment of the remaining unamortized intangible assets related to these
websites was warranted, resulting in an impairment charge of $4.9 million. We also recognized $1.1 million in deferred compensation charges for our acquisition of the
businesses of Bons-de-Reduction.com and Poulpeo.com in 2012. Our obligations to pay the outstanding amounts under these deferred compensation arrangements
are contingent upon the continued employment of the selling stockholders and, as a result, have been recorded as deferred compensation, which we amortize over
the term of the compensation arrangements with the sellers. We did not record any intangible asset impairment charges or deferred compensation charges during the
year ended December 31, 2011.

      Other Income (Expense)

                                                                                                                            Year Ended December 31,
                                                                                                                     2013              2012         2011
                                                                                                                                 (in thousands)
             Interest expense, net                                                                               $(2,980)           $(3,221)       $(7,784)
             Fair value change of common stock warrant                                                               —                  —           (2,103)
             Other income (expense), net                                                                             672                 77           (129)

      2013 compared to 2012. The decrease in interest expense, net, for the year ended December 31, 2013 is primarily the result of a decrease in average
outstanding principal on our senior debt facility and the repayment during 2012 of our seller notes issued in connection with our acquisitions of the business of
RetailMeNot.com in November 2010 and an internet domain name in April 2010. These decreases were partially offset by a $0.6 million write-off of the remaining
unamortized deferred financing costs of our prior senior debt facility following the amendment of such senior debt facility in July 2013 and an increase in interest
expense for seller notes issued in connection with our acquisition of the businesses of Bons-de-Reduction.com and Poulpeo.com during May 2012 and Ma-
Reduc.com in July 2013. Other income for 2013 primarily reflects foreign exchange gains.

        2012 compared to 2011. The decrease in net interest expense for the year ended December 31, 2012 is the result of the repayment of our subordinated debt
facility during October 2011 and a decrease in both the outstanding principal and interest rate on our senior debt facility. This decrease was partially offset by an
increase in interest expense for seller notes issued in connection with our acquisitions of the businesses of VoucherCodes.co.uk during August 2011, and Bons-de-
Reduction.com and Poulpeo.com during May 2012. Other income and expenses primarily reflect the fair value changes of the derivative liabilities of a common stock
warrant and an interest rate swap for the year ended December 31, 2011.

      Income Taxes

                                                                                                                     Year Ended December 31,
                                                                                                         2013                   2012              2011
                                                                                                                      (dollars in thousands)
             Provision for income taxes                                                                $(18,891)             $(16,360)          $(11,502)
             Percentage of net revenues                                                                     (9.0%)              (11.3%)            (14.3%)
             Effective tax rate                                                                            37.5%                 38.6%              40.4%

       2013 compared to 2012. Our income tax expense for the year ended December 31, 2013 was $18.9 million, or an increase of 15.5%, compared to income tax
expense of $16.4 million for the year ended December 31, 2012. Our effective tax rate was 37.5% and 38.6% during the year ended December 31, 2013 and 2012,
respectively, and differed from the statutory rate primarily due to non-deductible stock-based compensation charges, state income taxes and the effect of different
statutory tax rates in foreign jurisdictions.
                                                                                   62




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 104 of 526 PageID #: 1432
      2012 compared to 2011. Our income tax expense for the year ended December 31, 2012 was $16.4 million, or an increase of 42.2%, compared to income tax
expense of $11.5 million for the year ended December 31, 2011. Our effective tax rate during the two years differed from our anticipated long-term effective tax rate due
to non-deductible expenses primarily associated with financing and acquisition activities and the impact of foreign tax rates.

Seasonality and Quarterly Results
       Our overall operating results fluctuate from quarter to quarter as a result of a variety of factors, including seasonal factors and economic cycles that influence
consumer purchasing of retail products. Historically, we have experienced the highest levels of visitors to our websites and net revenues in the fourth quarter of the
year, which coincides with the winter holiday season in the U.S. and Europe. During the fourth quarter of 2013, we generated net revenues of $78.5 million, which
represented 37.4% of our net revenues for 2013. This seasonality may not be fully evident in our historical business performance because of our significant growth
and the timing of our acquisitions. For instance, we have entered new markets through international acquisitions and increased the number of paid retailer and
performance marketing network relationships. These changes have contributed to the substantial growth in our net revenues and corresponding increases in our
operating costs and expenses to support our growth. Our investments have led to uneven quarterly operating results due to increases in personnel costs, product
and technology enhancements and the impact of our acquisitions and other strategic projects. The return on these investments is generally achieved in future
periods and, as a result, these investments can adversely impact near term results.

       Our business is directly affected by the behavior of consumers. Economic conditions and competitive pressures can impact, both positively and negatively,
the types of digital coupons featured on our websites and the rates at which they are utilized by consumers. Consequently, the results of any prior quarterly or
annual periods should not be relied upon as indications of our future operating performance.

Liquidity and Capital Resources
       Since our inception, we have funded our operations and acquisitions primarily through private placements of our preferred stock, the issuance of equity
securities through our initial public offering and follow-on offering, bank borrowings and cash flows from operations. We generated positive cash flow from
operations for the years ended December 31, 2013, 2012 and 2011. As of December 31, 2013, we had $165.9 million in cash and cash equivalents, compared to
$97.1 million at December 31, 2012.

      The following table summarizes our cash flows for the periods indicated:

                                                                                                                               Year Ended December 31,
                                                                                                                        2013              2012             2011
                                                                                                                                    (in thousands)
      Net cash provided by operating activities                                                                       $ 31,530          $ 42,253         $ 29,365
      Net cash used in investing activities                                                                            (36,896)          (13,379)         (34,411)
      Net cash used in financing activities                                                                             73,704           (20,082)          78,606
      Effects of foreign currency exchange rate on cash                                                                    401               116             (111)
      Net change in cash and cash equivalents                                                                           68,739             8,908           73,449
      Cash and cash equivalents at beginning of the year                                                                97,142            88,234           14,785
      Cash and cash equivalents at end of the year                                                                    $165,881          $ 97,142         $ 88,234

                                                                                    63




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 105 of 526 PageID #: 1433
      Net Cash Provided by Operating Activities

                                                                                                                                   Year Ended December 31,
                                                                                                                            2013              2012         2011
                                                                                                                                        (in thousands)
      Net income                                                                                                          $ 31,530         $25,993       $16,961
      Depreciation and amortization expense                                                                                 14,112          14,192        11,556
      Stock-based compensation expense                                                                                      10,507           4,048           471
      Deferred income tax (benefit) expense                                                                                 (2,828)         (1,796)        1,204
      Excess income tax benefit from stock-based compensation                                                               (2,028)            —             —
      Non-cash interest expense                                                                                                996             816         3,662
      Impairment of assets                                                                                                     —             4,924           —
      Amortization of deferred compensation                                                                                  2,527           1,082           —
      Changes in operating assets and liabilities                                                                          (23,557)         (7,506)       (7,107)
      Other non-cash expense, net                                                                                              271             500         2,618
      Net cash provided by operating activities                                                                           $ 31,530         $42,253       $29,365

       Cash provided by operating activities primarily consists of our net income adjusted for certain non-cash items, including depreciation and amortization, stock-
based compensation, non-cash impairment of intangible assets, deferred income taxes, non-cash interest expense, fair value adjustments associated with other
financing arrangements and the effect of changes in working capital and other items. Net cash provided by operating activities was $31.5 million, $42.3 million and
$29.4 million during the years ended December 31, 2013, 2012 and 2011, respectively.

       During the year ended December 31, 2013, cash flows from operating activities were primarily generated through net income of $31.5 million, including the
impact of depreciation and amortization expense of $14.1 million, stock-based compensation expense of $10.5 million, amortization of deferred compensation of
$2.5 million, non-cash interest expense of $1.0 million, and other non-cash charges of $0.3 million, net, offset by $23.6 million from changes in cash flows associated
with working capital, a deferred income tax benefit of $2.8 million and excess income tax benefit from stock-based compensation of $2.0 million. The changes in cash
flows associated with working capital were primarily driven by an increase in accounts receivable of $25.7 million due to our net revenues growth.

       During 2012, cash flows from operating activities were generated through net income of $26.0 million, adding back depreciation and amortization of $14.2
million, stock-based compensation expense of $4.0 million, non-cash interest expense of $0.8 million, other non-cash expense and fair value change in liabilities of
$(0.1) million, impairment of assets of $4.9 million and amortization of deferred compensation of $1.1 million, partially offset by deferred income tax expense of $1.8
million and a decrease in cash flows associated with changes in working capital of $7.5 million. The increase in working capital was primarily caused by an increase in
accounts receivable of $9.3 million due to our growth of net revenues.

        During 2011, cash flows from operating activities were generated through net income of $17.0 million, adding back depreciation and amortization of $11.6
million, non-cash interest expense of $3.7 million, charges associated with the fair value changes of a common stock warrant of $2.1 million, a deferred income tax
benefit of $1.2 million and stock-based compensation expense of $0.5 million. These positive cash flows were partially offset by a $7.1 million decrease in cash flows
associated with changes in working capital, primarily driven by the growth of our business resulting in an increase in accounts receivable of $13.7 million, which were
partially offset by an increase in accrued expenses and other current liabilities of $6.5 million.

                                                                                   64




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 106 of 526 PageID #: 1434
      Net Cash Used in Investing Activities

                                                                                                                            Year Ended December 31,
                                                                                                                     2013              2012         2011
                                                                                                                                 (in thousands)
      Payments for acquisition of businesses, net of acquired cash                                                  $(28,613)          $(10,290)          $(32,603)
      Purchase of property and equipment                                                                              (6,487)            (3,089)            (1,808)
      Purchase of other assets                                                                                        (1,796)               —                  —
      Net cash used in investing activities                                                                         $(36,896)          $(13,379)          $(34,411)

       Our primary investing activities consist of business acquisitions and purchases of property and equipment. Net cash used in investing activities was $36.9
million, $13.4 million and $34.4 million during the years ended December 31, 2013, 2012 and 2011, respectively. We used $11.4 million to acquire the business of YSL
Ventures, Inc., $15.3 million to acquire the business of Ma-Reduc.com and $1.9 million to acquire the business of Actiepagina.nl in 2013, $10.3 million for our
acquisitions of the businesses Bons-de-Reduction.com and Poulpeo.com during 2012 and $32.6 million to acquire the business of VoucherCodes.co.uk during 2011.
The remainder of our investing activities during these periods was comprised of purchases of computer equipment and software, office furniture and fixtures,
leasehold improvements and other assets. As we continue to expand our business and facilities, we intend to purchase additional technology resources and invest in
our operating facilities. We may have acquisitions in the future that could have a material impact on our cash flows and operations.

      Net Cash Provided by (Used in) Financing Activities

                                                                                                                                       Year Ended December 31,
                                                                                                                                2013             2012          2011
                                                                                                                                            (in thousands)
Proceeds from initial public offering, net of offering costs                                                                $ 85,365          $    —            $    —
Proceeds from follow-on offering, net of offering costs                                                                       49,107               —                 —
Payments of preferred stock dividends                                                                                        (58,682)              —                 —
Proceeds from notes payable, net of issuance costs                                                                            33,069               —                 —
Payments on notes payable                                                                                                    (38,925)          (20,333)          (29,427)
Proceeds from issuance of preferred stock, net of issuance costs                                                                 —                 —             177,860
Payments for repurchase of preferred stock                                                                                       —                 —             (70,000)
Proceeds from exercise of options and warrants to purchase common stock                                                        1,753               251               173
Excess income tax benefit from stock-based compensation                                                                        2,028               —                 —
Payments of principal on capital lease arrangements                                                                              (11)              —                 —
Net cash provided by (used in) financing activities                                                                         $ 73,704          $(20,082)         $ 78,606

       Our primary financing activities consist of net proceeds from the issuance of shares of our common and preferred stock, the exercise of stock options by
employees and borrowings and repayments of senior debt and subordinated debt and notes payable issued in connection with acquisitions. Net cash provided by
financing activities was $73.7 million and $78.6 million during the years ended December 31, 2013 and 2011, respectively. Net cash used in financing activities was
$20.1 million for the year ended December 31, 2012.

        During 2013, we received approximately $49.1 million of net proceeds, after deducting underwriting discounts and commissions and offering expenses, from the
sale of shares of our common stock by us in our follow-on public offering and we received $85.4 million of net proceeds, after deducting underwriting discounts and
commissions and offering expenses, from the sale of shares of our Series 1 common stock by us in our initial public offering. With the proceeds to us of our initial
public offering, we (i) paid in full accumulated dividends on our previously outstanding shares of preferred stock, which totaled approximately $52.5 million, and
(ii) repaid the outstanding principal and accrued interest on seller notes issued in connection with our acquisition
                                                                                 65




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 107 of 526 PageID #: 1435
of eConversions Limited in 2011, which totaled approximately $6.6 million. We also paid approximately $6.1 million in deemed dividends to investors in exchange for
voting in favor of the conversion of preferred stock to common stock in connection with our initial public offering. We borrowed $33.1 million, net of issuance costs,
in connection with the amendment of our senior debt, and used $32.9 million to repay portions of our senior debt and the seller notes issued in connection with our
acquisition of the businesses of Bons-de-Reduction.com and Poulpeo.com during 2012.

       During 2012, we used $20.3 million to repay a portion of our senior debt and extinguish certain notes payable. During 2011, we raised $177.9 million, net of
issuance costs, through the sale of shares of our preferred stock and used $70.0 million to repurchase outstanding shares of our preferred stock. We also used $29.4
million to extinguish our outstanding subordinated debt and a portion of our senior debt and notes payable. During November 2010, we raised $86.2 million, net of
issuance costs, through the sale of shares of our preferred stock and borrowed $55.3 million, net of issuance costs, through bank borrowings.

      Capital Resources
      We believe that our existing cash, cash equivalents and cash generated from operations will be sufficient to satisfy our currently anticipated cash requirements
through at least the next 12 months.

       On July 24, 2013, we completed our initial public offering of 10,454,544 shares of Series 1 common stock, at a price of $21.00 per share, before underwriting
discounts and commissions. We sold 4,545,454 of such shares and existing stockholders sold an aggregate of 5,909,090 of such shares, including 1,363,636 shares
sold by selling stockholders as a result of the underwriters’ exercise of their over-allotment option to purchase additional shares. Our initial public offering generated
net proceeds to us of approximately $85.4 million, after deducting underwriting discounts, commissions and expenses. Expenses incurred by us for our initial public
offering were approximately $3.4 million and were recorded against the net proceeds received by us from our initial public offering. We did not receive any proceeds
from the sale of shares by the selling stockholders in our initial public offering.

       On December 16, 2013, we completed our follow-on offering of 7,207,207 shares of Series 1 common stock, at a price of $26.00 per share before underwriting
discounts and commissions. We sold 2,000,000 of such shares and existing stockholders sold an aggregate of 5,207,207 of such shares, including 940,070 shares sold
by selling stockholders as a result of the underwriters’ exercise of their option to purchase additional shares. The follow-on offering generated net proceeds to us of
$49.1 million, after deducting underwriting discounts and commissions. Expenses incurred by us for the follow-on offering were approximately $0.6 million and were
recorded against the proceeds received from the follow-on offering. We did not receive any proceeds from the sale of shares by the selling stockholders in the follow-
on offering.

       With the net proceeds of our initial public offering and our follow-on offering, we (i) paid in full accumulated dividends on our previously outstanding shares
of preferred stock, which totaled approximately $52.5 million, (ii) repaid the outstanding principal and accrued interest on seller notes issued in connection with our
acquisition of eConversions Limited in 2011, which totaled approximately $6.6 million, (iii) repaid $1.75 million of our senior debt in October 2013, (iv) acquired the
business of YSL Ventures, Inc. in October 2013 for approximately $11.6 million in cash consideration and entered into deferred compensation arrangements with the
former owners of YSL Ventures, Inc., which totaled approximately $6.2 million and (v) repaid $1.75 million of our senior debt in January 2014.

       Our future capital requirements will depend on many factors, including our rate of net revenues growth, the expansion of our marketing and sales initiatives,
the timing and extent of spending to support product development efforts, the timing of introductions of new products and services and enhancements to existing
products and services, potential acquisitions and the continuing market acceptance of our products and services. We may need to raise additional capital through
future debt or equity financing to the extent necessary to fund such activities. Additional financing may not be available at all or on terms favorable to us. We may
enter into
                                                                                    66




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 108 of 526 PageID #: 1436
arrangements in the future with respect to investments in, or acquisitions of, similar or complementary businesses, products, services or technologies, which could
also require us to seek additional debt or equity financing.

        On July 1, 2013, we entered into an amended and restated revolving credit and term loan agreement with certain lenders, or Senior Debt. The Senior Debt
consists of a $115.0 million revolving credit facility and a $35.0 million term loan facility. The term loan facility was fully borrowed on July 1, 2013, and was used, in
part, to fully prepay the borrowings under our prior senior debt facility, which obligations were repaid in full effective upon closing of the Senior Debt. There are no
amounts currently outstanding under the revolving credit facility. On December 31, 2013, we had $95.2 million available for borrowings under the revolving credit
facility.

       We pay a quarterly revolving credit facility fee of 50 basis points. At our option, borrowings under both the term loan facility and the revolving credit facility
bear interest at either the base rate or a eurodollar-based rate (each as more fully described in the amended and restated revolving credit and term loan agreement)
plus an applicable margin as determined based on the funded debt to EBITDA ratio (as more fully described in the amended and restated revolving credit and term
loan agreement). These rates are summarized in the following table:

      Basis for Pricing                                                                                              Level I                        Level II
      Consolidated Funded Debt/EBITDA                                                                               <1.00:1.00                     ³1.00:1.0
      Revolving Credit Eurodollar Margin (LIBOR)                                                                 200 basis points               250 basis points
      Revolving Credit Base Rate Margin                                                                          100 basis points               150 basis points
      Term Loan Eurodollar Margin (LIBOR)                                                                       262.5 basis points             312.5 basis points
      Term Loan Base Rate Margin                                                                                162.5 basis points             212.5 basis points

       Interest is payable quarterly in arrears for base rate borrowings and on the last day of the applicable eurodollar-interest period for any eurodollar-based
borrowings. Principal payments on the term loan facility of $1.75 million are due on the first day of each quarter beginning October 1, 2013, with any remaining balance
due in July 2018. Borrowings under the revolving credit facility are automatically converted to five-year term loans at any time such outstanding amounts are greater
than or equal to $25.0 million and carry the same maturity date as the initial $35.0 million term loan. Mandatory prepayments include net cash proceeds from certain
asset sales, 100% of the net cash proceeds of any subordinated debt and 50% of the net cash proceeds of certain equity transactions consummated on or before
June 30, 2014, excluding the cash proceeds from our December 16, 2013 follow-on offering, and any equity interests issued under certain stock option or employer
incentive plans.

        The Senior Debt has priority in repayment to all other outstanding debt. We have granted our lenders a security interest in substantially all of our assets,
including intellectual property, pursuant to a security agreement and an intellectual property security agreement, except that the security interest shall apply only
after the funded debt to EBITDA ratio is greater than or equal to 1:00 to 1:00. We are subject to complying with certain financial covenants, including minimum trailing
twelve month EBITDA levels, funded debt to EBITDA ratio and a fixed charge coverage ratio (each as more fully described in the amended and restated revolving
credit and term loan agreement). The amended and restated revolving credit and term loan agreement contains customary affirmative and negative covenants and
prohibits, among other things and subject to certain exceptions, the incurrence of additional debt, payment of other debt obligations, incurrence of liens, acquisitions
of businesses or capital expenditures, sales of businesses or assets, payment of dividends, making loans or advances and certain other restrictions. The amended
and restated revolving credit and term loan agreement also contains customary events of default including, among others, payment defaults, breaches of covenants,
bankruptcy and insolvency events, cross defaults with certain material indebtedness, judgment defaults, change of control and breaches of representations and
warranties.

                                                                                     67




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 109 of 526 PageID #: 1437
Contractual Obligations
      The following table summarizes our future contractual obligations as of December 31, 2013:

                                                                                                                               Payment Due By Period
                                                                                                                                                                       More
                                                                                                                      Less Than                                       Than 5
Contractual Obligations                                                                                   Total        1 Year           1-3 Years      3-5 Years      Years
                                                                                                                                    (in thousands)
Debt obligations (including short-term debt) (1)                                                        $41,313       $ 15,063         $ 14,000        $ 12,250       $ —
Operating lease obligations (2)                                                                          25,041          2,800            6,612           7,018        8,611
Purchase obligations (3)                                                                                    860            782               78             —            —
Capital lease obligations (4)                                                                                19             13                6             —            —
Total                                                                                                   $67,233       $ 18,658         $ 20,696        $ 19,268       $8,611

(1)   Reflects the principal payments on the Prior Senior Debt and notes payable. These amounts exclude estimated cash interest payments of approximately $1.9
      million in 2014, $1.3 million in 2015, $1.1 million in 2016, $0.8 million in 2017 and $0.5 million in 2018 (based on applicable interest rates as of December 31, 2013,
      in the case of variable interest rate debt).
(2)   We lease our principal office facilities, including our headquarters in Austin, Texas, under non-cancellable operating leases. Certain leases contain periodic
      rent escalation adjustments and renewal and expansion options. We recognize rent expense on a straight-line basis over the lease periods. Operating lease
      obligations expire at various dates with the latest maturity in 2020. We are also responsible for certain real estate taxes, utilities, and maintenance costs on our
      office facilities.
(3)   Purchase obligations primarily represent non-cancelable contractual obligations related to content licensing and technology agreements.
(4)   Some of our office equipment leases such as printers and copiers are treated as capital leases.

Off-Balance Sheet Arrangements
For the years ended December 31, 2013, 2012 and 2011, we did not, and we do not currently, have any off-balance sheet arrangements.

Recently Issued and Adopted Accounting Pronouncements
      In February 2013, the FASB issued new guidance that amends the presentation of items reclassified from accumulated other comprehensive income to net
income. The guidance requires that information regarding such reclassifications is presented by component and reported in one place within the financial statements.
We adopted these provisions on January 1, 2013, which only affect how we present information about reclassifications from accumulated other comprehensive
income to net income. The adoption of these provisions had no impact on our financial position, results of operations or cash flows.

      JOBS Act
        The JOBS Act contains provisions that, among other things, reduce certain reporting requirements for qualifying public companies. As defined in the JOBS
Act, a public company whose initial public offering of common equity securities occurred after December 8, 2011 and whose annual gross revenues are less than $1.0
billion will, in general, qualify as an “emerging growth company” until the earliest of:
      •      the last day of its fiscal year following the fifth anniversary of the date of its initial public offering of common equity securities;
      •      the last day of its fiscal year in which it has annual gross revenue of $1.0 billion or more;
      •      the date on which it has, during the previous three-year period, issued more than $1.0 billion in non-convertible debt; and

                                                                                      68




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 110 of 526 PageID #: 1438
      •      the date on which it is deemed to be a “large accelerated filer,” which will occur at such time as the company (a) has an aggregate worldwide market
             value of common equity securities held by non-affiliates of $700 million or more as of the last business day of its most recently completed second fiscal
             quarter, (b) has been required to file annual and quarterly reports under the Exchange Act for a period of at least 12 months and (c) has filed at least one
             annual report pursuant to the Securities Act of 1934, as amended.

      Under this definition, we are an “emerging growth company” and could remain one until as late as December 31, 2018.

       As an “emerging growth company” we have chosen to rely on such exemptions and are therefore not required to, among other things, (i) provide an auditor’s
attestation report on our system of internal controls over financial reporting pursuant to Section 404, (ii) provide all of the compensation disclosure that may be
required of non-emerging growth public companies under the Dodd-Frank Wall Street Reform and Consumer Protection Act, (iii) comply with any requirement that
may be adopted by the Public Company Accounting Oversight Board regarding a supplement to the auditor’s report providing additional information about the audit
and the financial statements (auditor discussion and analysis) and (iv) disclose certain executive compensation-related items such as the correlation between
executive compensation and performance and comparisons of the Chief Executive Officer’s compensation to median employee compensation.

Item 7A. Quantitative and Qualitative Disclosures about Market Risk.
      We have both U.S. and international operations, and we are exposed to market risks in the ordinary course of our business, including the effect of foreign
currency fluctuations, interest rate changes and inflation. Information relating to quantitative and qualitative disclosures about these market risks is set forth below.

      Foreign Currency Exchange Risk
       We transact business in various currencies other than the U.S. dollar, principally the British pound sterling and the Euro, which exposes us to foreign currency
risk. Net revenues and related expenses generated from our international operations are denominated in the functional currencies of the corresponding country. The
functional currency of each of our non-U.S. subsidiaries that either operate or support these markets is generally the same as the corresponding local currency.
Although we have experienced and will continue to experience fluctuations in our net income as a result of the consolidation of our international operations due to
transaction gains (losses) related to revaluing certain cash balances and trade accounts receivable that are denominated in currencies other than the U.S. dollar, we
believe such a change will not have a material impact on our results of operations.

        We assess our market risk based on changes in foreign currency exchange rates utilizing a sensitivity analysis that measures the potential impact in earnings,
fair values and cash flows based on a hypothetical 10% change (increase and decrease) in currency rates. We use a current market pricing model to assess the
changes in the value of the U.S. dollar on foreign currency denominated monetary assets and liabilities.

      The primary assumption used in these models is a hypothetical 10% weakening or strengthening of the U.S. dollar against all of our currency exposures as of
December 31, 2013, assuming instantaneous and parallel shifts in exchange rates. As of December 31, 2013, our working capital surplus (defined as current assets less
current liabilities) subject to foreign currency translation risk was $10.9 million. The potential decrease in net current assets from a hypothetical 10.0% adverse change
in quoted foreign currency exchange rates would be $1.1 million.

      Interest Rate Risk
       As of December 31, 2013, we had total notes payable of $41.3 million, including $33.3 million of variable interest rate debt based on 3-month LIBOR. Our
variable interest rate debt is subject to interest rate risk, because

                                                                                    69




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 111 of 526 PageID #: 1439
our interest payments will fluctuate with movements in the underlying 3-month LIBOR rate. A 100 basis point change in LIBOR rates would result in an increase in
our interest expense of $0.3 million for the next twelve months based on current outstanding borrowings.

       Our exposure to market risk on our cash and cash equivalents for changes in interest rates is limited because nearly all of our cash and cash equivalents have a
short-term maturity and are used primarily for working capital purposes.

        Impact of Inflation
      We believe that our results of operations are not materially impacted by moderate changes in the inflation rate. Inflation and changing prices did not have a
material effect on our business, financial condition or results of operations in 2013, 2012, or 2011.

Item 8. Financial Statements.
The information required by this item is incorporated by reference to the consolidated financial statements and accompanying notes set forth on pages F-1 through
F-30 of this Annual Report on Form 10-K.

Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure.
None.

Item 9A. Controls and Procedures.
Disclosure Controls and Procedures
       The term “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act refers to controls and procedures that are
designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and
procedures designed to ensure that such information is accumulated and communicated to a company’s management, including its principal executive and principal
financial officers, as appropriate to allow timely decisions regarding required disclosure.

      Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls
and procedures as of December 31, 2013, the end of the period covered by this Annual Report on Form 10-K. Based upon such evaluation, our Chief Executive Officer
and Chief Financial Officer have concluded that our disclosure controls and procedures were effective as of such date.

Management’s Report on Internal Control Over Financial Reporting and Attestation Report of the Registered Public Accounting Firm

       This Annual Report on Form 10-K does not include a report of management’s assessment regarding internal control over financial reporting or an attestation
report of our registered public accounting firm due to a transition period established by rules of the SEC for newly public companies and our status as an “emerging
growth company” under the JOBS Act.

Changes in Internal Control Over Financial Reporting
     There were no changes in our internal control over financial reporting during the quarter ended December 31 2013, which were identified in connection with
management’s evaluation required by Rules

                                                                                  70




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 112 of 526 PageID #: 1440
13a-15(d) and 15d-15(d) under the Exchange Act, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.

Limitations on Controls
       Our disclosure controls and procedures and internal control over financial reporting are designed to provide reasonable assurance of achieving their
objectives as specified above. Management does not expect, however, that our disclosure controls and procedures or our internal control over financial reporting will
prevent or detect all error and fraud. Any control system, no matter how well designed and operated, is based upon certain assumptions and can provide only
reasonable, not absolute, assurance that its objectives will be met. Further, no evaluation of controls can provide absolute assurance that misstatements due to error
or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected.

Item 9B. Other Information.
None.
                                                                                    71




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 113 of 526 PageID #: 1441
                                                                                PART III

Item 10. Directors, Executive Officers and Corporate Governance
       Information required by Part III, Item 10, will be included in our Proxy Statement relating to our 2013 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2013, and is incorporated herein by reference.

Item 11. Executive Compensation
       Information required by Part III, Item 11, will be included in our Proxy Statement relating to our 2013 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2013, and is incorporated herein by reference.

Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.
       Information required by Part III, Item 12, will be included in our Proxy Statement relating to our 2013 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2013, and is incorporated herein by reference.

Item 13. Certain Relationships and Related Transactions and Director Independence.
       Information required by Part III, Item 13, will be included in our Proxy Statement relating to our 2013 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2013, and is incorporated herein by reference.

Item 14. Principal Accounting Fees and Services.
       Information required by Part III, Item 14, will be included in our Proxy Statement relating to our 2013 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2013, and is incorporated herein by reference.
                                                                                   72




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                       Document 28 Filed 12/20/18 Page 114 of 526 PageID #: 1442
                                                                              PART IV

Item 15. Exhibits and Financial Statement Schedules.
(a)   Documents Filed with Report
      (1)   Financial Statements.

Report of Independent Registered Public Accounting Firm                                                                                             F-2
Consolidated Balance Sheets                                                                                                                         F-3
Consolidated Statements of Operations                                                                                                               F-4
Consolidated Statements of Comprehensive Income                                                                                                     F-5
Consolidated Statements of Stockholders’ Equity (Deficit)                                                                                           F-6
Consolidated Statements of Cash Flows                                                                                                               F-7
Notes to Consolidated Financial Statements                                                                                                          F-8

      (2)   Exhibits.
      The information required by this Item is set forth on the exhibit index that follows the signature page of this Annual Report on Form 10-K.
                                                                                  73




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 115 of 526 PageID #: 1443
                                                                            SIGNATURES

      Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf
by the undersigned, thereunto duly authorized.

Date: February 18, 2014

                                                                                                    RETAILMENOT, INC.

                                                                                                    By:               /S/ G. COTTER CUNNINGHAM
                                                                                                          G. Cotter Cunningham
                                                                                                          President and Chief Executive Officer

                                                                                  74




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 116 of 526 PageID #: 1444
                                                             SIGNATURES AND POWER OF ATTORNEY

Each person whose individual signature appears below hereby authorizes and appoints G. Cotter Cunningham, Douglas C. Jeffries and Louis J. Agnese, III, and each
of them, with full power of substitution and resubstitution and full power to act without the other, as his or her true and lawful attorney-in-fact and agent to act in his
or her name, place and stead and to execute in the name and on behalf of each person, individually and in each capacity stated below, and to file any and all
amendments to this Annual Report on Form 10-K, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and
Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing,
ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue
thereof.

Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the
capacities indicated.

                         Signature                                                               Title                                                   Date

           /S/ G. COTTER CUNNINGHAM                          President, Chief Executive Officer (Principal Executive Officer) and                 February 18, 2014
G. Cotter Cunningham                                         Director

            /S/ DOUGLAS C. JEFFRIES                          Chief Financial Officer (Principal Financial Officer)                                February 18, 2014
Douglas C. Jeffries

             /S/ THOMAS E. AYLOR                             Principal Accounting Officer                                                         February 18, 2014
Thomas E. Aylor
                 /S/ C. THOMAS BALL                          Director                                                                             February 18, 2014
C. Thomas Ball
              /S/ JEFFREY M. CROWE                           Director                                                                             February 18, 2014
Jeffrey M. Crowe
                 /S/ KARIM B. FARIS                          Director                                                                             February 18, 2014
Karim B. Faris
                 /S/ JULES A. MALTZ                          Director                                                                             February 18, 2014
Jules A. Maltz
             /S/ GOKUL RAJARAM                               Director                                                                             February 18, 2014
Gokul Rajaram
               /S/ GREG J. SANTORA                           Director                                                                             February 18, 2014
Greg J. Santora
             /S/ BRIAN H. SHARPLES                           Director                                                                             February 18, 2014
Brian H. Sharples

                                                                                    75




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                      Document 28 Filed 12/20/18 Page 117 of 526 PageID #: 1445
                                                   INDEX TO CONSOLIDATED FINANCIAL STATEMENTS

                                                                                                                                          Page
Consolidated Financial Statements:
Report of Independent Registered Public Accounting Firm                                                                                    F-2
Consolidated Balance Sheets                                                                                                                F-3
Consolidated Statements of Operations                                                                                                      F-4
Consolidated Statements of Comprehensive Income                                                                                            F-5
Consolidated Statements of Stockholders’ Equity (Deficit)                                                                                  F-6
Consolidated Statements of Cash Flows                                                                                                      F-7
Notes to Consolidated Financial Statements                                                                                                 F-8
                                                                           F-1




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 118 of 526 PageID #: 1446
                                             REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

      The Board of Directors and Stockholders of RetailMeNot, Inc.

      We have audited the accompanying consolidated balance sheets of RetailMeNot, Inc. as of December 31, 2013 and 2012, and the related consolidated
statements of operations, comprehensive income, stockholders’ equity (deficit) and cash flows for each of the three years in the period ended December 31, 2013.
These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on
our audits.

       We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to
perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis
for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s
internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the
amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the
overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion.

      In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of RetailMeNot, Inc. at
December 31, 2013 and 2012, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2013, in
conformity with U.S. generally accepted accounting principles.

/s/ Ernst & Young LLP

Austin, Texas
February 18, 2014

                                                                                   F-2




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                             Document 28 Filed 12/20/18 Page 119 of 526 PageID #: 1447
                                                                             RETAILMENOT, INC.
                                                                    CONSOLIDATED BALANCE SHEETS
                                                              (in thousands, except share and per share amounts)

                                                                                                                                                                 December 31,
                                                                                                                                                                2013     2012
Assets
Current assets:
     Cash and cash equivalents                                                                                                                                 $165,881 $ 97,142
     Accounts receivable (net of allowance for doubtful accounts of $867 and $933 at December 31, 2013 and 2012, respectively)                                   59,286   32,315
     Prepaids and other current assets, net                                                                                                                      10,661    1,939
           Total current assets                                                                                                                                 235,828 131,396
     Property and equipment, net                                                                                                                                 10,317    4,921
     Intangible assets, net                                                                                                                                      80,813   77,985
     Goodwill                                                                                                                                                   179,659 152,755
     Other assets, net                                                                                                                                            5,465    3,863
           Total assets                                                                                                                                        $512,082 $370,920
Liabilities, Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit)
Current liabilities:
     Accounts payable                                                                                                                                          $ 6,217 $ 4,640
     Accrued compensation and benefits                                                                                                                            9,875   5,906
     Accrued expenses and other current liabilities                                                                                                               5,586   4,794
     Income taxes payable                                                                                                                                         4,835   1,254
     Current maturities of long term debt                                                                                                                        15,063  16,650
           Total current liabilities                                                                                                                             41,576  33,244
Deferred tax liability—noncurrent                                                                                                                                 8,796   6,631
Long term debt                                                                                                                                                   26,250  22,275
Other noncurrent liabilities                                                                                                                                      4,151   1,116
     Total liabilities                                                                                                                                           80,773  63,266
Commitments and contingencies
Redeemable convertible preferred stock:
Series B-1: $0.001 par value; No shares authorized, issued and outstanding as of December 31, 2013; 9,365,258 shares authorized and 6,993,977 shares
  issued and outstanding as of December 31, 2012.                                                                                                                  —       30,841
Series B-2: $0.001 par value; No shares authorized, issued and outstanding as of December 31, 2013; 28,946,412 shares authorized and 26,846,339 shares
  issued and outstanding as of December 31, 2012.                                                                                                                  —      143,682
Series B-3: $0.001 par value; No shares authorized, issued and outstanding as of December 31, 2013; 3,125,000 shares authorized and 3,053,747 shares
  issued and outstanding as of December 31, 2012.                                                                                                                  —       54,636
Series BB-3: $0.001 par value, No shares authorized, issued and outstanding as of December 31, 2013; 6,107,495 shares authorized and 6,107,494 shares
  issued and outstanding as of December 31, 2012.                                                                                                                  —      109,273
Series B-4: $0.001 par value; No shares authorized, issued and outstanding as of December 31, 2013; 966,481 shares authorized and 966,479 shares issued
  and outstanding as of December 31, 2012.                                                                                                                         —        7,518
Series B-5: $0.001 par value; No shares authorized, issued and outstanding as of December 31, 2013; 1,250,000 shares authorized and 182,425 shares issued
  and outstanding as of December 31, 2012.                                                                                                                         —        3,077
Stockholders’ equity (deficit):
     Preferred stock: $0.001 par value; 10,000,000 shares authorized, no shares issued and outstanding as of December 31, 2013; no shares authorized, issued
        or outstanding as of December 31, 2012.                                                                                                                    —         —
     Series 1 common stock: $0.001 par value, 150,000,000 shares authorized; 46,569,376 and 947,953 shares issued and outstanding as of December 31,
        2013 and 2012, respectively.                                                                                                                                47          1
     Series 2 common stock: $0.001 par value, 6,107,494 shares authorized; 6,107,494 and no shares issued and outstanding as of December 31, 2013 and
        2012, respectively.                                                                                                                                           6      —
     Additional paid-in capital                                                                                                                                 467,461    8,579
     Accumulated other comprehensive benefit (loss)                                                                                                               1,538     (543)
     Accumulated deficit                                                                                                                                        (37,743) (49,410)
     Total stockholders’ equity (deficit)                                                                                                                       431,309  (41,373)
Total liabilities, redeemable convertible preferred stock and stockholders’ equity (deficit)                                                                   $512,082 $370,920

                                  See the accompanying notes, which are an integral part of these Consolidated Financial Statements.
                                                                                        F-3




                                                                   View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                   Document 28 Filed 12/20/18 Page 120 of 526 PageID #: 1448
                                                                RETAILMENOT, INC.
                                                   CONSOLIDATED STATEMENTS OF OPERATIONS
                                                       (in thousands, except per share amounts)

                                                                                                                                Year Ended December 31,
                                                                                                                         2013            2012           2011
Net revenues                                                                                                         $209,836          $144,685      $ 80,402
Costs and expenses:
     Cost of net revenues                                                                                                 13,049            9,113        3,980
     Product development                                                                                                  30,566           14,481        4,388
     Sales and marketing                                                                                                  70,303           40,672       15,341
     General and administrative                                                                                           28,583           15,758        6,883
     Amortization of purchased intangible assets                                                                          12,081           13,158       11,296
     Other operating expenses                                                                                              2,525            6,006           35
     Total costs and expenses                                                                                            157,107           99,188       41,923
Income from operations                                                                                                    52,729           45,497       38,479
Other income (expense):
     Interest expense, net                                                                                             (2,980)            (3,221)      (7,784)
     Fair value change of common stock warrant                                                                            —                  —         (2,103)
     Other income (expense), net                                                                                          672                 77         (129)
Income before income taxes                                                                                             50,421             42,353       28,463
     Provision for income taxes                                                                                       (18,891)           (16,360)     (11,502)
Net income                                                                                                           $ 31,530          $ 25,993      $ 16,961
Preferred stock dividends on participating preferred stock                                                            (19,928)           (24,577)     (64,715)
Total undistributed earnings (loss)                                                                                    11,602              1,416      (47,754)
Undistributed earnings allocated to participating preferred stock                                                      (5,998)            (1,390)         —
Net income (loss) attributable to common stockholders                                                                $ 5,604           $      26     $(47,754)
Net income (loss) per share attributable to common stockholders:
     Basic                                                                                                           $      0.24       $     0.03    $ (64.19)
     Diluted                                                                                                         $      0.23       $     0.03    $ (64.19)
Weighted-average number of common shares used in computing net income (loss) per share:
     Basic                                                                                                                23,074              841         744
     Diluted                                                                                                              25,742            2,277         744

                            See the accompanying notes, which are an integral part of these Consolidated Financial Statements.
                                                                           F-4




                                                        View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                     Document 28 Filed 12/20/18 Page 121 of 526 PageID #: 1449
                                                                RETAILMENOT, INC.
                                                CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
                                                                   (in thousands)

                                                                                                                                Year Ended December 31,
                                                                                                                             2013        2012        2011
Net income                                                                                                                  $31,530    $25,993     $16,961
Other comprehensive income, net of tax:
     Foreign currency translation adjustments                                                                                 2,081      1,749      (2,292)
Comprehensive income                                                                                                        $33,611    $27,742     $14,669

                              See the accompanying notes, which are an integral part of these Consolidated Financial Statements.
                                                                             F-5




                                                          View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 122 of 526 PageID #: 1450
                                                                  RETAILMETNOT, INC.
                                             CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT)
                                                           (in thousands, except share amounts)

                                                   Series 1 Common Stock    Series 2 Common Stock                                     Accumulated
                                                                                                      Additional                         Other             Total
                                                   Number of                  Number                   Paid-In   Accumulated        Comprehensive      Stockholder’s
                                                    Shares        Amount     of Shares         Amount Capital       Deficit          Income (Loss)    Equity (Deficit)
Balance at December 31, 2010                          764,435    $     1            —      $     —     $       105   $   (3,072) $             — $             (2,966)
    Net income                                            —           —             —            —             —         16,961                —               16,961
    Foreign currency translation adjustment               —           —             —            —             —            —               (2,292)            (2,292)
    Exercise of stock options                          85,294         —             —            —              23          —                  —                   23
    Reclassification of common stock warrant              —           —             —            —           3,577          —                  —                3,577
    Stock—based compensation expense                      —           —             —            —             471          —                  —                  471
    Preferred stock dividend from repurchase of
       preferred stock                                    —           —             —            —             —         (49,927)              —              (49,927)
    Accretion of preferred stock dividends                —           —             —            —             —         (14,788)              —              (14,788)
Balance at December 31, 2011                          849,729          1            —            —           4,176       (50,826)           (2,292)           (48,941)
    Net income                                            —           —             —            —             —          25,993                               25,993
    Foreign currency translation adjustment               —           —             —            —             —             —               1,749              1,749
    Exercise of stock options                          98,224         —             —            —             355           —                 —                  355
    Stock—based compensation expense                      —           —             —            —           4,048           —                 —                4,048
    Accretion of preferred stock dividends                —           —             —            —             —         (24,577)              —              (24,577)
Balance at December 31, 2012                          947,953          1            —            —           8,579       (49,410)             (543)           (41,373)
    Net income                                            —           —             —            —             —          31,530               —               31,530
    Issuance of common stock upon initial public
       offering, net of offering costs               4,545,454          5           —            —          85,360          —                  —               85,365
    Conversion of preferred stock to common
       stock upon initial public offering           38,072,967         38      6,107,494           6       310,165          —                  —              310,209
    Issuance of common stock upon secondary
       public offering, net of offering costs        2,000,000         2            —            —          49,105          —                  —               49,107
    Foreign currency translation adjustment                —          —             —            —             —            —                2,081              2,081
    Exercise of common stock warrant                   457,796        —             —            —               1          —                  —                    1
    Exercise of stock options                          544,852         1            —            —           1,716          —                  —                1,717
    Issuance of restricted stock, net of shares
       withheld for taxes                                 354         —             —            —             —            —                  —                  —
    Stock-based compensation expense                      —           —             —            —          10,507          —                  —               10,507
    Excess income tax benefit from stock-based
       compensation                                        —          —              —           —         2,028             —                 —                2,028
    Accretion of preferred stock dividends                 —          —              —           —           —           (19,863)              —              (19,863)
Balance at December 31, 2013                        46,569,376   $    47       6,107,494   $      6    $ 467,461     $   (37,743) $          1,538    $       431,309

                                See the accompanying notes, which are an integral part of these Consolidated Financial Statements.

                                                                                 F-6




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                             Document 28 Filed 12/20/18 Page 123 of 526 PageID #: 1451
                                                                      RETAILMENOT, INC.
                                                            CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                          (in thousands)

                                                                                                                                   Year Ended December 31,
                                                                                                                                 2013       2012        2011
Cash flows from operating activities:
Net income                                                                                                                      $ 31,530    $ 25,993    $ 16,961
Adjustments to reconcile net income to net cash provided by operating activities:
     Depreciation and amortization expense                                                                                        14,112     14,192       11,556
     Stock-based compensation expense                                                                                             10,507      4,048          471
     Deferred income tax (benefit) expense                                                                                        (2,828)    (1,796)       1,204
     Excess income tax benefit from stock-based compensation                                                                      (2,028)       —            —
     Non-cash interest expense                                                                                                       996        816        3,662
     Impairment of assets                                                                                                            —        4,924          —
     Amortization of deferred compensation                                                                                         2,527      1,082          —
     Other non-cash expense and fair value change in liabilities, net                                                                 91       (104)       2,405
     Provision for doubtful accounts receivable                                                                                      180        604          213
Changes in operating assets and liabilities:
     Accounts receivable, net                                                                                                    (25,747)    (9,285)     (13,696)
     Prepaid expenses and other current assets, net                                                                               (5,873)      (983)        (272)
     Accounts payable                                                                                                              1,209      2,975          798
     Accrued expenses and other current liabilities                                                                                9,966       (251)       6,479
     Other noncurrent assets and liabilities                                                                                      (3,112)        38         (416)
Net cash provided by operating activities                                                                                         31,530     42,253       29,365
Cash flows from investing activities:
     Payments for acquisition of businesses, net of acquired cash                                                                (28,613)    (10,290)    (32,603)
     Purchase of property and equipment                                                                                           (6,487)     (3,089)     (1,808)
     Purchase of other assets                                                                                                     (1,796)        —           —
Net cash used in investing activities                                                                                            (36,896)    (13,379)    (34,411)
Cash flows from financing activities:
     Proceeds from initial public offering, net of offering costs                                                                 85,365         —           —
     Proceeds from follow-on offering, net of offering costs                                                                      49,107         —           —
     Payments of preferred stock dividends                                                                                       (58,682)        —           —
     Proceeds from notes payable, net of issuance costs                                                                           33,069         —           —
     Payments on notes payable                                                                                                   (38,925)    (20,333)    (29,427)
     Proceeds from issuance of preferred stock, net of issuance costs                                                                —           —       177,860
     Payments for repurchase of preferred stock                                                                                      —           —       (70,000)
     Proceeds from exercise of options and warrants to purchase common stock                                                       1,753         251         173
     Excess income tax benefit from stock-based compensation                                                                       2,028         —           —
     Payments of principal on capital lease arrangements                                                                             (11)        —           —
Net cash provided by (used in) financing activities                                                                               73,704     (20,082)     78,606
Effect of foreign currency exchange rate on cash                                                                                     401         116        (111)
Change in cash and cash equivalents                                                                                               68,739       8,908      73,449
Cash and cash equivalents, beginning of year                                                                                      97,142      88,234      14,785
Cash and cash equivalents, end of year                                                                                          $165,881    $ 97,142    $ 88,234
Supplemental disclosure of cash flow information
Cash interest payments                                                                                                          $ 1,777     $ 2,136     $ 4,188
Income tax payments                                                                                                             $ 16,087    $ 22,080    $ 6,682
Supplemental disclosure of non-cash investing activities
Issuance of preferred stock in connection with acquisition                                                                      $ —         $ 3,000     $ 7,000
Issuance of notes payable in connection with acquisition                                                                        $ 6,085     $ 3,500     $ 6,000
Supplemental disclosure of non-cash financing activities
Reclassification of common stock warrant                                                                                        $ —         $ —         $ 3,577
Accretion of preferred stock dividends                                                                                          $ 19,928    $ 24,577    $ 14,788
Exercise of preferred stock warrants                                                                                            $ —         $ —         $ 2,704

                                  See the accompanying notes, which are an integral part of these Consolidated Financial Statements.

                                                                                    F-7




                                                                    View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 124 of 526 PageID #: 1452
                                                                        RETAILMENOT, INC.
                                                              Notes to Consolidated Financial Statements

1. Description of Business
        We operate the world’s largest digital coupon marketplace, including the largest digital coupon marketplace in the U.S., RetailMeNot.com, and in the U.K.,
VoucherCodes.co.uk, and the largest portfolio of digital coupon websites in France, Bons-de-Reduction.com, Poulpeo.com and Ma-Reduc.com, connecting
consumers with leading retailers and brands. Our websites, mobile applications, email newsletters and alerts and social media presence enable consumers to search
for, discover and redeem relevant digital coupons from retailers and brands. Our marketplace features digital coupons across multiple product categories, including
clothing; electronics; health and beauty; home and office; travel, food and entertainment; personal and business services; and shoes. We believe our investments in
digital coupon content quality, product innovation and direct retailer relationships allow us to offer a compelling experience to consumers looking to save money,
whether online or in-store.

2. Summary of Significant Accounting Policies
      Basis of Presentation and Principles of Consolidation
       The consolidated financial statements include the accounts of the Company and our wholly owned subsidiaries and have been prepared in accordance with
accounting principles generally accepted in the United States of America, or U.S. GAAP. All significant intercompany transactions and balances have been
eliminated.

      Reclassifications
      Certain prior period amounts in the accompanying consolidated financial statements have been reclassified to conform to the current year presentation. These
changes consisted of a reclassification to combine certain line items in the accompanying consolidated balance sheets. These reclassifications did not impact
previously reported total current assets, total assets, total current liabilities, or total liabilities in the accompanying consolidated balance sheets.

      Significant Estimates and Judgments
       The preparation of our consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect
the reported amounts of assets, liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of net
revenues and expenses during the reporting periods. These estimates and assumptions could have a material effect on our future results of operations and financial
position. Significant items subject to our estimates and assumptions include stock-based compensation, income taxes, valuation of acquired goodwill and intangible
assets, allowance for doubtful accounts, revenue returns reserve, unrecognized tax benefits, acquisition-related contingent liabilities and the useful lives of property
and equipment and intangible assets. As a result, actual amounts could differ from those presented herein.

      Business Segment
        We have one operating and reporting segment consisting of various products and services that are all related to our marketplace for digital coupons. Our chief
operating decision maker is our Chief Executive Officer. Our Chief Executive Officer allocates resources and assesses performance of the business and other activities
at a single reporting segment level.

      Cash and Cash Equivalents
     All highly-liquid investments with an original maturity of three months or less at the date of purchase are considered to be cash equivalents. As of
December 31, 2013 and 2012, we maintained all cash and cash equivalent balances in operating, savings and U.S. money market deposit accounts.

                                                                                   F-8




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 125 of 526 PageID #: 1453
      Accounts Receivable, Net
       Accounts receivable, net represent amounts due from retailers, through various performance marketing networks, for commissions earned on consumer
purchases. We record an allowance for doubtful accounts in an amount equal to the estimated probable losses net of recoveries, which are based on an analysis of
historical bad debt, current receivables aging and expected future write-offs of uncollectible accounts, as well as an assessment of specific identifiable accounts
considered at risk or uncollectible. The following table summarizes our allowance for doubtful accounts (in thousands):

                                                                                                                Additions
                                                                                          Beginning             Charged to                                  Ending
                                                                                           Balance               Expense               Write-offs           Balance
      Allowance for doubtful accounts:
      Year ended December 31, 2011                                                        $        82                   215                     (2)         $    295
      Year ended December 31, 2012                                                                295                   639                     (1)              933
      Year ended December 31, 2013                                                                933                   142                   (208)              867

      Property and Equipment, Net
      Property and equipment, net includes assets such as furniture and fixtures, leasehold improvements, computer hardware, and office and telephone equipment.
We record property and equipment at cost less accumulated depreciation and amortization. Ordinary maintenance and repairs are charged to expense, while
expenditures that extend the physical or economic life of the assets are capitalized. Property and equipment are depreciated over their estimated economic lives, which
range from three to five years, using the straight-line method. Leasehold improvements are amortized over the shorter of the estimated useful lives of the
improvements or the lease term. We perform reviews for the impairment of property and equipment when it believes events or circumstances indicate the carrying
amount of an asset may not be recoverable.

      Goodwill and Other Intangible Assets
       Goodwill arises from business combinations and is measured as the excess of the cost of the business acquired over the sum of the acquisition-date fair values
of tangible and identifiable intangible assets acquired, less any liabilities assumed.

       We evaluate goodwill for impairment annually, during the fourth quarter of each year, or more frequently when an event occurs or circumstances change that
indicates the carrying value may not be recoverable. Events or circumstances that could trigger an impairment test include, but are not limited to, a significant adverse
change in the business climate or in legal factors, an adverse action or assessment by a regulator, a loss of key personnel, significant changes in our use of the
acquired assets or the strategy for our overall business, significant negative industry or economic trends, significant underperformance relative to operating
performance indicators and significant changes in competition. The Company determined that no triggering events occurred during the year ended December 31,
2013.

         We evaluate the recoverability of goodwill using what is referred to as the “Step 0” analysis, which involves evaluating qualitative factors, including
macroeconomic conditions, industry and market considerations, cost factors, and overall financial performance related to our goodwill. If our “Step 0” analysis
indicates that it is more likely than not that the fair value of our sole reporting unit is less than carrying amount, we perform a two-step impairment process tested at
our sole reporting segment level. In the first step, the fair value for our reporting unit is compared to our book value including goodwill. In the case that the fair value
is less than the book value, a second step is performed that compares the implied fair value of goodwill to the book value of the goodwill. The fair value for the
implied goodwill is determined based on the difference between the fair value of the sole reporting segment and the net fair value of the identifiable assets and
liabilities excluding goodwill. If the implied fair value of the goodwill is less than the book value, the difference is recognized as an impairment charge in the
consolidated statements of operations. If, after assessing the totality of events or circumstances, we

                                                                                    F-9




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 126 of 526 PageID #: 1454
determine that it is not more likely than not that the fair value of our reporting unit is less than its carrying amount, then the quantitative impairment tests are
unnecessary. Our annual evaluation of goodwill for impairment was as of October 1, 2013, and we determined that the quantitative tests were not necessary. We did
not record any goodwill impairment charges during the years ended December 31, 2013, 2012 and 2011.

       Identifiable intangible assets consist of acquired customer intangible assets, marketing-related intangible assets, contract-based intangible assets, and
technology-based intangible assets. Intangible assets with definite lives are amortized over their estimated useful lives on a straight-line or accelerated basis. See
Note 4, “Goodwill and Other Intangible Assets”. The method of amortization applied represents our best estimate of the distribution of the economic value of the
identifiable intangible assets. The factors we considered in determining the useful lives of identifiable intangible assets included the extent to which expected future
cash flows would be affected by our intent and ability to retain use of these assets, including the period of time that would capture 90% or more of the assets value
on a perpetuity basis.

       Intangible assets are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of intangible assets may not be
recoverable. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant
change in the extent or manner in which an asset is used, or any other significant adverse change that would indicate that the carrying amount of an asset or group of
assets may not be recoverable. When such events occur, we compare the carrying amounts of the assets to their undiscounted cash flows. If this comparison
indicates that there is impairment, the amount of the impairment is calculated as the difference between the carrying value and the fair value.

      Deferred Financing Costs
       We capitalize underwriting, legal and other direct costs incurred related to the issuance of debt, which are recorded as deferred charges and amortized to
interest expense over the term of the related debt using the effective interest method. Upon the extinguishment of the related debt, any unamortized capitalized
deferred financing costs are recorded to interest expense.

      Lease Obligations
       We categorize leases at their inception as either operating or capital leases, and may receive renewal or expansion options, rent holidays, leasehold
improvement allowances and other incentives on certain lease agreements. We recognize operating lease costs on a straight-line basis over the term of the agreement
taking into account adjustments for market provisions, such as free or escalating base monthly rental payments, or deferred payment terms, such as rent holidays,
that defer the commencement date of required payments. We record rent expense associated with operating lease obligations in general and administrative expenses
in the consolidated statements of operations.

      Warrants
       Warrants or similar instruments to acquire shares of redeemable convertible preferred stock are classified as liabilities. We issued warrants for the purchase of
Series B preferred stock in conjunction with the issuance of our Series B-2 preferred stock in November 2010 and May 2011. The proceeds from the sale were
allocated to the preferred stock warrants based on their fair value and the residual was allocated to preferred stock. We recorded the fair value of the preferred stock
warrants as a liability with an offsetting charge to additional paid-in capital. We re-measured the fair value of the preferred stock warrants at each applicable reporting
period and recorded any change in fair value in the consolidated statement of operations in non-operating expense. All of the preferred stock warrants were exercised
in August 2011.

        We issued a detachable common stock warrant in connection with a subordinated promissory note issued in November 2010. Applicable accounting guidance
requires that proceeds from the issuance of a debt instrument with detachable stock purchase warrants (detachable call options) are allocated to the warrants based
on fair
                                                                                   F-10




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 127 of 526 PageID #: 1455
value, with the residual allocated to the debt. Since the number of shares issuable upon exercise of the warrant was not fixed at the time of issuance, we recorded the
fair value of the warrant of $1.5 million as a derivative liability. We also recorded the debt at its full face amount with a contra component, a debt discount, of
$1.5 million, which was being accreted to zero over the life of the underlying debt. The accretion was accounted for as non-cash interest expense using the effective
interest rate. We re-measured the fair value of the warrant liability at each reporting period and recorded any change in fair value to earnings. During the year ended
December 31, 2011, we recorded a $2.1 million charge to earnings for the change in fair value of the common stock warrant. In October 2011, the number of shares
issuable upon exercise of the warrant became fixed and the carrying value of the common stock warrant liability of $3.6 million was reclassified to additional paid-in
capital. The common stock warrant was exercised in March 2013.

      Revenue Recognition
        We recognize revenue when persuasive evidence of an arrangement exists, services have been rendered, the fee to the paid retailer is fixed or determinable and
collectability of the resulting receivable is reasonably assured. For commission revenues, which represent the significant majority of our net revenues, revenue
recognition generally occurs when a consumer, having visited one of our websites and clicked on a digital coupon for a paid retailer, defined as a retailer with which
we have a contract, makes a purchase with such paid retailer, and completion of the order is reported to us by such paid retailer, either directly or through a
performance marketing network. The reporting by the paid retailer includes the amount of commissions the paid retailer has calculated as owing to us. Certain paid
retailers do not provide reporting until a commission payment is made. In those cases, which have historically not been significant, we record commission revenues
on a cash basis. We estimate and record a reserve, based upon actual, historical return rates as reported to us by the paid retailers, to provide for end-user
cancelations or product returns, which may not be reported by the paid retailer or performance marketing network until a subsequent date. As such, we report
commission revenues net of the estimated returns reserve. Net revenues are reported net of sales taxes, where applicable. The following table summarizes our revenue
returns reserve (in thousands):

                                                                                            Beginning             Provision                             Ending
                                                                                             Balance             for Returns           Returns          Balance
      Revenue returns reserve:
      Year ended December 31, 2011                                                          $      —             $     3,433           $ (2,763)        $     670
      Year ended December 31, 2012                                                                 670                 6,337             (5,780)            1,227
      Year ended December 31, 2013                                                               1,227                10,113             (8,175)            3,165

      Our arrangements with paid retailers are both direct and through performance marketing networks, which act as intermediaries between the paid retailers and
us. No paid retailers individually accounted for more than 10% of net revenues or accounts receivable for any of the years ended December 31, 2013, 2012 and 2011.

      Cost of Revenue
      Cost of revenue is composed of direct and indirect costs incurred to generate revenue. These costs consist of personnel costs of our salaried merchandising
and technology support employees and fees paid to third-party contractors engaged in the operation and maintenance of our existing websites and mobile
applications. Such technology costs also include website hosting and Internet service costs. Other costs include allocated facility and general information
technology costs.

      Sales and Marketing Expenses
        Our sales and marketing expenses consist of personnel costs for our sales, marketing, search engine optimization, search engine marketing and business
intelligence employees, as well as online, brand and other marketing expenses. Our online, brand and other marketing costs include search engine fees, advertising on

                                                                                  F-11




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 128 of 526 PageID #: 1456
social networks, television advertising, display advertisements, creative development fees, public relations, email campaigns, trade shows and other general
marketing costs. Other costs include allocated facility and general information technology costs.

      Advertising Expenses
      We expense all advertising costs as incurred. Advertising expenses included in sales and marketing expense were $22.2 million, $13.2 million and $1.7 million for
the years ended December 31, 2013, 2012 and 2011, respectively.

      Product Development
       Our product development expense consists primarily of personnel costs of our product management and software engineering teams, as well as fees paid to
third-party contractors and consultants engaged in the design, development, testing and improvement of the functionality and user experience of our websites and
mobile applications. We expense all internal product and development costs as we do not track and separately identify costs with identifiable development activities
from costs of maintenance and related activities.

      General and Administrative Expenses
      Our general and administrative expenses represent personnel costs for employees involved in general corporate functions, including finance, accounting, legal
and human resources, among others. Additional costs included in general and administrative expenses include professional fees for legal, audit and other consulting
services, travel and entertainment, charitable contributions, recruiting, allocated facility and general information technology costs and other general corporate
overhead expenses.

      Stock-Based Compensation Expense
        Stock-based compensation expense is measured at the grant date based on the estimated fair value of the award, net of estimated forfeitures. We recognize
these compensation costs on a straight-line basis over the requisite service period of the award. Forfeiture rates are estimated at grant date based on historical
experience and adjusted in subsequent periods for differences in actual forfeitures from those estimates. We include stock-based compensation expense in cost of
net revenues and operating expenses in our consolidated statements of operations, consistent with the respective employees’ cash compensation. We determine the
fair value of stock options on the grant date using the Black-Scholes-Merton valuation model.

      Fair Value of Financial Instruments
      The carrying amounts of our financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities and notes
payable, approximate fair value due to the instruments’ short-term maturities or, in the case of the long-term notes payable, based on the variable interest rate feature.
We record warrant liabilities and derivative liabilities at fair value.

      Income Taxes
        The provision for income taxes is determined using the asset and liability method. Deferred tax assets and liabilities are calculated based upon the temporary
differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases using the enacted tax rates that are
applicable in a given year. The deferred tax assets are recorded net of a valuation allowance when, based on the available supporting evidence, we believe it is more
likely than not that some portion or all of the recorded deferred tax assets will not be realized in future periods.

                                                                                   F-12




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 129 of 526 PageID #: 1457
       We utilize a two-step approach to recognize and measure uncertain tax positions. The first step is to evaluate the tax position for recognition by determining if
the weight of available evidence indicates it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation
processes. The second step is to measure the tax benefit as the largest amount that is more than 50% likely to be realized upon ultimate settlement. We consider many
factors when evaluating and estimating our tax positions and tax benefits, which may require periodic adjustments and which may not accurately forecast actual
outcomes. We include interest and penalties related to uncertain tax positions in the provision for income taxes on our consolidated statements of operations. See
Note 12, “Income Taxes.”

      Foreign Currency
       Our operations outside of the U.S. generally use the local currency as their functional currency. Assets and liabilities for these operations are translated at
exchange rates in effect at the balance sheet date. Income and expense accounts are translated at average exchange rates for the period. Foreign currency translation
adjustments are recorded in accumulated other comprehensive income (loss). Gains and losses from foreign currency denominated transactions, which were a $0.7
million gain, net, in 2013 and not significant in 2012 and 2011, are recorded in other income (expense), net in our consolidated statements of operations.

      Recent Accounting Pronouncements
      In February 2013, the FASB issued new guidance that amends the presentation of items reclassified from accumulated other comprehensive income to net
income. The guidance requires that information regarding such reclassifications is presented by component and reported in one place within the financial statements.
We adopted these provisions on January 1, 2013, which only affect how we present information about reclassifications from accumulated other comprehensive
income to net income. The adoption of these provisions had no impact on our financial position, results of operations or cash flows.

3. Acquisitions
      The following table summarizes our acquisitions during the years ended December 31, 2013 and 2012, with amounts shown below at fair value at each
respective acquisition date (dollars in thousands):

                                                                                                                                                             Miwim
                                                                                                                                                            (Bons-de-
                                                                                                                                                          Reduction.com
                                                                                                                                                               and
                                                                         YSL Ventures, Inc.            Ma-Reduc.com             Actiepagina.nl            Poulpeo.com)
Year acquired                                                                  2013                        2013                      2013                     2012
Cash acquired                                                            $                206          $          530           $            64           $           558
Other tangible assets acquired                                                             73                   1,376                         2                     1,697
Identifiable intangible assets
     Customer relationships                                                              —                        296                       192                      475
     Marketing-related                                                                   —                      6,231                       896                    4,035
     Contract-based                                                                    1,772                      263                       187                      142
     Technology-based                                                                  1,480                      564                       207                      811
Goodwill                                                                               8,796                   14,530                     1,597                    8,727
     Total assets acquired                                                            12,327                   23,790                     3,145                   16,445
Total liabilities assumed                                                               (763)                  (3,002)                      —                     (3,197)
     Total                                                               $            11,564           $       20,788           $         3,145           $       13,248

       Tangible assets, which include cash and cash equivalents and accounts receivable, were valued at their respective carrying amounts, which we believe
approximate their fair values at the respective acquisition dates. The liabilities assumed in connection with these acquisitions, which were recorded at their fair value
at the

                                                                                   F-13




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 130 of 526 PageID #: 1458
acquisition dates, include accrued liabilities, accounts payable and deferred tax liabilities. For all acquisitions, goodwill represents the excess of the purchase price
over the aggregate fair value of the net identifiable assets acquired. In connection with our acquisitions we incurred approximately $1.4 million, $0.6 million and
$1.4 million in direct acquisition costs in the years ended December 31, 2013, 2012 and 2011, respectively, all of which were expensed as incurred and are included in
general and administrative expenses on the consolidated statements of operations.

      Goodwill resulted primarily from acquiring a business in a market characterized by high profitability, numerous participants, with none having a dominant
market position and specialized processes and procedures, none of which qualify as a separate intangible asset.

       The valuation of identifiable intangible assets acquired reflects our estimates based on, among other factors, use of established valuation methods. The value
of customer relationships was determined using the income approach. The value of marketing-related intangible assets was determined using the relief from royalty
method. Contract-based intangible assets have been valued based on an income-based approach, specifically the with/without method. The value of acquired
technology was determined based on a cost-to-recreate methodology. Identifiable intangible assets with definite lives are amortized over the period of estimated
benefit using the straight-line or accelerated method and the estimated useful lives of one to fifteen years. The method of amortization applied represents our best
estimate of the distribution of the economic value of the identifiable intangible assets.

      The acquired marketing-related intangible assets consist primarily of trade names, domain names and well-developed traffic acquisition strategies. These trade
and domain names play a pivotal role in generating visits and consumer leads for retailers. In addition, the traffic acquisition methodologies such as search engine
optimization processes and techniques, email subscriber lists and campaign processes and other direct marketing capabilities also contribute significantly to
generating consumer leads and visits. Our intent is to use the brand and domain names for the foreseeable future and to build upon the established traffic-acquisition
methodologies. Accordingly, we utilized a fifteen year useful life to both determine the value of these assets and the selection of a useful life.

       The acquired customer-related intangible assets consist solely of contracts with retailers. The businesses we acquired typically had relationships with a
substantial portion of the major online retailers that offered digital coupons through affiliate marketing relationships. The customer relationships were valued
predominantly using an income approach (multi-period excess earnings method.) Based on the attrition factors applied, the expected useful life of customer
relationships from this income approach is fifteen years. Although the contracts we enter into with retailers are cancelable upon short or no notice and without
penalty, we determined the useful life of these relationships to be longer-term in nature based upon consideration of several factors. These factors included the fact
that couponing has been used in-store by retailers for an extended period; the growth in revenues of the acquired businesses which indicated growing use of
coupons by retailers and consumers; the higher level of retailer relationship management that we provide as compared to the periods prior to acquisition; and
historically low attrition rates. Based on these factors, we determined that the useful life of these relationships would extend to the foreseeable future and,
accordingly, utilized a period of fifteen years both to value and amortize these assets.

      YSL Ventures, Inc.
       On October 9, 2013, we acquired 100% of the outstanding capital stock of YSL Ventures, Inc., a private company that operated under the name Zendeals, for
$11.6 million of initial cash consideration. The initial cash consideration is subject to adjustment based on the finalization of the amount of YSL Ventures, Inc.’s
working capital as of October 9, 2013. Due to the timing of the acquisition, we have not yet finalized our allocation of the purchase price to the fair value of assets
acquired and liabilities assumed.

                                                                                   F-14




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 131 of 526 PageID #: 1459
      In conjunction with the acquisition of YSL Ventures, Inc., we entered into deferred compensation arrangements with the former owners of YSL Ventures, Inc.,
at which time we transferred $6.2 million into an escrow account, to be paid to the owners over a two year period, with $3.1 million to be paid in October 2014, and the
remainder paid in equal quarterly installments over the following year, contingent upon the former employees’ continued employment with RetailMeNot. We recorded
an associated asset for the deferred compensation arrangement, which is included in other noncurrent assets in the amount of $5.4 million as of December 31, 2013.
This asset is being amortized ratably to other operating expense over the two-year term of the required employment period. During the year ended December 31, 2013,
we recognized $0.8 million of compensation expense related to these agreements.

      The goodwill resulting from the acquisition of YSL Ventures, Inc. is not deductible for tax purposes.

      Ma-Reduc.com
        On July 1, 2013, our wholly owned subsidiary, RetailMeNot, France, acquired 100% of the outstanding capital stock of ABCYNE, a private company and the
operator of Ma-Reduc.com, a digital coupon website in France. The total purchase price of $20.8 million was comprised of: (i) $15.0 million initial cash consideration,
(ii) notes payable issued by RetailMeNot, France, with an aggregate principal amount of $4.9 million to the shareholders, bearing interest at a rate of 3.0% per annum
and due in 2014 and (iii) additional cash consideration for working capital of $0.9 million.

      The goodwill resulting from the acquisition of Ma-Reduc.com is not deductible for tax purposes.

      Actiepagina.nl
      On March 1, 2013, we acquired certain assets and liabilities of Actiepagina B.V. associated with Actiepagina.nl, its website based in the Netherlands. The total
purchase price of $3.1 million was comprised of: (i) $2.0 million cash consideration and (ii) a $1.1 million note payable issued to the seller, due in 2014.

      The resulting goodwill from the acquisition of Actiepagina.nl is not deductible for tax purposes.

      Bons-de-Reduction.com and Poulpeo.com
       On May 10, 2012, we acquired 100% of the outstanding capital stock of Miwim, a private company and the operator of Bons-de-Reduction.com and
Poulpeo.com, two websites in France. The total purchase price of $13.2 million was comprised of: (i) $10.1 million initial cash consideration, (ii) 182,425 shares of our
Series B-5 preferred stock with an aggregate value of $3.0 million, based on a per share fair value of approximately $16.45 per share and (iii) additional cash
consideration for working capital of $0.1 million.

       In conjunction with the acquisition of Bons-de-Reduction.com and Poulpeo.com, we entered into deferred compensation arrangements with the former owners,
at which time we issued promissory notes to such individuals with a principal amount totaling $3.5 million bearing interest at 5.0% annually. Principal is being repaid
in equal annual installments of $1.75 million over a two-year period along with accompanying accrued interest, contingent on the continued employment of the former
owners. We recorded an associated asset for the deferred compensation arrangement, which is included in other noncurrent assets in the amount of $0.6 million and
$2.4 million as of December 31, 2013 and 2012, respectively. This asset is being amortized ratably to other operating expense over the two-year term of the required
employment period. During the years ended December 31, 2013 and 2012, we recognized $1.7 million and $1.1 million, respectively, of compensation expense related to
these agreements.

      The resulting goodwill from the Bons-de-Reduction.com and Poulpeo.com acquisition is not deductible for tax purposes.

                                                                                   F-15




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                       Document 28 Filed 12/20/18 Page 132 of 526 PageID #: 1460
4. Goodwill and Other Intangible Assets
      Changes in our goodwill balance for the years ended December 31, 2013 and 2012 are summarized in the table below (in thousands).

                          Balance at December 31, 2011                                                                         $ 142,917
                          Acquired in business combinations                                                                        8,727
                          Foreign currency translation adjustment                                                                  1,111
                          Balance at December 31, 2012                                                                           152,755
                          Acquired in business combinations                                                                       24,923
                          Foreign currency translation adjustment                                                                  1,981
                          Balance at December 31, 2013                                                                         $ 179,659

      Intangible assets consisted of the following as of December 31, 2013 and 2012 (in thousands):

                                                                  Weighted-
                                                                   average             Estimated                           December 31, 2013
                                                                 amortization          Useful Life                    Accumulated
                                                                    period              (Months)        Gross         Amortization      Impairment              Net
Customer relationships                                                    180              180        $ 16,244        $      (3,368)         $     —           $12,876
Marketing-related                                                         165            48-180         75,182              (17,035)               —            58,147
Contract-based                                                             58             12-60         19,875              (11,528)               —             8,347
Technology-based                                                           12               12           7,937               (6,494)               —             1,443
Total intangible assets                                                                               $119,238        $     (38,425)         $     —           $80,813

                                                                                    Estimated                              December 31, 2012
                                                                                    Useful Life                      Accumulated
                                                                                     (Months)          Gross         Amortization       Impairment              Net
Customer relationships                                                                   180          $ 18,654       $      (2,827)          $   (2,498)       $13,329
Marketing-related                                                                       48-180          68,142             (12,049)              (2,058)        54,035
Contract-based                                                                          33-60           18,529              (8,260)                (368)         9,901
Technology-based                                                                          12             5,767              (5,047)                 —              720
Total intangible assets                                                                               $111,092       $     (28,183)          $   (4,924)       $77,985

      In 2012, we determined that we would no longer support three of our websites, Coupon7.com, Couponshare.com and CheapStingyBargains.com. We have
migrated all traffic from these websites to RetailMeNot.com and Deals2buy.com, and do not expect these sites to provide additional income. As a result of this
impairment indicator, we determined that a complete impairment of the remaining unamortized intangible assets related to these websites was warranted, resulting in
an impairment charge of $4.9 million, which is included in other operating expenses. We did not record any intangible asset impairment charges during the years
ended December 31, 2013 and 2011.

      As of December 31, 2013 and 2012, the weighted-average amortization period for definite-lived intangible assets was 11.6 and 10.4 years, respectively.
Estimated amortization of intangible assets for the five years subsequent to December 31, 2013 and thereafter is as follows (in thousands):

                          2014                                                                                                    $ 12,046
                          2015                                                                                                       9,606
                          2016                                                                                                       6,636
                          2017                                                                                                       6,600
                          2018                                                                                                       6,377
                          Thereafter                                                                                                39,548
                                                                                                                                  $ 80,813

                                                                                F-16




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 133 of 526 PageID #: 1461
5. Property and Equipment, Net
      Property and equipment consisted of the following as of December 31, 2013 and 2012 (in thousands):

                                                                                                            Estimated
                                                                                                            Useful Life
                                                                                                             (Years)               2013            2012
             Computer hardware                                                                                        3        $ 1,886            $ 1,158
             Purchased software                                                                                       3          1,222                954
             Office equipment                                                                                         3            430                233
             Office furniture and fixtures                                                                            5          2,885              1,578
             Leasehold improvements                                                                                   5          7,361              2,415
                                                                                                                                13,784              6,338
             Less: Accumulated amortization and depreciation                                                                    (3,467)            (1,417)
             Net property and equipment                                                                                        $10,317            $ 4,921

      Depreciation and amortization expense related to property and equipment was $2.0 million, $1.0 million and $0.3 million for the years ended December 31, 2013,
2012 and 2011, respectively. We recorded no impairment of property and equipment and recorded no significant gains or losses on the disposal of property and
equipment during the years ended December 31, 2013, 2012 and 2011, respectively.

6. Accrued Expenses and Other Current Liabilities
      Accrued expenses and other current liabilities consisted of the following as of December 31, 2013 and 2012 (in thousands):

                                                                                                                           2013            2012
                    Marketing and professional services                                                                    $2,214         $1,369
                    Taxes other than income taxes                                                                           1,302            998
                    Interest payable                                                                                          751            990
                    Other                                                                                                   1,319          1,437
                                                                                                                           $5,586         $4,794


7. Long Term Debt
      Long term debt consisted of the following as of December 31, 2013 and 2012 (in thousands):

                                                                                                                                              2013               2012
Senior secured note due 2018—interest rate of 2.9% at December 31, 2013                                                                     $ 33,250         $    —
Senior revolving credit facility due 2018                                                                                                        —                —
Senior secured note due 2015—interest rate of 5.9% at December 31, 2012                                                                          —             29,425
Unsecured seller note due 2013—interest rate of 5.0% at December 31, 2012                                                                        —              6,000
Unsecured seller note due 2014—interest rate of 3.0% at December 31, 2013                                                                      5,163              —
Unsecured promissory notes due 2014—interest rate of 5.0% at December 31, 2013 and 2012                                                        1,750            3,500
Unsecured seller note due 2014—interest rate of 4.0% at December 31, 2013                                                                      1,150              —
                                                                                                                                              41,313           38,925
Less current maturities                                                                                                                      (15,063)         (16,650)
Total long-term debt                                                                                                                        $ 26,250         $ 22,275

                                                                                F-17




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 134 of 526 PageID #: 1462
      Senior Debt
        On July 1, 2013, we entered into an amended and restated revolving credit and term loan agreement with certain lenders, including an entity related to a
stockholder of the Company, or Senior Debt. The Senior Debt consists of a $115.0 million revolving credit facility and a $35.0 million term loan facility. The term loan
facility was used, in part, to fully repay the $25.0 million of borrowings outstanding as of June 30, 2013 under our prior senior debt facility. The obligations were paid
in full effective upon closing of the Senior Debt. There are no amounts currently outstanding under the revolving credit facility. On December 31, 2013, we had $95.2
million available for borrowings under the revolving credit facility.

       We pay quarterly revolving credit facility fees of 50 basis points per annum. At our option, borrowings under both the term loan facility and the revolving
credit facility bear interest at either the base rate or a eurodollar-based rate (each as more fully described in the amended and restated revolving credit and term loan
agreement) plus an applicable margin as determined based on the funded debt to EBITDA ratio (as more fully described in the amended and restated revolving credit
and term loan agreement). These rates are summarized in the following table:

             Basis for Pricing                                                                              Level I                         Level II
             Consolidated Funded Debt/EBITDA                                                               <1.00:1.00                     >1.00:1.00
             Revolving Credit Eurodollar Margin (LIBOR)                                                 200 basis points               250 basis points
             Revolving Credit Base Rate Margin                                                          100 basis points               150 basis points
             Term Loan Eurodollar Margin (LIBOR)                                                       262.5 basis points             312.5 basis points
             Term Loan Base Rate Margin                                                                162.5 basis points             212.5 basis points

       Interest is payable quarterly in arrears for base rate borrowings and on the last day of the applicable eurodollar-interest period for any eurodollar-based
borrowings. Principal payments on the term loan facility of $1.75 million are due on the first day of each quarter beginning October 1, 2013, with any remaining balance
due in July 2018. Borrowings under the revolving credit facility are automatically converted to five-year term loans at any time such outstanding amounts are greater
than or equal to $25.0 million and carry the same maturity date as the initial $35.0 million term loan. Total borrowings under the revolving credit facility may not exceed
a borrowing availability limit based on a multiple of EBITDA for the trailing twelve months (as more fully described in the amended and restated revolving credit and
term loan agreement). Mandatory prepayments include net cash proceeds from certain asset sales, 100% of the net cash proceeds of any subordinated debt and 50%
of the net cash proceeds of certain equity transactions, excluding the cash proceeds from our December 16, 2013 follow-on offering, and any equity interests issued
under certain stock option or employee incentive plans.

        The Senior Debt has priority in repayment to all other outstanding debt. We have granted our lenders a security interest in substantially all of our assets,
including intellectual property, pursuant to a security agreement and an intellectual property security agreement, except that the security interest shall apply only
after the funded debt to EBITDA ratio is greater than or equal to 1:00 to 1:00. We are subject to complying with certain financial covenants, including minimum trailing
twelve month EBITDA levels, funded debt to EBITDA ratio and a fixed charge coverage ratio (each as more fully described in the amended and restated revolving
credit and term loan agreement). The amended and restated revolving credit and term loan agreement contains customary affirmative and negative covenants and
prohibits, among other things and subject to certain exceptions, the incurrence of additional debt, payment of other debt obligations, incurrence of liens, acquisitions
of businesses or capital expenditures in excess of stated amounts, sales of businesses or assets, payment of dividends, making loans or advances and certain other
restrictions. The amended and restated revolving credit and term loan agreement also contains customary events of default including, among others, payment
defaults, breaches of covenants, bankruptcy and insolvency events, cross defaults with certain material indebtedness, judgment defaults, change of control and
breaches of representations and warranties. We were in compliance with all covenants as of December 31, 2013.
                                                                                   F-18




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 135 of 526 PageID #: 1463
      Seller Notes
       In July 2013, our wholly owned subsidiary, RetailMeNot, France, issued seller notes payable, or Ma-Reduc Notes, in connection with our acquisition of
ABCYNE. The Ma-Reduc Notes have an aggregate principal amount of €3.75 million, translated to $5.2 million on our balance sheet as of December 31, 2013, mature in
July 2014 and bear interest at a rate of 3.0% annually. The carrying value of the Ma-Reduc Notes is included in in short-term notes payable as of December 31, 2013.

      In March 2013, we issued seller notes payable, Actiepagina Notes, in connection with our acquisition of Actiepagina B.V. The Actiepagina Notes have an
aggregate principal amount of $1.2 million, mature in September 2014 and bear interest at a rate of 4.0% annually. The carrying value of the Actiepagina Notes is
included in in short-term notes payable as of December 31, 2013.

      Other Notes
      In conjunction with our acquisition of Miwim (Bons-de-Reduction.com and Poulpeo.com), we entered into deferred compensation arrangements with the
former owners of Miwim, at which time we issued promissory notes, or the Miwim Notes, with an aggregate principal amount $3.5 million bearing interest at 5.0%
annually. We paid $1.75 million of the principal, along with accompanying interest, during 2013, and the remaining $1.75 million matures in May 2014. The carrying
value of the Miwim Notes is included in in short-term notes payable as of December 31, 2013.

      Future maturities of debt as of December 31, 2013 are as follows (in thousands):

                          Year Ended December 31,
                          2014                                                                                                       15,063
                          2015                                                                                                        7,000
                          2016                                                                                                        7,000
                          2017                                                                                                        7,000
                          2018                                                                                                        5,250
                                                                                                                                   $ 41,313


      Debt Issuance Costs
       Amortization of deferred financing costs was $0.4 million, $0.6 million and $1.2 million during the years ended December 31, 2013, 2012 and 2011, respectively.
In addition, during the year ended December 31, 2013, we recognized a $0.6 million write-off of the remaining unamortized deferred financing costs of our prior senior
debt facility following the amendment of such senior debt facility in July 2013.

8. Commitments and Contingencies
      Operating Leases
       We lease office space, including our corporate headquarters in Austin, Texas under non-cancelable operating leases. Rent expense under these operating
leases was $3.2 million, $1.4 million and $0.3 million for the years ended December 31, 2013, 2012 and 2011, respectively.

       Certain of these lease arrangements have renewal or expansion options and adjustments for market provisions, such as free or escalating base monthly rental
payments. Amounts reported in the table below are reported net of rent concessions. We recognize rent expense under such lease arrangements on a straight-line
basis over the initial term of the lease. The difference between the straight-line expense and the cash paid for rent has been recorded as deferred rent.
                                                                                 F-19




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 136 of 526 PageID #: 1464
       We are responsible for paying our proportionate share of the actual operating expenses and real estate taxes under certain of these lease agreements. These
operating expenses are not included in the table below. Future minimum lease payments under non-cancelable operating leases (including rent escalation clauses)
with terms in excess of one year as of December 31, 2013 are as follows (in thousands):

                            Year Ended December 31,
                            2014                                                                                                     $ 2,800
                            2015                                                                                                        3,272
                            2016                                                                                                        3,340
                            2017                                                                                                        3,466
                            2018                                                                                                        3,552
                            Thereafter                                                                                                  8,611
                                                                                                                                     $ 25,041


      Contractual Obligations
      As of December 31, 2013, we had purchase obligations of approximately $0.9 million that primarily relate to contracts for non-cancellable services. The
obligations are primarily due and payable in 2014.

      Legal Matters
       From time to time, we may be involved in litigation relating to claims arising in the ordinary course of business. Management believes that there are no claims
or actions pending or threatened against the Company, the ultimate disposition of which would have a material impact on our consolidated financial position, results
of operations or cash flows.

      Employment Agreements
      We have entered into employment and change of control arrangements with certain of our executive officers and with certain employees in Europe.

      Indemnification
       In the normal course of business, to facilitate transactions related to our operations, we indemnify certain parties, including lessors, service providers and, from
time to time, retailers and performance marketing networks with respect to certain matters. We have agreed to hold certain parties harmless against losses arising from
a breach of representations or covenants, or other claims, including intellectual property infringement claims made against those certain parties by third parties.
These agreements may limit the time within which an indemnification claim can be made and the amount of the claim. In addition, we have entered into indemnification
agreements with our officers and directors, and our bylaws contain similar indemnification obligations.

9. Redeemable Convertible Preferred Stock, Stockholders’ Equity (Deficit) and Stock-Based Compensation
      Reverse Stock Split
        On June 5, 2013, our Board of Directors approved, and on June 12, 2013 we affected, a four-for-one reverse stock split of our common and preferred stock. All
share and per share information for all periods presented has been adjusted to reflect the effect of such reverse stock split. On July 24, 2013, we amended our
certificate of incorporation to adjust the amount of our authorized shares to: 150,000,000 shares of Series 1 common stock, 6,107,494 shares of Series 2 common stock,
and 10,000,000 shares of preferred stock. The common and preferred stock have a par value of $0.001 per share.
                                                                                   F-20




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 137 of 526 PageID #: 1465
      Initial Public Offering
       On July 24, 2013, we completed our initial public offering of 10,454,544 shares of Series 1 common stock, at a price of $21.00 per share, before underwriting
discounts and commissions. We sold 4,545,454 of such shares and existing stockholders sold an aggregate of 5,909,090 of such shares, including 1,363,636 shares
sold by selling stockholders as a result of the underwriters’ exercise of their over-allotment option to purchase additional shares. Our initial public offering generated
net proceeds to us of approximately $85.4 million, after deducting underwriting discounts and commissions. Expenses incurred by us for our initial public offering
were approximately $3.4 million and were recorded against the net proceeds received by us from our initial public offering. We did not receive any proceeds from the
sale of shares by the selling stockholders in our initial public offering.

      Follow-on Offering
       On December 16, 2013, we completed our follow-on offering of 7,207,207 shares of Series 1 common stock, at a price of $26.00 per share before underwriting
discounts and commissions. We sold 2,000,000 of such shares and existing stockholders sold an aggregate of 5,207,207 of such shares, including 940,070 shares sold
by selling stockholders as a result of the underwriters’ exercise of their option to purchase additional shares. The offering generated net proceeds to us of $49.1
million, after deducting underwriting discounts and commissions. Expenses incurred by us for the follow-on offering were approximately $0.6 million and were
recorded against the proceeds received from the follow-on offering. We did not receive any proceeds from the sale of shares by the selling stockholders in the follow-
on offering.

      Redeemable Convertible Preferred Stock
       Prior to our initial public offering, we had outstanding 6,993,977 shares of Series B-1 preferred stock, 26,846,339 shares of Series B-2 preferred stock, 3,053,747
shares of Series B-3 preferred stock, 6,107,494 shares of Series BB-3 preferred stock, 996,479 shares of Series B-4 preferred stock and 182,425 shares of Series B-5
preferred stock. The outstanding shares of redeemable convertible preferred stock converted on a one-to-one basis into shares of common stock concurrent with the
closing of our initial public offering. All of the outstanding shares of our Series B-1, Series B-2, Series B-3, Series B-4 and Series B-5 preferred stock automatically
converted into an aggregate of 38,072,967 shares of Series 1 common stock and all of the outstanding shares of our Series BB-3 preferred stock automatically
converted into an aggregate of 6,107,494 shares of Series 2 common stock. Following the closing of our initial public offering, there were no shares of preferred stock
outstanding.

      Common Stock
      As of December 31, 2013 and 2012, we had contractual rights to repurchase zero and 100,260 shares of common stock (in addition to exercised unvested shares
under our 2007 Stock Plan) respectively, upon the holder’s termination from the Company with cause or the holder’s attempt to transfer said shares, other than as
permitted under the repurchase agreement. Our repurchase right with respect to such shares will lapse in a series of 32 equal monthly installments, subject to the
holder’s completion of each additional complete month of service to the Company. As of December 31, 2013 and 2012, we had contractual rights to repurchase 31,921
and 29,900 shares, respectively, of exercised unvested shares under our 2007 Stock Plan. As of December 31, 2013 and 2012, we had repurchased 4,948 and 4,375
shares of exercised unvested shares, respectively. As of both December 31, 2013 and 2012, we had a liability of $0.1 million associated with exercised unvested
shares.

      Each share of common stock is entitled to one vote at all meetings of stockholders, except each share of Series 2 common stock is not entitled to vote in
connection with the election of the members of our Board of Directors. The number of authorized shares of common stock may be increased or decreased (but not
below the number of shares thereof then outstanding) by the affirmative vote of the holders of shares of capital stock of the Company representing a majority of the
votes represented by all outstanding shares of capital stock of the
                                                                                   F-21




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 138 of 526 PageID #: 1466
Company entitled to vote. The holders of common stock are also entitled to receive dividends, when, if and as declared by our Board of Directors, whenever funds
are legally available therefore, subject to the priority rights of any outstanding preferred stock. Each share of Series 2 common stock is convertible, at the option of
the holder, into one fully paid and nonassessable share of Series 1 common stock.

      On August 7, 2013 we registered 10,262,195 shares of our Series 1 common stock that we have issued or may issue under our 2007 Stock Plan, 2013 Equity
Incentive Plan or 2013 Employee Stock Purchase Plan.

      Common Stock Warrant
       In connection with our November 2010 issuance of subordinated debt, which was repaid in full during 2011, we issued a Common Stock Warrant, exercisable
for 457,796 shares of Series 1 common stock at an exercise price of $0.004 per share. The Common Stock Warrant was exercised in March 2013.

      Stock-Based Compensation
       In July 2013, our board of directors and stockholders approved our 2013 Equity Incentive Plan (the “2013 Plan”) and our 2013 Employee Stock Purchase Plan
(the “2013 Purchase Plan”). When the 2013 Plan took effect, all shares available for grant under our 2007 Stock Plan, as amended, (the “2007 Plan”) were transferred
into the share pool of the 2013 Plan. Subsequent to our initial public offering, we have not granted, and will not grant in the future, any additional awards under the
2007 Plan. However, the 2007 Plan will continue to govern the terms and conditions of all outstanding equity awards granted under the 2007 Plan.

      2013 Equity Incentive Plan
       Under our 2013 Plan, the following awards types may be granted: stock options, stock appreciation rights, restricted stock, restricted stock units, performance
shares and units and other cash-based or stock-based awards. To date we have granted non-statutory stock options and restricted stock units. Restricted stock units
represent rights to receive shares of our Series 1 common stock (or their value in cash) at a future date without payment of a purchase price. Holders of restricted
stock units have no voting rights or rights to receive cash dividends unless and until shares of Series 1 common stock are issued in settlement of such awards. The
compensation committee of our Board of Directors, or a committee appointed by the compensation committee, determines the term of the option and restricted stock
unit, option price, number of shares for which each option and restricted stock unit is granted, whether restrictions will be imposed on the shares subject to the
option or restricted stock unit, and the vesting period for each option and restricted stock unit. Awards granted under the 2013 Plan generally vest over four years.
The term of each option is no more than ten years from grant date.

      2007 Stock Plan
       Options granted under the 2007 Plan are either incentive stock options or nonstatutory stock options. Our Board of Directors determined the term of the
option, option price, number of shares for which each option was granted, whether restrictions will be imposed on the shares subject to the option, and the vesting
period for each option. Generally, options become 25% vested after one year of service, with the remaining 75% vesting on a pro-rata basis over the remaining three
years. The term of each option is ten years.

       Stock-based compensation expense for all employee share-based payment awards is based upon the grant date fair value. We recognize compensation costs,
net of estimated forfeitures, on a straight-line basis over the requisite service period of the award. Forfeiture rates are estimated periodically based on historical
experience and adjusted in subsequent periods for differences in actual forfeitures from our previous estimates. We recorded $10.5 million, $4.0 million and $0.5 million
of stock-based compensation expense for the years ended December 31, 2013, 2012 and 2011, respectively. We include stock-based compensation expense in cost
and expense consistent with the classification of respective employees’ cash compensation in the consolidated statements of operations.
                                                                                   F-22




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 139 of 526 PageID #: 1467
      The fair value of common stock options granted during the years ended December 31, 2013, 2012 and 2011 was estimated on the grant date using the Black-
Scholes-Merton option pricing model. The weighted-average assumptions for stock options granted are outlined in the following table:

                                                                                                                           Year Ended December 31,
                                                                                                                        2013        2012         2011
             Expected volatility                                                                                        60.27%         64.46%        73.00%
             Expected term (in years)                                                                                    6.01           5.97          6.02
             Risk-free rate of return                                                                                    1.34%          0.95%         1.84%
             Expected dividend yield                                                                                     —              —             —

       Due to our short history as a public company, our expected volatility is based on the volatility of comparable publicly traded entities. The expected term
represents the period of time the stock options are expected to be outstanding and is based on the “simplified method”. We used the “simplified method” due to the
lack of sufficient historical exercise data to provide a reasonable basis upon which to otherwise estimate the expected life of the stock options. The risk-free interest
rate assumptions we use are based on observed market interest rates appropriate for the term of our employee options.

      The following tables summarize the stock option activity of our 2007 Plan and 2013 Plan for the years ended December 31, 2013, 2012 and 2011:

                                                                                                                      Weighted-
                                                                                                    Weighted-          Average              Aggregate         Weighted-
                                                                                                     Average          Remaining             Intrinsic           Average
                                                                                 Number of          Exercise          Contractual           Value (in         Fair Value
Stock Options                                                                     Options             Price             (Years)            thousands)         (per share)
Outstanding at December 31, 2010                                                    488,286         $     1.08                   9.4       $      487         $      0.73
Granted                                                                           2,081,920               2.96                                                       1.92
Exercised                                                                           (85,294)              2.08                                                       1.36
Forfeited                                                                            (9,700)              1.28                                                       0.85
Outstanding at December 31, 2011                                                  2,475,212         $     2.63                   9.4       $     8,443        $      1.71
Granted                                                                           2,441,553              11.59                                                       6.70
Exercised                                                                          (102,599)              2.45                                                       1.61
Forfeited                                                                          (141,656)              4.28                                                       2.56
Outstanding at December 31, 2012                                                  4,672,510         $     7.26                   9.0       $    52,588        $      4.29
Granted                                                                           1,983,785              22.06                                                      12.29
Exercised                                                                          (544,852)              3.70                                                       3.54
Forfeited                                                                          (416,620)             11.46                                                       7.05
Outstanding at December 31, 2013                                                  5,694,823         $    12.45                   8.4       $    94,474        $      8.03
Vested at December 31, 2013 and expected to vest                                  5,410,082         $    12.45                   8.4       $    89,750
Exercisable at December 31, 2013                                                  5,330,833         $    12.52                   8.5       $    88,185

      The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value that would have been received by the option holders had all option
holders exercised their options on December 31, 2013, 2012 and 2011, respectively. The aggregate intrinsic value is determined by the fair value of our common stock
and the per-share grant price.
                                                                                   F-23




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 140 of 526 PageID #: 1468
      The following table summarizes the restricted stock unit activity of the 2013 Plan for the year ended December 31, 2013:

                                                                                                                                       Weighted-
                                                                                                                  Weighted-             Average                 Aggregate
                                                                                                                   Average             Remaining                Intrinsic
                                                                                              Number of           Purchase            Vesting Term              Value (in
Restricted Stock Units                                                                         Shares               Price               (Years)                thousands)
Outstanding at December 31, 2012                                                                     —            $      —                      —              $     —
Granted                                                                                           54,579                 —
Issued                                                                                              (500)                —
Cancelled or Expired                                                                                 —                   —
Outstanding at December 31, 2013                                                                  54,079          $      —                       3.7           $    1,557
Outstanding at December 31, 2013 and expected to vest                                             54,079          $      —                       3.7           $    1,557

      The weighted average fair value at the date of grant for restricted stock units was $31.88 for the year ended December 31, 2013.

      The following table summarizes additional stock option and restricted stock unit values (in thousands):

                                                                                                                           Year Ended December 31,
                                                                                                                        2013          2012         2011
             Intrinsic value of stock options exercised                                                               $ 10,663         $ 788           $ 276
             Intrinsic value of restricted stock units that vested                                                          17           —               —
             Grant date fair value of stock options exercised                                                            1,929           165             116
             Grant date fair value of restricted stock units that vested                                                    17           —               —

       As of December 31, 2013, $32.3 million of total unrecognized compensation cost related to stock options and restricted stock units is expected to be recognized
over a weighted-average period of 3.1 years. As of December 31, 2013, 4,078,916 shares of our Series 1 common stock were available for grant under the 2013 Plan.

      As of December 31, 2013, we had reserved shares of common stock for future issuance as follows (in thousands):

                           2007 Stock Incentive Plan                                                                                   5,695
                           2013 Stock Incentive Plan                                                                                   4,644
                           2013 Employee Stock Purchase Plan                                                                             561
                                                                                                                                      10,900

10. Earnings (Loss) Per Share
        Basic and diluted net income (loss) per common share is presented in conformity with the two-class method required for participating securities. Prior to our
initial public offering, holders of Series B-1, Series B-2, Series B-3, Series BB-3, Series B-4 and Series B-5 preferred stock were each entitled to receive cumulative
dividends at the annual rate of $0.31, $0.37, $1.31, $1.31, $0.29 and $0.66 per share per annum, respectively, payable prior and in preference to any dividends on any
shares of our common stock. In the event a dividend was paid on common stock, the holders of preferred stock were entitled to a proportionate share of any such
dividend as if they were holders of common stock (on an as-if converted basis). Accordingly, all of our outstanding series of preferred stock were considered to be
participating securities. The holders of our preferred stock did not have a contractual obligation to share in our losses; therefore, no amount of total undistributed
loss is allocated to preferred stock.
                                                                                  F-24




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 141 of 526 PageID #: 1469
       The rights of the holders of Series 1 and Series 2 common stock are identical, except with respect to voting. Each share of Series 1 and Series 2 common stock is
entitled to one vote per share; however holders of Series 2 common stock are not entitled to vote in connection with the election of the members of our Board of
Directors. Shares of Series 2 common stock may be converted into shares of Series 1 common stock at any time at the option of the stockholder.

       Under the two-class method, basic net income (loss) per share attributable to common stockholders is computed by dividing the net income (loss) attributable
to common stockholders by the weighted-average number of shares of common stock outstanding during the period. Net income (loss) attributable to common
stockholders is determined by allocating undistributed earnings, calculated as net income less current period preferred stock dividends, between common stock and
preferred stock. In computing diluted net income (loss) attributable to common stockholders, undistributed earnings are re-allocated to reflect the potential impact of
dilutive securities. Diluted net income per share attributable to common stockholders is computed by dividing the net income attributable to common stockholders by
the weighted-average number of shares of common stock outstanding, including potential dilutive shares of common stock assuming the dilutive effect of
outstanding stock options and warrants using the treasury stock method or if-converted method, whichever is more dilutive.

       On July 5, 2013, in exchange for agreeing to vote in favor of the conversion of preferred stock to common stock in connection with our initial public offering,
we agreed to pay Institutional Venture Partners XIII, L.P. and entities affiliated with J.P. Morgan $2,046,001 and $4,092,002, respectively, upon delivery by us of a
written request to such entities to vote to effect such conversion. We delivered such request and such payments were made on July 11, 2013. These payments had
no impact on net income as the amounts are recognized within equity; however, these amounts are reflected as deemed dividends on preferred stock and, as such,
impact net income (loss) attributable to common stockholders and basic and diluted net income (loss) per share attributable to common stockholders.

      The following table sets forth the computation of basic and diluted earnings (loss) per share of common stock (in thousands, except per share amounts):

                                                                                                                                           Year Ended December 31,
                                                                                                                                    2013            2012           2011
Net income                                                                                                                      $ 31,530          $ 25,993       $ 16,961
Preferred stock dividends on participating preferred stock                                                                       (19,928)          (24,577)       (64,715)
Total undistributed earnings (loss)                                                                                               11,602             1,416        (47,754)
Undistributed earnings (loss) allocated to participating preferred stock                                                          (5,998)           (1,390)           —
Net income (loss) attributable to common stockholders                                                                           $ 5,604           $     26       $(47,754)
Weighted average common shares outstanding:
     Basic                                                                                                                          23,074              841          744
     Diluted                                                                                                                        25,742            2,277          744
Net loss per share attributable to common stockholders:
     Basic                                                                                                                      $     0.24        $    0.03      $ (64.19)
     Diluted                                                                                                                    $     0.23        $    0.03      $ (64.19)

      The following common equivalent shares were excluded from the diluted net loss per share calculation as their inclusion would have been anti-dilutive (in
thousands):

                                                                                                                            Year Ended December 31,
                                                                                                                         2013       2012        2011
             Stock options                                                                                                112              —            1,353
             Common stock warrants                                                                                        —                —            2,592
             Convertible preferred stock                                                                                  —                —           36,459
             Total                                                                                                        112              —           40,404

                                                                                  F-25




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 142 of 526 PageID #: 1470
11. Fair Value Measurements
       Fair value is defined as the exit price, or the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between
market participants as of the measurement date. Generally accepted accounting principles set forth a three-tier fair value hierarchy, which prioritizes the inputs used in
measuring fair value. The three tiers are Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted
prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore
requiring an entity to develop our own assumptions.

      Assets and liabilities measured at fair value on a recurring basis are summarized below (in thousands):

                                                                                                            Fair Value Measurements at December 31, 2013
                                                                                                 Level 1               Level 2            Level 3                   Total
      Assets:
           Money market deposit account                                                      $        872            $      —              $       —            $     872
      Liabilities:
           Interest rate swap agreement                                                      $       —               $       12            $       —            $       12

                                                                                                            Fair Value Measurements at December 31, 2012
                                                                                                 Level 1               Level 2            Level 3                   Total
      Assets:
           Money market deposit account                                                      $        871            $      —              $       —            $     871
      Liabilities:
           Interest rate swap agreement                                                      $       —               $       85            $       —            $       85

      Money market funds are reported on our consolidated balance sheets as cash and cash equivalents, and interest rate swap agreements are reported on our
consolidated balance sheets as accrued expenses and other current liabilities as of December 31, 2013 and as other noncurrent liabilities as of December 31, 2012. Fair
value of our interest rate swap derivative has been determined using the present value of expected cash flows based on market observable interest rate yield curves
commensurate with the term of the instrument. Our other financial instruments consist primarily of accounts receivable, accounts payable, accrued liabilities and
notes payable. The carrying value of these assets and liabilities approximate their respective fair values as of December 31, 2013 and 2012 due to the short-term
maturities, or in the case of our long-term notes payable, based on the variable interest rate feature. As of December 31, 2013, 2012 and 2011 no significant fair value
adjustments were required for nonfinancial assets and liabilities.

12. Income Taxes
      The components of pretax income for the years ended December 31, 2013, 2012 and 2011 were as follows (in thousands):

                                                                                                                                 Year Ended December 31,
                                                                                                                          2013            2012           2011
             Domestic                                                                                                    $42,189         $38,595       $26,623
             Foreign                                                                                                       8,232           3,758         1,840
             Total                                                                                                       $50,421         $42,353       $28,463

                                                                                   F-26




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 143 of 526 PageID #: 1471
      The components of the provision for income taxes attributable to continuing operations are as follows (in thousands):

                                                                                                                           Year Ended December 31,
                                                                                                                    2013            2012           2011
             Current:
                  Federal                                                                                         $16,627            $14,773          $ 8,848
                  State                                                                                             1,187                836              507
                  Foreign                                                                                           3,905              2,547              943
             Total current                                                                                         21,719             18,156           10,298
             Deferred:
                  Federal                                                                                          (1,161)              (550)           1,604
                  State                                                                                                65                —                 55
                  Foreign                                                                                          (1,732)            (1,246)            (455)
             Total deferred                                                                                        (2,828)            (1,796)           1,204
             Total provision for income taxes                                                                     $18,891            $16,360          $11,502

      Our provision for income taxes attributable to continuing operations differs from the expected tax expense amount computed by applying the statutory federal
income tax rate of 35% to income before income taxes as a result of the following (in thousands):

                                                                                                                           Year Ended December 31,
                                                                                                                    2013            2012           2011
             Tax at U.S. statutory rate                                                                           $17,647            $14,824          $ 9,962
             State tax provision, net of federal benefit                                                              999                543              330
             Stock-based compensation                                                                               1,701              1,031              142
             Foreign tax rate differential                                                                         (1,038)              (421)            (156)
             Research and development credit                                                                         (649)               —                —
             Permanent differences and other                                                                          231                383            1,224
             Income tax provision                                                                                 $18,891            $16,360          $11,502

      Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes
and the amounts used for income tax purposes. Significant components of deferred taxes are as follows (in thousands):

                                                                                                                                 December 31,
                                                                                                                             2013             2012
                    Deferred tax assets:
                         Reserves and allowances                                                                           $ 1,461              $ 309
                         Tax carryforwards                                                                                     772                —
                         Accrued expenses                                                                                    1,033                 21
                         Stock-based compensation                                                                            1,910                327
                         Deferred rent                                                                                         756                336
                         Other                                                                                                 820                —
                    Total deferred tax assets                                                                                6,752                993
                    Deferred tax liabilities:
                         Property and equipment                                                                              (1,842)             (1,022)
                         Intangibles                                                                                        (10,534)             (6,272)
                         Other                                                                                                 (920)                —
                    Total deferred tax liabilities                                                                          (13,296)             (7,294)
                    Net deferred tax liability                                                                             $ (6,544)            $(6,301)

                                                                                  F-27




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 144 of 526 PageID #: 1472
      In May 2012, we acquired 100% of the outstanding stock of Miwim. See Note 3, “Acquisitions”. A net deferred tax liability of approximately $1.8 million was
recorded upon the acquisition, primarily related to acquired intangibles.

     In July 2013, our wholly owned subsidiary, RetailMeNot, France, acquired 100% of the outstanding capital stock of Ma-Reduc.com. See Note 3,
“Acquisitions”. A net deferred tax liability of approximately $2.5 million was recorded primarily related to acquired intangibles.

       In October 2013, we acquired 100% of the outstanding stock of YSL Ventures, Inc. See Note 3, “Acquisitions”. A net deferred tax liability of approximately $0.3
million was recorded primarily related to acquired intangibles, offset by net operating loss and research and development tax credit carryforwards.

      As of December 31, 2013, we had federal net operating loss carryforwards and research and development tax credit carryforwards of $2.1 million and $22,000,
respectively. These carryforwards expire between 2031 and 2033 if not utilized. As of December 31, 2013 and 2012, no provision has been made for U.S. income taxes
and foreign withholding taxes related to undistributed earnings of our foreign subsidiaries, as those earnings are considered to be permanently reinvested outside the
United States. As of December 31, 2013 and 2012, the unrecognized deferred tax liability related to undistributed earnings of our foreign subsidiaries was $3.5 million
and $1.2 million, respectively.

       The exercise of certain of our stock options results in taxable compensation, which is includable in the taxable income of the exercising option holder and which
we can deduct from our taxable income for federal and state income tax purposes. Such compensation results from increases in the fair value of our common stock
subsequent to the date of grant of the exercised stock options. Option-related excess tax benefits (tax deduction over cumulative book deduction) are recorded as an
increase to additional paid-in capital, while option-related tax deficiencies (cumulative book deduction over tax deduction) are recorded as a decrease to additional
paid-in capital to the extent of our additional paid-in capital option pool, then to the income tax provision. During the year ended December 31, 2013, we recorded an
increase to additional paid-in capital of $2.0 million, offset by a reduction in current taxes payable. During the year ended December 31, 2012, there were no option-
related tax deductions.

       We follow the guidance on accounting for uncertainty in income taxes, which prescribes a recognition threshold and measurement attribute for the financial
statement recognition and measurement of a tax position taken or expected to be taken in a tax return and also provides guidance on derecognition, classification,
interest and penalties, accounting in interim periods, disclosure and transition. As of December 31, 2012, we did not have any significant unrecognized tax benefits
recorded on our consolidated balance sheets. The aggregate changes in the balance of unrecognized tax benefits for the year ended December 31, 2013 were as
follows, excluding interest and penalties (in thousands):

                          Balance at December 31, 2012                                                                               $ —
                              Increases for tax positions related to the current year                                                   282
                              Increases for tax positions related to prior years                                                        948
                          Balance at December 31, 2013                                                                               $1,230

      If the Company were to recognize the unrecognized tax benefits, the total amount would impact the effective tax rate.

       Our practice is to recognize interest and penalties related to unrecognized tax benefits as a component of income tax expense. In 2013 and 2012, we recognized
interest and penalties of $0.3 million and $0.0 million, respectively, within income tax expense on our consolidated statements of operations. Amounts for interest and
penalties accrued are included within the related tax liability line in the consolidated balances sheets and were $0.3 million and $0.0 million for the years ended
December 31, 2013 and 2012, respectively.

                                                                                 F-28




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 145 of 526 PageID #: 1473
       We file U.S., state and foreign income tax returns in jurisdictions with varying statutes of limitations. As of December 31, 2013, we are not under examination in
any jurisdiction. As of December 31, 2013, our federal returns for the years 2010 through 2012 are subject to examination by the Internal Revenue Service. Tax years
2007 through 2009 remain open to adjustment due to net operating losses carried forward into open tax years. Additionally, various state and foreign income tax
returns are subject to examinations for years 2009 through 2012 and 2010 through 2012, respectively.

13. Domestic and Foreign Operations
      The Company has operations in the U.S. and Europe. Information about these operations is presented below (in thousands):

                                                                                                                        Year Ended December 31,
                                                                                                                2013              2012              2011
             Net Revenues:
                  U.S.                                                                                        $ 166,532         $ 119,986          $ 72,616
                  United Kingdom                                                                                 31,296            21,357             7,786
                  Other International                                                                            12,008             3,342               —
             Total Net Revenues                                                                               $ 209,836         $ 144,685          $ 80,402

                                                                                                                            As of December 31,
                                                                                                                          2013              2012
                    Identifiable long-lived assets:
                         U.S.                                                                                          $ 186,554         $ 183,633
                         United Kingdom                                                                                   45,290            40,076
                         Other International                                                                              38,945            11,952
                    Total identifiable long-lived assets                                                               $ 270,789         $ 235,661

      Net revenues attributed to the U.S. and international geographies are based upon the country in which the selling subsidiary of the Company is located.

      Identifiable long-lived assets attributed to the U.S. and international geographies are based upon the country in which the asset is located or owned.

14. Employee Benefit Plans
      401(k) Plan
       We have established a tax-qualified employee savings and retirement plan for all employees in the U.S. who satisfy certain eligibility requirements, including
requirements relating to age and length of service. Under our 401(k) plan, employees may elect to reduce their current compensation by up to the statutory limit,
$17,500 in 2013 and 2012, and have us contribute the amount of this reduction to the 401(k) plan. During 2012, we began matching up to 58% of employee
contributions, but not exceeding $8,750 per employee. Our contributions for the years ended December 31, 2013 and 2012 were $0.9 million and $0.4 million,
respectively.

                                                                                  F-29




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 146 of 526 PageID #: 1474
15. Selected Quarterly Financial Data (unaudited)

                                                                                            For the Three Months Ended:
                                                 March 31,    June 30,    September 30, December 31, March 31, June 30,          September 30,    December 31,
                                                   2012         2012          2012             2012           2013       2013        2013             2013
                                                                                     (in thousands, except per share amounts)
Net revenues                                       $ 29,647   $ 30,088    $      34,160   $     50,790   $ 40,561    $ 43,401    $      47,350    $     78,524
Gross margin                                         27,940     27,818           31,662         48,152     37,973      40,529           44,075          74,210
Net income                                            6,233      5,441            6,574          7,745      6,975       5,123            5,593          13,839
Net income (loss) attributable to common
  stockholders                                            2       (667)               8             31          20       (999)          (2,159)         13,839
Net income (loss) per share attributable to common
  stockholders:
     Basic                                         $   0.00   $ (0.81)    $        0.01   $       0.03   $    0.02   $ (0.68)    $       (0.06)   $       0.27
     Diluted                                       $   0.00   $ (0.81)    $        0.01   $       0.03   $    0.02   $ (0.68)    $       (0.06)   $       0.26
Weighted-average number of shares used in
  computing net income (loss) per share:
     Basic                                              767       824               871            899       1,000      1,466           38,235          50,879
     Diluted                                          2,228       824             2,657          2,928       2,965      1,466           38,235          53,368

                                                                               F-30




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                 Document 28 Filed 12/20/18 Page 147 of 526 PageID #: 1475
                                                                  EXHIBIT INDEX

Exhibit                                                                                              Incorporated by Reference
Number                                Exhibit Description                          Form      File No.         Exhibit            Filing Date
2.1       Asset Purchase Agreement for the purchase of RetailMeNot.com, dated      DRS      377-00145          2.1                     April 5, 2013
          November 24, 2010.
2.2       Agreement Relating to the Sale and Purchase of the Entire Issued Share   DRS      377-00145          2.2                     April 5, 2013
          Capital of eConversions Limited, dated August 15, 2011.
3.1.1     Fifth Amended and Restated Certificate of Incorporation dated May 9,     DRS      377-00145         3.1.1                    April 5, 2013
          2012.
3.1.2     Certificate of Amendment to Fifth Amended and Restated Certificate of    DRS      377-00145         3.1.2                    April 5, 2013
          Incorporation, dated September 12, 2012.
3.1.3     Second Certificate of Amendment to Fifth Amended and Restated            DRS      377-00145         3.1.3                    April 5, 2013
          Certificate of Incorporation, dated March 8, 2013.
3.1.4     Third Certificate of Amendment to Fifth Amended and Restated             DRS      377-00145         3.1.4                    April 5, 2013
          Certificate of Incorporation, dated April 4, 2013.
3.1.5     Fourth Certificate of Amendment to Fifth Amended and Restated             S-1     333-189397        3.1.5                   June 17, 2013
          Certificate of Incorporation, dated June 12, 2013.
3.2       Form of Sixth Amended and Restated Certificate of Incorporation of the   S-1/A    333-189397         3.2                      July 8, 2013
          Registrant.
3.3       Bylaws of the Registrant.                                                S-1/A    333-189397         3.4                      July 8, 2013
4.1.1     Third Amended and Restated Investors’ Rights Agreement dated             DRS      377-00145         4.1.1                    April 5, 2013
          October 28, 2011.
4.1.2     Amendment to Third Amended and Restated Investors’ Rights                DRS      377-00145         4.1.2                    April 5, 2013
          Agreement dated May 10, 2012.
4.1.3     Second Amendment to Third Amended and Restated Investors’ Rights         S-1/A    333-192632        4.1.3               December 9, 2013
          Agreement and Waiver of Registration Rights dated December 6, 2013.
4.2.1     Third Amended and Restated Right of First Refusal and Co-Sale            DRS      377-00145         4.2.1                    April 5, 2013
          Agreement dated October 28, 2011.
4.2.2     Amendment to Third Amended and Restated Right of First Refusal and       DRS      377-00145         4.2.2                    April 5, 2013
          Co-Sale Agreement dated May 10, 2012.
4.3.1     Third Amended and Restated Voting Agreement dated October 28, 2011.      DRS      377-00145         4.3.1                    April 5, 2013
4.3.2     Amendment to Third Amended and Restated Voting Agreement dated           DRS      377-00145         4.3.2                    April 5, 2013
          May 10, 2012.
4.3.3     Voting Agreement dated July 5, 2013.                                     S-1/A    333-189397        4.3.3                     July 8, 2013




                                                       View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                    Document 28 Filed 12/20/18 Page 148 of 526 PageID #: 1476
Exhibit                                                                                                 Incorporated by Reference
Number                                   Exhibit Description                             Form     File No.         Exhibit          Filing Date
10.1       Form of Indemnification Agreement for directors and officers.                 DRS/A   377-00145         10.1                  May 13, 2013
10.2.1†    2007 Stock Plan and forms of agreement thereunder.                            DRS/A   377-00145        10.2.1                 May 13, 2013
10.2.2†    First Amendment to the 2007 Stock Plan.                                       DRS     377-00145        10.2.2                  April 5, 2013
10.2.3†    Second Amendment to the 2007 Stock Plan.                                      DRS     377-00145        10.2.3                  April 5, 2013
10.2.4†    Third Amendment to the 2007 Stock Plan.                                       DRS     377-00145        10.2.4                  April 5, 2013
10.2.5†    Fourth Amendment to the 2007 Stock Plan.                                      DRS     377-00145        10.2.5                  April 5, 2013
10.2.6†    Fifth Amendment to the 2007 Stock Plan.                                       DRS     377-00145        10.2.6                  April 5, 2013
10.2.7†    Sixth Amendment to the 2007 Stock Plan.                                       DRS     377-00145        10.2.7                  April 5, 2013
10.3†      Form of the Registrant’s 2012 Bonus Plan for Officers dated May 22, 2012.     DRS     377-00145         10.3                   April 5, 2013
10.4.1     Term Loan Agreement by and among Comerica Bank, as administrative agent       DRS     377-00145        10.4.1                  April 5, 2013
           for the lenders named therein, and the Registrant et al, dated November 24,
           2010.
10.4.2     First Amendment to Term Loan Agreement.                                       DRS     377-00145        10.4.2                  April 5, 2013
10.4.3     Second Amendment to Term Loan Agreement.                                      DRS     377-00145        10.4.3                  April 5, 2013
10.4.4     Third Amendment to Term Loan Agreement.                                       DRS     377-00145        10.4.4                  April 5, 2013
10.4.5     Fourth Amendment to Term Loan Agreement.                                      DRS     377-00145        10.4.5                  April 5, 2013
10.4.6     Fifth Amendment to Term Loan Agreement.                                       DRS     377-00145        10.4.6                  April 5, 2013
10.4.7     Sixth Amendment to Term Loan Agreement.                                       DRS     377-00145        10.4.7                  April 5, 2013
10.4.8     Amended and Restated Revolving Credit and Term Loan Agreement by and          S-1/A   333-189397       10.4.8                  July 18, 2013
           among Comerica Bank, as administrative agent for the lenders named therein,
           and the Registrant et al, dated July 1, 2013.
10.4.8.1   First Amendment to Amended and Restated Revolving Credit and Term Loan        S-1/A   333-192632      10.4.8.1           December 11, 2013
           Agreement, dated December 11, 2013.
10.4.9     Security Agreement by and among Comerica Bank, as administrative agent        S-1/A   333-189397       10.4.9                  July 18, 2013
           for the lenders named therein, the Registrant, Spectrawide Acquisition Co.,
           LLC, CSB Acquisition Co., LLC, CLTD Acquisition Co., LLC, Smallponds,
           LLC, Deals.com, LLC, RNOT, LLC and WSM CV, LLC, dated July 1, 2013.




                                                        View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                Document 28 Filed 12/20/18 Page 149 of 526 PageID #: 1477
Exhibit                                                                                                 Incorporated by Reference
Number                                 Exhibit Description                              Form     File No.        Exhibit            Filing Date
10.5      Intellectual Property Security Agreement by and among the Registrant,         DRS     377-00145         10.5                    April 5, 2013
          Comerica Bank, Spectrawide Acquisition Co., LLC, Spectrawide Inc., CSB
          Acquisition Co., LLC, CLTD Acquisition Co., LLC, Smallponds, LLC,
          Deals.com, LLC and RMN Acquisition Co., LLC, dated November 24, 2010.
10.5.1    Intellectual Property Security Agreement by and among Comerica Bank, as       S-1/A   333-189397       10.5.1                   July 18, 2013
          administrative agent for the lenders named therein, the Registrant,
          Spectrawide Acquisition Co., LLC, CSB Acquisition Co., LLC, CLTD
          Acquisition Co., LLC, Smallponds, LLC, Deals.com, LLC, RNOT, LLC and
          WSM CV, LLC, dated July 1, 2013.
10.6.1    Lease Agreement by and between the Registrant and NOP 301 Congress LP,        DRS     377-00145        10.6.1                   April 5, 2013
          dated May 24, 2011.
10.6.2    Amendment No. 1 to Lease Agreement by and between the Registrant and          DRS     377-00145        10.6.2                   April 5, 2013
          NOP 301 Congress LP, dated November 14, 2011.
10.6.3    Amendment No. 2 to Lease Agreement by and between the Registrant and          DRS     377-00145        10.6.3                   April 5, 2013
          NOP 301 Congress LP, dated November 9, 2012.
10.6.4    Amendment No. 3 to Lease Agreement by and between the Registrant and          S-1/A   333-189397       10.6.4                   July 16, 2013
          NOP 301 Congress LP, dated January 21, 2013.
10.7.1    Counterpart Lease Agreement by and among Northburgh House Limited,            DRS     377-00145        10.7.1                   April 5, 2013
          eConversions Limited and RetailMeNot UK Ltd., dated June 24, 2011.
10.7.2    Termination of Lease Agreement by and among Northburgh House Limited,         DRS     377-00145        10.7.2                   April 5, 2013
          eConversions Limited and RetailMeNot UK Ltd., dated February 1, 2013, and
          effective as of August 10, 2013.
10.8.1    Underlease, dated 1/10/07, amongst Billingford Investments Limited,           DRS     377-00145        10.8.1                   April 5, 2013
          Braiseworth Investments Limited and Carlton Communications Limited, dated
          January 10, 2007.
10.8.2    Agreement for the Assignment of the Underlease, between Carlton               DRS     377-00145        10.8.2                   April 5, 2013
          Communications Limited and the Registrant, dated March 11, 2013.
10.9.1    Lease Agreement by and between MIWIMMO, Société Civile Immobilière (a         DRS     377-00145        10.9.1                   April 5, 2013
          real estate company) and MIWIM, Société à Responsabilité Limitée (a limited
          liability company), dated September 23, 2009.




                                                      View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                 Document 28 Filed 12/20/18 Page 150 of 526 PageID #: 1478
Exhibit                                                                                             Incorporated by Reference
Number                                Exhibit Description                           Form      File No.         Exhibit          Filing Date
10.9.2     Amendment to Lease by and between MIWIMMO, Société Civile                DRS      377-00145         10.9.2                 April 5, 2013
           Immobilière (a real estate company) and MIWIM, Société à
           Responsabilité Limitée (a limited liability company), dated December
           31, 2010.
10.10†     Employment Agreement between the Registrant and G. Cotter                DRS      377-00145         10.10                  April 5, 2013
           Cunningham, dated effective as of March 1, 2013.
10.11†     Employment Agreement between the Registrant and Kelli A. Beougher,       DRS      377-00145         10.11                  April 5, 2013
           dated effective as of March 1, 2013.
10.12†     Employment Agreement between the Registrant and Douglas C.               DRS      377-00145         10.12                  April 5, 2013
           Jeffries, dated effective as of March 1, 2013.
10.13†     Employment Agreement between the Registrant and Paul M. Rogers,          DRS      377-00145         10.13                  April 5, 2013
           dated effective as of March 1, 2013.
10.14†     Employment Agreement between the Registrant and Louis J. Agnese,         DRS      377-00145         10.14                  April 5, 2013
           III, dated effective as of March 1, 2013.
10.14.1†   Amendment to Employment Agreement between the Registrant and              S-1    333-192632        10.14.1            December 2, 2013
           Louis J. Agnese, III dated effective as of October 15, 2013.
10.14.2    Second Amendment to Employment Agreement between the
           Registrant and Louis J. Agnese, III dated effective as of February 13,
           2014.
10.15†     Employment Agreement between the Registrant and Jagjit S. Bath,          DRS      377-00145         10.15                  April 5, 2013
           dated effective as of March 1, 2013.
10.16†     Employment Agreement between the Registrant and Jillian L. Balis,        DRS      377-00145         10.16                  April 5, 2013
           dated effective as of March 1, 2013.
10.17      Commission Junction Publisher Service Agreement dated November           DRS      377-00145         10.17                  April 5, 2013
           16, 2010, as assigned to RNOT, LLC pursuant to the Assignment and
           Assumption Amendment dated November 24, 2010.
10.18      LinkShare Corporation Publisher Membership Agreement, as assigned        DRS      377-00145         10.18                  April 5, 2013
           to the Registrant and RNOT, LLC pursuant to the Consent to
           Assignment of Agreement dated November 24, 2010.
10.19†     2013 Equity Incentive Plan.                                              S-1/A   333-189397         10.20                   July 8, 2013
10.20†     2013 Employee Stock Purchase Plan.                                       S-1/A   333-189397         10.21                   July 8, 2013
10.21†     Board Offer Letter between the Registrant and Brian H. Sharples, dated   DRS/A    377-00145         10.22                 May 13, 2013
           as of July 11, 2011.
10.22†     Board Offer Letter between the Registrant and Greg J. Santora, dated     DRS/A    377-00145         10.23                 May 13, 2013
           as of April 24, 2013.




                                                       View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                     Document 28 Filed 12/20/18 Page 151 of 526 PageID #: 1479
Exhibit                                                                                                      Incorporated by Reference
Number                                     Exhibit Description                               Form     File No.        Exhibit            Filing Date
 10.23†     Employment Agreement between the Registrant and Steven T. Pho, dated              S-1    333-192632       10.24               December 2, 2013
            effective as of March 1, 2013.
 10.23.1†   Amendment to Employment Agreement between the Registrant and Steven               S-1    333-192632       10.24.1             December 2, 2013
            T. Pho, dated effective as of October 15, 2013.
 10.23.2    Second Amendment to Employment Agreement between Registrant and
            Steven T. Pho, dated effective as of February 13, 2014.
 10.24†     Board Offer Letter between the Registrant and Gokul Rajaram, dated as of
            September 13, 2013.
 10.25†     RetailMeNot, Inc. 2013 Bonus Plan (Director Level & Up).
 14.1       Code of Business Conduct and Ethics.
 21.1       List of Subsidiaries of the Registrant.                                          S-1/A   333-192632        21.1               December 9, 2013
 23.1       Consent of Ernst & Young LLP, Independent Registered Public Accounting
            Firm.
 24.1       Power of Attorney (see page 75 to this Annual Report on Form 10-K).
 31.1       Certification of Principal Executive Officer Required Under Rule 13a-14(a)
            and 15d-14(a) of the Securities Exchange Act of 1934, as amended, as
            adopted pursuant to Section 302 of The Sarbanes-Oxley Act of 2002.
 31.2       Certification of Principal Financial Officer Required Under Rule 13a-14(a)
            and 15d-14(a) of the Securities Exchange Act of 1934, as amended, as
            adopted pursuant to Section 302 of The Sarbanes-Oxley Act of 2002.
 32.1       Certification of Principal Executive Officer Required Under Rule 13a-14(a)
            and 15d-14(a) of the Securities Exchange Act of 1934, as amended, and 18
            U.S.C. §1350 as adopted pursuant to Section 906 of The Sarbanes-Oxley
            Act of 2002.
 32.2       Certification of Principal Financial Officer Required under Rule 13a-14(a) and
            15d-14(a) of the Securities Exchange Act of 1934, as amended, and 18 U.S.C.
            §1350 as adopted pursuant to Section 906 of The Sarbanes-Oxley Act of
            2002.
101.INS*    XBRL Instance Document.
101.SCH*    XBRL Taxonomy Extension Schema.
101.CAL*    XBRL Taxonomy Extension Calculation Linkbase.
101.LAB*    XBRL Taxonomy Extension Label Linkbase.




                                                          View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 152 of 526 PageID #: 1480
Exhibit                                                                                                                   Incorporated by Reference
Number                                       Exhibit Description                                 Form          File No.           Exhibit              Filing Date
101.PRE*          XBRL Taxonomy Extension Presentation Linkbase.
101.DEF*          XBRL Taxonomy Extension Definition Linkbase.
* XBRL(Extensible Business Reporting Language) information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and
  Section 18 of the Securities Exchange Act of 1934, and is not subject to liability under those sections, is not part of any registration statement or prospectus to
  which it relates and is not incorporated or deemed to be incorporated by reference into any registration statement, prospectus or other document.
† Management contract, compensatory plan or arrangement.




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-14-057056.htm
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 153 of 526 PageID #: 1481




                              EXHIBIT C
10-K 1 d846045d10k.htm FORM 10-K
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 154 of 526 PageID #: 1482
Table of Contents


                                                   UNITED STATES
                                       SECURITIES AND EXCHANGE COMMISSION
                                                                              Washington, D.C. 20549

                                                                                FORM 10-K
x      ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                    For the fiscal year ended December 31, 2014
                                                                                         OR
¨      TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                        Commission File Number 001-36005


                                                                 RETAILMENOT, INC.
                                                                 (Exact name of registrant as specified in its charter)

                                         Delaware                                                                                     XX-XXXXXXX
                               (State or other jurisdiction of                                                                     (I.R.S. Employer
                              incorporation or organization)                                                                    Identification Number)
                                                                           301 Congress Avenue, Suite 700
                                                                                Austin, Texas 78701
                                                                                   (512) 777-2970
                             (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices)
                                                             Securities registered pursuant to Section 12(b) of the Act:
                                      Title of each class                                                              Name of each exchange on which registered
                   Series 1 common stock, par value $0.001 per share                                        The NASDAQ Global Select Market LLC
                                                        Securities registered pursuant to Section 12(g) of the Act:
                                                                                  None

Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months
(or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted
pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such
files). Yes x No ¨
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the
best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large
accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.
Large accelerated filer           x                                                                                                                    Accelerated filer                 ¨
Non-accelerated filer           ¨ (Do not check if a smaller reporting company)                                                                 Smaller reporting company           ¨
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x
Based on the closing price of the registrant’s common stock on the last business day of the registrant’s most recently completed second fiscal quarter, which was June 30, 2014, the
aggregate market value of its common stock held by non-affiliates on that date was $1,028,921,579.
As of January 31, 2015, 54,297,510 shares of the registrant’s Series 1 Common Stock were outstanding.

                                                                        Documents incorporated by reference:
The information required by Part III of this Report, to the extent not set forth herein, is incorporated herein by reference from the Proxy Statement relating to our 2015 annual meeting
of shareholders, which shall be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year to which this Report relates.




                                                                     View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                               Document 28 Filed 12/20/18 Page 155 of 526 PageID #: 1483
                                                              TABLE OF CONTENTS

                                                                                                                                      Page
PART I                                                                                                                                   1
Item 1.    Business                                                                                                                      1
Item 1A.   Risk Factors                                                                                                                 12
Item 1B.   Unresolved Staff Comments                                                                                                    43
Item 2.    Properties                                                                                                                   43
Item 3.    Legal Proceedings                                                                                                            43
Item 4.    Mine Safety Disclosures                                                                                                      43
PART II                                                                                                                                 44
Item 5.    Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities                 44
Item 6.    Selected Financial Data                                                                                                      47
Item 7.    Management’s Discussion and Analysis of Financial Condition and Results of Operations                                        50
Item 7A.   Quantitative and Qualitative Disclosures About Market Risk                                                                   71
Item 8.    Financial Statements                                                                                                         72
Item 9.    Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                                         72
Item 9A.   Controls and Procedures                                                                                                      72
Item 9B.   Other Information                                                                                                            73
PART III                                                                                                                                74
Item 10.   Directors, Executive Officers and Corporate Governance                                                                       74
Item 11.   Executive Compensation                                                                                                       74
Item 12.   Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                               74
Item 13.   Certain Relationships and Related Transactions and Director Independence                                                     74
Item 14.   Principal Accountant Fees and Services                                                                                       74
PART IV                                                                                                                                 75
Item 15.   Exhibits and Financial Statement Schedules                                                                                   75




                                                        View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 156 of 526 PageID #: 1484
                                                                                 PART 1

Forward Looking Statements
       Except for the historical financial information contained herein, the matters discussed in this report on Form 10-K (as well as documents incorporated
herein by reference) may be considered “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements include declarations regarding the intent, belief or current
expectations of RetailMeNot, Inc. and its management and may be signified by the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,”
“plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “will,” “would” or similar language (or the negative of these terms). You are cautioned
that any such forward-looking statements are not guarantees of future performance and involve a number of risks and uncertainties. Actual results could differ
materially from those indicated by such forward-looking statements. Factors that could cause or contribute to such differences include those discussed under Part
1, Item 1A:“Risk Factors” and elsewhere in this report. We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a
result of new information, future events or otherwise.

Item 1. Business.
Company Overview
       We operate the world’s largest marketplace for digital offers, connecting consumers with leading retailers and brands to increase consumer engagement and
drive sales. In the year ended December 31, 2014, our marketplace featured digital offers from over 70,000 retailers and brands, with more than 697 million total visits to
our desktop and mobile websites. During the three months ended December 31, 2014, we averaged more than 21 million monthly mobile unique visitors. As of
December 31, 2014, we had contracts with more than 10,000 retailers, or paid retailers. We own and operate the largest digital offer marketplaces in the U.S.
(RetailMeNot.com) and the U.K. (VoucherCodes.co.uk) and the largest portfolio of digital offer websites in France (Bons-de-Reduction.com, Poulpeo.com and Ma-
Reduc.com).

       We are the leading digital offer destination for consumers. In 2014, our marketplace featured more than 600,000 digital offers in each month. Digital offers are
offers, offer codes and brand or category specific discounts made available online or through mobile applications that are used by consumers to make online or in-
store purchases directly from retailers, excluding grocery retailers. Our websites, mobile applications, email newsletters and alerts and social media presence enable
consumers to search for, discover and redeem hundreds of thousands of relevant digital offers from retailers and brands. Our marketplace features digital offers
across multiple product categories, including clothing; electronics; health and beauty; home and office; travel, food and entertainment; personal and business
services; and shoes. We believe our investments in digital offer content quality, product innovation and direct retailer relationships allow us to offer a compelling
experience to consumers looking to save money, whether online or in-store.

        We believe we are a trusted partner to retailers and brands. We provide our retailers and brands access to a large and engaged consumer audience. We help
retailers and brands drive sales and acquire new customers online and in-store through our websites and mobile applications. In addition, our pay-for-performance
model enables us to have a mutually beneficial relationship with our paid retailers, as they pay a commission to us only after a sale is made.

        We believe our marketplace benefits from network effects. As more consumers use our marketplace, we are better able to obtain high quality digital offers from
retailers and brands, which in turn attracts a larger consumer audience. We seek to reinforce our position as the leading digital offer destination by continuing to
increase consumer traffic and growing the breadth and depth of our digital offers, as well as our retailer and brand relationships.

                                                                                     1




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 157 of 526 PageID #: 1485
Our Industry
       The retail industry is large, and e-commerce and mobile commerce are growing rapidly. The Internet and mobile devices have become an integral part of the
consumers’ shopping experience and is increasingly influencing the consumers’ purchasing decision process online and in-store. The rise of mobile-optimized
websites and applications has enabled consumers to use digital offers for purchases through their mobile devices or for in-store redemption at checkout. We believe
that the adoption of location-based technologies will further contribute to this growth. Retailers and brands are recognizing the need to expand their online and
mobile advertising initiatives. We believe many retailers are re-allocating their budgets to the channels in which consumers are spending more of their time before
making purchase decisions.

       Retailers are focused on the return on investment, or ROI, of their marketing spend and are adopting solutions, like digital offers, that allow them to measure
and optimize the impact of their promotional campaigns. We believe that the direct response nature of digital offers, which allow for better consumer segmentation,
targeting, tracking of redemptions and automated attribution to specific promotional campaign spend better facilitates retailers’ ability to measure ROI compared to
more traditional advertising channels.

      In addition, the speed and adaptability of digital offers allows retailers to reach consumers whenever and wherever they are shopping. Further, retailers are able
to post digital offers quickly, edit and iterate on-the-go and modify the scale of campaigns dynamically based on consumer interest and marketing budgets. This
compares favorably to traditional print couponing, which requires longer lead times and is a more manual and expensive process due to the additional overhead
associated with printing and distributing physical offers.

Industry Challenges
       Within this large addressable market, consumers and retailers face various challenges that represent barriers to increased retail commerce activity, online and
in-store.

      Challenges for Consumers
      •      Difficult to find relevant digital offers. Digital offers are most valuable to consumers when they relate to products and brands that consumers want.
             Consumers face a fragmented landscape as digital offers are available in many different formats across a large number of distribution channels.
             Traditional offers are available in newspapers, magazines and direct mail, while digital offers are available on the websites of retailers and brands, digital
             offer websites, in emails or embedded as advertising. Many digital offer websites and other distribution channels lack the breadth and depth to offer a
             relevant digital offer when a consumer wants it. In addition, few digital offer websites have the retail relationships and resources to build a
             comprehensive offering of digital offers for consumers. Consumers often have to resort to visiting multiple websites to check if a relevant digital offer
             from their preferred retailer is available.
      •      Unreliable digital offers. Many digital offer websites provide unreliable digital offers that may be declined by retailers, causing consumer frustration
             and disappointment. These websites lack the infrastructure and technology to review and validate digital offers that appear on their website, resulting in
             digital offers that can expire without notice or are invalid.
      •      Inconvenience associated with traditional offers. Traditional offers distributed via fragmented offline media such as newspapers and circulars are hard
             to discover, search and organize, and carry expiration dates that are difficult to track. They are often not easily available on-demand when a consumer is
             shopping and can rarely be redeemed across multiple channels, such as online and in-store.
                                                                                     2




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 158 of 526 PageID #: 1486
      Challenges for Retailers
      •      Difficulty reaching consumers at scale. The increasing amount of digital content and the proliferation of mobile devices creates significant audience
             fragmentation. This fragmentation makes it difficult for retailers and brands to reach their target audience at scale and at a time when their purchase
             behavior can be influenced.
      •      Difficulty engaging consumers across channels. With the shift in consumer engagement towards online, mobile and social channels, retailers need an
             integrated multichannel solution to optimize their promotional efforts to increase traffic, both online and in-store, and drive sales. Creating consistent
             and integrated consumer engagement across their online, mobile and offline retail presence can represent a challenge for many retailers. Additionally, if
             consumers have a poor experience with an offer it may negatively impact consumers’ image of the retailer.
      •      Ineffective and difficult to measure marketing solutions. Retailers are looking to maximize the returns on their promotional campaigns. Many traditional
             marketing options do not allow retailers to effectively measure the ROI of their marketing spend or collect behavioral consumer data to optimize their
             campaigns. Therefore, retailers seek a solution that can provide pay-for-performance and transparency into the effectiveness of their promotional
             campaigns.

Our Solution
       We operate the world’s largest digital offer marketplace, connecting consumers with leading retailers and brands. Consumers are able to visit a trusted
destination that allows them to search for, discover and redeem digital offers from leading retailers, online or in-store. We aggregate digital offers from retailers,
performance marketing networks, our large user community, our employees and outsourced providers. Retailers are able to drive sales and acquire new customers by
effectively attracting and engaging a large audience of consumers who are shopping across multiple channels. Our solution enables retailers to better manage their
customer acquisition spend and effectively measure their marketing ROI.

      Solutions for Consumers
      We believe our content and high quality user experience continues to attract a large and engaged audience of consumers to our marketplace. Key elements of
our solution for consumers include:
      •      Save money with a broad selection of offers: Our breadth and depth of digital offer inventory enables consumers to save money on their everyday
             purchases. We aggregate digital offers available from retailers, performance marketing networks and our large user community. In 2014, more than two-
             thirds of the digital offers featured in our marketplace were submitted by users or sourced internally by us. The remainder of the digital offers featured in
             our marketplace were provided through performance marketing networks. In 2014, we featured more than 600,000 digital offers in each month from
             retailers and brands across multiple product categories including clothing; electronics; health and beauty; home and office; travel, food and
             entertainment; personal and business services; and shoes.
      •      Anytime, anywhere availability, online and in-store: Consumers can search for and discover our digital offers at virtually any time via our websites,
             mobile applications, email newsletters and alerts or social media presence, whether on their desktop devices, mobile phone or tablet. Our mobile
             applications provide access to the select online and in-store digital offers found in our marketplace, allowing consumers to search and discover the
             digital offers they need and use them to shop whenever and wherever they want. Consumers can also share our digital offers socially via Facebook,
             Google+, Twitter, Pinterest, email or text message, or save or print them for later use. In addition, by utilizing location-based technology, our mobile
             applications notify our consumers of savings opportunities when they are shopping near major shopping malls and centers in the U.S. and the U.K. by
             sending alerts for digital offers that can be used in these locations.
                                                                                    3




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 159 of 526 PageID #: 1487
      •     Depth of offer selection from leading retailers within each category: In 2014, our marketplace featured digital offers from over 70,000 retailers and
            brands and thousands of digital offers per category. Our strong relationships with leading retailers also allow us to offer digital offers exclusive to our
            marketplace.
      •     Reliability and curation of digital offer content: We use a combination of technology and people to validate and curate our digital offer content. We
            use proprietary algorithms to change the display of our digital offer content and technology to validate select digital offer content within our
            marketplace. Our merchandising team actively monitors our most frequently visited digital offer content in our marketplace to ensure content quality and
            curates such digital offer content by updating and changing the display and description of digital offers. Additionally, we leverage feedback from our
            large user community and our proprietary algorithms to measure performance and relevancy of our digital offers. These efforts are designed to ensure
            that the best quality digital offers rise to the top of our pages, while lower quality or expired digital offers are displayed lower on our pages and are
            eventually filtered out of our content when appropriate. Our merchandising team monitors the comments submitted by consumers for additional
            feedback on digital offers, such as whether or not the description of the digital offer contains an error, and updates our digital offer content accordingly.
            Our focus on digital offer quality and curation is intended to provide a high-quality experience for consumers.
      •     Relevance and personalization: By having a selection of digital offers from thousands of large and small retailers, we can present more comprehensive
            and relevant content for our large and engaged user community. Consumers can sign up for email alerts for digital offers from their favorite retailers and
            brands or submit their brand “likes” and otherwise engage with us on Facebook. We then maintain and use this information to keep our users informed
            via email or Facebook whenever a digital offer from their preferred retailer becomes available through our marketplace. In 2014, we developed a new
            homepage for RetailMeNot.com that includes personalized content recommendations based on a user’s favorite stores or browsing history. We also
            added personalization functionality to the RetailMeNot mobile application that provides a Just for You feature designed to inform the consumer of the
            top digital offers available at their favorite stores, an Our Best feature that provides the user community with the best curated new digital offers of the
            day, and a Popular feature that displays digital offers that are trending within the RetailMeNot user community.

      Solutions for Retailers
     We believe we are a trusted partner to retailers and brands. We provide our retailers and brands access to a large and engaged consumer audience during their
shopping experience. Key elements of our solution for retailers include:
      •     Access to large consumer audience: We provide retailers access to the largest marketplace dedicated to digital offers, offering a large and engaged
            audience of consumers with intent to purchase. The scale of our platform increases our ability to drive conversion by rapidly disseminating and
            promoting digital offers to an engaged consumer audience at scale.
      •     Multichannel engagement with consumers: Our websites and mobile applications offer retailers access to consumers who are shopping online and in-
            store. In 2014, we had more than 697 million visits to our websites and during the three month period ending December 31, 2014, averaged more than
            21 million monthly mobile unique visitors. We also had more than 35.1 million email subscribers. Our in-store solutions help retailers drive more in-store
            traffic and sales by increasing consumer awareness of discounts and promotions available to them. Other outlets, such as our social media channels,
            including our Facebook Page and Twitter feeds, provide two-way engagement with consumers.
      •     Trusted partnerships and strategic dialogues: We maintain ongoing strategic dialogues and develop long-term relationships with our paid retailers. Our
            retailer and brands solutions team works closely

                                                                                   4




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                       Document 28 Filed 12/20/18 Page 160 of 526 PageID #: 1488
           with the marketing teams of our paid retailers to optimize the performance of their digital offers. We proactively work with our paid retailers to curate
           their digital offers to drive sales and build consumer trust. We believe our marketplace provides a consistent, high-quality user experience, which
           reflects positively on the image of our paid retailers.
     •     Measurable ROI and pay-for-performance: We believe retailers focus on channels with clearly quantifiable return on investment and pay-for-
           performance transactional models. Our paid retailers pay a commission to us only after a consumer has made a purchase. Retailers are also able to track
           the performance of their digital offers in order to monitor and control key aspects of their campaign. Our quantifiable, pay-for-performance model allows
           retailers to effectively measure ROI while acquiring new customers, increasing sales and driving brand loyalty.

Our Competitive Strengths
     We operate the world’s largest digital offer marketplace, connecting consumers with leading retailers and brands. Our competitive strengths include:
     •     Global leader with strong scale and brands: We believe our strong brand recognition has allowed our marketplace to become a leading destination for
           consumers looking to save money on retail purchases. As a result, over 90% of traffic to our websites was generated from unpaid sources in 2014. In
           addition to RetailMeNot.com, our international brand portfolio includes VoucherCodes.co.uk in the U.K., Bons-de-Reduction.com, Poulpeo.com and Ma-
           Reduc.com in France, Actiepagina.nl in the Netherlands, Deals.com in Germany and RetailMeNot.ca in Canada.
     •     Trusted partner to leading retailers: In 2014, we maintained relationships with more than 10,000 paid retailers. We help retailers drive sales and acquire
           new customers through our multichannel marketplace. We also help our paid retailers optimize their digital offer campaigns to provide a consistent, high-
           quality user experience, which we believe reflects positively on the brand image of these retailers. As evidence of our successful partnerships with
           retailers, we have been able to grow over time the number of exclusive digital offers we offer to consumers. Exclusive digital offers are often more
           compelling offers, and therefore drive heightened consumer interest and help portray our marketplace as the leading destination for digital offers. Our
           pay-for-performance model enables us to have a mutually beneficial relationship with our paid retailers, as they pay a commission to us only after a sale
           is made. This model also allows our paid retailers to effectively measure marketing ROI.
     •     Network effects: As more consumers use our websites and mobile applications, we attract more retailers and brands to our platform looking for a large
           audience to drive sales. As the number of retailers and brands in our marketplace increases, we are able to offer more digital offers to consumers, which
           in turn attracts a larger consumer audience. As our consumer audience grows, retailers and brands are more willing to enter into paid relationships with
           us and provide us with exclusive digital offers to attract our audience of consumers.
     •     Large community of actively engaged users: We foster and support a passionate user community that contributes to our websites by submitting digital
           offers and helps curate the content on our websites. We leverage our community’s passion for savings and their participation in curating the content
           that we provide to deliver compelling and relevant offer selection to our broad consumer audience. This occurs through community moderation of digital
           offers with the ability to filter and rank offers on our websites that consumers find the most compelling and relevant. We believe that this engagement by
           our consumers increases the quality of our content, while lowering our costs to curate and moderate that content ourselves.
     •     Strong technology platform and proprietary data: Our technology platform is designed to provide the reliability and security necessary to support a
           large and growing base of consumers, retailers and brands in our marketplace. As engagement in our marketplace increases, we are able to collect more
           proprietary data on consumer shopping behavior, which allows us to further develop and improve our
                                                                                  5




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 161 of 526 PageID #: 1489
             marketplace to better serve consumers and offer more value to retailers and brands. This data is difficult to replicate and enables us to offer retailers and
             brands insight into their digital offer performance. Additionally, our technology serves as a basis to design and support innovative solutions and to
             further automate and standardize our processes.

Our Growth Strategy
      Our objective is to expand our position as the largest digital offer marketplace, connecting consumers and leading retailers and brands. Our strategies to
achieve this goal include:

       Grow depth of paid relationships with retailers. We are increasing the resources we dedicate to our retailer and brand solutions team (formerly our sales and
partner management teams) in order to deepen our relationships with existing paid retailers and attract new paid retailers worldwide. We believe that this value
proposition will help us grow our share of marketing promotional spending among our large retailer base and attract new paid retailers to our marketplace. We also
aim to further strengthen our value proposition for retailers by expanding our retailer solutions. For example, we have recently introduced sponsored category
listings, more premium placement advertising opportunities, and digital circulars and showcases.

      Enhance mobile solutions and in-store enablement. We intend to further develop our mobile optimized websites and invest in our mobile technology for
smartphones, including geo-fencing capabilities, in order to increase consumer use and monetization of our solutions from mobile devices. We believe that this
technology will allow us to introduce new solutions and grow the number of consumers and retailers using our mobile solutions.

       Increase traffic and monetization. To drive increased consumer traffic and net revenues, we intend to continue to invest in marketing to increase brand
awareness and our retailer and brand solutions team to obtain more exclusive digital offers, both of which will attract more consumers to our marketplace. We will
continue to deploy our digital offer content through targeted and measured email newsletters and alerts, our social media presence, and select premium placement
advertising, as well as other offline media efforts to increase the frequency of visits to our properties. Given our scale, we also benefit from our network effects to
increase traffic and conversion as more digital offers drive more consumer traffic and retail commerce activity, which in turn attracts more digital offers to our
marketplace. We also intend to introduce new methods of monetizing our consumer traffic, particularly the traffic to our mobile websites and applications, through the
use of cost-per-click pricing, single use codes or comprehensive, multichannel digital offer solutions packages.

       Invest in technology and innovation. Innovation is a key element of our strategy, and we will continue to make significant investments in research and
development to further improve our user interface, solution and platform integration, features and functionality, as well as our online and mobile technologies. Our
product innovation initiatives are designed to minimize friction in consumers’ shopping experience with digital offers from start to finish and provide our retailers and
brands with solutions that increase consumer sales. Our key technology investment strategies include: further integrating our online and mobile product offerings;
developing personalization tools to further tailor digital offers on our websites and applications to increase user frequency; and leveraging data and analytics to
encourage repeat usage of our websites and mobile applications by consumers and help retailers better understand consumer behavior and measure the effectiveness
of their marketing spend, across our multichannel marketplace. We also intend to increase the efficiency and scalability of our international operations through
standardization of certain components of our technology.

      Expand internationally. We have successfully leveraged our established business model to expand into attractive new geographies, including the U.K.,
France, Germany, the Netherlands and Canada. We intend to further grow our international presence in these markets and continue our geographic expansion efforts
in markets with attractive commerce profiles and trends.
                                                                                    6




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 162 of 526 PageID #: 1490
      Pursue strategic acquisitions. Since 2009, we have completed more than 10 acquisitions. We intend to continue pursuing expansion opportunities in existing
and new markets, as well as in core and adjacent categories and complementary technology through strategic acquisitions.

Our Products and Services
      We offer products and services to create our marketplace, where consumers save money and retailers generate sales.

      Products and Services for Consumers
      Our product development approach is centered on building products that enable consumers to discover quality digital offers, virtually anytime and anywhere,
and redeem them online or in-store. Our products and services for consumers are free of charge and available through our websites and mobile applications.

        Websites. We offer our consumers hundreds of thousands of digital offers from tens of thousands of retailers and brands across multiple product categories.
Consumers visiting our websites search for and discover digital offers based on retailer name, product, category, digital offer type, popularity, success rate and other
characteristics. Once a consumer discovers a relevant online digital offer, the consumer clicks on that digital offer and is directed to the website of the respective
retailer, where the consumer is able to purchase products and redeem the digital offer. In 2014, we developed a new homepage for RetailMeNot.com that includes
personalized content recommendations based on a user’s favorite stores or browsing history. Consumers can redeem these digital offers in-store by simply scanning
the barcode at the retailer’s register or by having the sales associate enter the promotional code shown on the consumer’s mobile screen into their point-of-sale
system.

       Mobile Applications. Our mobile applications allow consumers to shop when they want, where they want. Consumers use our mobile applications to discover,
store for use later and access the digital offers they want and to redeem them both online and in-store. They can browse top digital offers, popular stores and product
category listings. Our mobile applications also allow users to share digital offers with others via email, text message or through social media channels. The
RetailMeNot mobile application provides a Just for You feature designed to inform the consumer of the top digital offers available at their favorite stores, an Our Best
feature that provides the user community with the best curated new digital offers of the day, and a Popular feature that displays digital offers that are trending within
the RetailMeNot user community. In addition, utilizing location-based technology, the RetailMeNot mobile application notifies consumers of savings opportunities
when they are shopping near shopping malls and centers by sending consumers alerts for digital offers that can be used in these locations. Once a consumer
discovers a relevant online digital offer, the consumer clicks on that digital offer and is directed to the website of the respective retailer, where the consumer is able to
purchase products and redeem the digital offer. Consumers can redeem these digital offers in-store by simply scanning the barcode at the retailer’s register or by
having the sales associate enter the promotional code shown on the consumer’s mobile screen into their point-of-sale system.

      Email Newsletters and Alerts. Consumers can subscribe to receive our periodic email newsletter and alerts. Our email newsletter allows consumers to stay
informed about featured digital offers, while our alerts notify consumers when digital offers from their preferred retailers become available.
      •      Email newsletters: Our newsletters are sent several times a week and typically include the top digital offers for featured retailers. A portion of these
             newsletters feature digital offers that are targeted to our consumers based on their past activity on our websites and their affinity for certain retailers or
             certain types of shopping categories.
      •      Alerts: Our alerts provide consumers with new digital offers for their favorite retailers, as they become available.

                                                                                      7




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 163 of 526 PageID #: 1491
       Social Media. Consumers can engage with us on social media channels, such as Facebook, Google+, Pinterest and Twitter, to receive promotional messages
from retailers and brands. We maintain an active social media presence by tweeting savings opportunities each day and recommending digital offers to consumers
through our Facebook application based on consumers’ brand likes. In addition, we engage consumers through social and gamification features in the “Community”
section of RetailMeNot.com, including the ability to earn points, track dollars users have helped others save, view rankings, earn badges and win prizes.

      Products and Services for Retailers
      We provide our retailers with access to a large and engaged consumer audience.

       Multichannel Access to Consumers. We provide retailers and brands with access to new customers through multiple channels online on our websites and
mobile applications, by email newsletters and alerts and our social media presence, and in-store by displaying a digital offer on a mobile device or presenting a printed
offer. We allow retailers to provide consistent digital offers across these multiple channels.

       Advertising. We provide our paid retailers with a variety of premium placement advertising opportunities to increase the impact of their digital offer campaigns.
Our most common premium placement advertising opportunities include prominent placement within the top digital offer listings of our homepage, the side rail of our
category pages, our weekly email newsletter, solo retailer newsletter campaigns and on the landing screen of our mobile website and applications. In 2014, we
introduced digital circulars and product showcases, which provide our paid retailers the opportunity to display digital offers with brand imagery through our
websites and mobile applications. We typically charge a flat fee for these enhanced advertising tools on a campaign basis for a given period of time. Advertising
rates may vary depending upon the distribution channel, seasonality, placement prominence, traffic and the length of time a retailer runs an advertisement through
our marketplace.

Our Websites and Brands
       We operate a portfolio of digital offer websites that span multiple geographic locations and languages. We acquired the majority of the websites we operate
today and have typically maintained the brand name we acquired in each local market given the brand awareness of each website created prior to our acquisition.
Each of these websites provides the same core set of solutions: consumers use these websites at no charge to search for and discover digital offers they can redeem
online or in-store with leading retailers and brands.

       We use the RetailMeNot brand in the U.S., including RetailMeNot.com, our mobile optimized website and the RetailMeNot mobile applications currently
available for free for iPhone and Android, and in Canada, through RetailMeNot.ca. We expect to continue to focus our efforts on building the RetailMeNot brand in
the U.S. and Canada.

      We acquired the business of VoucherCodes.co.uk. in August 2011, which is our brand in the U.K. The VoucherCodes.co.uk. brand includes the
VoucherCodes.co.uk. website and mobile applications currently available for free for iPhone and Android. In May 2012, we re-launched our website Deals.com to
serve consumers and retailers in German-speaking markets. Also in May 2012, we acquired the businesses of Bons-de-Reduction.com and Poulpeo.com in France.
The Bons-de-Reduction.com brand includes the Bons-de-Reduction.com website and mobile application currently available for free for iPhone. As of March 1, 2013,
we established operations in the Netherlands through the acquisition of the business of Actiepagina.nl. In June 2013, we launched our website RetailMeNot.ca to
serve English-speaking consumers and retailers in Canada. In July 2013, we expanded our presence in France through the acquisition of the business of Ma-
Reduc.com. The Ma-Reduc brand includes the Ma-Reduc.com website and mobile application currently available for free for iPhone and Android. As a result of this
acquisition, we operate the largest portfolio of digital offer websites in France (Bons-de-Reduction.com, Poulpeo.com and Ma-Reduc.com).
                                                                                   8




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 164 of 526 PageID #: 1492
      Our primary websites and mobile applications include:

                                                                                      Geographic
                                                                                       Location
Website                                               Mobile Applications               Served            Language                          Focus
Retailmenot.com                              iPhone & Android                      U.S.                 English         Online and In-Store Offers
VoucherCodes.co.uk                           iPhone & Android                      U.K.                 English         Online and In-Store Offers
Bons-de-Reduction.com                        iPhone                                France               French          Online and In-Store Offers
Poulpeo.com                                  iPhone & Android                      France               French          Online Offers with Cash Back
Ma-Reduc.com                                 iPhone & Android                      France               French          Online Offers
Actiepagina.nl                               None                                  Netherlands          Dutch           Online Offers
Deals.com                                    None                                  Germany              German          Online Offers
RetailMeNot.ca                               None                                  Canada               English         Online Offers

Technology and Infrastructure
       Product development and innovation are core pillars of our strategy. Our product team works to regularly deliver innovative products and features in an effort
to provide the best possible consumer experience and drive sales for retailers and brands. The responsibilities of our product team span the lifecycle of identifying
consumer and retailer needs, defining and designing products, testing, developing go-to-market strategies, and measuring the performance of new products and
features. The team is focused on enhancing our core solutions, optimizing the user experience for consumers, and building better business results for our retailers.
We provide our online and mobile solutions using a combination of in-house and third-party technology solutions and products.

       We have developed proprietary systems architecture for use in creating, maintaining and operating our websites and mobile applications. This technology
consists of internal development by our staff of designers and engineers and makes use of software acquired or licensed from outside developers and companies.
Our systems are designed to serve consumers and our retailers’ operations teams in an automated and scalable fashion. While we use a variety of technologies, the
majority of our software systems are written in PHP and Java by engineers employed or contracted by us. Our product development expenses were $47.9 million, $30.6
million and $14.5 million in 2014, 2013 and 2012, respectively. Our software is comprised of four major areas:
      •      public facing websites and mobile applications;
      •      content quality management systems;
      •      data management and reporting; and
      •      infrastructure tools.

       Our websites are hosted in the U.S., U.K., France, Germany, Ireland and the Netherlands using a combination of third-party co-location hosting centers and
cloud-based hosting services. Our systems architecture has been designed to manage increases in traffic on our websites and mobile applications through the
addition of server and network hardware without making software changes. Our third-party data centers provide our websites, mobile applications and online tools
with scalable and redundant Internet connectivity and redundant power and cooling to our hosting environments. We use security methods in an effort to ensure the
integrity of our networks and to protect confidential data collected and stored on our servers. For example, we use firewall technology to protect access to our
networks and to our servers and databases on which we store confidential data. We have developed and use internal policies and procedures to protect the personal
information of our users. We test for unauthorized external access to the network daily using automated services and conduct periodic audits performed by
outsourced security consultants.

                                                                                  9




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 165 of 526 PageID #: 1493
Competition
      The market to attract consumers seeking to save money on purchases online and in-store, and retailers and brands seeking to drive sales and acquire new
customers is highly competitive, fragmented and rapidly changing with limited barriers to entry.

      Our competition for traffic from consumers seeking to save money on online or in-store purchases includes digital offer websites and mobile applications, cash
back and loyalty websites, retailers, search engines, social networks, comparison shopping websites, newspapers and direct mail campaigns. We believe that our
primary competition is from other digital offer websites, including dealspl.us, bradsdeals, dealnews, savings.com, Tech Bargains and Coupon Cabin. In addition to
such competitors, we are experiencing increasing competition from other businesses that offer digital offers similar to ours as an add-on to their core business. For
example, Groupon, Living Social and Coupons.com provide digital offers, Google promotes product-listing advertisements adjacent to its search results and PayPal
provides digital offers for in-store purchases. While some of our actual and potential competitors enjoy substantial competitive advantages over us, such as superior
name recognition, substantially greater financial, technical and other resources and longer history of competing in relevant geographies, we believe that we compete
favorably based on our leadership position in digital offers, our strong brand awareness, our broad selection and quality of digital offers from leading retailers and
brands, our trusted partnerships with retailers, our network effects and our large community of actively engaged users.

      Retailers and brands have a number of marketing options to choose from when deciding how to reach consumers. Our competition for marketing spend
includes digital offer sites that offer a pay-for-performance model, search engines and social networks that compete for online advertising spend and television,
magazines and newspapers that compete for offline advertising spend. We believe the principal factors that make us appealing in the competition for retailers’
marketing spend include our large and engaged audience of consumers, our multichannel engagement across online, mobile, social and in-store, our trusted
marketplace that protects retailers’ brands, and our pay-for-performance model that provides retailers and brands measurable ROI, reporting and analytics.

Intellectual Property
       Our intellectual property includes the content of our websites, our registered domain names, our registered and unregistered trademarks and our patent
applications. We believe that our intellectual property is an important asset of our business and that our RetailMeNot.com, VoucherCodes.co.uk, Bons-de-
Reduction.com, Poulpeo.com, Ma-Reduc.com, Actiepagina.nl, Deals.com, RetailMeNot.ca and other domain names and our technology infrastructure give us a
competitive advantage in the digital offer market. We rely on a combination of trademark, copyright and trade secret laws in the U.S. and Europe, as well as
contractual provisions, to protect our proprietary technology and our brands. We currently have trademarks registered or pending in the U.S., Europe, Australia,
Canada, India, South Korea, Singapore and China for our name and certain words and phrases that we use in our business. We also rely on copyright laws to protect
software relating to our websites and our proprietary technologies, although we have not registered for copyright protection to date. We have registered numerous
Internet domain names related to our business in order to protect our proprietary interests. As of December 31, 2014, we had two patents issued and 59 patent
applications, including nine provisional patent applications pending, related to the use and operation of discount websites and related mobile applications as well as
the provision and redemption of digital offers. We also enter into confidentiality agreements with our employees and consultants and seek to control access to and
distribution of our proprietary information in a commercially prudent manner. In addition, we license third-party technologies that are incorporated into some elements
of our solutions.

       The efforts we have taken to protect our intellectual property rights may not be sufficient or effective, and, despite these precautions, it may be possible for
other parties to copy or otherwise obtain and use the content of our websites without authorization. We may be unable to prevent competitors from acquiring domain
names or
                                                                                  10




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 166 of 526 PageID #: 1494
trademarks that are similar to, infringe upon or diminish the value of our domain names, trademarks, service marks and our other proprietary rights. Failure to protect
our proprietary rights adequately could significantly harm our competitive position and operating results.

Employees
       As of December 31, 2014, we had 527 employees. We consider our current relationship with our employees to be good. Other than our French employees, none
of our employees is represented by a labor union or is a party to a collective bargaining agreement.

Culture
       We believe that a critical component of our success has been our corporate culture, which we believe fosters innovation, encourages teamwork, cultivates
creativity and promotes a focus on execution. We have nurtured this culture since our inception and maintained an environment designed to promote openness,
honesty, responsibility, mutual respect and the pursuit of common goals. We believe our culture gives us a competitive advantage in recruiting talent in the highly
competitive fields that are critical to our success.

Segments
      We have one operating and reporting segment consisting of various products and services that are all related to our marketplace for digital offers. For a
discussion of revenue, net income and total assets, see Part II, Item 8: “Financial Statements” of this Annual Report on 10-K.

Geographic Information
      Financial information about geographic areas is set forth in Note 12 of the Notes to Consolidated Financial Statements under Part II, Item 8: “Financial
Statements” of this Annual Report on Form 10-K. For a discussion of the risks attendant to foreign operations, see the information in Part 1, Item 1A: “Risk Factors”
under the caption “We are subject to international business uncertainties that could adversely affect our operations and operating results.”

Seasonality
      Our operating results fluctuate from quarter to quarter as a result of a variety of factors, including seasonal factors and economic cycles that influence
consumer purchasing of retail products. Historically, we have experienced the highest number of visits, monthly mobile unique visitors and net revenues in the fourth
quarter of the year, which coincides with the winter holiday season in the U.S. and Europe. This seasonality may not be fully evident in our historical business
performance because of our significant growth and the timing of our acquisitions. For instance, we have entered new markets through international acquisitions and
increased the number of paid retailer and performance marketing network relationships. These changes have contributed to the substantial growth in our net
revenues and corresponding increases in our operating costs and expenses to support our growth. Our investments have led to uneven quarterly operating results
due to increases in personnel costs, product and technology enhancements and the impact of our acquisitions and other strategic projects. The return on these
investments is generally achieved in future periods and, as a result, these investments can adversely impact near term results.

       Our business is directly affected by the behavior of consumers. Economic conditions and competitive pressures can impact, both positively and negatively,
the types of digital offers featured on our websites and the rates at which they are utilized by consumers. Consequently, the results of any prior quarterly or annual
periods should not be relied upon as indications of our future operating performance.

                                                                                   11




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                       Document 28 Filed 12/20/18 Page 167 of 526 PageID #: 1495
Available Information
      Our Internet address is www.retailmenot.com and our investor relations website is located at http://investor.retailmenot.com. We make available free of charge
on our investor relations website under the headings “Financials and Filings” and “SEC Filings” our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q,
Current Reports on Form 8-K and amendments to those reports as soon as reasonably practicable after such materials are electronically filed with (or furnished to) the
SEC. Information contained on our websites is not incorporated by reference into this Annual Report on Form 10-K. In addition, the public may read and copy
materials we file with the SEC at the SEC’s Public Reference Room at 100 F Street, NE, Washington, DC 20549. The public may obtain information on the operation of
the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site, www.sec.gov, that includes filings of and information
about issuers that file electronically with the SEC.

Item 1A. Risk Factors.
       Our business, prospects, financial condition or operating results could be materially adversely affected by any of these risks, as well as other risks not
currently known to us or that are currently considered immaterial. The trading price of our Series 1 common stock could decline due to any of the risks and
uncertainties described below, and you may lose all or part of your investment. In assessing these risks, you should also refer to the other information contained
in this Annual Report on Form 10-K, including our consolidated financial statements and related notes.

Risks Related to Our Business
We are an early-stage company with a limited operating history, which makes it difficult to evaluate our current business and future prospects and may increase
the risk of your investment.
       We began our operations in September 2007 and did not enter the digital offer industry until late 2009. Our limited operating history may make it difficult to
evaluate our current business and our future prospects. We have encountered and will continue to encounter risks and difficulties frequently experienced by growing
companies in rapidly changing industries, including challenges in accurate financial planning and forecasting. You should consider our business and prospects in
light of the risks and difficulties we may encounter as an early-stage company.

If we are unable to continue to attract visitors to our websites from search engines, then consumer traffic to our websites could decrease, which could negatively
impact the number of purchases generated for our retailers through our marketplace, and therefore negatively impact our ability to maintain or grow our net
revenues and profitability.
      We generate consumer traffic to our websites using various methods, including search engine marketing, or SEM, search engine optimization, or SEO, email
campaigns and social media referrals. Our net revenues and profitability levels are dependent upon our continued ability to use a combination of these methods to
generate consumer traffic to our websites in a cost-efficient manner. We have experienced and continue to experience fluctuations in search result rankings for a
number of our websites. There can be no assurances that we will be able to grow or maintain current levels of consumer traffic.

       Our SEM and SEO techniques have been developed to work with existing search algorithms utilized by the major search engines. Major search engines
frequently modify their search algorithms. Changes in these algorithms could cause our websites to receive less favorable placements, which could reduce the
number of users who visit our websites. For example, in May 2014 Google released an update to its search algorithm that impacted the rankings of all of our websites
for certain keywords. In some of those instances, consumer traffic to
                                                                                 12




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 168 of 526 PageID #: 1496
our websites decreased when compared to traffic levels immediately prior to the algorithm update. We may be unable to modify our SEM and SEO strategies in
response to any future search algorithm changes made by the major search engines, which could require a change in the strategy we use to generate consumer traffic
to our websites. In addition, websites must comply with search engine guidelines and policies. These guidelines and policies are complex and may change at any
time. If we fail to follow such guidelines and policies properly, search engines may rank our content lower in search results or could remove our content altogether
from their indices. If we fail to understand and comply with these guidelines, our SEO strategy may become unsuccessful.

      In some instances, search engines may change their displays or rankings in order to promote their own competing products or services or the products or
services of one or more of our competitors. For example, Google is currently promoting its product-listing advertisements adjacent to its search results, which could
reduce traffic to our websites. Given the large volume of search-driven traffic to our websites and the importance of the placement and display of results of a user’s
search, similar actions in the future could have a negative effect on our business and results of operations.

       If we are listed less prominently or fail to appear in search result listings for any reason, it is likely that the number of visitors to our websites will decline. Any
such decline in consumer traffic to our websites could adversely impact the number of purchases we generate for our retailers, which could adversely affect our net
revenues. For example, after Google released an update to its search algorithm in May 2014 consumer traffic to our websites decreased in some instances when
compared to traffic levels immediately prior to the algorithm update, which negatively impacted our net revenues. We may not be able to replace this traffic with the
same volume of visitors or in the same cost-effective manner from other channels, such as SEM, display advertising, e-mail or social media, or at all. An attempt to
replace this traffic through other channels may require us to increase our sales and marketing expenditures, which would adversely affect our operating results and
which may not be offset by additional net revenues.

      Although consumer traffic to our mobile applications is not reliant on search results, growth in mobile device usage may not decrease our overall reliance on
search results if mobile users use our mobile websites rather than our mobile applications. In fact, growth in mobile device usage may exacerbate the risks associated
with how and where our websites are displayed in search results because mobile device screens are smaller than desktop computer screens and therefore display
fewer search results.

Consumers are increasingly using mobile devices to access our content and if we are unsuccessful in expanding the capabilities of our digital offer solutions for
our mobile platforms to allow us to generate net revenues as effectively as our desktop platforms, our net revenues could decline.
        Web usage and the consumption of digital content are increasingly shifting to mobile platforms such as smartphones and other connected devices. In 2014,
visits to our mobile websites represented approximately 28% of the total visits to our websites, and we expect the percentage of visits to our mobile websites to
continue to grow. Industry-wide solutions to monetize digital offer content effectively on these platforms are at an early stage of development and the future demand
and growth prospects for digital offer content on these mobile platforms are uncertain. Further, the rate at which we monetize digital offer content on our mobile
websites and applications is significantly lower than the rate on our desktop websites.

       The growth of our business depends in part on our ability to deliver compelling solutions to consumers and retailers through these new mobile marketing
channels. Our success on mobile platforms will be dependent on our interoperability with popular mobile operating systems that we do not control, such as Android,
iOS and Windows Mobile, and any changes in such systems that degrade our functionality or give preferential treatment to competitive services could adversely
affect usage of our services through mobile devices.

      Further, to deliver high quality mobile offerings, it is important that our solutions integrate with a range of other mobile technologies, systems, networks and
standards that we do not control. We may not be successful in developing relationships with key participants in the mobile industry or in developing products that
operate

                                                                                       13




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 169 of 526 PageID #: 1497
effectively with these technologies, systems, networks or standards. For example, some retailers today do not recognize affiliate tracking links on their mobile
websites or applications, and affiliate tracking links on mobile websites or applications may not function to allow retailers’ sales to be attributed to us. Further,
consumers may click on a digital offer displayed on our mobile websites or in our mobile applications, but execute a purchase using that digital offer on a different
platform, such as on the retailer’s desktop website or in-store, which may result in those retailer sales not being attributed to us. As a result, in each such case, we
may not receive commission revenues when a consumer executes a purchase on the retailer’s platform after clicking through a digital offer displayed on our mobile
websites or in our mobile applications. If retailers fail to recognize affiliate tracking links on their mobile websites or applications, or affiliate tracking links on mobile
websites or applications do not function to allow retailers’ sales to be attributed to us and our mobile traffic continues to increase or represent a higher percentage of
our consumer traffic, our business could be harmed and our operating results could be adversely affected.

        If we fail to develop mobile applications and mobile websites that effectively address consumer and retailer needs, or if we are not able to implement strategies
that allow us to monetize mobile platforms and other emerging platforms, our ability to grow will be constrained, and our business, financial condition and operating
results would be adversely affected.

If retailers alter the way they attribute credit to publishers in their performance marketing programs, our net revenues could decline and our operating results
could be adversely affected.

        Retailers often advertise and market digital offers through performance marketing programs, a type of performance-based marketing in which a retailer rewards
one or more publishers such as us for each visitor or customer generated by the publisher’s own marketing efforts. When a consumer executes a purchase on a
retailer’s website as a result of a performance marketing program, most performance marketing conversion tracking tools credit the most recent link or ad clicked by
the consumer prior to that purchase. This practice is generally known as “last-click attribution.” We generate the vast majority of our net revenues through
transactions for which we receive last-click attribution. In recent years, some retailers have sought, and in some cases adopted, alternatives to last-click attribution.
These alternatives are primarily “first-click attribution,” which credits the first link or ad clicked by a consumer prior to executing a purchase, or “multichannel
attribution,” which applies weighted values to each of a retailer’s advertisements and tracks how each of those advertisements contributed to a purchase. If retailers
widely adopt first-click attribution, multichannel attribution or otherwise alter the ways they attribute credit for purchases to us, and if we are unable to adapt our
business practices to such alterations, our net revenues could decline and our business, financial condition and operating results could be adversely affected.

If we are unable to retain our existing retailers, expand our business with existing retailers or attract new retailers and consumers, our net revenues could
decline.
        Our ability to continue to grow our net revenues will depend in large part on expanding our business with existing retailers and attracting new retailers. The
number of our current retailers may not expand materially beyond our existing base and may decline. Even for our largest retailers, the amount they pay us is typically
only a small fraction of their overall advertising budget. Retailers may view their spend with us as experimental and may either reduce or terminate their spend with us
if they determine a superior alternative for generating sales. In addition, retailers may determine that distributing digital offers through our platform results in
undesirably broad distribution of their digital offers or otherwise does not provide a compelling value proposition. Some retailers have demanded that we remove
digital offers relating to their products or services from our marketplace, and we anticipate that some retailers will do so in the future. Retailers have in some cases
reduced, and may reduce in the future, the commission rates they pay to us for sales we facilitate. If we are unable to negotiate favorable terms with current or new
retailers in the future, including the commission rates they pay us, our operating results will be adversely affected.
                                                                                      14




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 170 of 526 PageID #: 1498
      Retailers do not enter into long-term obligations with us requiring them to use our solutions and their contracts with us are cancelable upon short or no notice
and without penalty. We cannot be sure that our retailers will continue to use our solutions or that we will be able to replace retailers that do not renew their
campaigns with new ones generating comparable revenues.

       If we are unable to attract new consumers and maintain or increase consumer traffic to our websites and use of our mobile applications, new retailers may
choose not to use, and existing retailers may not continue to use, our solutions for their promotional campaigns, and our volume of new digital offer inventory may
suffer as the perceived usefulness of our marketplace declines. If our existing retailers do not continue to use our solutions for their promotional campaigns, or if we
are unable to attract and expand the amount of business we do with new retailers, our sales will decrease and our operating results will be adversely affected.

We are highly dependent on performance marketing networks as intermediaries. Factors adversely affecting our relationships with performance marketing
networks, or the termination of our relationships with these networks, may adversely affect our ability to attract and retain business and our operating results.
       Most of our net revenues come from commissions earned for promoting digital offers on behalf of retailers. Often, the commissions we earn are tracked and
paid by performance marketing networks. For 2014, 94.8% of our net revenues came from retailers that pay us through performance marketing networks, primarily
Commission Junction and LinkShare. Performance marketing networks provide retailers with affiliate tracking links for attributing revenues to publishers like us and
the ability to distribute digital offer content to multiple publishers. We do not have exclusive relationships with performance marketing networks. They do not enter
into long-term commitments to us allowing us to use their solutions, and their contracts with us are cancelable upon short or no notice and without penalty.

        Our sales could be adversely impacted by industry changes relating to the use of performance marketing networks. For example, if retailers seek to bring the
distribution of their digital offer content in-house rather than using a performance marketing network, we would need to develop relationships with more retailers
directly, which we might not be able to do and which could increase our sales, marketing and product expenses. Additionally, we face challenges associated with
consumers’ increasing use of mobile devices to complete their online purchases. For example, many retailers currently do not recognize affiliate tracking links on their
mobile websites or applications, and tracking mechanisms on mobile websites or applications may not function to allow retailers to properly attribute sales to us. As a
result, we may not receive commission revenues when a consumer makes a purchase from their mobile device on a retailer’s mobile website after clicking through a
digital offer displayed on one of our websites or mobile applications if the retailer’s mobile monetization mechanisms are not enabled.

        Moreover, as a result of dealing primarily with performance marketing networks, we have less of a direct relationship with retailers than would be the case if we
dealt directly with retailers. The presence of performance marketing networks as intermediaries between us and retailers creates a challenge to building our own brand
awareness and affinity with retailers. Additionally, in the event that our relationship with a performance marketing network were to terminate, our mechanism for
receiving payments from the retailers we service through that network would terminate, which could materially and adversely impact our net revenues. Additionally,
retailers may fail to pay the performance marketing networks the fees the retailers owe, which is a prerequisite to us receiving our commissions from the networks.

       Some performance marketing networks that we work with could be considered our competitors because they also offer some components of our solution,
including publishing digital offers, on their own properties. For example, in September 2014, the parent company of LinkShare announced its purchase of ebates.com,
a cash back business with which we compete. LinkShare could elect to terminate its relationship with us or limit our ability to maintain or establish new relationships
with retailers participating in its network in order to drive

                                                                                   15




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 171 of 526 PageID #: 1499
business to its own properties. If a performance marketing network further develops its own properties with digital offer capabilities or limits our access to its network
for the purposes of driving revenue to its own properties, our ability to compete effectively could be significantly compromised and our business and operating
results could be adversely affected.

The market in which we participate is intensely competitive, and we may not be able to compete successfully.
       The market for digital offer solutions is highly competitive, fragmented and rapidly changing. Our competition for traffic from consumers seeking to save
money on online or in-store purchases includes digital offer websites and mobile applications, cash back and loyalty websites and mobile applications, retailers,
search engines, social networks, comparison shopping websites, newspapers and direct mail campaigns. Our competition for retailer marketing spend includes digital
offer sites that offer a pay-for-performance model, search engines and social networks that compete for online advertising spend and television, magazines and
newspapers that compete for offline advertising spend. With the introduction of new technologies and the influx of new entrants to the market, we expect competition
to persist and intensify in the future, which could harm our ability to increase sales and maintain our profitability. We also expect competition in e-commerce
generally, and digital offer solutions in particular, to continue to increase because there are no significant barriers to entry. A substantial number of digital offer
websites, including those that attempt to replicate our business model, have emerged globally. In addition to such competitors, we are experiencing increasing
competition from other businesses that provide digital offers similar to ours as an add-on to their core business. For example, Groupon, Living Social and
Coupons.com are now providing digital offers, and Google and PayPal are now providing digital offers for in-store purchases. We also expect to compete against
other Internet sites that serve niche markets and interests. In addition, we compete with traditional offline coupon and discount services, as well as newspapers,
magazines and other traditional media companies that provide coupons and discounts on products and services.

       Our success depends on the breadth, depth, quality and reliability of our digital offer selection, as well as our continued innovation and ability to provide
features that make our marketplace useful and appealing to consumers. If we are unable to develop quality features that consumers want to use, then consumers may
become dissatisfied with our marketplace and elect to use the offerings of one of our competitors, which could adversely affect our operating results.

      Certain of our larger actual or potential competitors may have the resources to significantly change the nature of the digital offer industry to their advantage,
which could materially disadvantage us. For example, Google now displays product-listing advertisements above the organic search results returned by its search
engine in response to user searches, which may reduce the amount of traffic to our websites. Additionally, potential competitors such as PayPal, Yahoo!, Bing and
Facebook have widely adopted industry platforms which they could leverage to distribute digital offers that could be disadvantageous to our competitive position.

        Our current and potential competitors may have significantly more financial, technical, marketing and other resources than we have, be able to devote greater
resources to the development, promotion, sale and support of their products and services, have more extensive consumer bases and deeper relationships, and may
have longer operating histories and greater name recognition than we have. As a result, these competitors may be better able to respond quickly to new technologies,
develop deeper retailer relationships or offer services at lower prices. Any of these developments would make it more difficult for us to sell our solutions and could
result in increased pricing pressure, reduced profit margins, increased sales and marketing expense or the loss of market share.

       In the traditional coupon landscape, our primary competitors for advertising spend include publishers of printable coupons. Many of these competitors have
significant consumer reach, well-developed retailer relationships, and much larger financial resources and longer operating histories than we have.
                                                                                   16




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 172 of 526 PageID #: 1500
      We also directly and indirectly compete with retailers for consumer traffic. Many retailers market and provide their own digital offers directly to consumers
using their own websites, email newsletter and alerts, mobile applications, social media presence and other distribution channels. Our retailers could be more
successful than we are at marketing their own digital offers or could decide to terminate their relationship with us because they no longer want to pay us to compete
against them.

       We may also face competition from companies we do not yet know about. If existing or new companies develop, market or resell competitive digital offer
solutions, acquire one of our existing competitors or form a strategic alliance with one of our competitors, our ability to compete effectively could be significantly
compromised and our operating results could be harmed.

We have experienced rapid growth in recent periods. If we fail to manage our growth, our financial performance may suffer.
        We have expanded our overall business, consumer traffic, paid retailers, employee headcount and operations in recent periods. We increased our total number
of full-time employees from 35 as of December 31, 2010 to 527 as of December 31, 2014. We have also established or acquired operations in other countries. In 2011,
we acquired the business of VoucherCodes.co.uk, which is based in the U.K. In 2012, we acquired Bons-de-Reduction.com and Poulpeo.com, which are based in
France, and relaunched Deals.com in Germany. In March 2013, we acquired Actiepagina.nl, which is based in the Netherlands. In July 2013, we acquired Ma-
Reduc.com, which is based in France. In most of these instances, we previously had no presence in these countries. Our business is becoming increasingly complex,
especially in light of the number of acquisitions we have integrated and are in the process of integrating. Our limited operating history, reliance on multiple websites
and brands and our rapid expansion have placed, and will continue to place, a significant strain on our managerial, operational, product development, sales and
marketing, administrative, financial and other resources.

       We expect to continue to increase headcount and to hire more specialized personnel in the future. We will need to continue to hire, train and manage additional
qualified website and mobile application developers, software engineers, sales staff, and product development specialists in order to improve and maintain our
technology to properly manage our growth. If our new hires perform poorly, if we are unsuccessful in hiring, training, managing and integrating these new employees
or if we are not successful in retaining our existing employees, our business may be harmed.

       Further, to accommodate our expected growth we must add new hardware and software and improve and maintain our technology, systems and network
infrastructure. Failure to effectively upgrade our technology or network infrastructure to support our expected increases in traffic volume could result in
unanticipated system disruptions, slow response times or poor experiences for consumers. To manage the expected growth of our operations and personnel and to
support financial reporting requirements as a public company, we will need to improve our transaction processing and reporting, operational and financial systems,
procedures and controls. These improvements will be particularly challenging if we acquire new operations with different back-end systems. Our current and planned
personnel, systems, procedures and controls may not be adequate to support our future operations. If we are unable to manage our growth successfully and hire
additional qualified personnel in an efficient manner, our business, financial conditions and operating results could be adversely affected.

We experience quarterly fluctuations in our operating results due to a number of factors that make our future results difficult to predict and could cause our
operating results to fall below expectations or our guidance.
      Our business is subject to seasonal fluctuations. Specifically, our net revenues are traditionally strongest in the third and fourth quarters of each year due to
increases in holiday shopping. Conversely, our first and second quarter net revenues are typically lower.

                                                                                    17




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 173 of 526 PageID #: 1501
       Since the majority of our expenses are personnel-related and include salaries and stock-based compensation, benefits and incentive-based compensation plan
expenses, we have not experienced significant seasonal fluctuations in the timing of our expenses from period to period other than increases in discretionary
advertising and promotional spending during the third and fourth quarter holiday shopping period. We plan to continue to increase our investment in sales,
engineering and product development substantially as we seek to leverage our solution to capitalize on what we see as a growing global opportunity. We also expect
that our general and administrative expense will increase over time to support our growing operations. For the foregoing reasons or other reasons we may not
anticipate, historical patterns should not be considered indicative of our future sales activity, expenditure levels or performance.

      Factors that may affect our quarterly operating results include the following:
      •     the number and quality of the digital offers on our websites and mobile applications;
      •     consumer visits to our websites and use of our mobile applications, and purchases of retail products by consumers resulting from those visits or
            application sessions;
      •     our ability to increase the commissions and other revenues associated with consumer visits to our mobile websites or use of our mobile applications;
      •     the success and costs of our online advertising and marketing initiatives, including advertising costs for paid search keywords that we deem relevant to
            our business;
      •     the levels of compensation that retailers are willing to pay us to attract customers;
      •     the amount that consumers spend when they make purchases using the digital offers we provide;
      •     market acceptance of our current and future solutions, including our ability to retain current retailers, sell additional solutions to existing retailers and to
            add new retailers to our business in multiple regions around the world;
      •     overall levels of consumer spending;
      •     the budgeting cycles of our retailers;
      •     the cyclical and discretionary nature of marketing spend and any resulting changes in the number and quality of digital offers that retailers choose to
            offer;
      •     changes in the competitive dynamics of the digital offer industry, including consolidation among competitors, performance marketing networks or
            customers, and our reputation and brand strength relative to our competitors;
      •     the response of consumers to our digital offer content and our personalization initiatives;
      •     our ability to control costs, including our operating expenses;
      •     network outages, errors in our solutions or security breaches and any associated expenses and collateral effects;
      •     our ability to achieve the growth rate that was anticipated by us in setting our operating and capital expense budgets;
      •     foreign currency exchange rate fluctuations, as our foreign sales and costs are denominated in local currencies;
      •     interest rate fluctuations, as our senior indebtedness carries a variable interest rate;
      •     costs related to acquisitions or licensing of, or investments in, products, services, technologies or other businesses and our ability to integrate and
            manage any acquisitions successfully;
      •     our ability to collect amounts billed to retailers directly and through performance networks; and
      •     general economic and political conditions in our domestic and international markets.
                                                                                    18




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 174 of 526 PageID #: 1502
      As a result of these and other factors, we have a limited ability to forecast the amount of future net revenues and expenses, and our operating results may vary
from quarter to quarter and may fall below our estimates or the expectations of public market analysts and investors. Fluctuations in our quarterly operating results
may lead analysts to change their long-term models for valuing our common stock, cause us to face short-term liquidity issues, impact our ability to retain or attract
key personnel or cause other unanticipated issues, all of which could cause our stock price to decline. As a result of the potential variations in our quarterly net
revenues and operating results, we believe that quarter-to-quarter comparisons of our net revenues and operating results may not be meaningful and the results of
any one quarter should not be relied upon as an indication of future performance.

If online commerce does not continue to grow, or contracts, our business may suffer.
       The business of selling goods and services over the Internet, and the use of digital offers in those transactions, is dynamic and relatively new. Concerns about
fraud, privacy and other challenges may discourage additional consumers from adopting the Internet as a medium of commerce. Acquiring new customers for our
marketplace and increasing consumer traffic may become more difficult and costly than it has been in the past, particularly in markets where our marketplace has been
available for some time. In order to increase consumer traffic to our websites and use of our mobile applications, we must appeal to consumers who historically have
used traditional means of commerce to purchase goods and services and may prefer alternatives to our websites and mobile applications, such as the retailer’s own
website or mobile application. In addition, consumers may not be accustomed to using one of our mobile applications to access digital offers that can be used by the
consumer while in a retail store or restaurant. If these consumers prove to be less active than consumers who are already providing traffic to our websites or using
our mobile applications, or we are unable to gain efficiencies in our operating costs, including our cost of increasing consumer traffic to our websites or increasing
the number of mobile application sessions, our business could be adversely impacted. Furthermore, to the extent that weak economic conditions cause consumer
spending to decline or cause our customers and potential customers to freeze or reduce their marketing budgets, particularly in the online retail market, demand for
our solutions may be negatively affected.

If we are not able to maintain a positive perception of the content available through our marketplace, maintain and enhance our RetailMeNot brand and the
brands associated with each of our other websites and mobile applications, our reputation and business may suffer.
       A decrease in the quality of the digital offers available through our marketplace could harm our reputation and damage our ability to attract and retain
consumers and retailers, which could adversely affect our business. Additionally, maintaining and enhancing our RetailMeNot brand and the brands of each of our
other websites is critical to our ability to attract new retailers and consumers to our marketplace, generate net revenues and successfully introduce new solutions. We
may not be able to successfully build our RetailMeNot brand in the U.S. without losing some or all of the value associated with, or decreasing the effectiveness of,
our other brands. We expect that the promotion of our brands will require us to make substantial investments and as our market becomes more competitive, these
branding initiatives may become increasingly difficult and expensive. The successful promotion of our brands will depend largely on our marketing and public
relations efforts. If we do not successfully maintain and enhance our brands, we could lose consumer traffic, which could, in turn, cause retailers to terminate or
reduce the extent of their relationship with us. Our brand promotion activities may not be successful or may not yield net revenues sufficient to offset this cost, which
could adversely affect our reputation and business.

Our business model depends upon digital offer inventory that we do not own or otherwise control, and the failure to maintain sufficient inventory or quality of
the digital offers available on our websites may adversely affect our perceived value by consumers and therefore retailers.
      Our success depends on our ability to provide consumers with the digital offers they seek. A substantial majority of our revenues come from arrangements in
which we are paid by retailers to promote their digital offers. Additionally, as much as one-third of the digital offers on our websites are submitted by users.
Therefore, we do not own or control the inventory of content upon which our business depends. Because a large number of
                                                                                   19




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 175 of 526 PageID #: 1503
our digital offers are submitted by users, our efforts to ensure the quality and reliability of those digital offers are critical to our success. From time to time consumers
submit complaints that our digital offers are invalid or expired. If our algorithms and automated processes for validating and sorting user-submitted digital offers are
ineffective, or if our employees responsible for manual review and curation of user-submitted digital offers are unable to effectively select and sort the digital offers
that are reliable and most appealing to our users, we may be unable meet the needs of consumers and our operating results may be adversely affected.

       Retailers have a variety of channels through which to promote their products and services. If these retailers elect to promote their offers and discounts through
other channels, offer less compelling offers or discounts or not to promote offers or discounts at all, or if our competitors are willing to accept lower commissions
than we are to promote these digital offers, our ability to obtain content may be impeded and our business, financial condition and operating results will be adversely
affected. Similarly, if users do not contribute digital offers to our websites, or if they contribute digital offers that are not attractive or reliable, the digital offer
inventory in our marketplace may decrease or become less valuable to consumers. If we cannot maintain sufficient digital offer inventory in our marketplace,
consumers may perceive our marketplace as less relevant, consumer traffic to our websites and use of our mobile applications would decline and, as a result, our
business, financial condition and operating results would be adversely affected.

If Texas or any other jurisdiction in which we are resident implements regulations that impose sales tax on certain e-commerce or m-commerce transactions, our
net revenues could decline and our business, financial condition and operating results will be adversely affected.
        In 2008, New York implemented regulations that require retailers to collect and remit sales taxes on sales made to residents of New York if the publisher that
facilitated that sale is a New York resident. In 2011, California passed similar regulations, and several other states have proposed similar regulations, although some of
the regulations proposed by these other states have not passed. In addition, the State of New Jersey, a state in which we have operations, passed similar regulations
on July 1, 2014. The requirement to collect and remit sales tax in New Jersey has not had a material impact on our results of operations to date. However, in the future,
paid retailers in our marketplace that do not currently have sales tax nexus in New Jersey or in any other state that passes or has passed similar regulations and in
which we have operations, employees or contractors in the future, may significantly alter the manner in which they pay us, cease paying us for sales we facilitate for
that retailer in that state or cease using our marketplace, each of which could adversely impact our operating results. Further, if Texas were to pass similar regulations,
we believe a substantial number of the paid retailers in our marketplace would cease paying us for sales we facilitate for that retailer in Texas, significantly alter the
manner in which they pay us or cease using our marketplace. This would decrease our sales and our business, financial condition and operating results would be
adversely affected.

Our failure or the failure of third-party service providers to protect our platform and network against security breaches, or otherwise protect our confidential
information, could damage our reputation and brand and substantially harm our business and operating results.
       We deliver digital offers via our websites, mobile applications, email newsletter and alerts and social media presence, and we collect and maintain data about
consumers, including personally identifiable information, as well as other confidential or proprietary information. Our security measures may not detect or prevent all
attempts to hack our systems, denial-of-service attacks, viruses, malicious software, break-ins, phishing attacks, social engineering, security breaches or other attacks
and similar disruptions that may jeopardize the security of information stored in and transmitted by our platform or that we or our third-party service providers
otherwise maintain. Breaches of our security measures or those of our third-party service providers could result in unauthorized access to our platform or other
systems; unauthorized access to and misappropriation of consumer information, including consumers’ personally identifiable information, or other confidential or
proprietary information of ourselves or third parties; viruses, worms, spyware or other malware being served from our platform; deletion or modification of content, or
the display of unauthorized content, on our websites or our mobile applications; or a denial of service or other interruption in our operations. Our risk and exposure to
these matters remains heightened because of, among other things, the evolving nature of these threats, our size and

                                                                                     20




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 176 of 526 PageID #: 1504
scale, our geographic footprint and international presence, our use of open source software and technologies, the outsourcing of some of our business operations
and continued threats of cyber-attacks. Although cybersecurity and the development and enhancement of controls, processes and practices designed to protect our
and our third party providers’ systems, computers, software, data and networks from attack, damage or unauthorized access are a high priority for us, this may not
successfully protect our respective systems against all vulnerabilities, including technologies developed to bypass our security measures. In addition, outside
parties may attempt to fraudulently induce employees, users or retailers to disclose sensitive information in order to gain access to our or our third party providers’
secure systems and networks.

       Because techniques used to obtain unauthorized access to or sabotage systems change frequently and may not be known until launched against us or our
third-party service providers, we and they may be unable to anticipate these attacks or to implement adequate preventative measures. As cyber threats continue to
evolve, we may be required to expend significant additional resources to continue to modify or enhance our protective measures or to investigate and remediate any
information security vulnerabilities. Any actual or perceived breach of our security could damage our reputation and brand, expose us to a risk of loss or litigation
and possible liability, require us to expend significant capital and other resources to alleviate problems caused by such breaches and deter consumers and retailers
from using our online marketplace, which would harm our business, financial condition and operating results.

Interruptions or delays in service from third-party data center hosting facilities and other third parties could impair the delivery of our solutions and harm our
business.
        We operate our business using third-party data center hosting facilities located in California, Oregon, Virginia, the U.K., France, Germany, Ireland and the
Netherlands. All of our data gathering and analytics are conducted on, and the content we deliver is processed through, servers in these facilities. We also rely on
bandwidth providers, Internet service providers and mobile networks to deliver content. Any damage to, or failure of, the systems of our third-party providers could
result in interruptions to our service.

        Despite precautions taken at our third-party data centers, these facilities may be vulnerable to damage or interruption from break-ins, computer viruses, denial-
of-service attacks, acts of terrorism, vandalism or sabotage, power loss, telecommunications failures, fires, floods, earthquakes, hurricanes, tornadoes and similar
events. The occurrence of any of these events, a decision to close the facilities without adequate notice or other unanticipated problems at these facilities could
result in loss of data, lengthy interruptions in the availability of our services and harm to our reputation and brand. While we have disaster recovery arrangements in
place, they have not been tested under actual disasters or similar events.

        Additionally, our third-party data center facility agreements are of limited duration, and our third-party data center facilities have no obligation to renew their
agreements with us on commercially reasonable terms, or at all. If for any reason we are unable to renew our agreements with these facilities on commercially
reasonable terms or if our arrangement with one or more of our data centers is terminated, we could experience additional expense in arranging for new facilities and
support, and we may experience delays in the provisioning of our solutions until an agreement with another data center facility can be arranged. This shift to alternate
facilities could take more than 24 hours depending on the nature of the event, which could cause significant interruptions in the delivery of our solutions and
adversely affect our business and reputation. In addition, the failure of these facilities to meet our capacity requirements could result in interruptions in the
availability or functionality of our solutions or impede our ability to scale our operations.

       Furthermore, we depend on continuous and uninterrupted access to the Internet through third-party bandwidth providers to operate our business. If we lose
the services of one or more of our bandwidth providers for any reason or if their services are disrupted, we could experience disruption in our services or we could be
required to retain the services of a replacement bandwidth provider, which could increase our operating costs and harm our business and reputation.

                                                                                    21




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 177 of 526 PageID #: 1505
       Any errors, defects, disruptions or other performance problems with our solutions could harm our reputation and may damage our retailers’ businesses.
Interruptions in our solutions could cause retailers to terminate their contracts with us, which would likely reduce our net revenues and harm our business, operating
results and financial condition.

An increase in the return rate of paid retailers’ products or a change in the categories of products retailers choose to promote using digital offers could reduce
our net revenues.
       The commission revenues we receive from paid retailers are in part a function of the amount consumers purchase from paid retailers net of product returns. We
do not have control over the categories or quality of products or services that our retailers deliver, nor do we have control over the digital offers they provide us. As
a result, we rely on our historical experience for our estimate of returns. If paid retailers’ actual levels of returns are greater than the level of returns we estimate or if
paid retailers elect to use digital offer content to promote products and services with a higher return rate than what we have experienced historically, our net revenues
could decline. Because some categories of products tend to experience higher return rates than others, a shift in the types of goods consumers purchase using our
solutions could lead to an increase in returns and our net revenues could decline. Additionally, return rates in the foreign countries in which we operate are currently
higher than return rates in the U.S. If we continue to expand our operations in countries with high return rates, our operating results may be negatively affected.

Regulatory, legislative or self-regulatory developments regarding Internet privacy matters could adversely affect our ability to conduct our business.
       Consumer and industry groups have expressed concerns about online data collection and use by companies, which has resulted in the release of various
industry self-regulatory codes of conduct and best practice guidelines that are binding for member companies and that govern, among other things, the ways in
which companies can collect, use and disclose user information, how companies must give notice of these practices and what choices companies must provide to
consumers regarding these practices. We are obligated in certain cases to comply with best practices or codes of conduct addressing matters, such as the online
tracking of users or devices.

       U.S. regulatory agencies have also placed an increased focus on online privacy matters and, in particular, on online advertising activities that utilize cookies,
which are small files of non-personalized information placed on an Internet user’s computer, and other online tracking methods. Such regulatory agencies have
released, or are expected to release, reports pertaining to these matters. For example, on March 26, 2012, the Federal Trade Commission, or FTC, issued a report on
consumer privacy intended to articulate best practices for companies collecting and using consumer data. The report recommends companies adopt several practices
that could have an impact on our business, including giving consumers notice and offering them choices about being tracked across other parties’ websites and
implementing a persistent “Do Not Track” mechanism to enable consumers to choose whether to allow tracking of their online search and browsing activities,
including on mobile devices. Various industry participants have worked to develop and finalize standards relating to a Do Not Track mechanism, and such standards
may be implemented and adopted by industry participants at any time. We may be required or otherwise choose to adopt Do Not Track mechanisms, in which case
our ability to use our existing tracking technologies and permit their use by performance marketing networks and other third parties could be impaired. This could
cause our net revenues to decline and adversely affect our operating results.

        U.S. and foreign governments have enacted, considered or are considering legislation or regulations that could significantly restrict industry participants’
ability to collect, augment, analyze, use and share anonymous data, such as by regulating the level of consumer notice and consent required before a company can
employ cookies or other electronic tracking tools. A number of bills have been proposed in the U.S. Congress in the past that contained provisions that would have
regulated how companies can use cookies and other tracking technologies to collect and use information about consumers. Some of those bills also contained
provisions that would have specifically regulated the collection and use of information, particularly geolocation information, from mobile devices. At least one such
bill presently has been proposed in the U.S. Congress.
                                                                                      22




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 178 of 526 PageID #: 1506
       Additionally, the EU has traditionally imposed more strict obligations under data privacy laws and regulations. Individual EU member countries have had
discretion with respect to their interpretation and implementation of EU data privacy laws, resulting in variation of privacy standards from country to country.
Legislation and regulation in the EU and some EU member states requires companies to obtain specific types of notice and consent from consumers before using
cookies or other tracking technologies. To comply with these requirements, the use of cookies or other similar technologies may require the user’s affirmative, opt-in
consent. Additionally, in January 2012, the European Commission announced significant proposed reforms to its existing data protection legal framework that, if
implemented, may result in a greater compliance burden with respect to our operations in Europe. These reforms continue to be debated and there remains uncertainty
surrounding them both with respect to their scope and if and when they will be implemented. In addition, the European Court of Justice, or ECJ, recently found that
there is a “right to be forgotten,” which means that the user has a right to request his or her personal information be deleted. In deciding this case, the ECJ purported
to extend jurisdictional reach over foreign Internet activities. As a result of this decision, significant new restraints may be imposed on the retention of personal data
throughout the EU, which could impact the operation and growth of our business in EU.

        Changes in global privacy laws and regulations and self-regulatory regimes may force us to incur substantial costs or require us to change our business
practices. This could compromise our ability to pursue our growth strategies effectively and may adversely affect the demand for our solutions or otherwise harm our
business and financial condition. For instance, new privacy laws or regulations or changed interpretations of existing laws or regulations could require performance
marketing networks or us to take additional measures to facilitate consumer privacy preferences or to limit or cease altogether the collection, use or disclosure of data.
For example, one potential restriction on the use of cookies would allow a website that a consumer has elected to visit to continue to place cookies on the user’s
browser without explicit consent, but would require the user’s explicit consent for a third party to place its cookies on the user’s browser. A recent FTC staff report
also recommends that websites offer consumers a choice about whether the owner of the website can use third parties to track the consumer’s activity for certain
purposes. We are dependent on third parties, including performance marketing networks, to place cookies on browsers of users that visit our websites. If in the future
we are restricted from allowing cookies, if there is a material increase in the number of users who choose to opt out or block cookies and other tracking technologies,
or if performance marketing networks’ cookies or other tracking mechanisms otherwise do not function properly, our ability to generate net revenues would be
significantly impaired.

      Finally, we may be subject to foreign laws regulating online advertising even in jurisdictions where we do not have any physical presence to the extent a digital
media content provider has advertising inventory that we manage or to the extent that we collect and use data from consumers in those jurisdictions. Such laws may
vary widely around the world, making it more costly for us to comply with them. Failure to comply may harm our business and our operating results could be
adversely affected.

Changes in consumer sentiment or laws, rules or regulations regarding the use of cookies and other tracking technologies and other privacy matters could have
a material adverse effect on our ability to generate net revenues and could adversely affect our ability to collect proprietary data on consumer shopping
behavior.
       Consumers may become increasingly resistant to the collection, use and sharing of information online, including information used to deliver advertising and to
attribute credit to publishers such as us in performance marketing programs, and take steps to prevent such collection, use and sharing of information. For example,
consumer complaints and/or lawsuits regarding online advertising or the use of cookies or other tracking technologies in general and our practices specifically could
adversely impact our business.

     Consumers can currently opt out of the placement or use of most cookies for online advertising purposes by either deleting or disabling cookies on their
browsers, visiting websites that allow consumers to place an opt-out
                                                                                   23




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 179 of 526 PageID #: 1507
cookie on their browsers, which instructs participating entities not to use certain data about consumers’ online activity for the delivery of targeted advertising, or by
downloading browser plug-ins and other tools that can be set to: identify cookies and other tracking technologies used on websites; prevent websites from placing
third-party cookies and other tracking technologies on the user’s browser; or block the delivery of online advertisements on websites and applications.

       Changes in device and software features could make it easier for Internet users to prevent the placement of cookies or to block other tracking technologies. In
particular, the default settings of consumer devices and software may be set to prevent the placement of cookies unless the user actively elects to allow them. For
example, Apple’s Safari browser currently has a default setting under which third-party cookies are not accepted, and users must activate a browser setting to enable
cookies to be set. Additionally, Mozilla Corporation announced on February 25, 2013, that its Firefox browser also will not accept third-party cookies by default. On
February 22, 2012, the Digital Advertising Alliance announced that its members will work to add browser-based header signals to the set of tools by which consumers
can express their preferences not to be tracked online. As discussed above, a recent FTC report on consumer privacy calls for the development and implementation of
a persistent Do Not Track mechanism that enable consumers to choose whether to allow the tracking of their online search and browsing activities. Various industry
participants have worked to develop and finalize standards relating to a Do Not Track mechanism, and such standards may be implemented and adopted by industry
participants at any time.

       We are dependent on performance marketing networks or in some instances, retailers, to place cookies on browsers of users that visit our websites or to use
other tracking mechanisms to allow retailer sales through our marketplace to be attributed to us, and if we are restricted from allowing these or if they do not function
in a manner that allows retailer sales through our marketplace to be attributed to us, our ability to generate net revenues would be significantly impaired. In particular,
if consumer sentiment regarding privacy issues or the development and deployment of new browser solutions or other Do Not Track mechanisms results in a material
increase in the number of users who choose to opt out or block cookies and other tracking technologies or who are otherwise using browsers where they need to,
and fail to, configure the browser to accept cookies, or otherwise results in cookies or other tracking technologies not functioning properly, our ability to conduct our
business, operating results and financial condition would be adversely affected.

       In addition to this change in consumer preferences, if retailers or brands perceive significant negative consumer reaction to targeted online advertising or the
tracking of consumers’ online activities, they may determine that such advertising or tracking has the potential to negatively impact their brand. In that case,
advertisers may limit or stop the use of our solutions, and our operating results and financial condition would be adversely affected.

Our business practices with respect to data and consumer protection could give rise to liabilities or reputational harm as a result of governmental regulation,
legal requirements or industry standards relating to consumer privacy, data protection and consumer protection.
       Federal, state and international laws and regulations govern the collection, use, retention, sharing and security of data that we collect. In addition, certain laws
impose restrictions on communications with persons by email, sms text messages and other means of delivery. We are also subject to the terms of our privacy
policies and privacy-related obligations to third parties. We strive to comply with all applicable laws, regulations, self-regulatory requirements and legal obligations
relating to privacy, data protection and consumer protection, including those relating to the use of data for marketing purposes. It is possible, however, that these
requirements may be interpreted and applied in a manner that is inconsistent from one jurisdiction to another and may conflict with other rules or our practices. For
example, several Internet companies have incurred penalties for failing to abide by the representations made in their privacy policies and practices. We cannot assure
you that our practices have complied, comply, or will comply fully with all such laws, regulations, requirements and obligations. Any

                                                                                    24




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 180 of 526 PageID #: 1508
failure, or perceived failure, by us to comply with federal, state or international laws or regulations, including laws and regulations regulating privacy, data security,
marketing communications or consumer protection, our own privacy policies and practices, or other policies, self-regulatory requirements or legal obligations could
result in harm to our reputation, a loss in business, and proceedings or actions against us by governmental entities, consumers, retailers or others. Additionally, if
third parties we work with violate applicable laws, our policies or other privacy-related obligations, such violations may also put our users’ information at risk and
could in turn have an adverse effect on our business.

Government regulation of the Internet, e-commerce and mobile commerce is evolving, and unfavorable changes or failure by us to comply with these laws and
regulations could substantially harm our business and results of operations.
        We are subject to general business regulations and laws as well as regulations and laws specifically governing the Internet, e-commerce and mobile commerce,
or m-commerce, in a number of jurisdictions around the world. Existing and future regulations and laws could impede the growth of the Internet, e-commerce, m-
commerce or other online services. These regulations and laws may involve taxation, tariffs, privacy and data security, anti-spam, data protection, content,
copyrights, distribution, electronic contracts, electronic communications and consumer protection. It is not clear how existing laws and regulations governing issues
such as property ownership, sales and other taxes, libel and personal privacy apply to the Internet as the vast majority of these laws and regulations were adopted
prior to the advent of the Internet and do not contemplate or address the unique issues raised by the Internet, e-commerce or m-commerce. It is possible that general
business regulations and laws, or those specifically governing the Internet, e-commerce or m-commerce may be interpreted and applied in a manner that is
inconsistent from one jurisdiction to another and may conflict with other rules or our practices. We cannot assure you that our practices have complied, comply or
will comply fully with all such laws and regulations. Any failure, or perceived failure, by us to comply with any of these laws or regulations could result in damage to
our reputation, a loss in business, and proceedings or actions against us by governmental entities or others. Any such proceeding or action could hurt our
reputation, force us to spend significant resources in defense of these proceedings, distract our management, increase our costs of doing business, and cause
consumers and retailers to decrease their use of our marketplace, and may result in the imposition of monetary liability. We may also be contractually liable to
indemnify and hold harmless third parties from the costs or consequences of noncompliance with any such laws or regulations. In addition, it is possible that
governments of one or more countries may seek to censor content available on our websites and mobile applications or may even attempt to completely block access
to our marketplace. Adverse legal or regulatory developments could substantially harm our business. In particular, in the event that we are restricted, in whole or in
part, from operating in one or more countries, our ability to retain or increase our customer base may be adversely affected and we may not be able to maintain or
grow our net revenues as anticipated.

As we develop and provide solutions, we may be subject to additional and unexpected regulations, which could increase our costs or otherwise harm our
business.
     As we develop and provide solutions that address new market segments, we may become subject to additional laws and regulations, which could create
unexpected liabilities for us, cause us to incur additional costs or restrict our operations.

      We have begun to introduce new product offerings, which may be subject to regulation by federal, state and local authorities and by authorities in foreign
countries. For example, unlike our other solutions, in order to facilitate product offerings such as card-linked offers or gifts cards, we must acquire, store and process
consumer credit card data or other personally identifiable information. The processing of such information requires compliance with the Payment Card Industry Data
Security Standard, or PCI DSS, which compliance certification we previously obtained. Under the PCI DSS, we are required to maintain internal controls over the use,
storage and security of credit card data and other personally identifiable information to help prevent credit card fraud.
                                                                                     25




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 181 of 526 PageID #: 1509
Failure to comply with this standard or other loss of our PCI DSS compliance could result in breaches of contractual obligations with our payment processors, may
subject us to fines, penalties, damages and civil liability and could eventually prevent us from processing or accepting credit cards.

       From time to time, we may be notified of or otherwise become aware of additional laws and regulations that governmental organizations or others may claim
should be applicable to our business. Our failure to anticipate the application of these laws and regulations accurately, or other failure to comply, could create liability
for us, result in adverse publicity or cause us to alter our business practices, which could cause our net revenues to decrease, our costs to increase or our business
otherwise to be harmed.

We may face liability for, and may be subject to claims related to, inaccurate or outdated content provided to us, or content provided to us without permission,
which could require us to pay significant damages, may be extremely costly to defend even if decided in our favor and could limit our ability to operate.
        The information on our websites and mobile applications that is provided by performance marketing networks and retailers and collected from third parties
relates to digital offers from retailers. We are exposed to the risk that some of this content may contain inaccurate or outdated information about retailer products or
services or the discounts thereon, or digital offers that are not made available or intended to be made available to all consumers. This could cause consumers and
retailers to lose confidence in the information provided on our platform or become dissatisfied with our platform and result in lawsuits being filed against us.

       In addition, we may face potential liability relating to information that is published or made available through our marketplace, including information generated
by us, user-generated content and proprietary information of third parties. This content may expose us to claims related to trademark and copyright infringement and
other intellectual property rights, rights of privacy, defamation, fraud, negligence, breach of contract, tortious interference, unfairness, deceptiveness, false or
misleading advertising, personal injury torts, noncompliance with state or federal laws relating to digital offers or other theories based on the nature and content of
the information. The laws relating to the liability of service providers for activities of their users is currently unsettled both within the U.S. and internationally,
although risks related to these types of lawsuits may be enhanced in certain jurisdictions outside the U.S. where our protection from liability for third-party actions is
more unclear and where we may be less protected under local laws than we are in the U.S.

       Such claims or lawsuits could divert the time and attention of management and technical personnel away from our business and result in significant costs to
investigate and defend, regardless of the merits of the claims, as well as significant damages if we are found liable. The scope and amount of our insurance may not
adequately protect us against these types of damages. Additionally, as a result of such claims, we may elect or be compelled to remove valuable content from our
websites or mobile applications, which could decrease the usefulness of our platform for consumers and result in less traffic to our websites and less usage of our
mobile applications. If any of these events occur, our business and financial results could be adversely affected.

Our business could suffer if the jurisdictions in which we operate change the way in which they regulate user-generated content.
      Our business, including our ability to operate and expand internationally, could be adversely affected if legislation or regulations are adopted, interpreted or
implemented in a manner that is inconsistent with our current business practices related to user-generated content and that requires changes to these practices or the
design of our platform or solutions. For example, laws relating to the liability of providers of online services for activities of their users and other third parties are
currently being tested by a number of claims against third parties, including actions based on invasion of privacy and other torts, unfair competition, copyright and
trademark infringement and other theories based on the nature and content of the materials searched, the ads posted or the content provided by users. If immunities
currently afforded to websites that publish user-generated

                                                                                    26




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 182 of 526 PageID #: 1510
content are limited, we may be compelled to remove content from our platform that we would otherwise publish or restrict the types of businesses that we can
promote digital offer content for, among other changes. Such changes in law could increase our operating costs and make it more difficult for consumers to use our
platform, resulting in less consumer traffic and net revenues, and our business and operating results could suffer.

The growth of e-commerce and m-commerce in the U.S. could suffer if the federal government implements new regulations that obligate retailers, or permit
states to obligate retailers, to collect sales taxes from consumers on certain e-commerce or m-commerce transactions, which would adversely affect our growth.
       Legislation introduced in the 113th Congress in 2013, including H.R. 684 and S. 336, and approved by the U.S. Senate in May 2013, would grant states the
authority to require out-of-state retailers to collect and remit sales taxes. The adoption of remote sales tax collection legislation would result in the imposition of sales
taxes and additional costs associated with complex sales tax collection, remittance and audit compliance requirements on many of our retailers, which would make
selling online or through mobile applications less attractive for these retailers. Additionally, the introduction of new or increased taxes applicable to online
transactions could make online purchases less attractive to consumers relative to in-store retail purchases. These changes could substantially impair the growth of e-
commerce and m-commerce in the U.S., and could diminish our opportunity to derive financial benefit from our activities in the U.S.

We may be sued by third parties for infringement or other violation of their intellectual property or proprietary rights.
       Internet, advertising and e-commerce companies frequently are subject to litigation based on allegations of infringement, misappropriation, dilution or other
violations of intellectual property rights. Some Internet, advertising and e-commerce companies, including some of our competitors, own large numbers of patents,
copyrights, trademarks and trade secrets, which they may use to assert claims against us.

      Third parties have asserted, and may in the future assert, that we have infringed, misappropriated or otherwise violated their intellectual property rights.

       For instance, the use of our technology to provide our solutions could be challenged by claims that such use infringes, dilutes, misappropriates or otherwise
violates the intellectual property rights of a third party. In addition, we may face claims that content published or made available through our websites or mobile
applications violates third-party intellectual property rights. For example, retailers and other third parties frequently have complained that their trademarks, copyrights
or other intellectual property are being used on our websites without their permission and in violation of their rights or in violation of laws or regulations.

      As we face increasing competition and as a public company, the possibility of intellectual property rights claims against us grows. Such claims and litigation
may involve patent holding companies or other adverse intellectual property rights holders who have no relevant product revenue, and therefore our own pending
patents and other intellectual property rights may provide little or no deterrence to these rights holders in bringing intellectual property rights claims against us.
There may be intellectual property rights held by others, including issued or pending patents and trademarks, that cover significant aspects of our technologies,
content, branding or business methods, and we cannot assure that we are not infringing or violating, and have not violated or infringed, any third-party intellectual
property rights or that we will not be held to have done so or be accused of doing so in the future.

      Any claim that we have violated intellectual property or other proprietary rights of third parties, with or without merit, and whether or not settled out of court or
determined in our favor, could be time-consuming and costly to address and resolve, and could divert the time and attention of management and technical personnel
from our business. Furthermore, an adverse outcome of a dispute may result in an injunction and could require us

                                                                                     27




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 183 of 526 PageID #: 1511
to pay substantial monetary damages, including treble damages and attorneys’ fees, if we are found to have willfully infringed a party’s intellectual property rights.
Any settlement or adverse judgment resulting from such a claim could require us to enter into a licensing agreement to continue using the technology, content or
other intellectual property that is the subject of the claim; restrict or prohibit our use of such technology, content or other intellectual property; require us to expend
significant resources to redesign our technology or solutions; and require us to indemnify third parties. Royalty or licensing agreements, if required or desirable, may
be unavailable on terms acceptable to us, or at all, and may require significant royalty payments and other expenditures. There also can be no assurance that we
would be able to develop or license suitable alternative technology, content or other intellectual property to permit us to continue offering the affected technology,
content or services to our customers. Any of these events could harm our business, operating results and financial condition.

Failure to protect or enforce our intellectual property rights could harm our business and results of operations.
       We pursue the registration of our patentable technology, domain names, trademarks and service marks in the U.S. and in certain jurisdictions abroad. We also
strive to protect our intellectual property rights by relying on federal, state and common law rights, as well as contractual restrictions. We typically enter into
confidentiality and invention assignment agreements with our employees and contractors, and confidentiality agreements with parties with whom we conduct
business in order to limit access to, and disclosure and use of, our proprietary information. However, we may not be successful in executing these agreements with
every party who has access to our confidential information or contributes to the development of our technology or intellectual property rights. Those agreements
that we do execute may be breached, and we may not have adequate remedies for any such breach. These contractual arrangements and the other steps we have
taken to protect our intellectual property rights may not prevent the misappropriation or disclosure of our proprietary information nor deter independent development
of similar technology or intellectual property by others.

       Effective trade secret, patent, copyright, trademark and domain name protection is expensive to obtain, develop and maintain, both in terms of initial and
ongoing registration or prosecution requirements and expenses and the costs of defending our rights. We are seeking to protect our patentable technology,
trademarks and domain names in an increasing number of jurisdictions, a process that is expensive and may not be successful or which we may not pursue in every
location. We may, over time, increase our investment in protecting our intellectual property through additional patent filings that could be expensive and time-
consuming. We have two patents issued and 59 pending patent applications, including nine provisional applications. We do not know whether any of our pending
patent applications will result in the issuance of additional patents or whether the examination process will require us to narrow our claims or we may otherwise be
unable to obtain patent protection for the technology covered in our pending patent applications. Our patents, trademarks and other intellectual property rights may
be challenged by others or invalidated through administrative process or litigation. Moreover, any issued patents may not provide us with a competitive advantage
and, as with any technology, competitors may be able to develop similar or superior technologies to our own, now or in the future.

      Additionally, in the U.S., the central provisions of the Leahy-Smith America Invents Act became effective recently. Among other things, this law switched U.S.
patent rights from the former “first-to-invent” system to a “first inventor-to-file” system. This may result in inventors and companies having to file patent
applications more frequently to preserve rights in their inventions. This may favor larger competitors that have the resources to file more patent applications.

       Monitoring unauthorized use of the content on our websites and mobile applications, and our other intellectual property and technology, is difficult and
costly. Our efforts to protect our proprietary rights and intellectual property may not have been and may not be adequate to prevent their misappropriation or misuse.
Third parties from time to time copy content or other intellectual property or technology from our solutions
                                                                                    28




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 184 of 526 PageID #: 1512
without authorization and seek to use it for their own benefit. We generally seek to address such unauthorized copying or use, but we have not always been
successful in stopping all unauthorized use of our content or other intellectual property or technology, and may not be successful in doing so in the future. Further,
we may not have been and may not be able to detect unauthorized use of our technology or intellectual property, or to take appropriate steps to enforce our
intellectual property rights. Our competitors may also independently develop similar technology. Effective patent, trademark, copyright and trade secret protection
may not be available to us in every country in which our solutions or technology are hosted or available. The laws of some foreign countries may not be as protective
of intellectual property rights as those in the U.S., and mechanisms for enforcement of intellectual property rights may be inadequate. Further, legal standards relating
to the validity, enforceability and scope of protection of intellectual property rights are uncertain. The laws in the U.S. and elsewhere change rapidly, and any future
changes could adversely affect us and our intellectual property. Our failure to meaningfully protect our intellectual property rights could result in competitors offering
solutions that incorporate our most technologically advanced features, which could reduce demand for our solutions.

        We may find it necessary or appropriate to initiate claims or litigation to enforce our intellectual property rights, protect our trade secrets or determine the
validity and scope of intellectual property rights claimed by others. Litigation is inherently uncertain and any litigation of this nature, regardless of outcome or merit,
could result in substantial costs and diversion of management and technical resources, any of which could adversely affect our business and operating results. If we
fail to maintain, protect and enhance our intellectual property, our business and operating results may be harmed.

We may be unable to continue the use of our domain names, or prevent third parties from acquiring and using domain names that infringe on, are similar to, or
otherwise decrease the value of our brands, trademarks or service marks.
        We have registered domain names for our websites that we use in our business. If we lose the ability to use a domain name, whether due to trademark claims,
failure to renew the applicable registration, or any other cause, we may be forced to market our solutions under a new domain name, which could cause us substantial
harm, or to incur significant expense in order to purchase rights to the domain name in question. In addition, our competitors and others could attempt to capitalize on
our brand recognition by using domain names similar to ours. Domain names similar to ours have been registered in the U.S. and elsewhere. We may be unable to
prevent third parties from acquiring and using domain names that infringe on, are similar to, or otherwise decrease the value of our brands, trademarks or service
marks. Protecting and enforcing our rights in our domain names may require litigation, which could result in substantial costs and diversion of management’s
attention.

       ICANN (the Internet Corporation for Assigned Names and Numbers), the international authority over top-level domain names, recently increased the number
of generic top-level domains, or “TLDs.” This may allow companies or individuals to create new web addresses that appear to the right of the “dot” in a web address,
beyond such long-standing TLDs as “.com,” “.org” and “.gov.” ICANN may also add additional TLDs in the future. As a result, we may be unable to maintain
exclusive rights to all potentially relevant or desirable domain names in the United States or in other countries in which we operate, which may harm our business.
Furthermore, attempts may be made by third parties to register our trademarks as new TLDs or as domain names within new TLDs, and we may be required to enforce
our rights against such registration attempts, which could result in significant expense and the diversion of management’s attention.

The consumer traffic to our websites and mobile applications may decline and our business may suffer if other companies copy information from our platform
and publish or aggregate it with other information for their own benefit.
        From time to time, other companies copy information or content from our platform, through website scraping, robots or other means, and publish or aggregate
it with other information for their own benefit. When third parties copy, publish or aggregate content from our platform, it makes them more competitive, and
decreases the likelihood that consumers will visit our websites or use our mobile applications to search and

                                                                                    29




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 185 of 526 PageID #: 1513
discover the information they seek, which could negatively affect our business, results of operations and financial condition. We may not be able to detect such
third-party conduct in a timely manner or at all and, even if we are able to identify these situations, we may not be able to prevent them and have not always been able
to prevent them in the past. In some cases, particularly in the case of websites operating outside of the U.S., our available remedies may be inadequate to protect us
against such practices. In addition, we may be required to expend significant financial or other resources to successfully enforce our rights.

Indemnity provisions in various agreements potentially expose us to substantial liability for intellectual property infringement, violation of law and other losses.
       Our agreements with retailers, performance marketing networks and other third parties may include indemnification provisions under which we agree to
indemnify them for losses suffered or incurred as a result of claims of intellectual property infringement, sales taxes due as a result of our activities within a state or
other liabilities relating to or arising from our products, services or other contractual obligations, including noncompliance with any laws, regulations, self-regulatory
requirements or other legal obligations relating to privacy, data protection and consumer protection or any inadvertent or unauthorized use or disclosure of data that
we store or handle as part of operating our business. Any such proceeding or action, and any related indemnification obligation, could hurt our reputation, force us
to incur significant expenses in defense of these proceedings, distract our management, increase our costs of doing business and cause consumers and retailers to
decrease their use of our marketplace, and may result in the imposition of monetary liability. The term of these indemnity provisions generally survives termination or
expiration of the applicable agreement.

We rely on information technology to operate our business and maintain competitiveness, and any failure to adapt to technological developments or industry
trends could harm our business.
       We depend on the use of information technologies and systems. As our operations grow in size and scope, we must continuously improve and upgrade our
systems and infrastructure while maintaining or improving the reliability and integrity of our infrastructure. Our future success also depends on our ability to adapt
our systems and infrastructure to meet rapidly evolving consumer trends and demands while continuing to improve the performance, features and reliability of our
solutions in response to competitive services and product offerings. The emergence of alternative platforms such as smartphones and tablets and the emergence of
niche competitors who may be able to optimize products, services or strategies for such platforms will require new investment in technology. New developments in
other areas, such as cloud computing, could also make it easier for competition to enter our markets due to lower up-front technology costs. In addition, we may not
be able to maintain our existing systems or replace or introduce new technologies and systems as quickly as we would like or in a cost-effective manner.

Some of our solutions contain open source software, which may pose particular risks to our proprietary software and solutions.
       We use open source software in our solutions and will use open source software in the future. Some licenses governing our use of open source software
contain requirements that we make available source code for modifications or derivative works we create based upon the open source software, and that we license
such modifications or derivative works under the terms of a particular open source license or other license granting third parties certain rights of further use. By the
terms of certain open source licenses, we could be required to release the source code of our proprietary software, and to make our proprietary software available
under open source licenses, if we combine our proprietary software with open source software in certain manners. Although we monitor our use of open source
software, we cannot assure you that all open source software is reviewed prior to use in our solutions, that our developers have not incorporated open source
software into our solutions, or that they will not do so in the future. Additionally, the terms of many open source licenses to which we are subject have not been
interpreted by U.S. or foreign courts. There is a risk that open source software licenses could be construed in a manner that imposes unanticipated conditions or
restrictions on our ability to market or provide
                                                                                    30




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 186 of 526 PageID #: 1514
our solutions. In addition, the terms of open source software licenses may require us to provide software that we develop using such open source software to others
on unfavorable license terms. As a result of our current or future use of open source software, we may face claims or litigation, be required to release our proprietary
source code, pay damages for breach of contract, re-engineer our solutions, discontinue making our solutions available in the event re-engineering cannot be
accomplished on a timely basis or take other remedial action. Any such re-engineering or other remedial efforts could require significant additional research and
development resources, and we may not be able to successfully complete any such re-engineering or other remedial efforts. Further, in addition to risks related to
license requirements, use of certain open source software can lead to greater risks than use of third-party commercial software, as open source licensors generally do
not provide warranties or controls on the origin of software. Any of these risks could be difficult to eliminate or manage, and, if not addressed, could have a negative
effect on our business, financial condition and operating results.

We are subject to international business uncertainties that could adversely affect our operations and operating results.
       Our net revenues from operations outside the U.S. comprised 21.8% of our net revenues in 2014. Currently, we operate websites marketing to residents of the
U.K., France, the Netherlands, Germany and Canada. We currently have operations in the U.K., France and the Netherlands. We intend to expand our existing
operations in these countries as well as potentially establish a presence in additional countries to grow our international sales. Operating in foreign countries requires
significant resources and management attention, and we have limited experience entering new geographic markets. In addition, the varying commercial and Internet
infrastructure in other countries may make it difficult for us to replicate our business model. In many countries, we compete with local companies that have more
experience in their respective markets than we do, and we may not benefit from first-to-market advantages. To achieve widespread acceptance in new countries and
markets, we must continue to tailor our solutions and business model to the unique circumstances of such countries and markets, which can be difficult and costly.
Failure to adapt practices and models effectively to each country into which we expand could slow our international growth. We cannot assure you that our
international efforts will be successful. International sales and operations may be subject to risks such as:
      •      competition with local or foreign companies entering the same markets;
      •      the suitability, compatibility and successful implementation of the shared information technology infrastructure that we are developing to power our
             marketplace in certain of our international markets;
      •      the cost and resources required to localize our solutions, while maintaining retailer and consumer satisfaction such that our marketplace will continue to
             attract high quality retailers;
      •      difficulties in staffing and managing foreign operations due to distance, time zones, language and cultural differences;
      •      higher product return rates;
      •      burdens of complying with a wide variety of laws and regulations, including regulation of digital offer terms, Internet services, privacy and data
             protection, bulk emailing and anti-competition regulations, which may limit or prevent us from offering of our solutions in some jurisdictions or limit our
             ability to enforce contractual obligations;
      •      adverse tax effects and foreign exchange controls making it difficult to repatriate earnings and cash;
      •      political and economic instability;
      •      terrorist activities and natural disasters;
      •      differing employment practices and laws and labor disruptions;
      •      technology compatibility;

                                                                                    31




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 187 of 526 PageID #: 1515
      •      credit risk and higher levels of payment fraud;
      •      increased financial accounting and reporting burdens and complexities and difficulties in implementing and maintaining adequate internal controls;
      •      slower adoption of the Internet as an advertising, broadcast and commerce medium in certain of those markets as compared to the U.S.;
      •      lower levels of consumer spending and fewer opportunities for growth compared to the U.S.;
      •      preference for local vendors; and
      •      different or lesser degrees of intellectual property protection.

      In addition, the U.S. has in the past proposed, and is currently evaluating, changes to the corporate tax structure that would include taxation of offshore
earnings of U.S. businesses. If this were to occur, our effective tax rates would likely increase. Further, we are subject to U.S. and foreign legislation, such as the
Foreign Corrupt Practices Act and the U.K. Bribery Act. While we maintain high standards of ethical conduct, our policies, training and monitoring of compliance
with applicable anti-corruption laws are at an early stage of development. If any of our employees or agents were to violate these laws in the conduct of our business,
we could be subject to substantial penalties and our reputation could be impaired.

       These factors could have an adverse effect on our net revenues from advertisers located outside the U.S. and, consequently, on our business and operating
results.

We may be unable to identify suitable candidates for strategic transactions, effectively integrate newly acquired businesses or technology, or achieve expected
operating results from acquisitions or other strategic transactions.
       Part of our growth strategy is to increase our net revenues and improve our operating results through the acquisition of, or entry into other strategic
transactions such as joint ventures or partnerships with, similar or complementary businesses. There can be no assurance that suitable candidates for acquisitions or
other strategic transactions will be identified or, if suitable candidates are identified, that strategic transactions can be completed on acceptable terms, if at all.

       Since our inception, we have completed more than 10 acquisitions and numerous other strategic transactions, and we may continue to make acquisitions or
other strategic transactions such as joint ventures or partnerships in the future. Our success will depend in part on our ability to identify, negotiate, and complete
strategic transactions and integrate acquired businesses or technology and, if necessary, satisfactory debt or equity financing to fund those transactions. As is the
case with our current debt facility, if we finance a strategic transaction with debt financing, we will incur interest expense and may have to comply with financing
covenants or secure the debt obligations with our assets. Mergers and acquisitions and other strategic transactions are inherently risky, and any transactions we
complete may not be successful. Any strategic transactions we undertake in the future would involve numerous risks, any of which could have a material adverse
effect on our business and the market price of our common stock, including the following:
      •      use of cash resources and incurrence of debt and contingent liabilities in funding strategic transactions, which may limit our operational flexibility and
             other potential uses of our cash, including stock repurchases, dividend payments and retirement of outstanding indebtedness;
      •      expected and unexpected costs incurred in identifying and pursuing strategic transactions and performing due diligence regarding potential strategic
             transactions that may or may not be successful;
      •      failure of the acquired company to achieve anticipated consumer traffic, revenue, earnings, cash flows or other desired technological goals;
      •      our responsibility for the liabilities of the businesses we acquire, including the assumption of liabilities that were not disclosed to us or that exceed our
             estimates;
                                                                                    32




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 188 of 526 PageID #: 1516
      •       difficulties in integrating and managing the combined operations, technologies and solutions;
      •       failure to identify all of the problems, liabilities or other shortcomings or challenges of a counterparty to a strategic transaction or an acquired company,
              including issues related to intellectual property, solution quality or architecture, regulatory compliance practices, revenue recognition or other
              accounting practices or employee or customer issues;
      •       diversion of management’s attention or other resources from our existing business;
      •       inability to maintain the key business relationships and the reputations of the businesses we acquire;
      •       difficulties in assigning or transferring technology or intellectual property licensed by acquired companies from third parties to us or our subsidiaries;
      •       uncertainty of entry into markets in which we have limited or no prior experience or in which competitors have stronger market positions;
      •       our dependence on unfamiliar retailers or performance marketing networks of the companies we acquire;
      •       insufficient incremental revenue to offset our increased expenses associated with strategic transactions;
      •       our inability to maintain internal standards, controls, procedures and policies;
      •       challenges in integrating and auditing the financial statements of acquired companies that have not historically prepared financial statements in
              accordance with U.S. generally accepted accounting principles;
      •       impairment of goodwill or other intangible assets such as trademarks or other intellectual property arising from acquisitions;
          •   amortization of expenses related to acquired intangible assets and other adverse accounting consequences;
      •       potential loss of key employees from the companies we acquire, as has occurred after previous acquisitions;
      •       dilution of our stockholders’ ownership interests if we finance all or a portion of the purchase price of any strategic transactions by issuing equity; and
      •       litigation or other claims from the counterparty to the strategic transaction, including claims from former stockholders, claims related to intellectual
              property infringement or other matters or various commercial or tort claims.

       Further, we rely heavily on the representations and warranties provided to us by counterparties to strategic transactions, including the sellers of acquired
companies and assets, including as they relate to creation of, ownership of and rights in intellectual property, existence of open source code, existence of
encumbrances and operating restrictions and compliance with laws and contractual requirements. If any of these representations and warranties are inaccurate or
breached, such inaccuracy or breach could result in costly litigation and assessment of liability for which there may not be adequate recourse against such sellers, in
part due to contractual time limitations and limitations of liability.

We may need additional capital in the future, which may not be available to us on favorable terms, or at all, and may dilute your ownership of our Series 1
common stock.
       As of January 1, 2015, we have an aggregate of 81,840,475 shares of Series 1 common stock authorized but unissued and not reserved for issuance under our
stock option plans or otherwise. We may issue all of these shares without any action or approval by our stockholders, subject to certain limitations of the NASDAQ
Global Select Market. We may require additional capital from equity or debt financing in the future in order to take advantage of strategic opportunities, or to support
our existing business. We may not be able to secure timely
                                                                                     33




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 189 of 526 PageID #: 1517
additional financing on favorable terms, or at all. The terms of any additional financing may place limits on our financial and operating flexibility, including our ability
to issue or repurchase equity, develop new or enhanced existing products, complete acquisitions or otherwise take advantage of business opportunities. If we raise
additional funds or finance acquisitions through further issuances of equity, convertible debt securities or other securities convertible into equity, you and our other
stockholders could suffer significant dilution in your percentage ownership of our company, and any new securities we issue could have rights, preferences and
privileges senior to those of holders of our Series 1 common stock. If we are unable to obtain adequate financing or financing on terms satisfactory to us, if and when
we require it, our ability to grow or support our business and to respond to business challenges could be significantly limited.

If our management team or other key employees do not remain with us in the future, our business, operating results and financial condition could be adversely
affected.
       We have been successful in attracting a knowledgeable and talented management team and key operating personnel. Our future success depends in large part
on our ability to attract and retain these employees. Our senior management team’s in-depth knowledge of and deep relationships with the participants in our
industry are extremely valuable to us and there can be no assurance that our senior management team will remain with us in the future. For example, in 2014, our chief
financial officer resigned from his position.

      Our business requires skilled technical engineering, marketing, product and sales personnel, who are in high demand and are often subject to competing offers.
Competition for qualified employees is intense in our industry, and the loss of even a few qualified employees, or an inability to attract, retain and motivate additional
highly skilled employees required for the planned expansion of our business, could harm our operating results and impair our ability to grow.

      To attract and retain key personnel, we use various measures, including an equity incentive program and incentive bonuses for executive officers and other
employees. These measures may not be enough to attract and retain the personnel we require to operate our business effectively. For example, we have a number of
employees who were granted stock options that have an exercise price per share that is higher than the current fair market value. Those employees may feel they are
not sufficiently incentivized to remain at our company. Conversely, we also have a number of employees who were granted stock options that have an exercise price
per share that is lower than the current fair market value. If we are successful, these employees may choose to exercise their options and sell the shares, recognizing a
substantial gain. As a result, it may be difficult for us to retain such employees.

Our current management team has a limited history of working together and may not be able to execute our business plan.
       Certain members of our senior management team have only recently joined our management team or assumed their roles. As such, our current management
team has worked together for only a limited period of time and has a limited track record of executing our business plan as a team. In addition, we expect to fill several
positions in our senior management team in the current fiscal year. Accordingly, it is difficult to predict whether our management team, individually and collectively,
will be effective in operating our business.

If we are unable to attract additional sales representatives, or if a significant number of our sales representatives leave us, our ability to increase our net
revenues could be negatively impacted.

     Our ability to expand our business will depend, in part, on our ability to attract additional sales representatives in the U.S. and in international markets.
Competition for qualified sales representatives can be intense, and we may be unable to hire additional team members when we need them or at all. Any difficulties we
                                                                                     34




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 190 of 526 PageID #: 1518
experience in attracting additional sales representatives could have a negative impact on our ability to expand our retailer base, increase net revenues and continue
our growth.

       In addition, we must retain our current retailer and brand solutions team members and our international sales representatives and properly incentivize them to
obtain new retailer and brand relationships. If a significant number of our sales representatives were to leave us or join our competitors, our net revenues could be
negatively impacted. In certain circumstances, we have entered into agreements with our sales representatives that contain non-compete provisions to mitigate this
risk, but we may need to litigate to enforce our rights under these agreements, which could be time-consuming, expensive and ineffective. A significant increase in
the turnover rate among our sales representatives could also increase our recruiting costs and decrease our operating efficiency, which could lead to a decline in our
net revenues and profitability.

If we cannot maintain our corporate culture as we grow, we could lose the innovation, teamwork and focus that contribute to our business.
       We believe that a critical component of our success has been our corporate culture, which we believe fosters innovation, encourages teamwork, cultivates
creativity and promotes focus on execution. We have invested and continue to invest substantial time, energy and resources in building a highly collaborative team
that works together effectively in an environment designed to promote openness, honesty, mutual respect and the pursuit of common goals. As we continue to
develop the infrastructure of a public company and continue to grow, we may find it difficult to maintain these valuable aspects of our corporate culture and to attract
competent personnel who are willing to embrace our culture. Any failure to preserve our culture could negatively impact our future success, including our ability to
attract and retain personnel, encourage innovation and teamwork and effectively focus on and pursue our corporate objectives.

Our business relies in part on email and other messaging, and any technical, legal or other restrictions on the sending of emails or messages or an inability to
timely deliver such communications could harm our business.
       Our business is in part dependent upon email and other messaging. We provide emails and mobile alerts and other messages to consumers informing them of
the offers on our websites and mobile applications, and we believe these communications help generate a portion of our net revenues. Because of the importance of
email and other messaging services to our business, if we are unable to successfully deliver emails or other messages to consumers, if there are legal restrictions on
delivering these messages to consumers, or if consumers do not open our emails or messages, our net revenues and profitability could be adversely affected.
Changes in how webmail applications organize and prioritize email may result in our emails being delivered in a less prominent location in a consumer’s inbox or
viewed as “spam” by consumers and may reduce the likelihood of that consumer opening our emails. Actions by third parties to block, impose restrictions on or
charge for the delivery of emails or other messages could also harm our business. From time to time, Internet service providers or other third parties may block bulk
email transmissions or otherwise experience technical difficulties that result in our inability to successfully deliver emails or other messages to consumers. Changes in
the laws or regulations that limit our ability to send such communications or impose additional requirements upon us in connection with sending such
communications would also adversely impact our business. We also rely on social networking messaging services to send communications. Changes to the terms of
these social networking services to limit promotional communications, any restrictions that would limit our ability or our customers’ ability to send communications
through their services, disruptions or downtime experienced by these social networking services or decline in the use of or engagement with social networking
services by consumers could harm our business.

       We rely on a third-party service for the delivery of daily emails, and delay or errors in the delivery of such emails or other messaging we send have occurred
and may in the future occur and be beyond our control, which could result in damage to our reputation or harm our business, financial condition and operating
results. If we
were unable to use our current email service or other messaging services, alternate services are available;
                                                                                   35




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 191 of 526 PageID #: 1519
however, we believe our results could be impacted for some period if we transition to a new provider. Any disruption or restriction on the distribution of our emails or
other messages, termination or disruption of our relationship with our messaging service providers, including our third-party service that delivers our emails, or any
increase in our costs associated with our email and other messaging activities could harm our business.

The intended tax benefits of our corporate structure and intercompany arrangements depend on the application of the tax laws of various jurisdictions and on
how we operate our business.
       Our corporate structure and intercompany arrangements, including the manner in which we develop, value, and use our intellectual property and the transfer
pricing of our intercompany transactions, are intended to reduce our worldwide effective tax rate. We completed a restructuring of our non-U.S. entities to streamline
our European operations, effective January 1, 2014, and we may implement other such structures and arrangements in the future. The application of the tax laws of
various jurisdictions, including the U.S., to our international business activities is subject to interpretation and depends on our ability to operate our business in a
manner consistent with our corporate structure and intercompany arrangements. The taxing authorities of the jurisdictions in which we operate may challenge our
methodologies for valuing developed technology or intercompany arrangements, including our transfer pricing, or determine that the manner in which we operate our
business does not achieve the intended tax consequences, which could increase our worldwide effective tax rate and harm our financial position and results of
operations.

       Our corporate structure includes legal entities located in jurisdictions with income tax rates lower than the U.S. statutory tax rate. Our intercompany
arrangements allocate income to such entities in accordance with arm’s-length principles and commensurate with functions performed, risks assumed and ownership
of valuable corporate assets. We believe that income taxed in certain foreign jurisdictions at a lower rate relative to the U.S. statutory rate will have a beneficial impact
on our worldwide effective tax rate.

       Significant judgment is required in evaluating our tax positions and determining our provision for income taxes. During the ordinary course of business, there
are many transactions and calculations for which the ultimate tax determination is uncertain. For example, our effective tax rates could be adversely affected by
earnings being lower than anticipated in countries where we have lower statutory rates and higher than anticipated in countries where we have higher statutory rates,
by changes in foreign currency exchange rates or by changes in the relevant tax, accounting and other laws, regulations, principles and interpretations. As we
operate in numerous taxing jurisdictions, the application of tax laws can be subject to diverging and sometimes conflicting interpretations by tax authorities of these
jurisdictions. It is not uncommon for taxing authorities in different countries to have conflicting views, for instance, with respect to, among other things, the manner
in which the arm’s length standard is applied for transfer pricing purposes, or with respect to the valuation of intellectual property. In addition, tax laws are dynamic
and subject to change as new laws are passed and new interpretations of the law are issued or applied.

       Our existing corporate structure and intercompany arrangements have been implemented in a manner we believe is in compliance with current prevailing tax
laws. However, the tax benefits which we intend to derive from our current and any future intercompany transactions could be undermined if we are unable to adapt
the manner in which we operate our business and if tax laws change.

The enactment of legislation implementing changes in the U.S. taxation of international business activities or the adoption of other tax reform policies, within
the U.S. or internationally, could materially impact our financial condition and results of operations.
       The current administration has made public statements indicating that it has made international tax reform a priority, and key members of the U.S. Congress
have conducted hearings and proposed new legislation. Recent changes to U.S. tax laws, including limitations on the ability of taxpayers to claim and utilize foreign
tax credits and the deferral of certain tax deductions until earnings outside of the U.S. are repatriated to the U.S., as well as changes to U.S. tax laws that may be
enacted in the future, could impact the tax treatment of our foreign
                                                                                     36




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 192 of 526 PageID #: 1520
earnings, as well as cash and cash equivalent balances we currently maintain outside of the U.S. We are also subject to the taxation regimes of numerous foreign
jurisdictions where our subsidiaries are organized or operate. Due to economic and political conditions, tax rates and policies in the U.S. or internationally may be
subject to significant change, and as a result of the expanding scale of our international business activities, any changes in the U.S. or foreign taxation of such
activities may increase our worldwide effective tax rate and harm our financial condition and results of operations.

We rely on performance marketing networks and retailers to determine the amount payable to us accurately. If their reports are inaccurate or delayed, our
operating results could be harmed and we could experience fluctuations in our performance.
        Our performance marketing networks and retailers typically pay us on a monthly basis based upon sales generated from digital offers. We rely on our
performance marketing networks and retailers to report accurately and in a timely manner the amount of commission revenues earned by us. We calculate our net
revenues, prepare our financial reports, projections and budgets and direct our advertising, marketing and other operating efforts based on reports we receive from
our performance marketing networks and retailers. It is difficult for us to determine independently whether our performance marketing networks or retailers are
reporting all revenue data due to us. We have occasionally experienced instances of incomplete or delayed reports from our performance marketing networks and
retailers, and we generally do not have the contractual right to audit our performance marketing networks or retailers. We have also experienced instances where
payments may not be made by retailers through performance marketing networks, which can increase the likelihood that accounts receivable will be written off as
uncollectible. To the extent that our performance marketing networks or retailers fail to report accurately the amount of net revenues payable to us in a timely manner
or at all, we will not recognize and collect net revenues to which we are entitled, which could harm our operating results. If we are allowed to audit a performance
marketing network or retailer and do so, or if we otherwise dispute the accuracy of a revenue report a performance marketing network or retailer has delivered to us,
our recognition of net revenues to which we may ultimately be entitled could be delayed. Conversely, if a performance marketing network or retailer delivers a report
overstating the amount of net revenues earned by us in one period and attempts to reverse the overpayment in a subsequent period, whether by seeking a refund
from us or reducing a future payment due to us, our recognition of revenue could be overstated. Any such delay or overstatement in our revenue recognition could
harm our business and operating results.

        We obtain the revenue reporting information from our performance marketing networks using a variety of methods, including the use of file transfer protocol
file feeds, various application programming interfaces provided by the performance marketing networks and manual downloads of data from the performance
marketing networks’ web portals. The use of any of these methods, in isolation, inherently subjects us to lower levels of internal control over revenue data, which
could result in a misstatement of our net revenues. We have automated the process for collecting a substantial portion of the data necessary to record our net
revenues. We currently augment this automated data collection process with manual validation of data from certain of the performance marketing networks’ web
portals to help minimize risk of error. However, our validation methods may evolve over time. We cannot guarantee our ability to detect all errors in the data obtained
automatically, which could affect our ability to accurately report our net revenues.

If we are unable to comply with all covenants of our current and future debt arrangements, and if our lenders fail to waive any violation of those covenants by
us, we could be subject to substantial penalties, which would impair our ability to operate and adversely affect our operating results.
       We currently have a term debt facility that provides us with cash, which we use to fund our operations and which requires us to comply with a number of
restrictive covenants. We may enter into other debt arrangements in the future, which may contain similar or additional restrictive covenants. We are currently
subject to covenants related to minimum trailing twelve-month EBITDA levels, a total debt to EBITDA ratio, a senior secured debt to EBITDA ratio, and a fixed
charge coverage ratio (each as more fully described in our second amended and
                                                                                   37




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 193 of 526 PageID #: 1521
restated revolving credit and term loan agreement), and the defense of our intellectual and other property, among others. We may become subject to additional
covenants in connection with future debt arrangements. If we are unable to comply with one or more covenants applicable to us and our lenders are unwilling to
waive our noncompliance, our lenders may have the right to terminate their commitments to lend to us, cause all amounts outstanding to become due and payable
immediately, sell certain of our assets which are collateral for our obligations upon the satisfaction of certain conditions and take other measures which may impair
our operations. If funds under our loan arrangements become unavailable or if we are forced unexpectedly to repay amounts outstanding under our loan
arrangements, our assets and cash flow may be insufficient to make such repayments or may leave us with insufficient funds to continue our operations as planned
and would have a material adverse effect on our business.

We are subject to currency exchange risk in connection with our international business operations and are exposed to interest rate risk.
       Cash inflows and outflows in our international operations are typically denominated in currencies other than the U.S. dollar, which is our functional currency
for financial reporting purposes. For 2014, 2013, and 2012 approximately 21.8%, 20.6% and 17.1%, respectively, of our net revenues were denominated in such foreign
currencies. In addition, certain intercompany indebtedness between us and a foreign subsidiary, which uses the Euro as its functional currency, is dollar
denominated. Our reliance on and exposure to foreign currencies subjects our financial results to fluctuations in currency exchange rates and changes in the
proportion of our net revenues and expenses attributable to each of our foreign locations. For example, we recognized a foreign exchange loss of $0.9 million and a
foreign exchange gain of $0.7 million in 2014 and 2013, respectively. In addition, we expect our exposure to fluctuations in foreign exchange rates to increase as we
expand our business in existing and new international markets and when the exchange rates strengthen or weaken against the U.S. dollar. We began entering into
hedging arrangements related to our intercompany indebtedness in December 2014, and we expect to continue to enter into hedging arrangements in the future in
order to manage our exposure to foreign currency fluctuations, but such activity may not completely eliminate fluctuations in our operating results. Foreign currency
exchange rate fluctuations adversely impacted our profitability in 2014 and may continue to do so in the future.

      In addition, we face exposure to fluctuations in interest rates for amounts outstanding under our credit facility, which may increase our borrowing costs,
adversely impacting our profitability.

We may be required to record a significant charge to earnings if our goodwill or amortizable intangible assets become impaired.
       We are required under GAAP to review our amortizable intangible assets for impairment when events or changes in circumstances indicate the carrying value
may not be recoverable. Goodwill is required to be tested for impairment at least annually. Conditions that would necessitate an impairment assessment include a
significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or any other significant adverse
change that would indicate that the carrying amount of an asset or group of assets may not be recoverable. The events and circumstances we consider include the
business climate, legal factors, operating performance indicators and competition. We may be required to record a significant charge to earnings in our consolidated
financial statements during the period in which any impairment of our goodwill or amortizable intangible assets is determined. This could adversely impact our results
of operations.

                                                                                   38




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 194 of 526 PageID #: 1522
Risks Related to Ownership of Our Common Stock
Our stock price is highly volatile.
       The trading price of our common stock has been, and is likely to continue to be, highly volatile. Since shares of our common stock were sold in our initial
public offering in July 2013 at a price of $21.00 per share, the reported high and low sales prices of our Series 1 common stock has ranged from $13.29 to $48.73 per
share through December 31, 2014. The trading price of our stock has been and is likely to continue to be subject to wide fluctuations in response to various factors,
including the risk factors described in this section and elsewhere in this Annual Report on Form 10-K, and other factors beyond our control. Factors affecting the
trading price of our common stock include:
      •      variations in our operating results or the operating results of similar companies;
      •      announcements of technological innovations, new services or service enhancements and strategic alliances or agreements by us or by our competitors;
      •      periodic changes to search engine algorithms that lead to actual or perceived decreases in traffic to our websites;
      •      marketing and advertising initiatives by us or our competitors;
      •      the gain or loss of retailer relationships;
      •      threatened or actual litigation;
      •      major changes in our management;
      •      recruitment or departure of key personnel;
      •      changes in the estimates of our operating results or changes in recommendations by any securities analysts that follow our Series 1 common stock;
      •      market conditions in our industry, the industries of our customers and the economy as a whole;
      •      the overall performance of the equity markets;
      •      sales of shares of our Series 1 common stock by existing stockholders, including our directors and executive officers and their affiliates;
      •      our share repurchase program;
      •      volatility in our stock price, which may lead to higher stock-based compensation expense under applicable accounting standards;
      •      reaction to our press releases or other public announcements and filings with the SEC;
      •      rumors and market speculation involving us or other companies in our industry;
      •      raising additional capital from any equity or debt financing in the future; and
      •      adoption or modification of regulations, policies, procedures or programs applicable to our business

       In addition, the stock market in general and the market for e-commerce companies in particular, have experienced extreme price and volume fluctuations that
have often been unrelated or disproportionate to the operating performance of those companies. Broad market and industry factors may harm the market price of our
Series 1 common stock regardless of our actual operating performance. Each of these factors, among others, could adversely affect your investment in our Series 1
common stock. Some companies that have had volatile market prices for their securities have had securities class action lawsuits filed against them. If a suit were filed
against us, regardless of its merits or outcome, it could result in substantial costs and divert management’s attention.

                                                                                    39




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 195 of 526 PageID #: 1523
Insiders have substantial control over us, and this control may limit our stockholders’ ability to influence corporate matters and delay or prevent a third party
from acquiring control over us.
As of January 31, 2015, our directors and executive officers and their affiliates beneficially owned, in the aggregate, approximately 30.4% of our outstanding Series 1
common stock. This concentration of ownership may adversely affect the trading price for our Series 1 common stock because investors often perceive
disadvantages in owning stock in companies with concentrated ownership. In addition, these stockholders will be able to exercise influence over all matters requiring
stockholder approval, including the election of directors and approval of corporate transactions, such as a merger or other sale of our company or its assets. This
concentration of ownership could limit your ability to influence corporate matters and may have the effect of delaying or preventing a change in control, including a
merger, consolidation or other business combination involving us, or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain
control, even if that change in control would benefit our other stockholders.

Our stock price could decline due to the large number of outstanding shares of our common stock eligible for future sale.
      Sales of substantial amounts of our common stock in the public market, or the perception that these sales could occur, could cause the market price of our
common stock to decline. These sales could also make it more difficult for us to sell equity or equity-related securities in the future at a time and price that we deem
appropriate.

       As of December 31, 2014 we had 54,253,452 shares of common stock outstanding. Shares beneficially owned by our affiliates and employees are subject to
volume and other restrictions under Rules 144 and 701 under the Securities Act of 1933, as amended, or the Securities Act, various vesting agreements, our insider
trading policy and any applicable 10b5-1 trading plan.

       In addition, we have registered 12,896,037 shares of Series 1 common stock that we have issued and may issue under our equity plans (1,746,668 shares of
which were issued and outstanding as of December 31, 2014), and intend to register an additional 2,712,646 shares of Series 1 common stock that were added to our
equity plans in January 2015 by virtue of those plans’ evergreen provisions. These shares can be freely sold in the public market upon issuance, subject in some
cases to volume and other restrictions under Rules 144 and 701 under the Securities Act, and various vesting agreements. In addition, some of our employees,
including some of our named executive officers, have entered into 10b5-1 trading plans regarding sales of shares of our Series 1 common stock. If any of these
additional shares are sold, or if it is perceived that they will be sold, in the public market, the trading price of our common stock could decline.

       As of January 31, 2015, holders of approximately 27.5% of our common stock were entitled to rights with respect to the registration of these shares under the
Securities Act. If we register their shares of common stock, these stockholders could sell those shares in the public market without being subject to the volume and
other restrictions of Rule 144 and Rule 701.

Our responsibilities as a public company may cause us to incur significant costs, divert management’s attention and affect our ability to attract and retain
qualified board members and executives.
       We are subject to the reporting requirements of the Securities Exchange Act of 1934, the Sarbanes-Oxley Act, including the requirements of Section 404, as well
as rules and regulations subsequently implemented by the SEC, the Public Company Accounting Oversight Board and the NASDAQ Global Select Market.
Compliance with these public company requirements has made some activities more time-consuming. It has also increased our legal and financial compliance costs
and demand on our systems and resources. For example, we have created new board committees and adopted new internal controls and disclosure controls and
procedures. In addition, we have incurred and will continue to incur additional expenses associated with our SEC reporting requirements. Furthermore, if we identify
any issues in complying with those requirements (for example, if we or
                                                                                    40




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 196 of 526 PageID #: 1524
our auditors identify a material weakness or significant deficiency in our internal control over financial reporting), we could incur additional costs rectifying those
issues, and the existence of those issues could adversely affect us, our reputation or investor perceptions of us. Advocacy efforts by stockholders and third parties
may also prompt additional changes in governance and reporting requirements, which could further increase our costs. It also may be more difficult for us to attract
and retain qualified persons to serve on our board of directors or as executive officers.

       In addition, changing laws, regulations and standards relating to public disclosure and corporate governance are creating uncertainty for public companies,
increasing legal and financial compliance costs and making some activities more time consuming. These laws, regulations and standards are subject to varying
interpretations, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This could result
in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to our disclosures and to our governance practices. We
have invested, and intend to continue to invest, resources to comply with evolving laws, regulations and standards, and this investment may result in increased
general and administrative expenses and a diversion of management’s time and attention away from activities that generate revenue and help grow our business.

If we fail to maintain proper and effective internal controls, our ability to produce accurate and timely financial statements could be impaired, which could
harm our operating results, our ability to operate our business and investors’ views of us.
       Ensuring that we have adequate internal financial and accounting controls and procedures in place so that we can produce accurate financial statements on a
timely basis is a costly and time-consuming effort that needs to be re-evaluated frequently. Our internal control over financial reporting is a process designed to
provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP. We recently
completed the process of documenting, reviewing and improving our internal controls and procedures for compliance with Section 404 of the Sarbanes-Oxley Act,
which requires annual management assessment of the effectiveness of our internal control over financial reporting. If we fail to maintain proper and effective internal
controls, our ability to produce accurate and timely financial statements could be impaired, which could harm our operating results, harm our ability to operate our
business, and reduce the trading price of our stock.

We cannot guarantee that we will repurchase our common stock pursuant to our recently announced share repurchase program or that our share repurchase
program will enhance long-term stockholder value. Share repurchases could also increase the volatility of the price of our common stock and could diminish
our cash reserves.
     In February 2015, our Board of Directors authorized a share repurchase program. Under the program, we are authorized to repurchase shares of Series 1
common stock for an aggregate purchase price not to exceed $100 million, over the 24-month period following the program’s approval by our Board.

       Although the Board has authorized the share repurchase program, the share repurchase program does not obligate us to repurchase any specific dollar amount
or to acquire any specific number of shares. The timing and amount of repurchases, if any, will depend upon several factors, including market and business
conditions, the trading price of our Series 1 common stock and the nature of other investment opportunities. The repurchase program may be limited, suspended or
discontinued at any time without prior notice. In addition, repurchases of our Series 1 common stock pursuant to our share repurchase program could affect the
market price of our Series 1 common stock or increase its volatility. For example, the existence of a share repurchase program could cause our stock price to be higher
than it would be in the absence of such a program and could potentially reduce the market liquidity for our stock. Additionally, our share repurchase program could
diminish our cash reserves, which may impact our ability to finance future growth and to pursue possible future strategic opportunities and acquisitions.

                                                                                   41




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 197 of 526 PageID #: 1525
There can be no assurance that any share repurchases will enhance stockholder value because the market price of our Series 1 common stock may decline below the
levels at which we repurchase shares of stock. Although our share repurchase program is intended to enhance long-term stockholder value, there is no assurance
that it will do so and short-term stock price fluctuations could reduce the program’s effectiveness.

If securities or industry analysts do not continue to publish research or publish unfavorable or misleading research about our business, our stock price and
trading volume could decline.
      The trading market for our common stock depends in part on the research and reports that securities or industry analysts publish about us or our business. If
one or more of the analysts who covers us downgrades our stock or publishes unfavorable or misleading research about our business, our stock price would likely
decline. If one or more of these analysts ceases coverage of our company or fails to publish reports on us regularly, we could lose visibility in the market for our stock
and demand for our stock could decrease, which could cause our stock price or trading volume to decline.

Anti-takeover provisions in our charter documents and Delaware law could discourage, delay or prevent a change in control of our company and may affect the
trading price of our Series 1 common stock.
      We are a Delaware corporation and the anti-takeover provisions of the Delaware General Corporation Law, which apply to us, may discourage, delay or prevent
a change in control by prohibiting us from engaging in a business combination with an interested stockholder for a period of three years after the stockholder
becomes an interested stockholder, even if a change in control would be beneficial to our existing stockholders. In addition, our certificate of incorporation and
bylaws may discourage, delay or prevent a change in our management or control over us that stockholders may consider favorable. Our certificate of incorporation
and bylaws:
      •      authorize the issuance of “blank check” preferred stock that could be issued by our board of directors to defend against a takeover attempt;
      •      establish a classified board of directors, as a result of which the successors to the directors whose terms have expired will be elected to serve from the
             time of election and qualification until the third annual meeting following their election;
      •      require that directors only be removed from office for cause and only upon a supermajority stockholder vote;
      •      provide that vacancies on the board of directors, including newly created directorships, may be filled only by a majority vote of directors then in office
             rather than by stockholders;
      •      prevent stockholders from calling special meetings; and
      •      prohibit stockholder action by written consent, requiring all actions to be taken at a meeting of the stockholders.

We currently do not intend to pay dividends on our common stock and, consequently, your only opportunity to achieve a return on your investment is if the price
of our Series 1 common stock appreciates.
       We currently do not plan to declare dividends on shares of our common stock in the foreseeable future. Any payment of future dividends will be at the
discretion of our board of directors, subject to compliance with certain covenants contained in our credit facility, which limit our ability to pay dividends, and will
depend on our financial condition, results of operations, capital requirements, general business conditions, and other factors that our board of directors may deem
relevant. Consequently, your only opportunity to achieve a return on your investment in our company will be if the market price of our Series 1 common stock
appreciates and you sell your shares at a profit.

                                                                                    42




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 198 of 526 PageID #: 1526
Item 1B. Unresolved Staff Comments.
      None.

Item 2. Properties.
       Our principal executive offices are located in Austin, Texas, where we lease approximately 95,537 square feet of office space under a lease that expires on
July 31, 2020. We also lease office space in Hoboken, New Jersey; London, England; Paris, France; Vannes, France; and Amsterdam, the Netherlands. Our primary
data centers are located in Virginia and California. We believe our current and planned office facilities and data center space will be adequate for our needs for the
foreseeable future.

       For additional information regarding obligations under operating leases, see Note 8 of the Notes to Consolidated Financial Statements included in Part II,
Item 8: “Financial Statements” of this Annual Report on Form 10-K.

Item 3. Legal Proceedings.
       From time to time, we may become involved in litigation related to claims arising from the ordinary course of our business. We believe that there are no claims
or actions pending or threatened against us, the ultimate disposition of which would have a material adverse effect on us.

Item 4. Mine Safety Disclosures.
      Not applicable.
                                                                                   43




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 199 of 526 PageID #: 1527
                                                                                 PART II

Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities
      Market Information
       Our Series 1 common stock has been listed on the NASDAQ Global Select Market under the symbol “SALE” since July 19, 2013. Prior to that date, there was
no public trading market for our Series 1 common stock. Our Series 1 common stock priced at $21.00 per share in our initial public offering on July 18, 2013. The
following table sets forth for the periods indicated the high and low intra-day sale prices per share of our Series 1 common stock as reported on the NASDAQ Global
Select Market:

                                                                                                                                Low            High
                    Year Ended December 31, 2014
                    Fourth Quarter                                                                                             $13.29          $21.50
                    Third Quarter                                                                                              $16.13          $26.99
                    Second Quarter                                                                                             $22.45          $35.74
                    First Quarter                                                                                              $28.01          $48.73

                                                                                                                                Low            High
                    Year Ended December 31, 2013
                    Fourth Quarter                                                                                             $25.51          $36.30
                    Third Quarter (from July 19, 2014)                                                                         $26.12          $39.50

      On January 31, 2015, the last reported sale price of our Series 1 common stock on the NASDAQ Global Select Market was $15.53 per share, and there were 18
holders of record of our Series 1 common stock. The actual number of holders of Series 1 common stock is greater than these numbers of record holders and includes
stockholders who are beneficial owners, but whose shares are held in street name by brokers and nominees. The number of holders of record also does not include
stockholders whose shares may be held in trust by other entities.

      Use of Proceeds from Initial Public Offering and Follow-on Offering of Common Stock
       On July 24, 2013, we closed our initial public offering, or IPO, of 10,454,544 shares of Series 1 common stock, at a price of $21.00 per share, before underwriting
discounts and commissions. We sold 4,545,454 of such shares and existing stockholders sold an aggregate of 5,909,090 of such shares, including 1,363,636 shares
sold by selling stockholders as a result of the underwriters’ exercise of their over-allotment option to purchase additional shares. The IPO generated net proceeds to
us of approximately $85.4 million, after deducting underwriting discounts and commissions. Expenses incurred by us for the IPO were approximately $3.4 million and
were recorded against the proceeds received from the IPO. We did not receive any proceeds from the sale of shares by the selling stockholders in the IPO.

       On December 16, 2013, we closed our follow-on public offering of 7,207,207 shares of Series 1 common stock, at a price of $26.00 per share before underwriting
discounts and commissions. We sold 2,000,000 of such shares and existing stockholders sold an aggregate of 5,207,207 of such shares, including 940,070 shares sold
by selling stockholders as a result of the underwriters’ exercise of their option to purchase additional shares. The follow-on public offering generated net proceeds to
us of $49.1 million, after deducting underwriting discounts and commissions. Expenses incurred by us for the follow-on offerings were approximately $0.6 million and
were recorded against the proceeds received from the follow-on public offering. We did not receive any proceeds from the sale of shares by the selling stockholders
in the follow-on public offering.

       With the net proceeds of our IPO and our follow-on public offering, we (i) paid in full accumulated dividends on our previously outstanding shares of preferred
stock, which totaled approximately $52.5 million, (ii) repaid the outstanding principal and accrued interest on seller notes issued in connection with our acquisition
                                                                                    44




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 200 of 526 PageID #: 1528
of eConversions Limited in 2011, which totaled approximately $6.6 million, (iii) acquired YSL Ventures, Inc. in October 2013 for approximately $11.6 million in cash
consideration and entered into deferred compensation arrangements with the former owners of YSL Ventures, Inc., which totaled approximately $6.2 million,
(iv) repaid $1.75 million of our senior debt in each of October 2013, January 2014, April 2014, July 2014 and October 2014, (v) acquired certain website domains in
August 2014, which totaled approximately $3.3 million, (vi) repaid the outstanding principal and accrued interest on seller notes issued in conjunction with our
acquisition of Bons-de-Reduction.com and Poulpeo.com in 2012, which totaled approximately $1.8 million, (vii) repaid the outstanding principal and accrued interest
on seller notes issued in conjunction with our acquisition of Actiepagina.nl in 2013, which totaled approximately $1.2 million and (viii) repaid the outstanding principal
and accrued interest on seller notes issued in conjunction with our acquisition of Ma-Reduc.com in 2013, which totaled approximately $5.3 million.

      There have been no material changes in the planned use of proceeds from our initial public offering and our follow-on offering from that described in our final
prospectuses filed with the SEC pursuant to Rule 424(b).

      Dividend Policy
       We have never declared or paid any cash dividends on our common stock. Neither Delaware law nor our amended and restated certificate of incorporation
requires our board of directors to declare dividends on our common stock. Any future determination to declare cash dividends on our common stock will be made at
the discretion of our board of directors and will depend on our financial condition, results of operations, capital requirements, general business conditions and other
factors that our board of directors may deem relevant. We do not anticipate paying cash dividends on our common stock for the foreseeable future.

      Equity Compensation Plan Information
       Information regarding the securities authorized for issuance under our equity compensation plans will be included in our Proxy Statement relating to our 2015
annual meeting of stockholders to be filed with the SEC within 120 days after the end of our fiscal year ended December 31, 2014, and is incorporated herein by
reference.
                                                                                   45




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                       Document 28 Filed 12/20/18 Page 201 of 526 PageID #: 1529
      Performance Graph
      Notwithstanding any statement to the contrary in any of our filings with the SEC, the following information shall not be deemed “filed” with the SEC or
“soliciting material” under the Securities Exchange Act of 1934 and shall not be incorporated by reference into any such filings irrespective of any general
incorporation language contained in such filing.

      The following graph compares the total cumulative stockholder return on our common stock with the total cumulative return of the Russell 2000 Index and the
S&P North American Technology Internet Index during the period commencing on July 19, 2013, the initial trading day of our Series 1 common stock, and ending on
December 31, 2014. The graph assumes a $100 investment at the beginning of the period in our Series 1 common stock, the stocks represented in the Russell 2000
Index and the stocks represented in the S&P North American Technology Internet Index, and reinvestment of any dividends. The S&P North American Technology
Internet Index is a modified-capitalization weighted index of stocks representing the Internet industry, including Internet content and access providers, Internet
software and services companies and e-commerce companies. Historical stock price performance should not be relied upon as an indication of future stock price
performance.




                                                                                46




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 202 of 526 PageID #: 1530
Item 6. Selected Financial Data.
      The tables on the following pages set forth the consolidated financial and operating data as of and for the periods indicated. The consolidated statements of
operations data presented below for the years ended December 31, 2014, 2013 and 2012 and the consolidated balance sheet data as of December 31, 2014 and 2013
have been derived from the audited consolidated financial statements that are included in Part II, Item 8: “Financial Statements.” The consolidated statements of
operations data presented below for the years ended December 31, 2011 and 2010 and the consolidated balance sheet data as of December 31, 2012 and 2011 are
derived from audited consolidated financial statements that are not included in this report.

      We acquired the businesses of RetailMeNot.com in November 2010, VoucherCodes.co.uk in August 2011, Bons-de-Reduction.com and Poulpeo.com in May
2012, Actiepagina.nl in March 2013, Ma-Reduc.com in July 2013 and YSL Ventures in October 2013. The consolidated statements of operations, balance sheets and
statements of cash flows include the results of businesses acquired from the effective date of the acquisition for accounting purposes.

       The following information should be read in conjunction with our consolidated financial statements and related notes, the sections titled “Risk Factors” and
“Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the other information included elsewhere in this filing. Our historical
results are not necessarily indicative of our future results.

                                                                                                                              Year Ended December 31,
                                                                                                            2014            2013         2012         2011        2010
                                                                                                                      (in thousands, except per share amounts)
Consolidated Statements of Operations Data:
Net revenues                                                                                            $264,683         $209,836      $144,685     $ 80,402     $16,862
Costs and expenses:
     Cost of net revenues                                                                                    18,617           13,049        9,113      3,980       1,848
     Product development                                                                                     47,882           30,566       14,481      4,388         658
     Sales and marketing                                                                                     90,062           70,303       40,672     15,341       5,661
     General and administrative                                                                              42,343           28,583       15,758      6,883       2,472
     Amortization of purchased intangible assets                                                             12,243           12,081       13,158     11,296       3,394
     Other operating expenses                                                                                 4,065            2,525        6,006         35         —
          Total cost and expenses                                                                           215,212          157,107       99,188     41,923      14,033
Income from operations                                                                                       49,471           52,729       45,497     38,479       2,829
Other income (expense):
     Interest expense, net                                                                                (1,981)          (2,980)        (3,221)     (7,784)       (930)
     Fair value change of common stock warrant                                                               —                —              —        (2,103)        —
     Fair value change of contingent consideration, net                                                      —                —              —           —         1,994
     Other income (expense), net                                                                          (1,102)             672             77        (129)        (16)
Income before income taxes                                                                                46,388           50,421         42,353      28,463       3,877
     Provision for income taxes                                                                          (19,423)         (18,891)       (16,360)    (11,502)     (1,533)
Net income                                                                                              $ 26,965         $ 31,530      $ 25,993     $ 16,961     $ 2,344
Preferred stock dividends on participating preferred stock                                                   —            (19,928)       (24,577)    (64,715)     (3,247)
Total undistributed earnings (loss)                                                                       26,965           11,602          1,416     (47,754)       (903)
Undistributed earnings allocated to participating preferred stock                                            —             (5,998)        (1,390)        —           —
Net income (loss) attributable to common stockholders                                                   $ 26,965         $ 5,604       $      26    $(47,754)    $ (903)
Net income (loss) per share attributable to common stockholders:
     Basic                                                                                              $      0.50      $      0.24   $     0.03   $ (64.19)    $ (0.32)
     Diluted                                                                                            $      0.49      $      0.23   $     0.03   $ (64.19)    $ (0.32)
Weighted-average number of common shares used in computing net income (loss) per share:
     Basic                                                                                                   53,792           23,074          841       744          709
     Diluted                                                                                                 55,311           25,742        2,277       744          709

                                                                                     47




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                       Document 28 Filed 12/20/18 Page 203 of 526 PageID #: 1531
                                                                                                                    Year Ended December 31,
                                                                                                    2014             2013              2012                    2011
                                                                                                                         (in thousands)
      Consolidated Balance Sheet Data:
      Cash and cash equivalents                                                                    $244,482         $165,881          $ 97,142           $ 88,234
      Working capital                                                                               286,253          194,252            98,152              78,631
      Total assets                                                                                  599,104          512,082           370,920            347,326
      Total liabilities                                                                              94,349           80,773            63,266              74,817
      Redeemable convertible preferred stock                                                            —                —             349,027            321,450
      Total stockholders’ equity (deficit)                                                          504,755          431,309           (41,373)            (48,941)

                                                                                                             Year Ended December 31,
                                                                                         2014          2013            2012             2011                   2010
                                                                                                    (in thousands, except net revenues per visit)
      Operating Metrics (1):
      Visits                                                                             697,131         560,432         464,240          349,992            108,574
      Online transaction net revenues per visit                                      $      0.34     $      0.35     $      0.30      $      0.22        $      0.13
      Monthly mobile unique visitors (2)                                                  21,224          11,913             —                —                  —
      Other Financial Data (1):
      Online transaction net revenues                                                $235,279        $196,693        $139,174         $ 75,929           $ 14,604
      Advertising and in-store net revenues                                            29,404          13,143           5,511            4,473              2,258
            Net revenues                                                              264,683         209,836         144,685           80,402             16,862
      Adjusted EBITDA                                                                  93,900          81,320          70,373           51,895              6,800

(1)     See Part II, Item 7: “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Key Financial and Operating Metrics” on
        page 52 for a description of these operating metrics and other financial data.
(2)     We present monthly mobile unique visitors as the average monthly mobile unique visitors for the last three months of the period. Amounts for 2012, 2011 and
        2010 were not meaningful.

      The following table presents a reconciliation of adjusted EBITDA to net income for each of the periods indicated:

                                                                                                                        Year Ended December 31,
                                                                                                         2014        2013         2012        2011                     2010
                                                                                                                             (in thousands)
Reconciliation of Adjusted EBITDA:
Net income                                                                                           $26,965        $31,530        $25,993          $ 16,961          $ 2,344
Depreciation and amortization expense                                                                 15,746         14,112         14,192            11,556            3,460
Stock-based compensation expense                                                                      24,518         10,507          4,048               471               68
Third party acquisition-related costs                                                                    100          1,447            630             1,354              443
Other operating expenses                                                                               4,065          2,525          6,006                35              —
Interest expense, net                                                                                  1,981          2,980          3,221             7,784              930
Fair value change of common stock warrant                                                                —              —              —               2,103              —
Fair value change of contingent consideration, net                                                       —              —              —                 —             (1,994)
Other (income) expense, net                                                                            1,102           (672)           (77)              129               16
Provision for income taxes                                                                            19,423         18,891         16,360            11,502            1,533
Adjusted EBITDA                                                                                      $93,900        $81,320        $70,373          $ 51,895          $ 6,800

                                                                                48




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                      Document 28 Filed 12/20/18 Page 204 of 526 PageID #: 1532
      The following tables present depreciation and stock-based compensation expense as included in the various lines of our consolidated statements of
operations:

                                                                                                                           Year Ended December 31,
                                                                                                               2014        2013        2012     2011        2010
                                                                                                                                (in thousands)
Depreciation Expense:
Cost of net revenues                                                                                          $ 456       $ 299       $ 99        $ 62      $ 16
Product development                                                                                            1,491         818         380        74        12
Sales and marketing                                                                                            1,025         603         382        84        27
General and administrative                                                                                       531         311         173        40        11
Total depreciation expense                                                                                    $3,503      $2,031      $1,034      $260      $ 66

                                                                                                                          Year Ended December 31,
                                                                                                             2014         2013         2012     2011        2010
                                                                                                                               (in thousands)
Stock-Based Compensation Expense:
Cost of net revenues                                                                                        $ 1,848      $ 704        $ 157       $ 23      $ 1
Product development                                                                                           7,289        2,419       1,144       164        12
Sales and marketing                                                                                           5,547        2,398         993       113        23
General and administrative                                                                                    9,834        4,986       1,754       171        32
Total stock-based compensation expense                                                                      $24,518      $10,507      $4,048      $471      $ 68


Non-GAAP Financial Measures
      Adjusted EBITDA
     To provide investors with additional information regarding our financial results, we have disclosed in the table above and elsewhere in this filing adjusted
EBITDA, a non-GAAP financial measure. We have provided a reconciliation above of adjusted EBITDA to net income, the most directly comparable GAAP financial
measure.

      We have included adjusted EBITDA in this filing because it is a key measure used by our management and board of directors to understand and evaluate our
operating performance for the following reasons:
      •     our management uses adjusted EBITDA in conjunction with GAAP financial measures as part of our assessment of our business and in communications
            with our board of directors concerning our financial performance;
      •     our management and board of directors use adjusted EBITDA in establishing budgets, operational goals and as an element in determining executive
            compensation;
      •     adjusted EBITDA provides consistency and comparability with our past financial performance, facilitates period-to-period comparisons of operations
            that could otherwise be masked by the effect of the expenses that we exclude in this non-GAAP financial measure and facilitates comparisons with other
            peer companies, many of which use similar non-GAAP financial measures to supplement their GAAP results;
      •     securities analysts use a measure similar to our adjusted EBITDA as a supplemental measure to evaluate the overall operating performance and
            comparison of companies, and we include adjusted EBITDA in our investor and analyst presentations; and
      •     adjusted EBITDA excludes non-cash charges, such as depreciation, amortization and stock-based compensation, because such non-cash expenses in
            any specific period may not directly correlate to the underlying performance of our business operations and can vary significantly between periods.
                                                                               49




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 205 of 526 PageID #: 1533
      Adjusted EBITDA has limitations as an analytical tool, and you should not consider it in isolation or as a substitute for analysis of our results as reported
under GAAP. Some of these limitations are:
      •      although depreciation and amortization are non-cash charges, the assets being depreciated and amortized may have to be replaced in the future, and
             adjusted EBITDA does not reflect cash capital expenditure requirements for such replacements or for new capital expenditure requirements;
      •      adjusted EBITDA excludes stock-based compensation expense which has been, and will continue to be for the foreseeable future, a significant recurring
             expense in our business and is an important part of our employees’ compensation;
      •      adjusted EBITDA does not reflect changes in, or cash requirements for, our working capital needs;
      •      adjusted EBITDA does not reflect tax payments that may represent a reduction in cash available to us; and
      •      other companies, including companies in our industry, may calculate adjusted EBITDA differently, which reduces its usefulness as a comparative
             measure.

      Because of these limitations, you should consider adjusted EBITDA alongside other financial performance measures, including various cash flow metrics, net
income and our other GAAP results.

Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.
      The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial
statements and related notes included elsewhere in this Annual Report on Form 10-K. In addition to historical consolidated financial information, the following
discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the
forward-looking statements. Factors that could cause or contribute to these differences include those discussed below and elsewhere in this Annual Report on
Form 10-K, particularly in the section titled “Risk Factors.”

       We operate the world’s largest marketplace for digital offers, connecting consumers with leading retailers and brands. In the year ended December 31, 2014, our
marketplace featured digital offers from over 70,000 retailers and brands, and according to our internal data compiled using Google Analytics, we had more than
697 million total visits to our desktop and mobile websites. During the three months ended December 31, 2014, we averaged more than 21 million monthly mobile
unique visitors. As of December 31, 2014, we had contracts with more than 10,000 retailers. We own and operate the largest digital offer marketplaces in the U.S.
(RetailMeNot.com) and the U.K. (VoucherCodes.co.uk) and the largest portfolio of digital offer websites in France (Bons-de-Reduction.com, Poulpeo.com and Ma-
Reduc.com).

        We derive a substantial majority of our net revenues from retailers or brands that pay us directly or through third-party performance marketing networks. A
retailer is a merchant that sells goods or services directly to consumers. A paid retailer is a retailer or brand with which we have a contract pursuant to which it has
agreed to pay us a commission for sales attributable to us using affiliate tracking links to digital offers made available in our marketplace. These contracts specify the
default commission rate that a paid retailer agrees to pay us; however, we generally attempt to negotiate increases in these rates with most of our top paid retailers. In
some instances, the paid retailer itself provides affiliate tracking links for attribution of sales using digital offers made available in our marketplace and pays us
directly. However, in most cases, paid retailers contract with performance marketing networks to provide affiliate tracking links for attribution of sales using digital
offers made available in our marketplace. These paid retailers then pay the commissions we earn to the performance marketing network, which in turn pays those
commissions to us. In general, our contracts with performance marketing networks govern our use of affiliate tracking links made available to us by the performance
marketing network and the remittance of any commissions payable to us from paid retailers utilizing the performance

                                                                                    50




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 206 of 526 PageID #: 1534
marketing network. The performance marketing network with which a paid retailer contracts to provide affiliate tracking links provides us with the paid retailer’s
contract terms, which must be accepted by us and the paid retailer, and which further govern our use of affiliate tracking links for such paid retailer and payment of
commissions to us. Our contracts are generally short term, meaning that they can be cancelled by any of the contracting parties on 30 days’ notice or less.

        In 2014, over 90% of our net revenues were derived from commissions earned when consumers made purchases using digital offers featured on our websites
and mobile applications. We expect that a majority of our net revenues in the future will continue to be derived from these commissions. Commission rates are
determined through negotiations with retailers based on a variety of factors, including the level of exposure to consumers in our marketplace, the quality and volume
of sales realized from consumers using digital offers from our marketplace and the category of products purchased using digital offers. We sell our solutions to
retailers through a direct sales force.

       From 2013 to 2014 our consolidated net revenues grew from $209.8 million to $264.7 million. Net income for 2014 was $27.0 million, a 14.5% decrease from $31.5
million in 2013. Adjusted EBITDA for 2014 grew to $93.9 million, a 15.5% increase from the $81.3 million in adjusted EBITDA for 2013. From 2013 to 2014, organic net
revenues grew from $209.8 million to $261.4 million. This $51.6 million increase represented 94.0% of our net revenues growth. We have increased net revenues as a
result of increased commerce driven by an increase in consumer traffic to our websites and mobile applications, an increase in digital offers available in our
marketplace and an increased amount of premium placement advertising on our websites and applications. See Part II, Item 6: “Selected Financial Data,” page 48, for
further discussion of adjusted EBITDA, our use of this measure, the limitations of this measure as an analytical tool, and the reconciliation of adjusted EBITDA to net
income, the most directly comparable GAAP financial measure.

       We were formed in 2007 and began our operations as a marketplace for digital offers in November 2009 with the acquisitions of the businesses of
Deals2Buy.com, Coupon7.com, Couponshare.com and CheapStingyBargains.com. In November 2010, we acquired the business of RetailMeNot.com. In August 2011,
we acquired the business of VoucherCodes.co.uk, expanding our operations into the U.K. In April 2012, we acquired the businesses of Bons-de-Reduction.com and
Poulpeo.com, expanding our operations into France. Our net revenues for 2012 include the net revenues of Bons-de-Reduction.com and Poulpeo.com for the period
from the acquisition date through December 31, 2012. In March 2013, we acquired the business of Actiepagina.nl, expanding our operations into the Netherlands. In
July 2013, we acquired the business of Ma-Reduc.com, expanding our existing operations in France. In October 2013, we acquired the business and associated offer
validation technology of YSL Ventures, Inc., which operated under the name Zendeals. Our net revenues for 2013 include the revenues of Actiepagina.nl, Ma-
Reduc.com and YSL Ventures, Inc. for the period from the respective acquisition dates through December 31, 2013.

      Our acquisitions have required us to integrate new operations, offices and employees and to formulate and execute on marketing, product, sales, content and
technology strategies associated with the acquired businesses. We continue to manage multiple brands and technology platforms of the acquired businesses, which
has increased our cost of operations.

       We believe that featuring desirable digital offers is necessary to attract visitors to our marketplace, which includes our websites, mobile applications and email
and social media distribution channels. In addition to increasing the number of visitors to our marketplace, we are focused on increasing the rate and frequency at
which these visitors make purchases from retailers whose digital offers are featured in our marketplace. To meet these challenges, we are focused on a combination of
marketing strategies, including pay-per-click advertising, search engine optimization and branding campaigns, with a goal of driving visits to our marketplace as well
as increasing the exposure of the digital offer category. We are also investing in product enhancements to make it easier for consumers visiting our marketplace to
search and find the right digital offers. We believe these enhancements will increase consumers’ interactions with our retailers, which will in turn increase the value
we are able to provide to our retailers.
                                                                                   51




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 207 of 526 PageID #: 1535
       We intend to achieve future success by continuing to focus on improving monetization of our websites and mobile applications, recruiting, training and
retaining talented employees, increasing our branding efforts and strengthening our direct relationships with consumers and retailers. We also aim to further
strengthen our value proposition for retailers by expanding our retailer solutions. For example, we have recently introduced sponsored category listings, more
premium placement advertising opportunities and digital circulars and showcases. We also plan to improve the consistency and reliability of our marketplace by
investing in the development and implementation of certain universal software platforms to support all of our websites. We believe this investment will allow us to
more easily and rapidly integrate the systems of any additional digital offering businesses which we may acquire and should result in increased operational
efficiency. We believe that these significant investments in our team, branding, relationships and technology will enable our expansion into new markets and improve
the quality, consistency and monetization of our marketplace.

Key Financial and Operating Metrics
       We measure our business using both financial and operating metrics. We use these metrics to assess the progress of our business, make decisions on where
to allocate capital, time and technology investments, and assess the longer-term performance of our business. The key financial and operating metrics we use are as
follows:

                                                                                                             Year Ended December 31,
                                                                                                 2014                  2013                     2012
                                                                                                    (in thousands, except net revenues per visit)
             Financial Metrics
             Online transaction net revenues                                                 $    235,279           $    196,693           $    139,174
             Advertising and in-store net revenues                                                 29,404                 13,143                  5,511
                  Net revenues                                                                    264,683                209,836                144,685
             Adjusted EBITDA                                                                       93,900                 81,320                 70,373
             Operating Metrics
             Visits                                                                               697,131                560,432                464,240
             Online transaction net revenues per visit                                       $       0.34           $       0.35           $       0.30
             Monthly mobile unique visitors                                                        21,224                 11,913                    —

      Financial Metrics
        Online Transaction Net Revenues. We define online transaction net revenues as commissions for online transactions we receive from paid retailers, either
directly or through performance marketing networks. In general, we earn a commission from a paid retailer when a consumer clicks on a digital offer for that paid
retailer on one of our websites or mobile applications and then makes an online purchase from that paid retailer.

        Advertising and In-store Net Revenues. We define advertising net revenues collectively as amounts paid to us by retailers for displaying digital offers that
may be redeemed in-store or on our websites and mobile applications, as well as amounts paid to us by retailers for providing premium placement advertising of the
retailer’s brand on our websites and mobile applications. We define in-store net revenues as commissions earned from a paid retailer when a consumer presents a
digital offer to the retailer and the digital offer is scanned or a unique digital offer code is entered by the retailer at the point of sale.

      Net Revenues. We define net revenues as the total of our online transaction net revenues and our advertising and in-store net revenues. We believe net
revenues are an important indicator for our business because they are a reflection of the value we offer to consumers and retailers through our marketplace.

                                                                                  52




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 208 of 526 PageID #: 1536
       Adjusted EBITDA. We define this metric as net income plus depreciation, amortization of intangible assets, stock-based compensation expense, third party
acquisition-related costs, other non-cash operating expenses (including asset impairment charges and compensation arrangements entered into in connection with
acquisitions), net interest expense, other non-operating income and expenses (including changes in fair value of warrant liabilities and contingent consideration and
foreign exchange income or expense) and income taxes. We believe that the use of adjusted EBITDA is helpful in evaluating our operating performance because it
excludes certain non-cash expenses, including depreciation, amortization of intangible assets and stock-based compensation expense. See page 48 in Part II, Item 6:
“Selected Financial Data” for additional discussion of adjusted EBITDA and the reconciliation to net income.

      Operating Metrics
       Visits. We define a visit as a group of interactions that take place on one of our websites from computers, smartphones, tablets or other mobile devices within a
given time frame as measured by Google Analytics, a product that provides digital marketing intelligence. A single visit can contain multiple page views, events,
social interactions, custom variables, and e-commerce transactions. A single visitor can open multiple visits. Visits can occur on the same day, or over several days,
weeks, or months. As soon as one visit ends, there is then an opportunity to start a new visit. A visit ends either through the passage of time or a campaign change,
with a campaign generally meaning arrival via search engine, referring site, or campaign-tagged information. A visit ends through passage of time either after 30
minutes of inactivity or at midnight Pacific Time. A visit ends through a campaign change if a visitor arrives via one campaign or source, leaves the site, and then
returns via another campaign or source. Currently, visits do not include interactions through our mobile applications.

       We view visits to our websites as a key indicator of our brand awareness among consumers and whether we are providing consumers with useful products
and features, thereby increasing their usage of our marketplace. We believe that a higher level of usage may contribute to an increase in our net revenues and
exclusive digital offers as retailers will have exposure to a larger potential customer base.

        Online Transaction Net Revenues Per Visit. Online transaction net revenues per visit is defined as online transaction net revenues for the period divided by
visits for the period.

       Monthly Mobile Unique Visitors. This amount represents the average number of monthly mobile unique visitors for the last three months of the period. We
define each of the following as a monthly mobile unique visitor: (i) the first time a specific mobile device accesses one of our mobile applications during a calendar
month, and (ii) the first time a specific mobile device accesses one of our mobile websites using a specific web browser during a calendar month. If a mobile device
accesses more than one of our mobile websites or mobile applications in a single calendar month, the first access to each such mobile website or mobile application is
counted as a monthly mobile unique visitor, as they are tracked separately for each mobile domain. We measure monthly mobile unique visitors with a combination of
internal data sources and Google Analytics data.

      We view monthly mobile unique visitors as a key indicator of our brand awareness among consumers and usage of our mobile solutions which we expect to be
important as users increasingly rely on their mobile devices.

Key Components of Our Results of Operations
      Net Revenues
        The substantial majority of our net revenues consist of commissions we receive from paid retailers, either directly or through performance marketing networks.
In general, we earn commissions from a paid retailer when a consumer makes a purchase online from that paid retailer after clicking on a digital offer for that paid
retailer on one of our websites or mobile applications. We also earn revenues from our in-store product, which include commissions earned from a paid retailer when a
consumer presents a digital offer to the retailer in-store and the
                                                                                  53




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 209 of 526 PageID #: 1537
digital offer is scanned or a unique digital offer code is entered by the retailer at the point of sale, and amounts paid to us by retailers for displaying digital offers that
may be redeemed in-store on our websites or mobile applications. We provide performance marketing solutions under contracts with retailers, which generally
provide for commission payments to be facilitated by performance marketing networks. Commission rates are typically negotiated with individual retailers with which
we have contracts. Our commission rates vary based on both the retailer as well as the product category. We recognize commission revenues when we receive
confirmation that a consumer has completed a purchase transaction with a paid retailer, as reported to us through a performance marketing network, or in some cases,
by the retailer directly. When a digital offer applies only to specific items, the discount to the consumer will be applied only to those specific items, but our
commission is generally based on the aggregate purchase price of all items purchased at that time by the consumer. Finally, we also earn advertising revenues from
premium placement advertising on our websites and mobile applications. Rates for advertising are typically negotiated with individual retailers with which we have
contracts. Payments for advertising may be made directly by retailers or through performance marketing networks. We expect that the majority of our net revenues in
the future will continue to be derived from commissions. Commission revenues are reported net of a reserve for estimated returns. We estimate returns based on our
actual historical returns experience; these returns have not been significant.

      Costs and Expenses
       We classify our costs and expenses into six categories: cost of net revenues, product development, sales and marketing, general and administrative,
amortization of purchased intangible assets and other operating expenses. We allocate our personnel, facilities and general information technology, or IT, costs,
which include IT and facilities-related personnel costs, rent, depreciation and other general costs, to all of the above categories of operating expenses, other than
amortization of purchased intangibles and other operating expenses. We expect personnel costs will be higher in 2015, both in absolute dollars and as a percentage of
net revenues, when compared to the prior year as a result of a full year impact of personnel hired in 2014 and our plan to continue to increase the number of our
employees as we continue to invest in our business. Personnel costs for employees include salaries and amounts earned under variable compensation plans, payroll
taxes, benefits, stock-based compensation expense, costs associated with recruiting new employees, travel costs and other employee-related costs.

          Cost of Net Revenues
       Our cost of net revenues consists of direct and indirect costs incurred to generate net revenues. These costs consist primarily of personnel costs of our
merchandising, site operations and website technical support employees; fees paid to third-party contractors engaged in the operation and maintenance of our
websites and mobile applications; depreciation; and website hosting and Internet service costs. We expect our cost of net revenues to increase in both absolute
dollars and as a percentage of net revenues in 2015 as we continue to build our infrastructure of employees and tools to support a larger business across multiple
markets and endeavor to improve offer quality and increase the number and amount of consumer purchases resulting from visits to our websites and from use of our
mobile applications.

          Product Development
       Our product development expense consists primarily of personnel costs of our product management and software engineering teams, as well as fees paid to
third-party contractors and consultants engaged in the design, development, testing and improvement of the functionality and user experience of our websites and
mobile applications. We intend to continue to significantly increase our product and software engineering resources over the next year by hiring additional personnel
to develop new features and products for our websites and mobile applications. We expect these additional investments to cause our product development expense
to increase both in absolute dollars and as a percentage of net revenues in 2015.

                                                                                      54




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 210 of 526 PageID #: 1538
          Sales and Marketing
       Our sales and marketing expense consists primarily of personnel costs of our sales, marketing, SEO and business analytics employees, as well as online and
other advertising expenditures, branding programs and other marketing expenses. Our advertising, branding programs and other marketing costs include paid search
advertising fees, online display advertising, including on social networking sites, television advertising, creative development fees, public relations, email campaigns,
trade show costs, sweepstakes and promotions and other general marketing costs. We intend to increase our sales and marketing efforts in 2015 to support our
products, increase consumer traffic to our websites, encourage downloads of our mobile applications, strengthen our relationships with retailers and increase overall
awareness of our brand. Therefore, we expect our sales and marketing expenses to increase in absolute dollars and remain relatively constant as a percentage of net
revenues in 2015.

          General and Administrative
       Our general and administrative expense consists primarily of the personnel costs of our general corporate functions, including executive, finance, accounting,
legal and human resources. Other costs included in general and administrative include professional fees for legal, audit and other consulting services, travel and
entertainment, charitable contributions, provision for doubtful accounts receivable and other general corporate overhead expenses. We expect to continue to incur
incremental costs associated with the growth of our business and to meet increased compliance requirements associated with operating as a public company. These
costs include increases in our finance, accounting and legal personnel, additional consulting, legal and audit fees, insurance costs, board of directors’ compensation,
and the costs associated with achieving and maintaining compliance with Section 404 of the Sarbanes-Oxley Act. We expect our general and administrative expenses
to increase in absolute dollars but decline as a percentage of net revenues in 2015.

          Amortization of Purchased Intangibles
       We have recorded identifiable intangible assets in conjunction with our various acquisitions, and are amortizing those assets over their estimated useful lives.
We perform impairment testing of goodwill annually on October 1 of each year and, in the case of intangibles with definite lives, whenever events or circumstances
indicate that impairment may have occurred. We expect our amortization expenses to decline in absolute dollars and as a percentage of net revenues in 2015.
However, changes in our amortization expenses will depend upon the level of our future acquisition activity.

          Other Operating Expenses
       Other operating expenses for 2014 consist primarily of amortization expense related to deferred compensation agreements with the selling stockholders of YSL
Ventures, Inc. and Bons-de-Reduction.com and Poulpeo.com. In 2013, we acquired YSL Ventures, Inc. and entered into $6.2 million in deferred compensation
agreements with the selling stockholders of the business, $3.1 million of which was paid in October 2014. The deferred compensation is due and payable contingent
upon the continued employment of the selling stockholders and as a result we are amortizing the associated expense over the term of the compensation arrangement
with the sellers. In 2012, we acquired Bons-de-Reduction.com and Poulpeo.com and issued $3.5 million in seller notes to the selling stockholders of the business.
These seller notes were due and payable contingent upon the continued employment of the selling stockholders and as a result have been recorded as deferred
compensation, which we amortized over the term of the compensation arrangement with the sellers, which was completed in May 2014. We expect other operating
expenses to decrease in absolute dollars and as a percentage of net revenues in 2015 as a result of the completion during 2014 of our deferred compensation
agreement with the selling stockholders of Bons-de-Reduction.com and Poulpeo.com.

      Other operating expenses for 2012 primarily consist of amounts related to non-cash impairments of purchased intangible assets. In 2012, we determined that we
would no longer support three of our websites,

                                                                                   55




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 211 of 526 PageID #: 1539
Coupon7.com, Couponshare.com and CheapStingyBargains.com. We have redirected traffic from CheapStingyBargains.com to Deals2Buy.com and refer visitors from
Coupon7.com and Couponshare.com to RetailMeNot.com. We do not expect these sites to provide additional income. As a result of this impairment indicator, we
determined that a complete impairment of the remaining unamortized intangible assets related to these websites was warranted, resulting in an impairment charge of
$4.9 million. We did not record any intangible asset impairment charges during the years ended December 31, 2014 and 2013.

      Other Income (Expense)
      Amounts included in other income (expense) include interest income earned on our available cash and cash equivalents, interest expense incurred in
connection with our senior debt and seller notes and the amortization of deferred financing costs. We also include in other income (expense), net foreign currency
exchange gains and losses. Changes in these amounts will depend to some extent upon the level of our future borrowing activity and movements in foreign currency.

      Income Tax Expense
       Our effective tax rate for the years ended December 31, 2014, 2013, and 2012 was 41.9%, 37.5% and 38.6%, respectively. Our effective tax rate is affected by
recurring items, such as tax rates in foreign jurisdictions and the relative amount of income we earn in those jurisdictions, tax credits, state taxes and non-deductible
expenses, such as acquisition costs and stock-based compensation. Our mix of foreign versus U.S. income, our ability to generate tax credits and our incurrence of
any non-deductible expenses will likely cause our effective tax rate to fluctuate in the future. Our effective tax rate is also affected by discrete items that may occur in
any given year, but are not consistent from year to year.

      During the first quarter of 2014, we implemented a global corporate restructuring plan involving our non-U.S. entities to streamline our non-U.S. operations.
The impact of this restructuring has resulted and may continue to result in volatility in our provision for income taxes and our effective tax rate.

      Critical Accounting Policies and Estimates
      The preparation of our consolidated financial statements in conformity with GAAP requires estimates, judgments and assumptions that affect the reported
amounts and classifications of assets and liabilities, net revenues and expenses and the related disclosures of contingent liabilities in our consolidated financial
statements and accompanying notes. The SEC has defined a company’s critical accounting policies as the ones that are most important to the portrayal of the
company’s financial condition and results of operations, and which require the company to make its most difficult and subjective judgments, often as a result of the
need to make estimates of matters that are inherently uncertain. Based on this definition, we have identified the following critical accounting policies and estimates
addressed below.

       We also have other key accounting policies, which involve the use of estimates, judgments, and assumptions that are significant to understanding our results.
See Note 2 “Summary of Significant Accounting Policies” of Part II, Item 8: “Financial Statements.” Of those policies, we believe that the accounting policies
discussed below involve the greatest degree of complexity and exercise of judgment by our management. We evaluate our estimates, judgments and assumptions on
an ongoing basis, and while we believe that our estimates, judgments and assumptions are reasonable, they are based upon information available at the time. Actual
results may differ significantly from these estimates under different assumptions, judgments or conditions.

      Business Combinations and the Recoverability of Goodwill and Long-Lived Intangible Assets
      A significant component of our growth strategy has been to acquire and integrate businesses that complement our existing operations. We account for
business combinations using the purchase method of accounting and allocate the purchase price of each acquired business to the tangible and intangible assets

                                                                                     56




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 212 of 526 PageID #: 1540
acquired and liabilities assumed based upon their estimated fair value at the purchase date. The difference between the purchase price and the fair value of the net
assets acquired is recorded as goodwill.

       In determining the fair value of assets acquired and liabilities assumed in a business combination, we use recognized valuation methods, including the income
approach, market approach and cost approach, and apply present value modeling. Our significant estimates in the income, market or cost approach include
identifying business factors such as size, growth, profitability, risk and return on investment and assessing comparable net revenues and operating income multiples
in estimating the fair value. We also make certain assumptions specific to present value modeling valuation techniques which include risk-adjusted discount rates,
future commission rates, rates of increase in operating expenses, weighted-average cost of capital, long-term growth rate assumptions and the future effective income
tax rates.

        Most of the businesses we have acquired did not have a significant amount of tangible assets. As a result, our acquisitions have resulted in the majority of the
purchase price being allocated to identifiable intangible assets and goodwill. The long-lived intangible assets we have identified in each acquisition include customer
relationships and marketing-related, contract-related and technology-based intangible assets. All of our long-lived intangible assets have a definite life that ranges
from one year to 15 years, which we have determined reflects our best estimate of the pattern in which the economic benefit of the related intangible asset will be
utilized. As of December 31, 2014, we had $70.8 million in intangible assets (net of accumulated amortization) and $176.9 million of goodwill.

        The valuations of our acquired businesses have been performed by valuation specialists under our management’s supervision. We believe that the estimated
fair value assigned to the assets acquired and liabilities assumed are based on reasonable assumptions and estimates that marketplace participants would use.
However, such assumptions are inherently uncertain and actual results could differ from those estimates. Future changes in our assumptions or the interrelationship
of those assumptions may negatively impact future valuations. In future measurements of fair value, adverse changes in discounted cash flow assumptions could
result in an impairment of goodwill or intangible assets that would require a non-cash charge to the consolidated statements of operations and may have a material
effect on our financial condition and operating results.

       We perform our annual impairment testing of goodwill as of October 1 of each year, and whenever events or circumstances indicate that impairment may have
occurred. Events or circumstances that could trigger an impairment review include, but are not limited to, a significant adverse change in legal factors or in the
business climate, an adverse action or assessment by a regulator, significant changes in competition, a loss of key personnel, significant changes in our use of the
acquired assets or the strategy for our overall business, significant negative industry or economic trends, or significant underperformance relative to expected
historical or projected future results of operations. We determined that no triggering events occurred during the year ended December 31, 2014.

       We evaluate the recoverability of goodwill using a two-step impairment process tested at the reporting segment level. In the first step, the fair value for our
reporting unit is compared to our book value including goodwill. For purposes of performing the required impairment test, we derive enterprise fair value utilizing the
market capitalization approach, whereby the market value of our outstanding shares of common stock are utilized to calculate the fair value of our sole reporting unit.
In the case that the fair value is less than the book value, a second step is performed that compares the implied fair value of goodwill to the book value of the
goodwill. The fair value for the implied goodwill is determined based on the difference between the fair value of the sole reporting segment and the net fair value of
the identifiable assets and liabilities excluding goodwill. If the implied fair value of the goodwill is less than the book value, the difference is recognized as an
impairment charge in the consolidated statements of operations.

       Our annual evaluation of goodwill for impairment was as of October 1, 2014. We have determined that we have one reporting unit. The fair value of our single
reporting unit significantly exceeded its carrying value, including goodwill, as of the impairment test date. As a result, we passed Step 1 of the goodwill impairment

                                                                                   57




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 213 of 526 PageID #: 1541
analysis and no further evaluation was required. Due to the significant excess of the fair value of our single reporting unit over its carrying value, a 10% decrease to
the estimated fair value of our reporting unit would not have had an impact on the conclusion of our goodwill impairment testing for our reporting unit. We did not
record any goodwill impairment charges during the years ended December 31, 2014, 2013 and 2012.

      Long-lived assets, including intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of
the asset may not be recoverable. When such events occur, we compare the carrying amounts of the assets to their undiscounted expected future cash flows. If this
comparison indicates that there is impairment, the amount of the impairment is calculated as the difference between the carrying value and fair value.

      Revenue Recognition
        We recognize revenue when persuasive evidence of an arrangement exists, services have been rendered, the fee to our customers is fixed or determinable and
collectability of the resulting receivable is reasonably assured. For commission revenues, which represent the substantial majority of our net revenues, revenue
recognition generally occurs when a consumer, having visited one of our websites and clicked on a digital offer for a paid retailer, makes a purchase with such paid
retailer, and completion of the order is reported to us by such paid retailer, either directly or through a performance marketing network. Certain paid retailers do not
provide reporting until a cash payment is made. In those cases, which have historically not been significant, we record commission revenues on a cash basis. For
advertising revenues, revenue recognition occurs ratably over the period that we display a retailer’s advertisements on our websites and mobile applications. We
estimate and record a reserve, based upon historical experience, to provide for end-user cancelations or product returns, which may not be reported by the retailer or
performance marketing network until a subsequent date. Net revenues are reported net of sales taxes, where applicable.

      Income Taxes
       We are subject to income taxes in both the U.S. and foreign jurisdictions. Significant judgment is required in evaluating our tax positions and determining our
provision for income taxes. During the ordinary course of business, there are many transactions and calculations for which the ultimate tax determination is uncertain.
For example, our effective tax rate could be adversely affected by differences between our anticipated and the actual mix of earnings generated across different tax
jurisdictions which have higher or lower statutory tax rates, by changes in the valuation of our deferred tax assets and liabilities, by changes in foreign currency
exchange rates or by changes in the relevant tax, accounting and other laws, regulations, principles and interpretations.

       We account for income taxes using the asset and liability method, under which deferred income tax assets and liabilities are recognized based upon anticipated
future tax consequences attributable to differences between financial statement carrying values of assets and liabilities and their respective tax bases. Deferred tax
assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be
reversed or settled. We regularly review deferred tax assets to assess their potential realization and establish a valuation allowance for portions of such assets to
reduce the carrying value if we do not consider it to be more likely than not that the deferred tax assets will be realized. Any change in the valuation allowance would
be charged to income in the period such determination was made. We recognize a tax benefit from an uncertain tax position in the financial statements only when it is
more likely than not that the position will be sustained.

      The calculation of our tax liabilities involves dealing with uncertainties in the application of complex tax laws and regulations in a multitude of jurisdictions
across our global operations. ASC 740 states that a tax benefit from an uncertain tax position may be recognized when it is more likely than not that the position will
be sustained upon examination, including resolutions of any related appeals or litigation processes, on the basis of the technical merits.
                                                                                    58




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 214 of 526 PageID #: 1542
       We record unrecognized tax benefits as liabilities in accordance with ASC 740 and adjust these liabilities when our judgment changes as a result of the
evaluation of new information not previously available. Because of the complexity of some of these uncertainties, the ultimate resolution may result in a payment that
is materially different from our current estimate of the unrecognized tax benefit liabilities. These differences will be reflected as increases or decreases to income tax
expense in the period in which new information is available.

       We are subject to audit in various jurisdictions, and such jurisdictions may assess additional income taxes against us. Although we believe our tax estimates
are reasonable, the final determination of any tax audits and any related litigation could be materially different from historical income tax provisions and accruals. The
results of an audit or litigation could have a material effect on our operating results or cash flows in the period or periods for which that determination is made.

       We consider the earnings of certain non-U.S. subsidiaries to be indefinitely invested outside the United States on the basis of estimates that future domestic
cash generation will be sufficient to meet future domestic cash needs and our specific plans for reinvestment of those subsidiary earnings. We have not recorded a
deferred tax liability related to the U.S. federal and state income taxes and foreign withholding taxes of our undistributed earnings of foreign subsidiaries indefinitely
invested outside the U.S. Should we decide to repatriate our foreign earnings, we would need to adjust our income tax provision in the period we determined that
those earnings would no longer be indefinitely invested outside the U.S.

      Stock-Based Compensation
       We measure stock-based compensation expense at fair value net of estimated forfeitures and generally recognize the corresponding compensation expense on
a straight-line basis over the service period during which awards are expected to vest. Forfeiture rates are estimated periodically based on historical experience and
adjusted in subsequent periods for differences in actual forfeitures from those estimates.

      We use the Black-Scholes-Merton option-pricing model to determine the fair value of stock options. The determination of the grant date fair value of options
using an option-pricing model is affected by our estimates of a number of complex and subjective variables. These variables include:
      •      Fair Value of Our Common Stock. Because our stock was not publicly traded prior to our offering in July 2013, the fair value of our common stock
             underlying our stock options was previously determined by our board of directors, which intended all options to be exercisable at a price per share not
             less than the per share value of our common stock underlying those options on the date of grant. Following the completion of our initial public offering
             our common stock is being valued by reference to its publicly traded price.
      •      Expected Term. The expected term represents the period of time the stock options are expected to be outstanding and is based on the “simplified
             method” allowed under applicable SEC guidance. We used the “simplified method” due to the lack of sufficient historical exercise data to provide a
             reasonable basis upon which to otherwise estimate the expected life of the stock options.
      •      Expected Volatility. Since we do not have a significant trading history for our Series 1 common stock, the expected stock price volatility was estimated
             by taking the average historical price volatility for publicly-traded stock of comparable industry peers similar in size, stage of life cycle and financial
             leverage, based on daily price observations over a period equivalent to the expected term of the stock option grants. We did not rely on implied
             volatilities of traded options in our industry peers’ common stock because the volume of activity was relatively low. We intend to continue to
             consistently apply this process using the same or similar public companies until a sufficient amount of historical information regarding the volatility of
             our Series 1 common stock share price becomes available, or unless circumstances change such that the identified companies are no longer similar to us,
             in which case more suitable companies whose share prices are publicly available would be utilized in the calculation.

                                                                                    59




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 215 of 526 PageID #: 1543
      •      Dividend Yield. We do not presently plan to pay cash dividends on our Series 1 common stock in the foreseeable future. Consequently, we used an
             expected dividend yield of zero.
      •      Risk-free Interest Rate. The risk-free interest rate is based on the yields of U.S. Treasury securities with maturities similar to the expected term of the
             options for each option group.

      The fair value of restricted stock units, or RSUs, equals their intrinsic value on the date of grant.

      Results of Operations
       The following table presents our historical operating results for the periods indicated. The period-to-period comparisons of financial results are not necessarily
indicative of future results.

                                                                                                                                           Year Ended December 31,
                                                                                                                                    2014             2013          2012
                                                                                                                                                (in thousands)
Consolidated Statements of Operations Data:
Net revenues                                                                                                                     $ 264,683       $ 209,836      $ 144,685
Costs and expenses:
     Cost of net revenues                                                                                                            18,617          13,049           9,113
     Product development                                                                                                             47,882          30,566          14,481
     Sales and marketing                                                                                                             90,062          70,303          40,672
     General and administrative                                                                                                      42,343          28,583          15,758
     Amortization of purchased intangible assets                                                                                     12,243          12,081          13,158
     Other operating expenses                                                                                                         4,065           2,525           6,006
          Total costs and expenses                                                                                                  215,212         157,107          99,188
Income from operations                                                                                                               49,471          52,729          45,497
Other income (expense):
     Interest expense, net                                                                                                          (1,981)         (2,980)        (3,221)
     Other income (expense), net                                                                                                    (1,102)            672             77
Income before income taxes                                                                                                          46,388          50,421         42,353
     Provision for income taxes                                                                                                    (19,423)        (18,891)       (16,360)
Net income                                                                                                                       $ 26,965        $ 31,530       $ 25,993

                                                                                     60




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                    Document 28 Filed 12/20/18 Page 216 of 526 PageID #: 1544
                                                                                                                           Year Ended December 31,
                                                                                                                         2014       2013       2012
Consolidated Statements of Operations Data as Percentage of Net Revenues:
Net revenues                                                                                                             100.0%       100.0%   100.0%
Costs and expenses:
     Cost of net revenues                                                                                                  7.0          6.2      6.3
     Product development                                                                                                  18.1         14.6     10.0
     Sales and marketing                                                                                                  34.0         33.5     28.1
     General and administrative                                                                                           16.0         13.6     10.9
     Amortization of purchased intangible assets                                                                           4.6          5.8      9.1
     Other operating expenses                                                                                              1.6          1.2      4.2
          Total costs and expenses                                                                                        81.3         74.9     68.6
Income from operations                                                                                                    18.7         25.1     31.4
Other income (expense):
     Interest expense, net                                                                                                (0.7)        (1.4)    (2.2)
     Other income (expense), net                                                                                          (0.5)         0.3      0.1
Income before income taxes                                                                                                17.5         24.0     29.3
     Provision for income taxes                                                                                           (7.3)        (9.0)   (11.3)
Net income                                                                                                                10.2%        15.0%    18.0%


      Net Revenues

                                                                                                       Year Ended December 31,
                                                                                             2014                 2013             2012
                                                                                                        (dollars in thousands)
            Net Revenues by Source:
                 Online transactions                                                        $235,279          $196,693            $139,174
                 Advertising and in-store                                                     29,404            13,143               5,511
            Total net revenues                                                              $264,683          $209,836            $144,685
            Percentage of Net Revenues by Source:
                 Online transactions                                                            88.9%             93.7%               96.2%
                 Advertising and in-store                                                       11.1%              6.3%                3.8%
            Total percentage                                                                   100.0%            100.0%              100.0%

                                                                                                       Year Ended December 31,
                                                                                             2014                 2013             2012
                                                                                                        (dollars in thousands)
            Net Revenues by Geography:
                 U.S.                                                                       $206,865          $166,532            $119,986
                 International                                                                57,818            43,304              24,699
            Total net revenues                                                              $264,683          $209,836            $144,685
            Percentage of Net Revenues by Geography:
                 U.S.                                                                           78.2%             79.4%               82.9%
                 International                                                                  21.8%             20.6%               17.1%
            Total percentage                                                                   100.0%            100.0%              100.0%

                                                                            61




                                                         View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 217 of 526 PageID #: 1545
       2014 compared to 2013. Net revenues increased by $54.8 million, or 26.1%, for the year ended December 31, 2014 compared to the year ended December 31,
2013. Excluding the impact of acquired businesses, organic net revenues accounted for approximately 94.0% of the increase for the period.

       Approximately 70.4% of the growth in net revenues was generated from increased online transaction net revenues and 29.6% was generated from growth in our
advertising and in-store net revenues. The growth in our online transaction net revenues of $38.6 million, or 19.6%, was driven by a 24.5% increase in the total volume
of visits to our websites compared to 2013. Visits growth outpaced online transaction net revenues growth due primarily to a decrease in the percentage of visits,
including the incremental visits in the period, that resulted in paid transactions. This decrease was a result of an increase in the percentage of overall visits to our
mobile websites, which generally monetize at a lower rate than visits to our desktop websites. Growth in online transaction net revenues was further offset by some
deterioration in the average commission rate paid primarily by our smaller unmanaged retailer relationships. The growth in our advertising and in-store net revenues
was primarily due to improvements to the usability and functionality enhancements of our in-store product as well as the efforts of our direct sales force.

       2013 compared to 2012. Net revenues increased by $65.2 million, or 45.0%, for the year ended December 31, 2013 compared to the year ended December 31,
2012. Excluding the impact of acquired businesses, organic net revenues accounted for approximately 90.0% of the increase for the period, including a $2.3 million
decline in net revenues from Coupon7.com and Couponshare.com, which are websites that we stopped supporting during the fourth quarter of 2012.

       Approximately 88.3% of the growth in net revenues was generated from increased online transaction net revenues and 11.7% was generated from growth in our
advertising and in-store net revenues. Of the organic growth in our online transaction net revenues, approximately 51.8% was due to improved monetization driven
by an increase in the percentage of visits, including the incremental visits in the period, that resulted in a paid transaction, with the remainder of the growth due to an
increase in visits. Net revenues were positively affected by continued expansion of our online and offline marketing efforts, including increased investment in both
paid and organic search and email subscriptions. The merchandising, usability and functionality enhancements we implemented in 2012 also contributed to improved
net revenues per visit at RetailMeNot.com.

      Cost of Net Revenues

                                                                                                                        Year Ended December 31,
                                                                                                                2014               2013             2012
                                                                                                                         (dollars in thousands)
             Cost of net revenues                                                                              $18,617           $13,049           $9,113
             Percentage of net revenues                                                                             7.0%             6.2%             6.3%

        2014 compared to 2013. For the year ended December 31, 2014, cost of net revenues increased by $5.6 million, or 42.7%, compared to the year ended
December 31, 2013. This increase was largely attributable to a $3.5 million increase in personnel costs. The increase in personnel costs led to an increase in allocated
facility and information technology costs of $0.8 million. We increased website operating costs by $0.9 million to expand capacity and improve the performance and
scalability of our websites and mobile applications.

        2013 compared to 2012. For the year ended December 31, 2013, cost of net revenues increased by $3.9 million, or 43.2%, compared to the year ended
December 31, 2012. This increase was largely attributable to a $1.9 million increase in personnel costs. The increase in personnel costs led to an increase in allocated
facility and information technology costs of $1.3 million. We increased website operating costs by $0.6 million to support increased consumer traffic to our websites
as well as to strengthen our technology infrastructure. We increased our investment in our information technology and website support infrastructure to expand the
capacity and to improve the performance and scalability of our websites and mobile applications.

                                                                                    62




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 218 of 526 PageID #: 1546
      Product Development

                                                                                                                     Year Ended December 31,
                                                                                                             2014               2013             2012
                                                                                                                      (dollars in thousands)
             Product development                                                                            $47,882           $30,566           $14,481
             Percentage of net revenues                                                                        18.1%             14.6%             10.0%

       2014 compared to 2013. For the year ended December 31, 2014, product development expense increased by $17.3 million, or 56.7%, compared to the year
ended December 31, 2013. This increase was primarily attributable to a $14.7 million increase in personnel costs. The increase in personnel costs also led to an
increase in allocated facilities and IT support costs of $1.6 million. We increased personnel in order to enhance the functionality of, and develop new features and
products for, our websites and mobile applications, and to strengthen our reporting and analytics capabilities. Additionally, fees for usability studies and technology
licenses used in the design and development of our websites increased by $3.4 million. These increases were partially offset by the capitalization of $2.6 million of
internally developed software and website development costs related primarily to infrastructure development to enhance our in-store and advertising products,
personalization capabilities and content quality and delivery capabilities.

      2013 compared to 2012 For the year ended December 31, 2013, product development expense increased by $16.1 million, or 111.1%, compared to the year
ended December 31, 2012. This increase was primarily attributable to an $11.4 million increase in personnel costs. The increase in personnel costs also led to an
increase in allocated facilities and IT support costs of $2.1 million. We increased personnel in order to enhance the functionality of our websites, to develop new
products, including mobile applications, enter new geographies and strengthen our reporting and analytics capabilities. Additionally, fees for usability studies and
technology licenses used in the design and development of our websites increased by $2.6 million.

      Sales and Marketing

                                                                                                                     Year Ended December 31,
                                                                                                             2014               2013             2012
                                                                                                                      (dollars in thousands)
             Sales and marketing                                                                            $90,062           $70,303           $40,672
             Percentage of net revenues                                                                        34.0%             33.5%             28.1%

       2014 compared to 2013. For the year ended December 31, 2014, sales and marketing expense increased by $19.8 million, or 28.1%, compared to the year ended
December 31, 2013. This increase was primarily attributable to an increase in advertising and personnel costs as we continue to build our brand, acquire new
customers, increase consumer traffic to our websites and increase consumer downloads of our mobile applications in order to grow our business. Online, brand and
other marketing expenses increased by $5.2 million. This increase was primarily attributable to public relations and offline and online advertising for brand building,
contextual advertising placements and user acquisition efforts. We also incurred an increase of $3.4 million in paid search expenses. In addition, personnel costs
increased by $11.1 million. We increased personnel in order to continue the expansion of our sales teams to support our growing business and to further strengthen
relationships with leading retailers. We also added personnel to support the marketing initiatives described above and to expand our email marketing, social media
and other consumer acquisition initiatives.

      2013 compared to 2012. For the year ended December 31, 2013, sales and marketing expense increased by $29.6 million, or 72.9%, compared to the year ended
December 31, 2012. This increase was primarily attributable to an increase in advertising and personnel costs as we continue to build our brand, acquire new
customers and increase consumer traffic to our websites in order to grow our business. Online, brand and other marketing expenses increased by $12.6 million. This
increase was primarily attributable to public relations and

                                                                                  63




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 219 of 526 PageID #: 1547
offline and online advertising for brand building, contextual advertising placements and user acquisition efforts. We also incurred an increase of $7.6 million in paid
search expenses. Personnel costs increased by $7.4 million, which led to a related increase in allocated facilities and IT support costs of $1.8 million. We increased
personnel in order to continue the expansion of our sales teams to support our growing portfolio of websites and to further strengthen relationships with top
retailers. We also added personnel to support the marketing initiatives described above and to expand our email marketing, social media and other consumer
acquisition initiatives.

      General and Administrative

                                                                                                                       Year Ended December 31,
                                                                                                               2014               2013             2012
                                                                                                                        (dollars in thousands)
             General and administrative                                                                      $42,343            $28,583           $15,758
             Percentage of net revenues                                                                         16.0%              13.6%             10.9%

       2014 compared to 2013. For the year ended December 31, 2014, general and administrative expense increased by $13.8 million, or 48.1%, compared to the year
ended December 31, 2013. This increase was primarily attributable to an $8.2 million increase in personnel costs. We added personnel to further build-out our human
resources function, to increase our business development efforts and to add resources in the finance and legal functions to operate as a public company. We also
incurred an increase in our provision for doubtful accounts receivable of $3.2 million, of which $1.1 million is related to aged accounts identified in the transition to
our new transaction reporting system.

       2013 compared to 2012. For the year ended December 31, 2013, general and administrative expense increased by $12.8 million, or 81.4%, compared to the year
ended December 31, 2012. This increase was primarily attributable to a $10.7 million increase in personnel costs. We added personnel to further build-out our human
resources function, to increase our business development efforts and to add resources in the finance and legal functions to operate as a public company.
Professional fees increased $2.2 million for the year ended December 31, 2013, due to increased legal, accounting and consulting costs associated with the growth of
our existing business and becoming a public company.

      Amortization of Purchased Intangible Assets

                                                                                                                       Year Ended December 31,
                                                                                                               2014               2013             2012
                                                                                                                        (dollars in thousands)
             Amortization of purchased intangible assets                                                     $12,243            $12,081           $13,158
             Percentage of net revenues                                                                           4.6%              5.8%              9.1%

      2014 compared to 2013. For the year ended December 31, 2014, amortization of purchased intangible assets increased by $0.2 million, or 1.3%, compared to the
year ended December 31, 2013. The increase in amortization expense was primarily the result of the recognition of amortization expense associated with the addition of
purchased intangible assets as part of our acquisitions of YSL Ventures, Inc. in October 2013 and the businesses of Ma-Reduc.com in July 2013 and Actiepagina.nl in
March 2013. The increases were partially offset by the expiration of the useful life of certain of the purchased intangible assets as part of our acquisition of the
businesses of Bons-de-Reduction.com and Poulpeo.com in May 2012.

        2013 compared to 2012. For the year ended December 31, 2013, amortization of purchased intangible assets decreased by $1.1 million, or 8.2%, compared to
the year ended December 31, 2012. The decrease in amortization expense for the year ended December 31, 2013 was primarily the result of the expiration of the useful
life of certain of the purchased intangible assets as part of our acquisition of the business of VoucherCodes.co.uk in 2011 and the recorded impairment during 2012 of
the remaining unamortized intangible

                                                                                   64




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 220 of 526 PageID #: 1548
assets related to three of our websites, Coupon7.com, Couponshare.com and CheapStingyBargains.com. These impairment costs were recognized in other operating
expenses in our statement of operations. These decreases were partially offset by the recognition of amortization expense associated with the addition of purchased
intangible assets as part of our acquisitions of the businesses of YSL Ventures, Inc. in October 2013, Ma-Reduc.com in July 2013 and Actiepagina.nl in March 2013.

      Other Operating Expenses

                                                                                                                          Year Ended December 31,
                                                                                                                      2014           2013       2012
                                                                                                                               (in thousands)
             Impairment of purchased intangible assets                                                               $ —            $ —          $ 4,924
             Deferred compensation                                                                                    3,978          2,527         1,082
             Assets disposal (gain) or loss                                                                              87             (2)          —
             Total other operating expenses                                                                          $4,065         $2,525       $ 6,006

       2014 compared to 2013. During the years ended December 31, 2014 and 2013, we recognized $4.0 and $2.5 million, respectively, in deferred compensation
charges for our October 2013 acquisition of the business of YSL Ventures, Inc. and our May 2012 acquisition of the businesses of Bons-de-Reduction.com and
Poulpeo.com. Our obligations to pay the outstanding amounts under these deferred compensation arrangements are contingent upon the continued employment of
the selling stockholders and, as a result, have been recorded as deferred compensation, which we amortize over the term of the compensation arrangements with the
sellers.

       2013 compared to 2012. In 2012, we determined that we would no longer support three of our websites, Coupon7.com, Couponshare.com and
CheapStingyBargains.com. We redirected traffic from CheapStingyBargains.com to Deals2Buy.com and refer visitors from Coupon7.com and Couponshare.com to
RetailMeNot.com. As a result of this impairment indicator, we determined that a complete impairment of the remaining unamortized intangible assets related to these
websites was warranted, resulting in an impairment charge of $4.9 million. We did not record any intangible asset impairment charges during the year ended
December 31, 2013. During the years ended December 31, 2013 and 2012, we recognized $2.5 million and $1.1 million, respectively, in deferred compensation charges
for our October 2013 acquisition of the business of YSL Ventures, Inc. and our May 2012 acquisition of the businesses of Bons-de-Reduction.com and Poulpeo.com.
Our obligations to pay the outstanding amounts under these deferred compensation arrangements are contingent upon the continued employment of the selling
stockholders and, as a result, have been recorded as deferred compensation, which we amortize over the term of the compensation arrangements with the sellers.

      Other Income (Expense)

                                                                                                                          Year Ended December 31,
                                                                                                                   2014             2013          2012
                                                                                                                               (in thousands)
             Interest expense, net                                                                                $(1,981)        $(2,980)      $(3,221)
             Other income (expense), net                                                                           (1,102)            672            77

      2014 compared to 2013. The decrease in interest expense, net, for the year ended December 31, 2014 is primarily the result of the repayment of seller notes we
issued in connection with our acquisitions of businesses. The increase in other income (expense), net is due to foreign currency exchange net losses.

      2013 compared to 2012. The decrease in interest expense, net, for the year ended December 31, 2013 is primarily the result of a decrease in average
outstanding principal on our senior debt facility and the repayment during 2012 of our seller notes issued in connection with our acquisitions of the business of
RetailMeNot.com in

                                                                                  65




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 221 of 526 PageID #: 1549
November 2010 and an internet domain name in April 2010. These decreases were partially offset by a $0.6 million write-off of the remaining unamortized deferred
financing costs of our prior senior debt facility following the amendment of such senior debt facility in July 2013 and an increase in interest expense for seller notes
issued in connection with our acquisition of the businesses of Bons-de-Reduction.com and Poulpeo.com during May 2012 and Ma-Reduc.com in July 2013. Other
income for 2013 primarily reflects foreign exchange gains.

      Income Taxes

                                                                                                                      Year Ended December 31,
                                                                                                          2014                   2013              2012
                                                                                                                       (dollars in thousands)
             Provision for income taxes                                                                 $(19,423)            $(18,891)           $(16,360)
             Percentage of net revenues                                                                      (7.3%)               (9.0%)            (11.3%)
             Effective tax rate                                                                             41.9%                37.5%               38.6%

       2014 compared to 2013. Our income tax expense for the year ended December 31, 2014 was $19.4 million, or an increase of 2.8%, compared to income tax
expense of $18.9 million for the year ended December 31, 2013. Our effective tax rate was 41.9% and 37.5% during the year ended December 31, 2014 and 2013,
respectively. As of December 31, 2014, our effective tax rate differed from the statutory rate primarily due to tax charges associated with the implementation of our
global corporate restructuring plan in the first fiscal quarter of 2014, non-deductible stock-based compensation charges, non-deductible deferred compensation
expenses and state income taxes, which were partially offset by the effect of different statutory tax rates in foreign jurisdictions, tax credits and the benefit of
disqualifying dispositions of incentive stock options. As of December 31, 2013, our effective tax rate differed from the statutory rate primarily due to non-deductible,
stock-based compensation charges, non-deductible deferred compensation expense and state taxes, which were partially offset by the effect of different statutory tax
rates in foreign jurisdictions and tax credits.

       2013 compared to 2012. Our income tax expense for the year ended December 31, 2013 was $18.9 million, or an increase of 15.5%, compared to income tax
expense of $16.4 million for the year ended December 31, 2012. Our effective tax rate was 37.5% and 38.6% during the year ended December 31, 2013 and 2012,
respectively, and differed from the statutory rate primarily due to non-deductible, stock-based compensation charges, and state taxes, which were partially offset by
the effect of different statutory tax rates in foreign jurisdictions.

Seasonality and Quarterly Results
        Our overall operating results fluctuate from quarter to quarter as a result of a variety of factors, including seasonal factors and economic cycles that influence
consumer purchasing of retail products. Historically, we have experienced the highest levels of visitors to our websites and mobile applications and net revenues in
the fourth quarter of the year, which coincides with the winter holiday season in the U.S. and Europe. During the fourth quarter of 2014, we generated net revenues of
$87.4 million, which represented 33.0% of our net revenues for 2014. This seasonality may not be fully evident in our historical business performance because of our
significant growth and the timing of our acquisitions. For instance, we have entered new markets through international acquisitions and increased the number of paid
retailer and performance marketing network relationships. These changes have contributed to the substantial growth in our net revenues and corresponding
increases in our operating costs and expenses to support our growth. Further, we believe net revenues from our in-store product may be even more heavily weighted
to the fourth quarter of the year. As net revenues from this part of our business grow as a percentage of overall net revenues, our seasonality may increase. Our
investments have led to uneven quarterly operating results due to increases in personnel costs, product and technology enhancements and the impact of our
acquisitions and other strategic projects. The return on these investments is generally achieved in future periods and, as a result, these investments can adversely
impact near term results.

       Our business is directly affected by the behavior of consumers. Economic conditions and competitive pressures can impact, both positively and negatively,
the types of digital offers featured on our websites and

                                                                                    66




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 222 of 526 PageID #: 1550
applications and the rates at which they are utilized by consumers. Consequently, the results of any prior quarterly or annual periods should not be relied upon as
indications of our future operating performance.

Liquidity and Capital Resources
       Since our inception, we have funded our operations and acquisitions primarily through private placements of our preferred stock, the issuance of equity
securities through our initial public offering and follow-on offering, bank borrowings and cash flows from operations. We generated positive cash flow from
operations for the years ended December 31, 2014, 2013 and 2012. As of December 31, 2014, we had $244.5 million in cash and cash equivalents, compared to
$165.9 million at December 31, 2013. At December 31, 2014, certain of our foreign subsidiaries held approximately $15.6 million of our cash and cash equivalents. If
these assets were distributed to the U.S., we might be subject to additional U.S. taxes in certain circumstances, subject to an adjustment for foreign tax credits, and
foreign withholding taxes. We have not provided for these taxes because we consider these assets to be permanently reinvested in our foreign subsidiaries. We have
no plans or intentions to repatriate cumulative earnings of our foreign subsidiaries through December 31, 2014.

      The following table summarizes our cash flows for the periods indicated:

                                                                                                                               Year Ended December 31,
                                                                                                                        2014              2013         2012
                                                                                                                                    (in thousands)
      Net cash provided by operating activities                                                                      $ 61,395         $ 31,530        $ 42,253
      Net cash used in investing activities                                                                           (13,049)         (36,896)        (13,379)
      Net cash provided by (used in) financing activities                                                              31,444           73,704         (20,082)
      Effects of foreign currency exchange rate on cash                                                                (1,189)             401             116
      Net change in cash and cash equivalents                                                                          78,601           68,739           8,908
      Cash and cash equivalents at beginning of the year                                                              165,881           97,142          88,234
      Cash and cash equivalents at end of the year                                                                   $244,482         $165,881        $ 97,142


      Net Cash Provided by Operating Activities
       Cash provided by operating activities primarily consists of our net income adjusted for certain non-cash items and the effect of changes in working capital and
other items. Net cash provided by operating activities was $61.4 million, $31.5 million and $42.3 million during the years ended December 31, 2014, 2013 and 2012,
respectively.

      During 2014, cash flows from operating activities were primarily generated through net income of $27.0 million, including the impact of depreciation and
amortization expense of $15.7 million, stock-based compensation expense of $24.5 million and the amortization of deferred compensation of $4.0 million, offset by
excess income tax benefit from stock-based compensation and other costs of $12.2 million and a deferred income tax benefit of $4.2 million.

      During 2013, cash flows from operating activities were primarily generated through net income of $31.5 million, including the impact of depreciation and
amortization expense of $14.1 million and stock-based compensation expense of $10.5 million, offset by $23.6 million from changes in cash flows associated with
working capital. The changes in cash flows associated with working capital were primarily driven by an increase in accounts receivable of $25.7 million due to our net
revenues growth.

       During 2012, cash flows from operating activities were generated through net income of $26.0 million, including the impact of depreciation and amortization of
$14.2 million, stock-based compensation expense of $4.0 million and the impairment of assets of $4.9 million, offset by a decrease in cash flows associated with
changes in working capital of $7.5 million. The increase in working capital was primarily caused by an increase in accounts receivable of $9.3 million due to our growth
of net revenues.

                                                                                  67




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 223 of 526 PageID #: 1551
      Net Cash Used in Investing Activities
       Our primary investing activities consist of business acquisitions and purchases of property and equipment. Net cash used in investing activities was $13.0
million, $36.9 million and $13.4 million during the years ended December 31, 2014, 2013 and 2012, respectively. We used $11.4 million to acquire the business of YSL
Ventures, Inc., $15.3 million to acquire the business of Ma-Reduc.com and $1.9 million to acquire the business of Actiepagina.nl in 2013 and $10.3 million for our
acquisitions of the businesses Bons-de-Reduction.com and Poulpeo.com during 2012. The remainder of our investing activities during these periods was comprised
of purchases of computer equipment and software, office furniture and fixtures, leasehold improvements, certain capitalized internally developed software and
website development costs and domain names. As we continue to expand our business and facilities, we intend to purchase additional technology resources and
invest in our operating facilities. We may have acquisitions in the future that could have a material impact on our cash flows and operations.

      Net Cash Provided by (Used in) Financing Activities
        Our primary financing activities consist of net proceeds from the issuance of shares of our common stock, the exercise of stock options by employees and
borrowings and repayments of senior debt and subordinated debt and notes payable issued in connection with acquisitions. Net cash provided by financing
activities was $31.4 million and $73.7 million during the years ended December 31, 2014 and 2013, respectively. Net cash used in financing activities was $20.1 million
for the year ended December 31, 2012.

       During 2014, we borrowed $49.2 million, net of issuance costs, in connection with the amendment of our senior debt, and used $41.3 million to repay a portion
of our senior debt and certain seller notes payable. The remainder of our financing activities during the period was primarily composed of proceeds from the exercise
of stock options by employees of $11.5 million and the excess income tax benefit from stock-based compensation and other costs of $12.2 million.

        During 2013, we received approximately $49.1 million of net proceeds, after deducting underwriting discounts and commissions and offering expenses, from the
sale of shares of our common stock by us in our follow-on public offering and we received $85.4 million of net proceeds, after deducting underwriting discounts and
commissions and offering expenses, from the sale of shares of our Series 1 common stock by us in our initial public offering. With the proceeds to us of our initial
public offering, we (i) paid in full accumulated dividends on our previously outstanding shares of preferred stock, which totaled approximately $52.5 million, and
(ii) repaid the outstanding principal and accrued interest on seller notes issued in connection with our acquisition of eConversions Limited in 2012, which totaled
approximately $6.6 million. We also paid approximately $6.1 million in deemed dividends to investors in exchange for voting in favor of the conversion of preferred
stock to common stock in connection with our initial public offering. We borrowed $33.1 million, net of issuance costs, in connection with the amendment of our
senior debt, and used $32.9 million to repay portions of our senior debt and the seller notes issued in connection with our acquisition of the businesses of Bons-de-
Reduction.com and Poulpeo.com during 2012.

      During 2012, we used $20.3 million to repay a portion of our senior debt and extinguish certain notes payable.

      Capital Resources
      We believe that our existing cash, cash equivalents and cash generated from operations will be sufficient to satisfy our currently anticipated cash requirements
through at least the next 12 months.

       Our future capital requirements will depend on many factors, including our rate of net revenues growth, the expansion of our marketing and sales initiatives,
the timing and extent of spending to support product development efforts, the timing of introductions of new products and services and enhancements to existing

                                                                                   68




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 224 of 526 PageID #: 1552
products and services, potential acquisitions, repurchases of our common stock and the continuing market acceptance of our products and services. We may need to
raise additional capital through future debt or equity financing to the extent necessary to fund such activities. Additional financing may not be available at all or on
terms favorable to us. We may enter into arrangements in the future with respect to investments in, or acquisitions of, similar or complementary businesses, products,
services or technologies, which could also require us to seek additional debt or equity financing.

        On December 23, 2014, we entered into a second amended and restated revolving credit and term loan agreement with certain lenders, or Senior Debt. The
Senior Debt consists of a $125.0 million revolving credit facility, an additional uncommitted revolving credit facility of up to $65.0 million and a $50.0 million term loan
facility. The term loan facility was fully borrowed on December 23, 2014, and was used, in part, to fully repay the $26.3 million of borrowings outstanding under our
prior senior debt facility, which obligations were repaid in full effective upon the closing of the Senior Debt. On December 31, 2014, we had the full $125.0 million
available for borrowings under the revolving credit facility.

       We pay a quarterly revolving credit facility fee of 50 basis points per annum. At our option, borrowings under both the term loan facility and the revolving
credit facility bear interest at either the base rate or a eurodollar-based rate (each as more fully described in the second amended and restated revolving credit and
term loan agreement) plus an applicable margin as determined based on the senior secured debt to EBITDA ratio (as more fully described in the second amended and
restated revolving credit and term loan agreement). These rates are summarized in the following table:

Basis for Pricing                                                              Level I                   Level II                  Level III                 Level IV
Consolidated Senior Secured Debt/EBITDA                                                                 >1.00:1.00               >1.50:1.00
                                                                              <1.00:1.00                <1.50:1.00               <2.00:1.00                >2.00:1.00
Revolving Credit Eurodollar Margin (LIBOR)                                125 basis points          175 basis points          225 basis points          275 basis points
Revolving Credit Base Rate Margin                                          25 basis points           75 basis points          125 basis points          175 basis points
Letter of Credit Fees (exclusive of facing fees)                          125 basis points          175 basis points          225 basis points          275 basis points
Term Loan Eurodollar Margin (LIBOR)                                       175 basis points          225 basis points          275 basis points          325 basis points
Term Loan Base Rate Margin                                                 75 basis points          125 basis points          175 basis points          225 basis points

       Interest is payable quarterly in arrears for base rate borrowings and on the last day of the applicable eurodollar-interest period for any eurodollar-based
borrowings. Principal payments on the term loan facility of $2.5 million are due on the first day of each quarter beginning April 1, 2015, with any remaining balance
due in December 2019. Borrowings under the revolving credit facility carry the same maturity date as the $50.0 million term loan. Mandatory prepayments include net
cash proceeds from certain asset sales, 100% of the net cash proceeds of any subordinated debt and 50% of the net cash proceeds of certain equity transactions,
excluding the cash proceeds from any permitted senior unsecured debt, any equity interests issued under certain stock option or employer incentive plans, and any
other equity interests issued if consolidated senior secured debt to EBITDA is less than or equal to 2.00 to 1.00.

      The Senior Debt has priority in repayment to all other outstanding debt except certain senior secured notes that we are permitted to issue in the future. We
have granted our lenders a security interest in substantially all of our assets, including intellectual property, pursuant to a security agreement and an intellectual
property security agreement, except that the security interest shall apply only after the total debt to EBITDA ratio is greater than or equal to 1:50 to 1:00. We are
subject to complying with certain financial covenants, including minimum trailing 12 month EBITDA levels, total debt to EBITDA ratio, a fixed charge coverage ratio
and a consolidated senior secured debt to EBITDA ratio (each as more fully described in the second amended and restated revolving credit and term loan agreement).
The second amended and restated revolving credit and term loan agreement contains
                                                                                     69




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 225 of 526 PageID #: 1553
customary affirmative and negative covenants and prohibits, among other things and subject to certain exceptions, the incurrence of additional debt, payment of
other debt obligations, incurrence of liens, acquisitions of businesses, capital expenditures, sales of businesses or assets, payment of dividends, repurchases of our
capital stock, making loans or advances and certain other restrictions. The exceptions to the foregoing include capital expenditures of up to $20 million in any fiscal
year and our right to repurchase up to $100 million of our outstanding capital stock subject to certain conditions set forth in the second amended and restated
revolving credit and term loan agreement. The second amended and restated revolving credit and term loan agreement also contains customary events of default
including, among others, payment defaults, breaches of covenants, bankruptcy and insolvency events, cross defaults with certain material indebtedness, judgment
defaults, change of control and breaches of representations and warranties.

       On February 5, 2015 our board of directors authorized the repurchase of up to $100 million worth of our Series 1 common stock over a period of up to 24
months. We plan to fund any purchases under this program from one or a combination of existing cash balances, future cash flow, availability under our revolving
credit facility and additional debt financing.

Contractual Obligations
      The following table summarizes our future contractual obligations as of December 31, 2014:

                                                                                                                             Payment Due By Period
                                                                                                                                                                    More
                                                                                                                                                                    Than
                                                                                                                       Less Than            1-           3-           5
Contractual Obligations                                                                                    Total        1 Year           3 Years      5 Years       Years
                                                                                                                                   (in thousands)
Debt obligations (including short-term debt) (1)                                                         $50,000       $ 10,000         $20,000       $20,000       $ —
Operating lease obligations (2)                                                                           22,570          3,454           6,990         7,155        4,971
Purchase obligations (3)                                                                                   5,048          4,313             735           —            —
Capital lease obligations (4)                                                                                  7              7             —             —            —
Total                                                                                                    $77,625       $ 17,774         $27,725       $27,155       $4,971

(1)   These amounts exclude estimated cash interest payments of approximately $1.5 million in 2015, $1.4 million in 2016, $1.2 million in 2017, $1.0 million in 2018 and
      $0.8 million in 2019 (based on applicable interest rates as of December 31, 2014, in the case of variable interest rate debt).
(2)   We lease our principal office facilities, including our headquarters in Austin, Texas, under non-cancellable operating leases. Certain leases contain periodic
      rent escalation adjustments and renewal and expansion options. We recognize rent expense on a straight-line basis over the lease periods. Operating lease
      obligations expire at various dates with the latest maturity in 2020. We are also responsible for certain real estate taxes, utilities, and maintenance costs on our
      office facilities.
(3)   Purchase obligations primarily represent non-cancelable contractual obligations related to content licensing and technology agreements.
(4)   Some of our office equipment leases such as printers and copiers are treated as capital leases.

Off-Balance Sheet Arrangements
      For the years ended December 31, 2014, 2013 and 2012, we did not, and we do not currently, have any off-balance sheet arrangements.

Recently Issued and Adopted Accounting Pronouncements
      In May 2014, the Financial Accounting Standards Board, or FASB, issued new guidance that supersedes existing revenue recognition requirements. The
guidance provides a five-step process to recognize revenue that depicts the transfer of promised goods or services to customers in an amount that reflects the
consideration expected in exchange for those goods and services. The guidance requires disclosures enabling users of financial
                                                                                    70




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 226 of 526 PageID #: 1554
statements to understand the nature, amount, timing and uncertainty of revenue and cash flows arising from contracts with customers. Additionally, qualitative and
quantitative disclosures are required about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to
obtain or fulfill a contract. The guidance is effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting
period, using one of two retrospective application methods. Early application is not permitted. We are currently evaluating which of the two retrospective application
methods we will use and the effect that the adoption of this guidance will have on our financial statements.

Item 7A. Quantitative and Qualitative Disclosures about Market Risk.
      We have both U.S. and international operations, and we are exposed to market risks in the ordinary course of our business, including the effect of foreign
currency fluctuations, interest rate changes and inflation. Information relating to quantitative and qualitative disclosures about these market risks is set forth below.

      Foreign Currency Exchange Risk
       We transact business in various currencies other than the U.S. dollar, principally the British pound sterling and the Euro, which exposes us to foreign currency
risk. Net revenues and related expenses generated from our international operations are denominated in the functional currencies of the corresponding country. The
functional currency of each of our non-U.S. subsidiaries that either operate or support these markets is generally the same as the corresponding local currency. For
2014 and 2013, approximately 21.8% and 20.6%, respectively, of our net revenues were denominated in such foreign currencies. We recognized a foreign exchange
loss of $0.9 million and a foreign exchange gain of $0.7 million in 2014 and 2013, respectively.

      In December 2014, we entered into a forward contract to hedge fluctuations in the value of certain intercompany debt denominated in foreign currencies but did
not enter into any derivative financial instruments for trading or speculative purposes. Although we have experienced and will continue to experience fluctuations in
our net income as a result of the consolidation of our international operations due to transaction gains (losses) related to revaluing certain cash balances and trade
accounts receivable that are denominated in currencies other than the U.S. dollar, we believe such a change will not have a material impact on our results of
operations.

        We assess our market risk based on changes in foreign currency exchange rates utilizing a sensitivity analysis that measures the potential impact in earnings,
fair values and cash flows based on a hypothetical 10% change (increase and decrease) in currency rates. We use a current market pricing model to assess the
changes in the value of the U.S. dollar on foreign currency denominated monetary assets and liabilities.

       The primary assumption used in these models is a hypothetical 10% weakening or strengthening of the U.S. dollar against all of our currency exposures as of
December 31, 2014, assuming instantaneous and parallel shifts in exchange rates. As of December 31, 2014, our working capital surplus (defined as current assets less
current liabilities) subject to foreign currency translation risk was $23.0 million. The potential decrease in net current assets from a hypothetical 10.0% adverse change
in quoted foreign currency exchange rates would be $2.3 million. This compares to a working capital surplus subject to foreign currency translation risk of $10.9
million as of December 31, 2013, for which a hypothetical 10% adverse change would have resulted in a potential decrease in net current assets of $1.1 million.

      Interest Rate Risk
       As of December 31, 2014, we had total notes payable of $50.0 million, consisting of variable interest rate debt based on 3-month LIBOR. Our variable interest
rate debt is subject to interest rate risk, because our interest payments will fluctuate with movements in the underlying 3-month LIBOR rate. A 100 basis point change
in LIBOR rates would result in an increase in our interest expense of $0.5 million for the next 12 months based on current outstanding borrowings.

                                                                                    71




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 227 of 526 PageID #: 1555
       Our exposure to market risk on our cash and cash equivalents for changes in interest rates is limited because nearly all of our cash and cash equivalents have a
short-term maturity and are used primarily for working capital purposes.

        Impact of Inflation
      We believe that our results of operations are not materially impacted by moderate changes in the inflation rate. Inflation and changing prices did not have a
material effect on our business, financial condition or results of operations in 2014, 2013, or 2012.

Item 8. Financial Statements.
      The information required by this item is incorporated by reference to the consolidated financial statements and accompanying notes set forth on pages F-1
through F-31 of this Annual Report on Form 10-K.

Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure.
None.

Item 9A. Controls and Procedures.
Disclosure Controls and Procedures
       The term “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act refers to controls and procedures that are
designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and
procedures designed to ensure that such information is accumulated and communicated to a company’s management, including its principal executive and principal
financial officers, as appropriate to allow timely decisions regarding required disclosure.

      Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls
and procedures as of December 31, 2014, the end of the period covered by this Annual Report on Form 10-K. Based upon such evaluation, our Chief Executive Officer
and Chief Financial Officer have concluded that our disclosure controls and procedures were effective as of such date.

Management’s Report on Internal Control Over Financial Reporting and Attestation Report of the Registered Public Accounting Firm
       Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
of the Exchange Act). Internal control over financial reporting is a process designed by, or under the supervision of, the issuer’s principal executive and principal
financial officers, or persons performing similar functions, and effected by the issuer’s board of directors, management and other personnel, to provide reasonable
assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted
accounting principles. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures
of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance
regarding

                                                                                   72




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 228 of 526 PageID #: 1556
prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements.
Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that our degree of compliance with
the policies or procedures may deteriorate.

      Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of the end of the period covered by this
Annual Report on Form 10-K based on the framework in Internal Control—Integrated Framework (1992) issued by the Committee of Sponsoring Organization of
the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of December 31, 2014.

      Our independent registered public accounting firm, which has audited our consolidated financial statements, has also audited the effectiveness of our internal
control over financial reporting as of December 31, 2014, as stated in their report, which is included in Item 15(a)(1) of this Annual Report on Form 10-K.

Changes in Internal Control Over Financial Reporting
        There were no changes in our internal control over financial reporting during the quarter ended December 31 2014, which were identified in connection with
management’s evaluation required by Rules 13a-15(d) and 15d-15(d) under the Exchange Act, that have materially affected, or are reasonably likely to materially
affect, our internal control over financial reporting.

Limitations on Controls
       Our disclosure controls and procedures and internal control over financial reporting are designed to provide reasonable assurance of achieving their
objectives as specified above. Management does not expect, however, that our disclosure controls and procedures or our internal control over financial reporting will
prevent or detect all error and fraud. Any control system, no matter how well designed and operated, is based upon certain assumptions and can provide only
reasonable, not absolute, assurance that its objectives will be met. Further, no evaluation of controls can provide absolute assurance that misstatements due to error
or fraud will not occur or that all control issues and instances of fraud, if any, within our company have been detected.

Item 9B. Other Information.
None.
                                                                                  73




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 229 of 526 PageID #: 1557
                                                                                PART III

Item 10. Directors, Executive Officers and Corporate Governance
       Information required by Part III, Item 10, will be included in our Proxy Statement relating to our 2015 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2014, and is incorporated herein by reference.

Item 11. Executive Compensation
       Information required by Part III, Item 11, will be included in our Proxy Statement relating to our 2015 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2014, and is incorporated herein by reference.

Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.
       Information required by Part III, Item 12, will be included in our Proxy Statement relating to our 2015 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2014, and is incorporated herein by reference.

Item 13. Certain Relationships and Related Transactions and Director Independence.
       Information required by Part III, Item 13, will be included in our Proxy Statement relating to our 2015 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2014, and is incorporated herein by reference.

Item 14. Principal Accounting Fees and Services.
       Information required by Part III, Item 14, will be included in our Proxy Statement relating to our 2015 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2014, and is incorporated herein by reference.
                                                                                   74




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                       Document 28 Filed 12/20/18 Page 230 of 526 PageID #: 1558
                                                                              PART IV

Item 15. Exhibits, Financial Statement Schedules.
(a)   Documents Filed with Report
      (1)    Financial Statements.

Reports of Independent Registered Public Accounting Firm                                                                                                       F-2
Consolidated Balance Sheets                                                                                                                                    F-4
Consolidated Statements of Operations                                                                                                                          F-5
Consolidated Statements of Comprehensive Income                                                                                                                F-6
Consolidated Statements of Stockholders’ Equity                                                                                                                F-7
Consolidated Statements of Cash Flows                                                                                                                          F-8
Notes to Consolidated Financial Statements                                                                                                                     F-9

      (2)    Financial Statement Schedules.
All schedules are omitted because the required information is already included in our notes to our consolidated financial statements or because they are not
applicable.

      (3)    Exhibits.
      The information required by this Item is set forth on the exhibit index that follows the signature page of this Annual Report on Form 10-K.
                                                                                  75




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 231 of 526 PageID #: 1559
                                                                            SIGNATURES

      Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf
by the undersigned, thereunto duly authorized.

Date: February 25, 2015

                                                                                                    RETAILMENOT, INC.

                                                                                                    By:                 /S/ G. COTTER CUNNINGHAM
                                                                                                          G. Cotter Cunningham
                                                                                                          President and Chief Executive Officer

                                                                                  76




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 232 of 526 PageID #: 1560
                                                            SIGNATURES AND POWER OF ATTORNEY

Each person whose individual signature appears below hereby authorizes and appoints G. Cotter Cunningham and Louis J. Agnese, III, and each of them, with full
power of substitution and resubstitution and full power to act without the other, as his or her true and lawful attorney-in-fact and agent to act in his or her name,
place and stead and to execute in the name and on behalf of each person, individually and in each capacity stated below, and to file any and all amendments to this
Annual Report on Form 10-K, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange
Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing, ratifying
and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue thereof.

Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the
capacities indicated.

                         Signature                                                               Title                                                  Date

           /S/ G. COTTER CUNNINGHAM                          President, Chief Executive Officer (Principal Executive Officer) and                February 25, 2015
G. Cotter Cunningham                                         Director

                  /S/ LOUIS J. AGNESE                        Interim Chief Financial Officer (Principal Financial Officer)                       February 25, 2015
Louis J. Agnese

             /S/ THOMAS E. AYLOR                             Principal Accounting Officer                                                        February 25, 2015
Thomas E. Aylor
                  /S/ C. THOMAS BALL                         Director                                                                            February 25, 2015
C. Thomas Ball
              /S/ JEFFREY M. CROWE                           Director                                                                            February 25, 2015
Jeffrey M. Crowe
                   /S/ ERIC KORMAN                           Director                                                                            February 25, 2015
Eric Korman
                  /S/ JULES A. MALTZ                         Director                                                                            February 25, 2015
Jules A. Maltz
             /S/ GOKUL RAJARAM                               Director                                                                            February 25, 2015
Gokul Rajaram
               /S/ GREG J. SANTORA                           Director                                                                            February 25, 2015
Greg J. Santora
             /S/ BRIAN H. SHARPLES                           Director                                                                            February 25, 2015
Brian H. Sharples

                                                                                   77




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                     Document 28 Filed 12/20/18 Page 233 of 526 PageID #: 1561
                                                  INDEX TO CONSOLIDATED FINANCIAL STATEMENTS

                                                                                                                                          Page
Consolidated Financial Statements:
Reports of Independent Registered Public Accounting Firm                                                                                   F-2
Consolidated Balance Sheets                                                                                                                F-4
Consolidated Statements of Operations                                                                                                      F-5
Consolidated Statements of Comprehensive Income                                                                                            F-6
Consolidated Statements of Stockholders’ Equity (Deficit)                                                                                  F-7
Consolidated Statements of Cash Flows                                                                                                      F-8
Notes to Consolidated Financial Statements                                                                                                 F-9
                                                                           F-1




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 234 of 526 PageID #: 1562
                                             REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

      The Board of Directors and Stockholders of RetailMeNot, Inc.

      We have audited the accompanying consolidated balance sheets of RetailMeNot, Inc. and subsidiaries as of December 31, 2014 and 2013, and the related
consolidated statements of operations, comprehensive income, stockholders’ equity (deficit) and cash flows for each of the three years in the period ended
December 31, 2014. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial
statements based on our audits.

       We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining,
on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis
for our opinion.

      In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of RetailMeNot, Inc. and
subsidiaries at December 31, 2014 and 2013, and the consolidated results of their operations and their cash flows for each of the three years in the period ended
December 31, 2014, in conformity with U.S. generally accepted accounting principles.

      We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), RetailMeNot, Inc.’s internal
control over financial reporting as of December 31, 2014, based on criteria established in Internal Control-Integrated Framework issued by the Committee of
Sponsoring Organizations of the Treadway Commission (1992 framework) and our report dated February 25, 2015 expressed an unqualified opinion thereon.

/s/ Ernst & Young LLP

Austin, Texas
February 25, 2015
                                                                                    F-2




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 235 of 526 PageID #: 1563
                                             REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

      The Board of Directors and Stockholders of RetailMeNot, Inc.

       We have audited RetailMeNot, Inc. and subsidiaries’ internal control over financial reporting as of December 31, 2014, based on criteria established in Internal
Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (1992 framework) (the COSO criteria).
RetailMeNot, Inc. and subsidiaries’ management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the
effectiveness of internal control over financial reporting included in the accompanying Management Report on Internal Control over Financial Reporting. Our
responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit.

      We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.
Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating
the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the
circumstances. We believe that our audit provides a reasonable basis for our opinion.

       A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and
the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial
reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions
and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with
authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements.

       Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with
the policies or procedures may deteriorate.

       In our opinion, RetailMeNot, Inc. and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31,
2014, based on the COSO criteria.

      We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets
of RetailMeNot, Inc. and subsidiaries as of December 31, 2014 and 2013, and the related consolidated statements of operations, comprehensive income, stockholders’
equity (deficit) and cash flows for each of the three years in the period ended December 31, 2014 and our report dated February 25, 2015 expressed an unqualified
opinion thereon.

/s/ Ernst & Young LLP

Austin, Texas
February 25, 2015

                                                                                    F-3




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                       Document 28 Filed 12/20/18 Page 236 of 526 PageID #: 1564
                                                                       RETAILMENOT, INC.
                                                              CONSOLIDATED BALANCE SHEETS
                                                        (in thousands, except share and per share amounts)

                                                                                                                                              December 31,
                                                                                                                                           2014         2013
Assets
Current assets:
     Cash and cash equivalents                                                                                                         $ 244,482     $ 165,881
     Accounts receivable (net of allowance for doubtful accounts of $2,356 and $867 at December 31, 2014 and 2013, respectively)          69,603        59,286
     Prepaids and other current assets, net                                                                                               14,930        10,661
           Total current assets                                                                                                          329,015       235,828
     Property and equipment, net                                                                                                          16,949        10,317
     Intangible assets, net                                                                                                               70,819        80,813
     Goodwill                                                                                                                            176,927       179,659
     Other assets, net                                                                                                                     5,394         5,465
           Total assets                                                                                                                $ 599,104     $ 512,082
Liabilities and Stockholders’ Equity
Current liabilities:
     Accounts payable                                                                                                                  $    5,482    $    6,217
     Accrued compensation and benefits                                                                                                     12,138         9,875
     Accrued expenses and other current liabilities                                                                                         6,110         5,586
     Income taxes payable                                                                                                                   9,032         4,835
     Current maturities of long term debt                                                                                                  10,000        15,063
           Total current liabilities                                                                                                       42,762        41,576
Deferred tax liability—noncurrent                                                                                                           3,404         8,796
Long term debt                                                                                                                             40,000        26,250
Other noncurrent liabilities                                                                                                                8,183         4,151
     Total liabilities                                                                                                                     94,349        80,773
Commitments and contingencies
Stockholders’ equity:
     Preferred stock: $0.001 par value; 10,000,000 shares authorized, no shares issued and outstanding as of December 31, 2014 and
        2013.                                                                                                                                 —            —
     Series 1 common stock: $0.001 par value, 150,000,000 shares authorized; 54,253,452 and 46,569,376 shares issued and outstanding
        as of December 31, 2014 and 2013, respectively.                                                                                        54              47
     Series 2 common stock: $0.001 par value, 6,107,494 shares authorized; zero and 6,107,494 shares issued and outstanding as of
        December 31, 2014 and 2013, respectively.                                                                                            —               6
     Additional paid-in capital                                                                                                          517,421       467,461
     Accumulated other comprehensive income (loss)                                                                                        (1,942)        1,538
     Accumulated deficit                                                                                                                 (10,778)      (37,743)
     Total stockholders’ equity                                                                                                          504,755       431,309
Total liabilities and stockholders’ equity                                                                                             $ 599,104     $ 512,082

                              See the accompanying notes, which are an integral part of these Consolidated Financial Statements.
                                                                                F-4




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                   Document 28 Filed 12/20/18 Page 237 of 526 PageID #: 1565
                                                               RETAILMENOT, INC.
                                                  CONSOLIDATED STATEMENTS OF OPERATIONS
                                                      (in thousands, except per share amounts)

                                                                                                                               Year Ended December 31,
                                                                                                                        2014            2013           2012
Net revenues                                                                                                        $ 264,683        $ 209,836     $ 144,685
Costs and expenses:
     Cost of net revenues                                                                                                18,617           13,049        9,113
     Product development                                                                                                 47,882           30,566       14,481
     Sales and marketing                                                                                                 90,062           70,303       40,672
     General and administrative                                                                                          42,343           28,583       15,758
     Amortization of purchased intangible assets                                                                         12,243           12,081       13,158
     Other operating expenses                                                                                             4,065            2,525        6,006
     Total costs and expenses                                                                                           215,212          157,107       99,188
Income from operations                                                                                                   49,471           52,729       45,497
Other income (expense):
     Interest expense, net                                                                                             (1,981)          (2,980)       (3,221)
     Other income (expense), net                                                                                       (1,102)             672            77
Income before income taxes                                                                                             46,388           50,421        42,353
     Provision for income taxes                                                                                       (19,423)         (18,891)      (16,360)
Net income                                                                                                          $ 26,965         $ 31,530      $ 25,993
Preferred stock dividends on participating preferred stock                                                                —            (19,928)      (24,577)
Total undistributed earnings                                                                                           26,965           11,602         1,416
Undistributed earnings allocated to participating preferred stock                                                         —             (5,998)       (1,390)
Net income attributable to common stockholders                                                                      $ 26,965         $ 5,604       $      26
Net income per share attributable to common stockholders:
     Basic                                                                                                          $      0.50      $      0.24   $      0.03
     Diluted                                                                                                        $      0.49      $      0.23   $      0.03
Weighted-average number of common shares used in computing net income per share:
     Basic                                                                                                               53,792           23,074          841
     Diluted                                                                                                             55,311           25,742        2,277

                            See the accompanying notes, which are an integral part of these Consolidated Financial Statements.
                                                                           F-5




                                                        View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                     Document 28 Filed 12/20/18 Page 238 of 526 PageID #: 1566
                                                                RETAILMENOT, INC.
                                                CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
                                                                   (in thousands)

                                                                                                                               Year Ended December 31,
                                                                                                                            2014        2013         2012
Net income                                                                                                                 $26,965     $31,530     $ 25,993
Other comprehensive income, net of tax:
     Foreign currency translation adjustments                                                                               (3,480)      2,081        1,749
Comprehensive income                                                                                                       $23,485     $33,611     $ 27,742

                              See the accompanying notes, which are an integral part of these Consolidated Financial Statements.
                                                                             F-6




                                                          View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                             Document 28 Filed 12/20/18 Page 239 of 526 PageID #: 1567
                                                                     RETAILMETNOT, INC.
                                                CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT)
                                                              (in thousands, except share amounts)

                                                  Series 1 Common Stock   Series 2 Common Stock                                     Accumulated
                                                                                                    Additional                         Other             Total
                                                  Number of                Number                    Paid-In       Accumulated    Comprehensive      Stockholder’s
                                                   Shares       Amount    of Shares      Amount      Capital          Deficit      Income (Loss)    Equity (Deficit)
Balance at December 31, 2011                         849,729    $    1           —           —      $     4,176    $   (50,826) $         (2,292) $         (48,941)
    Net income                                           —          —            —           —              —           25,993                               25,993
    Foreign currency translation adjustment              —          —            —           —              —              —               1,749              1,749
    Exercise of stock options                         98,224        —            —           —              355            —                 —                  355
    Stock—based compensation expense                     —          —            —           —            4,048            —                 —                4,048
    Accretion of preferred stock dividends               —          —            —           —              —          (24,577)              —              (24,577)
Balance at December 31, 2012                         947,953         1           —           —            8,579        (49,410)             (543)           (41,373)
    Net income                                           —          —            —           —              —           31,530               —               31,530
    Issuance of common stock upon initial
       public offering, net of offering costs       4,545,454         5          —           —           85,360            —                 —               85,365
    Issuance of common stock upon follow-
       on offering, net of offering costs           2,000,000         2          —           —           49,105            —                 —               49,107
    Conversion of preferred stock to common
       stock upon initial public offering          38,072,967       38      6,107,494         6         310,165            —                 —              310,209
    Foreign currency translation adjustment               —         —             —          —              —              —               2,081              2,081
    Exercise of common stock warrant                  457,796       —             —          —                1            —                 —                    1
    Stock issuances under employee plans,
       net of shares withheld for taxes              545,206         1           —           —            1,716            —                 —                1,717
    Stock-based compensation expense                     —          —            —           —           10,507            —                 —               10,507
    Excess income tax benefit from stock-
       based compensation                                 —         —             —          —            2,028            —                 —                2,028
    Accretion of preferred stock dividends                —         —             —          —              —          (19,863)              —              (19,863)
Balance at December 31, 2013                       46,569,376       47      6,107,494         6         467,461        (37,743)            1,538            431,309
    Net income                                            —         —             —          —              —           26,965               —               26,965
    Foreign currency translation adjustment               —         —             —          —              —              —              (3,480)            (3,480)
    Conversion of Series 2 common stock to
       Series 1 common stock                        6,107,494         6    (6,107,494)        (6)          —               —                 —                  —
    Payments of offering costs for follow-on
       offering                                          —          —            —           —              (59)           —                 —                  (59)
    Stock issuances under employee plans,
       net of shares withheld for taxes             1,576,582        1           —           —           13,309            —                 —               13,310
    Stock-based compensation expense                      —         —            —           —           24,518            —                 —               24,518
    Excess income tax benefit from stock-
       based compensation and other                       —         —            —           —         12,192              —                 —               12,192
Balance at December 31, 2014                       54,253,452   $   54           —       $   —      $ 517,421      $   (10,778) $         (1,942) $         504,755

                                 See the accompanying notes, which are an integral part of these Consolidated Financial Statements.
                                                                                F-7




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                             Document 28 Filed 12/20/18 Page 240 of 526 PageID #: 1568
                                                                       RETAILMENOT, INC.
                                                             CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                           (in thousands)

                                                                                                                                    Year Ended December 31,
                                                                                                                                2014         2013           2012
Cash flows from operating activities:
Net income                                                                                                                  $ 26,965        $ 31,530      $ 25,993
Adjustments to reconcile net income to net cash provided by operating activities:
     Depreciation and amortization expense                                                                                       15,746       14,112       14,192
     Stock-based compensation expense                                                                                            24,518       10,507        4,048
     Deferred income tax benefit                                                                                                 (4,169)      (2,828)      (1,796)
     Excess income tax benefit from stock-based compensation and other                                                          (12,192)      (2,028)         —
     Non-cash interest expense                                                                                                      603          996          816
     Impairment of assets                                                                                                           —            —          4,924
     Amortization of deferred compensation                                                                                        3,978        2,527        1,082
     Other non-cash gains and losses, net                                                                                         1,011           91         (104)
     Provision for doubtful accounts receivable                                                                                   3,319          180          604
Changes in operating assets and liabilities:
     Accounts receivable, net                                                                                                   (14,540)     (25,747)      (9,285)
     Prepaid expenses and other current assets, net                                                                              (2,903)      (5,873)        (983)
     Accounts payable                                                                                                               857        1,209        2,975
     Accrued expenses and other current liabilities                                                                              15,757        9,966         (251)
     Other noncurrent assets and liabilities                                                                                      2,445       (3,112)          38
Net cash provided by operating activities                                                                                        61,395       31,530       42,253
Cash flows from investing activities:
     Payments for acquisition of businesses, net of acquired cash                                                                   (75)     (28,613)      (10,290)
     Purchase of property and equipment                                                                                          (9,498)      (6,487)       (3,089)
     Purchase of other assets                                                                                                    (3,476)      (1,796)          —
Net cash used in investing activities                                                                                           (13,049)     (36,896)      (13,379)
Cash flows from financing activities:
     Proceeds from initial public offering, net of offering costs                                                                —            85,365           —
     Proceeds from follow-on offering, net of offering costs                                                                     —            49,107           —
     Payment of offering costs for follow-on offering                                                                            (59)            —             —
     Payments of preferred stock dividends                                                                                       —           (58,682)          —
     Proceeds from notes payable, net of issuance costs                                                                       49,150          33,069           —
     Payments on notes payable                                                                                               (41,273)        (38,925)      (20,333)
     Proceeds from exercise of options and warrants to purchase common stock                                                  11,454           1,753           251
     Excess income tax benefit from stock-based compensation and other                                                        12,192           2,028           —
     Payments for repurchase of common stock                                                                                      (7)            —             —
     Payments of principal on capital lease arrangements                                                                         (13)            (11)          —
Net cash provided by (used in) financing activities                                                                           31,444          73,704       (20,082)
Effect of foreign currency exchange rate on cash                                                                              (1,189)            401           116
Change in cash and cash equivalents                                                                                           78,601          68,739         8,908
Cash and cash equivalents, beginning of year                                                                                 165,881          97,142        88,234
Cash and cash equivalents, end of year                                                                                      $244,482        $165,881      $ 97,142
Supplemental disclosure of cash flow information
Cash interest payments                                                                                                      $ 2,246         $ 1,777       $ 2,136
Income tax payments, net                                                                                                    $ 10,169        $ 16,087      $ 22,080
Supplemental disclosure of non-cash investing activities
Issuance of preferred stock in connection with acquisition                                                                  $      —        $ —           $ 3,000
Issuance of notes payable in connection with acquisition                                                                    $      —        $ 6,085       $ 3,500
Supplemental disclosure of non-cash financing activities
Accretion of preferred stock dividends                                                                                      $      —        $ 19,928      $ 24,577

                                  See the accompanying notes, which are an integral part of these Consolidated Financial Statements.

                                                                                    F-8




                                                                    View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 241 of 526 PageID #: 1569
                                                                        RETAILMENOT, INC.
                                                              Notes to Consolidated Financial Statements

1. Description of Business
       We operate the world’s largest marketplace for digital offers, including the largest digital offer marketplace in the U.S., RetailMeNot.com, and in the U.K.,
VoucherCodes.co.uk, and the largest portfolio of digital offer websites in France, Bons-de-Reduction.com, Poulpeo.com and Ma-Reduc.com, connecting consumers
with leading retailers and brands. Our websites, mobile applications, email newsletters and alerts and social media presence enable consumers to search for, discover
and redeem relevant digital offers from retailers and brands. Our marketplace features digital offers across multiple product categories, including clothing and shoes;
electronics; health and beauty; home and office; travel, food and entertainment; and personal and business services. We believe our investments in digital offer
content quality, product innovation and direct retailer relationships allow us to offer a compelling experience to consumers looking to save money, whether online or
in-store.

2. Summary of Significant Accounting Policies
      Basis of Presentation and Principles of Consolidation
       The consolidated financial statements include the accounts of the Company and our wholly owned subsidiaries and have been prepared in accordance with
accounting principles generally accepted in the United States of America, or U.S. GAAP. All significant intercompany transactions and balances have been
eliminated.

      Significant Estimates and Judgments
       The preparation of our consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect
the reported amounts of assets, liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of net
revenues and expenses during the reporting periods. These estimates and assumptions could have a material effect on our future results of operations and financial
position. Significant items subject to our estimates and assumptions include stock-based compensation, income taxes, valuation of acquired goodwill and intangible
assets, allowance for doubtful accounts, revenue returns reserve, unrecognized tax benefits, acquisition-related contingent liabilities and the useful lives of property
and equipment and intangible assets. As a result, actual amounts could differ from those presented herein.

      Business Segment
        We have one operating and reporting segment consisting of various products and services that are all related to our marketplace for digital offers. Our chief
operating decision maker is our Chief Executive Officer. Our Chief Executive Officer allocates resources and assesses performance of the business and other activities
at a single reporting segment level.

      Cash and Cash Equivalents
      All highly-liquid investments with an original maturity of three months or less at the date of purchase are considered to be cash equivalents.

      Accounts Receivable, Net
Accounts receivable, net represent amounts due from retailers, through various performance marketing networks, for commissions earned on consumer purchases
and amounts due for premium placement advertising. We record an allowance for doubtful accounts in an amount equal to the estimated probable losses net of
recoveries, which

                                                                                   F-9




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 242 of 526 PageID #: 1570
are based on an analysis of historical bad debt, current receivables aging and expected future write-offs of uncollectible accounts, as well as an assessment of
specific identifiable accounts considered at risk or uncollectible. Accounts receivable are written off against the allowance for doubtful accounts when it is
determined that the receivable is uncollectible.

      The following table summarizes our allowance for doubtful accounts (in thousands):

                                                                                                                   Additions
                                                                                             Beginning             Charged to                                Ending
                                                                                              Balance               Expense              Write-offs          Balance
      Allowance for doubtful accounts:
      Year ended December 31, 2012                                                           $      295                    639                   (1)         $     933
      Year ended December 31, 2013                                                                  933                    180                 (246)               867
      Year ended December 31, 2014                                                                  867                  3,319               (1,830)             2,356

      Property and Equipment, Net
       Property and equipment, net includes assets such as furniture and fixtures, leasehold improvements, computer hardware, office and telephone equipment and
certain capitalized internally developed software and website development costs. We record property and equipment at cost less accumulated depreciation and
amortization, using the straight-line method. Ordinary maintenance and repairs are charged to expense, while expenditures that extend the physical or economic life of
the assets are capitalized. Property and equipment are depreciated over their estimated economic lives, which range from three to five years, using the straight-line
method. Leasehold improvements are amortized over the shorter of the estimated useful lives of the improvements or the lease term. Capitalized internally developed
software and website development costs are depreciated over their estimated useful lives, which range from two to three years. We perform reviews for the
impairment of property and equipment when management believes events or circumstances indicate the carrying amount of an asset may not be recoverable.

      Goodwill and Other Intangible Assets
       Goodwill arises from business combinations and is measured as the excess of the cost of the business acquired over the sum of the acquisition-date fair values
of tangible and identifiable intangible assets acquired, less any liabilities assumed.

       We evaluate goodwill for impairment annually on October 1, during the fourth quarter of each year, or more frequently when an event occurs or circumstances
change that indicates the carrying value may not be recoverable. Events or circumstances that could trigger an impairment test include, but are not limited to, a
significant adverse change in the business climate or in legal factors, an adverse action or assessment by a regulator, a loss of key personnel, significant changes in
our use of the acquired assets or the strategy for our overall business, significant negative industry or economic trends, significant underperformance relative to
operating performance indicators and significant changes in competition. The Company determined that no triggering events occurred during the year ended
December 31, 2014.

        We evaluate the recoverability of goodwill using a two-step impairment process tested at our sole reporting segment level. In the first step, the fair value for
our reporting unit is compared to our book value including goodwill. If the fair value is less than the book value, a second step is performed that compares the implied
fair value of goodwill to the book value of the goodwill. The fair value for the implied goodwill is determined based on the difference between the fair value of the sole
reporting segment and the net fair value of the identifiable assets and liabilities excluding goodwill. If the implied fair value of the goodwill is less than the book value,
the difference is recognized as an impairment charge in the consolidated statements of operations. We did not record any goodwill impairment charges during the
years ended December 31, 2014, 2013 and 2012.

                                                                                    F-10




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 243 of 526 PageID #: 1571
       Identifiable intangible assets consist of acquired customer intangible assets, marketing-related intangible assets, contract-based intangible assets, and
technology-based intangible assets. Intangible assets with definite lives are amortized over their estimated useful lives on a straight-line or accelerated basis. See
Note 4, “Goodwill and Other Intangible Assets”. The method of amortization applied represents our best estimate of the distribution of the economic value of the
identifiable intangible assets. The factors we consider in determining the useful lives of identifiable intangible assets included the extent to which expected future
cash flows would be affected by our intent and ability to retain use of these assets, including the period of time that would capture 90% or more of the assets value
on a perpetuity basis.

       Intangible assets are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of intangible assets may not be
recoverable. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant
change in the extent or manner in which an asset is used, or any other significant adverse change that would indicate that the carrying amount of an asset or group of
assets may not be recoverable. When such events occur, we compare the carrying amounts of the assets to their undiscounted cash flows. If this comparison
indicates that there is impairment, the amount of the impairment is calculated as the difference between the carrying value and the fair value.

      Deferred Financing Costs
       We capitalize underwriting, legal and other direct costs incurred related to the issuance of debt, which are recorded as deferred charges and amortized to
interest expense over the term of the related debt using the effective interest method. Upon the extinguishment of the related debt, any unamortized capitalized
deferred financing costs are recorded to interest expense.

      Lease Obligations
       We categorize leases at their inception as either operating or capital leases, and may receive renewal or expansion options, rent holidays, leasehold
improvement allowances and other incentives on certain lease agreements. We recognize operating lease costs on a straight-line basis over the term of the agreement,
taking into account adjustments for market provisions, such as free or escalating base monthly rental payments, or deferred payment terms, such as rent holidays,
that defer the commencement date of required payments. We record rent expense associated with operating lease obligations in general and administrative expenses
in the consolidated statements of operations.

      Revenue Recognition
       We recognize revenue when persuasive evidence of an arrangement exists, services have been rendered, the fee to the paid retailer is fixed or determinable and
collectability of the resulting receivable is reasonably assured. For commission revenues, which represent the substantial majority of our net revenues, revenue
recognition generally occurs when a consumer, having visited one of our websites and clicked on a digital offer for a paid retailer, defined as a retailer with which we
have a contract, makes a purchase with such paid retailer, and completion of the order is reported to us by such paid retailer, either directly or through a performance
marketing network. The reporting by the paid retailer includes the amount of commissions the paid retailer has calculated as owing to us. Certain paid retailers do not
provide reporting until a commission payment is made. In those cases, which have historically not been significant, we record commission revenues on a cash basis.
For advertising revenues, revenue recognition occurs ratably over the period that we display a retailer’s advertisements on our websites and mobile applications. We
estimate and record a reserve, based upon actual, historical return rates as reported to us by the paid retailers, to provide for end-user cancelations or product
returns, which may not be

                                                                                  F-11




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 244 of 526 PageID #: 1572
reported by the paid retailer or performance marketing network until a subsequent date. As such, we report commission revenues net of the estimated returns reserve.
Net revenues are reported net of sales taxes, where applicable. The following table summarizes our revenue returns reserve (in thousands):

                                                                                              Beginning            Provision                           Ending
                                                                                               Balance            for Returns          Returns         Balance
      Revenue returns reserve:
      Year ended December 31, 2012                                                            $      670          $     6,337          $ (5,780)       $ 1,227
      Year ended December 31, 2013                                                                 1,227               10,113            (8,175)         3,165
      Year ended December 31, 2014                                                                 3,165               10,679           (11,338)         2,506

        Our payment arrangements with paid retailers are both direct and through performance marketing networks, which act as intermediaries between the paid
retailers and us. No paid retailer individually accounted for more than 10% of net revenues or accounts receivable for any of the years ended December 31, 2014, 2013
and 2012.

      Cost of Net Revenues
      Cost of net revenues is composed of direct and indirect costs incurred to generate revenue. These costs consist of personnel costs of our salaried
merchandising and technology support employees and fees paid to third-party contractors engaged in the operation and maintenance of our existing websites and
mobile applications. Such technology costs also include website hosting and Internet service costs. Other costs include allocated facility and general information
technology costs.

      Sales and Marketing Expense
        Our sales and marketing expense consists of personnel costs for our sales, marketing, search engine optimization, search engine marketing and business
intelligence employees, as well as online, brand and other marketing expenses. Our online, brand and other marketing costs include search engine fees, advertising on
social networks, television advertising, promotions, display advertisements, creative development fees, public relations, email campaigns, trade shows and other
general marketing costs. Other costs include allocated facility and general information technology costs.

      Advertising Expenses
       We expense all advertising costs as incurred. Advertising expenses included in sales and marketing expense were $23.1 million, $22.2 million and $13.2 million
for the years ended December 31, 2014, 2013 and 2012, respectively.

      Product Development
       Our product development expense consists primarily of personnel costs of our product management and software engineering teams, as well as fees paid to
third-party contractors and consultants engaged in the design, development, testing and improvement of the functionality and user experience of our websites and
mobile applications.

      General and Administrative Expense
      Our general and administrative expense represents personnel costs for employees involved in general corporate functions, including finance, accounting, legal
and human resources, among others. Additional costs included in general and administrative expense include professional fees for legal, audit and other consulting
services, the provision for doubtful accounts receivable, travel and entertainment, charitable contributions, recruiting, allocated facility and general information
technology costs and other general corporate overhead expenses.

                                                                                 F-12




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 245 of 526 PageID #: 1573
      Stock-Based Compensation Expense
        Stock-based compensation expense is measured at the grant date based on the estimated fair value of the award, net of estimated forfeitures. We recognize
these compensation costs on a straight-line basis over the requisite service period of the award. Forfeiture rates are estimated at grant date based on historical
experience and adjusted in subsequent periods for differences in actual forfeitures from those estimates. We include stock-based compensation expense in cost of
net revenues and operating expenses in our consolidated statements of operations, consistent with the respective employees’ cash compensation. We determine the
fair value of stock options on the grant date using the Black-Scholes-Merton valuation model.

      Fair Value of Financial Instruments
      The carrying amounts of our financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities and notes
payable, approximate fair value due to the instruments’ short-term maturities or, in the case of the long-term notes payable, based on the variable interest rate feature.
We record derivative liabilities at fair value.

      Income Taxes
        The provision for income taxes is determined using the asset and liability method. Deferred tax assets and liabilities are calculated based upon the temporary
differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases using the enacted tax rates that are
applicable in a given year. The deferred tax assets are recorded net of a valuation allowance when, based on the available supporting evidence, we believe it is more
likely than not that some portion or all of the recorded deferred tax assets will not be realized in future periods.

       The Company may be subject to income tax audits by the respective tax authorities in any or all of the jurisdictions in which the Company operates, including
the United States, the United Kingdom, France, Germany, and the Netherlands. Significant judgment is required in determining uncertain tax positions. We utilize a
two-step approach to recognize and measure uncertain tax positions. The first step is to evaluate the tax position for recognition by determining if the weight of
available evidence indicates it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes. The
second step is to measure the tax benefit as the largest amount that is more than 50% likely to be realized upon ultimate settlement. We consider many factors when
evaluating and estimating our tax positions and tax benefits, which may require periodic adjustments and which may not accurately forecast actual outcomes. We
adjust these reserves in light of changing facts and circumstances, such as the closing of an audit or the refinement of an estimate. Changes in recognition or
measurement are reflected in the period in which the change in judgment occurs. We include interest and penalties related to uncertain tax positions in the provision
for income taxes on our consolidated statements of operations. See Note 12, “Income Taxes.”

      Foreign Currency
       Our operations outside of the U.S. generally use the local currency as their functional currency. Assets and liabilities for these operations are translated at
exchange rates in effect at the balance sheet date. Income and expense accounts are translated at average exchange rates for the period. Foreign currency translation
adjustments are recorded in accumulated other comprehensive income (loss). Gains and losses from foreign currency denominated transactions, which were a $0.9
million loss, net, in 2014, a $0.7 million gain, net, in 2013 and not significant in 2012, are recorded in other income (expense), net in our consolidated statements of
operations.

      Derivative Financial Instruments
       Our operations outside of the U.S. expose us to various market risks that may affect our consolidated results of operations, cash flows and financial
position. These market risks include, but are not limited to, fluctuations in

                                                                                   F-13




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 246 of 526 PageID #: 1574
currency exchange rates. Our primary foreign currency exposures are in Euros and British Pound Sterling. As a result, we face exposure to adverse movements in
currency exchange rates as the financial results of our operations are translated from local currency into U.S. dollars upon consolidation.

       We have entered into a derivative instrument to hedge certain exposures of nonfunctional currency denominated intercompany loans and may enter into
further such instruments in the future. We have not elected to apply hedge accounting or hedge accounting does not apply. Gains and losses resulting from a
change in fair value for these derivatives are reflected in the period in which the change occurs and are recorded in other income (expense), net in our consolidated
statement of operations. During the year ended December 31, 2014, we recorded a gain of $0.2 million related to our foreign exchange derivative instruments. The fair
value and notional principal amount of our outstanding foreign exchange derivative instrument as of December 31, 2014 are $0.0 and $9.0 million, respectively. We did
not enter into any foreign exchange derivative instruments prior to the year ended December 31, 2014.

       We do not use financial instruments for trading or speculative purposes. Derivative instruments are recorded on the balance sheet at fair value and are short-
term in duration. We are exposed to the risk that counterparties to derivative contracts may fail to meet their contractual obligations.

      Recent Accounting Pronouncements
       In May 2014, the Financial Accounting Standards Board, or FASB, issued new guidance that supersedes existing revenue recognition requirements. The
guidance provides a five-step process to recognize revenue that depicts the transfer of promised goods or services to customers in an amount that reflects the
consideration expected in exchange for those goods and services. The guidance requires disclosures enabling users of financial statements to understand the nature,
amount, timing and uncertainty of revenue and cash flows arising from contracts with customers. Additionally, qualitative and quantitative disclosures are required
about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. The guidance is
effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period, using one of two retrospective
application methods. Early application is not permitted. We are currently evaluating which of the two retrospective application methods we will use and the effect that
the adoption of this guidance will have on our financial statements.

3. Acquisitions
      The following table summarizes our acquisitions during the year ended December 31, 2013, with amounts shown below at fair value at each respective
acquisition date (dollars in thousands). We did not complete any significant acquisitions during the year ended December 31, 2014.

                                                                               YSL Ventures, Inc.             Ma-Reduc.com                Actiepagina.nl
             Year acquired                                                           2013                         2013                         2013
             Cash acquired                                                     $              206             $          530              $           64
             Other tangible assets acquired                                                    73                      1,376                           2
             Identifiable intangible assets
                  Customer relationships                                                      —                          296                         192
                  Marketing-related                                                           —                        6,231                         896
                  Contract-based                                                            1,772                        263                         187
                  Technology-based                                                          1,480                        564                         207
             Goodwill                                                                       8,796                     14,530                       1,597
                  Total assets acquired                                                    12,327                     23,790                       3,145
             Total liabilities assumed                                                       (763)                    (3,002)                        —
                  Total                                                        $           11,564             $       20,788              $        3,145


                                                                                   F-14




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 247 of 526 PageID #: 1575
       Tangible assets, which include cash and cash equivalents and accounts receivable, were valued at their respective carrying amounts, which we believe
approximate their fair values at the respective acquisition dates. The liabilities assumed in connection with these acquisitions, which were recorded at their fair value
at the acquisition dates, include accrued liabilities, accounts payable and deferred tax liabilities. For all acquisitions, goodwill represents the excess of the purchase
price over the aggregate fair value of the net identifiable assets acquired. In connection with our acquisition efforts we incurred approximately $0.1 million, $1.4 million
and $0.6 million in direct acquisition costs in the years ended December 31, 2014, 2013 and 2012, respectively, all of which were expensed as incurred and are included
in general and administrative expenses on the consolidated statements of operations.

      Goodwill resulted primarily from acquiring a business in a market characterized by high profitability, numerous participants, with none having a dominant
market position and specialized processes and procedures, none of which qualify as a separate intangible asset.

       The valuation of identifiable intangible assets acquired reflects our estimates based on, among other factors, use of established valuation methods. The value
of customer relationships was determined using the income approach. The value of marketing-related intangible assets was determined using the relief from royalty
method. Contract-based intangible assets have been valued based on an income-based approach, specifically the with/without method. The value of acquired
technology was determined based on a cost-to-recreate methodology. Identifiable intangible assets with definite lives are amortized over the period of estimated
benefit using the straight-line or accelerated method and the estimated useful lives of one to 15 years. The method of amortization applied represents our best
estimate of the distribution of the economic value of the identifiable intangible assets.

      The acquired marketing-related intangible assets consist primarily of trade names, domain names and well-developed traffic acquisition strategies. These trade
and domain names play a pivotal role in generating visits and consumer leads for retailers. In addition, the traffic acquisition methodologies such as search engine
optimization processes and techniques, email subscriber lists and campaign processes and other direct marketing capabilities also contribute significantly to
generating consumer leads and visits. Our intent is to use the brand and domain names for the foreseeable future and to build upon the established traffic-acquisition
methodologies. Accordingly, we utilized a 15 year useful life to both value and amortize these assets.

        The acquired customer-related intangible assets consist solely of contracts with retailers. The businesses we acquired typically had relationships with a
substantial portion of the major online retailers that offered digital coupons through affiliate marketing relationships. The customer relationships were valued
predominantly using an income approach (multi-period excess earnings method.) Based on the attrition factors applied, the expected useful life of customer
relationships from this income approach is 15 years. Although the contracts we enter into with retailers are cancelable upon short or no notice and without penalty,
we determined the useful life of these relationships to be longer-term in nature based upon consideration of several factors. These factors included the fact that
couponing has been used in-store by retailers for an extended period; the growth in revenues of the acquired businesses which indicated growing use of coupons by
retailers and consumers; the higher level of retailer relationship management that we provide as compared to the periods prior to acquisition; and historically low
attrition rates. Based on these factors, we determined that the useful life of these relationships would extend to the foreseeable future and, accordingly, utilized a
period of 15 years both to value and amortize these assets.

      YSL Ventures, Inc.
       On October 9, 2013, we acquired 100% of the outstanding capital stock of YSL Ventures, Inc., a private company that operated under the name Zendeals, for
$11.6 million of cash consideration.

      In conjunction with the acquisition of YSL Ventures, Inc., we entered into deferred compensation arrangements with the former owners of YSL Ventures, Inc.,
at which time we transferred $6.2 million into an escrow account, to be paid to the owners over a two year period, with $3.1 million paid in October 2014, and the
remainder to be paid in equal quarterly installments over the following year, contingent upon the former employees’ continued employment with RetailMeNot.

                                                                                   F-15




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                           Document 28 Filed 12/20/18 Page 248 of 526 PageID #: 1576
      The goodwill resulting from the acquisition of YSL Ventures, Inc. is not deductible for tax purposes.

      Ma-Reduc.com
        On July 1, 2013, our wholly owned subsidiary, RetailMeNot, France, acquired 100% of the outstanding capital stock of ABCYNE, a private company and the
operator of Ma-Reduc.com, a digital coupon website in France. The total purchase price of $20.8 million was comprised of: (i) $15.0 million initial cash consideration,
(ii) notes payable issued by RetailMeNot, France, with an aggregate principal amount of $4.9 million to the shareholders, bearing interest at a rate of 3.0% per annum
and due, and paid in full, in 2014 and (iii) additional cash consideration for working capital of $0.9 million.

      The goodwill resulting from the acquisition of Ma-Reduc.com is not deductible for tax purposes.

      Actiepagina.nl
      On March 1, 2013, we acquired certain assets and liabilities of Actiepagina B.V. associated with Actiepagina.nl, its website based in the Netherlands. The total
purchase price of $3.1 million was comprised of: (i) $2.0 million cash consideration and (ii) a $1.1 million note payable issued to the seller, due, and paid in full, in 2014.

      The resulting goodwill from the acquisition of Actiepagina.nl is not deductible for tax purposes.

4. Goodwill and Other Intangible Assets
      Changes in our goodwill balance for the years ended December 31, 2014 and 2013 are summarized in the table below (in thousands).

                            Balance at December 31, 2012                                                                               $ 152,755
                            Acquired in business combinations                                                                             24,923
                            Foreign currency translation adjustment                                                                        1,981
                            Balance at December 31, 2013                                                                                 179,659
                            Acquired in business combinations                                                                                 75
                            Foreign currency translation adjustment                                                                       (2,807)
                            Balance at December 31, 2014                                                                               $ 176,927

      Intangible assets consisted of the following as of December 31, 2014 and 2013 (in thousands):

                                                                                          Weighted-
                                                                                           Average
                                                                                         Amortization         Estimated                      December 31, 2014
                                                                                           Period             Useful Life                       Accumulated
                                                                                          (Months)             (Months)           Gross         Amortization            Net
Customer relationships                                                                             180             180          $ 16,156         $      (4,439)       $11,717
Marketing-related                                                                                  160           48-180           77,379               (22,636)        54,743
Contract-based                                                                                      58            12-60           19,808               (15,449)         4,359
Technology-based                                                                                    12              12             7,773                (7,773)           —
Total intangible assets                                                                                                         $121,116         $     (50,297)       $70,819

                                                                                     F-16




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 249 of 526 PageID #: 1577
                                                                                     Weighted-
                                                                                      Average
                                                                                    Amortization         Estimated                       December 31, 2013
                                                                                      Period             Useful Life                        Accumulated
                                                                                     (Months)             (Months)         Gross            Amortization         Net
Customer relationships                                                                        180            180          $ 16,244         $      (3,368)      $12,876
Marketing-related                                                                             165          48-180           75,182               (17,035)       58,147
Contract-based                                                                                 58           12-60           19,875               (11,528)        8,347
Technology-based                                                                               12             12             7,937                (6,494)        1,443
Total intangible assets                                                                                                   $119,238         $     (38,425)      $80,813

      As of December 31, 2014 and 2013, the weighted-average amortization period for definite-lived intangible assets was 11.4 and 11.6 years, respectively.
Estimated amortization of intangible assets for the five years subsequent to December 31, 2014 and thereafter is as follows (in thousands):

             2015                                                                                                                                 $10,202
             2016                                                                                                                                   7,232
             2017                                                                                                                                   7,198
             2018                                                                                                                                   6,979
             2019                                                                                                                                   6,142
             Thereafter                                                                                                                            33,066
                                                                                                                                                  $70,819


5. Property and Equipment, Net
      Property and equipment consisted of the following as of December 31, 2014 and 2013 (in thousands):

                                                                                                                             Estimated
                                                                                                                             Useful Life
                                                                                                                              (Years)            2014           2013
Computer hardware                                                                                                                   3           $ 2,583        $ 1,886
Purchased software                                                                                                                  3             1,319          1,222
Office equipment                                                                                                                    3               565            430
Internally developed software and website development costs                                                                        2-3            2,612            —
Office furniture and fixtures                                                                                                       5             4,487          2,885
Leasehold improvements                                                                                                              5            11,872          7,361
                                                                                                                                                 23,438         13,784
Less: Accumulated amortization and depreciation                                                                                                  (6,489)        (3,467)
Net property and equipment                                                                                                                      $16,949        $10,317

       Depreciation and amortization expense related to property and equipment was $3.5 million, $2.0 million and $1.0 million for the years ended December 31, 2014,
2013 and 2012, respectively. This amount includes $0.1 million of depreciation expense on internally developed software and website development costs for the year
ended December 31, 2014. We did not capitalize or recognize any depreciation expense related to any internally developed software and website development costs
prior to the year ended December 31, 2014.

      We recorded no impairment of property and equipment and recorded no significant gains or losses on the disposal of property and equipment during the years
ended December 31, 2014, 2013 and 2012, respectively.
                                                                                 F-17




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 250 of 526 PageID #: 1578
6. Accrued Expenses and Other Current Liabilities
      Accrued expenses and other current liabilities consisted of the following as of December 31, 2014 and 2013 (in thousands):

                                                                                                                                  2014           2013
                    Marketing and professional services                                                                          $2,606          $2,214
                    Taxes other than income taxes                                                                                 1,398           1,302
                    Interest payable                                                                                                 50             751
                    Other                                                                                                         2,056           1,319
                                                                                                                                 $6,110          $5,586


7. Long Term Debt
      Long-term debt consisted of the following as of December 31, 2014 and 2013 (in thousands):

                                                                                                                                                     2014               2013
Senior secured note due 2019—interest rate of 2.0% at December 31, 2014                                                                             $ 50,000        $    —
Senior revolving credit facility due 2019                                                                                                                —               —
Senior secured note due 2018—interest rate of 2.9% at December 31, 2013                                                                                  —            33,250
Unsecured seller note due 2014—interest rate of 3.0% at December 31, 2013                                                                                —             5,163
Unsecured promissory notes due 2014—interest rate of 5.0% at December 31, 2013                                                                           —             1,750
Unsecured seller note due 2014—interest rate of 4.0% at December 31, 2013                                                                                —             1,150
                                                                                                                                                      50,000          41,313
Less current maturities                                                                                                                              (10,000)        (15,063)
Total long-term debt                                                                                                                                $ 40,000        $ 26,250


      Senior Debt
        On December 23, 2014, we entered into a second amended and restated revolving credit and term loan agreement with certain lenders, or Senior Debt. The
Senior Debt consists of a $125.0 million revolving credit facility, an additional uncommitted revolving credit facility of up to $65.0 million and a $50.0 million term loan
facility. The term loan facility was fully borrowed on December 23, 2014, and was used, in part, to fully repay the $26.3 million of borrowings outstanding under our
prior senior debt facility, which obligations were repaid in full effective upon the closing of the Senior Debt. On December 31, 2014, we had the full $125.0 million
available for borrowings under the revolving credit facility.

       We pay a quarterly revolving credit facility fee of 50 basis points per annum. At our option, borrowings under both the term loan facility and the revolving
credit facility bear interest at either the base rate or a eurodollar-based rate (each as more fully described in the second amended and restated revolving credit and
term loan agreement) plus an applicable margin as determined based on the senior secured debt to EBITDA ratio (as more fully described in the second amended and
restated revolving credit and term loan agreement). These rates are summarized in the following table:

Basis for Pricing                                                                    Level I                 Level II                Level III                  Level IV
Consolidated Senior Secured Debt/EBITDA                                                                     >1.00:1.00              >1.50:1.00
                                                                                    <1.00:1.00              <1.50:1.00              <2.00:1.00               >2.00:1.00
Revolving Credit Eurodollar Margin (LIBOR)                                      125 basis points         175 basis points        225 basis points         275 basis points
Revolving Credit Base Rate Margin                                                25 basis points         75 basis points         125 basis points         175 basis points
Letter of Credit Fees (exclusive of facing fees)                                125 basis points         175 basis points        225 basis points         275 basis points
Term Loan Eurodollar Margin (LIBOR)                                             175 basis points         225 basis points        275 basis points         325 basis points
Term Loan Base Rate Margin                                                       75 basis points         125 basis points        175 basis points         225 basis points

                                                                                    F-18




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 251 of 526 PageID #: 1579
       Interest is payable quarterly in arrears for base rate borrowings and on the last day of the applicable eurodollar-interest period for any eurodollar-based
borrowings. Principal payments on the term loan facility of $2.5 million are due on the first day of each quarter beginning April1, 2015, with any remaining balance due
in December 2019. Borrowings under the revolving credit facility carry the same maturity date as the $50.0 million term loan. Mandatory prepayments include net cash
proceeds from certain asset sales, 100% of the net cash proceeds of any subordinated debt and 50% of the net cash proceeds of certain equity transactions,
excluding the cash proceeds from any permitted senior unsecured debt, any equity interests issued under certain stock option or employer incentive plans, and any
other equity interests issued if consolidated senior secured debt to EBITDA is less than or equal to 2.00 to 1.00.

       The Senior Debt has priority in repayment to all other outstanding debt except certain senior secured notes that we are permitted to issue in the future. We
have granted our lenders a security interest in substantially all of our assets, including intellectual property, pursuant to a security agreement and an intellectual
property security agreement, except that the security interest shall apply only after the total debt to EBITDA ratio is greater than or equal to 1:50 to 1:00. We are
subject to complying with certain financial covenants, including minimum trailing 12 month EBITDA levels, total debt to EBITDA ratio, a fixed charge coverage ratio
and a consolidated senior secured debt to EBITDA ratio (each as more fully described in the second amended and restated revolving credit and term loan agreement).
The second amended and restated revolving credit and term loan agreement contains customary affirmative and negative covenants and prohibits, among other
things and subject to certain exceptions, the incurrence of additional debt, payment of other debt obligations, incurrence of liens, acquisitions of businesses, capital
expenditures, sales of businesses or assets, payment of dividends, repurchases of our capital stock, making loans or advances and certain other restrictions. The
exceptions to the foregoing include capital expenditures of up to $20 million in any fiscal year and our right to repurchase up to $100 million of our outstanding capital
stock, each subject to certain conditions set forth in the second amended and restated revolving credit and term loan agreement. The second amended and restated
revolving credit and term loan agreement also contains customary events of default including, among others, payment defaults, breaches of covenants, bankruptcy
and insolvency events, cross defaults with certain material indebtedness, judgment defaults, change of control and breaches of representations and warranties.

      Seller Notes
      In July 2013, our wholly owned subsidiary, RetailMeNot, France, issued seller notes payable, or Ma-Reduc Notes, in connection with our acquisition of
ABCYNE. The Ma-Reduc Notes had an aggregate principal amount of €3.75 million, translated to $5.2 million on our balance sheet as of December 31, 2013 and
matured in July 2014. The Ma-Reduc Notes were repaid in full in July 2014.

      In March 2013, we issued seller notes payable, Actiepagina Notes, in connection with our acquisition of Actiepagina B.V. The Actiepagina Notes had an
aggregate principal amount of $1.2 million and matured in September 2014. The Actiepagina Notes were repaid in full in September 2014.

      Other Notes
       In conjunction with our acquisition of Miwim (Bons-de-Reduction.com and Poulpeo.com) in May 2012, we entered into deferred compensation arrangements
with the former owners of Miwim, at which time we issued promissory notes, or the Miwim Notes, with an aggregate principal amount $3.5 million. We paid $1.75
million of the principal, along with accompanying interest, during 2013, and we paid the remaining $1.75 million upon maturity in May 2014.
                                                                                  F-19




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 252 of 526 PageID #: 1580
Future maturities of debt as of December 31, 2014 are as follows (in thousands):

                          Year Ended December 31,
                          2015                                                                                                       10,000
                          2016                                                                                                       10,000
                          2017                                                                                                       10,000
                          2018                                                                                                       10,000
                          2019                                                                                                       10,000
                                                                                                                                   $ 50,000


      Debt Issuance Costs
      Amortization of deferred financing costs was $0.4 million, $0.4 million and $0.6 million during the years ended December 31, 2014, 2013 and 2012, respectively.
In addition, during the years ended December 31, 2014 and 2013, we recognized $0.2 million and $0.6 million write-offs, respectively, of unamortized deferred financing
costs associated with amendments to our senior debt facility.

8. Commitments and Contingencies
      Operating Leases
       We lease office space, including our corporate headquarters in Austin, Texas, under non-cancelable operating leases. Rent expense under these operating
leases was $4.9 million, $3.2 million and $1.4 million for the years ended December 31, 2014, 2013 and 2012, respectively.

       Certain of these lease arrangements have renewal or expansion options and adjustments for market provisions, such as free or escalating base monthly rental
payments. Amounts reported in the table below are reported net of rent concessions. We recognize rent expense under such lease arrangements on a straight-line
basis over the initial term of the lease. The difference between the straight-line expense and the cash paid for rent has been recorded as deferred rent.

       We are responsible for paying our proportionate share of the actual operating expenses and real estate taxes under certain of these lease agreements. These
operating expenses are not included in the table below. Future minimum lease payments under non-cancelable operating leases (including rent escalation clauses)
with terms in excess of one year as of December 31, 2014 are as follows (in thousands):

                          Year Ended December 31,
                          2015                                                                                                     $ 3,454
                          2016                                                                                                        3,470
                          2017                                                                                                        3,520
                          2018                                                                                                        3,530
                          2019                                                                                                        3,625
                          Thereafter                                                                                                  4,971
                                                                                                                                   $ 22,570

                                                                                   F-20




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 253 of 526 PageID #: 1581
      Contractual Obligations
      As of December 31, 2014, we had purchase obligations of approximately $5.0 million that primarily relate to contracts for non-cancellable services. The
obligations are due and payable as follows (in thousands):

                           Year Ended December 31,
                           2015                                                                                                        $4,313
                           2016                                                                                                           490
                           2017                                                                                                           245
                           2018                                                                                                            —
                           2019                                                                                                            —
                                                                                                                                       $5,048


      Legal Matters
       From time to time, we may be involved in litigation relating to claims arising in the ordinary course of business. Management believes that there are no claims
or actions pending or threatened against the Company, the ultimate disposition of which would have a material impact on our consolidated financial position, results
of operations or cash flows.

      Employment Agreements
      We have entered into employment and change of control arrangements with certain of our executive officers and with certain employees in Europe.

      Indemnification
       In the normal course of business, to facilitate transactions related to our operations, we indemnify certain parties, including lessors, service providers and, from
time to time, retailers and performance marketing networks with respect to certain matters. We have agreed to hold certain parties harmless against losses arising from
a breach of representations or covenants, or other claims, including intellectual property infringement claims made against those certain parties by third parties.
These agreements may limit the time within which an indemnification claim can be made and the amount of the claim. In addition, we have entered into indemnification
agreements with our officers and directors, and our bylaws contain similar indemnification obligations.

9. Stockholders’ Equity and Stock-Based Compensation
      Common Stock
        All share and per share information for all periods presented has been adjusted to reflect the effect of a four-for-one reverse stock split in June 2013. Our
certificate of incorporation authorizes shares of stock as follows: 150,000,000 shares of Series 1 common stock, 6,107,494 shares of Series 2 common stock, and
10,000,000 shares of preferred stock. The common and preferred stock have a par value of $0.001 per share. As of December 31, 2014 and 2013, 54,253,452 and
46,569,376 shares of Series 1 common stock were outstanding, respectively. As of December 31, 2014 and 2013, zero and 6,107,494 shares of Series 2 common stock
were outstanding, respectively.

      In March 2014, the holders of all 6,107,494 shares of Series 2 common stock outstanding converted such shares into 6,107,494 fully paid and nonassessable
shares of Series 1 common stock. Following such conversion, no shares of Series 2 common stock remained outstanding.

     Each share of common stock is entitled to one vote at all meetings of stockholders, except each share of Series 2 common stock is not entitled to vote in
connection with the election of the members of our board of

                                                                                   F-21




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 254 of 526 PageID #: 1582
directors. The number of authorized shares of common stock may be increased or decreased (but not below the number of shares thereof then outstanding) by the
affirmative vote of the holders of shares of capital stock of the Company representing a majority of the votes represented by all outstanding shares of capital stock of
the Company entitled to vote. The holders of common stock are also entitled to receive dividends, when, if and as declared by our board of directors, whenever funds
are legally available therefore, subject to the priority rights of any outstanding preferred stock.

      Initial Public Offering
       On July 24, 2013, we completed our initial public offering of 10,454,544 shares of Series 1 common stock, at a price of $21.00 per share, before underwriting
discounts and commissions. We sold 4,545,454 of such shares and existing stockholders sold an aggregate of 5,909,090 of such shares, including 1,363,636 shares
sold by selling stockholders as a result of the underwriters’ exercise of their over-allotment option to purchase additional shares. Our initial public offering generated
net proceeds to us of approximately $85.4 million, after deducting underwriting discounts and commissions. Expenses incurred by us for our initial public offering
were approximately $3.4 million and were recorded against the net proceeds received by us from our initial public offering. We did not receive any proceeds from the
sale of shares by the selling stockholders in our initial public offering.

      Follow-on Offering
       On December 16, 2013, we completed our follow-on offering of 7,207,207 shares of Series 1 common stock, at a price of $26.00 per share before underwriting
discounts and commissions. We sold 2,000,000 of such shares and existing stockholders sold an aggregate of 5,207,207 of such shares, including 940,070 shares sold
by selling stockholders as a result of the underwriters’ exercise of their option to purchase additional shares. The offering generated net proceeds to us of $49.1
million, after deducting underwriting discounts and commissions. Expenses incurred by us for the follow-on offering were approximately $0.6 million and were
recorded against the proceeds received from the follow-on offering. We did not receive any proceeds from the sale of shares by the selling stockholders in the follow-
on offering.

      Stock-Based Compensation
       In July 2013, our board of directors and stockholders approved our 2013 Equity Incentive Plan (the “2013 Plan”) and our 2013 Employee Stock Purchase Plan
(the “2013 Purchase Plan”). When the 2013 Plan took effect, all shares available for grant under our 2007 Stock Plan, as amended (the “2007 Plan”), were transferred
into the share pool of the 2013 Plan. Subsequent to our initial public offering, we have not granted, and will not grant in the future, any additional awards under the
2007 Plan. However, the 2007 Plan will continue to govern the terms and conditions of all outstanding equity awards granted under the 2007 Plan.

      2013 Equity Incentive Plan
      Under our 2013 Plan, the following awards types may be granted: stock options, stock appreciation rights, restricted stock, restricted stock units, performance
shares and units and other cash-based or stock-based awards. To date we have granted non-statutory stock options and restricted stock units. Restricted stock units
represent rights to receive shares of our Series 1 common stock (or their value in cash) at a future date without payment of a purchase price. Holders of restricted
stock units have no voting rights or rights to receive cash dividends unless and until shares of Series 1 common stock are issued in settlement of such awards. The
compensation committee of our board of directors, or a committee appointed by the compensation committee, determines the term of the option, option price, number
of shares for which each option and restricted stock unit is granted, whether restrictions will be imposed on the shares subject to the option or restricted stock unit,
and the vesting period for each option and restricted stock unit. Awards granted under the 2013 Plan generally vest over four years. The term of each option is no
more than ten years from grant date.


                                                                                   F-22




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 255 of 526 PageID #: 1583
      2007 Stock Plan
      Options granted under the 2007 Plan are either incentive stock options or nonstatutory stock options. Our board of directors determined the term of the option,
option price, number of shares for which each option was granted, whether restrictions were imposed on the shares subject to the option, and the vesting period for
each option. Generally, options become 25% vested after one year of service, with the remaining 75% vesting on a pro-rata basis over the remaining three years. The
term of each option is ten years from grant date.

       Stock-based compensation expense for all employee share-based payment awards is based upon the grant date fair value. We recognize compensation costs,
net of estimated forfeitures, on a straight-line basis over the requisite service period of the award. Forfeiture rates are estimated at grant date based on historical
experience and adjusted in subsequent periods for differences in actual forfeitures from our previous estimates. We recorded $24.5 million, $10.5 million and
$4.0 million of stock-based compensation expense for the years ended December 31, 2014, 2013 and 2012, respectively. We include stock-based compensation
expense in cost and expenses consistent with the classification of respective employees’ cash compensation in the consolidated statements of operations.

     The fair value of stock options granted during the years ended December 31, 2014, 2013 and 2012 was estimated on the grant date using the Black-Scholes-
Merton option pricing model. The weighted-average assumptions for stock options granted are outlined in the following table:

                                                                                                                           Year Ended December 31,
                                                                                                                        2014        2013         2012
             Expected volatility                                                                                        56.39%        60.27%         64.46%
             Expected term (in years)                                                                                     6.0           6.0            6.0
             Risk-free rate of return                                                                                    1.94%         1.34%          0.95%
             Expected dividend yield                                                                                     —             —              —

       Due to our short history as a public company, our expected volatility is based on the volatility of comparable publicly traded entities. The expected term
represents the period of time the stock options are expected to be outstanding and is based on the “simplified method”. We used the “simplified method” due to the
lack of sufficient historical exercise data to provide a reasonable basis upon which to otherwise estimate the expected life of the stock options. The risk-free interest
rate assumptions we use are based on observed market interest rates appropriate for the term of our stock options.
                                                                                   F-23




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 256 of 526 PageID #: 1584
      The following tables summarize the stock option activity of our 2007 Plan and 2013 Plan for the years ended December 31, 2014, 2013 and 2012:

                                                                                                                    Weighted-
                                                                                                 Weighted-           Average             Aggregate         Weighted-
                                                                                                  Average           Remaining            Intrinsic           Average
                                                                              Number of          Exercise           Contractual          Value (in         Fair Value
Stock Options                                                                  Options             Price              (Years)           thousands)         (per share)
Outstanding at December 31, 2011                                                2,475,212        $      2.63                 9.4        $     8,443        $      1.71
Granted                                                                         2,441,553              11.59                                                      6.70
Exercised                                                                        (102,599)              2.45                                                      1.61
Forfeited                                                                        (141,656)              4.28                                                      2.56
Outstanding at December 31, 2012                                                4,672,510        $      7.26                 9.0        $    52,588        $      4.29
Granted                                                                         1,983,785              22.06                                                     12.29
Exercised                                                                        (544,852)              3.70                                                      3.54
Forfeited                                                                        (416,620)             11.46                                                      7.05
Outstanding at December 31, 2013                                                5,694,823        $     12.45                 8.4        $    94,474        $      8.03
Granted                                                                           863,600              32.46                                                     17.50
Exercised                                                                      (1,453,809)              8.00                                                      5.31
Forfeited                                                                        (432,285)             19.36                                                     11.53
Outstanding at December 31, 2014                                                4,672,329        $     16.90                 7.9        $    15,799        $     10.30
Vested at December 31, 2014 and expected to vest                                4,546,124        $     16.67                 7.8        $    15,796
Exercisable at December 31, 2014                                                3,549,487        $     13.11                 7.6        $    11,473

      The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value that would have been received by the option holders had all option
holders exercised their options on December 31, 2014, 2013 and 2012, respectively. The aggregate intrinsic value is determined by the fair value of our common stock
and the per-share grant price.

      The following table summarizes the restricted stock unit activity of the 2014 Plan for the years ended December 31, 2014 and 2013:

                                                                                                                                       Weighted-
                                                                                                                                        Average             Aggregate
                                                                                                                                       Remaining            Intrinsic
                                                                                                                    Number of         Vesting Term          Value (in
Restricted Stock Units                                                                                               Shares             (Years)            thousands)
Outstanding at December 31, 2012                                                                                            —                   —          $      —
Granted                                                                                                                  54,579
Issued                                                                                                                     (500)
Cancelled or Expired                                                                                                        —
Outstanding at December 31, 2013                                                                                         54,079                  3.7       $     1,557
Granted                                                                                                               1,621,593
Issued                                                                                                                  (19,040)
Cancelled or Expired                                                                                                   (107,212)
Outstanding at December 31, 2014                                                                                      1,549,420                  1.8       $    22,653
Outstanding at December 31, 2014 and expected to vest                                                                 1,416,509                  1.8       $    20,709
                                                                                 F-24




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 257 of 526 PageID #: 1585
      The weighted average fair value at the date of grant for restricted stock units was $30.35 and $31.88 for the years ended December 31, 2014 and 2013,
respectively.

      The following table summarizes additional stock option and restricted stock unit values (in thousands):

                                                                                                                            Year Ended December 31,
                                                                                                                        2014          2013          2012
             Intrinsic value of stock options exercised                                                               $39,641         $10,663         $ 788
             Intrinsic value of restricted stock units that vested                                                        310              17           —
             Grant date fair value of stock options exercised                                                           7,720           1,929           165
             Grant date fair value of restricted stock units that vested                                                  567              17           —

       As of December 31, 2014, $61.3 million of total unrecognized compensation cost related to stock options and restricted stock units is expected to be recognized
over a weighted-average period of 2.9 years. As of December 31, 2014, 3,948,942 shares of our Series 1 common stock were available for grant under the 2013 Plan.

As of December 31, 2014, we had reserved shares of common stock for future issuance as follows (in thousands):

                           2007 Stock Incentive Plan                                                                                    3,411
                           2013 Stock Incentive Plan                                                                                    6,762
                           2013 Employee Stock Purchase Plan                                                                              976
                                                                                                                                       11,149

10. Earnings Per Share
       Basic and diluted net income per common share is presented in conformity with the two-class method required for participating securities. Prior to our initial
public offering, holders of preferred stock were each entitled to receive cumulative dividends payable prior and in preference to any dividends on any shares of our
common stock. In the event a dividend was paid on common stock, the holders of preferred stock were entitled to a proportionate share of any such dividend as if
they were holders of common stock (on an as-if converted basis). Accordingly, all of our outstanding series of preferred stock were considered to be participating
securities. The holders of our preferred stock did not have a contractual obligation to share in our losses; therefore, no amount of total undistributed loss is allocated
to preferred stock.

       The rights of the holders of Series 1 and Series 2 common stock are identical, except with respect to voting. Each share of Series 1 and Series 2 common stock is
entitled to one vote per share; however holders of Series 2 common stock are not entitled to vote in connection with the election of the members of our board of
directors. Shares of Series 2 common stock may be converted into shares of Series 1 common stock at any time at the option of the stockholder. As of December 31,
2014, no shares of Series 2 common stock were outstanding.

      Under the two-class method, basic net income per share attributable to common stockholders is computed by dividing the net income attributable to common
stockholders by the weighted-average number of shares of common stock outstanding during the period. Net income attributable to common stockholders is
determined by allocating undistributed earnings, calculated as net income less current period preferred stock dividends, between common stock and preferred stock.
In computing diluted net income attributable to common stockholders, undistributed earnings are re-allocated to reflect the potential impact of dilutive securities.
Diluted net income per share attributable to common stockholders is computed by dividing the net income attributable to common stockholders by the weighted-
average number of shares of common stock outstanding, including potential dilutive shares of common stock assuming the dilutive effect of outstanding stock
options and warrants using the treasury stock method or if-converted method, whichever is more dilutive.
                                                                                   F-25




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 258 of 526 PageID #: 1586
      The following table sets forth the computation of basic and diluted earnings per share of common stock (in thousands, except per share amounts):

                                                                                                                                         Year Ended December 31,
                                                                                                                                     2014         2013         2012
Net income                                                                                                                         $26,965        $ 31,530         $ 25,993
Preferred stock dividends on participating preferred stock                                                                             —           (19,928)          (24,577)
Total undistributed earnings                                                                                                        26,965          11,602             1,416
Undistributed earnings allocated to participating preferred stock                                                                      —            (5,998)           (1,390)
Net income attributable to common stockholders                                                                                     $26,965        $ 5,604          $      26
Weighted average common shares outstanding:
     Basic                                                                                                                           53,792           23,074               841
     Diluted                                                                                                                         55,311           25,742             2,277
Net loss per share attributable to common stockholders:
     Basic                                                                                                                         $ 0.50         $     0.24       $      0.03
     Diluted                                                                                                                       $ 0.49         $     0.23       $      0.03

      The following common equivalent shares were excluded from the diluted net income per share calculation, as their inclusion would have been anti-dilutive (in
thousands):

                                                                                                                              Year Ended December 31,
                                                                                                                          2014         2013         2012
             Stock options                                                                                                1,538           112                —
             Restricted stock units                                                                                         839           —                  —
             Employee Stock Purchase Plan shares                                                                             34           —                  —
             Total                                                                                                        2,411           112                —

11. Fair Value Measurements
       Fair value is defined as the exit price, or the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between
market participants as of the measurement date. Generally accepted accounting principles set forth a three-tier fair value hierarchy, which prioritizes the inputs used in
measuring fair value. The three tiers are Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted
prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore
requiring an entity to develop our own assumptions.

Assets and liabilities measured at fair value on a recurring basis are summarized below (in thousands):

                                                                                                            Fair Value Measurements at December 31, 2014
                                                                                                      Level 1          Level 2        Level 3           Total
      Assets:
           Money market deposit accounts                                                          $ 170,196           $    —          $       —          $     170,196
      Liabilities:
           Foreign exchange forward contract                                                      $       —           $    —          $       —          $        —

                                                                                   F-26




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 259 of 526 PageID #: 1587
                                                                                                          Fair Value Measurements at December 31, 2013
                                                                                               Level 1               Level 2            Level 3                    Total
      Assets:
           Money market deposit account                                                    $        872            $        —             $       —            $     872
      Liabilities:
           Interest rate swap agreement                                                    $       —               $           12         $       —            $       12

       Money market funds are reported on our consolidated balance sheets as cash and cash equivalents, and derivative instruments are reported on our
consolidated balance sheets as accrued expenses and other current liabilities. The fair value of our derivative instruments has been determined using pricing models
that take into account the underlying contract terms, as well as all applicable inputs, such as interest rate yield curves and currency rates. Our other financial
instruments consist primarily of accounts receivable, accounts payable, accrued liabilities and notes payable. The carrying value of these assets and liabilities
approximate their respective fair values as of December 31, 2014 and 2013 due to the short-term maturities, or in the case of our long-term notes payable, based on the
variable interest rate feature. As of December 31, 2014, 2013 and 2012 no significant fair value adjustments were required for nonfinancial assets and liabilities.

12. Income Taxes
      The components of pretax income for the years ended December 31, 2014, 2013 and 2012 were as follows (in thousands):

                                                                                                                                Year Ended December 31,
                                                                                                                         2014            2013           2012
             Domestic                                                                                                   $37,671         $42,189        $38,595
             Foreign                                                                                                      8,717           8,232          3,758
             Total                                                                                                      $46,388         $50,421        $42,353


      The components of the provision for income taxes attributable to continuing operations are as follows (in thousands):

                                                                                                                               Year Ended December 31,
                                                                                                                        2014            2013           2012
             Current:
                  Federal                                                                                              $ 16,291       $ 16,627        $ 14,773
                  State                                                                                                   1,312          1,187             836
                  Foreign                                                                                                 5,989          3,905           2,547
             Total current                                                                                               23,592         21,719          18,156
             Deferred:
                  Federal                                                                                                (3,090)        (1,161)           (550)
                  State                                                                                                    (384)            65             —
                  Foreign                                                                                                  (695)        (1,732)         (1,246)
             Total deferred                                                                                              (4,169)        (2,828)         (1,796)
             Total provision for income taxes                                                                          $ 19,423       $ 18,891        $ 16,360

                                                                                 F-27




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 260 of 526 PageID #: 1588
      Cash paid for taxes was $10.2 million, net of refunds, during 2014. Cash paid for taxes was $16.1 million and $22.1 million during 2013 and 2012, respectively.

      Our provision for income taxes attributable to continuing operations differs from the expected tax expense amount computed by applying the statutory federal
income tax rate of 35% to income before income taxes as a result of the following (in thousands):

                                                                                                                          Year Ended December 31,
                                                                                                                   2014            2013           2012
             Tax at U.S. statutory rate                                                                           $ 16,236          $ 17,647         $ 14,824
             State tax provision, net of federal benefit                                                               882               999              543
             Stock-based compensation                                                                                  661             1,701            1,031
             Foreign tax rate differential                                                                          (2,734)           (1,038)            (421)
             Research and development credits                                                                       (2,026)             (649)             —
             Tax effects of corporate restructuring                                                                  3,475               —                —
             Non-deductible expenses                                                                                 1,640             1,053              678
             Net increase (decrease) in valuation allowance                                                            999               —                —
             Other                                                                                                     290              (822)            (295)
             Income tax provision                                                                                 $ 19,423          $ 18,891         $ 16,360

      Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes
and the amounts used for income tax purposes. Significant components of deferred taxes are as follows (in thousands):

                                                                                                                                  December 31,
                                                                                                                           2014                  2013
                    Deferred tax assets:
                         Reserves and allowances                                                                          $ 2,358               $ 1,461
                         Tax carryforwards                                                                                  1,332                   772
                         Accrued expenses                                                                                   1,319                 1,033
                         Stock-based compensation                                                                           7,248                 1,910
                         Deferred rent                                                                                      1,360                   756
                         Other                                                                                                711                   820
                    Total deferred tax assets                                                                              14,328                 6,752
                    Deferred tax liabilities:
                         Property and equipment                                                                             (3,550)               (1,842)
                         Intangibles                                                                                        (8,769)              (10,534)
                         Other                                                                                                (777)                 (920)
                    Total deferred tax liabilities                                                                         (13,096)              (13,296)
                    Valuation allowance                                                                                       (999)                  —
                    Net deferred tax asset (liability)                                                                    $ 233                 $ (6,544)

     In July 2013, our wholly owned subsidiary, RetailMeNot, France, acquired 100% of the outstanding capital stock of Ma-Reduc.com. See Note 3,
“Acquisitions”. A net deferred tax liability of approximately $2.5 million was recorded primarily related to acquired intangibles.

       In October 2013, we acquired 100% of the outstanding stock of YSL Ventures, Inc. See Note 3, “Acquisitions”. A net deferred tax liability of approximately $0.3
million was recorded primarily related to acquired intangibles, offset by net operating loss and research and development tax credit carryforwards.

                                                                                  F-28




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                         Document 28 Filed 12/20/18 Page 261 of 526 PageID #: 1589
        A valuation allowance is established if, based on the Company’s review of both positive and negative evidence, it is more likely than not that all or a portion of
the deferred tax asset will not be realized. We recorded a valuation allowance of approximately $1.0 million at December 31, 2014, related to the uncertainty of the
utilization of certain state research and development tax credit carryforwards.

       As of December 31, 2014, we had federal net operating loss carryforwards of $0.9 million, federal research and development tax credit carryforwards of $22,000
and state research and development tax credit carryforwards of $1.3 million. These carryforwards expire between 2031 and 2034 if not utilized. As of December 31, 2014
and 2013, no provision has been made for U.S. income taxes and foreign withholding taxes related to undistributed earnings of our foreign subsidiaries, as those
earnings are considered to be permanently reinvested outside the United States. As of December 31, 2014, we did not have an unrecognized deferred tax liability
related to undistributed earnings of our foreign subsidiaries, as we have incurred foreign taxes during our 2014 global corporate restructuring which, if repatriated,
would generate foreign tax credits sufficient to reduce additional taxes on repatriated earnings. As of December 31, 2013, the unrecognized deferred tax liability related
to undistributed earnings of our foreign subsidiaries was $3.5 million.

       The exercise of certain of our stock options results in taxable compensation, which is includable in the taxable income of the exercising option holder and which
we can deduct from our taxable income for federal and state income tax purposes. Such compensation results from increases in the fair value of our common stock
subsequent to the date of grant of the exercised stock options. Option-related excess tax benefits (tax deduction over cumulative book deduction) are recorded as an
increase to additional paid-in capital, while option-related tax deficiencies (cumulative book deduction over tax deduction) are recorded as a decrease to additional
paid-in capital to the extent of our additional paid-in capital option pool, then to the income tax provision. During the years ended December 31, 2014 and 2013, we
recorded increases to additional paid-in capital of $11.1 million and $2.0 million, respectively, offset by reductions in current taxes payable.

       We follow the guidance on accounting for uncertainty in income taxes, which prescribes a recognition threshold and measurement attribute for the financial
statement recognition and measurement of a tax position taken or expected to be taken in a tax return and also provides guidance on derecognition, classification,
interest and penalties, accounting in interim periods, disclosure and transition. The aggregate changes in the balance of unrecognized tax benefits for the years ended
December 31, 2014 and 2013 were as follows, excluding interest and penalties (in thousands):

                           Balance at December 31, 2012                                                                                $ —
                               Increases for tax positions related to the current year                                                    282
                               Increases for tax positions related to prior years                                                         948
                           Balance at December 31, 2013                                                                                $1,230
                               Increases for tax positions related to the current year                                                  2,269
                               Increases for tax positions related to prior years                                                         513
                               Decreases for tax positions related to prior years                                                         (73)
                               Lapses in statutes of limitations                                                                          (10)
                           Balance at December 31, 2014                                                                                $3,929

       Included in the balance of unrecognized tax benefits at December 31, 2014 are $0.3 million of unrecognized tax benefits that are offset against related deferred
tax assets for which a valuation allowance exists. If we were to recognize the unrecognized tax benefits, the benefit would be offset by a change in the valuation
allowance and would not have an impact on the effective tax rate.

      Our practice is to recognize interest and penalties related to unrecognized tax benefits as a component of income tax expense. In 2014, 2013 and 2012, we
recognized interest and penalties of $0.1 million, $0.3 million, and $0.0 million, respectively, within income tax expense on our consolidated statements of operations.
Amounts

                                                                                  F-29




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                          Document 28 Filed 12/20/18 Page 262 of 526 PageID #: 1590
for interest and penalties accrued are included within the related tax liability line in the consolidated balances sheets and were $0.4 million and $0.3 million for the
years ended December 31, 2014 and 2013, respectively.

      We file U.S., state and foreign income tax returns in jurisdictions with varying statutes of limitations. As of December 31, 2014, in the United States, the tax
years 2011 through 2014 remain open to examination in the federal jurisdiction and most state jurisdictions. The Internal Revenue Service has not conducted an
examination for any tax year. Additionally, various foreign income tax returns are subject to examinations for years 2011 through 2014. For uncertain tax positions as
of December 31, 2014, we do not anticipate that the total amounts of unrecognized tax benefits will significantly increase or decrease within the coming year.

       As of December 31, 2014, the unamortized tax effects of corporate restructuring transactions of $0.8 million and $2.3 million are included within “Prepaids and
other current assets, net “ and “Other assets, net,” respectively, on the consolidated balance sheet. As of December 31, 2014, the estimated future amortization of the
tax effects of corporate restructuring transactions to income tax expense is $0.8 million for 2015 and $2.3 million, cumulatively, for the years 2016 through 2020. These
amounts exclude the benefits, if any, for tax deductions in other jurisdictions that we may be entitled to as a result of the related corporate restructuring transactions.

13. Domestic and Foreign Operations

      The Company has operations in the U.S. and Europe. Information about these operations is presented below (in thousands):

                                                                                                                         Year Ended December 31,
                                                                                                                2014              2013                2012
             Net Revenues:
                  U.S.                                                                                       $ 206,865          $ 166,532          $ 119,986
                  United Kingdom                                                                                36,752             31,296             21,357
                  Other International                                                                           21,066             12,008              3,342
             Total Net Revenues                                                                              $ 264,683          $ 209,836          $ 144,685

                                                                                                                                As of December 31,
                                                                                                                               2014           2013
                    Identifiable tangible long-lived assets:
                         U.S.                                                                                                 $15,494          $ 8,989
                         United Kingdom                                                                                           753               856
                         Other International                                                                                      702               472
                    Total identifiable tangible long-lived assets                                                             $16,949          $ 10,317

      Net revenues attributed to the U.S. and international geographies are based upon the country in which the selling subsidiary of the Company is located.

      Identifiable tangible long-lived assets attributed to the U.S. and international geographies are based upon the country in which the asset is located or owned.

14. Employee Benefit Plans
      401(k) Plan
       We have established a tax-qualified employee savings and retirement plan for all employees in the U.S. who satisfy certain eligibility requirements, including
requirements relating to age and length of service. Under our
                                                                                    F-30




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                        Document 28 Filed 12/20/18 Page 263 of 526 PageID #: 1591
401(k) plan, employees may elect to reduce their current compensation by up to the statutory limit, $17,500 in 2014 and 2013, and have us contribute the amount of
this reduction to the 401(k) plan. During 2012, we began matching up to 58% of employee contributions, but not exceeding $8,750 per employee. Our contributions for
the years ended December 31, 2014, 2013 and 2012 were $1.3 million, $0.9 million and $0.4 million, respectively.

15. Subsequent Events
      On February 5, 2015 our board of directors authorized the repurchase of up to $100 million worth of shares of our Series 1 common stock over a period of up to
24 months.

16. Selected Quarterly Financial Data (unaudited)

                                                                                            For the Three Months Ended:
                                                 March 31,    June 30,    September 30,    December 31, March 31, June 30,            September 30,   December 31,
                                                   2013         2013          2013              2013          2014       2014             2014            2014
                                                                                     (in thousands, except per share amounts)
Net revenues                                       $ 40,561   $ 43,401    $      47,350     $     78,524    $ 61,270     $ 59,506     $      56,470   $      87,437
Gross margin                                         37,973     40,529           44,075           74,210      56,840       54,858            51,872          82,496
Net income                                            6,975      5,123            5,593           13,839       6,075        4,326             2,528          14,036
Net income (loss) attributable to common
  stockholders                                           20       (999)           (2,159)         13,839         6,075        4,326           2,528          14,036
Net income (loss) per share attributable to common
  stockholders:
     Basic                                         $   0.02   $ (0.68)    $        (0.06)   $       0.27    $     0.11   $     0.08   $        0.05   $         0.26
     Diluted                                       $   0.02   $ (0.68)    $        (0.06)   $       0.26    $     0.11   $     0.08   $        0.05   $         0.26
Weighted-average number of shares used in
  computing net income (loss) per share:
     Basic                                            1,000      1,466           38,235           50,879        53,149       53,791          53,999          54,160
     Diluted                                          2,965      1,466           38,235           53,368        55,562       55,377          55,086          55,041

                                                                                F-31




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                  Document 28 Filed 12/20/18 Page 264 of 526 PageID #: 1592
                                                                     EXHIBIT INDEX

Exhibit                                   Exhibit                                                    Incorporated by Reference
Number                                  Description                                  Form     File No.          Exhibit          Filing Date
2.1       Asset Purchase Agreement for the purchase of RetailMeNot.com, dated        DRS     377-00145           2.1                   April 5, 2013
          November 24, 2010.
2.2       Agreement Relating to the Sale and Purchase of the Entire Issued Share     DRS     377-00145           2.2                   April 5, 2013
          Capital of eConversions Limited, dated August 15, 2012.
3.1.1     Fifth Amended and Restated Certificate of Incorporation dated May 9,       DRS     377-00145          3.1.1                  April 5, 2013
          2013.
3.1.2     Certificate of Amendment to Fifth Amended and Restated Certificate of      DRS     377-00145          3.1.2                  April 5, 2013
          Incorporation, dated September 12, 2013.
3.1.3     Second Certificate of Amendment to Fifth Amended and Restated              DRS     377-00145          3.1.3                  April 5, 2013
          Certificate of Incorporation, dated March 8, 2013.
3.1.4     Third Certificate of Amendment to Fifth Amended and Restated Certificate   DRS     377-00145          3.1.4                  April 5, 2013
          of Incorporation, dated April 4, 2013.
3.1.5     Fourth Certificate of Amendment to Fifth Amended and Restated               S-1    333-189397         3.1.5                 June 17, 2013
          Certificate of Incorporation, dated June 12, 2013.
3.2       Form of Sixth Amended and Restated Certificate of Incorporation of the     S-1/A   333-189397          3.2                    July 8, 2013
          Registrant.
3.3       Bylaws of the Registrant.                                                  S-1/A   333-189397          3.4                    July 8, 2013
4.1.1     Third Amended and Restated Investors’ Rights Agreement dated October       DRS     377-00145          4.1.1                  April 5, 2013
          28, 2012.
4.1.2     Amendment to Third Amended and Restated Investors’ Rights                  DRS     377-00145          4.1.2                  April 5, 2013
          Agreement dated May 10, 2013.
4.1.3     Second Amendment to Third Amended and Restated Investors’ Rights           S-1/A   333-192632         4.1.3             December 9, 2013
          Agreement and Waiver of Registration Rights dated December 6, 2013.
4.2.1     Third Amended and Restated Right of First Refusal and Co-Sale              DRS     377-00145          4.2.1                  April 5, 2013
          Agreement dated October 28, 2012.
4.2.2     Amendment to Third Amended and Restated Right of First Refusal and         DRS     377-00145          4.2.2                  April 5, 2013
          Co-Sale Agreement dated May 10, 2013.
4.3.1     Third Amended and Restated Voting Agreement dated October 28, 2012.        DRS     377-00145          4.3.1                  April 5, 2013




                                                        View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                 Document 28 Filed 12/20/18 Page 265 of 526 PageID #: 1593
Exhibit                                      Exhibit                                                    Incorporated by Reference
Number                                     Description                                   Form     File No.        Exhibit           Filing Date
4.3.2      Amendment to Third Amended and Restated Voting Agreement dated May            DRS     377-00145        4.3.2                   April 5, 2013
           10, 2013.
4.3.3      Voting Agreement dated July 5, 2013.                                          S-1/A   333-189397       4.3.3                    July 8, 2013
10.1       Form of Indemnification Agreement for directors and officers.                 DRS/A   377-00145         10.1                  May 13, 2013
10.2.1†    2007 Stock Plan and forms of agreement thereunder.                            DRS/A   377-00145        10.2.1                 May 13, 2013
10.2.2†    First Amendment to the 2007 Stock Plan.                                       DRS     377-00145        10.2.2                  April 5, 2013
10.2.3†    Second Amendment to the 2007 Stock Plan.                                      DRS     377-00145        10.2.3                  April 5, 2013
10.2.4†    Third Amendment to the 2007 Stock Plan.                                       DRS     377-00145        10.2.4                  April 5, 2013
10.2.5†    Fourth Amendment to the 2007 Stock Plan.                                      DRS     377-00145        10.2.5                  April 5, 2013
10.2.6†    Fifth Amendment to the 2007 Stock Plan.                                       DRS     377-00145        10.2.6                  April 5, 2013
10.2.7†    Sixth Amendment to the 2007 Stock Plan.                                       DRS     377-00145        10.2.7                  April 5, 2013
10.3†      Form of the Registrant’s 2013 Bonus Plan for Officers dated May 22, 2013.     DRS     377-00145         10.3                   April 5, 2013
10.4.1     Term Loan Agreement by and among Comerica Bank, as administrative agent       DRS     377-00145        10.4.1                  April 5, 2013
           for the lenders named therein, and the Registrant et al, dated November 24,
           2010.
10.4.2     First Amendment to Term Loan Agreement.                                       DRS     377-00145        10.4.2                  April 5, 2013
10.4.3     Second Amendment to Term Loan Agreement.                                      DRS     377-00145        10.4.3                  April 5, 2013
10.4.4     Third Amendment to Term Loan Agreement.                                       DRS     377-00145        10.4.4                  April 5, 2013
10.4.5     Fourth Amendment to Term Loan Agreement.                                      DRS     377-00145        10.4.5                  April 5, 2013
10.4.6     Fifth Amendment to Term Loan Agreement.                                       DRS     377-00145        10.4.6                  April 5, 2013
10.4.7     Sixth Amendment to Term Loan Agreement.                                       DRS     377-00145        10.4.7                  April 5, 2013
10.4.8     Amended and Restated Revolving Credit and Term Loan Agreement by and          S-1/A   333-189397       10.4.8                  July 18, 2013
           among Comerica Bank, as administrative agent for the lenders named therein,
           and the Registrant et al, dated July 1, 2013.
10.4.8.1   First Amendment to Amended and Restated Revolving Credit and Term Loan        S-1/A   333-192632      10.4.8.1           December 11, 2013
           Agreement, dated December 11, 2013.
10.4.8.2   Second Amendment to Amended and Restated Revolving Credit and Term             8-K    001-36005         1.1                  March 3, 2014
           Loan Agreement, dated February 26, 2014.
10.4.8.3   Second Amended and Restated Revolving Credit and Term Loan Agreement,          8-K    001-36005         1.1              December 29, 2014
           dated December 23, 2014.




                                                      View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                  Document 28 Filed 12/20/18 Page 266 of 526 PageID #: 1594
Exhibit                                       Exhibit                                                      Incorporated by Reference
Number                                      Description                                     Form     File No.        Exhibit           Filing Date
10.4.9    Security Agreement by and among Comerica Bank, as administrative agent for        S-1/A   333-189397       10.4.9                  July 18, 2013
          the lenders named therein, the Registrant, Spectrawide Acquisition Co., LLC,
          CSB Acquisition Co., LLC, CLTD Acquisition Co., LLC, Smallponds, LLC,
          Deals.com, LLC, RNOT, LLC and WSM CV, LLC, dated July 1, 2013.
10.5      Intellectual Property Security Agreement by and among the Registrant, Comerica    DRS     377-00145         10.5                   April 5, 2013
          Bank, Spectrawide Acquisition Co., LLC, Spectrawide Inc., CSB Acquisition Co.,
          LLC, CLTD Acquisition Co., LLC, Smallponds, LLC, Deals.com, LLC and RMN
          Acquisition Co., LLC, dated November 24, 2010.
10.5.1    Intellectual Property Security Agreement by and among Comerica Bank, as           S-1/A   333-189397       10.5.1                  July 18, 2013
          administrative agent for the lenders named therein, the Registrant, Spectrawide
          Acquisition Co., LLC, CSB Acquisition Co., LLC, CLTD Acquisition Co., LLC,
          Smallponds, LLC, Deals.com, LLC, RNOT, LLC and WSM CV, LLC, dated July 1,
          2013.
10.6.1    Lease Agreement by and between the Registrant and NOP 301 Congress LP,            DRS     377-00145        10.6.1                  April 5, 2013
          dated May 24, 2012.
10.6.2    Amendment No. 1 to Lease Agreement by and between the Registrant and NOP          DRS     377-00145        10.6.2                  April 5, 2013
          301 Congress LP, dated November 14, 2012.
10.6.3    Amendment No. 2 to Lease Agreement by and between the Registrant and NOP          DRS     377-00145        10.6.3                  April 5, 2013
          301 Congress LP, dated November 9, 2013.
10.6.4    Amendment No. 3 to Lease Agreement by and between the Registrant and NOP          S-1/A   333-189397       10.6.4                  July 16, 2013
          301 Congress LP, dated January 21, 2013.
10.7.1    Counterpart Lease Agreement by and among Northburgh House Limited,                DRS     377-00145        10.7.1                  April 5, 2013
          eConversions Limited and RetailMeNot UK Ltd., dated June 24, 2012.
10.7.2    Termination of Lease Agreement by and among Northburgh House Limited,             DRS     377-00145        10.7.2                  April 5, 2013
          eConversions Limited and RetailMeNot UK Ltd., dated February 1, 2013, and
          effective as of August 10, 2013.
10.8.1    Underlease, dated 1/10/07, amongst Billingford Investments Limited, Braiseworth   DRS     377-00145        10.8.1                  April 5, 2013
          Investments Limited and Carlton Communications Limited, dated January 10,
          2007.




                                                          View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                Document 28 Filed 12/20/18 Page 267 of 526 PageID #: 1595
Exhibit                                      Exhibit                                                   Incorporated by Reference
Number                                     Description                                   Form    File No.        Exhibit           Filing Date
10.8.2     Agreement for the Assignment of the Underlease, between Carlton               DRS    377-00145        10.8.2                  April 5, 2013
           Communications Limited and the Registrant, dated March 11, 2013.
10.9.1     Lease Agreement by and between MIWIMMO, Société Civile Immobilière (a         DRS    377-00145        10.9.1                  April 5, 2013
           real estate company) and MIWIM, Société à Responsabilité Limitée (a limited
           liability company), dated September 23, 2009.
10.9.2     Amendment to Lease by and between MIWIMMO, Société Civile Immobilière         DRS    377-00145        10.9.2                  April 5, 2013
           (a real estate company) and MIWIM, Société à Responsabilité Limitée (a
           limited liability company), dated December 31, 2010.
10.10†     Employment Agreement between the Registrant and G. Cotter Cunningham,         DRS    377-00145        10.10                   April 5, 2013
           dated effective as of March 1, 2013.
10.11†     Employment Agreement between the Registrant and Kelli A. Beougher, dated      DRS    377-00145        10.11                   April 5, 2013
           effective as of March 1, 2013.
10.12†     Employment Agreement between the Registrant and Douglas C. Jeffries,          DRS    377-00145        10.12                   April 5, 2013
           dated effective as of March 1, 2013.
10.13†     Employment Agreement between the Registrant and Paul M. Rogers, dated         DRS    377-00145        10.13                   April 5, 2013
           effective as of March 1, 2013.
10.14†     Employment Agreement between the Registrant and Louis J. Agnese, III,         DRS    377-00145        10.14                   April 5, 2013
           dated effective as of March 1, 2013.
10.14.1†   Amendment to Employment Agreement between the Registrant and Louis J.         S-1    333-192632      10.14.1             December 2, 2013
           Agnese, III dated effective as of October 15, 2013.
10.14.2    Second Amendment to Employment Agreement between the Registrant and           10-K   001-36005       10.14.2             February 18, 2014
           Louis J. Agnese, III dated effective as of February 13, 2013.
10.15†     Employment Agreement between the Registrant and Jagjit S. Bath, dated         DRS    377-00145        10.15                   April 5, 2013
           effective as of March 1, 2013.
10.16†     Employment Agreement between the Registrant and Jillian L. Balis, dated       DRS    377-00145        10.16                   April 5, 2013
           effective as of March 1, 2013.
10.17      Commission Junction Publisher Service Agreement dated November 16, 2010,      DRS    377-00145        10.17                   April 5, 2013
           as assigned to RNOT, LLC pursuant to the Assignment and Assumption
           Amendment dated November 24, 2010.




                                                     View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                    Document 28 Filed 12/20/18 Page 268 of 526 PageID #: 1596
Exhibit                                         Exhibit                                                     Incorporated by Reference
Number                                        Description                                   Form     File No.        Exhibit          Filing Date
10.18      LinkShare Corporation Publisher Membership Agreement, as assigned to the         DRS     377-00145        10.18                  April 5, 2013
           Registrant and RNOT, LLC pursuant to the Consent to Assignment of
           Agreement dated November 24, 2010.
10.19†     2013 Equity Incentive Plan.                                                      S-1/A   333-189397       10.20                   July 8, 2013
10.20†     2013 Employee Stock Purchase Plan.                                               S-1/A   333-189397       10.21                   July 8, 2013
10.21†     Board Offer Letter between the Registrant and Brian H. Sharples, dated as of     DRS/A   377-00145        10.22                 May 13, 2013
           July 11, 2012.
10.22†     Board Offer Letter between the Registrant and Greg J. Santora, dated as of       DRS/A   377-00145        10.23                 May 13, 2013
           April 24, 2013.
10.23†     Employment Agreement between the Registrant and Steven T. Pho, dated              S-1    333-192632       10.24             December 2, 2013
           effective as of March 1, 2013.
10.23.1†   Amendment to Employment Agreement between the Registrant and Steven T.            S-1    333-192632      10.24.1            December 2, 2013
           Pho, dated effective as of October 15, 2013.
10.23.2    Second Amendment to Employment Agreement between Registrant and Steven           10-K    001-36005       10.23.2            February 18, 2014
           T. Pho, dated effective as of February 13, 2013.
10.24†     Board Offer Letter between the Registrant and Gokul Rajaram, dated as of         10-K    001-36005        10.24             February 18, 2014
           September 13, 2013.
10.25†     RetailMeNot, Inc. 2013 Bonus Plan (Director Level & Up).                         10-K    001-36005        10.25             February 18, 2014
10.26†     RetailMeNot, Inc. 2014 Bonus Plan.                                                8-K    001-36005        10.1              February 18, 2014
10.27†     Board Offer Letter between the Registrant and Eric Korman, dated as of
           August 8, 2014.
14.1       Code of Business Conduct and Ethics.
21.1       List of Subsidiaries of the Registrant.
23.1       Consent of Ernst & Young LLP, Independent Registered Public Accounting
           Firm.
24.1       Power of Attorney (see page 77 to this Annual Report on Form 10-K).
31.1       Certification of Principal Executive Officer Required Under Rule 13a-14(a) and
           15d-14(a) of the Securities Exchange Act of 1934, as amended, as adopted
           pursuant to Section 302 of The Sarbanes-Oxley Act of 2002.




                                                        View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
 Case
Table      1:18-cv-00937-CFC-MPT
      of Contents                                      Document 28 Filed 12/20/18 Page 269 of 526 PageID #: 1597
Exhibit                                             Exhibit                                                     Incorporated by Reference
Number                                            Description                                     Form   File No.        Exhibit          Filing Date
 31.2            Certification of Principal Financial Officer Required Under Rule 13a-14(a) and
                 15d-14(a) of the Securities Exchange Act of 1934, as amended, as adopted
                 pursuant to Section 302 of The Sarbanes-Oxley Act of 2002.
 32.1            Certification of Principal Executive Officer Required Under Rule 13a-14(a) and
                 15d-14(a) of the Securities Exchange Act of 1934, as amended, and 18 U.S.C.
                 §1350 as adopted pursuant to Section 906 of The Sarbanes-Oxley Act of 2002.
 32.2            Certification of Principal Financial Officer Required under Rule 13a-14(a) and
                 15d-14(a) of the Securities Exchange Act of 1934, as amended, and 18 U.S.C.
                 §1350 as adopted pursuant to Section 906 of The Sarbanes-Oxley Act of 2002.
101.INS          XBRL Instance Document.
101.SCH          XBRL Taxonomy Extension Schema.
101.CAL          XBRL Taxonomy Extension Calculation Linkbase.
101.LAB          XBRL Taxonomy Extension Label Linkbase.
101.PRE          XBRL Taxonomy Extension Presentation Linkbase.
101.DEF          XBRL Taxonomy Extension Definition Linkbase.
† Management contract, compensatory plan or arrangement.




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001193125-15-062799.htm
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 270 of 526 PageID #: 1598




                              EXHIBIT D
10-K 1 sale2015123110kdoc.htm FORM 10-K
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 271 of 526 PageID #: 1599

                                                            UNITED STATES
                                                SECURITIES AND EXCHANGE COMMISSION
                                                                                   Washington, D.C. 20549


                                                                                     FORM 10-K

ý           ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                  For the fiscal year ended December 31, 2015
                                                                       OR
¨           TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                    Commission File Number 001-36005



                                                                       RETAILMENOT, INC.
                                                                    (Exact name of registrant as specified in its charter)



                                          Delaware                                                                                           XX-XXXXXXX
                               (State or other jurisdiction of                                                                            (I.R.S. Employer
                              incorporation or organization)                                                                           Identification Number)
                                                                               301 Congress Avenue, Suite 700
                                                                                    Austin, Texas 78701
                                                                                       (512) 777-2970
                               (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices)
                                                                Securities registered pursuant to Section 12(b) of the Act:
                                 Title of each class                                                                       Name of each exchange on which registered
                   Series 1 common stock, par value $0.001 per share                                                        The NASDAQ Global Select Market LLC
                                                                Securities registered pursuant to Section 12(g) of the Act:
                                                                                          None


Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No ý
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No ý
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or
for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted
pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such
files). Yes ý No ¨
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of
registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated
filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.

Large accelerated filer      ý                                                                                                                     Accelerated filer                        ¨

 Non-accelerated filer       ¨ (Do not check if a smaller reporting company)                                                                    Smaller reporting company               ¨
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No ý
Based on the closing price of the registrant’s common stock on the last business day of the registrant’s most recently completed second fiscal quarter, which was June 30, 2015, the aggregate
market value of its common stock held by non-affiliates on that date was $683,105,278.
As of January 31, 2016, 49,511,564 shares of the registrant’s Series 1 Common Stock were outstanding.




                                                                        Documents incorporated by reference:
The information required by Part III of this Report, to the extent not set forth herein, is incorporated herein by reference from the Proxy Statement relating to our 2016 annual meeting
of shareholders, which shall be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year to which this Report relates.




                                                                         View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28OF Filed
                                  TABLE         12/20/18 Page 272 of 526 PageID #: 1600
                                          CONTENTS



                                                                                                                                Page
PART I                                                                                                                                      1
Item 1.       Business                                                                                                                      1
Item 1A.      Risk Factors                                                                                                                 11
Item 1B.      Unresolved Staff Comments                                                                                                    36
Item 2.       Properties                                                                                                                   36
Item 3.       Legal Proceedings                                                                                                            37
Item 4.       Mine Safety Disclosures                                                                                                      37

PART II                                                                                                                                    38
Item 5.       Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities                 38
Item 6.       Selected Financial Data                                                                                                      41
Item 7.       Management’s Discussion and Analysis of Financial Condition and Results of Operations                                        46
Item 7A.      Quantitative and Qualitative Disclosures About Market Risk                                                                   65
Item 8.       Financial Statements                                                                                                         66
Item 9.       Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                                         66
Item 9A.      Controls and Procedures                                                                                                      66
Item 9B.      Other Information                                                                                                            67

PART III                                                                                                                                   68
Item 10.      Directors, Executive Officers and Corporate Governance                                                                       68
Item 11.      Executive Compensation                                                                                                       68
Item 12.      Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                               68
Item 13.      Certain Relationships and Related Transactions and Director Independence                                                     68
Item 14.      Principal Accountant Fees and Services                                                                                       68

PART IV                                                                                                                                    69
Item 15.      Exhibits and Financial Statement Schedules                                                                                   69




                                                           View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28PART
                                         Filed
                                            1  12/20/18 Page 273 of 526 PageID #: 1601
Forward Looking Statements
       Except for the historical financial information contained herein, the matters discussed in this report on Form 10-K (as well as documents incorporated
herein by reference) may be considered “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements include declarations regarding the intent, belief or current
expectations of RetailMeNot, Inc. and its management and may be signified by the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,”
“plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “will,” “would” or similar language (or the negative of these terms). You are cautioned
that any such forward-looking statements are not guarantees of future performance and involve a number of risks and uncertainties. Actual results could differ
materially from those indicated by such forward-looking statements. Factors that could cause or contribute to such differences include those discussed under Part
1, Item 1A:“Risk Factors” and elsewhere in this report. We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a
result of new information, future events or otherwise.

Item 1. Business.
Company Overview

       We operate a leading digital savings destination connecting consumers with retailers, restaurants and brands, both online and in-store. In 2015, our
marketplace featured more than 800,000 digital offers each month. Digital offers are offers, offer codes and brand or category specific discounts made available online
or through mobile applications that are used by consumers to make online or in-store purchases directly from retailers (which we define to mean both retailers and
restaurants, but excluding grocery retailers). Digital offers can include coupons, sales, consumer tips, advertisements, discounted digital gift cards redeemable at
retailers or cash-back rebates associated with the purchase of a product or a consumer action. Our websites, mobile applications, email newsletters and alerts and
social media presence enable consumers to search for, discover and redeem hundreds of thousands of relevant digital offers from retailers and brands. Our
marketplace features digital offers across multiple product categories, including clothing; electronics; health and beauty; home and office; travel, dining and
entertainment; personal and business services; and shoes. We believe our investments in digital offer content quality, product innovation and direct retailer
relationships allow us to offer a compelling experience to consumers looking to save money, whether online or in-store.

       We believe we are a trusted partner to retailers and brands. We provide our retailers and brands access to a large and engaged consumer audience. We help
retailers and brands drive sales and acquire new customers online and in-store through our websites and mobile applications. In addition, our pay-for-performance
model, from which a substantial majority of our revenues are derived, along with flat fee arrangements, enable us to structure mutually beneficial relationships with
our paid retailers, providing them control and flexibility with respect their marketing spend and, in many cases, resulting in payment of a commission to us only after a
sale is made.

Our Industry

       The retail industry is large, and e-commerce and mobile commerce are growing rapidly. Internet and mobile devices have become an integral part of the
consumers’ shopping experience and are increasingly influencing the consumers’ purchasing decision process online and in-store. The rise of mobile-optimized
websites and applications has enabled consumers to use digital offers for purchases through their mobile devices or for in-store redemption at checkout. We believe
that the adoption of location-based technologies will further contribute to this growth. Retailers and brands are recognizing the need to expand their online and
mobile advertising initiatives. We believe many retailers and brands are re-allocating their budgets to the channels in which consumers are spending more of their
time before making purchase decisions.

     Retailers and brands are focused on the return on investment, or ROI, of their marketing spend and are adopting solutions, like digital offers, that allow them to
measure and optimize the impact of their promotional campaigns. We believe that the direct response nature of digital offers, which allow for better consumer
segmentation, targeting, tracking of redemptions and automated attribution to specific promotional campaign spend better facilitates the ability to measure ROI
compared to more traditional advertising channels.

       In addition, the speed and adaptability of digital offers allows retailers and brands to reach consumers whenever and wherever they are shopping. Further,
retailers and brands are able to post digital offers quickly, edit and iterate on-the-go and modify the scale of campaigns dynamically based on consumer interest and
marketing budgets. This compares favorably to

                                                                                    1




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 274 of 526 PageID #: 1602
traditional print couponing, which requires longer lead times and is a more manual and expensive process due to the additional overhead associated with printing and
distributing physical offers.

Industry Challenges
      Within this large addressable market, consumers and retailers and brands face various challenges that represent barriers to increased retail commerce activity,
online and in-store.

       Challenges for Consumers
   •    Difficult to find relevant digital offers. Digital offers are most valuable to consumers when they relate to products and brands that consumers want.
        Consumers face a fragmented landscape as digital offers are available in many different formats across a large number of distribution channels. Traditional
        offers are available in newspapers, magazines and direct mail, while digital offers are available on the websites and mobile applications of retailers and brands,
        digital offer websites, in emails or embedded as advertising. Many digital offer websites and other distribution channels lack the breadth and depth to provide
        a relevant digital offer when a consumer wants it, whether online or in-store. In addition, few digital offer websites or mobile applications have the retailer and
        brand relationships and resources to build a comprehensive selection of digital offers for consumers. Consumers often have to resort to visiting multiple
        websites or mobile applications to check if a relevant digital offer from their preferred retailer or brand is available.
   •    Unreliable digital offers. Many digital offer websites and mobile applications provide unreliable digital offers that may be declined by retailers, causing
        consumer frustration and disappointment. These websites and mobile applications lack the infrastructure and technology to review and validate digital offers
        that appear on their properties, resulting in digital offers that can expire without notice or are invalid.
   •    Inconvenience associated with traditional offers. Traditional offers distributed via fragmented offline media such as newspapers and circulars are hard to
        discover, search and organize, and carry expiration dates that are difficult to track. They are often not easily available on-demand when a consumer is
        shopping and can rarely be redeemed across multiple channels, such as online and in-store.

       Challenges for Retailers and Brands
   •    Difficulty reaching consumers at scale. The increasing amount of digital content and the proliferation of mobile devices creates significant audience
        fragmentation. This fragmentation makes it difficult for retailers and brands to reach their target audience at scale and at a time when their purchase behavior
        can be influenced.
   •    Difficulty engaging consumers across channels. With the shift in consumer engagement towards online, mobile and social channels, and the development of
        channels for online and mobile shopping that offer rapid delivery of goods ordered online, retailers and brands need an integrated multichannel solution to
        optimize their promotional efforts to increase traffic and drive sales. Creating consistent and integrated consumer engagement across their online, mobile and
        offline retail presence can represent a challenge for many retailers and brands. Additionally, if consumers have a poor experience with an offer it may
        negatively impact consumers’ image of the retailer or brand.
   •    Ineffective and difficult to measure marketing solutions. Retailers and brands are looking to maximize the returns on their promotional campaigns. Many
        traditional marketing options do not allow retailers and brands to effectively measure the ROI of their marketing spend or collect behavioral consumer data to
        optimize their campaigns. Therefore, retailers and brands seek a solution that can provide pay-for-performance or transparency into the effectiveness of their
        promotional campaigns.

Our Solution
      We operate a leading digital savings destination connecting consumers with retailers and brands. Consumers are able to visit a trusted destination that allows
them to search for, discover and redeem digital offers from leading retailers and brands, online or in-store. We aggregate digital offers from retailers and brands,
performance marketing networks, our large user community, our employees and outsourced providers. Retailers and brands are able to drive sales and acquire new
customers by effectively attracting and engaging a large audience of consumers who are shopping across multiple channels. Our solution also enables retailers to
better manage their customer acquisition spend and effectively measure their marketing ROI.



                                                                                     2




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 275 of 526 PageID #: 1603
       Solutions for Consumers
      We believe our content and high quality user experience continues to attract a large and engaged audience of consumers to our marketplace. Key elements of
our solution for consumers include:
   •    Save money with a broad selection of offers: Our breadth and depth of digital offer inventory, including digital offers from over 70,000 retailers and brands in
        2015, enables consumers to save money on their everyday purchases. We aggregate digital offers available from retailers and brands, performance marketing
        networks, our large user community, our employees and outsourced providers, including digital offers exclusive to our marketplace. In 2015, more than two-
        thirds of the digital offers featured in our marketplace were submitted by users or sourced internally by us. The remainder of the digital offers featured in our
        marketplace were provided through performance marketing networks. In 2015, we featured more than 800,000 digital offers each month from retailers and
        brands across multiple product categories including clothing; electronics; health and beauty; home and office; travel, dining and entertainment; personal and
        business services; and shoes.
   •    Anytime, anywhere availability, online and in-store: Consumers can search for and discover our digital offers at virtually any time via our websites, mobile
        applications, email newsletters and alerts or social media presence, whether on their desktop or mobile devices. Our mobile applications provide access to the
        online and in-store digital offers found in our marketplace, allowing consumers to search and discover the digital offers they need and use them to shop
        whenever and wherever they want. Consumers can also e-mail, text message, save or print our digital offers for later use. In addition, by utilizing location-
        based technology, our mobile applications notify our consumers of savings opportunities when they are shopping near major shopping malls and centers in
        the U.S. and the U.K. by sending alerts for digital offers that can be used in these locations.
   •    Reliability and curation of digital offer content: We use a combination of technology and people to validate and curate our digital offer content. We use
        proprietary algorithms to change the display of our digital offer content and technology to validate select digital offer content within our marketplace. Our
        operations team actively monitors the most frequently visited digital offer content in our marketplace to ensure content quality and curates such digital offer
        content by updating and changing the display and description of digital offers. Additionally, we leverage feedback from our large user community and our
        proprietary algorithms to measure performance and relevancy of our digital offers. Our focus on digital offer quality and curation is intended to provide a
        high-quality experience for consumers.
   •    Relevance and personalization: By having a selection of digital offers from thousands of large and small retailers, we can present more comprehensive and
        relevant content for our large and engaged user community. Consumers can sign up for email alerts for digital offers from their favorite retailers and brands.
        We use this and other information to keep our users informed via email and mobile alerts about digital offers we believe would be relevant to them. We have
        also continued to increase personalization of our websites, applications and email newsletters. For example, the homepage for RetailMeNot.com and the home
        screen in the RetailMeNot mobile application include personalized content recommendations based on a user’s favorite stores or browsing history.

       Solutions for Retailers and Brands
     We believe we are a trusted partner to retailers and brands with which we had contracts in 2015, or paid retailers. We provide our paid retailers access to a large
and engaged consumer audience during their shopping experience. Key elements of our solution for paid retailers include:
   •    Access to large consumer audience: We provide retailers access to one of the largest marketplace dedicated to digital offers, offering a large and engaged
        audience of consumers with intent to purchase. The scale of our platform increases our ability to drive conversion by rapidly disseminating and promoting
        digital offers to an engaged consumer audience at scale.
   •    Multichannel engagement with consumers: Our websites and mobile applications offer retailers access to consumers who are shopping online and in-store.
        In 2015, we had more than 718 million visits to our websites and during the three month period ending December 31, 2015, averaged approximately 23.2 million
        mobile unique visitors each month. We also had more than 43.6 million email subscribers. In particular, our mobile websites and applications enable retailers to
        connect with consumers shopping online on their mobile devices and in-store by increasing consumer awareness of discounts and promotions available to
        them.
   •    Broad array of digital offer types: We offer a wide range of digital offer types for retailers and brands to help drive their desired outcomes. For example, in
        2015, we expanded our cash-back rebates onto certain of our websites and mobile applications. We believe this digital offer type appeals primarily to brands
        because it allows them to provide discounts directly to consumers that are not specific to a particular retailer. We believe this content type also appeals to
        retailers that do not traditionally use coupons and with which we did not traditionally have a paid relationship. We also

                                                                                    3




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case   1:18-cv-00937-CFC-MPT
    introduced curated offers on specific products in Document         28 application,
                                                      the RetailMeNot mobile Filed 12/20/18           Page
                                                                                       which is a departure from276    of 526
                                                                                                                our traditional     PageIDpresentation
                                                                                                                                retailer-oriented #: 1604of
       content. The variety of solutions available in our marketplace, in our view, provides retailers and brands with a differentiated platform to drive recognition and
       sales.
  •    Trusted partnerships and strategic dialogues: We maintain ongoing strategic dialogues in an effort to develop and maintain long-term relationships with our
       paid retailers. Our retailer and brands solutions team works closely with the marketing teams of our paid retailers to optimize the performance of their digital
       offers. We proactively work with our paid retailers to curate their digital offers to drive sales and build consumer trust. We believe our marketplace provides a
       consistent, high-quality user experience, which reflects positively on the image of our paid retailers.
  •    Measurable ROI and pay-for-performance: We believe retailers and brands focus on channels with clearly quantifiable ROI and pay-for-performance
       transactional models. We derive a substantial majority of our revenues from commissions paid to us by paid retailers for redemption of digital offers. In those
       cases, our paid retailers pay a commission to us only after a consumer has made a purchase. Paid retailers are also able to track the performance of their digital
       offers in order to monitor and control key aspects of their campaign. Our quantifiable, pay-for-performance model allows paid retailers to effectively measure
       ROI while acquiring new customers, increasing sales and driving brand loyalty.

Our Competitive Strengths
      Our competitive strengths include:
  •    Global leader with strong scale and brands: We believe our strong brand recognition has allowed our marketplace to become a leading destination for
       consumers looking to save money on retail purchases. As a result, nearly 90% of traffic to our websites was generated from unpaid sources in 2015. In
       addition to RetailMeNot.com, our international brand portfolio includes VoucherCodes.co.uk in the U.K., Poulpeo.com and Ma-Reduc.com in France,
       Actiepagina.nl in the Netherlands, RetailMeNot.de in Germany, RetailMeNot.es in Spain and RetailMeNot.ca in Canada.
  •    Trusted partner to leading retailers: In 2015, we maintained relationships with more than 12,000 paid retailers. We help retailers drive sales and acquire new
       customers through our multichannel marketplace. We also help our paid retailers optimize their digital offer campaigns to provide a consistent, high-quality
       user experience, which we believe reflects positively on the brand image of these retailers. As evidence of our successful partnerships with paid retailers, we
       have been able to grow over time the number of exclusive digital offers we offer to consumers. Exclusive digital offers are often more compelling offers, and
       therefore drive heightened consumer interest and help portray our marketplace as the leading destination for digital offers. Our pay-for-performance model
       enables us to have a mutually beneficial relationship with our paid retailers, as they pay a commission to us only after a sale is made. This model also allows
       our paid retailers to effectively measure marketing ROI.
  •    Network effects: As more consumers use our websites and mobile applications, we attract more retailers and brands to our platform looking for a large
       audience to drive sales. As the number of retailers and brands in our marketplace increases, we are able to offer more and differentiated digital offers to
       consumers, which in turn attracts a larger consumer audience. As our consumer audience grows, retailers and brands are more willing to enter into paid
       relationships with us and provide us with exclusive digital offers to attract our audience of consumers. We believe that additional content, in the form of food
       and dining digital offers, cash-back rebates and discounted digital gift cards, will further increase the network effects of our marketplace.
  •    Large community of actively engaged users: We foster and support a passionate user community that contributes to certain of our websites by submitting
       digital offers and helps curate the content on our websites. We leverage our community’s passion for savings and their participation in curating the content
       that we provide to deliver compelling and relevant offer selection to our broad consumer audience. We believe that this engagement by our consumers
       increases the quality of our content, while lowering our costs to curate and moderate that content ourselves.
  •    Strong technology platform and proprietary data: Our technology platform is designed to provide the reliability and security necessary to support the large
       and growing base of consumers, retailers and brands in our marketplace. As engagement in our marketplace increases, we are able to collect more proprietary
       data on users and consumer shopping behavior, which allows us to further develop and improve our marketplace to better serve consumers and offer more
       value to retailers and brands. This data is difficult to replicate and enables us to offer retailers and brands insight into their digital offer performance.
       Additionally, our technology serves as a basis to design and support innovative solutions and to further automate and standardize our processes.




                                                                                   4




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 277 of 526 PageID #: 1605
Our Growth Strategy
      Our objective is to become the leading digital savings destination connecting consumers with retailers, restaurants and brands, both online and in-store. Our
strategies to achieve this goal include:

       Grow depth of paid relationships with retailers. We have increased the resources we dedicate to our retailer and brand solutions team in order to deepen our
relationships with existing paid retailers and attract new paid retailers worldwide. We believe that this value proposition will help us grow our share of marketing
promotional spending among our large retailer base and attract new paid retailers to our marketplace. We also aim to further strengthen our value proposition for
retailers by expanding our retailer solutions. For example, we have introduced sponsored category listings, more advertising opportunities, discounted digital gift
cards, cash-back rebates, digital circulars and showcases.

      Enhance mobile solutions and in-store enablement. We intend to further develop our mobile optimized websites and invest in our mobile applications,
including location services capabilities, in order to increase consumer use and monetization of our solutions from mobile devices. We believe that this technology will
allow us to introduce new solutions and grow the number of consumers and paid retailers using our mobile solutions.

      Enhance the breadth of available offers. We intend to expand the breadth of digital offer types available on our websites and mobile applications, including
increasing the selection and inventory of discounted digital gift cards for purchases at leading retailers and brands, adding contextual information about retailers and
adding cash-back rebates to incentivize consumers to transact with our retail and brand partners. We believe that this differentiated content will delight consumers
by offering new savings opportunities. This in turn, should increase the frequency with which consumers use our solutions and may enhance our value to
consumers during more stages of their shopping journey.

      Increase traffic and monetization. To drive increased consumer traffic and net revenues, we intend to continue to invest in marketing to increase brand
awareness and our retailer and brand solutions team to obtain more exclusive digital offers, both of which will attract more consumers to our marketplace. We will
continue to deploy our digital offer content through targeted and measured email newsletters and alerts, mobile alerts, our social media presence, and select
advertising, as well as other offline media efforts to increase the frequency of visits to our properties. Given our scale, we also benefit from our network effects to
increase traffic and conversion as more digital offers drive more consumer traffic and retail commerce activity, which in turn attracts more digital offers to our
marketplace. We also intend to introduce new methods of monetizing our consumer traffic, particularly the traffic to our mobile websites and applications, through a
variety of methods, including improved attribution credit to us for the sales that we help drive for our retail and brand partners, the use of pricing structures other
than our traditional commission based model (particularly with respect to advertising) and the use of multichannel digital offer solutions.

      Invest in technology, innovation and data capabilities. Innovation is a key element of our strategy, and we will continue to make significant investments in
research and development to further improve our user interface, solution and platform integration, features and functionality, as well as our online and mobile
technologies and data collection and analytic capabilities. Our product innovation initiatives are designed to minimize friction in consumers’ shopping experience
with digital offers from start to finish and provide our retailers and brands with solutions that increase consumer sales. Our key technology investment strategies
include: further integrating our online and mobile product offerings; developing personalization tools to further tailor digital offers on our websites, mobile
applications and email products to increase user frequency; and leveraging data and analytics to encourage repeat usage of our websites and mobile applications by
consumers and help paid retailers better understand consumer behavior and measure the effectiveness of their marketing spend, across our multichannel marketplace.
We also intend to continue to increase the efficiency and scalability of our international operations through deployment of certain standardized components of our
technology.

       Invest in our community of users. We intend to make investments to foster and support the user community of certain of our websites and mobile applications.
These investments include enhancements to our process for submitting digital offers located by our users, new social features and improvements in user experience.
We believe these investments will drive increased engagement by users leading to increased frequency of use as well as continuing to encourage submission of
digital offers.

       Expand internationally. We have successfully leveraged our established business model to expand into attractive new geographies, including the U.K.,
France, Germany, the Netherlands, Spain and Canada. We intend to further grow our international presence in these markets and continue our geographic expansion
efforts in markets with attractive commerce profiles and trends.

                                                                                   5




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 278 of 526 PageID #: 1606
     Pursue strategic acquisitions. We intend to continue pursuing expansion opportunities in existing and new markets, as well as in core and adjacent categories
and complementary technology through strategic acquisitions.

Our Products and Services
       In our marketplace, we offer products and services to allow consumers to save money and retailers and brands to generate sales.

       Products and Services for Consumers
      Our product development approach is centered on building products that enable consumers to discover quality digital offers, virtually anytime and anywhere,
and redeem them online or in-store. Our products and services for consumers are free of charge and available through our websites and mobile applications.

      Websites. We offer our consumers hundreds of thousands of digital offers from tens of thousands of retailers and brands across multiple product categories.
Consumers visiting our websites search for and discover digital offers based on retailer name, product, category, digital offer type, popularity, success rate and other
characteristics. Once a consumer discovers a relevant online digital offer, the consumer clicks on that digital offer and is typically directed to the website of the
respective retailer, where the consumer is able to purchase products and redeem the digital offer. Consumers can redeem these digital offers in-store by simply
scanning the barcode at the retailer’s register or by having the sales associate enter the promotional code shown on the consumer’s mobile screen into their point-of-
sale system.

        Mobile applications. Our mobile applications allow consumers to shop when they want, where they want. Consumers use our mobile applications to discover,
store for use later and access the digital offers they want and to redeem them both online and in-store. They can browse top digital offers, popular stores and product
category listings. Our mobile applications also allow users to share digital offers with others via email, text message or through social media channels. The
RetailMeNot mobile application provides a Just for You feature designed to inform the consumer of the top digital offers available at their favorite stores, an Our Best
feature that provides the consumer with the best curated new digital offers of the day, and a Daily Deals feature that displays curated product offerings. In addition,
utilizing location-based technology, the RetailMeNot mobile application notifies consumers of savings opportunities when they are shopping near shopping malls
and centers by sending consumers alerts for digital offers that can be used in these locations. Once a consumer discovers a relevant online digital offer, the consumer
clicks on that digital offer and is typically directed to the website of the respective retailer, where the consumer is able to purchase products and redeem the digital
offer. Consumers also can redeem certain of these digital offers in-store on our mobile websites by simply scanning the barcode at the retailer’s register or by having
the sales associate enter the promotional code shown on the consumer’s mobile screen into their point-of-sale system.

      Email newsletters and alerts. Consumers can subscribe to receive our periodic email newsletters and alerts. Our email newsletters allow consumers to stay
informed about featured digital offers, while our alerts notify consumers when digital offers from their preferred retailers become available.
   •    Email newsletters: Our newsletters are sent several times a week and typically include the top digital offers for featured retailers. A portion of these
        newsletters feature digital offers that are targeted to our consumers based on their past activity on our websites, their affinity for certain retailers or certain
        types of shopping categories and other proprietary data about the user.
   •    Alerts: Our alerts provide consumers with new digital offers for their favorite retailers, as they become available.

       Products and Services for Retailers and Brands
       We provide retailers and brands with access to a large and engaged consumer audience.

       Multichannel access to consumers. We provide retailers and brands with access to new customers through multiple channels online on our websites and
mobile applications, by email newsletters and alerts and our social media presence, and in-store by displaying a digital offer on a mobile device or presenting a printed
offer. We allow retailers and brands to provide consistent digital offers across these multiple channels.

     Advertising. We provide our paid retailers with a variety of advertising opportunities to increase the impact of their digital offer campaigns. Our most common
advertising opportunities include prominent placement within the top digital offer listings of our homepage, our category pages, our email newsletter, solo retailer
newsletter campaigns and on the landing page of our

                                                                                       6




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 279 of 526 PageID #: 1607
mobile websites and applications. We also offer digital circulars and product showcases, which provide our paid retailers the opportunity to display digital offers
with brand imagery through our websites and mobile applications. We are able to assist our retailers in identifying users likely to engage with their digital offers
through analysis of the data we collect related to our users’ preferences and shopping habits. We typically charge a flat fee for these advertising opportunities on a
campaign basis for a given period of time. Advertising rates may vary depending upon the distribution channel, seasonality, placement prominence, traffic and the
length of time a retailer runs an advertisement through our marketplace.

Our Websites, Mobile Applications and Brands
      We operate a portfolio of digital offer websites and mobile applications that span multiple geographic locations and languages. We acquired the majority of the
websites we operate today and have typically maintained the brand name we acquired in each local market given the brand awareness of each website created prior to
our acquisition. Each of these websites and mobile applications provides the same core set of solutions: consumers use these websites and mobile applications at no
charge to search for and discover digital offers they can redeem online or in-store with leading retailers and brands.
      We use the RetailMeNot brand in the U.S., including RetailMeNot.com, our mobile optimized website and the RetailMeNot mobile applications currently
available for free for iPhone and Android, and in Canada, through RetailMeNot.ca. We expect to continue to focus our efforts on building the RetailMeNot brand in
the U.S. and Canada.
      We acquired the business of VoucherCodes.co.uk. in August 2011, which is our brand in the U.K. The VoucherCodes.co.uk. brand includes the
VoucherCodes.co.uk. website and mobile applications currently available for free for iPhone and Android. In May 2012, we re-launched our website Deals.com to
serve consumers and retailers in Germany. In November 2015 we launched our website RetailMeNot.de to serve Germany and ceased support for the Deals.com
brand.
      Also in May 2012, we acquired the businesses of Bons-de-Reduction.com and Poulpeo.com in France. In October 2015, we decided to no longer support the
Bons-de-Reduction.com brand. As a result, we have redirected traffic from Bons-de-Reduction.com to Poulpeo.com. The Poulpeo.com brand includes the
Poulpeo.com website and mobile application currently available for free for iPhone and Android. As of March 1, 2013, we established operations in the Netherlands
through the acquisition of the business of Actiepagina.nl. In June 2013, we launched our website RetailMeNot.ca to serve English-speaking consumers and retailers
in Canada. In July 2013, we expanded our presence in France through the acquisition of the business of Ma-Reduc.com. The Ma-Reduc brand includes the Ma-
Reduc.com website and mobile application currently available for free for iPhone and Android. In January 2016, we launched our website RetailMeNot.es to serve
Spain.
      Our primary websites and mobile applications include:



                                                                                    Geographic
                                                                                     Location
Website                                          Mobile Applications                  Served               Language                             Focus
Retailmenot.com                           iPhone & Android                       U.S.                     English             Online and In-Store Offers
VoucherCodes.co.uk                        iPhone & Android                       U.K.                     English             Online and In-Store Offers
Poulpeo.com                               iPhone & Android                       France                   French              Online Offers with Cash Back
Ma-Reduc.com                              iPhone & Android                       France                   French              Online Offers
Actiepagina.nl                            None                                   Netherlands              Dutch               Online Offers
RetailMeNot.de                            None                                   Germany                  German              Online Offers
RetailMeNot.ca                            None                                   Canada                   English             Online Offers
RetailMeNot.es                            None                                   Spain                    Spanish             Online Offers

Technology and Infrastructure

       Product development and innovation are core pillars of our strategy. Our product team works to regularly deliver innovative products and features in an effort
to provide the best possible consumer experience and drive sales for retailers and brands. The responsibilities of our product team span the lifecycle of identifying
consumer and retailer needs, defining and designing products, testing, developing go-to-market strategies, and measuring the performance of new products and
features. The team is focused on enhancing our core solutions, optimizing the user experience for consumers, and building better business results for our paid
retailers. We provide our online and mobile solutions using a combination of in-house and third-party technology solutions and products.

                                                                                   7




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 280 of 526 PageID #: 1608
       We have developed proprietary systems architecture for use in creating, maintaining and operating our websites and mobile applications. This technology
consists of internal development by our staff of designers and engineers and makes use of software acquired or licensed from outside developers and companies.
Our systems are designed to serve consumers and our retailers’ operations teams in an automated and scalable fashion. While we use a variety of technologies, the
majority of our software systems are written in PHP and Java by engineers employed or contracted by us. Our product development expenses were $51.6 million, $47.9
million and $30.6 million in 2015, 2014 and 2013, respectively. Our software is comprised of four major areas:
   •   public facing websites and mobile applications;
   •   content quality management systems;
   •   data management and reporting; and
   •   infrastructure tools.

      Our websites and mobile applications are hosted in the U.S., U.K., France, Ireland and the Netherlands using a combination of third-party co-location hosting
centers and cloud-based hosting services. Our systems architecture has been designed to manage increases in traffic on our websites and mobile applications
through the addition of server and network hardware without making software changes. Our third-party data centers provide our websites, mobile applications and
online tools with scalable and redundant Internet connectivity and redundant power and cooling to our hosting environments. We use security methods in an effort
to ensure the integrity of our networks and to protect confidential data collected and stored on our servers. For example, we use firewall technology to protect access
to our networks and to our servers and databases on which we store confidential data. We have developed and use internal policies and procedures to protect the
personal information of our users. We test for unauthorized external access to the network daily using automated services and conduct periodic audits performed by
outsourced security consultants.

Competition
     The market to attract consumers seeking to save money on purchases online and in-store, and retailers and brands seeking to drive sales and acquire new
customers is highly competitive, fragmented and rapidly changing with limited barriers to entry.

      Our competition for traffic from consumers seeking to save money on online or in-store purchases includes digital offer websites and mobile applications, cash-
back and loyalty websites, retailers, search engines, social networks, comparison shopping websites, newspapers and direct mail campaigns. We believe that our
primary competition is from other digital offer websites, including Goodsearch, dealspl.us, bradsdeals, savings.com, Tech Bargains and Coupon Cabin. In addition to
such competitors, we are experiencing increasing competition from other businesses that offer digital offers similar to ours as an add-on to their core business. For
example, Groupon, Living Social, Coupons.com and Facebook provide digital offers, Google promotes product-listing advertisements adjacent to its search results
and Google and PayPal provide digital offers for in-store purchases. Further, with the introduction of cash-back rebates and discounted digital gift cards, we now
compete with businesses that provide similar offerings, including ebates and raise.com. While some of our actual and potential competitors enjoy substantial
competitive advantages over us, such as superior name recognition, substantially greater financial, technical and other resources and longer history of competing in
relevant geographies, we believe that we compete favorably based on our leadership position in digital offers, our strong brand awareness, our broad selection and
quality of digital offers from leading retailers and brands, our trusted partnerships with retailers, our network effects and our large community of actively engaged
users.

      Retailers and brands have a number of marketing options to choose from when deciding how to reach consumers. Our competition for marketing spend
includes digital offer sites that offer a pay-for-performance model, search engines and social networks that compete for online advertising spend and television,
magazines and newspapers that compete for offline advertising spend. We believe the principal factors that make us appealing in the competition for retailers’
marketing spend include our large and engaged audience of consumers, our multichannel engagement across online, mobile, social and in-store, our trusted
marketplace that protects retailers’ brands, and our pay-for-performance model that provides retailers and brands measurable ROI, reporting and analytics.

Intellectual Property
      Our intellectual property includes the content of our websites, our registered domain names, our registered and unregistered trademarks and our patent
applications. We believe that our intellectual property is an important asset of our business and that our RetailMeNot.com, VoucherCodes.co.uk, Poulpeo.com, Ma-
Reduc.com, Actiepagina.nl, Deals.com, RetailMeNot.de, RetailMeNot.ca, RetailMeNot.es and other domain names and our technology infrastructure give us a

                                                                                   8




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 281 of 526 PageID #: 1609
competitive advantage in the digital offer market. We rely on a combination of trademark, copyright and trade secret laws in the U.S. and Europe, as well as
contractual provisions, to protect our proprietary technology and our brands. We currently have trademarks registered or pending in the U.S., Europe, Australia,
Canada, India, South Korea, Singapore and China for our name and certain words and phrases that we use in our business. We also rely on copyright laws to protect
software relating to our websites and our proprietary technologies, although we have not registered for copyright protection to date. We have registered numerous
Internet domain names related to our business in order to protect our proprietary interests. As of December 31, 2015, we had three patents issued and 72 patent
applications, including six provisional patent applications pending, related to the use and operation of discount websites and related mobile applications as well as
the provision and redemption of digital offers. We also enter into confidentiality agreements with our employees and consultants and seek to control access to and
distribution of our proprietary information in a commercially prudent manner. In addition, we license third-party technologies that are incorporated into some elements
of our solutions.
      The efforts we have taken to protect our intellectual property rights may not be sufficient or effective, and, despite these precautions, it may be possible for
other parties to copy or otherwise obtain and use the content of our websites without authorization. We may be unable to prevent competitors from acquiring domain
names or trademarks that are similar to, infringe upon or diminish the value of our domain names, trademarks, service marks and our other proprietary rights. Failure to
protect our proprietary rights adequately could significantly harm our competitive position and operating results.

Employees
      As of December 31, 2015, we had 522 employees. We consider our current relationship with our employees to be good. Other than our French employees, none
of our employees is represented by a labor union or is a party to a collective bargaining agreement.

Culture
      We believe that a critical component of our success has been our corporate culture, which we believe fosters innovation, encourages teamwork, cultivates
creativity and promotes a focus on execution. We have nurtured this culture since our inception and maintained an environment designed to promote openness,
honesty, responsibility, mutual respect and the pursuit of common goals. We believe our culture gives us a competitive advantage in recruiting talent in the highly
competitive fields that are critical to our success.

Segments
     We have one operating and reporting segment consisting of various products and services that are all related to our marketplace for digital offers. For a
discussion of revenue, net income and total assets, see Part II, Item 8: “Financial Statements” of this Annual Report on 10-K.

Geographic Information
      Financial information about geographic areas is set forth in Note 12 of the Notes to Consolidated Financial Statements under Part II, Item 8: “Financial
Statements” of this Annual Report on Form 10-K. For a discussion of the risks attendant to foreign operations, see the information in Part 1, Item 1A: “Risk Factors”
under the caption “We are subject to international business uncertainties that could adversely affect our operations and operating results.”

Seasonality
      Our operating results fluctuate from quarter to quarter as a result of a variety of factors, including seasonal factors and economic cycles that influence
consumer purchasing of retail products. Historically, we have experienced the highest number of visits, mobile unique visitors and net revenues in the fourth quarter
of the year, which coincides with the winter holiday season in the U.S. and Europe. This seasonality may not be fully evident in our historical business performance
because of our significant growth and the timing of our acquisitions. For instance, we have entered new markets through international acquisitions and increased the
number of paid retailer and performance marketing network relationships. These changes have contributed to the substantial growth in our net revenues and
corresponding increases in our operating costs and expenses to support our growth. Further, net revenues from our advertising and in-store products are even more
heavily weighted to the fourth quarter of the year. As net revenues from this part of our business grow as a percentage of overall net revenues, our seasonality may
increase.

                                                                                   9




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 282 of 526 PageID #: 1610
      Our investments have led to uneven quarterly operating results due to increases in personnel costs, product and technology enhancements and the impact of
our acquisitions and other strategic projects. The return on these investments is generally achieved in future periods and, as a result, these investments can
adversely impact near term results.

      Our business is directly affected by the behavior of consumers. Economic conditions and competitive pressures can impact, both positively and negatively, the
types of digital offers featured on our websites and the rates at which consumers use them. Consequently, the results of any prior quarterly or annual periods should
not be relied upon as indications of our future operating performance.


Available Information

      Our corporate Internet address is www.retailmenot.com/corp and our investor relations website is located at http://investor.retailmenot.com. We make available
free of charge on our investor relations website under the headings “Financials and Filings” and “SEC Filings” our Annual Reports on Form 10-K, Quarterly Reports
on Form 10-Q, Current Reports on Form 8-K and amendments to those reports as soon as reasonably practicable after such materials are electronically filed with (or
furnished to) the SEC. Information contained on our websites is not incorporated by reference into this Annual Report on Form 10-K. In addition, the public may read
and copy materials we file with the SEC at the SEC’s Public Reference Room at 100 F Street, NE, Washington, DC 20549. The public may obtain information on the
operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site, www.sec.gov, that includes filings of
and information about issuers that file electronically with the SEC.


                                                                                 10




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 283 of 526 PageID #: 1611
Item 1A. Risk Factors.
      Our business, prospects, financial condition or operating results could be materially adversely affected by any of the risks and uncertainties described
below, as well as other risks not currently known to us or that are currently considered immaterial. The trading price of our Series 1 common stock could decline
due to any of these risks, and you may lose all or part of your investment. In assessing these risks, you should also refer to the other information contained in this
Annual Report on Form 10-K, including our consolidated financial statements and related notes.

Risks Related to Our Business
We are an early-stage company with a limited operating history, which makes it difficult to evaluate our current business and future prospects and may increase
the risk of your investment.
       We began our operations in September 2007 and did not enter the digital offer industry until late 2009. Our limited operating history may make it difficult to
evaluate our current business and our future prospects. We have encountered and will continue to encounter risks and difficulties frequently experienced by
companies in rapidly changing industries, including challenges in accurate financial planning and forecasting. You should consider our business and prospects in
light of the risks and difficulties we may encounter as an early-stage company.

Traffic to our desktop websites has declined year-over-year and the rate of growth of traffic to our mobile websites is slowing year-over-year. If we are unable to
continue to attract visitors to our websites from search engines, then consumer traffic to our websites could decrease, which could negatively impact the number
of purchases generated for our retailers through our marketplace, and therefore negatively impact our ability to maintain or grow our net revenues and
profitability.
     We generate consumer traffic to our websites using various methods, including search engine marketing, or SEM, search engine optimization, or SEO, email
campaigns and social media referrals. Our net revenues and profitability are dependent upon our continued ability to use a combination of these methods to generate
consumer traffic to our websites in a cost-efficient manner. We have experienced and continue to experience fluctuations in search result rankings for a number of our
websites. There can be no assurances that we will be able to grow or maintain current levels of consumer traffic either as a whole or with respect to either our desktop
or mobile websites.
      Our SEM and SEO techniques have been developed to work with existing search algorithms utilized by the major search engines. Major search engines
frequently modify their search algorithms. Changes in these algorithms could cause our websites to receive less favorable placements, which could reduce the
number of users who visit our websites. For example, in 2014 and 2015, a major search engine released updates to its search algorithm that impacted the rankings of
our websites for certain keywords. In some of those instances, consumer traffic to our websites decreased when compared to traffic levels immediately prior to each
of these algorithm updates. As of December 31, 2015, traffic to our websites had not returned to levels immediately prior to a May 2015 algorithm update due, in part,
to changes in search result rankings for certain keywords. We may be unable to modify our SEM and SEO strategies in response to any future search algorithm
changes made by the major search engines, which could require a change in the strategy we use to generate consumer traffic to our websites. In addition, websites
must comply with search engine guidelines and policies. These guidelines and policies are complex and may change at any time. If we fail to follow such guidelines
and policies properly, search engines may rank our content lower in search results or could remove our content altogether from their indices. If we fail to understand
and comply with these guidelines, our SEO strategy may become unsuccessful.
       In some instances, search engines may change their displays or rankings in order to promote their own competing products or services or the products or
services of one or more of our competitors. For example, a major search engine currently promotes its product-listing advertisements adjacent to its search results and
has increased the number of paid search results on mobile websites for certain keywords reducing visibility of organic search results, each of which could reduce
traffic to our websites. Given the large volume of search-driven traffic to our websites and the importance of the placement and display of results of a user’s search,
similar actions in the future could have a negative effect on our business and results of operations.
      If we are listed less prominently or fail to appear in search result listings for any reason, it is likely that the number of visitors to our websites will decline. Any
such decline in consumer traffic to our websites could adversely impact the number of purchases we generate for our retailers, which could in turn adversely affect
our online transaction net revenues. For example, after a major search engine released updates to its search algorithm in May 2014 and in the second quarter of 2015,
consumer traffic to our websites decreased in some instances when compared to traffic levels immediately prior to each algorithm update, which negatively impacted
our online transaction net revenues. We may not be able to replace this traffic with the same volume of visitors or in the same cost-effective manner from other
channels, such as SEM, display advertising, e-mail or social media,

                                                                                      11




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 284 of 526 PageID #: 1612
or at all. An attempt to replace this traffic through other channels may require us to increase our sales and marketing expenditures, which would adversely affect our
operating results and which additional net revenues may not offset.

      Although consumer traffic to our mobile applications is not reliant on search results, growth in mobile device usage may not decrease our overall reliance on
search results if mobile users use our mobile websites rather than our mobile applications. In fact, growth in mobile device usage may exacerbate the risks associated
with how and where our websites are displayed in search results because mobile device screens are smaller than desktop computer screens and therefore display
fewer search results.

Consumers are increasingly using mobile devices to access our content and if we are unsuccessful in expanding the capabilities of our digital offer solutions for
our mobile platforms to allow us to generate net revenues as effectively as our desktop platforms, our net revenues could decline.
       Web usage and the consumption of digital content are increasingly shifting to mobile platforms such as smartphones and other connected devices. In 2015,
visits to our mobile websites represented approximately 41% of the total visits to our websites, and we expect the percentage of visits to our mobile websites to
continue to grow. Industry-wide solutions to monetize digital offer content effectively on these platforms are at an early stage of development and the future demand
and growth prospects for digital offer content on these mobile platforms are uncertain. Further, the rate at which we monetize digital offer content on our mobile
websites and applications is significantly lower than the on our desktop websites.

      The growth of our business depends in part on our ability to deliver compelling solutions to consumers and retailers both online and for use in store through
these new mobile marketing channels. Our success on mobile platforms will be dependent on our interoperability with popular mobile operating systems that we do
not control, such as Android and iOS, and any changes in such systems that degrade our functionality or give preferential treatment to competitive services could
adversely affect usage of our services through mobile devices.

       Further, to deliver high quality mobile offerings, it is important that our solutions integrate with a range of other mobile technologies, systems, networks and
standards that we do not control. We may not be successful in developing relationships with key participants in the mobile industry or in developing products that
operate effectively with these technologies, systems, networks or standards. For example, some retailers today do not recognize affiliate tracking links on their mobile
websites or applications, and affiliate tracking links on mobile websites or applications may not function to allow retailers’ sales to be attributed to us. Further,
consumers may click on a digital offer displayed on our mobile websites or in our mobile applications, but execute a purchase using that digital offer on a different
platform, such as on the retailer’s desktop website or in-store (a circumstance known as cross device switching), which may result in those retailer sales not being
attributed to us. As a result, in each such case, we may not receive commission revenues when a consumer executes a purchase on the retailer’s platform after
clicking through a digital offer displayed on our mobile websites or in our mobile applications. If retailers fail to recognize affiliate tracking links on their mobile
websites or applications, or affiliate tracking links on mobile websites or applications do not function to allow retailers’ sales to be attributed to us and our mobile
traffic continues to represent a significant percentage of our consumer traffic, or increases, our business could be harmed and our operating results could be
adversely affected.

       If we fail to develop mobile applications and mobile websites that effectively address consumer and retailer needs, or if we are not able to implement strategies
that allow us to monetize mobile platforms and other emerging platforms, our ability to grow will be constrained, and our business, financial condition and operating
results would be adversely affected.

If retailers alter the way they attribute credit to publishers in their performance marketing programs, our net revenues could decline and our operating results
could be adversely affected.
       Retailers often advertise and market digital offers through performance marketing programs, a type of performance-based marketing in which a retailer rewards
one or more publishers such as us for each visitor or customer generated by the publisher’s own marketing efforts. When a consumer executes a purchase on a
retailer’s website as a result of a performance marketing program, most performance marketing conversion tracking tools credit the most recent link or ad clicked by
the consumer prior to that purchase. This practice is generally known as “last-click attribution.” We generate the vast majority of our net revenues through
transactions for which we receive last-click attribution. In recent years, some retailers have sought, and in some cases adopted, alternatives to last-click attribution.
These alternatives are primarily “first-click attribution,” which credits the first link or ad clicked by a consumer prior to executing a purchase, or “multichannel
attribution,” which applies weighted values to each of a retailer’s advertisements and tracks how each of those advertisements contributed to a purchase. If retailers
widely adopt first-click attribution, multichannel attribution or otherwise alter the ways they attribute credit for

                                                                                    12




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 285 of 526 PageID #: 1613
purchases to us, and if we are unable to adapt our business practices to such alterations, our net revenues could decline and our business, financial condition and
operating results could be adversely affected.

If we fail to retain existing users or add new users, or if our users decrease their level of engagement with our products, our revenue, financial results and
business may be significantly harmed.
       The size of our user base and our users’ level of engagement are important to our success. Our financial performance has and will continue to be significantly
determined by our success in adding, retaining, and engaging our users. If consumers do not perceive our products to be useful, we may not be able to attract or
retain users or otherwise maintain or increase the frequency of their engagement. There is no guarantee that we will not experience an erosion of our active user base
or engagement levels. Any number of factors could potentially negatively affect user retention, growth and engagement, including if:
   • users increasingly engage with other products or services through which they obtain digital offers;
   • we fail to introduce new products or services that users find engaging or if we introduce new products or services that are not favorably received;
   • we are unable to obtain digital offers that consumers find useful, particularly with respect to offers for our in store solution which is still in its early stages and
        for which a broad source of supply has not been established;
   • we are unable to develop products for mobile devices that users find engaging, that work with a variety of mobile operating systems and networks, and that
        achieve a high level of market acceptance;
   • we are unable to ensure that users are presented with content that is useful and relevant to them;
   • users perceive that the quality of digital offers available through our marketplace has decreased;
   • our mobile applications fail to be prominently featured in iOS and Android application stores; or
   • there are decreases in user sentiment about the quality or usefulness of our products or offers or concerns related to privacy, security or other factors.

      If we are unable to maintain or increase our user base and user engagement, our revenue and financial results may be adversely affected. Any decrease in user
retention, growth or engagement could render our marketplace less attractive to retailers and brands, which is likely to have a material and adverse impact on our
revenue, business, financial condition and results of operations. If our desktop website traffic continues to decline and if our mobile website traffic growth rate
continues to slow, or to decline, we will become increasingly dependent on our ability to maintain or increase levels of user engagement and associated monetization
in order to maintain our current revenues or drive revenue growth.

If we are unable to retain our existing retailers, expand our business with existing retailers or attract new retailers and consumers, our net revenues could
decline.
       Our ability to continue to grow our net revenues will depend in large part on expanding our business with existing retailers and attracting new retailers. The
number of our current retailers may not expand materially beyond our existing base and may decline. Even for our largest retailers, the amount they pay us is typically
only a small fraction of their overall advertising budget. Retailers may view their spend with us as experimental, particularly with respect to our in-store solution, and
may either reduce or terminate their spend with us if they determine a superior alternative for generating sales. In addition, retailers may determine that distributing
digital offers through our platform results in undesirably broad distribution of their digital offers or otherwise does not provide a compelling value proposition. Some
retailers have demanded that we remove digital offers relating to their products or services from our marketplace, and we anticipate that some retailers will do so in the
future. Retailers have in some cases reduced, and may reduce in the future, the commission rates they pay to us for sales we facilitate. If we are unable to negotiate
favorable terms with current or new retailers in the future, including the commission rates they pay us, our operating results will be adversely affected.
       The sales process for our in-store solution varies from that of our online business. Specifically, the sales cycle for retailers considering adopting the solution
for the first time tends to be longer on a comparative basis than with respect to offers on other portions of our marketplace. That sales process can involve
establishing new direct relationships with retailers as they may fund in-store offers from different budgets than those reserved for publishers participating in
performance marketing programs with the same retailers. For these and other reasons, it may be comparatively more difficult to expand the number of retailers using
the in-store portion of our marketplace.
      While we enter into agreements with certain retailers that may be performed over a period of one year or longer, retailers generally do not enter into long-term
obligations with us requiring them to use our solutions. Retailers' contracts with us, with few exceptions, are cancelable upon short or no notice and without penalty.
We cannot be sure that our retailers will continue to

                                                                                     13




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 286 of 526 PageID #: 1614
use our solutions or that we will be able to replace retailers that do not renew their campaigns with new ones generating comparable revenues.

      If we are unable to attract new consumers and maintain or increase consumer traffic to our websites and use of our mobile applications, new retailers may
choose not to use, and existing retailers may not continue to use, our solutions for their promotional campaigns, and our volume of new digital offer inventory may
suffer as the perceived usefulness of our marketplace declines. If our existing retailers do not continue to use our solutions for their promotional campaigns, or if we
are unable to attract and expand the amount of business we do with new retailers, our sales will decrease and our operating results will be adversely affected.

We experience quarterly fluctuations in our operating results due to a number of factors that make our future results difficult to predict and could cause our
operating results to fall below expectations or our guidance.
      Our business is subject to seasonal fluctuations. Specifically, our net revenues are traditionally strongest in the third and fourth quarters of each year due to
increases in holiday shopping. Conversely, our first and second quarter net revenues are typically lower.
      Since the majority of our expenses are personnel-related and include salaries and stock-based compensation, benefits and incentive-based compensation plan
expenses, we have not experienced significant seasonal fluctuations in the timing of our expenses from period to period other than increases in discretionary
advertising and promotional spending during the third and fourth quarter holiday shopping period. We may continue to increase our investment in sales, engineering
and product development substantially as we seek to leverage our solution to capitalize on what we see as a growing global opportunity. For the foregoing reasons
or other reasons we may not anticipate, historical patterns should not be considered indicative of our future sales activity, expenditure levels or performance.

       Factors that may affect our quarterly operating results include the following:
   •    the number and quality of the digital offers on our websites and mobile applications;
   •    consumer visits to our websites and use of our mobile applications, and purchases by consumers resulting from those visits or application sessions;
   •    our ability to maintain or increase the commissions and other revenues associated with consumer visits to our mobile websites or use of our mobile
        applications;
   •    the success and costs of our online advertising and marketing initiatives, including advertising costs for paid search keywords that we deem relevant to our
        business and advertising costs for driving consumer downloads of our mobile applications;
   •    the levels of compensation that retailers are willing to pay us to attract customers;
   •    the amount that consumers spend when they make purchases using the digital offers we provide;
   •    market acceptance of our current and future solutions, including our ability to retain current retailers, sell additional solutions to existing retailers and to add
        new retailers to our business in multiple regions around the world;
   •    our ability to achieve performance targets anticipated by us in setting our operating and capital expense budgets;
   •    overall levels of consumer spending;
   •    the budgeting cycles of our retailers;
   •    the cyclical and discretionary nature of marketing spend and any resulting changes in the number and quality of digital offers that retailers choose to offer;
   •    changes in the competitive dynamics of the digital offer industry, including consolidation among competitors, performance marketing networks or customers,
        and our reputation and brand strength relative to our competitors;
   •    the response of consumers to our digital offer content and our personalization initiatives;
   •    our ability to control costs, including our operating expenses;
   •    network outages, errors in our solutions or security breaches and any associated expenses and collateral effects;
   •    our ability to achieve the growth rate that was anticipated by us in setting our operating and capital expense budgets;
   •    foreign currency exchange rate fluctuations, as our foreign sales and costs are denominated in local currencies;
   •    interest rate fluctuations, as our senior indebtedness carries a variable interest rate;
   •    costs related to acquisitions or licensing of, or investments in, products, services, technologies or other businesses and our ability to integrate and manage
        any acquisitions successfully;

                                                                                     14




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case
  • our 1:18-cv-00937-CFC-MPT                             Document
        ability to collect amounts billed to retailers directly and through 28    Filed
                                                                            performance    12/20/18
                                                                                        networks; and Page 287 of 526 PageID #: 1615
   •   general economic and political conditions in our domestic and international markets.

       As a result of these and other factors, we have a limited ability to forecast the amount of future net revenues and expenses, and our operating results may vary
from quarter to quarter and have fallen, and may in the future fall, below our estimates or the expectations of public market analysts and investors. Fluctuations in our
quarterly operating results may lead analysts to change their long-term models for valuing our common stock, cause us to face short-term liquidity issues, impact our
ability to retain or attract key personnel or cause other unanticipated issues, all of which could cause our stock price to decline. As a result of the potential variations
in our quarterly net revenues and operating results, we believe that quarter-to-quarter comparisons of our net revenues and operating results may not be meaningful
and the results of any single quarter should not be relied upon as an indication of future performance.

We are highly dependent on performance marketing networks as intermediaries. Factors adversely affecting our relationships with performance marketing
networks, or the termination of our relationships with these networks, may adversely affect our ability to attract and retain business and our operating results.
       Most of our net revenues come from commissions earned for promoting digital offers on behalf of retailers. Often, the commissions we earn are tracked and paid
by performance marketing networks. For 2015, 94.9% of our net revenues came from retailers that pay us through performance marketing networks, primarily
Commission Junction and LinkShare. Performance marketing networks provide retailers with affiliate tracking links for attributing revenues to publishers like us and
the ability to distribute digital offer content to multiple publishers. We do not have exclusive relationships with performance marketing networks. They do not enter
into long-term commitments to us allowing us to use their solutions, and their contracts with us are cancelable upon short or no notice and without penalty.

       Our sales could be adversely impacted by industry changes relating to the use of performance marketing networks. For example, if retailers seek to bring the
distribution of their digital offer content in-house rather than using a performance marketing network, we would need to develop relationships with more retailers
directly, which we might not be able to do and which could increase our sales, marketing and product development expenses. Additionally, we face challenges
associated with consumers’ increasing use of mobile devices to complete their online purchases. For example, many retailers currently do not recognize affiliate
tracking links on their mobile websites or applications, and tracking mechanisms on mobile websites or applications may not function to allow retailers to properly
attribute sales to us. As a result, we may not receive commission revenues when a consumer makes a purchase from their mobile device on a retailer’s mobile website
after clicking through a digital offer displayed on one of our websites or mobile applications if the retailer’s mobile monetization mechanisms are not enabled.

       Moreover, as a result of dealing primarily with performance marketing networks, we have less of a direct relationship with retailers than would be the case if we
dealt directly with retailers. The presence of performance marketing networks as intermediaries between us and retailers creates a challenge to building our own brand
awareness and affinity with retailers. Additionally, in the event that our relationship with a performance marketing network were to terminate, our mechanism for
receiving payments from the retailers we service through that network would terminate, which could materially and adversely impact our net revenues. Additionally,
retailers may fail to pay the performance marketing networks the fees the retailers owe, which is a prerequisite to us receiving our commissions from the networks.

       Some performance marketing networks that we work with could be considered our competitors because they also offer some components of our solution,
including publishing digital offers, on their own properties. For example, in September 2014, the parent company of LinkShare announced its purchase of ebates.com,
a cash-back business with which we compete. LinkShare could elect to terminate its relationship with us or limit our ability to maintain or establish new relationships
with retailers participating in its network in order to drive business to its own properties. If a performance marketing network further develops its own properties with
digital offer capabilities or limits our access to its network for the purposes of driving revenue to its own properties, our ability to compete effectively could be
significantly compromised and our business and operating results could be adversely affected.

The market in which we participate is intensely competitive, and we may not be able to compete successfully.
      The market for digital offer solutions is highly competitive, fragmented and rapidly changing. Our competition for traffic from consumers seeking to save money
on online or in-store purchases includes digital offer websites and mobile applications, cash-back, loyalty and discounted cash-back websites and mobile
applications, retailers, search engines, social networks, comparison shopping websites, newspapers and direct mail campaigns. Our competition for retailer marketing
spend includes

                                                                                     15




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 288 of 526 PageID #: 1616
digital offer websites and mobile applications, search engines and social networks that compete for online advertising spend and television, magazines and
newspapers that compete for offline advertising spend. With the introduction of new technologies and the influx of new entrants to the market, we expect competition
to persist and intensify in the future, which could harm our ability to increase sales and maintain our profitability. We also expect competition in e-commerce
generally, and digital offer solutions in particular, to continue to increase because there are no significant barriers to entry. A substantial number of digital offer
websites and mobile applications, including those that attempt to replicate all or a portion of our business model, have emerged globally. In addition to such
competitors, we are experiencing increasing competition from other businesses that provide digital offers similar to ours as an add-on to their core business. For
example, Groupon, Living Social, Coupons.com and Facebook now provide digital offers, and Google and PayPal are now providing digital offers for in-store
purchases. We also expect to compete against other websites and mobile applications that serve niche markets and interests and credit card issuers providing offers
based on the user of a particular credit card at certain retailers and restaurants. In addition, we compete with traditional offline coupon and discount services, as well
as newspapers, magazines and other traditional media companies that provide coupons and discounts on products and services.

      Our success depends on the breadth, depth, quality and reliability of our digital offer selection, as well as our continued innovation and ability to provide
features that make our marketplace useful and appealing to consumers. If we are unable to develop quality features that consumers want to use, then consumers may
become dissatisfied with our marketplace and elect to use the offerings of one of our competitors, which could adversely affect our operating results.

       Certain of our larger actual or potential competitors may have the resources to significantly change the nature of the digital offer industry to their advantage,
which could materially disadvantage us. For example, a major search engine now displays product-listing advertisements above the organic search results returned
by its search engine in response to user searches and has increased the number of paid search results on mobile websites for certain keywords reducing visibility of
organic search results, each of which may reduce the amount of traffic to our websites. Additionally, potential competitors such as PayPal, Yahoo!, Bing and
Facebook have widely adopted industry platforms which they could leverage to distribute digital offers that could be disadvantageous to our competitive position.

       Our current and potential competitors may have significantly more financial, technical, marketing and other resources than we have, be able to devote greater
resources to the development, promotion, sale and support of their products and services, have more extensive consumer bases and deeper relationships, and may
have longer operating histories and greater name recognition than we have. As a result, these competitors may be better able to respond quickly to new technologies,
develop deeper retailer relationships or offer services at lower prices. Any of these developments would make it more difficult for us to sell our solutions and could
result in increased pricing pressure, reduced profit margins, increased sales and marketing expense or the loss of market share.

       In the traditional coupon landscape, our primary competitors for advertising spend include publishers of printable coupons. Many of these competitors have
significant consumer reach, well-developed retailer relationships, and much larger financial resources and longer operating histories than we have.

      We also directly and indirectly compete with retailers for consumer traffic. Many retailers market and provide their own digital offers directly to consumers
using their own websites, email newsletter and alerts, mobile applications, social media presence and other distribution channels. Our retailers could be more
successful than we are at marketing their own digital offers or could decide to terminate their relationship with us because they no longer want to pay us to compete
against them.

      We may also face competition from companies we do not yet know about. If existing or new companies develop, market or resell competitive digital offer
solutions, acquire one of our existing competitors or form a strategic alliance with one of our competitors, our ability to compete effectively could be significantly
compromised and our operating results could be harmed.
Our business has grown in scope and complexity in recent periods. If we fail to manage that expansion, our financial performance may suffer.
      We have expanded our overall business and product offerings, consumer traffic, paid retailers, employee headcount and operations in recent periods. We
increased our total number of full-time employees from 164 as of December 31, 2011 to 522 as of December 31, 2015, after giving effect to our reduction in U.S.
headcount by approximately 10% in August 2015. We have also established or acquired operations in other countries. In 2011, we acquired the business of
VoucherCodes.co.uk, which is based in the U.K. In 2012, we acquired Bons-de-Reduction.com and Poulpeo.com, which are based in France, and relaunched
Deals.com in Germany. In March 2013, we acquired Actiepagina.nl, which is based in the Netherlands. In July 2013, we acquired Ma-Reduc.com, which is based in
France. In most of these instances, we previously had no presence in these countries. In October 2015, we decided to no longer support the Bons-de-Reduction.com
brand. We have redirected traffic from

                                                                                    16




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 289 of 526 PageID #: 1617
Bons-de-Reduction.com to Poulpeo.com. Finally, we have integrated new types of digital offers on our platforms, including digital rebates and discounted digital gift
cards in fiscal 2015. In certain instances, we are the merchant of record for sale of gift cards, which is an evolution of the role we have traditionally played with our
users. For various reasons, including those listed above, our business is becoming increasingly complex, especially in light of the increase in content types and our
platforms as well as the number of acquisitions we have integrated and may in the future integrate. Our limited operating history, reliance on multiple websites, mobile
applications and brands and our expansion have placed, and will continue to place, a significant strain on our managerial, operational, product development, sales
and marketing, administrative, financial and other resources.

       We expect to continue to increase headcount and to hire more specialized personnel in the future. We will need to continue to hire, train and manage additional
qualified website and mobile application developers, software engineers, sales staff, and product development specialists in order to improve and maintain our
product offerings and technology to drive and properly manage our growth. If our new hires perform poorly, if we are unsuccessful in hiring, training, managing and
integrating these new employees or if we are not successful in retaining our existing employees, our business may be harmed.

      Further, to accommodate our expected expansion we must add new hardware and software and improve and maintain our technology, systems and network
infrastructure. Failure to effectively upgrade our technology or network infrastructure to support our expected increases in mobile traffic volume and mobile
application usage could result in unanticipated system disruptions, slow response times or poor experiences for consumers. To manage the expected expansion of
our operations and personnel and to support financial reporting requirements as a public company, we continue to improve our transaction processing and reporting,
operational and financial systems, procedures and controls. These improvements will be particularly challenging if we acquire new operations with different back-end
systems. Our current and planned personnel, systems, procedures and controls may not be adequate to support our future operations. If we are unable to manage
any growth and increased complexity successfully and hire additional qualified personnel in an efficient manner, our business, financial conditions and operating
results could be adversely affected.

If online commerce does not continue to grow, or contracts, our business may suffer.
       The business of selling goods and services over the Internet and via mobile applications, and the use of digital offers in those transactions, is dynamic and
relatively new. Concerns about fraud, privacy and other challenges may discourage additional consumers from adopting the Internet and mobile applications as a
medium of commerce. Acquiring new customers for our marketplace and increasing consumer traffic may become more difficult and costly than it has been in the past,
particularly in markets where our marketplace has been available for some time. In order to increase consumer traffic to our websites and increase use of our mobile
applications, we must appeal to consumers who historically have used traditional means of commerce to purchase goods and services and may prefer alternatives to
our websites and mobile applications, such as the retailer’s own website or mobile application. In addition, consumers may not be accustomed to using one of our
mobile applications to access digital offers that can be used by the consumer while in a retail store or restaurant. If these consumers prove to be less active than
consumers who are already providing traffic to our websites or using our mobile applications, or we are unable to gain efficiencies in our operating costs, including
our cost of increasing consumer traffic to our websites or increasing the number of mobile application sessions, our business could be adversely impacted.
Furthermore, to the extent that weak economic conditions cause consumer spending to decline or cause our customers and potential customers to freeze or reduce
their marketing budgets, particularly in the online retail market, demand for our solutions may be negatively affected.

If we are not able to maintain a positive perception of the content available through our marketplace and maintain and enhance our RetailMeNot brand and
the brands associated with each of our other websites and mobile applications, our reputation and business may suffer.
       A decrease in the quality of the digital offers available through our marketplace could harm our reputation and damage our ability to attract and retain
consumers and retailers, which could adversely affect our business. Additionally, maintaining and enhancing our RetailMeNot brand and the brands of each of our
other websites and mobile applications is critical to our ability to attract new retailers and consumers to our marketplace, generate net revenues and successfully
introduce new solutions. We may not be able to successfully build our RetailMeNot brand in the U.S. or the E.U. without losing some or all of the value associated
with, or decreasing the effectiveness of, our other brands. We expect that the promotion of all our brands will require us to make substantial investments and as our
market becomes more competitive, these branding initiatives may become increasingly difficult and expensive. The successful promotion of our brands will depend
largely on our marketing and public relations efforts. If we do not successfully maintain and enhance our brands, we could lose consumer traffic, which could, in turn,
cause retailers to terminate or reduce the extent of their relationship with us. Our brand promotion activities may not be successful or may not yield net revenues
sufficient to offset this cost, which could adversely affect our reputation and business.

                                                                                   17




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 290 of 526 PageID #: 1618
Our business model depends upon digital offer inventory that we do not own or otherwise generally control, and the failure to maintain sufficient inventory or
quality of the digital offers available on our websites may adversely affect our perceived value by consumers and therefore retailers.
      Our success depends on our ability to provide consumers with the digital offers they seek. A substantial majority of our revenues come from arrangements in
which we are paid by retailers to promote their digital offers. Additionally, as much as one-third of the digital offers on our websites are submitted by users.
Therefore, we do not own or control the inventory of content upon which our business depends. Because a large number of our digital offers are submitted by users,
our efforts to ensure the quality and reliability of those digital offers are critical to our success. From time to time consumers submit complaints that our digital offers
are invalid or expired. If our algorithms and automated processes for validating and sorting user-submitted digital offers are ineffective, or if our representatives
responsible for manual review and curation of user-submitted digital offers are unable to effectively select and sort the digital offers that are reliable and most
appealing to our users, we may be unable meet the needs of consumers and our operating results may be adversely affected.

      Retailers have a variety of channels through which to promote their products and services. If these retailers elect to promote their offers and discounts through
other channels, offer less compelling offers or discounts or not to promote offers or discounts at all, or if our competitors are willing to accept lower commissions
than we are to promote these digital offers, our ability to obtain content may be impeded and our business, financial condition and operating results will be adversely
affected. Similarly, if users do not contribute digital offers to our websites, or if they contribute digital offers that are not attractive or reliable, the digital offer
inventory in our marketplace may decrease or become less valuable to consumers. If we cannot maintain sufficient digital offer inventory in our marketplace,
consumers may perceive our marketplace as less relevant, consumer traffic to our websites and use of our mobile applications would decline and, as a result, our
business, financial condition and operating results would be adversely affected.

If Texas or any other jurisdiction in which we are resident implements regulations that impose sales tax on certain e-commerce or m-commerce transactions, our
net revenues could decline and our business, financial condition and operating results will be adversely affected.
       In 2008, New York implemented regulations that require retailers to collect and remit sales taxes on sales made to residents of New York if the publisher that
facilitated that sale is a New York resident. In 2011, California passed similar regulations, and several other states have enacted or proposed similar regulations,
although some of the regulations proposed by these other states have not passed. In addition, New Jersey, a state in which we have operations, passed similar
regulations on July 1, 2014. The requirement to collect and remit sales tax in New Jersey has not had a material impact on our results of operations to date. However,
in the future, paid retailers in our marketplace that do not currently have sales tax nexus in New Jersey or in any other state that passes or has passed similar
regulations and in which we have operations, employees or contractors in the future, may significantly alter the manner in which they pay us, cease paying us for
sales we facilitate for that retailer in that state or cease using our marketplace, each of which could adversely impact our operating results. Further, if Texas were to
pass similar regulations, we believe a substantial number of the paid retailers in our marketplace would cease paying us for sales we facilitate for that retailer in Texas,
significantly alter the manner in which they pay us or cease using our marketplace. This would decrease our sales and our business, financial condition and operating
results would be adversely affected.

Our failure or the failure of third-party service providers to protect our platform and network against security breaches, or otherwise protect our confidential
information, could damage our reputation and brand and substantially harm our business and operating results.
      We deliver digital offers via our websites, mobile applications, email newsletter and alerts and social media presence, and we collect and maintain data about
consumers, including personally identifiable information, as well as other confidential or proprietary information. We also sell gift cards and provide cash-back
rebates to users. Our security measures may not detect or prevent all attempts to hack our systems, denial-of-service attacks, viruses, malicious software, break-ins,
phishing attacks, social engineering, security breaches or other attacks and similar disruptions that may jeopardize the security of information stored in and
transmitted by our platform or that we or our third-party service providers otherwise maintain. Breaches of our security measures or those of our third-party service
providers could result in unauthorized access to our platform or other systems; unauthorized access to and misappropriation of consumer information, including
consumers’ personally identifiable information, or other confidential or proprietary information of ours or third parties; viruses, worms, spyware or other malware
being served from our platform; deletion or modification of content, or the display of unauthorized content, on our websites or our mobile applications; or a denial of
service or other interruption in our operations. Our risk and exposure to these matters remains heightened because of, among other things, the evolving nature of
these threats, our size and scale, our geographic footprint and international presence, our use of open source software and technologies, the outsourcing of some of
our business

                                                                                     18




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 291 of 526 PageID #: 1619
operations and continued threats of cyber-attacks. Although cybersecurity and the development and enhancement of controls, processes and practices designed to
protect our and our third party providers’ systems, computers, software, data and networks from attack, damage or unauthorized access are a priority for us, this may
not successfully protect our respective systems against all vulnerabilities, including technologies developed to bypass our security measures. In addition, outside
parties may attempt to fraudulently induce employees, users or retailers to disclose sensitive information in order to gain access to our or our third party providers’
secure systems and networks.

       Because techniques used to obtain unauthorized access to or sabotage systems change frequently and may not be known until launched against us or our
third-party service providers, we and they may be unable to anticipate these attacks or to implement adequate preventative measures. As cyber threats continue to
evolve, we may be required to expend significant additional resources to continue to modify or enhance our protective measures or to investigate and remediate any
information security vulnerabilities. Any actual or perceived breach of our security could damage our reputation and brand, expose us to a risk of loss or litigation
and possible liability, require us to expend significant capital, technical and other resources to alleviate problems caused by such breaches and deter consumers and
retailers from using our marketplace, which would harm our business, financial condition and operating results.

Interruptions or delays in service from third-party data center hosting facilities and other third parties could impair the delivery of our solutions and harm our
business.
       We operate our business using third-party data center hosting facilities located in California, Oregon, Virginia, the U.K., France, Ireland and the Netherlands.
All of our data gathering and analytics are conducted on, and the content we deliver is processed through, servers in these facilities. We also rely on bandwidth
providers, Internet service providers and mobile networks to deliver content. Any damage to, or failure of, the systems of our third-party providers could result in
interruptions to our service.

       Despite precautions taken at our third-party data centers, these facilities may be vulnerable to damage or interruption from break-ins, computer viruses, denial-
of-service attacks, acts of terrorism, vandalism or sabotage, power loss, telecommunications failures, fires, floods, earthquakes, hurricanes, tornadoes and similar
events. The occurrence of any of these events, a decision to close the facilities without adequate notice or other unanticipated problems at these facilities could
result in loss of data, lengthy interruptions in the availability of our services and harm to our reputation and brand. While we have disaster recovery arrangements in
place, they have not been tested under actual disasters or similar events.

        Additionally, our third-party data center facility agreements are of limited duration, and our third-party data center facilities have no obligation to renew their
agreements with us on commercially reasonable terms, or at all. If for any reason we are unable to renew our agreements with these facilities on commercially
reasonable terms or if our arrangement with one or more of our data centers is terminated, we could experience additional expense in arranging for new facilities and
support, and we may experience delays in the provisioning of our solutions until an agreement with another data center facility can be arranged. This shift to alternate
facilities could take more than 24 hours depending on the nature of the event, which could cause significant interruptions in the delivery of our solutions and
adversely affect our business and reputation. In addition, the failure of these facilities to meet our capacity requirements could result in interruptions in the
availability or functionality of our solutions or impede our ability to scale our operations.

      Furthermore, we depend on continuous and uninterrupted access to the Internet through third-party bandwidth providers to operate our business. If we lose
the services of one or more of our bandwidth providers for any reason or if their services are disrupted, we could experience disruption in our services or we could be
required to retain the services of a replacement bandwidth provider, which could increase our operating costs and harm our business and reputation.

      Any errors, defects, disruptions or other performance problems with our solutions could harm our reputation and may damage our retailers’ businesses.
Interruptions in our solutions could cause retailers to terminate their contracts with us, which would likely reduce our net revenues and harm our business, operating
results and financial condition.

An increase in the return rate of paid retailers’ products or a change in the categories of products retailers choose to promote using digital offers could reduce
our net revenues.
      The commission revenues we receive from paid retailers are in part a function of the amount consumers purchase from paid retailers net of product returns. We
do not have control over the categories or quality of products or services that our retailers deliver, nor do we have control over the digital offers they provide us. As
a result, we rely on our historical experience for our estimate of returns. If paid retailers’ actual levels of returns are greater than the level of returns we estimate or if
paid retailers elect to use digital offer content to promote products and services with a higher return rate than what we have

                                                                                      19




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 292 of 526 PageID #: 1620
experienced historically, our net revenues could decline. Because some categories of products tend to experience higher return rates than others, a shift in the types
of goods consumers purchase using our solutions could lead to an increase in returns and our net revenues could decline. Additionally, return rates in foreign
countries in which we operate are currently higher than return rates in the U.S. If we continue to expand our operations in countries with high return rates, our
operating results may be negatively affected.

If our management team or other key employees do not remain with us in the future, our business, operating results and financial condition could be adversely
affected.
       We have been successful in attracting a knowledgeable and talented management team and key operating personnel. Our future success depends in large part
on our ability to attract and retain these employees. Our senior management team’s in-depth knowledge of and deep relationships with the participants in our
industry are extremely valuable to us and there can be no assurance that our senior management team will remain with us in the future, or that we will successfully
recruit and retain qualified replacements for those who have departed or depart in the future.

       Our business also requires skilled engineering, marketing, product and sales personnel, who are in high demand and are often subject to competing offers.
Competition for qualified employees is intense in our industry, and the loss of even a few qualified employees could harm our operating results and impair our ability
to grow. The reduction in U.S. headcount effected in August 2015 could not only make it difficult to retain other remaining employees, but also could make it difficult
to attract additional personnel.

       To attract and retain key personnel, we use various measures, including an equity incentive program, an employee stock purchase program and non-equity
incentive bonuses. These measures may not be enough to attract and retain the personnel we require to operate our business effectively. For example, we have a
number of employees who were granted stock options that have an exercise price per share that is higher than the current fair market value. Those employees may
feel they are not sufficiently incentivized to remain at our company. Conversely, we also have a number of employees who were granted stock options that have an
exercise price per share that is lower than the current fair market value. If we are successful, these employees may choose to exercise their options and sell the shares,
recognizing a substantial gain. As a result, it may be difficult for us to retain such employees. It may also be difficult to retain employees due to the volatility in our
stock.

      The reduction in U.S. headcount effected in August 2015 resulted in the loss of certain expertise and the reallocation of certain employment responsibilities, all
of which could adversely affect operational efficiencies, employee performance and retention. To the extent that we are unable to effectively reallocate employee
responsibilities and retain key employees, our strategic goals and our financial results may be adversely affected.

Regulatory, legislative or self-regulatory developments regarding Internet privacy matters could adversely affect our ability to conduct our business.
      Consumer and industry groups have expressed concerns about online data collection and use by companies, which has resulted in the release of various
industry self-regulatory codes of conduct and best practice guidelines that are binding for member companies and that govern, among other things, the ways in
which companies can collect, use and disclose user information, how companies must give notice of these practices and what choices companies must provide to
consumers regarding these practices. We are obligated in certain cases to comply with best practices or codes of conduct addressing matters, such as the online
tracking of users or devices.

      U.S. regulatory agencies have also placed an increased focus on online privacy matters and, in particular, on online advertising activities that utilize cookies,
which are small files of non-personalized information placed on an Internet user’s computer, and other online tracking methods. Such regulatory agencies have
released, or are expected to release, reports pertaining to these matters. For example, on March 26, 2012, the Federal Trade Commission, or FTC, issued a report on
consumer privacy intended to articulate best practices for companies collecting and using consumer data. The report recommends companies adopt several practices
that could have an impact on our business, including giving consumers notice and offering them choices about being tracked across other parties’ websites and
implementing a persistent “Do Not Track” mechanism to enable consumers to choose whether to allow tracking of their online search and browsing activities,
including on mobile devices. Various industry participants have worked to develop and finalize standards relating to a Do Not Track mechanism, and such standards
may be implemented and adopted by industry participants at any time. We may be required or otherwise choose to adopt Do Not Track mechanisms, in which case
our ability to use our existing tracking technologies and permit their use by performance marketing networks and other third parties could be impaired. This could
cause our net revenues to decline and adversely affect our operating results.

                                                                                    20




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 293 of 526 PageID #: 1621
       U.S. and foreign governments have enacted, considered or are considering legislation or regulations that could significantly restrict industry participants’
ability to collect, augment, analyze, use and share anonymous data, such as by regulating the level of consumer notice and consent required before a company can
employ cookies or other electronic tracking tools. A number of bills have been proposed in the U.S. Congress in the past that contained provisions that would have
regulated how companies can use cookies and other tracking technologies to collect and use information about consumers. Some of those bills also contained
provisions that would have specifically regulated the collection and use of information, particularly geolocation information, from mobile devices.

       Additionally, the EU has traditionally imposed more strict obligations under data privacy laws and regulations. Individual EU member countries have had
discretion with respect to their interpretation and implementation of EU data privacy laws, resulting in variation of privacy standards from country to country.
Legislation and regulation in the EU and some EU member states requires companies to obtain specific types of notice and consent from consumers before using
cookies or other tracking technologies. To comply with these requirements, the use of cookies or other similar technologies may require the user’s affirmative, opt-in
consent. In October 2015, the European Court of Justice, or ECJ, ruled that the “safe harbor” framework for the transfer of certain personal information from the EU to
the U.S. was invalid. On 2 February 2016, the European Commission announced that it had reached “political agreement” with its U.S. counterparts on a regime to
replace the safe harbor framework named the “Privacy Shield”. The detail of the Privacy Shield is still to be finalized. In the meantime, the transfer of personal
information from the EU to the U.S. may take place under the Model Clauses approved by the European Commission. Following the ECJ’s safe harbor decision, we
have put in place the Model Clauses. There is a risk that the Model Clauses or Privacy Shield may impose additional obligations in respect of the transfer of personal
information from the EU to the U.S. that could force us to change our business practices or incur additional costs. Additionally, in January 2012, the European
Commission announced significant proposed reforms to its existing data protection legal framework that may result in a greater compliance burden with respect to our
operations in Europe. On December 15, 2015, the European Parliament and the Council reached agreement on the EU data protection reform package, concluding
trilogue negotiations between the Commission, Parliament and Council. This paves the way for the package to be formally adopted in early 2016 and to enter in force
in early 2018. The final text of the package has not yet been published, so its effect on our business is not known. In addition, the ECJ has found that there is a “right
to be forgotten,” which means that the user has a right to request his or her personal information be deleted. In deciding this case, the ECJ purported to extend
jurisdictional reach over foreign Internet activities. As a result of this decision, significant new restraints may be imposed on the retention of personal data
throughout the EU, which could impact the operation and growth of our business in EU.

       Other changes in global privacy laws and regulations and self-regulatory regimes may also force us to incur substantial costs or require us to change our
business practices. This could compromise our ability to pursue our growth strategies effectively and may adversely affect the demand for our solutions or otherwise
harm our business and financial condition. For instance, new privacy laws or regulations or changed interpretations of existing laws or regulations could require
performance marketing networks or us to take additional measures to facilitate consumer privacy preferences or to limit or cease altogether the collection, use or
disclosure of data. For example, one potential restriction on the use of cookies would allow a website that a consumer has elected to visit to continue to place cookies
on the user’s browser without explicit consent, but would require the user’s explicit consent for a third party to place its cookies on the user’s browser. A 2010 FTC
staff report also recommends that websites offer consumers a choice about whether the owner of the website can use third parties to track the consumer’s activity for
certain purposes. We are dependent on third parties, including performance marketing networks, to place cookies on browsers of users that visit our websites. If in
the future we are restricted from allowing cookies, if there is a material increase in the number of users who choose to opt out or block cookies and other tracking
technologies, or if performance marketing networks’ cookies or other tracking mechanisms otherwise do not function properly, our ability to generate net revenues
would be significantly impaired.

      Finally, we may be subject to foreign laws regulating online advertising even in jurisdictions where we do not have any physical presence to the extent a digital
media content provider has advertising inventory that we manage or to the extent that we collect and use data from consumers in those jurisdictions. Such laws may
vary widely around the world, making it more costly for us to comply with them. Failure to comply may harm our business and our operating results could be
adversely affected.

Changes in consumer sentiment or laws, rules or regulations regarding the use of cookies and other tracking technologies, advertising blocking software and
other privacy matters could have a material adverse effect on our ability to generate net revenues and could adversely affect our ability to collect proprietary
data on consumer shopping behavior.
       Consumers may become increasingly resistant to the collection, use and sharing of information online, including information used to deliver advertising and to
attribute credit to publishers such as us in performance marketing programs, and take steps to prevent such collection, use and sharing of information. For example,
consumer complaints and/or lawsuits

                                                                                   21




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 294 of 526 PageID #: 1622
regarding online advertising or the use of cookies or other tracking technologies in general and our practices specifically could adversely impact our business.

      Consumers can currently opt out of the placement or use of most cookies for online advertising purposes by either deleting or disabling cookies on their
browsers, visiting websites that allow consumers to place an opt-out cookie on their browsers, which instructs participating entities not to use certain data about
consumers’ online activity for the delivery of targeted advertising, or by downloading browser plug-ins and other tools that can be set to: identify cookies and other
tracking technologies used on websites; prevent websites from placing third-party cookies and other tracking technologies on the user’s browser; or block the
delivery of online advertisements on websites and applications.

      Various software tools and applications have been developed that can block advertisements from a user’s screen or allow users to shift the location in which
advertising appears on webpages or opt out of display, search and internet-based advertising entirely. In particular, Apple recently updated its mobile operating
system to permit these technologies to work in its mobile Safari browser. In addition, changes in device and software features could make it easier for Internet users
to prevent the placement of cookies or to block other tracking technologies. In particular, the default settings of consumer devices and software may be set to
prevent the placement of cookies unless the user actively elects to allow them. For example, Apple’s Safari browser currently has a default setting under which third-
party cookies are not accepted, and users must activate a browser setting to enable cookies to be set. Additionally, Mozilla Corporation announced on February 25,
2013, that its Firefox browser also will not accept third-party cookies by default. On February 22, 2012, the Digital Advertising Alliance announced that its members
will work to add browser-based header signals to the set of tools by which consumers can express their preferences not to be tracked online. As discussed above, a
2010 FTC report on consumer privacy calls for the development and implementation of a persistent Do Not Track mechanism that enable consumers to choose
whether to allow the tracking of their online search and browsing activities. Various industry participants have worked to develop and finalize standards relating to a
Do Not Track mechanism, and such standards may be implemented and adopted by industry participants at any time.

      We are dependent on performance marketing networks or in some instances, retailers, to place cookies on browsers of users that visit our websites or to use
other tracking mechanisms to allow retailer sales through our marketplace to be attributed to us, and if we are restricted from allowing these or if they do not function
in a manner that allows retailer sales through our marketplace to be attributed to us, our ability to generate net revenues would be significantly impaired. In particular,
if consumer sentiment regarding privacy issues or the development and deployment of new browser solutions or other Do Not Track mechanisms results in a material
increase in the number of users who choose to opt out or block cookies and other tracking technologies or who are otherwise using browsers where they need to,
and fail to, configure the browser to accept cookies, or otherwise results in cookies or other tracking technologies not functioning properly, our ability to conduct our
business, operating results and financial condition would be adversely affected.

      In addition to this change in consumer preferences, if retailers or brands perceive significant negative consumer reaction to targeted online advertising or the
tracking of consumers’ online activities, they may determine that such advertising or tracking has the potential to negatively impact their brand. In that case,
advertisers may limit or stop the use of our solutions, and our operating results and financial condition would be adversely affected.

Our business practices with respect to privacy, data and consumer protection could give rise to liabilities or reputational harm as a result of governmental
regulation, legal obligations or industry standards relating to privacy, data and consumer protection.
       Federal, state and international laws and regulations govern the collection, use, retention, sharing and security of data that we collect. In addition, certain laws
impose restrictions on communications with persons by email, SMS text messages and other means of delivery. We are also subject to legal obligations concerning
privacy, data and consumer protection such as the terms of our privacy policies and our privacy and data-related agreements with third parties. Our contracts with
the retailers and performance marketing networks with which we exchange data, for example, govern our respective rights to use such data. We strive to comply with
all applicable laws, regulations, self-regulatory requirements and legal obligations relating to privacy, data and consumer protection, including those relating to the
use of data for marketing purposes. It is possible, however, that these requirements may be interpreted and applied in a manner that is inconsistent from one
jurisdiction to another and may conflict with other rules or our practices. For example, several Internet companies have incurred penalties for failing to abide by the
representations made in their privacy policies and practices. We cannot assure you that our practices have complied, comply, or will comply fully with all such laws,
regulations, requirements and obligations. Any failure, or perceived failure, by us to comply with federal, state or international laws or regulations, including laws and
regulations regulating privacy, data, marketing communications or consumer protection, our own privacy policies and practices, or other policies, self-regulatory
requirements or legal obligations could result in harm to our reputation, a loss in business, and proceedings or actions against

                                                                                    22




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 295 of 526 PageID #: 1623
us by governmental entities, consumers, retailers or others. Additionally, if third parties we work with violate applicable laws, our policies or other privacy-related
obligations, such violations may also put our users’ information at risk and could in turn have an adverse effect on our business. If, for example, third parties cease to
provide us with consumer data that assists in our targeted advertising to consumers, due to governmental regulation or other reasons, our business could be
negatively impacted.

Government regulation of the Internet, e-commerce and mobile commerce is evolving, and unfavorable changes or failure by us to comply with these laws and
regulations could substantially harm our business and results of operations.
       We are subject to general business regulations and laws as well as regulations and laws specifically governing the Internet, e-commerce and mobile commerce,
or m-commerce, in a number of jurisdictions around the world. Existing and future regulations and laws could impede the growth of the Internet, e-commerce, m-
commerce or other online services. These regulations and laws may involve taxation, tariffs, privacy and data security, anti-spam, data protection, content,
copyrights, distribution, electronic contracts, electronic communications, money laundering, electronic payments and consumer protection. It is not clear how
existing laws and regulations governing issues such as property ownership, sales and other taxes, libel and personal privacy apply to the Internet as the vast majority
of these laws and regulations were adopted prior to the advent of the Internet and do not contemplate or address the unique issues raised by the Internet, e-
commerce or m-commerce. It is possible that general business regulations and laws, or those specifically governing the Internet, e-commerce or m-commerce may be
interpreted and applied in a manner that is inconsistent from one jurisdiction to another and may conflict with other rules or our practices. We cannot assure you that
our practices have complied, comply or will in the future comply fully with all such laws and regulations. Any failure, or perceived failure, by us to comply with any of
these laws or regulations could result in damage to our reputation, a loss in business, and proceedings or actions against us by governmental entities or others. Any
such proceeding or action could hurt our reputation, force us to spend significant resources in defense of these proceedings, distract our management, increase our
costs of doing business, and cause consumers and retailers to decrease their use of our marketplace, and may result in the imposition of monetary liability. We may
also be contractually liable to indemnify and hold harmless third parties from the costs or consequences of noncompliance with any such laws or regulations. In
addition, it is possible that governments of one or more countries may seek to censor content available on our websites and mobile applications or may even attempt
to completely block access to our marketplace. Adverse legal or regulatory developments could substantially harm our business. In particular, in the event that we are
restricted, in whole or in part, from operating in one or more countries, our ability to retain or increase our customer base may be adversely affected and we may not
be able to maintain or grow our net revenues as anticipated.

As we develop and provide solutions, we may be subject to additional and unexpected regulations, or increased risk of fraud, which could increase our costs or
otherwise harm our business.
     As we develop and provide solutions that address new market segments, we may become subject to additional laws and regulations, which could create
unexpected liabilities for us, cause us to incur additional costs or restrict our operations.

      We have begun to introduce new product offerings, which may be subject to regulation by federal, state and local authorities and by authorities in foreign
countries. For example, unlike our other solutions, in order to facilitate product offerings such as the sale of gift cards, we, or one or more third party payment
processors acting on our behalf, may acquire, store and process consumer credit card data or other personally identifiable information. The processing of such
information requires compliance with the Payment Card Industry Data Security Standard, or PCI DSS, which compliance certification we previously obtained. Under
the PCI DSS, we are required to maintain internal controls over the use, storage and security of credit card data and other personally identifiable information to help
prevent credit card fraud. Failure to comply with this standard or other loss of our PCI DSS compliance could result in breaches of contractual obligations with our
payment processors, may subject us to fines, penalties, damages and civil liability and could eventually prevent us from processing or accepting credit cards.

      Transactions involving digital rebates, the sale of gift cards, and/or the purchase of gift cards (which we expect to offer in the future), may require us to comply
with numerous state, federal and international laws and regulations. We have limited experience operating our business in accordance with these specific laws and
regulations. In addition, purchases and sales of gift cards, and particularly the purchase and sale of gift cards acquired from consumers rather than directly or
indirectly from the issuing retailer, increase our exposure to various types of fraud committed by third parties or by our own employees. Our failure to accurately
anticipate the application of laws and regulations related to digital rebates or gift cards, or other failure to comply, and our failure to anticipate, prevent or discover
fraud related to digital rebates or gift cards, could create liability for us, result in adverse publicity or cause us to alter our business practices, any of which could
cause our net revenues to decrease, our costs to increase, or our business otherwise to be harmed.

                                                                                    23




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 296 of 526 PageID #: 1624
      From time to time, we may be notified of or otherwise become aware of additional laws and regulations that governmental organizations or others may claim
should be applicable to our business. Our failure to anticipate the application of these laws and regulations accurately, or other failure to comply, could create liability
for us, result in adverse publicity or cause us to alter our business practices, which could cause our net revenues to decrease, our costs to increase or our business
otherwise to be harmed.

We may face liability for, and may be subject to claims related to, inaccurate or outdated content provided to us, or content provided to us without permission,
which could require us to pay significant damages, may be extremely costly to defend even if decided in our favor and could limit our ability to operate.
       The information on our websites and mobile applications that is provided by performance marketing networks and retailers and collected from third parties
relates to digital offers from retailers. We are exposed to the risk that some of this content may contain inaccurate or outdated information about retailer products or
services or the discounts thereon, or digital offers that are not made available or intended to be made available to all consumers. This could cause consumers and
retailers to lose confidence in the information provided on our platform or become dissatisfied with our platform and result in lawsuits being filed against us.

       In addition, we currently face and may in the future be exposed to potential liability relating to information that is published or made available through our
marketplace, including information generated by us, user-generated content and proprietary information of third parties. This content may expose us to claims related
to trademark and copyright infringement and other intellectual property rights, rights of privacy, defamation, fraud, negligence, breach of contract, tortious
interference, unfairness, deceptiveness, false or misleading advertising, personal injury torts, noncompliance with state or federal laws relating to digital offers or
other theories based on the nature and content of the information. The laws relating to the liability of service providers for activities of their users is currently
unsettled both within the U.S. and internationally, although risks related to these types of lawsuits may be enhanced in certain jurisdictions outside the U.S. where
our protection from liability for third-party actions is more unclear and where we may be less protected under local laws than we are in the U.S.

       Such claims or lawsuits currently and could in the future divert the time and attention of management and technical personnel away from our business and
result in significant costs to investigate and defend, regardless of the merits of the claims. Such potential claims and lawsuits could also result in significant damages
if we are found liable. The scope and amount of our insurance may not adequately protect us against these types of damages. Additionally, as a result of such claims,
we have elected and may in the future elect or be compelled to remove valuable content from our websites or mobile applications, which could decrease the
usefulness of our platform for consumers and result in less traffic to our websites and less usage of our mobile applications. If any of these events occur, our
business and financial results could be adversely affected.

Our business could suffer if the jurisdictions in which we operate change the way in which they regulate user-generated content.
      Our business, including our ability to operate and expand internationally, could be adversely affected if legislation or regulations are adopted, interpreted or
implemented in a manner that is inconsistent with our current business practices related to user-generated content and that requires changes to these practices or the
design of our platform or solutions. For example, laws relating to the liability of providers of online services for activities of their users and other third parties are
currently being tested by a number of claims against third parties, including actions based on invasion of privacy and other torts, unfair competition, copyright and
trademark infringement and other theories based on the nature and content of the materials searched, the ads posted or the content provided by users. If immunities
currently afforded to websites that publish user-generated content are limited, we may be compelled to remove content from our platform that we would otherwise
publish or restrict the types of businesses that we can promote digital offer content for, among other changes. Such changes in law could increase our operating
costs and make it more difficult for consumers to use our platform, resulting in less consumer traffic and net revenues, and our business and operating results could
suffer.

The growth of e-commerce and m-commerce in the U.S. could suffer if the federal government implements new regulations that obligate retailers, or permit
states to obligate retailers, to collect sales taxes from consumers on certain e-commerce or m-commerce transactions, which would adversely affect our growth.
       Legislation introduced in the U.S. Senate as S. 698 in March 2015 would grant states the authority to require out-of-state retailers to collect and remit sales
taxes. The adoption of remote sales tax collection legislation would result in the imposition of sales taxes and additional costs associated with complex sales tax
collection, remittance and audit compliance requirements on many of our retailers, which would make selling online or through mobile applications less attractive for
these retailers.

                                                                                    24




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 297 of 526 PageID #: 1625
Additionally, the introduction of new or increased taxes applicable to online transactions could make online purchases less attractive to consumers relative to in-
store retail purchases. These changes could substantially impair the growth of e-commerce and m-commerce in the U.S., and could diminish our opportunity to derive
financial benefit from our activities in the U.S.

We may be sued by third parties for infringement or other violation of their intellectual property or proprietary rights.
       Internet, advertising and e-commerce companies frequently are subject to litigation based on allegations of infringement, misappropriation, dilution or other
violations of intellectual property rights. Some Internet, advertising, e-commerce companies and m-commerce companies, including some of our competitors, own
large numbers of patents, copyrights, trademarks and trade secrets, which they may use to assert claims against us.

      Third parties have asserted, and may in the future assert, that we have infringed, misappropriated or otherwise violated their intellectual property rights.
       For instance, the use of our technology to provide our solutions could be challenged by claims that such use infringes, dilutes, misappropriates or otherwise
violates the intellectual property rights of a third party. In addition, we currently face and may in the future be exposed to claims that content published or made
available through our websites or mobile applications violates third-party intellectual property rights. For example, retailers and other third parties frequently have
complained that their trademarks, copyrights or other intellectual property are being used on our websites or mobile applications without their permission and in
violation of their rights or in violation of laws or regulations.

      As we face increasing competition and as a public company, the possibility of intellectual property rights claims against us grows. Such claims and litigation
may involve patent holding companies or other adverse intellectual property rights holders who have no relevant product revenue, and therefore our own pending
patents and other intellectual property rights may provide little or no deterrence to these rights holders in bringing intellectual property rights claims against us.
There may be intellectual property rights held by others, including issued or pending patents and trademarks, that cover significant aspects of our technologies,
content, branding or business methods, and we cannot assure that we are not infringing or violating, and have not violated or infringed, any third-party intellectual
property rights or that we will not be held to have done so or be accused of doing so in the future.

       Any claim that we have violated intellectual property or other proprietary rights of third parties, with or without merit, and whether or not it results in litigation,
is settled out of court or is determined in our favor, could be time-consuming and costly to address and resolve, and could divert the time and attention of
management and technical personnel from our business. Furthermore, an adverse outcome of a dispute may result in an injunction and could require us to pay
substantial monetary damages, including treble damages and attorneys’ fees, if we are found to have willfully infringed a party’s intellectual property rights. Any
settlement or adverse judgment resulting from such a claim could require us to enter into a licensing agreement to continue using the technology, content or other
intellectual property that is the subject of the claim; restrict or prohibit our use of such technology, content or other intellectual property; require us to expend
significant resources to redesign our technology or solutions; and require us to indemnify third parties. Royalty or licensing agreements, if required or desirable, may
be unavailable on terms acceptable to us, or at all, and may require significant royalty payments and other expenditures. There also can be no assurance that we
would be able to develop or license suitable alternative technology, content or other intellectual property to permit us to continue offering the affected technology,
content or services to our customers. Any of these events could harm our business, operating results and financial condition.

Failure to protect or enforce our intellectual property rights could harm our business and results of operations.
       We pursue the registration of our patentable technology, domain names, trademarks and service marks in the U.S. and in certain jurisdictions abroad. We also
strive to protect our intellectual property rights by relying on federal, state and common law rights, as well as contractual restrictions. We typically enter into
confidentiality and invention assignment agreements with our employees and contractors, and confidentiality agreements with parties with whom we conduct
business in order to limit access to, and disclosure and use of, our proprietary information. However, we may not be successful in executing these agreements with
every party who has access to our confidential information or contributes to the development of our technology or intellectual property rights. Those agreements
that we do execute may be breached, and we may not have adequate remedies for any such breach. These contractual arrangements and the other steps we have
taken to protect our intellectual property rights may not prevent the misappropriation or disclosure of our proprietary information nor deter independent development
of similar technology or intellectual property by others.

     Effective trade secret, patent, copyright, trademark and domain name protection is expensive to obtain, develop and maintain, both in terms of initial and
ongoing registration or prosecution requirements and expenses and the costs of defending

                                                                                      25




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 298 of 526 PageID #: 1626
our rights. We are seeking to protect our patentable technology, trademarks and domain names in an increasing number of jurisdictions, a process that is expensive
and may not be successful or which we may not pursue in every location. We may, over time, increase our investment in protecting our intellectual property through
additional patent filings that could be expensive and time-consuming. We have three patents issued and 72 pending patent applications, including six provisional
applications. We do not know whether any of our pending patent applications will result in the issuance of additional patents or whether the examination process will
require us to narrow our claims or we may otherwise be unable to obtain patent protection for the technology covered in our pending patent applications. Our
patents, trademarks and other intellectual property rights may be challenged by others or invalidated through administrative process or litigation. Moreover, any
issued patents may not provide us with a competitive advantage and, as with any technology, competitors may be able to develop similar or superior technologies to
our own, now or in the future.

      Additionally, in the U.S., several significant developments in the intellectual property industry, including the continued effect of the Leahy-Smith America
Invents Act of 2011 (including several new means by which challenges of patents may be effected) and the Supreme Court holding in the Alice Corp. v. CLS Bank
International case, which called into question the patentability of computer software, may negatively impact our ability to obtain patents or enforce patent rights. For
example, the claims of our patent applications may fail to issue, or if they do issue, may subsequently be challenged or invalidated, based on these developments.

       Monitoring unauthorized use of the content on our websites and mobile applications, and our other intellectual property and technology, is difficult and costly.
Our efforts to protect our proprietary rights and intellectual property may not have been and may not be adequate to prevent their misappropriation or misuse. Third
parties from time to time copy content or other intellectual property or technology from our solutions without authorization and seek to use it for their own benefit.
We generally seek to address such unauthorized copying or use, but we have not always been successful in stopping all unauthorized use of our content or other
intellectual property or technology, and may not be successful in doing so in the future. Further, we may not have been and may not be able to detect unauthorized
use of our technology or intellectual property, or to take appropriate steps to enforce our intellectual property rights. Our competitors may also independently
develop similar technology. Effective patent, trademark, copyright and trade secret protection may not be available to us in every country in which our solutions or
technology are hosted or available. The laws of some foreign countries may not be as protective of intellectual property rights as those in the U.S., and mechanisms
for enforcement of intellectual property rights may be inadequate. Further, legal standards relating to the validity, enforceability and scope of protection of
intellectual property rights are uncertain. The laws in the U.S. and elsewhere change rapidly, and any future changes could adversely affect us and our intellectual
property. Our failure to meaningfully protect our intellectual property rights could result in competitors offering solutions that incorporate our most technologically
advanced features, which could reduce demand for our solutions.

        We may find it necessary or appropriate to initiate claims or litigation to enforce our intellectual property rights, protect our trade secrets or determine the
validity and scope of intellectual property rights claimed by others. Litigation is inherently uncertain and any litigation of this nature, regardless of outcome or merit,
could result in substantial costs and diversion of management and technical resources, any of which could adversely affect our business and operating results. If we
fail to maintain, protect and enhance our intellectual property, our business and operating results may be harmed.

We may be unable to continue the use of our domain names, or prevent third parties from acquiring and using domain names that infringe on, are similar to, or
otherwise decrease the value of our brands, trademarks or service marks.
       We have registered domain names for our websites that we use in our business. If we lose the ability to use a domain name, whether due to trademark claims,
failure to renew the applicable registration, or any other cause, we may be forced to market our solutions under a new domain name, which could cause us substantial
harm, or to incur significant expense in order to purchase rights to the domain name in question. In addition, our competitors and others could attempt to capitalize on
our brand recognition by using domain names similar to ours. Domain names similar to ours have been registered in the U.S. and elsewhere. We may be unable to
prevent third parties from acquiring and using domain names that infringe on, are similar to, or otherwise decrease the value of our brands, trademarks or service
marks. Protecting and enforcing our rights in our domain names may require litigation, which could result in substantial costs and diversion of management’s
attention.

      ICANN (the Internet Corporation for Assigned Names and Numbers), the international authority over top-level domain names, has been increasing the number
of generic top-level domains, or “TLDs.” This may allow companies or individuals to create new web addresses that appear to the right of the “dot” in a web address,
beyond such long-standing TLDs as “.com,” “.org” and “.gov.” ICANN may also add additional TLDs in the future. As a result, we may be unable to maintain
exclusive rights to all potentially relevant or desirable domain names in the United States or in other countries in which we operate, which may harm our business.
Furthermore, attempts may be made by third parties to register our trademarks as new TLDs or

                                                                                    26




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 299 of 526 PageID #: 1627
as domain names within new TLDs, and we may be required to enforce our rights against such registration attempts, which could result in significant expense and the
diversion of management’s attention.

The consumer traffic to our websites and mobile applications may decline and our business may suffer if other companies copy information from our platform
and publish or aggregate it with other information for their own benefit.
       From time to time, other companies copy information or content from our platform, through website scraping, robots or other means, and publish or aggregate it
with other information for their own benefit. When third parties copy, publish or aggregate content from our platform, it makes them more competitive, and decreases
the likelihood that consumers will visit our websites or use our mobile applications to search and discover the information they seek, which could negatively affect
our business, results of operations and financial condition. We may not be able to detect such third-party conduct in a timely manner or at all and, even if we are able
to identify these situations, we may not be able to prevent them and have not always been able to prevent them in the past. In some cases, particularly in the case of
websites operating outside of the U.S., our available remedies may be inadequate to protect us against such practices. In addition, we may be required to expend
significant financial or other resources to successfully enforce our rights.

Indemnity provisions in various agreements potentially expose us to substantial liability for intellectual property infringement, violation of law and other losses.
      Our agreements with retailers, performance marketing networks and other third parties may include indemnification provisions under which we agree to
indemnify them for losses suffered or incurred as a result of claims of intellectual property infringement, sales taxes due as a result of our activities within a state or
other liabilities relating to or arising from our products, services or other contractual obligations, including noncompliance with any laws, regulations, self-regulatory
requirements or other legal obligations relating to privacy, data protection and consumer protection or any inadvertent or unauthorized use or disclosure of data that
we store or handle as part of operating our business. Any such proceeding or action, and any related indemnification obligation, could hurt our reputation, force us
to incur significant expenses in defense of these proceedings, distract our management, increase our costs of doing business and cause consumers and retailers to
decrease their use of our marketplace, and may result in substantial monetary liability. The term of these indemnity provisions generally survives termination or
expiration of the applicable agreement.

We rely on information technology to operate our business and maintain competitiveness, and any failure to adapt to technological developments or industry
trends could harm our business.
      We depend on the use of information technologies and systems. As our operations grow, we must continuously improve and upgrade our systems and
infrastructure while maintaining or improving the reliability and integrity of our infrastructure. Our future success also depends on our ability to adapt our systems
and infrastructure to meet rapidly evolving consumer trends and demands while continuing to improve the performance, features and reliability of our solutions in
response to competitive services and product offerings. The emergence of alternative platforms such as smartphones and tablets and the emergence of niche
competitors who may be able to optimize products, services or strategies for such platforms will require new investment in technology. New developments in other
areas, such as cloud computing, could also make it easier for competition to enter our markets due to lower up-front technology costs. In addition, we may not be able
to maintain our existing systems or replace or introduce new technologies and systems as quickly as we would like or in a cost-effective manner.

Some of our solutions contain open source software, which may pose particular risks to our proprietary software and solutions.
        We use open source software in our solutions and will use open source software in the future. Some licenses governing our use of open source software
contain requirements that we make available source code for modifications or derivative works we create based upon the open source software, and that we license
such modifications or derivative works under the terms of a particular open source license or other license granting third parties certain rights of further use. By the
terms of certain open source licenses, we could be required to release the source code of our proprietary software, and to make our proprietary software available
under open source licenses, if we combine our proprietary software with open source software in certain manners. Although we monitor our use of open source
software, we cannot assure you that all open source software is reviewed prior to use in our solutions, that our developers have not incorporated open source
software into our solutions, or that they will not do so in the future. Additionally, the terms of many open source licenses to which we are subject have not been
interpreted by U.S. or foreign courts. There is a risk that open source software licenses could be construed in a manner that imposes unanticipated conditions or
restrictions on our ability to market or provide our solutions. In addition, the terms of open source software licenses may require us to provide software that we
develop using such open source software to others on unfavorable license terms. As a result of our current or future use of open source software, we may face claims
or litigation, be required to

                                                                                    27




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 300 of 526 PageID #: 1628
release our proprietary source code, pay damages for breach of contract, re-engineer our solutions, discontinue making our solutions available in the event re-
engineering cannot be accomplished on a timely basis or take other remedial action. Any such re-engineering or other remedial efforts could require significant
additional research and development resources, and we may not be able to successfully complete any such re-engineering or other remedial efforts. Further, in
addition to risks related to license requirements, use of certain open source software can lead to greater risks than use of third-party commercial software, as open
source licensors generally do not provide warranties or controls on the origin of software. Any of these risks could be difficult to eliminate or manage, and, if not
addressed, could have a negative effect on our business, financial condition and operating results.

We are subject to international business uncertainties that could adversely affect our operations and operating results.
      Our net revenues from operations outside the U.S. comprised 21.4% of our net revenues in 2015. As of February 1, 2016, we operate websites marketing to
residents of the U.K., France, Spain, the Netherlands, Germany and Canada. We currently have operations in the U.K., France and the Netherlands. We intend to
maintain or expand our existing operations in or to these countries and may establish a presence in additional countries to grow our international sales. Operating in
foreign countries requires significant resources and management attention, and we have limited experience entering new geographic markets. In addition, the varying
commercial and Internet infrastructure in other countries may make it difficult for us to replicate our business model. In many countries, we compete with local
companies that have more experience in their respective markets than we do, and we may not benefit from first-to-market advantages. To achieve widespread
acceptance in new countries and markets, we must continue to tailor our solutions and business model to the unique circumstances of such countries and markets,
which can be difficult and costly. Failure to adapt practices and models effectively to each country into which we expand could slow our international growth. We
cannot assure you that our international efforts will be successful. International sales and operations may be subject to risks such as:
   •   competition with local or foreign companies operating in or entering the same markets;
   •   the suitability, compatibility and successful implementation of the shared information technology infrastructure that we are developing to power our
       marketplace in certain of our international markets;
   •   the cost and resources required to localize our solutions, while maintaining retailer and consumer satisfaction such that our marketplace will continue to
       attract high quality retailers;
   •   difficulties in staffing and managing foreign operations due to distance, time zones, language and cultural differences;
   •   higher product return rates;
   •   burdens of complying with a wide variety of laws and regulations, including regulation of digital offer terms, Internet services, privacy and data protection,
       bulk emailing and anti-competition regulations, which may limit or prevent us from offering of our solutions in some jurisdictions or limit our ability to enforce
       contractual obligations;
   •   exposure to markets where there is a concentration of retailers and those retailers individually or collectively exercise their market power to negotiate lower
       commissions or cease to monetize with us entirely;
   •   adverse tax effects and foreign exchange controls making it difficult to repatriate earnings and cash;
   •   political and economic instability;
   •   terrorist activities and natural disasters;
   •   differing employment practices and laws and labor disruptions;
   •   technology compatibility;
   •   credit risk and higher levels of payment fraud;
   •   increased financial accounting and reporting burdens and complexities and difficulties in implementing and maintaining adequate internal controls;
   •   slower adoption of the Internet as an advertising, broadcast and commerce medium in certain of those markets as compared to the U.S.;
   •   lower levels of consumer spending and fewer opportunities for growth compared to the U.S.;
   •   preference for local vendors; and
   •   different or lesser degrees of intellectual property protection.

      In addition, the U.S. has in the past proposed, and is currently evaluating, changes to the corporate tax structure that would include taxation of offshore
earnings of U.S. businesses. If this were to occur, our effective tax rates would likely increase. Further, we are subject to U.S. and foreign legislation, such as the
Foreign Corrupt Practices Act and the U.K. Bribery Act. While we maintain high standards of ethical conduct, our policies, training and monitoring of compliance
with applicable

                                                                                    28




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 301 of 526 PageID #: 1629
anti-corruption laws are at an early stage of development. If any of our employees or agents were to violate these laws in the conduct of our business, we could be
subject to substantial penalties and our reputation could be impaired.

      These factors could have an adverse effect on our net revenues from advertisers located outside the U.S. and, consequently, on our business and operating
results.

We may be unable to identify suitable candidates for strategic transactions, effectively integrate newly acquired businesses or technology, or achieve expected
operating results from acquisitions or other strategic transactions.
      Part of our growth strategy is to increase our net revenues and improve our operating results through the acquisition of, or entry into other strategic
transactions such as joint ventures or partnerships with, similar or complementary businesses. There can be no assurance that suitable candidates for acquisitions or
other strategic transactions will be identified or, if suitable candidates are identified, that strategic transactions can be completed on acceptable terms, if at all.

       Since our inception, we have completed numerous acquisitions and other strategic transactions such as joint ventures or partnerships, and we may continue to
enter into strategic transactions in the future. Our success will depend in part on our ability to identify, negotiate, and complete strategic transactions and integrate
acquired businesses or technology and, if necessary, satisfactory debt or equity financing to fund those transactions. As is the case with our current debt facility, if
we finance a strategic transaction with debt financing, we will incur interest expense and may have to comply with financing covenants or secure the debt obligations
with our assets. Mergers and acquisitions and other strategic transactions are inherently risky, and any transactions we complete may not be successful. Any
strategic transactions we undertake in the future would involve numerous risks, any of which could have a material adverse effect on our business and the market
price of our common stock, including the following:
   •   use of cash resources and incurrence of debt and contingent liabilities in funding strategic transactions, which may limit our operational flexibility and other
       potential uses of our cash, including stock repurchases, dividend payments and retirement of outstanding indebtedness;
   •   expected and unexpected costs incurred in identifying and pursuing strategic transactions and performing due diligence regarding potential strategic
       transactions that may or may not be successful;
   •   failure of the acquired company to achieve anticipated consumer traffic, revenue, earnings, cash flows or other desired technological goals;
   •   our responsibility for the liabilities of the businesses we acquire, including the assumption of liabilities that were not disclosed to us or that exceed our
       estimates;
   •   difficulties in integrating and managing the combined operations, technologies and solutions;
   •   failure to identify all of the problems, liabilities or other shortcomings or challenges of a counterparty to a strategic transaction or an acquired company,
       including issues related to intellectual property, solution quality or architecture, regulatory compliance practices, revenue recognition or other accounting
       practices or employee or customer issues;
   •   diversion of management’s attention or other resources from our existing business;
   •   inability to maintain the key business relationships and the reputations of the businesses we acquire;
   •   difficulties in assigning or transferring technology or intellectual property licensed by acquired companies from third parties to us or our subsidiaries;
   •   uncertainty of entry into markets in which we have limited or no prior experience or in which competitors have stronger market positions;
   •   our dependence on unfamiliar retailers or performance marketing networks of the companies we acquire;
   •   insufficient incremental revenue to offset our increased expenses associated with strategic transactions;
   •   our inability to maintain internal standards, controls, procedures and policies;
   •   challenges in integrating and auditing the financial statements of acquired companies that have not historically prepared financial statements in accordance
       with U.S. generally accepted accounting principles;
   •   impairment of goodwill or other intangible assets such as trademarks or other intellectual property arising from acquisitions;
   •   amortization of expenses related to acquired intangible assets and other adverse accounting consequences;
   •   potential loss of key employees from the companies we acquire, as has occurred after previous acquisitions;
   •   dilution of our stockholders’ ownership interests if we finance all or a portion of the purchase price of any strategic transactions by issuing equity; and

                                                                                   29




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case    1:18-cv-00937-CFC-MPT
  • litigation or other claims from the counterparty to Document           28 Filed
                                                        the strategic transaction, including12/20/18         Page
                                                                                             claims from former        302 claims
                                                                                                                stockholders, of 526
                                                                                                                                  relatedPageID        #:property
                                                                                                                                          to intellectual  1630
       infringement or other matters or various commercial or tort claims.

      Further, we rely heavily on the representations and warranties provided to us by counterparties to strategic transactions, including the sellers of acquired
companies and assets, including as they relate to creation of, ownership of and rights in intellectual property, existence of open source code, existence of
encumbrances and operating restrictions and compliance with laws and contractual requirements. If any of these representations and warranties is inaccurate or
breached, such inaccuracy or breach could result in costly litigation and assessment of liability for which there may not be adequate recourse against such sellers, in
part due to contractual time limitations and limitations of liability.

We may need additional capital in the future, which may not be available to us on favorable terms, or at all, and may dilute your ownership of our Series 1
common stock.
       As of January 1, 2016, we have an aggregate of 83,775,625 shares of Series 1 common stock authorized but unissued and not reserved for issuance under our
stock option plans or otherwise. We may issue all of these shares without any action or approval by our stockholders, subject to certain limitations of the NASDAQ
Global Select Market. We may require additional capital from equity or debt financing in the future in order to take advantage of strategic opportunities, or to support
our existing business. We may not be able to secure timely additional financing on favorable terms, or at all. The terms of any additional financing may place limits on
our financial and operating flexibility, including our ability to issue or repurchase equity, develop new or enhanced existing products, complete acquisitions or
otherwise take advantage of business opportunities. If we raise additional funds or finance acquisitions through further issuances of equity, convertible debt
securities or other securities convertible into equity, you and our other stockholders could suffer significant dilution in your percentage ownership of our company,
and any new securities we issue could have rights, preferences and privileges senior to those of holders of our Series 1 common stock. If we are unable to obtain
adequate financing or financing on terms satisfactory to us, if and when we require it, our ability to grow or support our business and to respond to business
challenges could be significantly limited.

Our current management team has a limited history of working together and may not be able to execute our business plan.
      Certain members of our senior management team, including our Chief Financial Officer, General Counsel, Chief Marketing Officer for North America, Senior Vice
President of Corporate Development, Senior Vice President of Product and Senior Vice President, Administration, have only recently joined our management team or
assumed their roles. As such, our current management team has worked together for only a limited period of time and has a limited track record of executing our
business plan as a team. Accordingly, it is difficult to predict whether our management team, individually and collectively, will be effective in operating our business.

If we are unable to retain our sales representatives, or attract replacement sales representatives, our ability to increase our net revenues could be negatively
impacted.

       Our ability to expand our business will depend, in part, on our ability to retain our current sales representatives and properly incentivize them to obtain new
retailer, restaurant and brand relationships. If a significant number of our sales representatives were to leave us or join our competitors, our net revenues could be
negatively impacted. In certain circumstances, we have entered into agreements with our sales representatives that contain non-compete provisions to mitigate this
risk, but we may need to litigate to enforce our rights under these agreements, which could be time-consuming, expensive and ineffective. A significant increase in
the turnover rate among our sales representatives could also increase our recruiting costs and decrease our operating efficiency, which could lead to a decline in our
net revenues and profitability.

       Competition for qualified sales representatives can be intense, and we may be unable to hire additional team members when we need them or at all. Any
difficulties we experience in attracting additional sales representatives could have a negative impact on our ability to expand our retailer base, increase net revenues
and continue our growth.

Our business relies in part on email and other messaging, and any technical, legal or other restrictions on the sending of emails or messages or an inability to
timely deliver such communications could harm our business.
      Our business is in part dependent upon email and other messaging. We provide emails and mobile alerts and other messages to consumers informing them of
the offers on our websites and mobile applications, and these communications help generate a portion of our net revenues. Because of the importance of email and
other messaging services to our business, if we are unable to successfully deliver emails or other messages to consumers, if there are legal restrictions on delivering
these

                                                                                    30




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 303 of 526 PageID #: 1631
messages to consumers, or if consumers do not open our emails or messages, our net revenues and profitability could be adversely affected. Changes in how
webmail applications organize and prioritize email may result in our emails being delivered in a less prominent location in a consumer’s inbox or viewed as “spam” by
consumers and may reduce the likelihood of that consumer opening our emails. Actions by third parties to block, impose restrictions on or charge for the delivery of
emails or other messages could also harm our business. From time to time, Internet service providers or other third parties may block bulk email transmissions or
otherwise experience technical difficulties that result in our inability to successfully deliver emails or other messages to consumers. Changes in the laws or
regulations that limit our ability to send such communications or impose additional requirements upon us in connection with sending such communications would
also adversely impact our business. We also rely on social networking messaging services to send communications. Changes to the terms of these social networking
services to limit promotional communications, any restrictions that would limit our ability or our customers’ ability to send communications through their services,
disruptions or downtime experienced by these social networking services or decline in the use of or engagement with social networking services by consumers could
harm our business.

      We rely on third-party services for the delivery of emails and other messages, and delays or errors in the delivery of such emails or other messaging we send
have occurred and may in the future occur and be beyond our control, which could result in damage to our reputation or harm our revenues, business, financial
condition and operating results. If we were unable to use our current email service or other messaging services, alternate services are available; however, we believe
our results could be impacted for some period if we transition to a new provider. Any disruption or restriction on the distribution of our emails or other messages,
termination or disruption of our relationship with our messaging service providers, including our third-party services that delivers our emails and other messages, or
any increase in our costs associated with our email and other messaging activities could harm our business.

We may have exposure to greater than anticipated tax liabilities.
       We are subject to taxes in the United States (federal and state) and numerous foreign jurisdictions. Significant judgment is required in evaluating our tax
positions and determining our provision for income taxes. During the ordinary course of business, there are many transactions and calculations for which the ultimate
tax determination is uncertain. For example, our effective tax rates could be adversely affected by earnings being lower than anticipated in countries where we have
lower statutory rates and higher than anticipated in countries where we have higher statutory rates, losses incurred in jurisdictions for which we are not able to realize
the related tax benefit, by our inability to achieve the intended tax consequences of our recent corporate restructuring of our European operations, by changes in
foreign currency exchange rates or by changes in the relevant tax, accounting and other laws, regulations, principles and interpretations. As we operate in numerous
taxing jurisdictions, the application of tax laws can be subject to diverging and sometimes conflicting interpretations by tax authorities of these jurisdictions. It is not
uncommon for taxing authorities in different countries to have conflicting views, for instance, with respect to, among other things, the manner in which the arm’s
length standard is applied for transfer pricing purposes, or with respect to the valuation of intellectual property. In addition, tax laws are dynamic and subject to
change as new laws are passed and new interpretations of the law are issued or applied.

       We also are subject audits by both U.S. federal and state and foreign tax authorities. Any adverse outcome of such a review or audit could have a negative
effect on our financial position and results of operations. In addition, the determination of our worldwide provision for income taxes and other tax liabilities requires
significant judgment by management, and there are many transactions where the ultimate tax determination is uncertain. Although we believe that our estimates are
reasonable, the ultimate tax outcome may differ from the amounts recorded in our financial statements and may materially affect our financial results in the period or
periods for which such determination is made.

The enactment of legislation implementing changes in the U.S. taxation of international business activities or the adoption of other tax reform policies, within
the U.S. or internationally, could adversely impact our financial condition and results of operations.
       The current administration has made public statements indicating that it has made international tax reform a priority, and key members of the U.S. Congress
have conducted hearings and proposed new legislation. Recent changes to U.S. tax laws, including limitations on the ability of taxpayers to claim and utilize foreign
tax credits and the deferral of certain tax deductions until earnings outside of the U.S. are repatriated to the U.S., as well as changes to U.S. tax laws that may be
enacted in the future, could impact the tax treatment of our foreign earnings, as well as cash and cash equivalent balances we currently maintain outside of the U.S.
We are also subject to the taxation regimes of numerous foreign jurisdictions where our subsidiaries are organized or operate. Due to economic and political
conditions, tax rates and policies in the U.S. or internationally may be subject to significant change. For example, effective April 1, 2015, the UK enacted a new taxing
regime known as the diverted profits tax, which aims to counteract arrangements by corporate multinationals that result in the erosion

                                                                                    31




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 304 of 526 PageID #: 1632
of the UK tax base and that could increase our effective tax rate in that jurisdiction. As we expand our international business activities, any changes in the U.S. or
foreign taxation of such activities may increase our worldwide effective tax rate and, in turn, adversely impact our financial condition and results of operations.

We rely on performance marketing networks and retailers to determine the amount payable to us accurately. If their reports are inaccurate or delayed, our
operating results could be harmed and we could experience fluctuations in our performance.
       Our performance marketing networks and retailers typically pay us on a monthly basis based upon sales generated from digital offers. We rely on our
performance marketing networks and retailers to report accurately and in a timely manner the amount of commission revenues earned by us. We calculate our net
revenues, prepare our financial reports, projections and budgets and direct our advertising, marketing and other operating efforts based in part on reports we receive
from our performance marketing networks and retailers. It is difficult for us to determine independently whether our performance marketing networks or retailers are
reporting all revenue data due to us. We have occasionally experienced instances of incomplete or delayed reports from our performance marketing networks and
retailers, and we generally do not have the contractual right to audit our performance marketing networks or retailers. We have also experienced instances where
payments may not be made by retailers through performance marketing networks, which can increase the likelihood that accounts receivable will be written off as
uncollectible. To the extent that our performance marketing networks or retailers fail to report accurately the amount of net revenues payable to us in a timely manner
or at all, we will not recognize and collect net revenues to which we are entitled, which could harm our operating results. If we are allowed to audit a performance
marketing network or retailer and do so, or if we otherwise dispute the accuracy of a revenue report a performance marketing network or retailer has delivered to us,
our recognition of net revenues to which we may ultimately be entitled could be delayed. Conversely, if a performance marketing network or retailer delivers a report
overstating the amount of net revenues earned by us in one period and attempts to reverse the overpayment in a subsequent period, whether by seeking a refund
from us or reducing a future payment due to us, our recognition of revenue could be overstated. Any such delay or overstatement in our revenue recognition could
harm our business and operating results.

       We obtain the revenue reporting information from our performance marketing networks using a variety of methods, including the use of file transfer protocol
file feeds, various application programming interfaces provided by the performance marketing networks and manual downloads of data from the performance
marketing networks’ web portals. The use of any of these methods, in isolation, inherently subjects us to lower levels of internal control over revenue data, which
could result in a misstatement of our net revenues. We have automated the process for collecting a substantial portion of the data necessary to record our net
revenues. We currently augment this automated data collection process with manual validation of data from certain of the performance marketing networks’ web
portals to help minimize risk of error. However, our validation methods may evolve over time. We cannot guarantee our ability to detect all errors in the data obtained
automatically, which could affect our ability to accurately report our net revenues.

If we are unable to comply with all covenants of our current and future debt arrangements, and if our lenders fail to waive any violation of those covenants by
us, we could be subject to substantial penalties, which would impair our ability to operate and adversely affect our operating results.
       We currently have a term debt facility that provides us with cash, which we use to fund our operations and which requires us to comply with a number of
restrictive covenants. We may enter into other debt arrangements in the future, which may contain similar or additional restrictive covenants. We are currently
subject to covenants related to minimum trailing twelve-month EBITDA levels, a total debt to EBITDA ratio, a senior secured debt to EBITDA ratio, and a fixed
charge coverage ratio (each as more fully described in our second amended and restated revolving credit and term loan agreement), and the defense of our intellectual
and other property, among others. We may become subject to additional covenants in connection with future debt arrangements. If we are unable to comply with one
or more covenants applicable to us and our lenders are unwilling to waive our noncompliance, our lenders may have the right to terminate their commitments to lend
to us, cause all amounts outstanding to become due and payable immediately, sell certain of our assets which are collateral for our obligations upon the satisfaction
of certain conditions and take other measures which may impair our operations. If funds under our loan arrangements become unavailable or if we are forced
unexpectedly to repay amounts outstanding under our loan arrangements, our assets and cash flow may be insufficient to make such repayments or may leave us
with insufficient funds to continue our operations as planned and would have a material adverse effect on our business.

If we cannot maintain our corporate culture, we could lose the innovation, teamwork and focus that contribute to our business.
      We believe that a critical component of our success has been our corporate culture, which we believe fosters innovation, encourages teamwork, cultivates
creativity and promotes focus on execution. We have invested and continue to invest

                                                                                    32




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 305 of 526 PageID #: 1633
substantial time, energy and resources in building a highly collaborative team that works together effectively in an environment designed to promote openness,
honesty, mutual respect and the pursuit of common goals. As we continue to develop the infrastructure of a public company, and particularly in light of the reduction
in U.S. headcount that occurred in August 2015, we may find it difficult to maintain these valuable aspects of our corporate culture and to attract competent
personnel who are willing to embrace our culture. Any failure to preserve our culture could negatively impact our future success, including our ability to attract and
retain personnel, encourage innovation and teamwork and effectively focus on and pursue our corporate objectives.

We are subject to currency exchange risk in connection with our international business operations and are exposed to interest rate risk.
       Cash inflows and outflows in our international operations are typically denominated in currencies other than the U.S. dollar, which is our functional currency
for financial reporting purposes. For 2015, 2014 and 2013 approximately 21.4%, 21.8% and 20.6%, respectively, of our net revenues were denominated in such foreign
currencies. In addition, certain intercompany indebtedness between us and a foreign subsidiary, which uses the Euro as its functional currency, is dollar
denominated. Our reliance on and exposure to foreign currencies subjects our financial results to fluctuations in currency exchange rates and changes in the
proportion of our net revenues and expenses attributable to each of our foreign locations. For example, we recognized a foreign exchange loss of $0.4 million, a
foreign exchange loss of $0.9 million and a foreign exchange gain of $0.7 million in 2015, 2014 and 2013, respectively. In addition, we expect our exposure to
fluctuations in foreign exchange rates to increase as we expand our business in existing and new international markets and when the exchange rates strengthen or
weaken against the U.S. dollar. We began entering into hedging arrangements related to our intercompany indebtedness in December 2014, and we expect to continue
to enter into hedging arrangements in the future in order to manage our exposure to foreign currency fluctuations, but such activity may not completely eliminate
fluctuations in our operating results. Foreign currency exchange rate fluctuations have adversely impacted our profitability and may continue to do so in the future.

     In addition, we face exposure to fluctuations in interest rates for amounts outstanding under our credit facility, which may increase our borrowing costs,
adversely impacting our profitability.

We may be required to record a significant charge to earnings if our goodwill or amortizable intangible assets become impaired.
       We are required under GAAP to review our amortizable intangible assets for impairment when events or changes in circumstances indicate the carrying value
may not be recoverable. Goodwill is required to be tested for impairment at least annually. Conditions that would necessitate an impairment assessment include a
significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or any other significant adverse
change that would indicate that the carrying amount of an asset or group of assets may not be recoverable. The events and circumstances we consider include the
business climate, legal factors, operating performance indicators and competition. In 2015, we recorded a charge against earnings for impairment of $2.3 million of our
amortizable intangible assets and in the future we may be required to record a significant charge to earnings in our consolidated financial statements during the
period in which any impairment of our goodwill or amortizable intangible assets is determined. This could adversely impact our results of operations.

Risks Related to Ownership of Our Common Stock
Our stock price is highly volatile.
       The trading price of our common stock has been, and is likely to continue to be, highly volatile. Since shares of our common stock were sold in our initial public
offering in July 2013 at a price of $21.00 per share, the reported high and low sales prices of our Series 1 common stock has ranged from $8.22 to $48.73 per share
through December 31, 2015. The trading price of our stock has been and is likely to continue to be subject to wide fluctuations in response to various factors,
including the risk factors described in this section and elsewhere in this Annual Report on Form 10-K, and other factors beyond our control. Factors affecting the
trading price of our common stock include:
   •   variations in our actual or projected operating results or the operating results of similar companies;
   •   periodic changes to search engine algorithms that lead to actual or perceived decreases in traffic to our websites;
   •   announcements of technological innovations, new services or service enhancements and strategic alliances or agreements by us or by our competitors;
   •   marketing and advertising initiatives by us or our competitors;

                                                                                   33




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case   1:18-cv-00937-CFC-MPT
  • the gain or loss of retailer relationships; Document 28 Filed 12/20/18 Page 306 of 526 PageID #: 1634
   •   threatened or actual litigation;
   •   major changes in our management;
   •   recruitment or departure of key personnel;
   •   changes in the estimates of our operating results or changes in recommendations by any securities analysts that follow our Series 1 common stock;
   •   market conditions in our industry, the industries of our customers and the economy as a whole;
   •   the overall performance of the equity markets;
   •   sales of shares of our Series 1 common stock by existing stockholders, including our directors and executive officers and their affiliates;
   •   the concentration of ownership of outstanding shares of our Series 1 common stock;
   •   our share repurchase program;
   •   volatility in our stock price, which may lead to higher stock-based compensation expense under applicable accounting standards;
   •   reaction to our press releases or other public announcements and filings with the SEC;
   •   rumors and market speculation involving us or other companies in our industry;
   •   raising additional capital from any equity or debt financing in the future; and
   •   adoption or modification of regulations, policies, procedures or programs applicable to our business

      In addition, the stock market in general and the market for e-commerce companies in particular, has experienced extreme price and volume fluctuations that have
often been unrelated or disproportionate to the operating performance of those companies. Broad market and industry factors may harm the market price of our
Series 1 common stock regardless of our actual operating performance. Each of these factors, among others, could adversely affect your investment in our Series 1
common stock. Some companies that have had volatile market prices for their securities have had securities class action lawsuits filed against them. If a suit were filed
against us, regardless of its merits or outcome, it could result in substantial costs and divert management’s attention.

Our stock price could decline due to the large number of outstanding shares of our common stock eligible for future sale.
     Sales of substantial amounts of our common stock in the public market, or the perception that these sales could occur, could cause the market price of our
common stock to decline. These sales could also make it more difficult for us to sell equity or equity-related securities in the future at a time and price that we deem
appropriate.

      As of December 31, 2015 we had 51,091,393 shares of common stock outstanding. Shares beneficially owned by our affiliates and employees are subject to
volume and other restrictions under Rules 144 and 701 under the Securities Act of 1933, as amended, or the Securities Act, various vesting agreements, our insider
trading policy and any applicable 10b5-1 trading plan.

      In addition, we have registered 15,608,683 shares of Series 1 common stock that we have issued and may issue under our equity plans (3,030,269 shares of
which were issued and outstanding as of December 31, 2015), and intend to register an additional 2,554,568 shares of Series 1 common stock that were added to our
equity plans in January 2016 by virtue of those plans’ evergreen provisions. These shares can be freely sold in the public market upon issuance, subject in some
cases to volume and other restrictions under Rules 144 and 701 under the Securities Act, and various vesting agreements. In addition, some of our employees,
including some of our named executive officers, have entered into 10b5-1 trading plans regarding sales of shares of our Series 1 common stock. If any of these
additional shares are sold, or if it is perceived that they will be sold, in the public market, the trading price of our common stock could decline.

      As of January 31, 2016, holders of approximately 14.7% of our common stock were entitled to rights with respect to the registration of these shares under the
Securities Act. If we register their shares of common stock, these stockholders could sell those shares in the public market without being subject to the volume and
other restrictions of Rule 144 and Rule 701.

Our responsibilities as a public company may cause us to incur significant costs, divert management’s attention and affect our ability to attract and retain
qualified board members and executives.
                                                                                    34




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 307 of 526 PageID #: 1635
      We are subject to the reporting requirements of the Securities Exchange Act of 1934, the Sarbanes-Oxley Act, including the requirements of Section 404, as well
as rules and regulations subsequently implemented by the SEC, the Public Company Accounting Oversight Board and the NASDAQ Global Select Market.
Compliance with these public company requirements has made some activities more time-consuming. It has also increased our legal and financial compliance costs
and demand on our systems and resources. For example, we have created new board committees and adopted new internal controls and disclosure controls and
procedures. In addition, we have incurred and will continue to incur incremental expenses associated with our SEC reporting requirements. Furthermore, if we identify
any issues in complying with those requirements (for example, if we or our auditors identify a material weakness or significant deficiency in our internal control over
financial reporting), we could incur additional costs rectifying those issues, and the existence of those issues could adversely affect us, our reputation or investor
perceptions of us. Advocacy efforts by stockholders and third parties may also prompt additional changes in governance and reporting requirements, which could
further increase our costs. It also may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers.

      In addition, changing laws, regulations and standards relating to public disclosure and corporate governance are creating uncertainty for public companies,
increasing legal and financial compliance costs and making some activities more time consuming. These laws, regulations and standards are subject to varying
interpretations, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This could result
in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to our disclosures and to our governance practices. We
have invested, and intend to continue to invest, resources to comply with evolving laws, regulations and standards, and this investment may result in increased
general and administrative expenses and a diversion of management’s time and attention away from activities that generate revenue and help grow our business.

If we fail to maintain proper and effective internal controls, our ability to produce accurate and timely financial statements could be impaired, which could
harm our operating results, our ability to operate our business and investors’ views of us.
       Ensuring that we have adequate internal financial and accounting controls and procedures in place so that we can produce accurate financial statements on a
timely basis is a costly and time-consuming effort that needs to be re-evaluated frequently. Our internal control over financial reporting is a process designed to
provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP. We recently
completed the process of documenting, reviewing and improving our internal controls and procedures for compliance with Section 404 of the Sarbanes-Oxley Act,
which requires annual management assessment of the effectiveness of our internal control over financial reporting. During 2015, we had a change in our internal
control over financial reporting that occurred as a result of our implementation of a new enterprise resource planning, or ERP, system that materially affected our
internal control over financial reporting. If we are not able to maintain or document proper and effective internal control over financial reporting, or encounter
difficulties in their implementation, it may cause us to be unable to report our financial information on an accurate and timely basis, or may cause us to restate
previously issued financial information, and thereby subject us to adverse regulatory consequences. Furthermore, our independent registered public accounting firm
would not be able to certify as to the effectiveness of our internal control over financial reporting. Any such failure could harm our operating results, harm our ability
to operate our business, and reduce the trading price of our stock.

We cannot guarantee that we will repurchase additional shares of our common stock pursuant to our ongoing share repurchase program or that our share
repurchase program will enhance long-term stockholder value. Share repurchases could also increase the volatility of the price of our common stock and could
diminish our cash reserves.
      In February 2015, our board of directors authorized a share repurchase program. Under the program, we were initially authorized to repurchase shares of Series 1
common stock for an aggregate purchase price not to exceed $100 million. In February 2016, our board of directors authorized an additional $50 million under the
repurchase program, bringing the total amount of the program up to $150 million. The repurchase program is authorized through February 2017. During 2015, we
repurchased 4,323,000 shares of our Series 1 common stock at an aggregate purchase price of $52.8 million.

       Although the Board has authorized the share repurchase program, the share repurchase program does not obligate us to repurchase any specific dollar amount
or to acquire any specific number of shares. The timing and amount of repurchases, if any, will depend upon several factors, including market and business
conditions, the trading price of our Series 1 common stock and the nature of other investment opportunities. The repurchase program may be limited, suspended or
discontinued at any time without prior notice. In addition, repurchases of our Series 1 common stock pursuant to our share repurchase program could affect the
market price of our Series 1 common stock or increase its volatility. For example, the existence of a share repurchase program could cause our stock price to be higher
than it would be in the absence of such a program and could potentially reduce the market liquidity for our stock. Additionally, our share repurchase program has
increased our level of long-term debt and reduced our cash reserves, and those reserves may be reduced further in the future, which may impact our

                                                                                    35




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 308 of 526 PageID #: 1636
ability to finance future growth and to pursue possible future strategic opportunities and acquisitions. There can be no assurance that any share repurchases will
enhance stockholder value because the market price of our Series 1 common stock has declined, and may in the future decline, below the levels at which we
repurchase shares of stock. Although our share repurchase program is intended to enhance long-term stockholder value, there is no assurance that it will do so and
short-term stock price fluctuations could reduce the program’s effectiveness.

If securities or industry analysts do not continue to publish research or publish unfavorable or misleading research about our business, our stock price and
trading volume could decline.
      The trading market for our common stock depends in part on the research and reports that securities or industry analysts publish about us or our business. If
one or more of the analysts who covers us downgrades our stock or publishes unfavorable or misleading research about our business, our stock price would likely
decline. If one or more of these analysts ceases coverage of our company or fails to publish reports on us regularly, we could lose visibility in the market for our stock
and demand for our stock could decrease, which could cause our stock price or trading volume to decline.

Anti-takeover provisions in our charter documents and Delaware law could discourage, delay or prevent a change in control of our company and may affect the
trading price of our Series 1 common stock.
      We are a Delaware corporation and the anti-takeover provisions of the Delaware General Corporation Law, which apply to us, may discourage, delay or prevent
a change in control by prohibiting us from engaging in a business combination with an interested stockholder for a period of three years after the stockholder
becomes an interested stockholder, even if a change in control would be beneficial to our existing stockholders. In addition, our certificate of incorporation and
bylaws may discourage, delay or prevent a change in our management or control over us that stockholders may consider favorable. Our certificate of incorporation
and bylaws:
   •    authorize the issuance of “blank check” preferred stock that could be issued by our board of directors to defend against a takeover attempt;
   •    establish a classified board of directors, as a result of which the successors to the directors whose terms have expired will be elected to serve from the time of
        election and qualification until the third annual meeting following their election;
   •    require that directors only be removed from office for cause and only upon a supermajority stockholder vote;
   •    provide that vacancies on the board of directors, including newly created directorships, may be filled only by a majority vote of directors then in office rather
        than by stockholders;
   •    prevent stockholders from calling special meetings; and
   •    prohibit stockholder action by written consent, requiring all actions to be taken at a meeting of the stockholders.

We currently do not intend to pay dividends on our common stock and, consequently, your only opportunity to achieve a return on your investment is if the price
of our Series 1 common stock appreciates.
      We currently do not plan to declare dividends on shares of our common stock in the foreseeable future. Any payment of future dividends will be at the
discretion of our board of directors, subject to compliance with certain covenants contained in our credit facility, which limit our ability to pay dividends, and will
depend on our financial condition, results of operations, capital requirements, general business conditions, and other factors that our board of directors may deem
relevant. Consequently, your only opportunity to achieve a return on your investment in our company will be if the market price of our Series 1 common stock
appreciates and you sell your shares at a profit.
Item 1B. Unresolved Staff Comments.
       None.

Item 2. Properties.
       Our principal executive offices are located in Austin, Texas, where we lease approximately 99,955 square feet of office space under a lease that expires in
February, 2024. We also lease office space in Hoboken, New Jersey; London, England; Paris, France; Vannes, France; and Amsterdam, the Netherlands. Our primary
data centers are located in California, Oregon and Virginia. We believe our current and planned office facilities and data center space will be adequate for our needs
for the foreseeable future.

                                                                                    36




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 309 of 526 PageID #: 1637
      For additional information regarding obligations under operating leases, see Note 7 of the Notes to Consolidated Financial Statements included in Part II,
Item 8: “Financial Statements” of this Annual Report on Form 10-K.

Item 3. Legal Proceedings.
      From time to time, we may become involved in litigation related to claims arising from the ordinary course of our business. We believe that there are no claims or
actions pending or threatened against us, the ultimate disposition of which would have a material adverse effect on us.

Item 4. Mine Safety Disclosures.
      Not applicable.

                                                                                  37




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28PART
                                         Filed
                                            II 12/20/18 Page 310 of 526 PageID #: 1638
Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities
      Market Information
      Our Series 1 common stock has been listed on the NASDAQ Global Select Market under the symbol “SALE” since July 19, 2013. Prior to that date, there was no
public trading market for our Series 1 common stock. Our Series 1 common stock priced at $21.00 per share in our initial public offering on July 18, 2013. The following
table sets forth for the periods indicated the high and low intra-day sale prices per share of our Series 1 common stock as reported on the NASDAQ Global Select
Market:

                                                                                                                          Low                          High
Year Ended December 31, 2015
Fourth Quarter                                                                                                 $                    7.98    $                    11.46
Third Quarter                                                                                                  $                    7.66    $                    18.03
Second Quarter                                                                                                 $                   17.17    $                    21.68
First Quarter                                                                                                  $                   13.55    $                    18.84


                                                                                                                          Low                          High
Year Ended December 31, 2014
Fourth Quarter                                                                                                 $                   13.29    $                    21.50
Third Quarter                                                                                                  $                   16.13    $                    26.99
Second Quarter                                                                                                 $                   22.45    $                    35.74
First Quarter                                                                                                  $                   28.01    $                    48.73

     On January 31, 2016, the last reported sale price of our Series 1 common stock on the NASDAQ Global Select Market was $9.10 per share, and there were 16
holders of record of our Series 1 common stock. The actual number of holders of Series 1 common stock is greater than these numbers of record holders and includes
stockholders who are beneficial owners, but whose shares are held in street name by brokers and nominees. The number of holders of record also does not include
stockholders whose shares may be held in trust by other entities.

      Dividend Policy
      We have never declared or paid any cash dividends on our common stock. Neither Delaware law nor our amended and restated certificate of incorporation
requires our board of directors to declare dividends on our common stock. Any future determination to declare cash dividends on our common stock will be made at
the discretion of our board of directors and will depend on our financial condition, results of operations, capital requirements, general business conditions and other
factors that our board of directors may deem relevant. We do not anticipate paying cash dividends on our common stock for the foreseeable future.

      Equity Compensation Plan Information
      Information regarding the securities authorized for issuance under our equity compensation plans will be included in our Proxy Statement relating to our 2016
annual meeting of stockholders to be filed with the SEC within 120 days after the end of our fiscal year ended December 31, 2015, and is incorporated herein by
reference.




                                                                                   38




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 311 of 526 PageID #: 1639
     Issuer Purchases of Equity Securities (1)
     Our Series 1 common stock repurchase activity during the three months ended December 31, 2015 was as follows:

                                                                                                                                     Approximate Dollar Value of
                                                 Total Number                                  Total Number of Shares                  Shares that May Yet Be
                                                   of Shares         Average Price           Purchased as Part of Publicly            Purchased Under the Plans
Period                                            Purchased          Paid per Share          Announced Plans or Programs                    or Programs
                                                                                    (in thousands, except average price per share)
October 1 – 31, 2015                                        —    $                 —                                       —    $                            61,234
November 1 – 30, 2015                                    1,508                   9.31                                   1,508                                47,192
December 1 – 31, 2015                                       —                      —                                       —                                 47,192
Total                                                    1,508   $               9.31                                   1,508   $                            47,192

  (1) On February 5, 2015, our board of directors authorized a program to repurchase up to $100 million worth of our Series 1 common stock over a period of up to
      24 months. The repurchase program was publicly announced on February 10, 2015. As of December 31, 2015, $52.8 million of the $100 million has been utilized.
      In February 2016, our board of directors authorized the repurchase of an additional $50 million worth of shares of our Series 1 common stock, increasing the
      total authorized amount under our share repurchase program implemented in February 2015 to $150 million. The share repurchase program is authorized
      through February 2017. Our share repurchase program does not obligate us to acquire any specific number of shares. Under the program, shares may be
      repurchased in privately negotiated and/or open market transactions, including under plans complying with Rule 10b5-1 under the Exchange Act.




                                                                               39




                                                           View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 312 of 526 PageID #: 1640
     Performance Graph
      Notwithstanding any statement to the contrary in any of our filings with the SEC, the following information shall not be deemed “filed” with the SEC or
“soliciting material” under the Securities Exchange Act of 1934 and shall not be incorporated by reference into any such filings irrespective of any general
incorporation language contained in such filing.

      The following graph compares the total cumulative stockholder return on our common stock with the total cumulative return of the Russell 2000® Index and the
S&P North American Technology Internet Index during the period commencing on July 19, 2013, the initial trading day of our Series 1 common stock, and ending on
December 31, 2015. The graph assumes a $100 investment at the beginning of the period in our Series 1 common stock, the stocks represented in the Russell 2000®
Index and the stocks represented in the S&P North American Technology Internet Index, and reinvestment of any dividends. The S&P North American Technology
Internet Index is a modified-capitalization weighted index of stocks representing the Internet industry, including Internet content and access providers, Internet
software and services companies and e-commerce companies. Historical stock price performance should not be relied upon as an indication of future stock price
performance.




                                                                                40




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
  Case
Item       1:18-cv-00937-CFC-MPT
     6. Selected Financial Data.                        Document 28 Filed 12/20/18 Page 313 of 526 PageID #: 1641
      The tables on the following pages set forth the consolidated financial and operating data as of and for the periods indicated. The consolidated statements of
operations data presented below for the years ended December 31, 2015, 2014 and 2013 and the consolidated balance sheet data as of December 31, 2015 and 2014
have been derived from the audited consolidated financial statements that are included in Part II, Item 8: “Financial Statements.” The consolidated statements of
operations data presented below for the years ended December 31, 2012 and 2011 and the consolidated balance sheet data as of December 31, 2013, 2012 and 2011 are
derived from audited consolidated financial statements that are not included in this report.

      We acquired the businesses of RetailMeNot.com in November 2010, VoucherCodes.co.uk in August 2011, Bons-de-Reduction.com and Poulpeo.com in May
2012, Actiepagina.nl in March 2013, Ma-Reduc.com in July 2013 and YSL Ventures in October 2013. The consolidated statements of operations, balance sheets and
statements of cash flows include the results of businesses acquired from the effective date of the acquisition for accounting purposes.

      The following information should be read in conjunction with our consolidated financial statements and related notes, the sections titled “Risk Factors” and
“Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the other information included elsewhere in this filing. Our historical
results are not necessarily indicative of our future results.


                                                                                41




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 314 of 526 PageID #: 1642
                                                                                                            Year Ended December 31,
                                                                      2015                  2014                        2013                2012                2011
                                                                                               (in thousands, except per share amounts)
Consolidated Statements of Operations Data:
Net revenues                                                  $          249,115       $       264,683         $           209,836      $      144,685      $          80,402
Costs and expenses:
     Cost of net revenues                                                 19,904                18,617                      13,049                  9,113               3,980
     Product development                                                  51,580                47,882                      30,566                 14,481               4,388
     Sales and marketing                                                  99,380                90,062                      70,303                 40,672              15,341
     General and administrative                                           39,813                42,343                      28,583                 15,758               6,883
     Amortization of purchased intangible assets                          10,664                12,243                      12,081                 13,158              11,296
     Other operating expenses                                              4,616                 4,065                       2,525                  6,006                  35
           Total costs and expenses                                      225,957               215,212                     157,107                 99,188              41,923
Income from operations                                                    23,158                49,471                      52,729                 45,497              38,479
Other income (expense):
     Interest expense, net                                                   (1,988)            (1,981)                      (2,980)            (3,221)             (7,784)
     Fair value change of common stock warrant                                   —                  —                            —                  —               (2,103)
     Other income (expense), net                                               (315)            (1,102)                         672                 77                (129)
Income before income taxes                                                   20,855             46,388                       50,421             42,353              28,463
     Provision for income taxes                                              (9,007)           (19,423)                     (18,891)           (16,360)            (11,502)
Net income                                                    $              11,848    $        26,965         $             31,530 $           25,993 $            16,961
Preferred stock dividends on participating preferred stock                       —                     —                    (19,928)           (24,577)            (64,715)
Total undistributed earnings (loss)                                          11,848                26,965                    11,602              1,416             (47,754)
Undistributed earnings allocated to participating preferred
stock                                                                            —                     —                       (5,998)             (1,390)              —
Net income (loss) attributable to common stockholders         $              11,848    $           26,965      $                5,604 $                26 $        (47,754)
Net income (loss) per share attributable to common
stockholders:
     Basic                                                    $                0.22    $             0.50      $                 0.24   $            0.03   $          (64.19)
     Diluted                                                  $                0.22    $             0.49      $                 0.23   $            0.03   $          (64.19)
Weighted-average number of common shares used in computing
net income per share:
      Basic                                                                  53,076                53,792                      23,074                841                 744
      Diluted                                                                54,099                55,311                      25,742               2,277                744


                                                                                                        Year Ended December 31,
                                                                      2015                  2014                        2013                2012                2011
                                                                                                                   (in thousands)
Consolidated Balance Sheet Data:
Cash and cash equivalents                                     $          259,769       $      244,482         $            165,881      $      97,142 $            88,234
Working capital                                                          299,976              286,253                          194                 98              78,631
Total assets                                                             607,216              599,104                          512                371             347,326
Total liabilities                                                        115,827               94,349                           81                 63              74,817
Redeemable convertible preferred stock                                        —                    —                            —                 349             321,450
Total stockholders' equity (deficit)                                     491,389              504,755                          431                (41)            (48,941)


                                                                                       42




                                                                  View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 315 of 526 PageID #: 1643
                                                                                                       Year Ended December 31,
                                                                         2015                 2014                2013                 2012              2011
                                                                                              (in thousands, except net revenues per visit)
Operating Metrics (1):
Visits:
     Desktop visits                                                         420,485             499,549              459,805             414,830           349,992
     Mobile visits                                                          297,871             197,582              100,627              49,410                —
Total visits                                                                718,356             697,131              560,432             464,240           349,992
Online transaction net revenues per visit:
     Desktop online transaction net revenues per visit             $           0.41    $           0.44    $            0.42    $             0.33   $          0.22
     Mobile online transaction net revenues per visit              $           0.08    $           0.08    $            0.06    $             0.04   $            —
Total online transaction net revenues per visit                    $           0.28    $           0.34    $            0.35    $             0.30   $          0.22
Mobile unique visitors (2)                                                   23,194              21,224               11,913                    —                 —
Other Financial Data(1):
Online transaction net revenues:
     Desktop online transaction net revenues                       $        173,922    $        219,593    $         190,861    $        137,428     $      75,929
     Mobile online transaction net revenues                                  24,406              15,686                6,010               1,746                —
Total online transaction net revenues                                       198,328             235,279              196,871             139,174            75,929
Advertising and in-store net revenues                                        50,787              29,404               12,965               5,511             4,473
     Net revenues                                                           249,115             264,683              209,836             144,685            80,402
Adjusted EBITDA                                                              71,890              93,900               81,320              70,373            51,895

    (1) See Part II, Item 7: “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Key Financial and Operating Metrics” on
        page 48 for a description of these operating metrics and other financial data.
    (2) We present mobile unique visitors as the average monthly mobile unique visitors for the last three months of the period. Amounts for 2012 and 2011 were
        not meaningful.

     The following table presents a reconciliation of adjusted EBITDA to net income for each of the periods indicated:


                                                                                                       Year Ended December 31,
                                                                         2015                 2014                2013                 2012              2011
                                                                                                             (in thousands)
Reconciliation of Adjusted EBITDA:
Net income                                                         $         11,848    $         26,965    $          31,530 $            25,993 $          16,961
Depreciation and amortization expense                                        17,131              15,746               14,112              14,192            11,556
Stock-based compensation expense                                             26,894              24,518               10,507               4,048               471
Third party acquisition-related costs                                            91                 100                1,447                 630             1,354
Other operating expenses                                                      4,616               4,065                2,525               6,006                35
Interest expense, net                                                         1,988               1,981                2,980               3,221             7,784
Fair value change of common stock warrant                                        —                   —                    —                   —              2,103
Other (income) expense, net                                                     315               1,102                 (672)                (77)              129
Provision for income taxes                                                    9,007              19,423               18,891              16,360            11,502
Adjusted EBITDA                                                    $         71,890    $         93,900    $          81,320 $            70,373 $          51,895




                                                                                43




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case       1:18-cv-00937-CFC-MPT
     The following                                     Document
                   tables present depreciation and stock-based         28 expense
                                                               compensation Filedas included
                                                                                    12/20/18          Page
                                                                                             in the various lines316
                                                                                                                  of ourof 526 PageID
                                                                                                                        consolidated statements #:
                                                                                                                                                of           1644
operations:


                                                                                                           Year Ended December 31,
                                                                            2015                2014                 2013               2012                2011
                                                                                                               (in thousands)
Depreciation Expense:
Cost of net revenues                                                 $               523   $             456   $              299   $             99   $              62
Product development                                                                3,504               1,491                  818                380                  74
Sales and marketing                                                                1,354               1,025                  603                382                  84
General and administrative                                                         1,086                 531                  311                173                  40
Total depreciation expense                                           $             6,467   $           3,503   $            2,031   $          1,034   $             260


                                                                                                           Year Ended December 31,
                                                                            2015                2014                 2013               2012                2011
                                                                                                               (in thousands)
Stock-Based Compensation Expense:
Cost of net revenues                                                 $          2,211      $         1,848     $           704      $            157   $              23
Product development                                                             8,667                7,289               2,419                 1,144                 164
Sales and marketing                                                             6,254                5,547               2,398                   993                 113
General and administrative                                                      9,762                9,834               4,986                 1,754                 171
Total stock-based compensation expense                               $         26,894      $        24,518     $        10,507      $          4,048   $             471


Non-GAAP Financial Measures
       Adjusted EBITDA
     To provide investors with additional information regarding our financial results, we have disclosed in the table above and elsewhere in this filing adjusted
EBITDA, a non-GAAP financial measure. We have provided a reconciliation above of adjusted EBITDA to net income, the most directly comparable GAAP financial
measure.

     We have included adjusted EBITDA in this filing because it is a key measure used by our management and board of directors to understand and evaluate our
operating performance for the following reasons:
   •    our management uses adjusted EBITDA in conjunction with GAAP financial measures as part of our assessment of our business and in communications with
        our board of directors concerning our financial performance;
   •    our management and board of directors use adjusted EBITDA in establishing budgets, operational goals and as an element in determining executive
        compensation;
   •    adjusted EBITDA provides consistency and comparability with our past financial performance, facilitates period-to-period comparisons of operations that
        could otherwise be masked by the effect of the expenses that we exclude in this non-GAAP financial measure and facilitates comparisons with other peer
        companies, many of which use similar non-GAAP financial measures to supplement their GAAP results;
   •    securities analysts use a measure similar to our adjusted EBITDA as a supplemental measure to evaluate the overall operating performance and comparison of
        companies, and we include adjusted EBITDA in our investor and analyst presentations; and
   •    adjusted EBITDA excludes non-cash charges, such as depreciation, amortization and stock-based compensation, because such non-cash expenses in any
        specific period may not directly correlate to the underlying performance of our business operations and can vary significantly between periods.

     Adjusted EBITDA has limitations as an analytical tool, and you should not consider it in isolation or as a substitute for analysis of our results as reported
under GAAP. Some of these limitations are:

                                                                                    44




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case   1:18-cv-00937-CFC-MPT
  • although                                        Document
             depreciation and amortization are non-cash               28 being
                                                        charges, the assets Filed  12/20/18
                                                                               depreciated           Page
                                                                                           and amortized      317to be
                                                                                                         may have   ofreplaced
                                                                                                                       526 PageID
                                                                                                                               in the future, #:
                                                                                                                                              and 1645
                                                                                                                                                  adjusted
       EBITDA does not reflect cash capital expenditure requirements for such replacements or for new capital expenditure requirements;
  •    adjusted EBITDA excludes stock-based compensation expense which has been, and will continue to be for the foreseeable future, a significant recurring
       expense in our business and is an important part of our employees’ compensation;
  •    adjusted EBITDA does not reflect changes in, or cash requirements for, our working capital needs;
  •    adjusted EBITDA does not reflect tax payments that may represent a reduction in cash available to us; and
  •    other companies, including companies in our industry, may calculate adjusted EBITDA differently, which reduces its usefulness as a comparative measure.

     Because of these limitations, you should consider adjusted EBITDA alongside other financial performance measures, including various cash flow metrics, net
income and our other GAAP results.

                                                                               45




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 318 of 526 PageID #: 1646
Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.
      The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial
statements and related notes included elsewhere in this Annual Report on Form 10-K. In addition to historical consolidated financial information, the following
discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the
forward-looking statements. Factors that could cause or contribute to these differences include those discussed below and elsewhere in this Annual Report on
Form 10-K, particularly in the section titled “Risk Factors.”

      We operate a leading digital savings destination connecting consumers with retailers, restaurants and brands, both online and in-store. In the year ended
December 31, 2015, our marketplace featured digital offers from over 70,000 retailers and brands, and we had contracts with more than 12,000 retailers. According to
our internal data compiled using Google Analytics, we had approximately 718 million total visits to our desktop and mobile websites. During the three months ended
December 31, 2015, we averaged approximately 23.2 million mobile unique visitors per month.

       We derive the substantial majority of our net revenues from retailers, restaurants or brands that pay us directly or through third-party performance marketing
networks. A retailer is a merchant that sells goods or services directly to consumers. A paid retailer is a retailer, restaurant or brand that has contracted to pay us a
commission for sales which we influence using digital offers made available in our marketplace and/or a retailer, restaurant or brand that we have a contract with to
pay us to promote their digital offers or provide advertising in our marketplace. In some instances, the paid retailer itself provides affiliate tracking links for attribution
of online sales using digital offers made available in our marketplace and pays us directly. However, in most cases, paid retailers contract with performance marketing
networks to provide affiliate tracking links for attribution of online sales using digital offers made available in our marketplace. These paid retailers then pay the
commissions we earn to the performance marketing network, which in turn pays those commissions to us. In general, our contracts with performance marketing
networks govern our use of affiliate tracking links made available to us by the performance marketing network and the remittance of any commissions payable to us
from paid retailers utilizing the performance marketing network. The performance marketing network with which a paid retailer contracts to provide affiliate tracking
links provides us with the paid retailer’s contract terms, which must be accepted by us and the paid retailer, and which further govern our use of affiliate tracking links
for such paid retailer and payment of commissions to us. Our contracts are generally short term, meaning that they can be canceled by any of the contracting parties
on 30 days’ notice or less.

       In 2015, the substantial majority of our net revenues were derived from commissions earned when consumers made purchases using digital offers featured on
our websites and mobile applications. We expect that a majority of our net revenues in the future will continue to be derived from these commissions. Commission
rates are determined through negotiations with retailers based on a variety of factors, including the level of exposure to consumers in our marketplace, the quality and
volume of sales realized from consumers using digital offers from our marketplace and the category of products purchased using digital offers. We sell our solutions
to retailers, restaurants and brands through a direct sales force.

       During 2015 we generated net revenues of $249.1 million, a decrease of 5.9% from $264.7 million in 2014. Net income for 2015 was $11.8 million, a 56.1% decrease
from $27.0 million in 2014. Adjusted EBITDA for 2015 was $71.9 million, a 23.4% decrease from $93.9 million in 2014. See Part II, Item 6: “Selected Financial Data,” page
43, for further discussion of adjusted EBITDA, our use of this measure, the limitations of this measure as an analytical tool, and the reconciliation of adjusted
EBITDA to net income, the most directly comparable GAAP financial measure.

     In August 2015, we announced a plan to reduce operating expenses in order to realign our cost structure with our current strategic plan. As part of this expense
reduction, we reduced U.S. headcount by approximately 10%. We incurred approximately $1.2 million in severance costs associated with the targeted employee
reductions, which were included in the results of our operations for 2015.

      We were formed in 2007 and began our operations as a marketplace for digital offers in November 2009 with the acquisitions of the businesses of
Deals2Buy.com, Coupon7.com, Couponshare.com and CheapStingyBargains.com. In November 2010, we acquired the business of RetailMeNot.com. In August 2011,
we acquired the business of VoucherCodes.co.uk, expanding our operations into the U.K. In April 2012, we acquired the businesses of Bons-de-Reduction.com and
Poulpeo.com, expanding our operations into France. In March 2013, we acquired the business of Actiepagina.nl, expanding our operations into the Netherlands. In
July 2013, we acquired the business of Ma-Reduc.com, expanding our existing operations in France. In October 2013, we acquired the business and associated offer
validation technology of YSL Ventures, Inc., which operated under the name Zendeals. Our net revenues for 2013 include the revenues of Actiepagina.nl, Ma-
Reduc.com and YSL Ventures, Inc. for the period from the respective acquisition dates through December 31, 2013.

                                                                                      46




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 319 of 526 PageID #: 1647
     Our acquisitions have required us to integrate new operations, offices and employees and to formulate and execute on marketing, product, sales, content and
technology strategies associated with the acquired businesses. We continue to manage multiple brands and certain of the technology platforms of the acquired
businesses, which has increased our cost of operations.

      We believe that featuring desirable digital offers is necessary to attract visitors to our marketplace, which includes our websites, mobile applications, email,
mobile alerts and social media distribution channels. In addition to increasing the number of visitors to our marketplace, we are focused on increasing the rate and
frequency at which these visitors make purchases from retailers whose digital offers are featured in our marketplace. To meet these challenges, we are focused on a
combination of marketing strategies, including pay-per-click advertising, search engine optimization, branding campaigns and email and mobile alerts, with a goal of
driving visits to our marketplace as well as increasing the exposure of the digital offer category. We are also investing in product enhancements to make it easier for
consumers visiting our marketplace to search and find the right digital offers and in expanding the types of digital offers available to consumers on our marketplace.
We believe these enhancements will increase consumers’ interactions with retailers in our marketplace, which will in turn increase the value we are able to provide to
our paid retailers.

      We intend to achieve future success by continuing to focus on improving the monetization of our mobile websites and mobile applications. Since the launch of
our mobile websites and mobile applications, traffic to these properties has increased significantly. However, mobile traffic generally monetizes at a lower rate than
desktop traffic. We believe the comparatively lower rate of monetization primarily results from the following: (1) mobile visits tend to be more exploratory in nature,
due to lower purchase intent than desktop visits, difficulties in navigating from our mobile websites and applications to retailer websites and friction in the purchase
process on retailers' mobile websites, (2) we do not receive sales commissions or attribution when consumers that visit our websites and mobile applications using a
mobile device subsequently make a purchase by directly accessing a retailer’s website on another device, such as a desktop or tablet or in-store (a circumstance
known as cross device switching) and (3) some retailers currently do not recognize affiliate tracking links on their mobile websites or applications, and the tracking
mechanisms related to such may not function to allow proper attribution of sales to us. We intend to introduce new methods of monetizing our consumer traffic,
particularly the traffic to our mobile websites and applications, through a variety of methods, including improved attribution to us of the sales that we help drive for
our retail and brand partners, the use of pricing structures other than our traditional commission-based model (particularly with respect to advertising) and the use of
multichannel digital offer solutions.

       We also intend to enhance the monetization of our websites and mobile applications by making product improvements that appeal to both consumers and
retailers. These enhancements include increased leveraging of data to better personalize digital offers for consumers and to be a more effective channel for paid
retailers to leverage our audience of users; further developing the location-based services features on our mobile applications to provide more geographically
relevant digital offers; expanding food and dining content, which we believe consumers use on a more frequent basis; and continuing to invest in product
functionality that encourages engagement of our community of users.

      We also believe that recruiting, training and retaining talented employees and strengthening our direct relationships with consumers and retailers will be critical
to our future success. We aim to further strengthen our value proposition for both consumers and retailers by scaling our expanded range of offer types. For example,
we now offer sponsored category listings, more advertising opportunities and digital circulars and showcases to retailers and discounted digital gift cards and digital
rebates to consumers.

      Finally, we also plan to improve the consistency and reliability of our marketplace by continuing to invest in the development and implementation of certain
universal software platforms to support our international websites. We believe this investment has allowed, and will allow in the future, us to more easily and rapidly
expand organically in new geographic markets and integrate the systems of any additional digital offering businesses which we may acquire and should result in
increased operational efficiency.

      We believe that these significant investments in our product, team, relationships and technology will enable our expansion into new markets and improve the
quality, consistency and monetization of our marketplace.

                                                                                   47




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 320 of 526 PageID #: 1648
Key Financial and Operating Metrics
      We measure our business using both financial and operating metrics. We use these metrics to assess the progress of our business, make decisions on where to
allocate capital, time and technology investments, and assess the longer-term performance of our business. The key financial and operating metrics we use are as
follows:


                                                                                                                  Year Ended December 31,
                                                                                          2015                             2014                          2013
                                                                                                      (in thousands, except net revenues per visit)
Financial Metrics
Online transaction net revenues:
     Desktop online transaction net revenues                                   $                  173,922     $                   219,593    $                   190,861
     Mobile online transaction net revenues                                                        24,406                          15,686                          6,010
Total online transaction net revenues                                                             198,328                         235,279                        196,871
Advertising and in-store net revenues                                                              50,787                          29,404                         12,965
Net revenues                                                                                      249,115                         264,683                        209,836
Adjusted EBITDA                                                                                    71,890                          93,900                         81,320
Operating Metrics
Visits:
     Desktop visits                                                                               420,485                         499,549                        459,805
     Mobile visits                                                                                297,871                         197,582                        100,627
Total visits                                                                                      718,356                         697,131                        560,432
Online transaction net revenues per visit:
     Desktop online transaction net revenues per visit                         $                     0.41     $                      0.44    $                      0.42
     Mobile online transaction net revenues per visit                          $                     0.08     $                      0.08    $                      0.06
Total online transaction net revenues per visit                                $                     0.28     $                      0.34    $                      0.35
Mobile unique visitors                                                                             23,194                          21,224                         11,913

      Financial Metrics
     Desktop Online Transaction Net Revenues. We define desktop online transaction net revenues as amounts paid to us by paid retailers, either directly or
through performance marketing networks, in the form of commissions for completed online transactions on desktop computers and tablet devices. In general, we earn
a commission from a paid retailer when a consumer clicks on a digital offer for that paid retailer on one of our websites or tablet applications and then makes an online
purchase from that paid retailer.

      Mobile Online Transaction Net Revenues. We define mobile online transaction net revenues as amounts paid to us by paid retailers, either directly or through
performance marketing networks, in the form of commissions for completed online transactions on smartphones and other mobile devices. In general, we earn a
commission from a paid retailer when a consumer clicks on a digital offer for that paid retailer on one of our websites or mobile applications and then makes an online
purchase from that paid retailer.

      Online Transaction Net Revenues. We define online transaction net revenues as the total of our desktop online transaction net revenues and our mobile online
transaction net revenues.

      Advertising and In-store Net Revenues. We define advertising net revenues collectively as amounts paid to us by paid retailers for displaying digital offers that
may be redeemed on one of our websites, as well as amounts paid to us by paid retailers for providing advertising of the retailer’s brand or products in our
marketplace. We define in-store net revenues collectively as commission amounts earned from paid retailers when a consumer presents a digital offer to the retailer
and the digital offer is scanned or a unique digital offer code is entered by the retailer at the point of sale, as well as other amounts paid to us by paid retailers for
displaying digital offers on our websites and mobile applications that may be redeemed in-store.

                                                                                   48




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 321 of 526 PageID #: 1649
     Net Revenues. We define net revenues as the total of our online transaction net revenues and our advertising and in-store net revenues. We believe net
revenues are an important indicator for our business because they are a reflection of the value we offer to consumers and retailers through our marketplace.

      Adjusted EBITDA. We define this metric as net income plus depreciation, amortization of intangible assets, stock-based compensation expense, third party
acquisition-related costs, other non-cash operating expenses (including asset impairment charges and compensation arrangements entered into in connection with
acquisitions), net interest expense, other non-operating income and expenses and income taxes, net of any foreign exchange income or expenses. We believe that the
use of adjusted EBITDA is helpful in evaluating our operating performance because it excludes certain non-cash expenses, including depreciation, amortization of
intangible assets and stock-based compensation expense. See page 42 in Part II, Item 6: “Selected Financial Data” for additional discussion of adjusted EBITDA and
the reconciliation of adjusted EBITDA to net income, the most directly comparable financial measure calculated and presented in accordance with GAAP.

      Operating Metrics
       Desktop Visits. We define a desktop visit as an interaction or group of interactions that takes place on one of our websites from desktop computers and tablet
devices within a given time frame as measured by Google Analytics, a product that provides digital marketing intelligence. A single visit can contain multiple page
views, events, social interactions, custom variables, and e-commerce transactions. A single visitor can open multiple visits. Visits can occur on the same day, or over
several days, weeks, or months. As soon as one visit ends, there is then an opportunity to start a new visit. A visit ends either through the passage of time or a
campaign change, with a campaign generally meaning arrival via search engine, referring site, or campaign-tagged information. A visit ends through passage of time
either after 30 minutes of inactivity or at midnight Pacific Time. A visit ends through a campaign change if a visitor arrives via one campaign or source, leaves the site,
and then returns via another campaign or source. Currently, visits do not include interactions on our tablet applications.
       Mobile Visits. We define a mobile visit as an interaction or group of interactions that takes place on one of our mobile websites from smartphones and other
mobile devices within a given time frame as measured by Google Analytics, a product that provides digital marketing intelligence. A single visit can contain multiple
page views, events, social interactions, custom variables, and e-commerce transactions. A single visitor can open multiple visits. Visits can occur on the same day, or
over several days, weeks, or months. As soon as one visit ends, there is then an opportunity to start a new visit. A visit ends either through the passage of time or a
campaign change, with a campaign generally meaning arrival via search engine, referring site, or campaign-tagged information. A visit ends through passage of time
either after 30 minutes of inactivity or at midnight Pacific Time. A visit ends through a campaign change if a visitor arrives via one campaign or source, leaves the site,
and then returns via another campaign or source. Currently, mobile visits do not include interactions on our mobile applications.

       Visits. We define visits as the total of our desktop visits and mobile visits. We view visits to our websites as a key indicator of our brand awareness among
consumers and whether we are providing consumers with useful products and features, thereby increasing their usage of our marketplace. We believe that a higher
level of usage may contribute to an increase in our net revenues and exclusive digital offers as retailers will have exposure to a larger potential customer base.

       Desktop Online Transaction Net Revenues per Visit. We define desktop online transaction net revenues per visit as desktop online transaction net revenues
for the period divided by desktop visits for the period.

      Mobile Online Transaction Net Revenues per Visit. We define mobile online transaction net revenues per visit as mobile online transaction net revenues for
the period divided by mobile visits for the period.

       Online Transaction Net Revenues per Visit. We define online transaction net revenues per visit as online transaction net revenues for the period divided by
visits for the period.

      Mobile Unique Visitors. This amount represents the average number of monthly mobile unique visitors for the last three months of the period. We define each
of the following as a mobile unique visitor: (i) the first time a specific mobile device accesses one of our mobile applications during a calendar month, and (ii) the first
time a specific mobile device accesses one of our mobile websites using a specific web browser during a calendar month. If a mobile device accesses more than one of
our mobile websites or mobile applications in a single calendar month, the first access to each such mobile website or mobile application is counted as a mobile
unique visitor, as they are tracked separately for each mobile domain. We measure mobile unique visitors with a combination of internal data sources and Google
Analytics data.

                                                                                    49




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 322 of 526 PageID #: 1650
      We view mobile unique visitors as a key indicator of the size of our mobile audience as well as our brand awareness among consumers and usage of our mobile
solutions which we expect to be important as users increasingly rely on their mobile devices.

Key Components of Our Results of Operations
      Net Revenues
       The substantial majority of our net revenues consist of commissions we receive from paid retailers, either directly or through performance marketing networks.
In general, we earn commissions from a paid retailer when a consumer makes a purchase online from that paid retailer after clicking on a digital offer for that paid
retailer on one of our websites or mobile applications. We also earn revenues from our in-store product, which include commissions earned from a retailer when a
consumer presents a digital offer to the retailer in-store and the digital offer is scanned or a unique digital offer code is entered by the retailer at the point of sale, and
amounts paid to us by retailers for displaying digital offers that may be redeemed in-store on our websites or mobile applications. We provide performance marketing
solutions under contracts with retailers, which generally provide for commission payments to be facilitated by performance marketing networks. Commission rates are
typically negotiated with individual retailers with which we have contracts. Our commission rates vary based on a variety of factors, including the retailer, the level of
exposure to consumers in our marketplace, the quality and volume of sales realized from consumers using digital offers in our marketplace and the category of
products purchased using digital offers. We recognize commission revenues when we receive confirmation that a consumer has completed a purchase transaction
with a paid retailer, as reported to us through a performance marketing network, or in some cases, by the retailer directly. When a digital offer applies only to specific
items, the discount to the consumer will be applied only to those specific items, but our commission is generally based on the aggregate purchase price of all items
purchased at that time by the consumer. Finally, we also earn advertising revenues from advertising in our marketplace. Rates for advertising are typically negotiated
with individual retailers with which we have contracts. Payments for advertising may be made directly by retailers or through performance marketing networks. We
expect that the majority of our net revenues in the future will continue to be derived from commissions. Commission revenues are reported net of a reserve for
estimated returns. We estimate returns based on our actual historical returns experience. These returns have not been significant.

      Costs and Expenses
      We classify our costs and expenses into six categories: cost of net revenues, product development, sales and marketing, general and administrative,
amortization of purchased intangible assets and other operating expenses. We allocate our personnel, facilities and general information technology, or IT, costs,
which include IT and facilities-related personnel costs, rent, depreciation and other general costs, to all of the above categories of operating expenses, other than
amortization of purchased intangibles and other operating expenses.
      We expect personnel costs will be higher in 2016, both in absolute dollars and as a percentage of net revenues, when compared to 2015 as a result of our plan to
increase personnel in 2016 as we continue to invest in our business. Personnel costs for employees include salaries and amounts earned under variable compensation
plans, payroll taxes, benefits, stock-based compensation expense, costs associated with recruiting new employees, travel costs and other employee-related costs.

         Cost of Net Revenues
       Our cost of net revenues consists of direct and indirect costs incurred to generate net revenues. These costs consist primarily of personnel costs of our
merchandising, site operations and website technical support employees; fees paid to third-party contractors engaged in the operation and maintenance of our
websites and mobile applications; depreciation; and website hosting and Internet service costs. We expect our cost of net revenues to increase in both absolute
dollars and as a percentage of net revenues in 2016 as we continue to build our infrastructure to support our business across multiple markets, endeavor to improve
offer diversity and quality and increase the number and amount of consumer purchases resulting from visits to our websites and from use of our mobile applications.

         Product Development
      Our product development expense consists primarily of personnel costs of our product management and software engineering teams, as well as fees paid to
third-party contractors and consultants engaged in the design, development, testing and improvement of the functionality and user experience of our websites and
mobile applications. We intend to continue to increase our software engineering resources over the next year by hiring additional personnel to develop new features
and products for our websites and mobile applications. We expect these additional investments to cause our product development expense to increase both in
absolute dollars and as a percentage of net revenues in 2016.

                                                                                      50




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 323 of 526 PageID #: 1651
         Sales and Marketing
       Our sales and marketing expense consists primarily of personnel costs of our sales, marketing, SEO and business analytics employees, as well as online and
other advertising expenditures, branding programs and other marketing expenses. Our advertising, branding programs and other marketing costs include paid search
advertising fees, online display advertising, including on social networking sites, television advertising, creative development fees, public relations, email campaigns,
trade show costs, sweepstakes and promotions and other general marketing costs. We intend to increase our sales and marketing efforts in 2016 to drive consumer
traffic to our websites, encourage downloads of our mobile applications, strengthen our relationships with retailers and increase overall awareness of our brand.
Therefore, we expect our sales and marketing expenses to increase both in absolute dollars and as a percentage of net revenues in 2016.

         General and Administrative
       Our general and administrative expense consists primarily of the personnel costs of our general corporate functions, including executive, finance, accounting,
legal and human resources. Other costs included in general and administrative include professional fees for legal, audit and other consulting services, travel and
entertainment, charitable contributions, provision for doubtful accounts receivable and other general corporate overhead expenses. We expect our general and
administrative expenses to decrease both in absolute dollars and as a percentage of net revenues in 2016.

         Amortization of Purchased Intangibles
      We have recorded identifiable intangible assets in conjunction with our various acquisitions, and are amortizing those assets over their estimated useful lives.
We perform impairment testing of goodwill annually on October 1 of each year and, in the case of intangibles with definite lives, whenever events or circumstances
indicate that impairment may have occurred. We expect our amortization expenses to decline in absolute dollars and as a percentage of net revenues in 2016.
However, changes in our amortization expenses will depend upon the level of our future acquisition activity.

         Other Operating Expenses
     Other operating expenses for 2015 consist primarily of amortization expense related to deferred compensation agreements with the selling stockholders of YSL
Ventures, Inc. and expense recognized as a result of the identified impairment of purchased intangible assets associated with Bons-de-Reduction.com.
       In 2013, we acquired YSL Ventures, Inc. and entered into $6.2 million in deferred compensation agreements with the selling stockholders of the business, $3.1
million of which was paid in October 2014 and the remaining $3.1 million of which was paid in equal quarterly installments over the following year, concluding in
October 2015. The deferred compensation was due and payable contingent upon the continued employment of the selling stockholders and as a result we amortized
the associated expense over the term of the compensation arrangement with the sellers.

      In October 2015, we decided to no longer support the Bons-de-Reduction.com brand. We have redirected traffic from Bons-de-Reduction.com to Poulpeo.com,
and do not expect Bons-de-Reduction.com to provide additional income. As a result, we determined that a complete impairment of the remaining unamortized
intangible assets associated with Bons-de-Reduction was warranted, resulting in an impairment charge of $2.3 million.

      Other operating expenses for 2014 and 2013 consist primarily of amortization expense related to deferred compensation agreements with the selling stockholders
of YSL Ventures, Inc. and Bons-de-Reduction.com and Poulpeo.com. In 2012, we acquired Bons-de-Reduction.com and Poulpeo.com and issued $3.5 million in seller
notes to the selling stockholders of the business. These seller notes were due and payable contingent upon the continued employment of the selling stockholders
and as a result have been recorded as deferred compensation, which we amortized over the term of the compensation arrangement with the sellers, which was
completed in May 2014.
      We expect other operating expenses to decrease in absolute dollars and as a percentage of net revenues in 2016 as a result of the completion during 2015 of our
deferred compensation agreement with the selling stockholders of YSL Ventures, Inc.

      Other Income (Expense)
      Amounts included in other income (expense) include interest income earned on our available cash and cash equivalents, interest expense incurred in
connection with our long term debt and the amortization of deferred financing costs. We also include in other income (expense), net foreign currency exchange gains
and losses, as well as gains and losses related to our

                                                                                   51




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 324 of 526 PageID #: 1652
foreign exchange derivative instruments. Changes in these amounts will depend to some extent upon the level of our future borrowing activity and movements in
foreign currency.

      Income Tax Expense
       Our effective tax rate is affected by recurring items, such as tax rates in foreign jurisdictions and the relative amount of income we earn in those jurisdictions, tax
credits, state taxes and non-deductible expenses, such as deferred compensation, acquisition costs and stock-based compensation. Our mix of foreign versus U.S.
income, our ability to generate tax credits and our incurrence of any non-deductible expenses will likely cause our effective tax rate to fluctuate in the future. Our
effective tax rate is also affected by discrete items that may occur in any given year, but are not consistent from year to year. Additionally, our effective tax rate can
be more or less volatile based on the amount of pre-tax income or loss. For example, the impact of discrete items and non-deductible expenses on our effective tax rate
is greater when our pre-tax income is lower.

     During the first quarter of 2014, we implemented a global corporate restructuring plan involving our non-U.S. entities to streamline our non-U.S. operations. The
impact of this restructuring has resulted in, and may continue to result in, volatility in our provision for income taxes and our effective tax rate.

      Critical Accounting Policies and Estimates
      The preparation of our consolidated financial statements in conformity with GAAP requires estimates, judgments and assumptions that affect the reported
amounts and classifications of assets and liabilities, net revenues and expenses and the related disclosures of contingent liabilities in our consolidated financial
statements and accompanying notes. The SEC has defined a company’s critical accounting policies as the ones that are most important to the portrayal of the
company’s financial condition and results of operations, and which require the company to make its most difficult and subjective judgments, often as a result of the
need to make estimates of matters that are inherently uncertain. Based on this definition, we have identified the following critical accounting policies and estimates
addressed below.

      We also have other key accounting policies, which involve the use of estimates, judgments, and assumptions that are significant to understanding our results.
See Note 2 “Summary of Significant Accounting Policies” of Part II, Item 8: “Financial Statements.” Of those policies, we believe that the accounting policies
discussed below involve the greatest degree of complexity and exercise of judgment by our management. We evaluate our estimates, judgments and assumptions on
an ongoing basis, and while we believe that our estimates, judgments and assumptions are reasonable, they are based upon information available at the time. Actual
results may differ significantly from these estimates under different assumptions, judgments or conditions.

      Business Combinations and the Recoverability of Goodwill and Long-Lived Intangible Assets
      A significant component of our growth strategy has been to acquire and integrate businesses that complement our existing operations. Though we did not
acquire any businesses during 2015, we expect to do so in the future. We account for business combinations using the purchase method of accounting and allocate
the purchase price of each acquired business to the tangible and intangible assets acquired and liabilities assumed based upon their estimated fair value at the
purchase date. The difference between the purchase price and the fair value of the net assets acquired is recorded as goodwill.

       In determining the fair value of assets acquired and liabilities assumed in a business combination, we use recognized valuation methods, including the income
approach, market approach and cost approach, and apply present value modeling. Our significant estimates in the income, market or cost approach include
identifying business factors such as size, growth, profitability, risk and return on investment and assessing comparable net revenues and operating income multiples
in estimating the fair value. We also make certain assumptions specific to present value modeling valuation techniques which include risk-adjusted discount rates,
future commission rates, rates of increase in operating expenses, weighted-average cost of capital, long-term growth rate assumptions and the future effective income
tax rates.

       Most of the businesses we have acquired did not have a significant amount of tangible assets. As a result, our acquisitions have resulted in the majority of the
purchase price being allocated to identifiable intangible assets and goodwill. The long-lived intangible assets we have identified in each acquisition include customer
relationships and marketing-related, contract-related and technology-based intangible assets. All of our long-lived intangible assets have a definite life that ranges
from one year to 15 years, which we have determined reflects our best estimate of the pattern in which the economic benefit of the related intangible asset will be
utilized.

                                                                                     52




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 325 of 526 PageID #: 1653
       The valuations of our acquired businesses have been performed by valuation specialists under our management’s supervision. We believe that the estimated
fair value assigned to the assets acquired and liabilities assumed are based on reasonable assumptions and estimates that marketplace participants would use.
However, such assumptions are inherently uncertain and actual results could differ from those estimates. Future changes in our assumptions or the interrelationship
of those assumptions may negatively impact future valuations. In future measurements of fair value, adverse changes in discounted cash flow assumptions could
result in an impairment of goodwill or intangible assets that would require a non-cash charge to the consolidated statements of operations and may have a material
effect on our financial condition and operating results.

      We perform our annual impairment testing of goodwill as of October 1 of each year, and whenever events or circumstances indicate that impairment may have
occurred. Events or circumstances that could trigger an impairment review include, but are not limited to, a significant adverse change in legal factors or in the
business climate, an adverse action or assessment by a regulator, significant changes in competition, a loss of key personnel, significant changes in our use of the
acquired assets or the strategy for our overall business, significant negative industry or economic trends, or significant underperformance relative to expected
historical or projected future results of operations.

      We evaluate the recoverability of goodwill using a two-step impairment process tested at the reporting segment level. In the first step, the fair value for our
reporting unit is compared to our book value including goodwill. For purposes of performing the required impairment test, we derive enterprise fair value utilizing the
market capitalization approach, whereby the market value of our outstanding shares of common stock are utilized to calculate the fair value of our sole reporting unit.
In the case that the fair value is less than the book value, a second step is performed that compares the implied fair value of goodwill to the book value of the
goodwill. The fair value for the implied goodwill is determined based on the difference between the fair value of the sole reporting segment and the net fair value of
the identifiable assets and liabilities excluding goodwill. If the implied fair value of the goodwill is less than the book value, the difference is recognized as an
impairment charge in the consolidated statements of operations.

      Long-lived assets, including intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of
the asset may not be recoverable. When such events occur, we compare the carrying amounts of the assets to their undiscounted expected future cash flows. If this
comparison indicates that there is impairment, the amount of the impairment is calculated as the difference between the carrying value and fair value.

      Revenue Recognition
       We recognize revenue when persuasive evidence of an arrangement exists, services have been rendered, the fee to our customers is fixed or determinable and
collectability of the resulting receivable is reasonably assured. For commission revenues, which represent the substantial majority of our net revenues, revenue
recognition generally occurs when a consumer, having visited one of our websites and clicked on a digital offer for a paid retailer, makes a purchase with such paid
retailer, and completion of the order is reported to us by such paid retailer, either directly or through a performance marketing network. Certain paid retailers do not
provide reporting until a cash payment is made. In those cases, which have historically not been significant, we record commission revenues on a cash basis. For
advertising revenues, revenue recognition occurs over the period that we display a retailer’s advertisements on our websites and mobile applications.
      Multiple Element Arrangements. When we enter into revenue arrangements with customers that are comprised of multiple deliverables, we allocate
consideration to all deliverables based on the relative selling price method in accordance with the selling price hierarchy. The objective of the hierarchy is to
determine the price at which we would transact a sale if the service were sold on a stand-alone basis and requires the use of: (1) vendor-specific objective evidence,
or VSOE, if available; (2) third-party evidence, or TPE, if VSOE is not available; and (3) best estimate of selling price, or BESP, if neither VSOE nor TPE is available.
      VSOE. We determine VSOE based on our historical pricing and discounting practices for the specific service when sold separately. In determining VSOE, we
require that a substantial majority of the stand-alone selling prices for these services fall within a reasonably narrow pricing range. We have not historically sold our
services within a reasonably narrow pricing range. As a result, we have not been able to establish VSOE.
       TPE. When VSOE cannot be established for deliverables in multiple element arrangements, we apply judgment with respect to whether we can establish a
selling price based on TPE. TPE is determined based on competitor prices for similar deliverables when sold separately. Generally, our go-to-market strategy differs
from that of our peers and our offerings contain a significant level of differentiation such that the comparable pricing of services cannot be obtained. Furthermore, we
are unable to reliably determine what similar competitor services’ selling prices are on a stand-alone basis. As a result, we have not been able to establish selling price
based on TPE.

                                                                                    53




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 326 of 526 PageID #: 1654
       BESP. When we are unable to establish selling price using VSOE or TPE, we use BESP in our allocation of arrangement consideration. The objective of BESP is
to determine the price at which we would transact a sale if the service were sold on a stand-alone basis. BESP is generally used to allocate the selling price to
deliverables in our multiple element arrangements. We determine BESP for deliverables by considering multiple factors including, but not limited to, prices we charge
for similar offerings, market conditions, competitive landscape and pricing practices. We limit the amount of allocable arrangement consideration to amounts that are
fixed or determinable and that are not contingent on future performance or future deliverables.
      If the facts and circumstances underlying the factors we considered change or should future facts and circumstances lead us to consider additional factors,
both our determination of our relative selling price under the hierarchy and our BESPs could change in future periods.
      We estimate and record a reserve based upon actual, historical return rates as reported to us by paid retailers to provide for end-user cancelations or product
returns, which may not be reported by the paid retailer or performance marketing network until a subsequent date. As such, we report commission revenues net of the
estimated returns reserve. Net revenues are reported net of sales taxes, where applicable.

      Income Taxes
      We are subject to income taxes in both the U.S. and foreign jurisdictions. Significant judgment is required in evaluating our tax positions and determining our
provision for income taxes. During the ordinary course of business, there are many transactions and calculations for which the ultimate tax determination is uncertain.
For example, our effective tax rate could be affected by differences between our anticipated and the actual mix of earnings generated across different tax jurisdictions
which have higher or lower statutory tax rates, by changes in the valuation of our deferred tax assets and liabilities, by changes in foreign currency exchange rates or
by changes in the relevant tax, accounting and other laws, regulations, principles and interpretations.

      We account for income taxes using the asset and liability method, under which deferred income tax assets and liabilities are recognized based upon anticipated
future tax consequences attributable to differences between financial statement carrying values of assets and liabilities and their respective tax bases. Deferred tax
assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be
reversed or settled. We regularly review deferred tax assets to assess their potential realization and establish a valuation allowance for portions of such assets to
reduce the carrying value if we do not consider it to be more likely than not that the deferred tax assets will be realized. Any change in the valuation allowance would
be charged to income in the period such determination was made. We recognize a tax benefit from an uncertain tax position in the financial statements only when it is
more likely than not that the position will be sustained.

      The calculation of our tax liabilities involves dealing with uncertainties in the application of complex tax laws and regulations in a multitude of jurisdictions
across our global operations. ASC 740 states that a tax benefit from an uncertain tax position may be recognized when it is more likely than not that the position will
be sustained upon examination, including resolutions of any related appeals or litigation processes, on the basis of the technical merits.
      We record unrecognized tax benefits as liabilities in accordance with ASC 740 and adjust these liabilities when our judgment changes as a result of the
evaluation of new information not previously available. Because of the complexity of some of these uncertainties, the ultimate resolution may result in a payment that
is materially different from our current estimate of the unrecognized tax benefit liabilities. These differences will be reflected as increases or decreases to income tax
expense in the period in which new information is available.

      We are subject to audit in various jurisdictions, and such jurisdictions may assess additional income taxes against us. Although we believe our tax estimates
are reasonable, the final determination of any tax audits and any related litigation could be materially different from historical income tax provisions and accruals. The
results of an audit or litigation could have a material effect on our operating results or cash flows in the period or periods for which that determination is made.

      We consider the earnings of certain non-U.S. subsidiaries to be indefinitely invested outside the United States on the basis of estimates that future domestic
cash generation will be sufficient to meet future domestic cash needs and our specific plans for reinvestment of those subsidiary earnings. We have not recorded a
deferred tax liability related to the U.S. federal and state income taxes and foreign withholding taxes of our undistributed earnings of foreign subsidiaries indefinitely
invested outside the U.S. Should we decide to repatriate our foreign earnings, we would need to adjust our income tax provision in the period we determined that
those earnings would no longer be indefinitely invested outside the U.S.

                                                                                    54




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 327 of 526 PageID #: 1655
       Stock-Based Compensation
       We measure stock-based compensation expense at fair value and generally recognize the corresponding compensation expense, net of estimated forfeitures, on
a straight-line basis over the service period during which awards are expected to vest. Forfeiture rates are estimated periodically based on historical experience and
adjusted in subsequent periods for differences in actual forfeitures from those estimates.

      We use the Black-Scholes-Merton option-pricing model to determine the fair value of stock options. The determination of the grant date fair value of options
using an option-pricing model is affected by our estimates of a number of complex and subjective variables. These variables include:
   •    Fair Value of Our Common Stock. Because our stock was not publicly traded prior to our offering in July 2013, the fair value of our common stock underlying
        our stock options was previously determined by our board of directors, which intended all options to be exercisable at a price per share not less than the per
        share value of our common stock underlying those options on the date of grant. Following the completion of our initial public offering our common stock is
        being valued by reference to its publicly traded price.
   •    Expected Term. The expected term represents the period of time the stock options are expected to be outstanding and is based on the “simplified method”
        allowed under applicable SEC guidance. We used the “simplified method” due to the lack of sufficient historical exercise data to provide a reasonable basis
        upon which to otherwise estimate the expected life of the stock options.
   •    Expected Volatility. Since we do not have a significant trading history for our Series 1 common stock, the expected stock price volatility was estimated by
        taking the average historical price volatility for publicly-traded stock of comparable industry peers similar in size, stage of life cycle and financial leverage,
        based on daily price observations over a period equivalent to the expected term of the stock option grants. We did not rely on implied volatilities of traded
        options in our industry peers’ common stock because the volume of activity was relatively low. We intend to continue to consistently apply this process
        using the same or similar public companies until a sufficient amount of historical information regarding the volatility of our Series 1 common stock share price
        becomes available, or unless circumstances change such that the identified companies are no longer similar to us, in which case more suitable companies
        whose share prices are publicly available would be utilized in the calculation.
   •    Dividend Yield. We do not presently plan to pay cash dividends on our Series 1 common stock in the foreseeable future. Consequently, we used an expected
        dividend yield of zero.
   •    Risk-free Interest Rate. The risk-free interest rate is based on the yields of U.S. Treasury securities with maturities similar to the expected term of the options
        for each option group.

       The fair value of restricted stock units, or RSUs, equals their intrinsic value on the date of grant.

                                                                                      55




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 328 of 526 PageID #: 1656
      Results of Operations
      The following table presents our historical operating results for the periods indicated. The period-to-period comparisons of financial results are not necessarily
indicative of future results.


                                                                                                                           Year Ended December 31,
                                                                                                        2015                        2014                   2013
                                                                                                                                (in thousands)
Consolidated Statements of Operations Data:
Net revenues                                                                                   $               249,115      $              264,683   $            209,836
Costs and expenses:
     Cost of net revenues                                                                                       19,904                      18,617                 13,049
     Product development                                                                                        51,580                      47,882                 30,566
     Sales and marketing                                                                                        99,380                      90,062                 70,303
     General and administrative                                                                                 39,813                      42,343                 28,583
     Amortization of purchased intangible assets                                                                10,664                      12,243                 12,081
     Other operating expenses                                                                                    4,616                       4,065                  2,525
          Total costs and expenses                                                                             225,957                     215,212                157,107
Income from operations                                                                                          23,158                      49,471                 52,729
Other income (expense):
     Interest expense, net                                                                                      (1,988)                     (1,981)                (2,980)
     Other income (expense), net                                                                                  (315)                     (1,102)                   672
Income before income taxes                                                                                      20,855                      46,388                 50,421
     Provision for income taxes                                                                                 (9,007)                    (19,423)               (18,891)
Net income                                                                                     $                11,848      $               26,965 $               31,530

                                                                                                                          Year Ended December 31,
                                                                                                      2015                         2014                   2013
Consolidated Statements of Operations Data as Percentage of Net Revenues:
Net revenues                                                                                                 100.0 %                       100.0 %                100.0 %
Costs and expenses:
     Cost of net revenues                                                                                       8.0                          7.0                    6.2
     Product development                                                                                       20.7                         18.1                   14.6
     Sales and marketing                                                                                       39.9                         34.0                   33.5
     General and administrative                                                                                16.0                         16.0                   13.6
     Amortization of purchased intangible assets                                                                4.3                          4.6                    5.8
     Other operating expenses                                                                                   1.9                          1.6                    1.2
          Total costs and expenses                                                                             90.7                         81.3                   74.9
Income from operations                                                                                          9.3                         18.7                   25.1
Other income (expense):
     Interest expense, net                                                                                     (0.8)                        (0.7)                  (1.4)
     Other income (expense), net                                                                               (0.1)                        (0.5)                   0.3
Income before income taxes                                                                                      8.4                         17.5                   24.0
     Provision for income taxes                                                                                (3.6)                        (7.3)                  (9.0)
Net income                                                                                                      4.8 %                       10.2 %                 15.0 %




                                                                                   56




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 329 of 526 PageID #: 1657
        Net Revenues

                                                                                                                       Year Ended December 31,
                                                                                                       2015                     2014                      2013
                                                                                                                        (dollars in thousands)
Net Revenues by Source:
    Desktop online transactions                                                              $             173,922     $             219,593     $             190,861
    Mobile online transactions                                                                              24,406                    15,686                     6,010
    Online transactions                                                                                    198,328                   235,279                   196,871
    Advertising and in-store                                                                                50,787                    29,404                    12,965
Total net revenues                                                                           $             249,115     $             264,683     $             209,836
Percentage of Net Revenues by Source:
    Desktop online transactions                                                                                69.8%                    83.0%                     91.0%
    Mobile online transactions                                                                                  9.8                      5.9                       2.8
    Online transactions                                                                                        79.6                     88.9                      93.8
    Advertising and in-store                                                                                   20.4                     11.1                       6.2
Total percentage of net revenues                                                                              100.0%                   100.0%                    100.0%
Net Revenues by Geography:
    U.S.                                                                                     $             195,788     $             206,865     $             166,532
    International                                                                                           53,327                    57,818                    43,304
Total net revenues                                                                           $             249,115     $             264,683     $             209,836
Percentage of Net Revenues by Geography:
    U.S.                                                                                                       78.6%                    78.2%                     79.4%
    International                                                                                              21.4                     21.8                      20.6
Total percentage of net revenues                                                                              100.0%                   100.0%                    100.0%

        2015 compared to 2014. Net revenues decreased by $15.6 million, or 5.9%, for the year ended December 31, 2015 compared to the year ended December 31,
2014.

       The overall decrease in net revenues was driven by a $45.7 million, or 20.8%, decrease in desktop online transaction net revenues, partially offset by a $8.7
million, or 55.6%, increase in mobile online transaction net revenues and a $21.4 million, or 72.7%, increase in our advertising and in-store net revenues. The decrease
in our desktop online transaction net revenues was primarily caused by a 15.8% decrease in the total volume of visits to our desktop websites and was further driven
by deterioration in the average commission rate paid to us. The growth in our mobile online transaction net revenues was primarily driven by a 50.8% increase in
visits to our mobile websites, as well as improved monetization driven by an increase in the percentage of visits, including the incremental visits in the period, that
resulted in a paid transaction. The growth in our advertising and in-store net revenues was primarily due to the expansion and efforts of our direct sales force as well
as improvements to the usability and functionality enhancements of our in-store product.

        2014 compared to 2013. Net revenues increased by $54.8 million, or 26.1%, for the year ended December 31, 2014 compared to the year ended December 31,
2013.

       The overall increase in net revenues was driven by a $28.7 million, or 15.1%, increase in desktop online transaction net revenues, as well as an $9.7 million, or
161.0%, increase in mobile online transaction net revenues and a $16.4 million, or 126.8%, increase in our advertising and in-store net revenues. The increase in our
desktop online transaction net revenues was primarily caused by an 8.6% increase in the total volume of visits to our desktop websites, as well as improved
monetization driven by an increase in the percentage of visits that resulted in a paid transaction. The growth in our mobile online transaction net revenues was
primarily driven by a 96.4% increase in visits to our mobile websites, as well as improved monetization driven by an increase in the percentage of visits, including the
incremental visits in the period, that resulted in a paid transaction. The growth in our advertising and in-store net revenues was primarily due to the expansion and
efforts of our direct sales force as well as improvements to the usability and functionality enhancements of our in-store product.



                                                                                   57




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 330 of 526 PageID #: 1658
      Cost of Net Revenues

                                                                                                                    Year Ended December 31,
                                                                                                   2015                        2014                       2013
                                                                                                                      (dollars in thousands)
Cost of net revenues                                                                     $                19,904 $                    18,617 $                   13,049
Percentage of net revenues                                                                                   8.0%                        7.0%                       6.2%

      2015 compared to 2014. For the year ended December 31, 2015, cost of net revenues increased by $1.3 million, or 6.9%, compared to the year ended
December 31, 2014. This increase was largely attributable to a $0.4 million increase in personnel costs and a $0.4 million increase in website operating costs. We
increased website operating costs to expand capacity and improve the performance and scalability of our websites and mobile applications.

       2014 compared to 2013. For the year ended December 31, 2014, cost of net revenues increased by $5.6 million, or 42.7%, compared to the year ended
December 31, 2013. This increase was largely attributable to a $3.5 million increase in personnel costs. The increase in personnel costs led to an increase in allocated
facility and information technology costs of $0.8 million. We increased website operating costs by $0.9 million to expand capacity and improve the performance and
scalability of our websites and mobile applications.


      Product Development

                                                                                                                    Year Ended December 31,
                                                                                                   2015                        2014                       2013
                                                                                                                      (dollars in thousands)
Product development                                                                      $                51,580 $                    47,882 $                   30,566
Percentage of net revenues                                                                                  20.7%                       18.1%                      14.6%

      2015 compared to 2014. For the year ended December 31, 2015, product development expense increased by $3.7 million, or 7.7%, compared to the year ended
December 31, 2014. This increase was primarily attributable to a $3.9 million increase in personnel costs. We increased personnel in order to enhance the functionality
of, and develop new features and products for, our websites and mobile applications, and to strengthen our reporting and analytics capabilities. Additionally, fees for
third-party data storage and hosting services increased by $2.2 million. These increases were partially offset by an increase of $2.6 million in the amount of internally
developed software and website development costs capitalized, net of depreciation expense recognized during the period, in 2015 as compared to 2014. The
capitalized costs relate primarily to infrastructure development to enhance our advertising and in-store products, personalization capabilities and content quality and
delivery capabilities.

       2014 compared to 2013. For the year ended December 31, 2014, product development expense increased by $17.3 million, or 56.7%, compared to the year ended
December 31, 2013. This increase was primarily attributable to a $14.7 million increase in personnel costs. The increase in personnel costs also led to an increase in
allocated facilities and IT support costs of $1.6 million. We increased personnel in order to enhance the functionality of, and develop new features and products for,
our websites and mobile applications, and to strengthen our reporting and analytics capabilities. Additionally, fees for usability studies and technology licenses used
in the design and development of our websites increased by $3.4 million. These increases were partially offset by the capitalization of $2.6 million of internally
developed software and website development costs related primarily to infrastructure development to enhance our in-store and advertising products, personalization
capabilities and content quality and delivery capabilities.




                                                                                   58




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 331 of 526 PageID #: 1659
      Sales and Marketing

                                                                                                                     Year Ended December 31,
                                                                                                   2015                        2014                        2013
                                                                                                                       (dollars in thousands)
Sales and marketing                                                                      $                99,380 $                    90,062 $                     70,303
Percentage of net revenues                                                                                  39.9%                       34.0%                        33.5%

      2015 compared to 2014. For the year ended December 31, 2015, sales and marketing expense increased by $9.3 million, or 10.3%, compared to the year ended
December 31, 2014. This increase was primarily attributable to a $6.2 million increase in personnel costs. We increased personnel in order to continue the expansion of
our sales teams to support our business and to further strengthen relationships with leading retailers. Online, brand and other marketing expenses increased by
$3.9 million. This increase was primarily attributable to online advertising for brand building, contextual advertising placements and user acquisition efforts. These
increases were offset by a $1.1 million decrease in paid search expenses.

       2014 compared to 2013. For the year ended December 31, 2014, sales and marketing expense increased by $19.8 million, or 28.1%, compared to the year ended
December 31, 2013. This increase was primarily attributable to an increase in advertising and personnel costs as we continue to build our brand, acquire new
customers, increase consumer traffic to our websites and increase consumer downloads of our mobile applications in order to grow our business. Online, brand and
other marketing expenses increased by $5.2 million. This increase was primarily attributable to public relations and offline and online advertising for brand building,
contextual advertising placements and user acquisition efforts. We also incurred an increase of $3.4 million in paid search expenses. In addition, personnel costs
increased by $11.1 million. We increased personnel in order to continue the expansion of our sales teams to support our growing business and to further strengthen
relationships with leading retailers. We also added personnel to support the marketing initiatives described above and to expand our email marketing, social media
and other consumer acquisition initiatives.

      General and Administrative

                                                                                                                       Year Ended December 31,
                                                                                                        2015                      2014                      2013
                                                                                                                         (dollars in thousands)
General and administrative                                                                    $                39,813 $                  42,343 $                  28,583
Percentage of net revenues                                                                                       16.0%                     16.0%                     13.6%

     2015 compared to 2014. For the year ended December 31, 2015, general and administrative expense decreased by $2.5 million, or 6.0%, compared to the year
ended December 31, 2014. This decrease was primarily attributable to a $2.5 million decrease in our provision for doubtful accounts receivable.

      2014 compared to 2013. For the year ended December 31, 2014, general and administrative expense increased by $13.8 million, or 48.1%, compared to the year
ended December 31, 2013. This increase was primarily attributable to an $8.2 million increase in personnel costs. We added personnel to further build-out our human
resources function, to increase our business development efforts and to add resources in the finance and legal functions to operate as a public company. We also
incurred an increase in our provision for doubtful accounts receivable of $3.2 million, of which $1.1 million is related to aged accounts identified in the transition to
our new transaction reporting system.




                                                                                    59




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 332 of 526 PageID #: 1660
      Amortization of Purchased Intangible Assets

                                                                                                                       Year Ended December 31,
                                                                                                     2015                       2014                    2013
                                                                                                                        (dollars in thousands)
Amortization of purchased intangible assets                                                 $               10,664 $                   12,243 $                12,081
Percentage of net revenues                                                                                     4.3%                       4.6%                    5.8%

      2015 compared to 2014. For the year ended December 31, 2015, amortization of purchased intangible assets decreased by $1.6 million, or 12.9%, compared to
the year ended December 31, 2014. The decrease in amortization expense was due to the expiration of the useful life of certain of the purchased intangible assets as
part of our acquisition of the businesses of Actiepagina.nl in March 2013, Ma-Reduc.com in July 2013 and YSL Ventures, Inc. in October 2013.

      2014 compared to 2013. For the year ended December 31, 2014, amortization of purchased intangible assets increased by $0.2 million, or 1.3%, compared to the
year ended December 31, 2013. The increase in amortization expense was primarily the result of the recognition of amortization expense associated with the addition of
purchased intangible assets as part of our acquisitions of the businesses of Actiepagina.nl in March 2013, Ma-Reduc.com in July 2013 and YSL Ventures, Inc. in
October 2013. The increases were partially offset by the expiration of the useful life of certain of the purchased intangible assets as part of our acquisition of the
businesses of Bons-de-Reduction.com and Poulpeo.com in May 2012.

      Other Operating Expenses

                                                                                                                       Year Ended December 31,
                                                                                                       2015                      2014                   2013
                                                                                                                            (in thousands)
Impairment of purchased intangible assets                                                       $             2,340     $                   —    $                 —
Deferred compensation                                                                                         2,297                      3,978                  2,527
Assets disposal (gain) or loss                                                                                  (21)                        87                     (2)
Total other operating expenses                                                                  $             4,616     $                4,065   $              2,525

      2015 compared to 2014. During the years ended December 31, 2015 and 2014, we recognized $2.3 million and $4.0 million, respectively, in deferred
compensation charges for our October 2013 acquisition of the business of YSL Ventures, Inc. and our May 2012 acquisition of the businesses of Bons-de-
Reduction.com and Poulpeo.com. Our obligations to pay the outstanding amounts under these deferred compensation arrangements were contingent upon the
continued employment of the selling stockholders and, as a result, have been recorded as deferred compensation, which we amortized over the term of the
compensation arrangements with the sellers. The decrease in deferred compensation expense is due primarily to the May 2014 completion of our deferred
compensation agreement with the selling stockholders of Bons-de-Reduction.com and Poulpeo.com and the October 2015 completion of our deferred compensation
agreement with the selling stockholders of YSL Ventures, Inc.

     In October 2015, we decided to no longer support the Bons-de-Reduction.com brand, and we have redirected traffic from Bons-de-Reduction.com to
Poulpeo.com. As a result of this impairment indicator, we determined that a complete impairment of the remaining unamortized intangible assets related to Bons-de-
Reduction.com was warranted, resulting in an impairment charge of $2.3 million. We did not record any intangible asset impairment charges during the years ended
December 31, 2014 and 2013.

      2014 compared to 2013. During the years ended December 31, 2014 and 2013, we recognized $4.0 million and $2.5 million, respectively, in deferred
compensation charges for our October 2013 acquisition of the business of YSL Ventures, Inc. and our May 2012 acquisition of the businesses of Bons-de-
Reduction.com and Poulpeo.com. Our obligations to pay the outstanding amounts under these deferred compensation arrangements are contingent upon the
continued employment of the selling stockholders and, as a result, have been recorded as deferred compensation, which we amortize over the term of the
compensation arrangements with the sellers.



                                                                                  60




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 333 of 526 PageID #: 1661
      Other Income (Expense)

                                                                                                                            Year Ended December 31,
                                                                                                          2015                        2014                   2013
                                                                                                                                 (in thousands)
Interest expense, net                                                                             $              (1,988)     $               (1,981) $              (2,980)
Other income (expense), net                                                                                        (315)                     (1,102)                   672

      2015 compared to 2014. Interest expense, net, remained relatively constant for the year ended December 31, 2015, as compared to the year ended December 31,
2014. The effect on interest expense, net, of an increase in average outstanding principal on our senior debt facility was offset by lower average interest rates on our
outstanding debt, due to the repayment during 2014 of seller notes we issued in connection with our acquisitions of businesses.

         The decrease in other expense, net is due to a decrease in our net foreign currency exchange loss from $0.9 million in 2014 to $0.4 million in 2015. Our net
foreign currency exchange losses in 2015 and 2014 include the offsetting impact of a gain of $0.8 million and $0.2 million, respectively, related to our foreign exchange
derivative instruments.

       2014 compared to 2013. The decrease in interest expense, net, for the year ended December 31, 2014 is primarily the result of the repayment of seller notes we
issued in connection with our acquisitions of businesses. The change in other income (expense), net is due to incurring a net foreign currency exchange loss of $0.9
million in 2014 as compared to a net foreign currency exchange gain of $0.7 million in 2013. Our net foreign currency exchange loss in 2014 includes the offsetting
impact of a gain of $0.2 million related to our foreign exchange derivative instruments. We did not enter into any foreign exchange derivative instruments prior to the
year ended December 31, 2014.

      Income Taxes

                                                                                                                           Year Ended December 31,
                                                                                                       2015                         2014                     2013
                                                                                                                            (dollars in thousands)
Provision for income taxes                                                                    $               (9,007)   $               (19,423)   $             (18,891)
Percentage of net revenues                                                                                       (3.6)%                     (7.3)%                   (9.0)%
Effective tax rate                                                                                              43.2 %                     41.9 %                   37.5 %

      2015 compared to 2014. Our income tax expense for the year ended December 31, 2015 was $9.0 million, or a decrease of 53.6%, compared to income tax
expense of $19.4 million for the year ended December 31, 2014. Our effective tax rate was 43.2% and 41.9% during the year ended December 31, 2015 and 2014,
respectively. As of December 31, 2015, our effective tax rate differed from the statutory rate primarily due to non-deductible stock-based compensation charges, non-
deductible deferred compensation expenses and state income taxes and tax charges associated with the implementation of our global corporate restructuring plan,
which were partially offset by the effect of different statutory tax rates in foreign jurisdictions, tax credits and the benefit of disqualifying dispositions of incentive
stock options. As of December 31, 2014, our effective tax rate differed from the statutory rate primarily due to tax charges associated with the implementation of our
global corporate restructuring plan in the first fiscal quarter of 2014, non-deductible stock-based compensation charges, non-deductible deferred compensation
expenses and state income taxes, which were partially offset by the effect of different statutory tax rates in foreign jurisdictions, tax credits and the benefit of
disqualifying dispositions of incentive stock options.

       2014 compared to 2013. Our income tax expense for the year ended December 31, 2014 was $19.4 million, or an increase of 2.8%, compared to income tax
expense of $18.9 million for the year ended December 31, 2013. Our effective tax rate was 41.9% and 37.5% during the year ended December 31, 2014 and 2013,
respectively. As of December 31, 2014, our effective tax rate differed from the statutory rate primarily due to tax charges associated with the implementation of our
global corporate restructuring plan in the first fiscal quarter of 2014, non-deductible stock-based compensation charges, non-deductible deferred compensation
expenses and state income taxes, which were partially offset by the effect of different statutory tax rates in foreign jurisdictions, tax credits and the benefit of
disqualifying dispositions of incentive stock options. As of December 31, 2013, our effective tax rate differed from the statutory rate primarily due to non-deductible,
stock-based compensation charges, non-deductible deferred compensation expense and state taxes, which were partially offset by the effect of different statutory tax
rates in foreign jurisdictions and tax credits.

                                                                                    61




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 334 of 526 PageID #: 1662
Seasonality and Quarterly Results
       Our overall operating results fluctuate from quarter to quarter as a result of a variety of factors, including seasonal factors and economic cycles that influence
consumer purchasing of retail products. Historically, we have experienced the highest levels of visitors to our websites and mobile applications and net revenues in
the fourth quarter of the year, which coincides with the winter holiday season in the U.S. and Europe. During the fourth quarter of 2015, we generated net revenues of
$83.1 million which represented 33.4% of our net revenues for 2015. This seasonality may not be fully evident in our historical business performance because of our
significant growth in prior years and the timing of our acquisitions. For instance, we have entered new markets through international acquisitions and increased the
number of paid retailer and performance marketing network relationships. These changes have contributed to the substantial growth in our net revenues and
corresponding increases in our operating costs and expenses to support our growth. Further, net revenues from our advertising and in-store products are even more
heavily weighted to the fourth quarter of the year. As net revenues from this part of our business grow as a percentage of overall net revenues, for example to 20.4%
from 11.1% of overall net revenues for 2015 and 2014, respectively, our seasonality may increase.
      Our investments have led to uneven quarterly operating results due to increases in personnel costs, product and technology enhancements and the impact of
our acquisitions and other strategic projects. The return on these investments is generally achieved in future periods and, as a result, these investments can
adversely impact near term results.

      Our business is directly affected by the behavior of consumers. Economic conditions and competitive pressures can impact, both positively and negatively, the
types of digital offers featured on our websites and mobile applications and the rates at which consumers utilize them. Consequently, the results of any prior
quarterly or annual periods should not be relied upon as indications of our future operating performance.

Liquidity and Capital Resources
       Since our inception, we have funded our operations and acquisitions primarily through private placements of our preferred stock, the issuance of equity
securities through our initial public offering and follow-on offering, bank borrowings and cash flows from operations. We generated positive cash flow from
operations for the years ended December 31, 2015, 2014 and 2013. As of December 31, 2015, we had $259.8 million in cash and cash equivalents, compared to $244.5
million at December 31, 2014. At December 31, 2015, certain of our foreign subsidiaries held approximately $16.1 million of our cash and cash equivalents. If these
assets were distributed to the U.S., we might be subject to additional U.S. taxes in certain circumstances, subject to an adjustment for foreign tax credits, and foreign
withholding taxes. We have not provided for these taxes because we consider these assets to be permanently reinvested in our foreign subsidiaries. We have no
plans or intentions to repatriate cumulative earnings of our foreign subsidiaries through December 31, 2015.

      The following table summarizes our cash flows for the periods indicated:


                                                                                                                           Year Ended December 31,
                                                                                                         2015                       2014                    2013
                                                                                                                                (in thousands)
Net cash provided by operating activities                                                       $                60,489     $               61,395 $                31,530
Net cash used in investing activities                                                                           (19,217)                   (13,049)                (36,896)
Net cash provided by (used in) financing activities                                                             (24,890)                    31,444                  73,704
Effects of foreign currency exchange rate on cash                                                                (1,095)                    (1,189)                    401
Net change in cash and cash equivalents                                                                          15,287                     78,601                  68,739
Cash and cash equivalents at beginning of the year                                                              244,482                    165,881                  97,142
Cash and cash equivalents at end of the year                                                    $               259,769     $              244,482 $               165,881


      Net Cash Provided by Operating Activities
        Cash provided by operating activities primarily consists of our net income adjusted for certain non-cash items and the effect of changes in operating assets and
liabilities. Net cash provided by operating activities was $60.5 million, $61.4 million and $31.5 million during the years ended December 31, 2015, 2014 and 2013,
respectively.

                                                                                    62




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 335 of 526 PageID #: 1663
      During 2015, cash flows from operating activities were primarily generated through net income of $11.8 million, including the impact of depreciation and
amortization expense of $17.1 million, stock-based compensation expense of $26.9 million, intangible asset impairment expense of $2.3 million and the amortization of
deferred compensation of $2.3 million.

      During 2014, cash flows from operating activities were primarily generated through net income of $27.0 million, including the impact of depreciation and
amortization expense of $15.7 million, stock-based compensation expense of $24.5 million and the amortization of deferred compensation of $4.0 million, offset by
excess income tax benefit from stock-based compensation and other costs of $12.2 million and a deferred income tax benefit of $4.2 million.

      During 2013, cash flows from operating activities were primarily generated through net income of $31.5 million, including the impact of depreciation and
amortization expense of $14.1 million and stock-based compensation expense of $10.5 million, offset by $23.6 million from changes in cash flows associated with
operating assets and liabilities. The changes in cash flows associated with operating assets and liabilities were primarily driven by an increase in accounts receivable
of $25.7 million due to our net revenues growth.

      Net Cash Used in Investing Activities
      Our primary investing activities for the periods presented consist of purchases of property and equipment and other assets, the purchase of a non-marketable
investment and business acquisitions. Net cash used in investing activities was $19.2 million, $13.0 million and $36.9 million during the years ended December 31,
2015, 2014 and 2013, respectively.
       During 2015, 2014 and 2013, we used $15.2 million, $13.0 million and $8.3 million, respectively, related to the purchase of computer equipment and software,
office furniture and fixtures, leasehold improvements, certain capitalized internally developed software and website development costs and domain names. As we
expand our business, we intend to purchase additional technology resources and invest in our operating facilities.
      During 2015, we used $4.0 million to invest in a non-controlling minority ownership stake in a privately-held marketing technology company in the United
States.
      During 2013, we used $11.4 million to acquire the business of YSL Ventures, Inc., $15.3 million to acquire the business of Ma-Reduc.com and $1.9 million to
acquire the business of Actiepagina.nl in 2013. We may have acquisitions in the future that could have a material impact on our cash flows and operations.

      Net Cash Provided by (Used in) Financing Activities
       Our primary financing activities for the periods presented consisted of net proceeds from the issuance of shares of our common stock, proceeds from and
repayments of our long term debt, the repurchase of our Series 1 common stock and share based payment activity. Net cash used in financing activities was $24.9
million during the year ended December 31, 2015. Net cash provided by financing activities was $31.4 million and $73.7 million for the years ended December 31, 2014
and 2013, respectively.

      During 2015, we borrowed $30.0 million under our revolving credit facility. We used $52.9 million of our cash to repurchase our Series 1 common stock. The
remainder of our financing activities was primarily composed of proceeds from the issuance of common stock, net of shares withheld for taxes, of $4.2 million, the
repayment of a $7.5 million portion of our senior debt and the excess income tax benefit from stock-based compensation and other costs of $1.4 million.

      During 2014, we borrowed $49.2 million, net of issuance costs, in connection with the amendment of our senior debt, and used $41.3 million to repay a portion of
our senior debt and certain seller notes payable. The remainder of our financing activities during the period was primarily composed of proceeds from the exercise of
stock options by employees of $11.5 million and the excess income tax benefit from stock-based compensation and other costs of $12.2 million.

        During 2013, we received approximately $49.1 million of net proceeds, after deducting underwriting discounts and commissions and offering expenses, from the
sale of shares of our common stock by us in our follow-on public offering and we received $85.4 million of net proceeds, after deducting underwriting discounts and
commissions and offering expenses, from the sale of shares of our Series 1 common stock by us in our initial public offering. With the proceeds to us of our initial
public offering, we (i) paid in full accumulated dividends on our previously outstanding shares of preferred stock, which totaled approximately $52.5 million, and
(ii) repaid the outstanding principal and accrued interest on seller notes issued in connection with our acquisition of eConversions Limited in 2012, which totaled
approximately $6.6 million. We also paid approximately $6.1 million in deemed dividends to investors in exchange for voting in favor of the conversion of preferred
stock to common stock in connection with our initial public offering. We borrowed $33.1 million, net of issuance costs, in connection with the

                                                                                   63




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 336 of 526 PageID #: 1664
amendment of our senior debt, and used $32.9 million to repay portions of our senior debt and the seller notes issued in connection with our acquisition of the
businesses of Bons-de-Reduction.com and Poulpeo.com during 2012.

      Capital Resources
      We believe that our existing cash, cash equivalents and cash generated from operations will be sufficient to satisfy our currently anticipated cash requirements
through at least the next 12 months. As of December 31, 2015, we had $72.5 million in long-term debt outstanding, $10.0 million of which is classified as current
maturities, and $95.0 million available for borrowing under our revolving credit facility. Our long-term debt and revolving credit facility are more fully described in
Note 6 of the Notes to Consolidated Financial Statements under Part II, Item 8: “Financial Statements” of this Annual Report on Form 10-K.

       Our future capital requirements will depend on many factors, including our rate of net revenues growth, the expansion of our marketing and sales initiatives, the
timing and extent of spending to support product development efforts, the timing of introductions of new products and services and enhancements to existing
products and services, potential acquisitions, repurchases of our common stock and the continuing market acceptance of our products and services. We may need to
raise additional capital through future debt or equity financing to the extent necessary to fund such activities. Additional financing may not be available at all or on
terms favorable to us. We may enter into arrangements in the future with respect to investments in, or acquisitions of, similar or complementary businesses, products,
services or technologies, which could also require us to seek additional debt or equity financing.

      In February 2015 our board of directors authorized the repurchase of up to $100 million worth of our Series 1 common stock over a period of up to 24 months. In
February 2016, our board of directors authorized the repurchase of an additional $50 million worth of shares of our Series 1 common stock, increasing the total
authorized amount under our share repurchase program to $150 million. We have funded, and plan on funding in the future, any purchases under this program from
one or a combination of existing cash balances, future cash flow, availability under our revolving credit facility and additional debt financing. During the year ended
December 31, 2015, we repurchased 4,323,000 shares of Series 1 common stock at an aggregate purchase price of $52.8 million. During the period between January 1,
2016 and February 5, 2016, we repurchased an additional 2,699,204 shares of Series 1 common stock at an aggregate purchase price of $23.7 million.

Contractual Obligations
      The following table summarizes our future contractual obligations as of December 31, 2015:


                                                                                                         Payment Due By Period
                                                                                                                                                           More
                                                                                             Less Than                                                    Than 5
Contractual Obligations                                                    Total              1 Year             1-3 Years           3-5 Years            Years
                                                                                                              (in thousands)
Debt obligations (including short-term debt) (1)                    $         72,500     $         10,000    $         20,000    $         42,500    $            —
Operating lease obligations (2)                                               31,626                3,763               7,459               7,468             12,936
Purchase obligations (3)                                                       9,458                8,824                 556                  78                 —
Total                                                               $        113,584     $         22,587    $         28,015    $         50,046    $        12,936

   (1) These amounts exclude estimated cash interest payments of approximately $2.2 million in 2016, $2.1 million in 2017, $1.9 million in 2018 and $2.0 million in 2019
       (based on applicable interest rates as of December 31, 2015, in the case of variable interest rate debt).
   (2) We lease our principal office facilities, including our headquarters in Austin, Texas, under non-cancellable operating leases. Certain leases contain periodic
       rent escalation adjustments and renewal and expansion options. We recognize rent expense on a straight-line basis over the lease periods. Operating lease
       obligations expire at various dates with the latest maturity in 2024. We are also responsible for certain real estate taxes, utilities, and maintenance costs on our
       office facilities.
   (3) Purchase obligations primarily represent non-cancelable contractual obligations related to content licensing and technology agreements.

                                                                                    64




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 337 of 526 PageID #: 1665
Off-Balance Sheet Arrangements
      For the years ended December 31, 2015, 2014 and 2013, we did not, and we do not currently, have any off-balance sheet arrangements.

Recently Issued and Adopted Accounting Pronouncements
       In May 2014, the Financial Accounting Standards Board, or FASB, issued new guidance that superseded previously existing revenue recognition requirements.
The guidance provides a five-step process to recognize revenue that depicts the transfer of promised goods or services to customers in an amount that reflects the
consideration expected in exchange for those goods and services. The guidance requires disclosures enabling users of financial statements to understand the nature,
amount, timing and uncertainty of revenue and cash flows arising from contracts with customers. Additionally, qualitative and quantitative disclosures are required
about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. On July 9, 2015,
the FASB deferred the effective date by one year to December 15, 2017 for the first interim period within annual reporting periods beginning after that date, using
either a full or modified retrospective application method. Early adoption of the standard is permitted, but not before the first interim period within annual reporting
periods beginning after the original effective date of December 15, 2016. We are currently evaluating which of the two retrospective application methods we will use
and the effect that the adoption of this guidance will have on our consolidated financial statements.
      In April 2015, the FASB issued new guidance that amends the balance sheet presentation of debt issuance costs. The guidance requires debt issuance costs
related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of the related debt liability instead of being
presented as an asset. The guidance requires retrospective application and is effective for fiscal years beginning after December 15, 2015. Early adoption is permitted.
The guidance is not expected to have a material impact on our consolidated financial statements.
      In April 2015, the FASB issued new guidance clarifying whether a customer should account for a cloud computing arrangement as an acquisition of a software
license or as a service arrangement by providing characteristics that a cloud computing arrangement must have in order to be accounted for as a software license
acquisition. The guidance allows either retrospective or prospective application and is effective for fiscal years beginning after December 15, 2015. Early adoption is
permitted. The guidance is not expected to have a material impact on our consolidated financial statements.
       In November 2015, the FASB issued new guidance that amends the balance sheet presentation for deferred tax assets and liabilities. The guidance requires that
all deferred tax assets and liabilities, and any related valuation allowance, be classified as noncurrent on the balance sheet. The guidance allows either retrospective
or prospective application and is effective for fiscal years beginning after December 15, 2016. Early adoption is permitted. The guidance is not expected to have a
material impact on our consolidated financial statements.

Item 7A. Quantitative and Qualitative Disclosures about Market Risk.
      We have both U.S. and international operations, and we are exposed to market risks in the ordinary course of our business, including the effect of foreign
currency fluctuations, interest rate changes and inflation. Information relating to quantitative and qualitative disclosures about these market risks is set forth below.

      Foreign Currency Exchange Risk
       We transact business in various currencies other than the U.S. dollar, principally the British pound sterling and the Euro, which exposes us to foreign currency
risk. Net revenues and related expenses generated from our international operations are denominated in the functional currencies of the corresponding country. The
functional currency of each of our non-U.S. subsidiaries that either operate or support these markets is generally the same as the corresponding local currency. For
2015 and 2014, approximately 21.4% and 21.8%, respectively, of our net revenues were denominated in such foreign currencies.

      We entered into a forward contract to hedge fluctuations in the value of certain intercompany debt denominated in foreign currencies but did not enter into any
derivative financial instruments for trading or speculative purposes. Although we have experienced and will continue to experience fluctuations in our net income as
a result of the consolidation of our international operations due to transaction gains (losses) related to revaluing certain cash balances and trade accounts receivable
that are denominated in currencies other than the U.S. dollar, we believe such a change will not have a material impact on our results of operations.

       We assess our market risk based on changes in foreign currency exchange rates utilizing a sensitivity analysis that measures the potential impact in earnings,
fair values and cash flows based on a hypothetical 10% change (increase and

                                                                                    65




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 338 of 526 PageID #: 1666
decrease) in currency rates. We use a current market pricing model to assess the changes in the value of the U.S. dollar on foreign currency denominated monetary
assets and liabilities.

       The primary assumption used in these models is a hypothetical 10% weakening or strengthening of the U.S. dollar against all of our currency exposures as of
December 31, 2015, assuming instantaneous and parallel shifts in exchange rates. As of December 31, 2015, our working capital surplus (defined as current assets less
current liabilities) subject to foreign currency translation risk was $25.9 million. The potential decrease in net current assets from a hypothetical 10.0% adverse change
in quoted foreign currency exchange rates would be $2.6 million. This compares to a working capital surplus subject to foreign currency translation risk of $23.0
million as of December 31, 2014, for which a hypothetical 10% adverse change would have resulted in a potential decrease in net current assets of $2.3 million.

      Interest Rate Risk
      As of December 31, 2015, we had total notes payable of $72.5 million, consisting of variable interest rate debt based on 3-month LIBOR. Our variable interest
rate debt is subject to interest rate risk, because our interest payments will fluctuate with movements in the underlying 3-month LIBOR rate. A 100 basis point change
in LIBOR rates would result in an increase in our interest expense of $0.7 million for the next 12 months based on current outstanding borrowings.

      Our exposure to market risk on our cash and cash equivalents for changes in interest rates is limited because nearly all of our cash and cash equivalents have a
short-term maturity and are used primarily for working capital purposes.

      Impact of Inflation
      We believe that our results of operations are not materially impacted by moderate changes in the inflation rate. Inflation and changing prices did not have a
material effect on our business, financial condition or results of operations in 2015, 2014, or 2013.

Item 8. Financial Statements.
     The information required by this item is incorporated by reference to the consolidated financial statements and accompanying notes set forth on pages F-1
through F-29 of this Annual Report on Form 10-K.

Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure.
None.

Item 9A. Controls and Procedures.
Disclosure Controls and Procedures
      The term “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act refers to controls and procedures that are
designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and
procedures designed to ensure that such information is accumulated and communicated to a company’s management, including its principal executive and principal
financial officers, as appropriate to allow timely decisions regarding required disclosure.

     Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls
and procedures as of December 31, 2015, the end of the period covered by this Annual Report on Form 10-K. Based upon such evaluation, our Chief Executive Officer
and Chief Financial Officer have concluded that our disclosure controls and procedures were effective as of such date.

Management’s Report on Internal Control Over Financial Reporting and Attestation Report of the Registered Public Accounting Firm
      Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of
the Exchange Act). Internal control over financial reporting is a process designed by, or under the supervision of, the issuer’s principal executive and principal
financial officers, or persons performing similar functions, and effected by the issuer’s board of directors, management and other personnel, to provide reasonable
assurance

                                                                                   66




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 339 of 526 PageID #: 1667
regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting
principles. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the
company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements.
Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that our degree of compliance with
the policies or procedures may deteriorate.

      Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of the end of the period covered by this
Annual Report on Form 10-K based on the framework in Internal Control—Integrated Framework (2013) issued by the Committee of Sponsoring Organization of
the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of December 31, 2015.

      Our independent registered public accounting firm, which has audited our consolidated financial statements, has also audited the effectiveness of our internal
control over financial reporting as of December 31, 2015, as stated in their report, which is included in Item 15(a)(1) of this Annual Report on Form 10-K.

Changes in Internal Control Over Financial Reporting
       There were no changes in our internal control over financial reporting during the quarter ended December 31, 2015, which were identified in connection with
management’s evaluation required by Rules 13a-15(d) and 15d-15(d) under the Exchange Act, that have materially affected, or are reasonably likely to materially
affect, our internal control over financial reporting.

Limitations on Controls
      Our disclosure controls and procedures and internal control over financial reporting are designed to provide reasonable assurance of achieving their objectives
as specified above. Management does not expect, however, that our disclosure controls and procedures or our internal control over financial reporting will prevent or
detect all error and fraud. Any control system, no matter how well designed and operated, is based upon certain assumptions and can provide only reasonable, not
absolute, assurance that its objectives will be met. Further, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not
occur or that all control issues and instances of fraud, if any, within our company have been detected.

Item 9B. Other Information.
None.

                                                                                   67




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28PART
                                          Filed
                                            III 12/20/18 Page 340 of 526 PageID #: 1668

Item 10. Directors, Executive Officers and Corporate Governance
      Information required by Part III, Item 10, will be included in our Proxy Statement relating to our 2016 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2015, and is incorporated herein by reference.

Item 11. Executive Compensation
      Information required by Part III, Item 11, will be included in our Proxy Statement relating to our 2016 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2015, and is incorporated herein by reference.

Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.
      Information required by Part III, Item 12, will be included in our Proxy Statement relating to our 2016 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2015, and is incorporated herein by reference.

Item 13. Certain Relationships and Related Transactions and Director Independence.
      Information required by Part III, Item 13, will be included in our Proxy Statement relating to our 2016 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2015, and is incorporated herein by reference.

Item 14. Principal Accounting Fees and Services.
      Information required by Part III, Item 14, will be included in our Proxy Statement relating to our 2016 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2015, and is incorporated herein by reference.

                                                                                   68




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28PART
                                          Filed
                                            IV 12/20/18 Page 341 of 526 PageID #: 1669

Item 15. Exhibits, Financial Statement Schedules.
   (a) Documents Filed with Report
   (b) Financial Statements.


Reports of Independent Registered Public Accounting Firm                                                                                      F-2
Consolidated Balance Sheets                                                                                                                   F-4
Consolidated Statements of Operations                                                                                                         F-5
Consolidated Statements of Comprehensive Income                                                                                               F-6
Consolidated Statements of Stockholders’ Equity                                                                                               F-7
Consolidated Statements of Cash Flows                                                                                                         F-8
Notes to Consolidated Financial Statements                                                                                                    F-9

   (2) Financial Statement Schedules.
All schedules are omitted because the required information is already included in our notes to our consolidated financial statements or because they are not
applicable.

   (3) Exhibits.
      The information required by this Item is set forth on the exhibit index that follows the signature page of this Annual Report on Form 10-K.
                                                                              SIGNATURES

      Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf
by the undersigned, thereunto duly authorized.

Date: February 19, 2016



                                                                                                       RETAILMENOT, INC.

                                                                                                       By:                 /S/ G. COTTER CUNNINGHAM
                                                                                                               G. Cotter Cunningham
                                                                                                               President and Chief Executive Officer

                                                                                   69




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document    28 POWER
                             SIGNATURES AND FiledOF12/20/18
                                                    ATTORNEY Page 342 of 526 PageID #: 1670

Each person whose individual signature appears below hereby authorizes and appoints G. Cotter Cunningham and J. Scott Di Valerio, and each of them, with full
power of substitution and resubstitution and full power to act without the other, as his or her true and lawful attorney-in-fact and agent to act in his or her name,
place and stead and to execute in the name and on behalf of each person, individually and in each capacity stated below, and to file any and all amendments to this
Annual Report on Form 10-K, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange
Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing, ratifying
and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue thereof.

Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the
capacities indicated.



                       Signature                                                                Title                                                   Date


/S/ G. COTTER CUNNINGHAM                                       President, Chief Executive Officer (Principal Executive Officer) and              February 19, 2016
G. Cotter Cunningham                                           Director


/S/ J. SCOTT DI VALERIO                                                                                                                          February 19, 2016
                                                               Chief Financial Officer (Principal Financial Officer)
J. Scott Di Valerio

/S/ THOMAS E. AYLOR                                                                                                                              February 19, 2016
                                                               Principal Accounting Officer
Thomas E. Aylor

/S/ C. THOMAS BALL                                             Director                                                                          February 19, 2016
C. Thomas Ball

/S/ JEFFREY M. CROWE                                           Director                                                                          February 19, 2016
Jeffrey M. Crowe

/S/ ERIC KORMAN                                                Director                                                                          February 19, 2016
Eric Korman

/S/ JULES A. MALTZ                                             Director                                                                          February 19, 2016
Jules A. Maltz

/S/ GOKUL RAJARAM                                              Director                                                                          February 19, 2016
Gokul Rajaram

/S/ GREG J. SANTORA                                            Director                                                                          February 19, 2016
Greg J. Santora

/S/ BRIAN H. SHARPLES                                          Director                                                                          February 19, 2016
Brian H. Sharples

/S/ TAMAR YEHOSHUA                                             Director                                                                          February 19, 2016
Tamar Yehoshua

                                                                                   70




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPTINDEX
                              Document     28 Filed
                                 TO CONSOLIDATED      12/20/18
                                                 FINANCIAL         Page 343 of 526 PageID #: 1671
                                                           STATEMENTS



                                                                                                           Page
Consolidated Financial Statements:
Reports of Independent Registered Public Accounting Firm                                                                  F-2
Consolidated Balance Sheets                                                                                               F-4
Consolidated Statements of Operations                                                                                     F-5
Consolidated Statements of Comprehensive Income                                                                           F-6
Consolidated Statements of Stockholders’ Equity (Deficit)                                                                 F-7
Consolidated Statements of Cash Flows                                                                                     F-8
Notes to Consolidated Financial Statements                                                                                F-9




                                                                           F-1




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT
                       REPORT OFDocument    28 FiledPUBLIC
                                INDEPENDENT REGISTERED 12/20/18  Page
                                                           ACCOUNTING    344 of 526 PageID #: 1672
                                                                      FIRM

      The Board of Directors and Stockholders of RetailMeNot, Inc.

      We have audited the accompanying consolidated balance sheets of RetailMeNot, Inc. and subsidiaries as of December 31, 2015 and 2014, and the related
consolidated statements of operations, comprehensive income, stockholders’ equity (deficit) and cash flows for each of the three years in the period ended
December 31, 2015. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial
statements based on our audits.

       We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining,
on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis
for our opinion.

     In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of RetailMeNot, Inc. and
subsidiaries at December 31, 2015 and 2014, and the consolidated results of their operations and their cash flows for each of the three years in the period ended
December 31, 2015, in conformity with U.S. generally accepted accounting principles.

      We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), RetailMeNot, Inc.’s internal
control over financial reporting as of December 31, 2015, based on criteria established in Internal Control-Integrated Framework issued by the Committee of
Sponsoring Organizations of the Treadway Commission (2013 framework) and our report dated February 19, 2016 expressed an unqualified opinion thereon.

/s/ Ernst & Young LLP

Austin, Texas
February 19, 2016

                                                                                   F-2




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT
                       REPORT OFDocument    28 FiledPUBLIC
                                INDEPENDENT REGISTERED 12/20/18  Page
                                                           ACCOUNTING    345 of 526 PageID #: 1673
                                                                      FIRM

      The Board of Directors and Stockholders of RetailMeNot, Inc.

       We have audited RetailMeNot, Inc. and subsidiaries’ internal control over financial reporting as of December 31, 2015, based on criteria established in Internal
Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013 framework) (the COSO criteria).
RetailMeNot, Inc. and subsidiaries’ management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the
effectiveness of internal control over financial reporting included in the accompanying Management Report on Internal Control over Financial Reporting. Our
responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit.

      We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.
Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating
the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the
circumstances. We believe that our audit provides a reasonable basis for our opinion.

      A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and
the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial
reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions
and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with
authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements.

       Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with
the policies or procedures may deteriorate.

     In our opinion, RetailMeNot, Inc. and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2015,
based on the COSO criteria.

      We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets
of RetailMeNot, Inc. and subsidiaries as of December 31, 2015 and 2014, and the related consolidated statements of operations, comprehensive income, stockholders’
equity (deficit) and cash flows for each of the three years in the period ended December 31, 2015 and our report dated February 19, 2016 expressed an unqualified
opinion thereon.

/s/ Ernst & Young LLP

Austin, Texas
February 19, 2016


                                                                                   F-3




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMETNOT, 12/20/18 Page 346 of 526 PageID #: 1674
                                                              CONSOLIDATED BALANCE SHEETS
                                                        (in thousands, except share and per share amounts)


                                                                                                                               December 31,
                                                                                                                     2015                     2014
Assets
Current assets:
     Cash and cash equivalents                                                                                 $            259,769    $             244,482
    Accounts receivable (net of allowance for doubtful accounts of $2,905 and $2,356 at December 31, 2015
    and 2014, respectively)                                                                                                  67,504                   69,603
    Prepaids and other current assets, net                                                                                   13,816                   14,930
          Total current assets                                                                                              341,089                  329,015
    Property and equipment, net                                                                                              21,382                   16,949
    Intangible assets, net                                                                                                   61,245                   70,819
    Goodwill                                                                                                                174,725                  176,927
    Other assets, net                                                                                                         8,775                    5,394
          Total assets                                                                                         $            607,216    $             599,104
Liabilities and Stockholders’ Equity
Current liabilities:
     Accounts payable                                                                                          $              8,713    $               5,482
    Accrued compensation and benefits                                                                                        10,136                   12,138
    Accrued expenses and other current liabilities                                                                            7,155                    6,110
    Income taxes payable                                                                                                      5,109                    9,032
    Current maturities of long term debt                                                                                     10,000                   10,000
          Total current liabilities                                                                                          41,113                   42,762
Deferred tax liability—noncurrent                                                                                             4,462                    3,404
Long term debt                                                                                                               62,500                   40,000
Other noncurrent liabilities                                                                                                  7,752                    8,183
    Total liabilities                                                                                                       115,827                   94,349
Commitments and contingencies
Stockholders’ equity:
     Preferred stock: $0.001 par value; 10,000,000 shares authorized, no shares issued and outstanding as of
     December 31, 2015 and 2014.                                                                                                —                        —
    Series 1 common stock: $0.001 par value, 150,000,000 shares authorized; 51,091,393 and 54,253,452
    shares issued and outstanding as of December 31, 2015 and 2014, respectively.                                               51                       54
    Series 2 common stock: $0.001 par value, 6,107,494 shares authorized; zero shares issued and
    outstanding as of December 31, 2015 and 2014.                                                                                —                        —
    Additional paid-in capital                                                                                              495,151                  517,421
    Accumulated other comprehensive loss                                                                                     (4,883)                  (1,942)
    Retained earnings (accumulated deficit)                                                                                   1,070                  (10,778)
    Total stockholders’ equity                                                                                              491,389                  504,755
Total liabilities and stockholders’ equity                                                                     $            607,216    $             599,104

                               See the accompanying notes, which are an integral part of these Consolidated Financial Statements.


                                                                                F-4




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMETNOT, 12/20/18 Page 347 of 526 PageID #: 1675
                                                       CONSOLIDATED STATEMENTS OF OPERATIONS
                                                           (in thousands, except per share amounts)


                                                                                                                    Year Ended December 31,
                                                                                                  2015                       2014                 2013
Net revenues                                                                             $               249,115     $              264,683   $          209,836
Costs and expenses:
     Cost of net revenues                                                                                 19,904                     18,617               13,049
     Product development                                                                                  51,580                     47,882               30,566
     Sales and marketing                                                                                  99,380                     90,062               70,303
     General and administrative                                                                           39,813                     42,343               28,583
     Amortization of purchased intangible assets                                                          10,664                     12,243               12,081
     Other operating expenses                                                                              4,616                      4,065                2,525
     Total costs and expenses                                                                            225,957                    215,212              157,107
Income from operations                                                                                    23,158                     49,471               52,729
Other income (expense):
     Interest expense, net                                                                                (1,988)                    (1,981)              (2,980)
     Other income (expense), net                                                                            (315)                    (1,102)                 672
Income before income taxes                                                                                20,855                     46,388               50,421
     Provision for income taxes                                                                           (9,007)                   (19,423)             (18,891)
Net income                                                                               $                11,848     $               26,965 $             31,530
Preferred stock dividends on participating preferred stock                                                    —                          —               (19,928)
Total undistributed earnings                                                                              11,848                     26,965               11,602
Undistributed earnings allocated to participating preferred stock                                             —                          —                (5,998)
Net income attributable to common stockholders                                           $                11,848     $               26,965   $            5,604
Net income per share attributable to common stockholders:
     Basic                                                                               $                  0.22     $                 0.50   $             0.24
     Diluted                                                                             $                  0.22     $                 0.49   $             0.23
Weighted-average number of common shares used in computing net income per share:
   Basic                                                                                                  53,076                     53,792               23,074
   Diluted                                                                                                54,099                     55,311               25,742

                               See the accompanying notes, which are an integral part of these Consolidated Financial Statements.


                                                                              F-5




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMETNOT, 12/20/18 Page 348 of 526 PageID #: 1676
                                                CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
                                                                  (in thousands)


                                                                                                                  Year Ended December 31,
                                                                                                 2015                      2014                 2013
Net income                                                                              $               11,848     $              26,965    $          31,530
Other comprehensive income, net of tax:
     Foreign currency translation adjustments                                                           (2,941)                   (3,480)               2,081
Comprehensive income                                                                    $                8,907     $              23,485 $             33,611

                              See the accompanying notes, which are an integral part of these Consolidated Financial Statements.


                                                                             F-6




                                                          View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMENOT, 12/20/18 Page 349 of 526 PageID #: 1677
                                            CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT)
                                                          (in thousands, except share amounts)

                                                                                                                      Retained     Accumulated
                                                     Series 1 Common Stock   Series 2 Common Stock   Additional       Earnings        Other            Total
                                                     Number of                 Number                 Paid-In       (Accumulated Comprehensive     Stockholder’s
                                                       Shares     Amount      of Shares   Amount      Capital          Deficit)   Income (Loss)   Equity (Deficit)
Balance at December 31, 2012                           947,953     $   1             —     $   —     $     8,579    $   (49,410)   $      (543)   $     (41,373)
    Net income                                              —          —             —         —              —          31,530             —            31,530
    Issuance of common stock upon initial public
    offering, net of offering costs                   4,545,454         5            —         —          85,360            —              —             85,365
    Issuance of common stock upon follow-on
    offering, net of offering costs                   2,000,000         2            —         —          49,105            —              —             49,107
    Conversion of preferred stock to common stock
    upon initial public offering                     38,072,967        38     6,107,494        6         310,165            —               —           310,209
    Foreign currency translation adjustment                  —         —             —         —              —             —            2,081            2,081
    Exercise of common stock warrant                    457,796        —             —         —               1            —               —                 1
    Stock issuances under employee plans, net of
    shares withheld for taxes                          545,206         1             —         —           1,716            —              —              1,717
    Stock-based compensation expense                        —          —             —         —          10,507            —              —             10,507
    Excess income tax benefit from stock-based
    compensation                                             —         —             —         —           2,028             —              —             2,028
    Accretion of preferred stock dividends                   —         —             —         —              —         (19,863)            —           (19,863)
Balance at December 31, 2013                         46,569,376        47     6,107,494        6         467,461        (37,743)         1,538          431,309
    Net income                                               —         —             —         —              —          26,965             —            26,965
    Foreign currency translation adjustment                  —         —             —         —              —              —          (3,480)          (3,480)
    Conversion of Series 2 common stock to Series
    1 common stock                                    6,107,494         6    (6,107,494)       (6)           —              —              —                 —
    Payments of offering costs for follow-on
    offering                                                —          —             —         —             (59)           —              —                 (59)
    Stock issuances under employee plans, net of
    shares withheld for taxes                         1,576,582        1             —         —          13,309            —              —             13,310
    Stock-based compensation expense                         —         —             —         —          24,518            —              —             24,518
    Excess income tax benefit from stock-based
    compensation and other                                   —         —             —         —          12,192             —              —            12,192
Balance at December 31, 2014                         54,253,452        54            —         —         517,421        (10,778)        (1,942)         504,755
    Net income                                               —         —             —         —              —          11,848             —            11,848
    Foreign currency translation adjustment                  —         —             —         —              —              —          (2,941)          (2,941)
    Stock issuances under employee plans, net of
    shares withheld for taxes                         1,160,941         1            —         —           6,238            —              —              6,239
    Repurchase of common stock                       (4,323,000)       (4)           —         —         (52,869)           —              —            (52,873)
    Stock-based compensation expense                         —         —             —         —          26,894            —              —             26,894
    Income tax shortfall, net of excess income tax
    benefit, from stock-based compensation                   —         —             —         —        (2,533)              —              —            (2,533)
Balance at December 31, 2015                         51,091,393    $   51            —     $   —     $ 495,151 $          1,070    $    (4,883)   $     491,389

                                See the accompanying notes, which are an integral part of these Consolidated Financial Statements.

                                                                               F-7




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMENOT, 12/20/18 Page 350 of 526 PageID #: 1678
                                                            CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                          (in thousands)
                                                                                                                          Year Ended December 31,
                                                                                                         2015                      2014                 2013
Cash flows from operating activities:
Net income                                                                                       $              11,848      $             26,965    $          31,530
Adjustments to reconcile net income to net cash provided by operating activities:
     Depreciation and amortization expense                                                                      17,131                  15,746                 14,112
     Stock-based compensation expense                                                                           26,894                  24,518                 10,507
     Deferred income tax benefit                                                                                  (849)                 (4,169)                (2,828)
     Excess income tax benefit from stock-based compensation and other                                          (1,374)                (12,192)                (2,028)
     Non-cash interest expense                                                                                     407                     603                    996
     Impairment of assets                                                                                        2,340                      —                      —
     Amortization of deferred compensation                                                                       2,297                   3,978                  2,527
     Other non-cash gains and losses, net                                                                          223                   1,011                     91
     Provision for doubtful accounts receivable                                                                    783                   3,319                    180
Changes in operating assets and liabilities:
     Accounts receivable, net                                                                                      161                 (14,540)            (25,747)
     Prepaid expenses and other current assets, net                                                             (1,123)                 (2,904)             (5,873)
     Accounts payable                                                                                            4,035                     857               1,209
     Accrued expenses and other current liabilities                                                             (3,222)                 15,757               9,966
     Other noncurrent assets and liabilities                                                                       938                   2,446              (3,112)
Net cash provided by operating activities                                                                       60,489                  61,395              31,530
Cash flows from investing activities:
     Payments for acquisition of businesses, net of acquired cash                                                 —                        (75)            (28,613)
     Purchase of property and equipment                                                                      (10,903)                   (9,498)             (6,487)
     Purchase of other assets                                                                                 (4,337)                   (3,476)             (1,796)
     Purchase of non-marketable investment                                                                    (4,000)                       —                   —
     Proceeds from sale of property and equipment                                                                 23                        —                   —
Net cash used in investing activities                                                                        (19,217)                  (13,049)            (36,896)
Cash flows from financing activities:
     Proceeds from initial public offering, net of offering costs                                                 —                         —               85,365
     Proceeds from follow-on offering, net of offering costs                                                      —                         —               49,107
     Payments of offering costs for follow-on offering                                                            —                        (59)                 —
     Payments of preferred stock dividends                                                                        —                         —              (58,682)
     Proceeds from notes payable, net of issuance costs                                                       29,950                    49,150              33,069
     Payments on notes payable                                                                                (7,500)                  (41,273)            (38,925)
     Proceeds from issuance of common stock, net of shares withheld for taxes                                  4,166                    11,454               1,753
     Excess income tax benefit from stock-based compensation and other                                         1,374                    12,192               2,028
     Payments for repurchase of common stock                                                                 (52,873)                       (7)                 —
     Payments of principal on capital lease arrangements                                                          (7)                      (13)                (11)
Net cash provided by (used in) financing activities                                                          (24,890)                   31,444              73,704
Effect of foreign currency exchange rate on cash                                                              (1,095)                   (1,189)                401
Change in cash and cash equivalents                                                                           15,287                    78,601              68,739
Cash and cash equivalents, beginning of year                                                                 244,482                   165,881              97,142
Cash and cash equivalents, end of year                                                           $           259,769        $          244,482 $           165,881
Supplemental disclosure of cash flow information
Cash interest payments                                                                           $               1,643      $              2,246    $           1,777
Income tax payments, net                                                                         $              12,304      $             10,169    $          16,087
Supplemental disclosure of non-cash investing activities
Issuance of notes payable in connection with acquisition                                         $                 —        $                —      $           6,085
Supplemental disclosure of non-cash financing activities
Accretion of preferred stock dividends                                                           $                 —        $                —      $          19,928

                                  See the accompanying notes, which are an integral part of these Consolidated Financial Statements.

                                                                                    F-8




                                                                   View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document       28 Filed
                              Notes to Consolidated Financial12/20/18
                                                              Statements Page 351 of 526 PageID #: 1679
1. Description of Business
      We operate a leading digital savings destination connecting consumers with retailers, restaurants and brands, both online and instore. We operate under the
RetailMeNot brand in the U.S., VoucherCodes in the U.K. and Poulpeo and Ma-Reduc in France. Our websites, mobile applications, email newsletters and alerts and
social media presence enable consumers to search for, discover and redeem relevant digital offers from retailers and brands. Our marketplace features digital offers
across multiple product categories, including clothing and shoes; electronics; health and beauty; home and office; travel, food and entertainment; and personal and
business services. We believe our investments in digital offer content quality, product innovation and direct retailer relationships allow us to offer a compelling
experience to consumers looking to save money, whether online or in-store.

2. Summary of Significant Accounting Policies
      Basis of Presentation and Principles of Consolidation
     The consolidated financial statements include the accounts of the Company and our wholly owned subsidiaries and have been prepared in accordance with
accounting principles generally accepted in the United States of America, or GAAP. All significant intercompany transactions and balances have been eliminated.

      Significant Estimates and Judgments
      The preparation of our consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the
reported amounts of assets, liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of net
revenues and expenses during the reporting periods. These estimates and assumptions could have a material effect on our future results of operations and financial
position. Significant items subject to our estimates and assumptions include stock-based compensation, income taxes, valuation of acquired goodwill and intangible
assets, allowance for doubtful accounts, revenue returns reserve, unrecognized tax benefits, acquisition-related contingent liabilities and the useful lives of property
and equipment and intangible assets. As a result, actual amounts could differ from those presented herein.

      Reclassifications
      Certain prior period amounts in the notes to consolidated financial statements have been reclassified to conform to the current year presentation. These
changes consisted of a reclassification to the table summarizing our revenue returns reserve. These reclassifications did not impact previously reported amounts in
the accompanying consolidated financial statements.

      Business Segment
       We have one operating and reporting segment consisting of various products and services that are all related to our marketplace for digital offers. Our chief
operating decision maker is our Chief Executive Officer. Our Chief Executive Officer allocates resources and assesses performance of the business and other activities
at a single reporting segment level.

      Cash and Cash Equivalents
      All highly-liquid investments with an original maturity of three months or less at the date of purchase are considered to be cash equivalents.

      Accounts Receivable, Net
Accounts receivable, net represent amounts due from retailers, primarily through various performance marketing networks, for commissions earned on consumer
purchases and amounts due for advertising. We record an allowance for doubtful accounts in an amount equal to the estimated probable losses net of recoveries,
which are based on an analysis of historical bad debt, current receivables aging and expected future write-offs of uncollectible accounts, as well as an assessment of
specific identifiable accounts considered at risk or uncollectible. Accounts receivable are written off against the allowance for doubtful accounts when it is
determined that the receivable is uncollectible.



                                                                                   F-9




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 352 of 526 PageID #: 1680
      The following table summarizes our allowance for doubtful accounts (in thousands):


                                                                                                       Additions
                                                                             Beginning                 Charged to                                            Ending
                                                                              Balance                   Expense                  Write-offs                  Balance
Allowance for doubtful accounts:
Year ended December 31, 2013                                           $                   933                       180                     (246) $                     867
Year ended December 31, 2014                                                               867                     3,319                   (1,830)                     2,356
Year ended December 31, 2015                                                             2,356                       783                     (234)                     2,905

      Property and Equipment, Net
      Property and equipment, net includes assets such as furniture and fixtures, leasehold improvements, computer hardware, office and telephone equipment and
certain capitalized internally developed software and website development costs. We record property and equipment at cost less accumulated depreciation and
amortization, using the straight-line method. Ordinary maintenance and repairs are charged to expense, while expenditures that extend the physical or economic life of
the assets are capitalized. Property and equipment are depreciated over their estimated economic lives, which range from three to five years, using the straight-line
method. Leasehold improvements are amortized over the shorter of the estimated useful lives of the improvements or the lease term. Capitalized internally developed
software and website development costs are depreciated over their estimated useful lives, which range from two to three years. We perform reviews for the
impairment of property and equipment when management believes events or circumstances indicate the carrying amount of an asset may not be recoverable.

      Goodwill and Other Intangible Assets
      Goodwill arises from business combinations and is measured as the excess of the cost of the business acquired over the sum of the acquisition-date fair values
of tangible and identifiable intangible assets acquired, less any liabilities assumed.

       We evaluate goodwill for impairment annually on October 1, during the fourth quarter of each year, or more frequently when an event occurs or circumstances
change that indicates the carrying value may not be recoverable. Events or circumstances that could trigger an impairment test include, but are not limited to, a
significant adverse change in the business climate or in legal factors, an adverse action or assessment by a regulator, a loss of key personnel, significant changes in
our use of the acquired assets or the strategy for our overall business, significant negative industry or economic trends, significant underperformance relative to
operating performance indicators and significant changes in competition.

      We evaluate the recoverability of goodwill using a two-step impairment process tested at our sole reporting segment level. In the first step, the fair value for our
reporting unit is compared to our book value including goodwill. If the fair value is less than the book value, a second step is performed that compares the implied fair
value of goodwill to the book value of the goodwill. The fair value for the implied goodwill is determined based on the difference between the fair value of the sole
reporting segment and the net fair value of the identifiable assets and liabilities excluding goodwill. If the implied fair value of the goodwill is less than the book value,
the difference is recognized as an impairment charge in the consolidated statements of operations. We did not record any goodwill impairment charges during the
years ended December 31, 2015, 2014 and 2013.

      Identifiable intangible assets consist of acquired customer intangible assets, marketing-related intangible assets, contract-based intangible assets, and
technology-based intangible assets. Intangible assets with definite lives are amortized over their estimated useful lives on a straight-line or accelerated basis. See
Note 3, “Goodwill and Other Intangible Assets”. The method of amortization applied represents our best estimate of the distribution of the economic value of the
identifiable intangible assets. The factors we consider in determining the useful lives of identifiable intangible assets included the extent to which expected future
cash flows would be affected by our intent and ability to retain use of these assets, including the period of time that would capture 90% or more of the assets value
on a perpetuity basis.

      Intangible assets are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of intangible assets may not be
recoverable. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant
change in the extent or manner in which an asset is used, or any other significant adverse change that would indicate that the carrying amount of an asset or group of
assets may not be recoverable. When such events occur, we compare the carrying amounts of the assets to their undiscounted cash flows. If this

                                                                                    F-10




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 353 of 526 PageID #: 1681
comparison indicates that there is impairment, the amount of the impairment is calculated as the difference between the carrying value and the fair value.

      Deferred Financing Costs
      We capitalize underwriting, legal and other direct costs incurred related to the issuance of debt, which are recorded as deferred charges and amortized to
interest expense over the term of the related debt using the effective interest method. Upon the extinguishment of the related debt, any unamortized capitalized
deferred financing costs are recorded to interest expense.

      Lease Obligations
       We categorize leases at their inception as either operating or capital leases, and may receive renewal or expansion options, rent holidays, leasehold
improvement allowances and other incentives on certain lease agreements. We recognize operating lease costs on a straight-line basis over the term of the agreement,
taking into account adjustments for market provisions, such as free or escalating base monthly rental payments, or deferred payment terms, such as rent holidays,
that defer the commencement date of required payments. We record rent expense associated with operating lease obligations in general and administrative expenses
in the consolidated statements of operations.

      Revenue Recognition
      We recognize revenue when persuasive evidence of an arrangement exists, services have been rendered, the fee to the paid retailer, defined as a retailer with
which we have a contract, is fixed or determinable and collectability of the resulting receivable is reasonably assured. For commission revenues, which represent the
substantial majority of our net revenues, revenue recognition generally occurs when a consumer, having visited one of our websites and clicked on a digital offer for
a paid retailer makes a purchase with such paid retailer, and completion of the order is reported to us by such paid retailer, either directly or through a performance
marketing network. The reporting by the paid retailer includes the amount of commissions the paid retailer has calculated as owing to us. Certain paid retailers do not
provide reporting until a commission payment is made. In those cases, which have historically not been significant, we record commission revenues on a cash basis.
For advertising revenues, revenue recognition occurs when we display a paid retailer’s advertisements on our websites or mobile applications.
      Multiple Element Arrangements. When we enter into revenue arrangements with certain paid retailers that are comprised of multiple deliverables, we allocate
consideration to all deliverables based on the relative selling price method in accordance with the selling price hierarchy. The objective of the hierarchy is to
determine the price at which we would transact a sale if the service were sold on a stand-alone basis and requires the use of: (1) vendor-specific objective evidence,
or VSOE, if available; (2) third-party evidence, or TPE, if VSOE is not available; and (3) a best estimate of the selling price, or BESP, if neither VSOE nor TPE is
available.
      VSOE. We determine VSOE based on our historical pricing and discounting practices for the specific service when sold separately. In determining VSOE, we
require that a substantial majority of the stand-alone selling prices for these services fall within a reasonably narrow pricing range. We have not historically sold our
services within a reasonably narrow pricing range. As a result, we have not been able to establish VSOE.
       TPE. When VSOE cannot be established for deliverables in multiple element arrangements, we apply judgment with respect to whether we can establish a
selling price based on TPE. TPE is determined based on competitor prices for similar deliverables when sold separately. Generally, our go-to-market strategy differs
from that of our peers and our offerings contain a significant level of differentiation such that the comparable pricing of services cannot be obtained. Furthermore, we
are unable to reliably determine what similar competitor services’ selling prices are on a stand-alone basis. As a result, we have not been able to establish selling price
based on TPE.
       BESP. When we are unable to establish selling price using VSOE or TPE, we use BESP in our allocation of arrangement consideration. The objective of BESP is
to determine the price at which we would transact a sale if the service were sold on a stand-alone basis. BESP is generally used to allocate the selling price to
deliverables in our multiple element arrangements. We determine BESP for deliverables by considering multiple factors including, but not limited to, prices we charge
for similar offerings, market conditions, competitive landscape and pricing practices. We limit the amount of allocable arrangement consideration to amounts that are
fixed or determinable and that are not contingent on future performance or future deliverables.
      If the facts and circumstances underlying the factors we considered change or should future facts and circumstances lead us to consider additional factors,
both our determination of our relative selling price under the hierarchy and our BESPs could change in future periods.

                                                                                   F-11




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 354 of 526 PageID #: 1682
      We estimate and record a reserve based upon actual, historical return rates as reported to us by the paid retailers to provide for end-user cancellations or
product returns, which may not be reported by the paid retailer or performance marketing network until a subsequent date. As such, we report commission revenues
net of the estimated returns reserve. Net revenues are reported net of sales taxes, where applicable. The following table summarizes our revenue returns reserve (in
thousands):


                                                                            Beginning                 Provision                                           Ending
                                                                             Balance                 for Returns                 Returns                  Balance
Revenue returns reserve:
Year ended December 31, 2013                                          $                1,638    $               12,519    $             (10,335) $                  3,822
Year ended December 31, 2014                                                           3,822                    14,566                  (15,168)                    3,220
Year ended December 31, 2015                                                           3,220                    14,144                  (14,155)                    3,209

       Our payment arrangements with paid retailers are both direct and through performance marketing networks, which act as intermediaries between the paid
retailers and us. No paid retailer individually accounted for more than 10% of net revenues or accounts receivable for any of the years ended December 31, 2015, 2014
and 2013.

      Cost of Net Revenues
      Cost of net revenues is composed of direct and indirect costs incurred to generate revenue. These costs consist primarily of personnel costs of our salaried
merchandising and technology support employees and fees paid to third-party contractors engaged in the operation and maintenance of our existing websites and
mobile applications. Such technology costs also include website hosting and Internet service costs. Other costs include allocated facility and general information
technology costs.

      Sales and Marketing Expense
      Our sales and marketing expense consists primarily of personnel costs for our sales, marketing, search engine optimization, search engine marketing and
business analytics employees, as well as online, brand and other marketing expenses. Our online, brand and other marketing costs include search engine fees,
advertising on social networks, television and radio advertising, promotions, display advertisements, creative development fees, public relations, email campaigns,
trade shows and other general marketing costs. Other costs include allocated facility and general information technology costs.

      Advertising Expenses
       We expense all advertising costs as incurred. Advertising expenses included in sales and marketing expense were $23.4 million, $23.1 million and $22.2 million
for the years ended December 31, 2015, 2014 and 2013, respectively.

      Product Development
      Our product development expense consists primarily of personnel costs of our product management and software engineering teams, as well as fees paid to
third-party contractors and consultants engaged in the design, development, testing and improvement of the functionality, offer content and user experience of our
websites and mobile applications.

      General and Administrative Expense
      Our general and administrative expense represents personnel costs for employees involved in general corporate functions, including executive, finance,
accounting, legal and human resources, among others. Additional costs included in general and administrative expense include professional fees for legal, audit and
other consulting services, the provision for doubtful accounts receivable, travel and entertainment, charitable contributions, recruiting, allocated facility and general
information technology costs and other general corporate overhead expenses.

      Stock-Based Compensation Expense
      Stock-based compensation expense is measured at the grant date based on the estimated fair value of the award, net of estimated forfeitures. We recognize
these compensation costs on a straight-line basis over the requisite service period of the award. Forfeiture rates are estimated at grant date based on historical
experience and adjusted in subsequent periods for differences in actual forfeitures from those estimates. We include stock-based compensation expense in cost of
net revenues and

                                                                                   F-12




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 355 of 526 PageID #: 1683
operating expenses in our consolidated statements of operations, consistent with the respective employees’ cash compensation. We determine the fair value of stock
options on the grant date using the Black-Scholes-Merton valuation model.

      Fair Value of Financial Instruments
     The carrying amounts of our financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities and notes
payable, approximate fair value due to the instruments’ short-term maturities or, in the case of the long-term notes payable, based on the variable interest rate feature.
We record derivative liabilities at fair value.

      Income Taxes
       The provision for income taxes is determined using the asset and liability method. Deferred tax assets and liabilities are calculated based upon the temporary
differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases using the enacted tax rates that are
applicable in a given year. The deferred tax assets are recorded net of a valuation allowance when, based on the available supporting evidence, we believe it is more
likely than not that some portion or all of the recorded deferred tax assets will not be realized in future periods.

      The Company may be subject to income tax audits by the respective tax authorities in any or all of the jurisdictions in which the Company operates or has
operated within a relevant period, including the United States, the United Kingdom, France, Germany, and the Netherlands. Significant judgment is required in
determining uncertain tax positions. We utilize a two-step approach to recognize and measure uncertain tax positions. The first step is to evaluate the tax position for
recognition by determining if the weight of available evidence indicates it is more likely than not that the position will be sustained on audit, including resolution of
related appeals or litigation processes. The second step is to measure the tax benefit as the largest amount that is more than 50% likely to be realized upon ultimate
settlement. We consider many factors when evaluating and estimating our tax positions and tax benefits, which may require periodic adjustments and which may not
accurately forecast actual outcomes. We adjust these reserves in light of changing facts and circumstances, such as the closing of an audit or the refinement of an
estimate. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. We include interest and penalties related to
uncertain tax positions in the provision for income taxes on our consolidated statements of operations.

      Foreign Currency
      Our operations outside of the U.S. generally use the local currency as their functional currency. Assets and liabilities for these operations are translated at
exchange rates in effect at the balance sheet date. Income and expense accounts are translated at average exchange rates for the period. Foreign currency translation
adjustments are recorded in accumulated other comprehensive income (loss) in our consolidated statements of comprehensive income. Gains and losses from foreign
currency denominated transactions, which were a $0.4 million loss, net, in 2015, a $0.9 million loss, net, in 2014 and a $0.7 million gain, net, in 2013, are recorded in
other income (expense), net in our consolidated statements of operations.

      Non-Marketable Investments and Other-Than-Temporary Impairment
      During the second quarter of 2015, we invested $4.0 million in a non-controlling minority ownership stake in a privately-held marketing technology company in
the United States. The minority interest is included at cost in other assets, net, on our consolidated balance sheets. We own less than 20% of the voting equity of the
investee.
       We regularly evaluate the carrying value of our cost-method investment for impairment and whether any events or circumstances are identified that would
significantly harm the fair value of the investment. The primary indicators we utilize to identify these events and circumstances are the investee’s ability to remain in
business, such as the investee’s liquidity and rate of cash use, and the investee’s ability to secure additional funding and the value of that additional funding. In the
event a decline in fair value is judged to be other-than-temporary, we will record an other-than-temporary impairment charge in other income, net in our consolidated
statements of operations. As the inputs utilized for our periodic impairment assessment are not based on observable market data, potential impairment charges related
to our cost-method investment would be classified within Level 3 of the fair value hierarchy. To determine the fair value of this investment, we use all available
financial information related to the entity, including information based on recent or pending third-party equity investments in the entity. In certain instances, a cost-
method investment’s fair value is not estimated as there are no identified events or changes in the circumstances that may have a significant adverse effect on the fair
value of the investment and to do so would be impractical.



                                                                                   F-13




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 356 of 526 PageID #: 1684
      Derivative Financial Instruments
      Our operations outside of the U.S. expose us to various market risks that may affect our consolidated results of operations, cash flows and financial
position. These market risks include, but are not limited to, fluctuations in currency exchange rates. Our primary foreign currency exposures are in Euros and British
Pound Sterling. As a result, we face exposure to adverse movements in currency exchange rates as the financial results of our operations are translated from local
currency into U.S. dollars upon consolidation.

      We have entered into a derivative instrument to hedge certain exposures of non-functional currency denominated intercompany loans and may enter into
further such instruments in the future. We have not elected to apply hedge accounting or hedge accounting does not apply. Gains and losses resulting from a
change in fair value for these derivatives are reflected in the period in which the change occurs and are recorded in other income (expense), net in our consolidated
statement of operations. During the years ended December 31, 2015 and 2014, we recorded gains of $0.8 million and $0.2 million, respectively, related to our foreign
exchange derivative instruments. The fair value and notional principal amount of our outstanding foreign exchange derivative instrument as of December 31, 2015 are
$0.0 million and $6.3 million, respectively, compared to the fair value and notional principal amount as of December 31, 2014 of $0.0 million and $9.0 million,
respectively. We did not enter into any foreign exchange derivative instruments prior to the year ended December 31, 2014.

      We do not use financial instruments for trading or speculative purposes. Derivative instruments are recorded on the balance sheet at fair value and are short-
term in duration. We are exposed to the risk that counterparties to derivative contracts may fail to meet their contractual obligations.

      Recent Accounting Pronouncements
       In May 2014, the Financial Accounting Standards Board, or FASB, issued new guidance that superseded previously existing revenue recognition requirements.
The guidance provides a five-step process to recognize revenue that depicts the transfer of promised goods or services to customers in an amount that reflects the
consideration expected in exchange for those goods and services. The guidance requires disclosures enabling users of financial statements to understand the nature,
amount, timing and uncertainty of revenue and cash flows arising from contracts with customers. Additionally, qualitative and quantitative disclosures are required
about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. On July 9, 2015,
the FASB deferred the effective date by one year to December 15, 2017 for the first interim period within annual reporting periods beginning after that date, using
either a full or modified retrospective application method. Early adoption of the standard is permitted, but not before the first interim period within annual reporting
periods beginning after the original effective date of December 15, 2016. We are currently evaluating which of the two retrospective application methods we will use
and the effect that the adoption of this guidance will have on our consolidated financial statements.
      In April 2015, the FASB issued new guidance that amends the balance sheet presentation of debt issuance costs. The guidance requires debt issuance costs
related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of the related debt liability instead of being
presented as an asset. The guidance requires retrospective application and is effective for fiscal years beginning after December 15, 2015. Early adoption is permitted.
The guidance is not expected to have a material impact on our consolidated financial statements.
      In April 2015, the FASB issued new guidance clarifying whether a customer should account for a cloud computing arrangement as an acquisition of a software
license or as a service arrangement by providing characteristics that a cloud computing arrangement must have in order to be accounted for as a software license
acquisition. The guidance allows either retrospective or prospective application and is effective for fiscal years beginning after December 15, 2015. Early adoption is
permitted. The guidance is not expected to have a material impact on our consolidated financial statements.
       In November 2015, the FASB issued new guidance that amends the balance sheet presentation for deferred tax asses and liabilities. The guidance requires that
all deferred tax assets and liabilities, and any related valuation allowance, be classified as noncurrent on the balance sheet. The guidance allows either retrospective
or prospective application and is effective for fiscal years beginning after December 15, 2016. Early adoption is permitted. The guidance is not expected to have a
material impact on our consolidated financial statements.

                                                                                  F-14




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 357 of 526 PageID #: 1685
3. Goodwill and Other Intangible Assets
      Changes in our goodwill balance for the years ended December 31, 2015 and 2014 are summarized in the table below (in thousands).


Balance at December 31, 2013                                                                                                                      $                 179,659
Acquired in business combinations                                                                                                                                        75
Foreign currency translation adjustment                                                                                                                              (2,807)
Balance at December 31, 2014                                                                                                                                        176,927
Acquired in business combinations                                                                                                                                        —
Foreign currency translation adjustment                                                                                                                              (2,202)
Balance at December 31, 2015                                                                                                                      $                 174,725

      Intangible assets consisted of the following as of December 31, 2015 and 2014 (in thousands):

                                       Weighted-                                                                   Balance at December 31, 2015
                                        Average
                                      Amortization           Estimated
                                        Period               Useful Life                                         Accumulated         Impairment
                                       (Months)               (Months)                     Gross                 Amortization          Expense                Net
Customer relationships                     180                  180             $               16,082       $           (5,496) $             (243) $              10,343
Marketing-related                          154                 48-180                           80,745                  (28,755)             (2,068)                49,922
Contract-based                             58                  12-60                            19,755                  (18,746)                (29)                   980
Technology-based                           12                    12                              7,643                   (7,643)                 —                      —
Total intangible assets                                                         $              124,225       $          (60,640) $           (2,340) $              61,245

                                      Weighted-                                                                   Balance at December 31, 2014
                                       Average
                                     Amortization          Estimated
                                       Period              Useful Life                                       Accumulated
                                      (Months)              (Months)                  Gross                  Amortization       Impairment Expense            Net
Customer relationships                    180                 180           $                 16,156     $             (4,439) $                  —       $         11,717
Marketing-related                         160                48-180                           77,379                  (22,636)                    —                 54,743
Contract-based                            58                 12-60                            19,808                  (15,449)                    —                  4,359
Technology-based                          12                   12                              7,773                   (7,773)                    —                     —
Total intangible assets                                                     $                121,116     $            (50,297) $                  —       $         70,819

      In October 2015, we decided to no longer support the Bons-de-Reduction.com brand. We have redirected traffic from Bons-de-Reduction.com to Poulpeo.com,
and do not expect Bons-de-Reduction.com to provide additional income. As a result, we determined that a complete impairment of the remaining unamortized
intangible assets associated with Bons-de-Reduction was warranted, resulting in an impairment charge of $2.3 million, which is included in other operating expenses.
We did not record any intangible asset impairment charges during the years ended December 31, 2014 and 2013.

      As of December 31, 2015 and 2014, the weighted-average amortization period for definite-lived intangible assets was 11.1 and 11.4 years, respectively. Estimated
amortization of intangible assets for the five years subsequent to December 31, 2015 and thereafter is as follows (in thousands):


2016                                                                                                                                                  $               7,812
2017                                                                                                                                                                  7,792
2018                                                                                                                                                                  7,580
2019                                                                                                                                                                  6,744
2020                                                                                                                                                                  5,287
Thereafter                                                                                                                                                           26,030
                                                                                                                                                      $              61,245


                                                                                    F-15




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 358 of 526 PageID #: 1686
4. Property and Equipment, Net
      Property and equipment consisted of the following as of December 31, 2015 and 2014 (in thousands):

                                                                                        Estimated Useful
                                                                                           Life (Years)                           December 31,
                                                                                                                        2015                       2014
Computer hardware                                                                               3             $                   3,078 $                  2,583
Purchased software                                                                              3                                 2,923                    1,319
Office equipment                                                                                3                                   620                      565
Internally developed software and website development costs                                    2-3                                9,471                    2,612
Office furniture and fixtures                                                                   5                                 5,149                    4,487
Leasehold improvements                                                                          5                                12,873                   11,872
     Gross property and equipment                                                                                                34,114                   23,438
Less: Accumulated amortization and depreciation                                                                                 (12,732)                  (6,489)
     Net property and equipment                                                                               $                  21,382 $                 16,949

      Depreciation and amortization expense related to property and equipment was $6.5 million, $3.5 million and $2.0 million for the years ended December 31, 2015,
2014 and 2013, respectively. These amounts includes $1.8 million and $0.1 million of depreciation expense on internally developed software and website development
costs for the years ended December 31, 2015 and 2014, respectively. Included within internally developed software and website development costs capitalized during
the years ended December 31, 2015 and 2014 is $1.1 million and $0.4 million of capitalized stock-based compensation expense. We did not capitalize or recognize any
depreciation expense related to any internally developed software and website development costs prior to the year ended December 31, 2014.

     We recorded no impairment of property and equipment and recorded no significant gains or losses on the disposal of property and equipment during the years
ended December 31, 2015, 2014 and 2013, respectively.
5. Accrued Expenses and Other Current Liabilities
     Accrued expenses and other current liabilities consisted of the following as of December 31, 2015 and 2014 (in thousands):
                                                                                                                                    December 31,
                                                                                                                         2015                         2014
Marketing and professional services                                                                           $                    3,576     $                  2,606
Taxes other than income taxes                                                                                                      1,576                        1,398
Interest payable                                                                                                                     416                           50
Other                                                                                                                              1,587                        2,056
                                                                                                              $                    7,155     $                  6,110


6. Long Term Debt
     Long-term debt consisted of the following as of December 31, 2015 and 2014 (in thousands):


                                                                                                                                    December 31,
                                                                                                                         2015                         2014
Senior secured note due 2019—average interest rate of 2.1% and 2.9% for the years ended December 31,
2015 and 2014, respectively.                                                                                 $                     42,500    $                 50,000
Senior revolving credit facility due 2019—average interest rate of 1.6% for the year ended December 31, 2015                       30,000                          —
                                                                                                                                   72,500                      50,000
Less current maturities                                                                                                           (10,000)                    (10,000)
Total long-term debt                                                                                          $                    62,500    $                 40,000

                                                                                F-16




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 359 of 526 PageID #: 1687
      Senior Debt
       On December 23, 2014, we entered into a second amended and restated revolving credit and term loan agreement with certain lenders, or Senior Debt. The
Senior Debt consists of a $125.0 million revolving credit facility, an additional uncommitted revolving credit facility of up to $65.0 million and a $50.0 million term loan
facility. On December 31, 2015, we had $95.0 million available for borrowings under the revolving credit facility.

       We pay a quarterly revolving credit facility fee of 50 basis points per annum. At our option, borrowings under both the term loan facility and the revolving
credit facility bear interest at either the base rate or a eurodollar-based rate (each as more fully described in the second amended and restated revolving credit and
term loan agreement) plus an applicable margin as determined based on the senior secured debt to EBITDA ratio (as more fully described in the second amended and
restated revolving credit and term loan agreement). These rates are summarized in the following table:
Basis for Pricing                                                              Level I                   Level II                  Level III                 Level IV
                                                                                                        >1.00:1.00               >1.50:1.00
Consolidated Senior Secured Debt/EBITDA                                       <1.00:1.00                <1.50:1.00               <2.00:1.00                 >2.00:1.00
Revolving Credit Eurodollar Margin (LIBOR)                                125 basis points          175 basis points          225 basis points           275 basis points
Revolving Credit Base Rate Margin                                          25 basis points           75 basis points          125 basis points           175 basis points
Letter of Credit Fees (exclusive of facing fees)                          125 basis points          175 basis points          225 basis points           275 basis points
Term Loan Eurodollar Margin (LIBOR)                                       175 basis points          225 basis points          275 basis points           325 basis points
Term Loan Base Rate Margin                                                 75 basis points          125 basis points          175 basis points           225 basis points

      Interest is payable quarterly in arrears for base rate borrowings and on the last day of the applicable eurodollar-interest period for any eurodollar-based
borrowings. Principal payments on the term loan facility of $2.5 million are due on the first day of each quarter beginning April 1, 2015, with any remaining balance
due in December 2019. Borrowings under the revolving credit facility carry the same maturity date as the $50.0 million term loan. Mandatory prepayments include net
cash proceeds from certain asset sales, 100% of the net cash proceeds of any subordinated debt and 50% of the net cash proceeds of certain equity transactions,
excluding the cash proceeds from any permitted senior unsecured debt, any equity interests issued under certain stock option or employer incentive plans, and any
other equity interests issued if consolidated senior secured debt to EBITDA is less than or equal to 2.00 to 1.00.

      The Senior Debt has priority in repayment to all other outstanding debt except certain senior secured notes that we are permitted to issue in the future. We
have granted our lenders a security interest in substantially all of our assets, including intellectual property, pursuant to a security agreement and an intellectual
property security agreement, except that the security interest shall apply only after the total debt to EBITDA ratio is greater than or equal to 1.50 to 1.00. We are
subject to complying with certain financial covenants, including minimum trailing 12 month EBITDA levels, total debt to EBITDA ratio, a fixed charge coverage ratio
and a consolidated senior secured debt to EBITDA ratio (each as more fully described in the second amended and restated revolving credit and term loan agreement).
The second amended and restated revolving credit and term loan agreement contains customary affirmative and negative covenants and prohibits, among other
things and subject to certain exceptions, the incurrence of additional debt, payment of other debt obligations, incurrence of liens, acquisitions of businesses, capital
expenditures, sales of businesses or assets, payment of dividends, repurchases of our capital stock, making loans or advances and certain other restrictions. The
exceptions to the foregoing include capital expenditures of up to $20 million in any fiscal year and our right to repurchase up to $100 million of our outstanding capital
stock, each subject to certain conditions set forth in the second amended and restated revolving credit and term loan agreement. The second amended and restated
revolving credit and term loan agreement also contains customary events of default including, among others, payment defaults, breaches of covenants, bankruptcy
and insolvency events, cross defaults with certain material indebtedness, judgment defaults, change of control and breaches of representations and warranties.

      Future maturities of debt as of December 31, 2015 are as follows (in thousands):


Year Ended December 31,
2016                                                                                                                                              $                  10,000
2017                                                                                                                                                                 10,000
2018                                                                                                                                                                 10,000
2019                                                                                                                                                                 42,500
                                                                                                                                                  $                  72,500

                                                                                    F-17




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 360 of 526 PageID #: 1688
      Debt Issuance Costs
      Amortization of deferred financing costs was $0.4 million, $0.4 million and $0.4 million during the years ended December 31, 2015, 2014 and 2013, respectively. In
addition, during the years ended December 31, 2015, 2014 and 2013 we recognized $0.0 million, $0.2 million and $0.6 million write-offs, respectively, of unamortized
deferred financing costs associated with amendments to our senior debt facility.

7. Commitments and Contingencies
      Operating Leases
      We lease office space, including our corporate headquarters in Austin, Texas, under non-cancelable operating leases. Rent expense under these operating
leases was $6.1 million, $4.9 million and $3.2 million for the years ended December 31, 2015, 2014 and 2013, respectively.

      Certain of these lease arrangements have renewal or expansion options and adjustments for market provisions, such as free or escalating base monthly rental
payments. Amounts reported in the table below are reported net of rent concessions. We recognize rent expense under such lease arrangements on a straight-line
basis over the initial term of the lease. The difference between the straight-line expense and the cash paid for rent has been recorded as deferred rent.

      We are responsible for paying our proportionate share of the actual operating expenses and real estate taxes under certain of these lease agreements. These
operating expenses are not included in the table below. Future minimum lease payments under non-cancelable operating leases (including rent escalation clauses)
with terms in excess of one year as of December 31, 2015 are as follows (in thousands):


Year Ended December 31,
2016                                                                                                                                          $                  3,763
2017                                                                                                                                                             3,828
2018                                                                                                                                                             3,631
2019                                                                                                                                                             3,626
2020                                                                                                                                                             3,842
Thereafter                                                                                                                                                      12,936
                                                                                                                                              $                 31,626

      Contractual Obligations
      As of December 31, 2015, we had purchase obligations of approximately $9.5 million that primarily relate to contracts for non-cancellable services. The
obligations are due and payable as follows (in thousands):


Year Ended December 31,
2016                                                                                                                                          $                  8,824
2017                                                                                                                                                               516
2018                                                                                                                                                                40
2019                                                                                                                                                                39
2020                                                                                                                                                                39
                                                                                                                                              $                  9,458


      Legal Matters
      From time to time, we may be involved in litigation relating to claims arising in the ordinary course of business. Management believes that there are no claims or
actions pending or threatened against the Company, the ultimate disposition of which would have a material impact on our consolidated financial position, results of
operations or cash flows.



                                                                                  F-18




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 361 of 526 PageID #: 1689
      Indemnification
      In the normal course of business, to facilitate transactions related to our operations, we indemnify certain parties, including lessors, service providers and, from
time to time, retailers and performance marketing networks with respect to certain matters. We have agreed to hold certain parties harmless against losses arising from
a breach of representations or covenants, or other claims, including intellectual property infringement claims made against those certain parties by third parties.
These agreements may limit the time within which an indemnification claim can be made and the amount of the claim. In addition, we have entered into indemnification
agreements with our officers and directors, and our bylaws contain similar indemnification obligations.

8. Stockholders’ Equity and Stock-Based Compensation
      Common Stock
       All share and per share information for all periods presented has been adjusted to reflect the effect of a four-for-one reverse stock split in June 2013. Our
certificate of incorporation authorizes shares of stock as follows: 150,000,000 shares of Series 1 common stock, 6,107,494 shares of Series 2 common stock, and
10,000,000 shares of preferred stock. The common and preferred stock have a par value of $0.001 per share. As of December 31, 2015 and 2014, 51,091,393 and
54,253,452 shares of Series 1 common stock were outstanding, respectively. As of both December 31, 2015 and 2014, zero shares of Series 2 common stock were
outstanding.

      In March 2014, the holders of all 6,107,494 shares of Series 2 common stock outstanding converted such shares into 6,107,494 fully paid and nonassessable
shares of Series 1 common stock. Following such conversion, no shares of Series 2 common stock remained outstanding.

      Each share of common stock is entitled to one vote at all meetings of stockholders, except each share of Series 2 common stock is not entitled to vote in
connection with the election of the members of our board of directors. The number of authorized shares of common stock may be increased or decreased (but not
below the number of shares thereof then outstanding) by the affirmative vote of the holders of shares of capital stock of the Company representing a majority of the
votes represented by all outstanding shares of capital stock of the Company entitled to vote. The holders of common stock are also entitled to receive dividends,
when, if and as declared by our board of directors, whenever funds are legally available therefore, subject to the priority rights of any outstanding preferred stock.

     Share Repurchase
    In February 2015, our board of directors authorized the repurchase of up to $100 million worth of shares of our Series 1 common stock over a period of up to 24
months. During the year ended December 31, 2015, we repurchased 4,323,000 shares of Series 1 common stock at an aggregate purchase price of $52.8 million.

      Initial Public Offering
      On July 24, 2013, we completed our initial public offering of 10,454,544 shares of Series 1 common stock, at a price of $21.00 per share, before underwriting
discounts and commissions. We sold 4,545,454 of such shares and existing stockholders sold an aggregate of 5,909,090 of such shares, including 1,363,636 shares
sold by selling stockholders as a result of the underwriters’ exercise of their over-allotment option to purchase additional shares. Our initial public offering generated
net proceeds to us of approximately $85.4 million, after deducting underwriting discounts and commissions. Expenses incurred by us for our initial public offering
were approximately $3.4 million and were recorded against the net proceeds received by us from our initial public offering. We did not receive any proceeds from the
sale of shares by the selling stockholders in our initial public offering.

      Follow-on Offering
       On December 16, 2013, we completed our follow-on offering of 7,207,207 shares of Series 1 common stock, at a price of $26.00 per share before underwriting
discounts and commissions. We sold 2,000,000 of such shares and existing stockholders sold an aggregate of 5,207,207 of such shares, including 940,070 shares sold
by selling stockholders as a result of the underwriters’ exercise of their option to purchase additional shares. The offering generated net proceeds to us of $49.1
million, after deducting underwriting discounts and commissions. Expenses incurred by us for the follow-on offering were approximately $0.6 million and were
recorded against the proceeds received from the follow-on offering. We did not receive any proceeds from the sale of shares by the selling stockholders in the follow-
on offering.

                                                                                   F-19




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 362 of 526 PageID #: 1690
      Stock-Based Compensation
       In July 2013, our board of directors and stockholders approved our 2013 Equity Incentive Plan (the “2013 Plan”) and our 2013 Employee Stock Purchase Plan
(the “2013 Purchase Plan”). When the 2013 Plan took effect, all shares available for grant under our 2007 Stock Plan, as amended (the “2007 Plan”), were transferred
into the share pool of the 2013 Plan. Subsequent to our initial public offering, we have not granted, and will not grant in the future, any additional awards under the
2007 Plan. However, the 2007 Plan will continue to govern the terms and conditions of all outstanding equity awards granted under the 2007 Plan.

      2013 Employee Stock Purchase Plan
       The rights to purchase common stock granted under the 2013 Purchase Plan are intended to be treated as either (i) purchase rights granted under an "employee
stock purchase plan," as that term is defined in Section 423(b) of the Internal Revenue Code (the "423(b) Plan"), or (ii) purchase rights granted under an employee
stock purchase plan that is not subject to the terms and conditions of Section 423(b) of the Internal Revenue Code (the "Non-423(b) Plan"). We will retain the
discretion to grant purchase rights under either the 423(b) Plan or the Non-423(b) Plan. Eligible employees may purchase a limited number of shares of common stock
at no less than 85% of the fair market value of a share of common stock at prescribed purchase intervals during an offering period. Each offering period will be
comprised of a series of one or more successive and/or overlapping purchase intervals and has a maximum term of 24 months. During 2015, 2014 and 2013 we
issued 208,252, 111,402 and zero shares of common stock, respectively, under the 2013 Purchase Plan to our employees. The weighted-average fair value for purchase
rights granted in 2015 under the 2013 Purchase Plan was $5.36 per share.

      2013 Equity Incentive Plan
      Under our 2013 Plan, the following awards types may be granted: stock options, stock appreciation rights, restricted stock, restricted stock units, performance
shares and units and other cash-based or stock-based awards. To date we have granted non-statutory stock options and restricted stock units. Restricted stock units
represent rights to receive shares of our Series 1 common stock at a future date without payment of a purchase price. Holders of restricted stock units have no voting
rights or rights to receive cash dividends unless and until shares of Series 1 common stock are issued in settlement of such awards. The compensation committee of
our board of directors, or a committee appointed by the compensation committee, determines the term of the option, option price, number of shares for which each
option and restricted stock unit is granted, whether restrictions will be imposed on the shares subject to the option or restricted stock unit, and the vesting period for
each option and restricted stock unit. Awards granted under the 2013 Plan generally vest over four years. The term of each option is no more than ten years from
grant date.

      2007 Stock Plan
      Options granted under the 2007 Plan are either incentive stock options or nonstatutory stock options. Our board of directors determined the term of the option,
option price, number of shares for which each option was granted, whether restrictions were imposed on the shares subject to the option, and the vesting period for
each option. Generally, options become 25% vested after one year of service, with the remaining 75% vesting on a pro-rata basis over the remaining three years. The
term of each option is ten years from grant date.

       Stock-based compensation expense for all employee share-based payment awards is based upon the grant date fair value. We recognize compensation costs,
net of estimated forfeitures, on a straight-line basis over the requisite service period of the award. Forfeiture rates are estimated at grant date based on historical
experience and adjusted in subsequent periods for differences in actual forfeitures from our previous estimates. We recorded $26.9 million, $24.5 million and $10.5
million of stock-based compensation expense for the years ended December 31, 2015, 2014 and 2013, respectively. We include stock-based compensation expense in
cost and expenses consistent with the classification of respective employees’ cash compensation in the consolidated statements of operations.




                                                                                  F-20




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 363 of 526 PageID #: 1691
     The fair value of stock options granted during the years ended December 31, 2015, 2014 and 2013 was estimated on the grant date using the Black-Scholes-
Merton option pricing model. The weighted-average assumptions for stock options granted are outlined in the following table:


                                                                                                                        Year Ended December 31,
                                                                                                        2015                      2014                      2013
Expected volatility                                                                                            50.62%                    56.39%                    60.27%
Expected term (in years)                                                                                           6                         6                         6
Risk-free rate of return                                                                                        1.76%                     1.94%                     1.34%
Expected dividend yield                                                                                           —                         —                         —

      Due to our short history as a public company, our expected volatility is based on the volatility of comparable publicly traded entities. The expected term
represents the period of time the stock options are expected to be outstanding and is based on the “simplified method”. We used the “simplified method” due to the
lack of sufficient historical exercise data to provide a reasonable basis upon which to otherwise estimate the expected life of the stock options. The risk-free interest
rate assumptions we use are based on observed market interest rates appropriate for the term of our stock options.

      The following tables summarize the stock option activity of our 2007 Plan and 2013 Plan for the years ended December 31, 2015, 2014 and 2013:

                                                                                                         Weighted-
                                                                                  Weighted-               Average                 Aggregate              Weighted-
                                                                                   Average               Remaining                Intrinsic                Average
                                                          Number of               Exercise               Contractual              Value (in              Fair Value
Stock Options                                              Options                  Price                  (Years)               thousands)              (per share)
Outstanding at December 31, 2012                                4,672,510    $               7.26                       9.0 $             52,588    $               4.29
Granted                                                         1,983,785                   22.06                                                                  12.29
Exercised                                                        (544,852)                   3.70                                                                   3.54
Forfeited                                                        (416,620)                  11.46                                                                   7.05
Outstanding at December 31, 2013                                5,694,823    $              12.45                       8.4 $             94,474    $               8.03
Granted                                                           863,600                   32.46                                                                  17.50
Exercised                                                      (1,453,809)                   8.00                                                                   5.31
Forfeited                                                        (432,285)                  19.36                                                                  11.53
Outstanding at December 31, 2014                                4,672,329    $              16.90                       7.9 $             15,799    $              10.30
Granted                                                         1,300,387                   15.12                                                                   7.45
Exercised                                                        (687,880)                   8.53                                                                   6.31
Forfeited                                                      (1,281,820)                  21.99                                                                  12.64
Outstanding at December 31, 2015                                4,003,016    $              16.13                       7.4 $              5,625    $               9.32
Vested at December 31, 2015 and expected to
vest                                                           3,606,226     $              15.89                       7.2 $              5,577
Exercisable at December 31, 2015                               2,358,007     $              14.14                       6.5 $              5,470

      The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value that would have been received by the option holders had all option
holders exercised their options on December 31, 2015, 2014 and 2013, respectively. The aggregate intrinsic value is determined by the fair value of our common stock
and the per-share grant price.




                                                                                   F-21




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 364 of 526 PageID #: 1692
      The following table summarizes the restricted stock unit activity of the 2013 Plan for the years ended December 31, 2015, 2014 and 2013:

                                                                                                                          Weighted-
                                                                                                                           Average                    Aggregate
                                                                                                                          Remaining                   Intrinsic
                                                                                               Number of                 Vesting Term                 Value (in
Restricted Stock Units                                                                          Shares                     (Years)                   thousands)
Outstanding at December 31, 2012                                                                             —                          —                           —
Granted                                                                                                  54,579
Issued                                                                                                     (500)
Cancelled or Expired                                                                                         —
Outstanding at December 31, 2013                                                                         54,079                         3.7      $                1,557
Granted                                                                                               1,621,593
Issued                                                                                                  (19,040)
Cancelled or Expired                                                                                   (107,212)
Outstanding at December 31, 2014                                                                      1,549,420                         1.8      $             22,653
Granted                                                                                               2,901,042
Issued                                                                                                 (388,048)
Cancelled or Expired                                                                                   (940,027)
Outstanding at December 31, 2015                                                                      3,122,387                         1.7      $             30,974
Outstanding at December 31, 2015 and expected to vest                                                 2,132,717                         1.7      $             21,157

     The weighted average fair value at the date of grant for restricted stock units was $14.87 and $30.35 for the years ended December 31, 2015 and 2014,
respectively.

      The following table summarizes additional stock option and restricted stock unit values (in thousands):


                                                                                                                   Year Ended December 31,
                                                                                                  2015                       2014                       2013
Intrinsic value of stock options exercised                                              $                 6,119    $                39,641       $             10,663
Intrinsic value of restricted stock units that vested                                                     5,552                        310                         17
Grant date fair value of stock options exercised                                                          4,337                      7,720                      1,929
Grant date fair value of restricted stock units that vested                                              11,739                        567                         17

      As of December 31, 2015, $41.0 million of total unrecognized compensation cost related to stock options and restricted stock units is expected to be recognized
over a weighted-average period of 2.7 years. As of December 31, 2015, 4,142,461 shares of our Series 1 common stock were available for grant under the 2013 Plan.

      As of December 31, 2015, we had reserved shares of common stock for future issuance as follows (in thousands):



2007 Stock Incentive Plan                                                                                                                                       2,163
2013 Stock Incentive Plan                                                                                                                                       9,105
2013 Employee Stock Purchase Plan                                                                                                                               1,310
                                                                                                                                                               12,578


9. Earnings Per Share
      Basic and diluted net income per common share is presented in conformity with the two-class method required for participating securities. Prior to our initial
public offering, holders of preferred stock were each entitled to receive cumulative dividends payable prior and in preference to any dividends on any shares of our
common stock. In the event a dividend was

                                                                                 F-22




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 365 of 526 PageID #: 1693
paid on common stock, the holders of preferred stock were entitled to a proportionate share of any such dividend as if they were holders of common stock (on an as-
if converted basis). Accordingly, all of our outstanding series of preferred stock were considered to be participating securities. The holders of our preferred stock did
not have a contractual obligation to share in our losses; therefore, no amount of total undistributed loss is allocated to preferred stock.

       The rights of the holders of Series 1 and Series 2 common stock are identical, except with respect to voting. Each share of Series 1 and Series 2 common stock is
entitled to one vote per share; however holders of Series 2 common stock are not entitled to vote in connection with the election of the members of our board of
directors. Shares of Series 2 common stock may be converted into shares of Series 1 common stock at any time at the option of the stockholder. As of December 31,
2015, no shares of Series 2 common stock were outstanding.

      Under the two-class method, basic net income per share attributable to common stockholders is computed by dividing the net income attributable to common
stockholders by the weighted-average number of shares of common stock outstanding during the period. Net income attributable to common stockholders is
determined by allocating undistributed earnings, calculated as net income less current period preferred stock dividends, between common stock and preferred stock.
In computing diluted net income attributable to common stockholders, undistributed earnings are re-allocated to reflect the potential impact of dilutive securities.
Diluted net income per share attributable to common stockholders is computed by dividing the net income attributable to common stockholders by the weighted-
average number of shares of common stock outstanding, including potential dilutive shares of common stock assuming the dilutive effect of outstanding stock
options and warrants using the treasury stock method or if-converted method, whichever is more dilutive.

      The following table sets forth the computation of basic and diluted earnings per share of common stock (in thousands, except per share amounts):


                                                                                                                        Year Ended December 31,
                                                                                                        2015                      2014                     2013
Numerator
Net income                                                                                     $               11,848    $               26,965   $                31,530
Preferred stock dividends on participating preferred stock                                                         —                         —                    (19,928)
Total undistributed earnings                                                                                   11,848                    26,965                    11,602
Undistributed earnings allocated to participating preferred stock                                                  —                         —                     (5,998)
Net income attributable to common stockholders                                                 $               11,848    $               26,965   $                 5,604
Denominator
Weighted average common shares outstanding - basic                                                             53,076                    53,792                   23,074
Dilutive effect of stock options, restricted stock units, and Employee Stock Purchase Plan
shares                                                                                                          1,023                     1,519                    2,668
Weighted average common shares outstanding - diluted                                                           54,099                    55,311                   25,742
Net income per share attributable to common stockholders:
     Basic                                                                                     $                 0.22    $                 0.50   $                  0.24
     Diluted                                                                                   $                 0.22    $                 0.49   $                  0.23

     The following common equivalent shares were excluded from the diluted net income per share calculation, as their inclusion would have been anti-dilutive (in
thousands):


                                                                                                                        Year Ended December 31,
                                                                                                        2015                      2014                     2013
Stock options                                                                                                   2,937                     1,538                      112
Restricted stock units                                                                                            983                       839                       —
Employee Stock Purchase Plan shares                                                                               175                        34                       —
Total                                                                                                           4,095                     2,411                      112

                                                                                  F-23




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 366 of 526 PageID #: 1694
10. Fair Value Measurements
       Fair value is defined as the exit price, or the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market
participants as of the measurement date. Generally accepted accounting principles set forth a three-tier fair value hierarchy, which prioritizes the inputs used in
measuring fair value. The three tiers are Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted
prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore
requiring an entity to develop our own assumptions.

Assets and liabilities measured at fair value on a recurring basis are summarized below (in thousands):


                                                                                                  Fair Value Measurements at December 31, 2015
                                                                               Level 1                   Level 2                   Level 3                     Total
Assets:
    Money market deposit accounts                                      $              160,566    $                  —        $                  —        $             160,566
    Foreign exchange forward contract                                  $                   —     $                  19       $                  —        $                  19

                                                                                                  Fair Value Measurements at December 31, 2014
                                                                               Level 1                   Level 2                   Level 3                     Total
Assets:
     Money market deposit account                                      $              170,196    $                  —        $                  —        $             170,196
Liabilities:
     Foreign exchange forward contract                                 $                   —     $                  —        $                  —        $                 —

           Money market deposit accounts are reported on our consolidated balance sheets as cash and cash equivalents and derivative instruments are reported
on our consolidated balance sheets as either prepaid assets and other current assets, net or accrued expenses and other current liabilities.

      The fair value of our derivative instruments has been determined using pricing models that take into account the underlying contract terms, as well as all
applicable inputs, such as currency rates. The derivative instruments have a fair value of $0.0 million and $0.0 million as of December 31, 2015 and 2014, respectively,
because we entered into such instruments on those period-ending dates.

      Our other financial instruments consist primarily of accounts receivable, accounts payable, accrued liabilities and notes payable. The carrying value of these
assets and liabilities approximate their respective fair values as of December 31, 2015 and 2014 due to the short-term maturities, or in the case of our long-term notes
payable, based on the variable interest rate feature.

       As of December 31, 2015, we recorded a fair value adjustment to the identified intangible assets associated with one of our websites, Bons-de-Reduction.com,
resulting in $2.3 million in impairment expense. See Note 3, “Goodwill and Other Intangible Assets.” As of December 31, 2014 and 2013, no significant fair value
adjustments were required for nonfinancial assets and liabilities.

11. Income Taxes
      The components of pretax income for the years ended December 31, 2015, 2014 and 2013 were as follows (in thousands):


                                                                                                                         Year Ended December 31,
                                                                                                       2015                        2014                        2013
Domestic                                                                                    $                 15,537     $                37,671     $                  42,189
Foreign                                                                                                        5,318                       8,717                         8,232
Total                                                                                       $                 20,855     $                46,388     $                  50,421




                                                                                    F-24




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 367 of 526 PageID #: 1695
      The components of the provision for income taxes attributable to continuing operations are as follows (in thousands):


                                                                                                                       Year Ended December 31,
                                                                                                     2015                        2014                  2013
Current:
     Federal                                                                               $                  4,666    $                  16,291   $          16,627
     State                                                                                                      888                        1,312               1,187
    Foreign                                                                                                   4,302                        5,989               3,905
Total current                                                                                                 9,856                       23,592              21,719
Deferred:
     Federal                                                                                                    965                       (3,090)             (1,161)
    State                                                                                                        36                         (384)                 65
    Foreign                                                                                                  (1,850)                        (695)             (1,732)
Total deferred                                                                                                 (849)                      (4,169)             (2,828)
Total provision for income taxes                                                           $                  9,007    $                  19,423 $            18,891

      Cash paid for taxes, net of refunds, was $12.3 million, $10.2 million and $16.1 million during 2015, 2014 and 2013, respectively.

     Our provision for income taxes attributable to continuing operations differs from the expected tax expense amount computed by applying the statutory federal
income tax rate of 35% to income before income taxes as a result of the following (in thousands):


                                                                                                                       Year Ended December 31,
                                                                                                     2015                        2014                  2013
Tax at U.S. statutory rate                                                                 $                  7,299    $                  16,236 $            17,647
State tax provision, net of federal benefit                                                                     596                          882                 999
Stock-based compensation                                                                                      1,134                          661               1,701
Foreign tax rate differential                                                                                  (775)                      (2,734)             (1,038)
Research and development credits                                                                             (1,607)                      (2,026)               (649)
Tax effects of corporate restructuring                                                                          825                        3,475                  —
Non-deductible expenses                                                                                       1,044                        1,640               1,053
Net increase in valuation allowance                                                                             525                          999                  —
Other                                                                                                           (34)                         290                (822)
Income tax provision                                                                       $                  9,007    $                  19,423 $            18,891




                                                                                   F-25




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 368 of 526 PageID #: 1696
      Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes
and the amounts used for income tax purposes. Significant components of deferred taxes are as follows (in thousands):


                                                                                                                                      December 31,
                                                                                                                           2015                           2014
Deferred tax assets:
     Reserves and allowances                                                                                   $                     2,485    $                     2,358
     Tax carryforwards                                                                                                               1,524                          1,332
     Accrued expenses                                                                                                                1,296                          1,319
     Stock-based compensation                                                                                                        9,044                          7,248
     Deferred rent                                                                                                                   1,277                          1,360
     Other                                                                                                                             494                            711
Total deferred tax assets                                                                                                           16,120                         14,328
Deferred tax liabilities:
     Property and equipment                                                                                                         (4,954)                        (3,550)
     Intangibles                                                                                                                    (9,475)                        (8,769)
     Other                                                                                                                            (357)                          (777)
Total deferred tax liabilities                                                                                                     (14,786)                       (13,096)
Valuation allowance                                                                                                                 (1,524)                          (999)
Net deferred tax asset (liability)                                                                             $                      (190) $                         233

      A valuation allowance is established if, based on the Company’s review of both positive and negative evidence, it is more likely than not that all or a portion of
the deferred tax asset will not be realized. We recorded a valuation allowance of approximately $1.5 million and $1.0 million at December 31, 2015 and 2014,
respectively, related to the uncertainty of the utilization of certain state research and development tax credit carryforwards.

      As of December 31, 2015, we had state research and development tax credit carryforwards of $1.9 million. These carryforwards expire between 2033 and 2035 if
not utilized. As of December 31, 2015 and 2014, no provision has been made for U.S. income taxes and foreign withholding taxes related to undistributed earnings of
our foreign subsidiaries of approximately $13.4 million, as those earnings are considered to be permanently reinvested outside the United States. As of both
December 31, 2015 and 2014, we did not have an unrecognized deferred tax liability related to undistributed earnings of our foreign subsidiaries, as we have incurred
foreign taxes during our 2014 global corporate restructuring which, if repatriated, would generate foreign tax credits sufficient to reduce additional taxes on repatriated
earnings.

       The exercise of certain of our stock options results in taxable compensation, which is includable in the taxable income of the exercising option holder and which
we can deduct from our taxable income for federal and state income tax purposes. Such compensation results from increases in the fair value of our common stock
subsequent to the date of grant of the exercised stock options. Option-related excess tax benefits (tax deduction over cumulative book deduction) are recorded as an
increase to additional paid-in capital, while option-related tax deficiencies (cumulative book deduction over tax deduction) are recorded as a decrease to additional
paid-in capital to the extent of our additional paid-in capital option pool, then to the income tax provision. For the year ended December 31, 2015, we recorded a
decrease to additional paid-in capital of $2.5 million. For the years ended December 31 2014 and 2013, we recorded increases to additional paid-in capital of $11.1
million and $2.0 million, respectively.




                                                                                   F-26




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 369 of 526 PageID #: 1697
      We follow the guidance on accounting for uncertainty in income taxes, which prescribes a recognition threshold and measurement attribute for the financial
statement recognition and measurement of a tax position taken or expected to be taken in a tax return and also provides guidance on derecognition, classification,
interest and penalties, accounting in interim periods, disclosure and transition. The aggregate changes in the balance of unrecognized tax benefits for the years ended
December 31, 2015, 2014 and 2013 were as follows, excluding interest and penalties (in thousands):


Balance at December 31, 2012                                                                                                                    $                      —
    Increases for tax positions related to the current year                                                                                                           282
    Increases for tax positions related to prior years                                                                                                                948
Balance at December 31, 2013                                                                                                                    $                   1,230
    Increases for tax positions related to the current year                                                                                                         2,269
    Increases for tax positions related to prior years                                                                                                                513
    Decreases for tax positions related to prior years                                                                                                                (73)
    Lapses in statutes of limitations                                                                                                                                 (10)
Balance at December 31, 2014                                                                                                                    $                   3,929
    Increases for tax positions related to the current year                                                                                                           387
    Increases for tax positions related to prior years                                                                                                                113
    Decreases for tax positions related to prior years                                                                                                               (704)
    Lapses in statutes of limitations                                                                                                                                 (37)
Balance at December 31, 2015                                                                                                                    $                   3,688


      Included in the balance of unrecognized tax benefits at December 31, 2015 are $0.4 million of unrecognized tax benefits that are offset against related deferred tax
assets for which a valuation allowance exists. If we were to recognize the unrecognized tax benefits, the benefit would be offset by a change in the valuation
allowance and would not have an impact on the effective tax rate.

       Our practice is to recognize interest and penalties related to unrecognized tax benefits as a component of income tax expense. In 2015, 2014 and 2013, we
recognized interest and penalties of $0.4 million, $0.1 million, and $0.3 million, respectively, within income tax expense on our consolidated statements of operations.
Amounts for interest and penalties accrued are included within the related tax liability line in the consolidated balances sheets and were $0.8 million and $0.4 million
for the years ended December 31, 2015 and 2014, respectively.

       We file U.S., state and foreign income tax returns in jurisdictions with varying statutes of limitations. As of December 31, 2015, in the United States, the tax
years 2012 through 2015 remain open to examination in the federal jurisdiction and most state jurisdictions. We are under examination by the Internal Revenue Service
for our 2013 tax year. We believe that adequate amounts have been reserved for any adjustments that may ultimately result from this examination. Additionally,
various foreign income tax returns are subject to examinations for years 2012 through 2015. For uncertain tax positions as of December 31, 2015, we do not anticipate
that the total amounts of unrecognized tax benefits will significantly increase or decrease within the coming year.

       As of December 31, 2015, the unamortized tax effects of corporate restructuring transactions of $0.6 million and $1.8 million are included within “Prepaids and
other current assets, net “ and “Other assets, net,” respectively, on the consolidated balance sheet. As of December 31, 2015, the estimated future amortization of the
tax effects of corporate restructuring transactions to income tax expense is $0.6 million for 2016 and $1.8 million, cumulatively, for the years 2017 through 2020. These
amounts exclude the benefits, if any, for tax deductions in other jurisdictions that we may be entitled to as a result of the related corporate restructuring transactions.

                                                                                   F-27




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 370 of 526 PageID #: 1698
12. Domestic and Foreign Operations

      The Company has operations in the U.S. and Europe. Information about these operations is presented below (in thousands):


                                                                                                                    Year Ended December 31,
                                                                                               2015                          2014                        2013
Net Revenues:
    U.S.                                                                            $                 195,788       $                206,865       $            166,532
    United Kingdom                                                                                     36,358                         36,752                     31,296
    Other International                                                                                16,969                         21,066                     12,008
Total Net Revenues                                                                  $                 249,115       $                264,683       $            209,836


                                                                                                                                    As of December 31,
                                                                                                                           2015                          2014
Identifiable tangible long-lived assets:
     U.S.                                                                                                       $                   19,356     $                 15,494
     United Kingdom                                                                                                                    617                          753
     Other International                                                                                                             1,409                          702
Total identifiable tangible long-lived assets                                                                   $                   21,382     $                 16,949

      Net revenues attributed to the U.S. and international geographies are based upon the country in which the selling subsidiary of the Company is located.

      Identifiable tangible long-lived assets attributed to the U.S. and international geographies are based upon the country in which the asset is located or owned.

13. Employee Benefit Plans
      401(k) Plan
       We have established a tax-qualified employee savings and retirement plan for all employees in the U.S. who satisfy certain eligibility requirements, including
requirements relating to age and length of service. Under our 401(k) plan, employees may elect to reduce their current compensation by up to the statutory limit,
$18,000 in 2015, and $17,500 in 2014 and 2013, and have us contribute the amount of this reduction to the 401(k) plan. We currently match up to 58% of employee
contributions, but not exceeding $9,275 per employee. Our contributions for the years ended December 31, 2015, 2014 and 2013 were $1.3 million, $1.3 million and $0.9
million, respectively.

14. Related Party Transactions
       On December 26, 2013, we entered into an agreement with a domain registry company and certain of its subsidiaries. We agreed to pay the domain registry
company $4.3 million for second level domains, or SLDs, contingent upon the domain registry company becoming the registry operator for such domains. In April
2015, we used $4.3 million to purchase the SLDs from the domain registry company pursuant to the terms of our agreement. An investment fund holds more than 10%
of the outstanding capital stock of the domain registry company and held more than 5% of a class of our voting securities as of March 3, 2015. In addition, during the
period in which the agreement with the domain registry company was entered into and as of the date the purchase of the SLDs was completed, a member of our board
of directors was a general partner of the entity that indirectly is the general partner of the investment fund.


                                                                                 F-28




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case
15.       1:18-cv-00937-CFC-MPT
    Subsequent Events                                          Document 28 Filed 12/20/18 Page 371 of 526 PageID #: 1699
          In February 2016, our board of directors authorized the repurchase of an additional $50 million worth of shares of our Series 1 common stock, increasing the
total authorized amount under our share repurchase program implemented in February 2015 to $150 million. The share repurchase program is authorized through
February 2017.

        During the period between January 1, 2016 and February 5, 2016, we have repurchased an additional 2,699,204 shares of Series 1 common stock at an
aggregate purchase price of $23.7 million.

16. Selected Quarterly Financial Data (unaudited)


                                                                                       For the Three Months Ended:
                                   March 31,        June 30,     September 30,       December 31,      March 31,         June 30,     September 30,       December 31,
                                     2014             2014           2014                2014             2015             2015           2015                2015
                                                                                 (in thousands, except per share amounts)
Net revenues                   $       61,270   $     59,506    $       56,470   $          87,437   $      60,384   $      53,180 $        52,412    $          83,139
Gross margin                           56,840         54,858            51,872              82,496          55,038          48,004          47,901               78,268
Net income (loss)                       6,075          4,326             2,528              14,036           4,059          (1,591)            343                9,037
Net income (loss) per share:
     Basic                               0.11           0.08              0.05                0.26            0.08           (0.03)           0.01                 0.17
     Diluted                             0.11           0.08              0.05                0.26            0.07           (0.03)           0.01                 0.17
Weighted-average number of
shares used in computing net
income (loss) per share:
     Basic                             53,149         53,791            53,999              54,160          54,029          53,482          53,037               51,782
     Diluted                           55,562         55,377            55,086              55,041          55,035          53,482          53,744               52,406




                                                                                     F-29




                                                                    View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document EXHIBIT
                                      28 Filed
                                             INDEX12/20/18 Page 372 of 526 PageID #: 1700

                                                                                                     Incorporated by Reference
Exhibit
Number                                Exhibit Description                           Form         File No.        Exhibit         Filing Date
2.1          Asset Purchase Agreement for the purchase of RetailMeNot.com,          DRS         377-00145          2.1                 April 5, 2013
             dated November 24, 2010.
2.2          Agreement Relating to the Sale and Purchase of the Entire Issued       DRS         377-00145          2.2                 April 5, 2013
             Share Capital of eConversions Limited, dated August 15, 2012.
3.1.1        Fifth Amended and Restated Certificate of Incorporation dated May 9,   DRS         377-00145         3.1.1                April 5, 2013
             2013.
3.1.2        Certificate of Amendment to Fifth Amended and Restated Certificate     DRS         377-00145         3.1.2                April 5, 2013
             of Incorporation, dated September 12, 2013.
3.1.3        Second Certificate of Amendment to Fifth Amended and Restated          DRS         377-00145         3.1.3                April 5, 2013
             Certificate of Incorporation, dated March 8, 2013.
3.1.4        Third Certificate of Amendment to Fifth Amended and Restated           DRS         377-00145         3.1.4                April 5, 2013
             Certificate of Incorporation, dated April 4, 2013.
3.1.5        Fourth Certificate of Amendment to Fifth Amended and Restated           S-1       333-189397         3.1.5                June 17, 2013
             Certificate of Incorporation, dated June 12, 2013.
3.2          Form of Sixth Amended and Restated Certificate of Incorporation of     S-1/A      333-189397          3.2                  July 8, 2013
             the Registrant.
3.3          Bylaws of the Registrant.                                              S-1/A      333-189397          3.4                 July 8, 2013
4.1.1        Third Amended and Restated Investors’ Rights Agreement dated           DRS        377-00145          4.1.1                April 5, 2013
             October 28, 2012.
4.1.2        Amendment to Third Amended and Restated Investors’ Rights              DRS         377-00145         4.1.2                April 5, 2013
             Agreement dated May 10, 2013.
4.1.3        Second Amendment to Third Amended and Restated Investors’              S-1/A      333-192632         4.1.3           December 9, 2013
             Rights Agreement and Waiver of Registration Rights dated
             December 6, 2013.




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 373 of 526 PageID #: 1701
                                                                                                      Incorporated by Reference
Exhibit
Number                                 Exhibit Description                            Form        File No.        Exhibit         Filing Date
10.1         Form of Indemnification Agreement for directors and officers.            DRS/A      377-00145          10.1                May 13, 2013
10.2.1†      2007 Stock Plan and forms of agreement thereunder.                       DRS/A      377-00145         10.2.1               May 13, 2013
10.2.2†      First Amendment to the 2007 Stock Plan.                                   DRS       377-00145         10.2.2               April 5, 2013
10.2.3†      Second Amendment to the 2007 Stock Plan.                                  DRS       377-00145         10.2.3               April 5, 2013
10.2.4†      Third Amendment to the 2007 Stock Plan.                                   DRS       377-00145         10.2.4               April 5, 2013
10.2.5†      Fourth Amendment to the 2007 Stock Plan.                                  DRS       377-00145         10.2.5               April 5, 2013
10.2.6†      Fifth Amendment to the 2007 Stock Plan.                                   DRS       377-00145         10.2.6               April 5, 2013
10.2.7†      Sixth Amendment to the 2007 Stock Plan.                                   DRS       377-00145         10.2.7               April 5, 2013
             Form of the Registrant’s 2013 Bonus Plan for Officers dated May 22,       DRS       377-00145          10.3                April 5, 2013
10.3†        2013.
10.4.1       Term Loan Agreement by and among Comerica Bank, as                       DRS        377-00145         10.4.1               April 5, 2013
             administrative agent for the lenders named therein, and the Registrant
             et al, dated November 24, 2010.
10.4.2       First Amendment to Term Loan Agreement.                                  DRS       377-00145          10.4.2               April 5, 2013
10.4.3       Second Amendment to Term Loan Agreement.                                 DRS       377-00145          10.4.3               April 5, 2013
10.4.4       Third Amendment to Term Loan Agreement.                                  DRS       377-00145          10.4.4               April 5, 2013
10.4.5       Fourth Amendment to Term Loan Agreement.                                 DRS       377-00145          10.4.5               April 5, 2013
10.4.6       Fifth Amendment to Term Loan Agreement.                                  DRS       377-00145          10.4.6               April 5, 2013
10.4.7       Sixth Amendment to Term Loan Agreement.                                  DRS       377-00145          10.4.7               April 5, 2013
10.4.8       Amended and Restated Revolving Credit and Term Loan Agreement            S-1/A     333-189397         10.4.8               July 18, 2013
             by and among Comerica Bank, as administrative agent for the lenders
             named therein, and the Registrant et al, dated July 1, 2013.
10.4.8.1     First Amendment to Amended and Restated Revolving Credit and             S-1/A     333-192632        10.4.8.1        December 11, 2013
             Term Loan Agreement, dated December 11, 2013.
10.4.8.2     Second Amendment to Amended and Restated Revolving Credit and             8-K       001-36005          1.1                March 3, 2014
             Term Loan Agreement, dated February 26, 2014.
10.4.8.3     Second Amended and Restated Revolving Credit and Term Loan                8-K       001-36005          1.1           December 29, 2014
             Agreement, dated December 23, 2014.




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 374 of 526 PageID #: 1702
                                                                                                     Incorporated by Reference
Exhibit
Number                                Exhibit Description                            Form        File No.        Exhibit         Filing Date
10.4.9       Security Agreement by and among Comerica Bank, as administrative        S-1/A     333-189397         10.4.9               July 18, 2013
             agent for the lenders named therein, the Registrant, Spectrawide
             Acquisition Co., LLC, CSB Acquisition Co., LLC, CLTD Acquisition
             Co., LLC, Smallponds, LLC, Deals.com, LLC, RNOT, LLC and WSM
             CV, LLC, dated July 1, 2013.
10.5         Intellectual Property Security Agreement by and among the               DRS        377-00145          10.5                April 5, 2013
             Registrant, Comerica Bank, Spectrawide Acquisition Co., LLC,
             Spectrawide Inc., CSB Acquisition Co., LLC, CLTD Acquisition Co.,
             LLC, Smallponds, LLC, Deals.com, LLC and RMN Acquisition Co.,
             LLC, dated November 24, 2010.
10.5.1       Intellectual Property Security Agreement by and among Comerica          S-1/A     333-189397         10.5.1               July 18, 2013
             Bank, as administrative agent for the lenders named therein, the
             Registrant, Spectrawide Acquisition Co., LLC, CSB Acquisition Co.,
             LLC, CLTD Acquisition Co., LLC, Smallponds, LLC, Deals.com, LLC,
             RNOT, LLC and WSM CV, LLC, dated July 1, 2013.
10.6.1       Lease Agreement by and between the Registrant and NOP 301               DRS        377-00145         10.6.1               April 5, 2013
             Congress LP, dated May 24, 2012.
10.6.2       Amendment No. 1 to Lease Agreement by and between the Registrant        DRS        377-00145         10.6.2               April 5, 2013
             and NOP 301 Congress LP, dated November 14, 2012.
10.6.3       Amendment No. 2 to Lease Agreement by and between the Registrant        DRS        377-00145         10.6.3               April 5, 2013
             and NOP 301 Congress LP, dated November 9, 2013.
10.6.4       Amendment No. 3 to Lease Agreement by and between the Registrant        S-1/A     333-189397         10.6.4               July 16, 2013
             and NOP 301 Congress LP, dated January 21, 2013.
10.6.5       Amendment No. 4 to Lease Agreement by and between the Registrant        8-K        001-36005          10.1            August 25, 2015
             and NOP 301 Congress LP, dated August 19, 2015
10.7.1       Counterpart Lease Agreement by and among Northburgh House               DRS        377-00145         10.7.1               April 5, 2013
             Limited, eConversions Limited and RetailMeNot UK Ltd., dated June
             24, 2012.
10.7.2       Termination of Lease Agreement by and among Northburgh House            DRS        377-00145         10.7.2               April 5, 2013
             Limited, eConversions Limited and RetailMeNot UK Ltd., dated
             February 1, 2013, and effective as of August 10, 2013.
10.8.1       Underlease, dated 1/10/07, amongst Billingford Investments Limited,     DRS        377-00145         10.8.1               April 5, 2013
             Braiseworth Investments Limited and Carlton Communications
             Limited, dated January 10, 2007.
10.8.2       Agreement for the Assignment of the Underlease, between Carlton         DRS        377-00145         10.8.2               April 5, 2013
             Communications Limited and the Registrant, dated March 11, 2013.
10.9.1       Lease Agreement by and between MIWIMMO, Société Civile                  DRS        377-00145         10.9.1               April 5, 2013
             Immobilière (a real estate company) and MIWIM, Société à
             Responsabilité Limitée (a limited liability company), dated September
             23, 2009.
10.9.2       Amendment to Lease by and between MIWIMMO, Société Civile               DRS        377-00145         10.9.2               April 5, 2013
             Immobilière (a real estate company) and MIWIM, Société à
             Responsabilité Limitée (a limited liability company), dated December
             31, 2010.




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 375 of 526 PageID #: 1703
                                                                                                      Incorporated by Reference
Exhibit
Number                                 Exhibit Description                            Form        File No.        Exhibit         Filing Date
10.10†       Employment Agreement between the Registrant and G. Cotter                DRS        377-00145         10.10                April 5, 2013
             Cunningham, dated effective as of March 1, 2013.
10.11†       Employment Agreement between the Registrant and Kelli A.                 DRS        377-00145         10.11                April 5, 2013
             Beougher, dated effective as of March 1, 2013.
10.12†       Employment Agreement between the Registrant and Paul M. Rogers,          DRS        377-00145         10.13                April 5, 2013
             dated effective as of March 1, 2013.
10.13†       Employment Agreement between the Registrant and Louis J. Agnese,         DRS        377-00145         10.14                April 5, 2013
             III, dated effective as of March 1, 2013.
10.13.1†     Amendment to Employment Agreement between the Registrant and             S-1       333-192632        10.14.1          December 2, 2013
             Louis J. Agnese, III dated effective as of October 15, 2013.
10.13.2†     Second Amendment to Employment Agreement between the                     10-K       001-36005        10.14.2          February 18, 2014
             Registrant and Louis J. Agnese, III dated effective as of February 13,
             2013.
10.14†       Employment Agreement between the Registrant and Jagjit S. Bath,          DRS        377-00145         10.15                April 5, 2013
             dated effective as of March 1, 2013.
10.15†       Employment Agreement between the Registrant and Jillian L. Balis,        DRS        377-00145         10.16                April 5, 2013
             dated effective as of March 1, 2013.
10.16        Commission Junction Publisher Service Agreement dated November           DRS        377-00145         10.17                April 5, 2013
             16, 2010, as assigned to RNOT, LLC pursuant to the Assignment and
             Assumption Amendment dated November 24, 2010.




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 376 of 526 PageID #: 1704
                                                                                                     Incorporated by Reference
Exhibit
Number                                Exhibit Description                          Form         File No.         Exhibit         Filing Date
10.17           LinkShare Corporation Publisher Membership Agreement, as           DRS         377-00145          10.18                April 5, 2013
                assigned to the Registrant and RNOT, LLC pursuant to the
                Consent to Assignment of Agreement dated November 24, 2010.
10.18†          2013 Equity Incentive Plan.                                        S-1/A      333-189397          10.20                 July 8, 2013
10.19†          2013 Employee Stock Purchase Plan.                                 S-1/A      333-189397          10.21                 July 8, 2013
10.20†          Board Offer Letter between the Registrant and Brian H. Sharples,   DRS/A      377-00145           10.22                May 13, 2013
                dated as of July 11, 2012.
10.21†          Board Offer Letter between the Registrant and Greg J. Santora,     DRS/A       377-00145          10.23                May 13, 2013
                dated as of April 24, 2013.
10.22†          Employment Agreement between the Registrant and Steven T.           S-1       333-192632          10.24           December 2, 2013
                Pho, dated effective as of March 1, 2013.
10.22.1†        Amendment to Employment Agreement between the Registrant            S-1       333-192632       10/24/2001         December 2, 2013
                and Steven T. Pho, dated effective as of October 15, 2013.
10.22.2†        Second Amendment to Employment Agreement between                   10-K        001-36005       10/23/2002         February 18, 2014
                Registrant and Steven T. Pho, dated effective as of February 13,
                2013.
10.23†          Employment Agreement between the Registrant and Jonathan B.        10-Q        001-36005          10.2            November 6, 2015
                Kaplan, dated effective as of August 7, 2015.
10.24†          Employment Agreement between the Registrant and J. Scott Di         8-K        001-36005          10.1              January 4, 2016
                Valerio, dated effective as of December 29, 2015.
10.25†          Board Offer Letter between the Registrant and Gokul Rajaram,       10-K        001-36005          10.24           February 18, 2014
                dated as of September 13, 2013.
10.26†          Board Offer Letter between the Registrant and Eric Korman, dated   10-K        001-36005          10.27           February 25, 2015
                as of August 8, 2014.
10.27†          RetailMeNot, Inc. 2013 Bonus Plan (Director Level & Up).           10-K        001-36005          10.25           February 18, 2014
10.28†          RetailMeNot, Inc. 2014 Bonus Plan.                                 8-K         001-36005          10.1            February 18, 2014
10.29†          RetailMeNot, Inc. 2015 Bonus Plan.                                 8-K         001-36005          10.1            February 10, 2015
10.30†          Employment Agreement between the Registrant and Marissa
                Tarleton, dated effective as of October 5, 2015
10.31†          Employment Agreement between the Registrant and Michael
                Magaro, dated effective as of November 1, 2015
10.32†          Board Offer Letter between the Registrant and Tamar Yehoshua,
                dated as of December 7, 2015
14.1            Code of Business Conduct and Ethics.
21.1            List of Subsidiaries of the Registrant.
23.1            Consent of Ernst & Young LLP, Independent Registered Public
                Accounting Firm.
24.1            Power of Attorney (see page 70 of this Annual Report on Form
                10-K).




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Table of Contents
    Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 377 of 526 PageID #: 1705

Exhibit                                                                                                 Incorporated by Reference
Number                                 Exhibit Description                            Form         File No.           Exhibit       Filing Date
31.1          Certification of Principal Executive Officer Required Under Rule 13a-
              14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as
              amended, as adopted pursuant to Section 302 of The Sarbanes-Oxley
              Act of 2002.
31.2          Certification of Principal Financial Officer Required Under Rule 13a-
              14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as
              amended, as adopted pursuant to Section 302 of The Sarbanes-Oxley
              Act of 2002.
32.1          Certification of Principal Executive Officer Required Under Rule 13a-
              14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as
              amended, and 18 U.S.C. §1350 as adopted pursuant to Section 906 of
              The Sarbanes-Oxley Act of 2002.
32.2          Certification of Principal Financial Officer Required under Rule 13a-
              14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as
              amended, and 18 U.S.C. §1350 as adopted pursuant to Section 906 of
              The Sarbanes-Oxley Act of 2002.

101.INS       XBRL Instance Document.
101.SCH       XBRL Taxonomy Extension Schema.
101.CAL       XBRL Taxonomy Extension Calculation Linkbase.
101.LAB       XBRL Taxonomy Extension Label Linkbase.
101.PRE       XBRL Taxonomy Extension Presentation Linkbase.
101.DEF       XBRL Taxonomy Extension Definition Linkbase.

†      Management contract,
       compensatory plan or
       arrangement.




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-16-000006.htm
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 378 of 526 PageID #: 1706




                              EXHIBIT E
10-K 1 sale2016123110kdoc.htm FORM 10-K
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 379 of 526 PageID #: 1707

                                                            UNITED STATES
                                                SECURITIES AND EXCHANGE COMMISSION
                                                                                   Washington, D.C. 20549


                                                                                     FORM 10-K

ý           ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                  For the fiscal year ended December 31, 2016
                                                                       OR
¨           TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                    Commission File Number 001-36005



                                                                       RETAILMENOT, INC.
                                                                    (Exact name of registrant as specified in its charter)



                                          Delaware                                                                                           XX-XXXXXXX
                               (State or other jurisdiction of                                                                            (I.R.S. Employer
                              incorporation or organization)                                                                           Identification Number)
                                                                               301 Congress Avenue, Suite 700
                                                                                    Austin, Texas 78701
                                                                                       (512) 777-2970
                               (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices)
                                                                Securities registered pursuant to Section 12(b) of the Act:
                                 Title of each class                                                                       Name of each exchange on which registered
                   Series 1 common stock, par value $0.001 per share                                                        The NASDAQ Global Select Market LLC
                                                                Securities registered pursuant to Section 12(g) of the Act:
                                                                                          None


Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No ý
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No ý
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or
for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted
pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such
files). Yes ý No ¨
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of
registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated
filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.

Large accelerated filer      ¨                                                                                                                     Accelerated filer                        ý

 Non-accelerated filer       ¨ (Do not check if a smaller reporting company)                                                                    Smaller reporting company               ¨
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No ý
Based on the closing price of the registrant’s common stock on the last business day of the registrant’s most recently completed second fiscal quarter, which was June 30, 2016, the aggregate
market value of its common stock held by non-affiliates on that date was $317,172,122.
As of January 31, 2017, 47,855,499 shares of the registrant’s Series 1 Common Stock were outstanding.




                                                                        Documents incorporated by reference:
The information required by Part III of this Report, to the extent not set forth herein, is incorporated herein by reference from the Proxy Statement relating to our 2017 annual meeting
of shareholders, which shall be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year to which this Report relates.




                                                                         View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28OF Filed
                                  TABLE         12/20/18 Page 380 of 526 PageID #: 1708
                                          CONTENTS



                                                                                                                                Page
PART I                                                                                                                                      1
Item 1.       Business                                                                                                                      1
Item 1A.      Risk Factors                                                                                                                  8
Item 1B.      Unresolved Staff Comments                                                                                                    36
Item 2.       Properties                                                                                                                   36
Item 3.       Legal Proceedings                                                                                                            36
Item 4.       Mine Safety Disclosures                                                                                                      36

PART II                                                                                                                                    37
Item 5.       Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities                 37
Item 6.       Selected Financial Data                                                                                                      40
Item 7.       Management’s Discussion and Analysis of Financial Condition and Results of Operations                                        45
Item 7A.      Quantitative and Qualitative Disclosures About Market Risk                                                                   68
Item 8.       Financial Statements                                                                                                         69
Item 9.       Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                                         69
Item 9A.      Controls and Procedures                                                                                                      69
Item 9B.      Other Information                                                                                                            70

PART III                                                                                                                                   71
Item 10.      Directors, Executive Officers and Corporate Governance                                                                       71
Item 11.      Executive Compensation                                                                                                       71
Item 12.      Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                               71
Item 13.      Certain Relationships and Related Transactions and Director Independence                                                     71
Item 14.      Principal Accountant Fees and Services                                                                                       71

PART IV                                                                                                                                    72
Item 15.      Exhibits and Financial Statement Schedules                                                                                   72




                                                           View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28PART
                                         Filed
                                            1  12/20/18 Page 381 of 526 PageID #: 1709
Forward Looking Statements
      Except for the historical financial information contained herein, the matters discussed in this report on Form 10-K (as well as documents incorporated
herein by reference) may be considered “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements include declarations regarding the intent, belief or current
expectations of RetailMeNot, Inc. and its management and may be signified by the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,”
"may," “plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “will,” “would” or similar language (or the negative of these terms). You are
cautioned that any such forward-looking statements are not guarantees of future performance and involve a number of risks and uncertainties. Actual results
could differ materially from those indicated by such forward-looking statements. Factors that could cause or contribute to such differences include those
discussed under Part 1, Item 1A:“Risk Factors” and elsewhere in this report. We disclaim any intention or obligation to update or revise any forward-looking
statements, whether as a result of new information, future events or otherwise.

Item 1. Business.
Company Overview

      We operate a leading savings destination, connecting consumers with retailers, restaurants and brands, both online and in-store. In 2016, our marketplace
featured more than 700,000 digital offers each month. Digital offers are offers, offer codes and brand or category specific discounts made available online or through
mobile applications that are used by consumers to make online or in-store purchases directly from merchants. We define merchants to include retailers, restaurants
and brands, but excluding grocery retailers. Digital offers can include coupons, sales, consumer tips, advertisements, discounted digital and physical gift cards
redeemable at merchants or cash-back rebates associated with the purchase of a product or a consumer action. Our websites, mobile applications, email newsletters
and alerts and social media presence enable consumers to search for, discover and redeem hundreds of thousands of relevant digital offers from paid merchants, or
merchants with which we had a contract in 2016. Our marketplace features digital offers across multiple product categories, including clothing; electronics; health and
beauty; home and office; travel, dining and entertainment; personal and business services; and shoes. We believe our investments in digital offer content quality,
product innovation and direct merchant relationships allow us to offer a compelling experience to consumers looking to save money.

      We believe we are a trusted partner to paid merchants. We provide our paid merchants access to a large and engaged consumer audience. We help paid
merchants drive sales and acquire new customers online and in-store through our websites and mobile applications. In addition, our pay-for-performance model, from
which a substantial majority of our revenues are derived, enables us to structure mutually beneficial relationships with our paid merchants. These arrangements
provide our paid merchants control and flexibility with respect to their marketing spend and, in many cases, result in payment of a commission to us only after a sale
is made. We also enter into additional types of arrangements with our paid merchants, including flat fee arrangements and CPM, or cost per thousand impression,
arrangements.

       Our results from 2016 include the following:
   •    Net revenues for 2016 were $280.4 million, an increase of 12.6% from $249.1 million in 2015. This increase is primarily attributable to a $43.5 million increase in
        net revenues from our Gift Card segment, offset by a $12.2 million decrease in net revenues from our Core segment.
   •    Net income for 2016 was $2.0 million, an 83.4% decrease from $11.8 million in 2015. The decrease in net income is primarily attributable to the $12.2 million
        decrease in net revenues from our Core segment and the investments being made to grow our in-store and advertising business and scale our gift card
        business.
   •    Adjusted EBITDA for 2016 was $61.3 million, a 14.8% decrease from $71.9 million in 2015.
   •    Total visits to our desktop and mobile websites for 2016 were approximately 650 million, a 9.5% decrease from 718 million visits in 2015. Visits to our mobile
        websites represented approximately 46% and 41%, respectively, of the total visits to our websites in 2016 and 2015.
   •    During the three months ended December 31, 2016, we averaged approximately 23.1 million mobile unique visitors per month, essentially flat to the
        approximately 23.2 million mobile unique visitors per month during the three months ended December 31, 2015.

                                                                                      1




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 382 of 526 PageID #: 1710
       See Part II, Item 6: “Selected Financial Data,” for further discussion of adjusted EBITDA, our use of this measure, the limitations of this measure as an analytical
tool, and the reconciliation of adjusted EBITDA to net income, the most directly comparable GAAP financial measure.

Our Strategy
      Our objective is to become the leading savings destination, both online and in-store. Our 2017 strategies to achieve this goal include:

      Enhance the ease of use of our marketplace. Innovation is a key element of our strategy, and we will continue to make significant investments in research and
development to further improve our user interface, solution and platform integration, features and functionality on our desktop and mobile websites and mobile
applications, as well as our data collection and analytic capabilities.

      Increase the likelihood that a consumer will save each time they visit. We intend to make it easier for consumers to save each time they visit our marketplace.
We expect to accomplish this principally by adding cash-back rebates to incentivize consumers to transact with merchants and increasing the selection and inventory
of discounted digital and physical gift cards for purchase at leading paid merchants We also plan to make other enhancements to our websites and mobile
applications, including efforts to minimize friction in consumers’ shopping experience with digital offers from start to finish and providing our paid merchants with
solutions that increase consumer sales. In 2016, we acquired GiftcardZen Inc, a secondary marketplace for gift cards. This acquisition has significantly expanded the
discounted digital and physical gift card content available to the users of our RetailMeNot.com website and mobile application. We believe that discounted gift cards
and cash-back rebates are differentiated content that will delight consumers by offering new savings opportunities. This in turn, should increase the frequency with
which consumers use our marketplace and may enhance our value to consumers during more stages of their shopping journey.

      Enhance the breadth of available offers. We intend to continue to expand our offering of cash-back rebates and loyalty programs to incentivize consumers to
transact with our paid merchants. We believe that this differentiated content will delight consumers by offering new savings opportunities. This in turn, should
increase the frequency with which consumers use our solutions and improve monetization of those solutions. Cash-back rebates also enhance the value of our
marketplace to our paid merchants by allowing them to more efficiently target their promotions.

      Leverage our consumer audience to expand advertising reach for our paid merchants. We also aim to further strengthen our value proposition for paid
merchants by expanding our advertising solutions. We continue to enhance the technology powering our advertising solutions, improving our ability to serve
targeted advertising to visitors to our websites and users of our mobile applications. We also plan to continue to leverage our sales force to expand the breadth and
depth of merchants utilizing our advertising products.

     Pursue strategic acquisitions. We intend to continue pursuing expansion opportunities in existing and new markets, as well as in core and adjacent categories
and complementary technology through strategic acquisitions.

Our Products and Services
      We operate a leading savings destination, both online and in-store. We offer products and services to allow consumers to save money and for paid merchants
to generate sales.

      Products and Services for Consumers
      Our product development approach is centered on building products that enable consumers to discover quality digital offers, virtually anytime and anywhere,
and redeem them online or in-store. Our products and services for consumers are free of charge and available through our websites and mobile applications.

      Websites. We offer our consumers hundreds of thousands of digital offers from tens of thousands of merchants across multiple product categories. We
aggregate digital offers available from paid merchants, performance marketing networks, our large user community, our employees and outsourced providers,
including digital offers exclusive to our marketplace. In 2016, more than two-thirds of the digital offers featured in our marketplace were submitted by users or sourced
internally by us. The remainder of the digital offers featured in our marketplace were provided through performance marketing networks. In the year ended
December 31, 2016, our marketplace featured digital offers from over 70,000 merchants, and we had contracts with more than 12,000 paid merchants.

                                                                                    2




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 383 of 526 PageID #: 1711
      Consumers visiting our websites search for and discover digital offers based on retailer name, product, category, digital offer type, popularity, success rate and
other characteristics. Once a consumer discovers a relevant online digital offer, the consumer clicks on that digital offer and is typically directed to the website of the
merchant, where the consumer can purchase products and redeem the digital offer. Consumers can redeem these digital offers in-store by simply scanning the
barcode at the merchant’s register or by having the sales associate enter the promotional code shown on the consumer’s mobile screen into their point-of-sale
system. Additionally, consumers can purchase discounted digital and physical gift cards directly from us via our RetailMeNot.com and GiftcardZen.com websites.

       Mobile applications. Our mobile applications allow consumers to shop when they want, where they want. Consumers use our mobile applications to discover,
store for use later and access the digital offers they want and to redeem them both online and in-store. They can browse top digital offers, popular stores and product
category listings. Our mobile applications also allow users to share digital offers with others via email, text message or through social media channels. Consumers are
able to discover food and dining content, store their coupons and gift cards in a centralized mobile wallet, and visually navigate deals from stores at their local malls.
In addition, utilizing location-based technology, the RetailMeNot mobile applications notify consumers of savings opportunities when they are shopping near
shopping malls and centers by sending consumers alerts for digital offers that can be used in these locations. Once a consumer discovers a relevant online digital
offer, the consumer clicks on that digital offer and is typically directed to the website of the respective retailer, where the consumer can purchase products and
redeem the digital offer. Consumers also can redeem certain of these digital offers in-store by simply scanning the barcode at the retailer’s register or by having the
sales associate enter the promotional code shown on the consumer’s mobile screen into their point-of-sale system. Additionally, consumers can purchase discounted
digital gift cards directly from us via our RetailMeNot mobile applications.

      Email newsletters and alerts. Consumers can subscribe to receive our periodic email newsletters and alerts. Our email newsletters allow consumers to stay
informed about featured digital offers, while our alerts notify consumers when digital offers from their preferred merchants become available.
   •    Email newsletters: Our newsletters are sent several times a week and typically include the top digital offers for featured merchants. A portion of these
        newsletters feature digital offers that are targeted to our consumers based on their past activity on our websites, their affinity for certain merchants or certain
        types of shopping categories and other proprietary data about the user.
   •    Alerts: Our alerts provide consumers with new digital offers for their favorite merchants as they become available.

       Products and Services for Paid Merchants
       We provide paid merchants with access to a large and engaged consumer audience.

     Multichannel access to a large consumer audience. We provide paid merchants access to a large marketplace dedicated to digital offers, offering a large and
engaged audience of consumers with intent to purchase. In 2016, we had more than 650 million visits to our websites and during the three month period ending
December 31, 2016, averaged approximately 23.1 million mobile unique visitors each month. We also had approximately 53.6 million email subscribers as of
December 31, 2016.

      Paid merchants can access new consumers through multiple channels online on our websites and mobile applications, by email newsletters and alerts and our
social media presence, and in-store by displaying a digital offer on a mobile device or presenting a printed offer. We allow merchants to provide consistent digital
offers across these multiple channels. Additionally, we offer a wide range of digital offer types for merchants to help drive their desired outcomes. For example, in
2016 we expanded our cash-back rebates onto certain of our websites and mobile applications. We believe this digital offer type appeals both to our traditional retail
partners as well as to brands because it allows them to provide discounts directly to consumers that are not specific to a particular retailer. We believe this content
type also appeals to merchants that do not traditionally use coupons and with which we did not traditionally have a paid relationship. The variety of solutions
available in our marketplace, in our view, provides merchants with a differentiated platform to drive brand recognition and sales.

       Advertising. We provide our paid merchants with a variety of advertising opportunities to increase the impact of their digital offer campaigns. Our most
common advertising opportunities include prominent placement within the top digital offer listings of our homepage, our category pages, our email newsletter, solo
retailer newsletter campaigns and on the landing page of our mobile websites and applications. We also offer digital circulars and product showcases, which provide
our paid merchants the opportunity to display digital offers with brand imagery through our websites and mobile applications. We are able to assist our paid
merchants in identifying users likely to engage with their digital offers through analysis of the data we

                                                                                     3




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 384 of 526 PageID #: 1712
collect related to our users’ preferences and shopping habits. We typically charge a flat fee for these advertising opportunities on a campaign basis for a given period
of time. Advertising rates may vary depending upon the distribution channel, seasonality, placement prominence, traffic and the length of time a paid merchant runs
an advertisement through our marketplace.

Our Websites, Mobile Applications and Brands
       We operate a portfolio of digital offer websites and mobile applications that span multiple geographic locations and languages. We acquired the majority of the
websites we operate today and have typically maintained the brand name we acquired in each local market given the brand awareness of each website created prior to
our acquisition. Each of these websites and mobile applications provides the same core set of solutions: consumers use these websites and mobile applications at no
charge to search for and discover digital offers they can redeem online or in-store with leading paid merchants, as well as purchase discounted digital and physical
gift cards.
       In 2016, our primary websites and mobile applications included:


                                                                                    Geographic
                                                                                     Location
Website                                          Mobile Applications                  Served               Language                             Focus
RetailMeNot.com                           iPhone & Android                       U.S.                     English             Online and In-Store Offers
GiftcardZen.com                           None                                   U.S.                     English             Gift Cards
VoucherCodes.co.uk                        iPhone & Android                       U.K.                     English             Online and In-Store Offers
Poulpeo.com                               iPhone & Android                       France                   French              Online Offers with Cash Back
Ma-Reduc.com                              iPhone & Android                       France                   French              Online Offers
Actiepagina.nl                            None                                   Netherlands              Dutch               Online Offers
RetailMeNot.de                            None                                   Germany                  German              Online Offers
RetailMeNot.ca                            None                                   Canada                   English             Online Offers
RetailMeNot.es                            None                                   Spain                    Spanish             Online Offers
RetailMeNot.it                            None                                   Italy                    Italian             Online Offers
RetailMeNot.pl                            None                                   Poland                   Polish              Online Offers
     In December 2016 we decided to no longer support certain of our European websites, including Actiepagina.nl, RetailMeNot.de, RetailMeNot.es, RetailMeNot.it
and RetailMeNot.pl, in order to focus on the other geographies that our websites and mobile applications serve.

Technology and Infrastructure

      Product development and innovation are core pillars of our strategy. Our product team works to regularly deliver innovative products and features in an effort
to provide the best possible consumer experience and drive sales for paid merchants. The responsibilities of our product team span the lifecycle of identifying
consumer and paid merchant needs, defining and designing products, testing, developing go-to-market strategies, and measuring the performance of new products
and features. The team is focused on enhancing our core solutions, optimizing the user experience for consumers, and building better business results for our paid
merchants. We provide our online and mobile solutions using a combination of in-house and third-party technology solutions and products.

      We have developed proprietary systems architecture for use in creating, maintaining and operating our websites and mobile applications. This technology
consists of internal development by our staff of designers and engineers and makes use of software acquired or licensed from outside developers and companies.
Our systems are designed to serve consumers and our paid merchants’ operations teams in an automated and scalable fashion. Our software is comprised of four
major areas:
   •    public facing websites and mobile applications;
   •    content quality management systems;
   •    data management and reporting; and
   •    infrastructure tools.

                                                                                   4




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 385 of 526 PageID #: 1713
      As of December 31, 2016, our websites and mobile applications are hosted in the U.S., U.K., France, Ireland and the Netherlands using a combination of third-
party co-location hosting centers and cloud-based hosting services. Our systems architecture has been designed to manage increases in traffic on our websites and
mobile applications through the addition of server and network hardware without making software changes. Our third-party data centers provide our websites, mobile
applications and online tools with scalable and redundant Internet connectivity and redundant power and cooling to our hosting environments. We use security
methods in an effort to ensure the integrity of our networks and to protect confidential data collected and stored on our servers. For example, we use firewall
technology to protect access to our networks and to our servers and databases on which we store confidential data. We have developed and use internal policies
and procedures to protect the personal information of our users. We test for unauthorized external access to the network daily using automated services and conduct
periodic audits performed by outsourced security consultants.

Competition
      The market to attract consumers seeking to save money on purchases online and in-store, and merchants seeking to drive sales and acquire new customers is
highly competitive, fragmented and rapidly changing with limited barriers to entry.

      Our competition for traffic from consumers seeking to save money on online or in-store purchases includes digital offer websites and mobile applications, cash-
back, loyalty and discounted gift card websites and mobile applications, merchants, search engines, social networks, comparison shopping websites, newspapers
and direct mail campaigns. We believe that our primary competition is from other digital offer websites, including Goodsearch, dealspl.us, bradsdeals, savings.com,
Tech Bargains and Coupon Cabin. In addition to such competitors, we are experiencing increasing competition from other businesses that offer digital offers similar
to ours as an add-on to their core business. For example, Groupon, Living Social, Coupons.com and Facebook provide digital offers, Google promotes product-listing
advertisements adjacent to its search results and Google, Facebook and PayPal provide digital offers for in-store purchases. Further, with the introduction of cash-
back rebates and discounted digital gift cards, we now compete with businesses that provide similar offerings, including eBates, Raise, Cardcash and Cardpool.
While some of our actual and potential competitors enjoy substantial competitive advantages over us, such as superior name recognition, substantially greater
financial, technical and other resources and longer history of competing in relevant geographies, we believe that we compete favorably based on our leadership
position in digital offers, our strong brand awareness, our broad selection and quality of digital offers from leading merchants, our trusted partnerships with paid
merchants and our large community of actively engaged users.

       Merchants have a number of marketing options to choose from when deciding how to reach consumers. Our competition for marketing spend includes digital
offer sites that offer a pay-for-performance model, search engines and social networks that compete for online advertising spend and television, magazines and
newspapers that compete for offline advertising spend. We believe the principal factors that make us appealing in the competition for merchants’ marketing spend
include our large and engaged audience of consumers, our multichannel engagement across online, mobile, social and in-store, our trusted marketplace that protects
merchants, and our pay-for-performance model that provides merchants measurable return on investment, reporting and analytics.

Intellectual Property
      Our intellectual property includes the content of our websites, our registered domain names, our registered and unregistered trademarks and our patent
applications. We believe that our intellectual property is an important asset of our business and that our RetailMeNot.com, VoucherCodes.co.uk, Poulpeo.com, Ma-
Reduc.com, RetailMeNot.ca, GiftcardZen.com and other domain names and our technology infrastructure give us a competitive advantage in the digital offer market.
We rely on a combination of trademark, copyright and trade secret laws in the U.S. and Europe, as well as contractual provisions, to protect our proprietary
technology and our brands. We currently have trademarks registered or pending in the U.S., Europe, Australia, Canada, India, Pakistan, South Korea, Singapore, and
China for our name and certain words and phrases that we use in our business. We also rely on copyright laws to protect software relating to our websites and our
proprietary technologies, although we have not registered for copyright protection to date. We have registered numerous Internet domain names related to our
business in order to protect our proprietary interests. As of December 31, 2016, we had four patents issued, four patent applications that have been allowed and 97
pending patent applications related to the use and operation of discount websites and related mobile applications as well as the provision and redemption of digital
offers. We also enter into confidentiality agreements with our employees and consultants and seek to control access to and distribution of our proprietary
information in a commercially prudent manner. In addition, we license third-party technologies that are incorporated into some elements of our solutions.
      The efforts we have taken to protect our intellectual property rights may not be sufficient or effective, and, despite these precautions, it may be possible for
other parties to copy or otherwise obtain and use the content of our websites without authorization. We may be unable to prevent competitors from acquiring domain
names or trademarks that are similar to,

                                                                                  5




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 386 of 526 PageID #: 1714
infringe upon or diminish the value of our domain names, trademarks, service marks and our other proprietary rights. Failure to protect our proprietary rights
adequately could significantly harm our competitive position and operating results.

Employees
      As of December 31, 2016, we had 565 employees. We consider our current relationship with our employees to be good. Other than our French employees, none
of our employees is represented by a labor union or is a party to a collective bargaining agreement.

Culture
      We believe that a critical component of our success has been our corporate culture, which we believe fosters innovation, encourages teamwork, cultivates
creativity, diversity and inclusiveness and promotes a focus on execution. We have nurtured this culture since our inception and maintained an environment
designed to promote openness, honesty, responsibility, mutual respect and the pursuit of common goals. We believe our culture gives us a competitive advantage in
recruiting talent in the highly competitive fields that are critical to our success.

Segments
     We have two operating and reporting segments. Our Gift Card segment consists of our marketplace for gift cards, and our Core segment consists of all other
products and services that are related to our marketplace for digital offers. For detailed financial information regarding our reportable operating segments, see Note 15
“Segment Reporting” of the Notes to Consolidated Financial Statements included in Part II, Item 8: “Financial Statements” of this Annual Report on Form 10-K.

Geographic Information
       Financial information about geographic areas is set forth in Note 13 "Domestic and Foreign Operations" of the Notes to Consolidated Financial Statements
under Part II, Item 8: “Financial Statements” of this Annual Report on Form 10-K. For a discussion of the risks attendant to foreign operations, see the information in
Part 1, Item 1A: “Risk Factors” under the caption “We are subject to international business uncertainties that could adversely affect our operations and operating
results.”

Seasonality
      Our operating results fluctuate from quarter to quarter as a result of a variety of factors, including seasonal factors and economic cycles that influence
consumer purchasing of retail products. Historically, we have experienced the highest number of visitors to our websites and mobile applications and net revenues in
the fourth quarter of the year, which coincides with the winter holiday season in the U.S. and Europe. Net revenues from our advertising and in-store products are
more heavily weighted to the fourth quarter of the year. As net revenues from this part of our business grow as a percentage of net revenues of our Core segment, for
example to 27.7% from 20.4% of such net revenues for 2016 and 2015, respectively, our seasonality may increase. We do not yet have sufficient operating history with
respect to our Gift Card segment to forecast its seasonality.
      Our investments have led to uneven quarterly operating results due to increases in personnel costs, brand marketing, product and technology enhancements
and the impact of strategic projects. The return on these investments is generally achieved in future periods and, as a result, these investments can adversely impact
near term results.

      Our business is directly affected by the behavior of consumers. Economic conditions and competitive pressures can impact, both positively and negatively, the
types of digital offers featured on our websites and the rates at which consumers use them. Consequently, the results of any prior quarterly or annual periods should
not be relied upon as indications of our future operating performance.


Available Information

      Our corporate Internet address is www.retailmenot.com/corp and our investor relations website is located at http://investor.retailmenot.com. We make available
free of charge on our investor relations website under the headings “Financials and Filings” and “SEC Filings” our Annual Reports on Form 10-K, Quarterly Reports
on Form 10-Q, Current Reports on Form 8-K and amendments to those reports as soon as reasonably practicable after such materials are electronically filed with (or
furnished to) the SEC. Information contained on our websites is not incorporated by reference into this Annual Report on Form 10-K. In addition, the public may read
and copy materials we file with the SEC at the SEC’s Public Reference Room at 100 F

                                                                                    6




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 387 of 526 PageID #: 1715
Street, NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In
addition, the SEC maintains an Internet site, www.sec.gov, that includes filings of and information about issuers that file electronically with the SEC.


                                                                                7




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 388 of 526 PageID #: 1716
Item 1A. Risk Factors.
      Our business, prospects, financial condition or operating results could be materially adversely affected by any of the risks and uncertainties described
below, as well as other risks not currently known to us or that are currently considered immaterial. The trading price of our Series 1 common stock could decline
due to any of these risks, and you may lose all or part of your investment. In assessing these risks, you should also refer to the other information contained in this
Annual Report on Form 10-K, including our consolidated financial statements and related notes.

Risks Related to Our Business

Traffic to certain of our desktop websites has declined year-over-year. If we are unable to continue to attract visitors to our websites from search engines, then
consumer traffic to our websites could continue to decrease. That decrease has negatively impacted, and could in the future, negatively impact commissions
earned based on purchases generated for our paid merchants through our marketplace, and therefore adversely impact our ability to maintain or grow our
online transaction net revenues and profitability.
      We generate consumer traffic to our websites using various methods, including search engine marketing, or SEM, search engine optimization, or SEO, email
campaigns and social media referrals. Our net revenues and profitability are dependent upon generalized demand for the digital offers we provide and upon our
continued ability to use a combination of these methods to generate consumer traffic to our websites in a cost-efficient manner. We have experienced and continue to
experience fluctuations in search result rankings for a number of our websites. We have also experienced a year-over-year decline in the number of visits to our
desktop websites. There can be no assurances that we will be able to grow or maintain current levels of consumer traffic as a whole or with respect to either our
desktop or mobile websites.

      Our SEM and SEO techniques have been developed to work with existing search algorithms utilized by the major search engines. However, major search
engines frequently modify their search algorithms. Changes in these algorithms can cause our websites to receive less favorable placements, which could reduce the
number of users who visit our websites. We may be unable to modify our SEM and SEO strategies in response to any future search algorithm changes made by the
major search engines, which could require a change in the strategy we use to generate consumer traffic to our websites. In addition, websites must comply with
search engine guidelines and policies. These guidelines and policies are complex and may change at any time. If we fail to follow such guidelines and policies
properly, search engines may rank our content lower in search results or could remove our content altogether from their indices. If we fail to understand and comply
with these guidelines, our SEO strategy may become unsuccessful.

      In some instances, search engines may change their displays or rankings in order to promote their own competing products or services or the products or
services of one or more of our competitors. For example, a major search engine currently promotes its product-listing advertisements adjacent to its search results,
has increased the number of paid search results on mobile websites for certain keywords reducing visibility of organic search results and made certain other changes,
each of which could reduce traffic to our websites. Given the large volume of search-driven traffic to our websites and the importance of the placement and display of
results of a user’s search, similar actions in the future could have a negative effect on our business and results of operations.

       If we are listed less prominently or fail to appear in search result listings for any reason, it is likely that the number of visitors to our websites will decline. Any
such decline in consumer traffic to our websites could adversely impact the commission earned based on the number of purchases we generate for our paid
merchants, which could in turn adversely affect our online transaction net revenues and our profitability. We continue to see fluctuations in our traffic based on
combination of factors, including search engine algorithm changes. We may not be able to replace this traffic with the same volume of visitors or in the same cost-
effective manner from other channels, such as direct, SEM, display advertising, e-mail or social media, or at all. An attempt to replace this traffic through other
channels may require us to increase our sales and marketing expenditures, which would adversely affect our operating results and which additional net revenues may
not offset.

      Although consumer traffic to our mobile applications is not reliant on search results, growth in mobile device usage may not decrease our overall reliance on
search results if mobile users use our mobile websites rather than our mobile applications. In fact, growth in mobile device usage may exacerbate the risks associated
with how and where our websites are displayed in search results because mobile device screens are smaller than desktop computer screens and therefore display
fewer search results.

                                                                                       8




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 389 of 526 PageID #: 1717
Consumers are increasingly using mobile devices to access our content and if we are unsuccessful in expanding the capabilities of our digital offer solutions for
our mobile platforms to allow us to generate net revenues as effectively as our desktop platforms, our online transaction net revenues could decline.
      Web usage and the consumption of digital content are increasingly shifting to mobile platforms, typically smartphones and mobile watches. In 2016, visits to
our mobile websites represented approximately 46% of the total visits to our websites, and we expect the percentage of these visits to continue to grow. Industry-
wide solutions to monetize digital offer content effectively on these platforms are at an early stage of development. Further, the rate at which we monetize digital offer
content on our mobile websites and applications is significantly lower than the corresponding rate on our desktop websites.

       The growth of revenues derived from our mobile websites and applications depends in part on retailer deployment of mobile websites and applications that are
designed to remove friction from the consumer shopping experience. The growth of this portion of our business also depends in part on our ability to deliver
compelling solutions to consumers and merchants both online and for use in-store through these new mobile marketing channels. Our success on mobile platforms
will be dependent on our interoperability with popular mobile operating systems that we do not control, such as Android and iOS, and any changes in such systems
that degrade our functionality or give preferential treatment to competitive services could adversely affect usage of our services through mobile devices.

       Further, to deliver high quality mobile offerings, it is important that our solutions integrate with a range of other mobile technologies, systems, networks and
standards that we do not control. We may not be successful in developing relationships with key participants in the mobile industry or in developing products that
operate effectively with these technologies, systems, networks or standards. For example, some merchants today do not recognize affiliate tracking links on their
mobile websites or applications, and affiliate tracking links on mobile websites or applications may not function to allow merchants’ sales to be attributed to us.
Further, consumers may click on a digital offer displayed on our mobile websites or in our mobile applications, but execute a purchase using that digital offer on a
different platform, such as on the merchant’s desktop website (a circumstance known as cross device switching), which may result in those merchant sales not being
attributed to us. As a result, in each such case, we may not receive commission revenues when a consumer executes a purchase on the merchant’s platform after
clicking through a digital offer displayed on our mobile websites or in our mobile applications. If merchants fail to recognize affiliate tracking links on their mobile
websites or applications, or affiliate tracking links on mobile websites or applications do not function to allow merchants’ sales to be attributed to us and our mobile
traffic continues to represent a significant percentage of our consumer traffic, or increases, our business could be harmed and our operating results could be
adversely affected.

      If we fail to develop mobile applications and mobile websites that effectively address consumer and merchant needs, or if we are not able to implement
strategies that allow us to monetize mobile platforms and other emerging platforms, our ability to grow mobile online transaction net revenues and in-store net
revenues will be constrained, and our business, financial condition and operating results would be adversely affected.

If merchants alter the way they attribute credit to publishers in their performance marketing programs, our online transaction net revenues could decline and
our operating results would be adversely affected.
      Merchants often advertise and market digital offers through performance marketing programs, a type of performance-based marketing in which a merchant
rewards one or more publishers such as us for each visitor or customer generated by the publisher’s own marketing efforts. When a consumer executes a purchase
on a merchant’s website as a result of a performance marketing program, most performance marketing conversion tracking tools credit the most recent link or ad
clicked by the consumer prior to that purchase. This practice is generally known as “last-click attribution.” We generate the substantial majority of our online
transaction net revenues through transactions for which we receive last-click attribution. In recent years, some merchants have sought, and in some cases adopted,
alternatives to last-click attribution. These alternatives are primarily “first-click attribution,” which credits the first link or ad clicked by a consumer prior to executing a
purchase, or “multichannel attribution,” which applies weighted values to each of a merchant’s advertisements and tracks how each of those advertisements
contributed to a purchase. If merchants widely adopt first-click attribution, multichannel attribution or otherwise alter the ways they attribute credit for purchases to
us, and if we are unable to adapt our business practices to such alterations, our online transaction net revenues could decline and our business, financial condition
and operating results could be adversely affected.



                                                                                       9




                                                                  View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 390 of 526 PageID #: 1718
If we fail to retain existing users or add new users, or if our users decrease their level of engagement with our products, our revenues, financial results and
business may be significantly harmed.
       The size of our user base and our users’ level of engagement are important to our success. Our financial performance has and will continue to be significantly
determined by our success in adding, retaining, and engaging our users. If consumers do not perceive our products to be useful, we may not be able to attract or
retain users or otherwise maintain or increase the frequency of their engagement. We have experienced a year-over-year reduction in our active user base and there is
no guarantee that we will not experience further erosion in that user base or of user engagement levels. Any number of factors could potentially negatively affect user
retention, growth and engagement, including if:
   • users increasingly engage with other products or services through which they obtain digital offers;
   • we fail to introduce new products or services that users find engaging or if we introduce new products or services that are not favorably received;
   • we are unable to obtain digital offers that consumers find useful, particularly with respect to offers for our in-store solution which is still in its early stages and
        for which a broad source of supply has not been established;
   • we are unable to develop products for mobile devices that users find engaging, that work with a variety of mobile operating systems and networks, and that
        achieve a high level of market acceptance;
   • merchants fail to deploy mobile websites and applications that reduce friction in the consumer shopping experience;
   • we are unable to ensure that users are presented with content that is useful and relevant to them;
   • users perceive that the quality of digital offers available through our marketplace has decreased;
   • our mobile applications fail to be prominently featured in iOS and Android application stores; or
   • there are decreases in user sentiment about the quality or usefulness of our products or offers or concerns related to privacy, security or other factors.

      If we are unable to maintain or increase our user base and user engagement, our revenues and financial results may be adversely affected. Any decrease in user
retention, growth or engagement could render our marketplace less attractive to merchants, which is likely to have a material and adverse impact on our revenues,
business, financial condition and results of operations. If our desktop website traffic continues to decline and if our mobile website traffic growth rate continues to
slow, or to decline, we will become increasingly dependent on our ability to maintain or increase levels of user engagement and associated monetization in order to
maintain our current revenues or drive revenue growth.

If we are unable to retain our existing paid merchants, expand our business with existing paid merchants or attract new paid merchants and consumers, our net
revenues could decline.
      Our ability to continue to grow our net revenues will depend in large part on expanding our business with existing paid merchants and attracting new paid
merchants. The number of our current paid merchants may not expand beyond our existing base and may decline. Even for our largest paid merchants, the amount
they pay us is typically only a small fraction of their overall advertising budget. Merchants may view their spend with us as experimental, particularly with respect to
our in-store solution and digital rebates, and may either reduce or terminate their spend with us if they determine a superior alternative for generating sales. In
addition, merchants may determine that distributing digital offers through our platform results in undesirably broad distribution of their digital offers or otherwise
does not provide a compelling value proposition. Some merchants have demanded that we remove digital offers relating to their products or services from our
marketplace, and we anticipate that some merchants will do so in the future. If we are unable to negotiate favorable terms with current or new paid merchants in the
future, including the commission rates they pay us, our operating results will be adversely affected.

       The sales process for our in-store solution varies from that of our online business. Specifically, the sales cycle for merchants considering adopting the solution
for the first time tends to be longer on a comparative basis than with respect to offers on other portions of our marketplace. That sales process can involve
establishing new direct relationships with merchants as they may fund in-store offers from different budgets than those reserved for publishers participating in
performance marketing programs with the same merchants. For these and other reasons, it may be comparatively more difficult to expand the number of merchants
using the in-store portion of our marketplace.

       While we enter into agreements with certain paid merchants that may be performed over a period of one year or longer, paid merchants generally do not enter
into long-term obligations with us requiring them to use our solutions. Paid merchants’ contracts with us, with few exceptions, are cancelable upon short or no notice
and without penalty. We cannot be sure that our paid merchants will continue to use our solutions or that we will be able to replace merchants that do not renew their
campaigns with new ones generating comparable revenues.

                                                                                    10




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 391 of 526 PageID #: 1719
     If we are unable to attract new consumers and maintain or increase consumer traffic to our websites and use of our mobile applications, new paid merchants
may choose not to use, and existing paid merchants may not continue to use, our solutions for their promotional campaigns, and our volume of new digital offer
inventory may suffer as the perceived usefulness of our marketplace declines. If our existing paid merchants do not continue to use our solutions for their
promotional campaigns, or if we are unable to attract and expand the amount of business we do with new paid merchants, our revenues will decrease and our
operating results will be adversely affected.

The market in which we participate is intensely competitive, and we may not be able to compete successfully.
      The market for digital offer solutions is highly competitive, fragmented and rapidly changing. Our competition for traffic from consumers seeking to save money
on online or in-store purchases includes digital offer websites and mobile applications, cash-back, loyalty and discounted gift card websites and mobile applications,
merchants, search engines, social networks, comparison shopping websites, newspapers and direct mail campaigns. Our competition for merchant marketing spend
includes digital offer websites and mobile applications, search engines and social networks that compete for online advertising spend and television, magazines and
newspapers that compete for offline advertising spend. With the introduction of new technologies and the influx of new entrants to the market, we expect competition
to persist and intensify in the future, which could harm our ability to increase sales and maintain our profitability. We also expect competition in e-commerce
generally, and digital offer solutions in particular, to continue to increase because there are no significant barriers to entry. A substantial number of digital offer
websites and mobile applications, including those that attempt to replicate all or a portion of our business model, have emerged globally. Additional sources of
competition include the following:
   • Other businesses that provide digital offers similar to ours as an add-on to their core business. For example, Groupon, Living Social, Coupons.com and
        Facebook now provide digital offers, and Google, Facebook and PayPal are now providing digital offers for in-store purchases.
   • Website, mobile applications and credit card issuers that provide cash-back rebates or offers based on the use of a particular credit card at certain merchants,
        including eBates.
   • Various companies that offer discounted gift cards, including Raise, Cardcash and Cardpool.
   • Traditional offline coupon and discount services, as well as newspapers, magazines and other traditional media companies that provide coupons and
        discounts on products and services.
   • Other websites and mobile applications that serve niche markets and interests.

      Our success depends on the breadth, depth, quality and reliability of our digital offer selection, as well as our continued innovation and ability to provide
features that make our marketplace useful and appealing to consumers. If we are unable to develop quality features that consumers want to use, then consumers may
become dissatisfied with our marketplace and elect to use the offerings of one of our competitors, which could adversely affect our operating results.

       Certain of our larger actual or potential competitors may have the resources to significantly change the nature of the digital offer industry to their advantage,
which could materially disadvantage us. For example, a major search engine now displays product-listing advertisements above the organic search results returned
by its search engine in response to user searches and has increased the number of paid search results on mobile websites for certain keywords reducing visibility of
organic search results, each of which may reduce the amount of traffic to our websites. Additionally, potential competitors such as PayPal, Facebook, Instagram,
Snapchat, and Twitter have widely adopted industry platforms, which they could leverage to distribute digital offers that could be disadvantageous to our
competitive position.

       Our current and potential competitors may have significantly more financial, technical, marketing and other resources than we have, be able to devote greater
resources to the development, promotion, sale and support of their products and services, have more extensive consumer bases and deeper relationships, and may
have longer operating histories and greater name recognition than we have. As a result, these competitors may be better able to respond quickly to new technologies,
develop deeper merchant relationships or offer services at lower prices. Any of these developments would make it more difficult for us to sell our solutions and could
result in increased pricing pressure, reduced profit margins, increased sales and marketing expense or the loss of market share.

       In the traditional coupon landscape, our primary competitors for advertising spend include publishers of printed coupons. Many of these competitors have
significant consumer reach, well-developed merchant relationships, and much larger financial resources and longer operating histories than we have.

      We also directly and indirectly compete with merchants for consumer traffic. Many merchants market and provide their own digital offers directly to consumers
using their own websites, email newsletter and alerts, mobile applications, social media

                                                                                   11




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 392 of 526 PageID #: 1720
presence and other distribution channels. Our paid merchants could be more successful than we are at marketing their own digital offers or could decide to terminate
their relationship with us because they no longer want to pay us to compete against them.

      We may also face competition from companies we do not yet know about. If existing or new companies develop, market or resell competitive digital offer
solutions, acquire one of our existing competitors or form a strategic alliance with one of our competitors, our ability to compete effectively could be significantly
compromised and our operating results could be harmed.

We are highly dependent on performance marketing networks as intermediaries to operate our Core segment. Factors adversely affecting our relationships with
performance marketing networks, or the termination of our relationships with these networks, may adversely affect our ability to attract and retain business and
our operating results.
       The majority of our net revenues come from commissions earned for promoting digital offers on behalf of paid merchants. Often, the commissions we earn are
tracked and paid by performance marketing networks. For 2016, 94.3% of the net revenues from our Core operating segment came from paid merchants that pay us
through performance marketing networks, primarily Commission Junction and LinkShare. Performance marketing networks provide merchants with affiliate tracking
links for attributing revenues to publishers like us and the ability to distribute digital offer content to multiple publishers. We do not have exclusive relationships with
performance marketing networks. They do not enter into long-term commitments with us to allow us to use their solutions, and their contracts with us are cancelable
upon short or no notice and without penalty.

      Our sales could be adversely impacted by industry changes relating to the use of performance marketing networks. For example, if paid merchants seek to bring
the distribution of their digital offer content in-house rather than using a performance marketing network, we would need to develop relationships with more paid
merchants directly, which we might not be able to do and which could increase our sales, marketing and product development expenses. Additionally, we face
challenges associated with consumers’ increasing use of mobile devices to complete their online purchases. For example, many paid merchants currently do not
recognize affiliate tracking links on their mobile websites or applications, and tracking mechanisms on mobile websites or applications may not function to allow paid
merchants to properly attribute sales to us. As a result, we may not receive commission revenues when a consumer makes a purchase from their mobile device on a
paid merchant’s mobile website after clicking through a digital offer displayed on one of our websites or mobile applications if the paid merchant’s mobile
monetization mechanisms are not enabled.

      Moreover, as a result of dealing primarily with performance marketing networks, we have less of a direct relationship with paid merchants than would be the
case if we dealt directly with paid merchants. The presence of performance marketing networks as intermediaries between us and paid merchants creates a challenge
to building our own brand awareness and affinity with paid merchants. Additionally, in the event that our relationship with a performance marketing network were to
terminate, our mechanism for receiving payments from the paid merchants we service through that network would terminate, which could materially and adversely
impact our net revenues. Additionally, paid merchants may fail to pay the performance marketing networks the fees the paid merchants owe, which is a prerequisite to
us receiving our commissions from the networks.

       Some performance marketing networks that we work with could be considered our competitors because they also offer some components of our solution,
including publishing digital offers, on their own properties. If a performance marketing network further develops its own properties with digital offer capabilities or
limits our access to its network for the purposes of driving revenue to its own properties, our ability to compete effectively could be significantly compromised and
our business and operating results could be adversely affected.

If we are not able to maintain a positive perception of the content available through our marketplace, and maintain and enhance our RetailMeNot brand and
the brands associated with each of our other websites and mobile applications, our reputation and business may suffer.
      A decrease in the quality of the digital offers available through our marketplace could harm our reputation and damage our ability to attract and retain
consumers and paid merchants, which could adversely affect our business. Additionally, maintaining and enhancing our RetailMeNot brand and the brands of each
of our other websites and mobile applications is critical to our ability to attract new paid merchants and consumers to our marketplace, generate net revenues and
successfully introduce new solutions. We may not be able to successfully build our RetailMeNot brand in the U.S. or the E.U. without losing some or all of the value
associated with, or decreasing the effectiveness of, our other brands. We expect that the promotion of all our brands will require us to make substantial investments.
As our market has become and continues to become more competitive, these branding initiatives have in the past been, and may in the future, be increasingly difficult
and expensive. The

                                                                                    12




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 393 of 526 PageID #: 1721
successful promotion of our brands will depend largely on our marketing and public relations efforts. If we do not successfully maintain and enhance our brands, we
could lose consumer traffic to our marketplace, which could, in turn, cause paid merchants to terminate or reduce the extent of their relationship with us. Our brand
promotion activities may not be successful or may not yield net revenues sufficient to offset this cost, which could adversely affect our reputation and business.

Our Core segment business model largely depends upon digital offer inventory that we do not own or otherwise generally control, and the failure to maintain
sufficient inventory or quality of the digital offers available in our marketplace may adversely affect our perceived value by consumers and merchants.
       The success of our marketplace with respect to our Core segment depends on our ability to provide consumers with the digital offers they seek. A substantial
majority of our revenues in the Core segment come from arrangements in which we are paid by merchants to promote their digital offers. Additionally, as much as
one-third of the digital offers (excluding gift cards) on our websites are submitted by users. Therefore, we do not own or control the inventory of traditional digital
offer content upon which our business depends. Because a large number of our digital offers are submitted by users, our efforts to ensure the quality and reliability
of those digital offers are critical to our success. From time to time consumers submit complaints that our digital offers are invalid or expired. If our algorithms and
automated processes for validating and sorting user-submitted digital offers are ineffective, or if our representatives responsible for manual review and curation of
user-submitted digital offers are unable to effectively select and sort the digital offers that are reliable and most appealing to our users, we may be unable meet the
needs of consumers and our operating results may be adversely affected.

       Merchants have a variety of channels through which to promote their products and services. If these merchants elect to promote their offers and discounts
through other channels, offer less compelling offers or discounts or not to promote offers or discounts at all, or if our competitors are willing to accept lower
commissions than we are to promote these digital offers, our ability to obtain content may be impeded and our business, financial condition and operating results will
be adversely affected. Similarly, if users do not contribute digital offers to our websites, or if they contribute digital offers that are not attractive or reliable, the digital
offer inventory in our marketplace may decrease or become less valuable to consumers. If we cannot maintain sufficient digital offer inventory in our marketplace,
consumers may perceive our marketplace as less relevant, consumer traffic to our websites and use of our mobile applications would decline and, as a result, our
business, financial condition and operating results would be adversely affected.

Our sources of inventory for gift cards are concentrated, which can cause us not to have access to inventory sufficient to meet consumer demand for such digital
offers or our own financial projections for our Gift Card segment.
      The success of our gift card marketplace depends in large part upon our relationships with suppliers of gift cards. We have significant concentration of gift
card supply. For example, during 2016, five of GiftcardZen Inc’s suppliers of gift cards accounted for approximately 47% of its total supply. This concentration of
suppliers and consolidation within the industry could increase the bargaining power of our suppliers and increase the cost of our inventory.

      Our relationships with gift card suppliers are generally not for long terms and, with few exceptions, are cancelable upon short or no notice and without penalty.
We cannot be sure that our gift card suppliers will continue to provide us with the volume of cards we need to maintain our business on commercially reasonable
terms, or at all. We may also have difficulty locating additional new sources of gift card supply that will be needed to grow our business. Our operating results could
be materially and adversely affected if one of our gift card suppliers terminates, fails to renew or fails to renew on similar or more favorable terms, its agreement with
us. Additionally, if our suppliers provide us with invalid, fraudulent or expired gift cards, our ability to recover the cost of those cards may be limited.

We experience quarterly fluctuations in our operating results due to a number of factors that make our future results difficult to predict and could cause our
operating results to fall below expectations or our guidance.
      Our business is subject to seasonal fluctuations. Specifically, our net revenues are traditionally strongest in the third and fourth quarters of each year due to
increases in holiday shopping. Conversely, our first and second quarter net revenues are typically lower.
     Since the majority of our expenses are personnel-related and include salaries and stock-based compensation, benefits and incentive-based compensation plan
expenses, we have not experienced significant seasonal fluctuations in the timing of our expenses from period to period other than increases in discretionary
advertising and promotional spending during the third and fourth quarter holiday shopping period. We may continue to increase our investment in sales, engineering
and product development substantially as we seek to leverage our solution to capitalize on what we see as a growing global opportunity. For

                                                                                        13




                                                                  View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 394 of 526 PageID #: 1722
the foregoing reasons or other reasons we may not anticipate, historical patterns should not be considered indicative of our future sales activity, expenditure levels
or performance.

       Factors that may affect our quarterly operating results include the following:
   •    the number and quality of the digital offers available on our websites and mobile applications;
   •    consumer visits to our websites and mobile applications, and purchases by consumers resulting from those visits or application sessions;
   •    our ability to maintain or increase the commissions and other revenues associated with consumer visits to our mobile websites or use of our mobile
        applications;
   •    the success and costs of our online advertising and marketing initiatives, including advertising costs for paid search keywords that we deem relevant to our
        business and advertising costs for driving consumer downloads of our mobile applications;
   •    the levels of compensation that merchants are willing to pay us to attract customers;
   •    the amount that consumers spend when they make purchases using the digital offers we provide;
   •    our ability to maintain and increase the number of downloads of our mobile applications by consumers not resulting directly from our advertising efforts;
   •    market acceptance of our current and future solutions, including our ability to retain current paid merchants, sell additional solutions to existing paid
        merchants and to add new paid merchants to our marketplace in multiple regions around the world;
   •    our ability to achieve growth rates and performance targets anticipated by us in setting our operating and capital expense budgets;
   •    overall levels of consumer spending;
   •    the budgeting cycles of our paid merchants;
   •    the cyclical and discretionary nature of marketing spend and any resulting changes in the number and quality of digital offers that paid merchants choose to
        offer;
   •    changes in the competitive dynamics of the digital offer industry, including consolidation among competitors, performance marketing networks or customers,
        and our reputation and brand strength relative to our competitors;
   •    the response of consumers to our digital offer content;
   •    our ability to control costs, including our operating expenses;
   •    network outages, errors in our solutions or security breaches and any associated expenses and collateral effects;
   •    foreign currency exchange rate fluctuations, as our foreign sales and costs are denominated in local currencies;
   •    interest rate fluctuations, as our senior indebtedness carries a variable interest rate;
   •    costs related to acquisitions or licensing of, or investments in, products, services, technologies or other businesses and our ability to integrate and manage
        any acquisitions successfully;
   •    our ability to collect amounts billed to paid merchants directly and through performance networks;
   •    paid merchants filing for bankruptcy protection or otherwise ceasing to operate; and
   •    general economic and political conditions in our domestic and international markets.

       As a result of these and other factors, we have a limited ability to forecast the amount of future net revenues and expenses, and our operating results may vary
from quarter to quarter and have fallen, and may in the future fall, below our estimates or the expectations of public market analysts and investors. Fluctuations in our
quarterly operating results may lead analysts to change their long-term models for valuing our common stock, cause us to face short-term liquidity issues, impact our
ability to retain or attract key personnel or cause other unanticipated issues, all of which could cause our stock price to decline. As a result of the potential variations
in our quarterly net revenues and operating results, we believe that quarter-to-quarter comparisons of our net revenues and operating results may not be meaningful
and the results of any single quarter should not be relied upon as an indication of future performance.

Our business, product offerings, employee headcount and geographical area of operations have grown in scope and complexity in recent periods. If we fail to
manage that expansion, our financial performance may suffer.
      We have expanded our overall business and product offerings, consumer traffic, paid merchants, employee headcount and operations in recent periods. We
increased our total number of full-time employees from 164 as of December 31, 2011 to

                                                                                     14




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 395 of 526 PageID #: 1723
565 as of December 31, 2016. We have also established or acquired operations in other countries. In 2011, we acquired the business of VoucherCodes.co.uk, which is
based in the U.K. In 2012, we acquired Bons-de-Reduction.com and Poulpeo.com, which are based in France, and relaunched Deals.com in Germany. In July 2013, we
acquired Ma-Reduc.com, which is based in France. In October 2015, we decided to no longer support the Bons-de-Reduction.com brand. We redirected traffic from
Bons-de-Reduction.com to Poulpeo.com. In most of these instances, we previously had no presence in these countries. We have integrated new types of digital
offers on our platforms, including digital rebates and discounted gift cards in fiscal 2015. In certain instances, we are the merchant of record for sale of gift cards,
which is an evolution of the role we have traditionally played with our users. On April 5, 2016, we acquired GiftcardZen Inc, a secondary marketplace for gift cards,
and are working to integrate GiftcardZen Inc’s technology into our existing platform. In December 2016, we elected to cease supporting our websites in five EU
countries. For various reasons, including those listed above, our business is becoming increasingly complex, especially in light of the increase in content types and
our platforms, the closure of certain of our platforms, as well as the number of acquisitions we have integrated, are in the process of integrating and may in the future
integrate. Our limited operating history, our reliance on multiple websites, mobile applications and brands and our expansion have placed, and will continue to place, a
significant strain on our managerial, operational, product development, sales and marketing, administrative, financial and other resources.

       We expect to continue to increase headcount and to hire more specialized personnel in the future. We will need to continue to hire, train and manage additional
qualified website and mobile application developers, software engineers, sales staff, and product development specialists in order to improve and maintain our
product offerings and technology to drive and properly manage our growth. If our new hires perform poorly, if we are unsuccessful in hiring, training, managing and
integrating these new employees or if we are not successful in retaining our existing employees, our business may be harmed. Further, to accommodate our expected
expansion we must add new hardware and software and improve and maintain our technology, systems and network infrastructure. Failure to effectively upgrade our
technology or network infrastructure to support our expected increases in mobile traffic volume and mobile application usage could result in unanticipated system
disruptions, slow response times or poor experiences for consumers. To manage the expected expansion of our operations and personnel and to support financial
reporting requirements as a public company, we continue to improve our transaction processing and reporting, operational and financial systems, procedures and
controls. These improvements will be particularly challenging if we acquire new operations with different back-end systems. Our current and planned personnel,
systems, procedures and controls may not be adequate to support our future operations. If we are unable to manage any growth and increased complexity
successfully and hire additional qualified personnel in an efficient manner, our business, financial conditions and operating results could be adversely affected.

If state revenue agencies or merchants interpret state sales and use tax click-through nexus laws to create nexus for merchants in each jurisdiction where we
have employees, our net revenues could decline and our business, financial condition and operating results will be adversely affected.
       Since 2008, more than a dozen states including California, New York and New Jersey passed legislation requiring retailers to collect and remit sales and use
taxes on sales to their residents if the publisher that facilitated the sale is also a resident of the state. These are commonly referred to as "click-through nexus laws."
The United States Constitution as interpreted by federal and state case law, provides certain limitations on a state's ability to impose sales and use tax collection
obligation on retailers located outside of a state ("remote retailers"). We believe that these limitations require a connection or "nexus," between the activities of our
in-state employees and a remote retailer's ability to establish and maintain a market in the subject state before a state can require the retailer to collect tax on sales to
state customers solely because of the presence of our employees in a state. The passage of click-through nexus laws has not had a material impact on our results of
operations to date. Nevertheless, it is possible that one or more states in which we have employees could apply an aggressive interpretation to its click-through
nexus law or that one or more retailers may believe that the mere presence of our employees in a state, regardless of any connection to the retailer's ability to establish
or maintain its market in the state, may be sufficient to establish sales and use tax nexus for the retailer in the state. If such state interpretations and/or merchant
beliefs were to become common, they could significantly alter the manner in which retailers pay us, cause retailers to cease paying us for sales we facilitate for that
retailer in that state or cause retailers to cease using our marketplace, any of which could adversely impact our operating results. Further, if Texas were to pass similar
legislation, we believe a substantial number of the paid retailers in our marketplace would cease paying us for sales we facilitate for that retailer in Texas, significantly
alter the manner in which they pay us or cease using our marketplace. This would decrease our sales and our business, financial condition and operating results
would be adversely affected.



                                                                                     15




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 396 of 526 PageID #: 1724
If our management team or skilled employees do not remain with us in the future, our business, operating results and financial condition could be adversely
affected.
      We have been successful in attracting a knowledgeable and talented management team and key operating personnel. Our future success depends in large part
on our ability to retain these employees and attract others. Our senior management team’s in-depth knowledge of and deep relationships with the participants in our
industry are extremely valuable to us. There can be no assurance that our senior management team will remain with us in the future. There can also be no assurance
that we will successfully recruit and retain qualified replacements for those who depart in the future.

     Our business also requires skilled engineering, product, marketing and other personnel, who are in high demand and are often subject to competing offers.
Competition for qualified employees is intense in our industry, and the loss of even a few qualified employees, or our inability to attract qualified employees, could
harm our operating results and impair our ability to grow.

       To attract and retain key personnel, we use various measures, including an equity incentive program, an employee stock purchase program and non-equity
incentive bonuses. These measures may not be enough to attract and retain the personnel we require to operate our business effectively. We have experienced
significant volatility in our stock price since our initial public offering in July 2013.We now have a number of employees who were granted stock options that have an
exercise price per share that is higher than the current fair market value of our Series 1 common stock. Those employees may feel they are not sufficiently incentivized
to remain at our company. Conversely, we also have employees who were granted stock options that have an exercise price per share that is lower than the current
fair market value. If we are successful, these employees may choose to exercise their options and sell the shares, recognizing a substantial gain. As a result, it may be
difficult for us to retain such employees. It may also be difficult to retain employees due to the continued volatility in our stock price.

If we are unable to attract or retain our sales representatives, our ability to increase our net revenues could be negatively impacted.
       Our ability to expand our business will depend, in part, on our ability to retain our current sales representatives and properly incentivize them to obtain new
merchant relationships. If a significant number of our sales representatives were to leave us or join our competitors, our net revenues could be negatively impacted.
In certain circumstances, we have entered into agreements with our sales representatives that contain non-compete provisions to mitigate this risk, but we may elect
not to enforce our rights under those agreements, or we may need to litigate to enforce our rights under these agreements, which could be time-consuming, expensive
and ineffective. A significant increase in the turnover rate among our sales representatives could also increase our recruiting costs and decrease our operating
efficiency, which could lead to a decline in our net revenues and profitability.

     Competition for qualified sales representatives is intense, and we may be unable to hire additional team members when we need them or at all. Any difficulties
we experience in attracting additional sales representatives could have a negative impact on our ability to expand our paid merchant base and maintain or increase net
revenues and could negatively affect our results of operations.

Our employee retention and hiring may be hindered by immigration restrictions, which could adversely impact our business, results of operations and financial
condition.
      Foreign nationals who are not U.S. citizens or permanent residents constitute an important part of our U.S. workforce, particularly in the areas of engineering,
software development and business analytics. Our ability to hire and retain these workers, and their ability to remain and work in the U.S. are impacted by laws and
regulations as well as by processing procedures of various government agencies. Changes in immigration laws, regulations, or procedures, including those that may
be enacted by the new U.S. presidential administration or as a result of the United Kingdom’s referendum to withdraw from membership in the European Union, may
adversely affect our ability to hire or retain such workers and may affect our costs of doing business and/or our ability to deliver our products and services.

Our current management team has a limited history of working together and may not be able to execute our business plan.
      Certain members of our senior management team, including our General Manager, Gift Cards, Senior Vice President of Retail and Brand Solutions and Senior
Vice President of Product, have only recently joined our management team or assumed their roles. As such, our current management team has worked together for
only a limited period of time and has a limited track

                                                                                   16




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 397 of 526 PageID #: 1725
record of executing our business plan as a team. Accordingly, it is difficult to predict whether our management team, individually and collectively, will be effective in
operating our business.

Our failure or the failure of third-party service providers to protect our platform and network against security breaches, or otherwise protect our confidential
information, could damage our reputation and brand and substantially harm our business and operating results.
      We deliver digital offers via our websites, mobile applications, email newsletter and alerts and social media presence, and we collect and maintain data about
consumers, including personally identifiable information, as well as other confidential or proprietary information. We also sell gift cards and provide cash-back
rebates to users. Our security measures may not detect or prevent all attempts to hack our systems, denial-of-service attacks, viruses, malicious software, break-ins,
phishing attacks, social engineering, security breaches or other attacks and similar disruptions that may jeopardize the security of information stored in and
transmitted by our platform or that we or our third-party service providers otherwise maintain. Breaches of our security measures or those of our third-party service
providers could result in unauthorized access to our platform or other systems; unauthorized access to and misappropriation of consumer information, including
consumers’ personally identifiable information, or other confidential or proprietary information of ours or third parties; viruses, worms, spyware or other malware
being served from our platform; deletion or modification of content or stored electronic gift cards, or the display of unauthorized content, on our websites or our
mobile applications; or a denial of service or other interruption in our operations. Our risk and exposure to these matters remains heightened because of, among other
things, the evolving nature of these threats, our size and scale, our geographic footprint and international presence, our use of open source software and
technologies, the outsourcing of some of our business operations and continued threats of cyber-attacks. Although cybersecurity and the development and
enhancement of controls, processes and practices designed to protect our and our third party providers’ systems, computers, software, data and networks from
attack, damage or unauthorized access are a priority for us, this may not successfully protect our respective systems against all vulnerabilities, including
technologies developed to bypass our security measures. In addition, outside parties may attempt to fraudulently induce employees, users or merchants to disclose
sensitive information in order to gain access to our or our third party providers’ secure systems and networks.

      Because techniques used to obtain unauthorized access to or sabotage systems change frequently and may not be known until launched against us or our
third-party service providers, we and they may be unable to anticipate these attacks or to implement adequate preventative measures. As cyber threats continue to
evolve, we may be required to expend significant additional resources to continue to modify or enhance our protective measures or to investigate and remediate any
information security vulnerabilities. Any actual or perceived breach of our security could damage our reputation and brand, expose us to a risk of loss or litigation
and possible liability, require us to expend significant capital, technical and other resources to alleviate problems caused by such breaches and deter consumers and
merchants from using our marketplace, which would harm our business, financial condition and operating results.

Interruptions or delays in service from third-party data center hosting facilities and other third parties could impair the delivery of our solutions and harm our
business.
      As of December 31, 2016, we operate our business using third-party data center hosting facilities located in California, Oregon, Virginia, the U.K., France,
Ireland and the Netherlands. All of our data gathering and analytics are conducted on, and the content we deliver is processed through, servers in these facilities. We
also rely on bandwidth providers, Internet service providers and mobile networks to deliver content. Any damage to, or failure of, the systems of our third-party
providers could result in interruptions to our service.

       Despite precautions taken at our third-party data centers, these facilities may be vulnerable to damage or interruption from break-ins, computer viruses, denial-
of-service attacks, acts of terrorism, vandalism or sabotage, power loss, telecommunications failures, fires, floods, earthquakes, hurricanes, tornadoes and similar
events. The occurrence of any of these events, a decision to close the facilities without adequate notice or other unanticipated problems at these facilities could
result in loss of data, lengthy interruptions in the availability of our services and harm to our reputation and brand. While we have disaster recovery arrangements in
place, they have not been tested under actual disasters or similar events.

        Additionally, our third-party data center facility agreements are of limited duration, and our third-party data center facilities have no obligation to renew their
agreements with us on commercially reasonable terms, or at all. If for any reason we are unable to renew our agreements with these facilities on commercially
reasonable terms or if our arrangement with one or more of our data centers is terminated, we could experience additional expense in arranging for new facilities and
support, and we may experience delays in the provisioning of our solutions until an agreement with another data center facility can be arranged. This shift to alternate
facilities could take more than 24 hours depending on the nature of the event, which could

                                                                                    17




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 398 of 526 PageID #: 1726
cause significant interruptions in the delivery of our solutions and adversely affect our business and reputation. In addition, the failure of these facilities to meet our
capacity requirements could result in interruptions in the availability or functionality of our solutions or impede our ability to scale our operations.

      Furthermore, we depend on continuous and uninterrupted access to the Internet through third-party bandwidth providers to operate our business. If we lose
the services of one or more of our bandwidth providers for any reason or if their services are disrupted, we could experience disruption in our services or we could be
required to retain the services of a replacement bandwidth provider, which could increase our operating costs and harm our business and reputation.

      Any errors, defects, disruptions or other performance problems with our solutions could harm our reputation and may damage our paid merchants’ businesses.
Interruptions in our solutions could cause paid merchants to terminate their contracts with us, which would likely reduce our net revenues and harm our business,
operating results and financial condition.

An increase in the return rate of paid merchants’ products or a change in the categories of products paid merchants choose to promote using digital offers could
reduce our net revenues.
      The commission revenues we receive from paid merchants are in part a function of the amount consumers purchase from paid merchants net of product returns.
We do not have control over the categories or quality of products or services that our paid merchants deliver, nor do we have control over the digital offers they
provide us. As a result, we rely on our historical experience for our estimate of returns. If paid merchants’ actual levels of returns are greater than the level of returns
we estimate or if paid merchants elect to use digital offer content to promote products and services with a higher return rate than what we have experienced
historically, our net revenues could decline. Because some categories of products tend to experience higher return rates than others, a shift in the types of goods
consumers purchase using our solutions could lead to an increase in returns and our net revenues could decline. Additionally, return rates in foreign countries in
which we operate are currently higher than return rates in the U.S. If we continue to expand our operations in countries with high return rates, our operating results
may be negatively affected.

Regulatory, legislative or self-regulatory developments regarding Internet privacy matters could adversely affect our ability to conduct our business.
      Consumer and industry groups have expressed concerns about online data collection and use by companies, which has resulted in the release of various
industry self-regulatory codes of conduct and best practice guidelines that are binding for member companies and that govern, among other things, the ways in
which companies can collect, use and disclose user information, how companies must give notice of these practices and what choices companies must provide to
consumers regarding these practices. We are obligated in certain cases to comply with best practices or codes of conduct addressing matters, such as the online
tracking of users or devices. We cannot assure you that our practices have complied, comply, or will comply fully with all such best practices or codes of conduct.
Any failure, or perceived failure, by us to comply with these best practices or codes of conduct could result in harm to our reputation, a loss in business, and
proceedings or actions against us by consumers, governmental entities or others.

      U.S. regulatory agencies have also placed an increased focus on online privacy matters and, in particular, on online advertising activities that utilize cookies,
which are small files of non-personalized information placed on an Internet user’s computer, and other online tracking methods. Such regulatory agencies have
released, or are expected to release, reports pertaining to these matters. For example, on March 26, 2012, the Federal Trade Commission, or FTC, issued a report on
consumer privacy intended to articulate best practices for companies collecting and using consumer data. The report recommends companies adopt several practices
that could have an impact on our business, including giving consumers notice and offering them choices about being tracked across other parties’ websites and
implementing a persistent “Do Not Track” mechanism to enable consumers to choose whether to allow tracking of their online search and browsing activities,
including on mobile devices. Various industry participants have worked to develop and finalize standards relating to a Do Not Track mechanism, and such standards
may be implemented and adopted by industry participants at any time. We may be required or otherwise choose to adopt Do Not Track mechanisms, in which case
our ability to use our existing tracking technologies and permit their use by performance marketing networks and other third parties could be impaired. This could
cause our net revenues to decline and adversely affect our operating results.

       U.S. and foreign governments have enacted, considered or are considering legislation or regulations that could significantly restrict industry participants’
ability to collect, augment, analyze, use and share anonymous data, such as by regulating the level of consumer notice and consent required before a company can
employ cookies or other electronic tracking tools. A number of bills have been proposed in the U.S. Congress in the past that contained provisions that would have

                                                                                     18




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 399 of 526 PageID #: 1727
regulated how companies can use cookies and other tracking technologies to collect and use information about consumers. Some of those bills also contained
provisions that would have specifically regulated the collection and use of information, particularly geolocation information, from mobile devices.

       Additionally, the EU has traditionally imposed more strict obligations under data privacy laws and regulations. Individual EU member countries have had
discretion with respect to their interpretation and implementation of EU data privacy laws, resulting in variation of privacy standards from country to country.
Legislation and regulation in the EU and some EU member states requires companies to obtain specific types of notice and consent from consumers before using
cookies or other tracking technologies. To comply with these requirements, the use of cookies or other similar technologies may require the user's affirmative, opt-in
consent. In October 2015, the European Court of Justice, or ECJ, ruled that the "safe harbor" framework for the transfer of certain personal information from the EU to
the U.S. was invalid. The transfer of personal information from the EU to the U.S. may still take place under the Model Clauses approved by the European
Commission and, following the ECJ's safe harbor decision, we put in place the Model Clauses. On July12, 2016, the European Commission announced that it had
adopted a regime to replace the safe harbor framework named the "Privacy Shield." It is currently unclear whether the Privacy Shield will be, for us, a more appropriate
regime for the transfer of certain personal information from the EU to the U.S. so we continue to use the Model Clauses and monitor developments on the Privacy
Shield. However, the Model Clauses may be subject to the same challenge as the safe harbor and ruled invalid in due course. If we are then required to implement the
Privacy Shield, there is a risk that it may impose additional obligations in respect of the transfer of personal information from the EU to the U.S. that could force us to
change our business practices or incur additional costs. Additionally, the existing data protection legal framework in the EU will be superseded by the General Data
Protection Regulation, or GDPR, that will result in a greater compliance burden with respect to our operations in Europe. The GDPR package was formally adopted by
both the European Parliament and the Council in April 2016 and will enter in force on May 25, 2018. Compliance with the GDPR could increase our operating costs,
subject us to significant penalties for non-compliance and make it more difficult to obtain consent from consumers for our email newsletter, resulting in less consumer
traffic and net revenues, our business and operating results could suffer and profitability could be adversely affected. In addition, the ECJ has found that there is a
"right to be forgotten," which means that the user has a right to request his or her personal information be deleted. In deciding this case, the ECJ purported to extend
jurisdictional reach over foreign Internet activities. As a result of this decision, significant new restraints may be imposed on the retention of personal data
throughout the EU, which could impact the operation and growth of our business in the EU.

       Other changes in global privacy laws and regulations and self-regulatory regimes may also force us to incur substantial costs or require us to change our
business practices. This could compromise our ability to pursue our growth strategies effectively and may adversely affect the demand for our solutions or otherwise
harm our business and financial condition. For instance, new privacy laws or regulations or changed interpretations of existing laws or regulations could require
performance marketing networks or us to take additional measures to facilitate consumer privacy preferences or to limit or cease altogether the collection, use or
disclosure of data. For example, one potential restriction on the use of cookies would allow a website that a consumer has elected to visit to continue to place cookies
on the user’s browser without explicit consent, but would require the user’s explicit consent for a third party to place its cookies on the user’s browser. A 2010 FTC
staff report also recommends that websites offer consumers a choice about whether the owner of the website can use third parties to track the consumer’s activity for
certain purposes. We are dependent on third parties, including performance marketing networks, to place cookies on browsers of users that visit our websites. If in
the future we are restricted from allowing cookies, if there is a material increase in the number of users who choose to opt out or block cookies and other tracking
technologies, or if performance marketing networks’ cookies or other tracking mechanisms otherwise do not function properly, our ability to generate net revenues
would be significantly impaired.

      Finally, we may be subject to foreign laws regulating online advertising even in jurisdictions where we do not have any physical presence to the extent a digital
media content provider has advertising inventory that we manage or to the extent that we collect and use data from consumers in those jurisdictions. Such laws may
vary widely around the world, making it more costly for us to comply with them. Failure to comply may harm our business and our operating results could be
adversely affected.

Our gift card business could fail to achieve expected results because the purchase and sale of gift cards electronically is not attractive to consumers or if there is
a decline in the attractiveness of gift cards to consumers.
        The business of selling gift cards electronically over the Internet and via mobile applications is dynamic and relatively new. In particular, the market for the
purchase and sale of gift cards from third parties other than the issuing merchant is in its early stages and may be slower to develop than we expect, if it develops at
all. In addition, consumer demand for gift cards may stagnate or decline. Consumer perception of gift cards as impersonal gifts may become more widespread, which
may deter

                                                                                    19




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 400 of 526 PageID #: 1728
consumers from purchasing gift cards for gifting purposes in general and reduce the supply of and demand for gift cards through our marketplace. This perception
may increase to the extent that electronic gift cards become more prevalent. In addition, a move from traditional gift cards to other gifting technologies could harm our
business, and a failure by us to keep pace with the rapid technological developments in the gift card industry and the greater electronic payments industry may
materially and adversely affect our business, results of operations and financial condition. Moreover, during periods of economic uncertainty and decline, consumers
may become increasingly concerned about the value of gift cards due to fears that content providers may become insolvent and be unable to honor gift card
balances. Decline or stagnation in consumer acceptance of and demand for gift cards, or a failure of demand to grow as expected, could have a material adverse effect
on our business, results of operations and financial condition.

As we expand our gift card business and develop and provide other new solutions, we may be subject to additional and unexpected regulations, which could
increase our costs or otherwise harm our business.
      As we expand our gift card business and develop and provide solutions that address other new market segments, we may become subject to additional laws
and regulations, which could create unexpected liabilities for us, cause us to incur additional costs or restrict our operations.

      We have begun to introduce new product offerings, which may be subject to regulation by federal, state and local authorities and by authorities in foreign
countries. For example, unlike our other solutions, in order to facilitate product offerings such as the sale of gift cards, we, or one or more third party payment
processors acting on our behalf, may acquire, store and process consumer credit card data or other personally identifiable information. The processing of such
information requires compliance with the Payment Card Industry Data Security Standard, or PCI DSS. Under the PCI DSS, we are required to maintain internal controls
over the use, storage and security of credit card data and other personally identifiable information to help prevent credit card fraud. Failure to comply with this
standard could result in breaches of contractual obligations with our payment processors, may subject us to fines, penalties, damages and civil liability and could
eventually prevent us from processing or accepting credit cards.

      Transactions involving digital rebates, the sale of gift cards, and/or the purchase of gift cards may require us to comply with numerous state, federal and
international laws and regulations including federal anti-money laundering laws and regulations, the Bank Secrecy Act (BSA), anti-terrorist financing laws, and anti-
bribery and corrupt practice laws and regulations, federal economic sanctions laws overseen by the Office of Foreign Assets Control, federal and state consumer
protection laws and regulations, state unclaimed property (escheat) laws and money transmitter licensing requirements and foreign jurisdiction payment services
industry laws and regulations. We have limited experience operating our business in accordance with these specific laws and regulations. Furthermore, if in the U.S.
we are determined to be subject to the BSA, then enforcement of the BSA and other anti-money laundering and terrorist financing prevention laws or more onerous
regulation could increase our or our distribution partners' compliance costs or require changes in, or place limits upon, the products and services we offer, which in
turn could have a material adverse effect on our business, results of operations and financial condition. Additionally, abuse of the prepaid gift cards sold in our
marketplace for purposes of financing sanctioned countries, funding terrorists, or for use in bribery or corruption or other criminal activity could cause reputational or
other harm that could have a material adverse effect on our business. If we fail to comply with any of these laws or regulations, our business, results of operations
and financial condition could be adversely affected.

      From time to time, we may be notified of or otherwise become aware of additional laws and regulations that governmental organizations or others may claim
should be applicable to our business. Our failure to anticipate the application of these laws and regulations accurately, or other failure to comply, could create liability
for us, result in adverse publicity or cause us to alter our business practices, which could cause our net revenues to decrease, our costs to increase or our business
otherwise to be harmed.

Fraudulent and other illegal activity involving our gift card business could lead to reputational and financial harm to us or our partners and reduce the use and
acceptance of our gift card products and services.
       Purchases and sales of gift cards, and particularly the purchase and sale of gift cards acquired from third parties, including consumers, rather than directly or
indirectly from the issuing merchant, increase our exposure to various types of fraud committed by third parties or by our own employees. Fraud could include the
sale to us of gift cards that do not contain the purported balance or the purchase of gift cards from us using stolen credit cards or other payment methods.
Additionally, our gift card business subjects us to additional fraud risks associated with "merchandise credits." Merchandise credits function much like a prepaid gift
card once issued. Such credits may result from organized retail theft, typically in the form of returns of stolen or fraudulently obtained goods by organized groups of
professional shoplifters, or "boosters," who then convert such

                                                                                    20




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 401 of 526 PageID #: 1729
goods into merchandise credits, which are sometimes then exchanged for cash. To the extent that issuing merchants, or Issuers, view the exchange of merchandise
credits by our gift card business as contrary to their efforts to reduce organized retail crime, our relationships with those Issuers may be adversely affected. Issuers
may also change their merchandise credit practices in a way that hurts our business. The monetary and other impacts of any criminal investigations into activities by
our customers and our ongoing risk management actions may remain unknown for a substantial period of time. Our failure to anticipate, prevent or discover fraud
related to gift cards, could create liability for us, result in adverse publicity or cause us to alter our business practices, any of which could cause our net revenues to
decrease, our costs to increase, or our business, results of operations and financial condition to be adversely affected.

If gift card terms and conditions purporting to restrict transfer to subsequent purchasers are enforceable, our supply of gift cards would be reduced and our
operating results would be materially and adversely affected.
          The inventory in our gift card segment includes discounted gift cards purchased from parties who are not the issuing merchant. In certain instances, the
terms and conditions of such gift cards purport to restrict transfers from the original purchaser to a third party. We do not believe such restrictions are generally
enforceable as drafted. If such restrictions were enforced or found to be enforceable they could reduce the availability of discounted gift cards for purchase from
third party transferees. This would in turn significantly reduce the volume of gift cards available for purchase and would leave us with insufficient supply to maintain
or grow our business at expected levels. Our operating results would be materially and adversely affected if our supply of discounted gift cards were reduced by
contractual restrictions on transfers.

Changes in consumer sentiment or laws, rules or regulations regarding the use of cookies and other tracking technologies, advertising blocking software and
other privacy matters could have a material adverse effect on our ability to generate net revenues and could adversely affect our ability to collect proprietary
data on consumer shopping behavior.
       Consumers may become increasingly resistant to the collection, use and sharing of information online, including information used to deliver advertising and to
attribute credit to publishers such as us in performance marketing programs, and take steps to prevent such collection, use and sharing of information. For example,
consumer complaints and/or lawsuits regarding online advertising or the use of cookies or other tracking technologies in general and our practices specifically could
adversely impact our business.

      Consumers can currently opt out of the placement or use of most cookies for online advertising purposes by either deleting or disabling cookies on their
browsers, visiting websites that allow consumers to place an opt-out cookie on their browsers, which instructs participating entities not to use certain data about
consumers’ online activity for the delivery of targeted advertising, or by downloading browser plug-ins and other tools that can be set to: identify cookies and other
tracking technologies used on websites; prevent websites from placing third-party cookies and other tracking technologies on the user’s browser; or block the
delivery of online advertisements on websites and applications.

       Various software tools and applications have been developed that can block advertisements from a user’s screen or allow users to shift the location in which
advertising appears on webpages or opt out of display, search and internet-based advertising entirely. In particular, Apple recently updated its mobile operating
system to permit these technologies to work in its mobile Safari browser. In addition, changes in device and software features could make it easier for Internet users
to prevent the placement of cookies or to block other tracking technologies. In particular, the default settings of consumer devices and software may be set to
prevent the placement of cookies unless the user actively elects to allow them. For example, Apple’s Safari browser currently has a default setting under which third-
party cookies are not accepted, and users must activate a browser setting to enable cookies to be set. On February 22, 2012, the Digital Advertising Alliance
announced that its members will work to add browser-based header signals to the set of tools by which consumers can express their preferences not to be tracked
online. As discussed above, a 2010 FTC report on consumer privacy calls for the development and implementation of a persistent Do Not Track mechanism that
enable consumers to choose whether to allow the tracking of their online search and browsing activities. Various industry participants have worked to develop and
finalize standards relating to a Do Not Track mechanism, and such standards may be implemented and adopted by industry participants at any time.

      We are dependent on performance marketing networks or in some instances, paid merchants, to place cookies on browsers of users that visit our websites or to
use other tracking mechanisms to allow paid merchant sales through our marketplace to be attributed to us, and if we are restricted from allowing these or if they do
not function in a manner that allows paid merchant sales through our marketplace to be attributed to us, our ability to generate net revenues would be significantly
impaired. In particular, if consumer sentiment regarding privacy issues or the development and deployment of new browser solutions or other Do Not Track
mechanisms results in a material increase in the number of users who choose to opt out or block cookies and other tracking technologies or who are otherwise using
browsers where they need to, and fail to, configure

                                                                                    21




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 402 of 526 PageID #: 1730
the browser to accept cookies, or otherwise results in cookies or other tracking technologies not functioning properly, our ability to conduct our business, operating
results and financial condition would be adversely affected.

       In addition to this change in consumer preferences, if merchants perceive significant negative consumer reaction to targeted online advertising or the tracking
of consumers’ online activities, they may determine that such advertising or tracking has the potential to negatively impact their brand. In that case, advertisers may
limit or stop the use of our solutions, and our operating results and financial condition would be adversely affected.

Our business practices with respect to privacy, data and consumer protection could give rise to liabilities or reputational harm as a result of governmental
regulation, legal obligations or industry standards relating to privacy, data and consumer protection.
       Federal, state and international laws and regulations govern the collection, use, retention, sharing and security of data that we collect. In addition, certain laws
impose restrictions on communications with persons by email, SMS text messages and other means of delivery. We are also subject to legal obligations concerning
privacy, data and consumer protection such as the terms of our privacy policies and our privacy and data-related agreements with third parties. Our contracts with
the paid merchants and performance marketing networks with which we exchange data, for example, govern our respective rights to use such data. We strive to
comply with all applicable laws, regulations, self-regulatory requirements and legal obligations relating to privacy, data and consumer protection, including those
relating to the use of data for marketing purposes. It is possible, however, that these requirements may be interpreted and applied in a manner that is inconsistent
from one jurisdiction to another and may conflict with other rules or our practices. For example, several Internet companies have incurred penalties for failing to abide
by the representations made in their privacy policies and practices. We cannot assure you that our practices have complied, comply, or will comply fully with all such
laws, regulations, requirements and obligations. Any failure, or perceived failure, by us to comply with federal, state or international laws or regulations, including
laws and regulations regulating privacy, data, marketing communications or consumer protection, our own privacy policies and practices, or other policies, self-
regulatory requirements or legal obligations could result in harm to our reputation, a loss in business, and proceedings or actions against us by governmental
entities, consumers, merchants or others. Additionally, if third parties we work with violate applicable laws, our policies or other privacy-related obligations, such
violations may also put our users’ information at risk and could in turn have an adverse effect on our business. If, for example, third parties cease to provide us with
consumer data that assists in our targeted advertising to consumers, due to governmental regulation or other reasons, our business could be negatively impacted.

Government regulation of the Internet, e-commerce and mobile commerce is evolving, and unfavorable changes or failure by us to comply with these laws and
regulations could substantially harm our business and results of operations.
       We are subject to general business regulations and laws specifically governing the Internet, e-commerce and mobile commerce, or m-commerce, in a number of
jurisdictions around the world. Existing and future regulations and laws could impede the growth of the Internet, e-commerce, m-commerce or other online services.
These regulations and laws may involve taxation, tariffs, privacy and data security, anti-spam, data protection, content, copyrights, distribution, electronic contracts,
electronic communications, money laundering, electronic payments and consumer protection. It is not clear how existing laws and regulations governing issues such
as property ownership, sales and other taxes, libel and personal privacy apply to the Internet as the vast majority of these laws and regulations were adopted prior to
the advent of the Internet and do not contemplate or address the unique issues raised by the Internet, e-commerce or m-commerce. It is possible that general
business regulations and laws, or those specifically governing the Internet, e-commerce or m-commerce may be interpreted and applied in a manner that is
inconsistent from one jurisdiction to another and may conflict with other rules or our practices. We cannot assure you that our practices have complied, comply or
will in the future comply fully with all such laws and regulations. Any failure, or perceived failure, by us to comply with any of these laws or regulations could result
in damage to our reputation, a loss in business, and proceedings or actions against us by governmental entities or others. Any such proceeding or action could hurt
our reputation, force us to spend significant resources in defense of these proceedings, distract our management, increase our costs of doing business, and cause
consumers and paid merchants to decrease their use of our marketplace, and may result in the imposition of monetary liability. We may also be contractually liable to
indemnify and hold harmless third parties from the costs or consequences of noncompliance with any such laws or regulations. In addition, it is possible that
governments of one or more countries may seek to censor content available on our websites and mobile applications or may even attempt to completely block access
to our marketplace. Adverse legal or regulatory developments could substantially harm our business. In particular, in the event that we are restricted, in whole or in
part, from operating in one or more countries, our ability to retain or increase our customer base may be adversely affected and we may not be able to maintain or
grow our net revenues as anticipated.

                                                                                    22




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 403 of 526 PageID #: 1731
If use of the Internet and mobile applications as a medium of commerce does not continue to grow, or contracts, our business may suffer.
      The business of selling goods and services over the Internet and via mobile applications, and the use of digital offers (including gift cards) in those
transactions, is dynamic and relatively new. Concerns about fraud, privacy and other challenges may discourage additional consumers from adopting the Internet
and mobile applications as a medium of commerce. Acquiring new customers for our marketplace and increasing consumer traffic may become more difficult and
costly than it has been in the past, particularly in markets where our marketplace has been available for some time. In order to increase consumer traffic to our
websites and increase use of our mobile applications, we must appeal to consumers who historically have used traditional means of commerce to purchase goods and
services and may prefer alternatives to our websites and mobile applications, such as the merchant’s own website or mobile application. In addition, consumers may
not be accustomed to using one of our mobile applications to access digital offers (including gift cards) that can be used by the consumer while in a retail store or
restaurant. If these consumers prove to be less active than consumers who are already providing traffic to our websites or using our mobile applications, or we are
unable to gain efficiencies in our operating costs, including our cost of increasing consumer traffic to our websites or increasing the number of mobile application
sessions, our business could be adversely impacted. Furthermore, to the extent that weak economic conditions cause consumer spending to decline or cause our
customers and potential customers to freeze or reduce their marketing budgets, particularly in the online retail market, demand for our solutions may be negatively
affected.

We may face liability for, and may be subject to claims related to, inaccurate or outdated content or digital offers provided to us, or content or digital offers
provided to us without permission, which could require us to pay significant damages, may be extremely costly to defend even if decided in our favor and could
limit our ability to operate.
       The information on our websites and mobile applications that is provided by performance marketing networks and merchants and collected from third parties
relates to digital offers from merchants. We are exposed to the risk that some of this content or digital offers may contain inaccurate or outdated information about
retailer products or services or the discounts thereon, or digital offers that are not made available or intended to be made available to all consumers. This could cause
consumers and merchants to lose confidence in the information or digital offers provided on our platform or become dissatisfied with our platform and result in
lawsuits being filed against us.

       In addition, we currently face and may in the future be exposed to potential liability relating to information that is published or made available through our
marketplace, including information generated by us, user-generated content and proprietary information of third parties. This content may expose us to claims related
to trademark and copyright infringement and other intellectual property rights, rights of privacy, defamation, fraud, negligence, breach of contract, tortious
interference, unfairness, deceptiveness, false or misleading advertising, personal injury torts, noncompliance with state or federal laws relating to digital offers or
other theories based on the nature and content of the information. The laws relating to the liability of service providers for activities of their users is currently
unsettled both within the U.S. and internationally, although risks related to these types of lawsuits may be enhanced in certain jurisdictions outside the U.S. where
our protection from liability for third-party actions is more unclear and where we may be less protected under local laws than we are in the U.S.

       Such claims or lawsuits currently and could in the future divert the time and attention of management and technical personnel away from our business and
result in significant costs to investigate and defend, regardless of the merits of the claims. Such potential claims and lawsuits could also result in significant damages
if we are found liable. The scope and amount of our insurance may not adequately protect us against these types of damages. Additionally, as a result of such claims,
we have elected and may in the future elect or be compelled to remove valuable content from our websites or mobile applications, which could decrease the
usefulness of our platform for consumers and result in less traffic to our websites and less usage of our mobile applications. If any of these events occur, our
business and financial results could be adversely affected.

Our business could suffer if the jurisdictions in which we operate change the way in which they regulate user-generated content.
      Our business, including our ability to operate and expand internationally, could be adversely affected if legislation or regulations are adopted, interpreted or
implemented in a manner that is inconsistent with our current business practices related to user-generated content and that requires changes to these practices or the
design of our platform or solutions. For example, laws relating to the liability of providers of online services for activities of their users and other third parties are
currently being tested by a number of claims against third parties, including actions based on invasion of privacy and other torts, unfair competition, copyright and
trademark infringement and other theories based on the nature and content of the materials

                                                                                    23




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 404 of 526 PageID #: 1732
searched, the ads posted or the content provided by users. If immunities currently afforded to websites that publish user-generated content are limited, we may be
compelled to remove content from our platform that we would otherwise publish or restrict the types of businesses that we can promote digital offer content for,
among other changes. Such changes in law could increase our operating costs and make it more difficult for consumers to use our platform, resulting in less
consumer traffic and net revenues, and our business and operating results could suffer.

The growth of e-commerce in the U.S. could suffer if the federal government implements new regulations that obligate merchants, or permit states to obligate
merchants, to collect sales taxes from consumers on certain e-commerce transactions, which would adversely affect our growth.
       Legislation introduced in the U.S. Senate as S. 698 in March 2015 would grant states the authority to require out-of-state merchants to collect and remit sales
taxes. The adoption of remote sales tax collection legislation would result in the imposition of sales taxes and additional costs associated with complex sales tax
collection, remittance and audit compliance requirements on many of our merchants, which would make selling online or through mobile applications less attractive
for these merchants. Additionally, the introduction of new or increased taxes applicable to online transactions could make online purchases less attractive to
consumers relative to in-store retail purchases. These changes could substantially impair the growth of e-commerce in the U.S., and could diminish our opportunity to
derive financial benefit from our activities in the U.S.

We may be sued by third parties for infringement or other violation of their intellectual property or proprietary rights.
       Internet, advertising and e-commerce companies frequently are subject to litigation based on allegations of infringement, misappropriation, dilution or other
violations of intellectual property rights. Some Internet, advertising and e-commerce companies, including some of our competitors, own large numbers of patents,
copyrights, trademarks and trade secrets, which they may use to assert claims against us.

      Third parties have asserted, and may in the future assert, that we have infringed, misappropriated or otherwise violated their intellectual property rights.

       For instance, the use of our technology to provide our solutions could be challenged by claims that such use infringes, dilutes, misappropriates or otherwise
violates the intellectual property rights of a third party. In addition, we currently face and may in the future be exposed to claims that content published or made
available through our websites or mobile applications violates third-party intellectual property rights. For example, merchants and other third parties frequently have
complained that their trademarks, copyrights or other intellectual property are being used on our websites or mobile applications without their permission and in
violation of their rights or in violation of laws or regulations.

      As we face increasing competition and as a public company, the possibility of intellectual property rights claims against us grows. Such claims and litigation
may involve patent holding companies or other adverse intellectual property rights holders who have no relevant product revenue, and therefore our own pending
patents and other intellectual property rights may provide little or no deterrence to these rights holders in bringing intellectual property rights claims against us.
There may be intellectual property rights held by others, including issued or pending patents and trademarks, that cover significant aspects of our technologies,
content, branding or business methods, and we cannot assure that we are not infringing or violating, and have not violated or infringed, any third-party intellectual
property rights or that we will not be held to have done so or be accused of doing so in the future.

       Any claim that we have violated intellectual property or other proprietary rights of third parties, with or without merit, and whether or not it results in litigation,
is settled out of court or is determined in our favor, could be time-consuming and costly to address and resolve, and could divert the time and attention of
management and technical personnel from our business. Furthermore, an adverse outcome of a dispute may result in an injunction and could require us to pay
substantial monetary damages, including treble damages and attorneys’ fees, if we are found to have willfully infringed a party’s intellectual property rights. Any
settlement or adverse judgment resulting from such a claim could require us to enter into a licensing agreement to continue using the technology, content or other
intellectual property that is the subject of the claim; restrict or prohibit our use of such technology, content or other intellectual property; require us to expend
significant resources to redesign our technology or solutions; and require us to indemnify third parties. Royalty or licensing agreements, if required or desirable, may
be unavailable on terms acceptable to us, or at all, and may require significant royalty payments and other expenditures. There also can be no assurance that we
would be able to develop or license suitable alternative technology, content or other intellectual property to permit us to continue offering the affected technology,
content or services to our customers. Any of these events could harm our business, operating results and financial condition.

                                                                                      24




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 405 of 526 PageID #: 1733
Failure to protect or enforce our intellectual property rights could harm our business and results of operations.

       We pursue the registration of our patentable technology, domain names, trademarks and service marks in the U.S. and in certain jurisdictions abroad. We also
strive to protect our intellectual property rights by relying on federal, state and common law rights, as well as contractual restrictions. We typically enter into
confidentiality and invention assignment agreements with our employees and contractors, and confidentiality agreements with parties with whom we conduct
business in order to limit access to, and disclosure and use of, our proprietary information. However, we may not be successful in executing these agreements with
every party who has access to our confidential information or contributes to the development of our technology or intellectual property rights. Those agreements
that we do execute may be breached, and we may not have adequate remedies for any such breach. These contractual arrangements and the other steps we have
taken to protect our intellectual property rights may not prevent the misappropriation or disclosure of our proprietary information nor deter independent development
of similar technology or intellectual property by others.

      Effective trade secret, patent, copyright, trademark and domain name protection is expensive to obtain, develop and maintain, both in terms of initial and
ongoing registration or prosecution requirements and expenses and the costs of defending our rights. We are seeking to protect our patentable technology,
trademarks and domain names in an increasing number of jurisdictions, a process that is expensive and may not be successful or which we may not pursue in every
location. We may, over time, increase our investment in protecting our intellectual property through additional patent filings that could be expensive and time-
consuming. We have four patents issued, four patent applications that have been allowed and 97 pending patent applications. We do not know whether any of our
pending patent applications will result in the issuance of additional patents or whether the examination process will require us to narrow our claims or we may
otherwise be unable to obtain patent protection for the technology covered in our pending patent applications. Our patents, trademarks and other intellectual
property rights may be challenged by others or invalidated through administrative process or litigation. Moreover, any issued patents may not provide us with a
competitive advantage and, as with any technology, competitors may be able to develop similar or superior technologies to our own, now or in the future.

      Additionally, in the U.S., several significant developments in the intellectual property industry, including the continued effect of the Leahy-Smith America
Invents Act of 2011 (including several new means by which challenges of patents may be effected) and the Supreme Court holding in the Alice Corp. v. CLS Bank
International case, which called into question the patentability of computer software, may negatively impact our ability to obtain patents or enforce patent rights. For
example, the claims of our patent applications may fail to issue, or if they do issue, may subsequently be challenged or invalidated, based on these developments.

       Monitoring unauthorized use of the content on our websites and mobile applications, and our other intellectual property and technology, is difficult and costly.
Our efforts to protect our proprietary rights and intellectual property may not have been and may not be adequate to prevent their misappropriation or misuse. Third
parties from time to time copy content or other intellectual property or technology from our solutions without authorization and seek to use it for their own benefit.
We generally seek to address such unauthorized copying or use, but we have not always been successful in stopping all unauthorized use of our content or other
intellectual property or technology, and may not be successful in doing so in the future. Further, we may not have been and may not be able to detect unauthorized
use of our technology or intellectual property, or to take appropriate steps to enforce our intellectual property rights. Our competitors may also independently
develop similar technology. Effective patent, trademark, copyright and trade secret protection may not be available to us in every country in which our solutions or
technology are hosted or available. The laws of some foreign countries may not be as protective of intellectual property rights as those in the U.S., and mechanisms
for enforcement of intellectual property rights may be inadequate. Further, legal standards relating to the validity, enforceability and scope of protection of
intellectual property rights are uncertain. The laws in the U.S. and elsewhere change rapidly, and any future changes could adversely affect us and our intellectual
property. Our failure to meaningfully protect our intellectual property rights could result in competitors offering solutions that incorporate our most technologically
advanced features, which could reduce demand for our solutions.

        We may find it necessary or appropriate to initiate claims or litigation to enforce our intellectual property rights, protect our trade secrets or determine the
validity and scope of intellectual property rights claimed by others. Litigation is inherently uncertain and any litigation of this nature, regardless of outcome or merit,
could result in substantial costs and diversion of management and technical resources, any of which could adversely affect our business and operating results. If we
fail to maintain, protect and enhance our intellectual property, our business and operating results may be harmed.



                                                                                    25




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 406 of 526 PageID #: 1734
The United Kingdom electorate voted in favor of a U.K. exit from the E.U. in a referendum, which could adversely impact our business, results of operations and
financial condition.
       The United Kingdom, or U.K., government held an in-or-out referendum on the U.K.’s membership in the European Union, or E.U., in June 2016, which resulted
in the electorate voting in favor of a U.K. exit from the E.U., or Brexit. It is expected that a process of negotiation will now determine the future terms of the U.K.’s
relationship with the E.U. We have operations and employees in offices in the U.K. and elsewhere in the E.U., and conduct business throughout Europe. Depending
on the terms of Brexit, we could face new regulatory costs and challenges in operating our U.K and E.U. businesses. For instance, the U.K. could lose access to the
single E.U. market and to the benefits of the trade regimes negotiated by the E.U. on behalf of its members. A decline in trade or general economic slowdown could
affect the prospects of our U.K. or other European businesses. Additionally, currency exchange rates in the British pound and the Euro with respect to each other
and with respect to the U.S. dollar have already been affected by Brexit. Because a material portion of our revenues are derived from our U.K. and E.U. operations, and
because those revenues can be sensitive to foreign currency exchange rates, particularly with respect to the U.S. dollar, the British pound and the Euro, future
exchange rate fluctuations could negatively impact our business. Any adjustments we are required make to our business and operations as a result of Brexit could
result in significant expense and distraction to management. Any of the foregoing factors could have a material adverse effect on our business, results of operations
or financial condition.

We are subject to international business uncertainties that could adversely affect our operations and operating results.

       Our net revenues from operations outside the U.S. comprised 20.6% of our Core operating segment net revenues in 2016. During 2016, we operated international
websites marketing to residents of Canada, France, Germany, Italy, the Netherlands, Poland, Spain and the U.K. As of December 31, 2016, we had operations in the
U.K., France and the Netherlands. In December 2016, we elected to close international websites in all countries other than the UK, France and Canada in order to
focus resources and management attention on our most successful properties. Operating in foreign countries requires significant resources and management
attention, and we have limited experience entering new geographic markets. In addition, the varying commercial and Internet infrastructure in other countries may
make it difficult for us to replicate our business model. In many countries, we compete with local companies that have more experience in their respective markets than
we do, and we may not benefit from first-to-market advantages. To achieve widespread acceptance in new countries and markets, we must continue to tailor our
solutions and business model to the unique circumstances of such countries and markets, which can be difficult and costly. Failure to adapt practices and models
effectively to each country into which we expand could slow our international growth. We cannot assure you that our international efforts will be successful.
International sales and operations may be subject to risks such as:
   • competition with local or foreign companies operating in or entering the same markets;
   • the suitability, compatibility and successful implementation of the shared information technology infrastructure that we have developed to power our
        marketplace in certain of our international markets;
   • the cost and resources required to localize our solutions, while maintaining paid merchant and consumer satisfaction such that our marketplace will continue
        to attract high quality paid merchants;
   • difficulties in staffing and managing foreign operations due to distance, time zones, language and cultural differences;
   • higher product return rates;
   • burdens of complying with a wide variety of laws and regulations, including regulation of digital offer terms, Internet services, privacy and data protection,
        bulk emailing and anti-competition regulations, which may limit or prevent us from offering of our solutions in some jurisdictions or limit our ability to enforce
        contractual obligations;
   • exposure to markets where there is a concentration of merchants and those merchants individually or collectively exercise their market power to negotiate
        lower commissions or cease to monetize with us entirely;
   • adverse tax effects and foreign exchange controls making it difficult to repatriate earnings and cash;
   • political and economic instability;
   • terrorist activities and natural disasters;
   • differing employment practices and laws and labor disruptions;
   • technology compatibility;
   • credit risk and higher levels of payment fraud;
   • increased financial accounting and reporting burdens and complexities and difficulties in implementing and maintaining adequate internal controls;

                                                                                   26




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case   1:18-cv-00937-CFC-MPT
  • slower adoption of the Internet as an advertising,Document        28 Filed
                                                      broadcast and commerce medium in12/20/18
                                                                                       certain of those Page
                                                                                                        markets as407  of 526
                                                                                                                   compared        PageID #: 1735
                                                                                                                            to the U.S.;
   •   lower levels of consumer spending and fewer opportunities for growth compared to the U.S.;
   •   preference for local vendors; and
   •   different or lesser degrees of intellectual property protection.

      In addition, the U.S. has in the past proposed, and is currently evaluating, changes to the corporate tax structure that would include taxation of offshore
earnings of U.S. businesses. If this were to occur, our effective tax rates would likely increase. Further, we are subject to U.S. and foreign legislation, such as the
Foreign Corrupt Practices Act and the U.K. Bribery Act. While we maintain high standards of ethical conduct, our policies, training and monitoring of compliance
with applicable anti-corruption laws are at an early stage of development. If any of our employees or agents were to violate these laws in the conduct of our business,
we could be subject to substantial penalties and our reputation could be impaired.

      These factors could have an adverse effect on our net revenues from advertisers located outside the U.S. and, consequently, on our business and operating
results.

We may be unable to continue the use of our domain names, or prevent third parties from acquiring and using domain names that infringe on, are similar to, or
otherwise decrease the value of our brands, trademarks or service marks.
       We have registered domain names for our websites that we use in our business. If we lose the ability to use a domain name, whether due to trademark claims,
failure to renew the applicable registration, or any other cause, we may be forced to market our solutions under a new domain name, which could cause us substantial
harm, or to incur significant expense in order to purchase rights to the domain name in question. In addition, our competitors and others could attempt to capitalize on
our brand recognition by using domain names similar to ours. Domain names similar to ours have been registered in the U.S. and elsewhere. We may be unable to
prevent third parties from acquiring and using domain names that infringe on, are similar to, or otherwise decrease the value of our brands, trademarks or service
marks. Protecting and enforcing our rights in our domain names may require litigation, which could result in substantial costs and diversion of management’s
attention.

       ICANN (the Internet Corporation for Assigned Names and Numbers), the international authority over top-level domain names, has been increasing the number
of generic top-level domains, or “TLDs.” This may allow companies or individuals to create new web addresses that appear to the right of the “dot” in a web address,
beyond such long-standing TLDs as “.com,” “.org” and “.gov.” ICANN may also add additional TLDs in the future. As a result, we may be unable to maintain
exclusive rights to all potentially relevant or desirable domain names in the United States or in other countries in which we operate, which may harm our business.
Furthermore, attempts may be made by third parties to register our trademarks as new TLDs or as domain names within new TLDs, and we may be required to enforce
our rights against such registration attempts, which could result in significant expense and the diversion of management’s attention.

The consumer traffic to our websites and mobile applications may decline and our business may suffer if other companies copy information from our
marketplace and publish or aggregate it with other information for their own benefit.
       From time to time, other companies copy information or content from our marketplace or email channels, through website scraping, robots or other means, and
publish or aggregate it with other information for their own benefit. When third parties copy, publish or aggregate content from our platform, it makes them more
competitive, and decreases the likelihood that consumers will visit our websites or use our mobile applications to search and discover the information they seek,
which could negatively affect our business, results of operations and financial condition. We may not be able to detect such third-party conduct in a timely manner
or at all and, even if we are able to identify these situations, we may not be able to prevent them and have not always been able to prevent them in the past. In some
cases, particularly in the case of websites operating outside of the U.S., our available remedies may be inadequate to protect us against such practices. In addition,
we may be required to expend significant financial or other resources to successfully enforce our rights.

Indemnity provisions in various agreements potentially expose us to substantial liability for intellectual property infringement, violation of law and other losses.
      Our agreements with paid merchants, performance marketing networks and other third parties may include indemnification provisions under which we agree to
indemnify them for losses suffered or incurred as a result of claims of intellectual property infringement, sales taxes due as a result of our activities within a state or
other liabilities relating to or

                                                                                     27




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 408 of 526 PageID #: 1736
arising from our products, services or other contractual obligations, including noncompliance with any laws, regulations, self-regulatory requirements or other legal
obligations relating to privacy, data protection and consumer protection or any inadvertent or unauthorized use or disclosure of data that we store or handle as part
of operating our business. Any such proceeding or action, and any related indemnification obligation, could hurt our reputation, force us to incur significant
expenses in defense of these proceedings, distract our management, increase our costs of doing business and cause consumers and paid merchants to decrease their
use of our marketplace, and may result in substantial monetary liability. The term of these indemnity provisions generally survives termination or expiration of the
applicable agreement.

We rely on information technology to operate our business and maintain competitiveness, and any failure to adapt to technological developments or industry
trends could harm our business.
      We depend on the use of information technologies and systems. As our operations grow, we must continuously improve and upgrade our systems and
infrastructure while maintaining or improving the reliability and integrity of our infrastructure. Our future success also depends on our ability to adapt our systems
and infrastructure to meet rapidly evolving consumer trends and demands while continuing to improve the performance, features and reliability of our solutions in
response to competitive services and product offerings. The emergence of alternative platforms such as smartphones and tablets and the emergence of niche
competitors who may be able to optimize products, services or strategies for such platforms will require new investment in technology. New developments in other
areas, such as cloud computing, could also make it easier for competition to enter our markets due to lower up-front technology costs. In addition, we may not be able
to maintain our existing systems or replace or introduce new technologies and systems as quickly as we would like or in a cost-effective manner.

Some of our solutions contain open source software, which may pose particular risks to our proprietary software and solutions.
        We use open source software in our solutions and will use open source software in the future. Some licenses governing our use of open source software
contain requirements that we make available source code for modifications or derivative works we create based upon the open source software, and that we license
such modifications or derivative works under the terms of a particular open source license or other license granting third parties certain rights of further use. By the
terms of certain open source licenses, we could be required to release the source code of our proprietary software, and to make our proprietary software available
under open source licenses, if we combine our proprietary software with open source software in certain manners. Although we monitor our use of open source
software, we cannot assure you that all open source software is reviewed prior to use in our solutions, that our developers have not incorporated open source
software into our solutions, or that they will not do so in the future. Additionally, the terms of many open source licenses to which we are subject have not been
interpreted by U.S. or foreign courts. There is a risk that open source software licenses could be construed in a manner that imposes unanticipated conditions or
restrictions on our ability to market or provide our solutions. In addition, the terms of open source software licenses may require us to provide software that we
develop using such open source software to others on unfavorable license terms. As a result of our current or future use of open source software, we may face claims
or litigation, be required to release our proprietary source code, pay damages for breach of contract, re-engineer our solutions, discontinue making our solutions
available in the event re-engineering cannot be accomplished on a timely basis or take other remedial action. Any such re-engineering or other remedial efforts could
require significant additional research and development resources, and we may not be able to successfully complete any such re-engineering or other remedial
efforts. Further, in addition to risks related to license requirements, use of certain open source software can lead to greater risks than use of third-party commercial
software, as open source licensors generally do not provide warranties or controls on the origin of software. Any of these risks could be difficult to eliminate or
manage, and, if not addressed, could have a negative effect on our business, financial condition and operating results.

We may be unable to identify suitable candidates for strategic transactions, effectively integrate newly acquired businesses or technology, or achieve expected
operating results from acquisitions or other strategic transactions.
      Part of our growth strategy is to increase our net revenues and improve our operating results through the acquisition of, or entry into other strategic
transactions such as partnerships with similar or complementary businesses. There can be no assurance that suitable candidates for acquisitions or other strategic
transactions will be identified or, if suitable candidates are identified, that strategic transactions can be completed on acceptable terms, if at all.

      Since our inception, we have completed numerous acquisitions and other strategic transactions, and we may continue to enter into strategic transactions in the
future. Our success will depend in part on our ability to identify, negotiate, and complete strategic transactions and integrate acquired businesses or technology and,
if necessary, satisfactory debt or equity financing to

                                                                                  28




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 409 of 526 PageID #: 1737
fund those transactions. As is the case with our current debt facility, if we finance a strategic transaction with debt financing, we will incur interest expense and may
have to comply with financing covenants or secure the debt obligations with our assets. Mergers and acquisitions and other strategic transactions are inherently
risky, and any transactions we complete may not be successful. Any strategic transactions we undertake in the future would involve numerous risks, any of which
could have an adverse effect on our business, financial condition or operating results, including the following:
   • use of cash resources and incurrence of debt and contingent liabilities in funding strategic transactions, which may limit our operational flexibility and other
        potential uses of our cash, including stock repurchases, dividend payments and retirement of outstanding indebtedness;
   • expected and unexpected costs incurred in identifying and pursuing strategic transactions and performing due diligence regarding potential strategic
        transactions that may or may not be successful;
   • failure of the acquired company to achieve anticipated consumer traffic, revenue, earnings, cash flows or other desired financial, operational or technological
        goals;
   • our responsibility for the liabilities of the businesses we acquire, including the assumption of liabilities that were not disclosed to us or that exceed our
        estimates;
   • difficulties in integrating and managing the combined operations, technologies and solutions;
   • failure to identify all of the problems, liabilities or other shortcomings or challenges of a counterparty to a strategic transaction or an acquired company,
        including issues related to intellectual property, solution quality or architecture, inventory quality or sufficiency, regulatory compliance practices, revenue
        recognition or other accounting practices or employee or customer issues;
   • diversion of management’s attention or other resources from our existing business;
   • inability to maintain the key business relationships and the reputations of the businesses we acquire;
   • difficulties in assigning or transferring technology or intellectual property licensed by acquired companies from third parties to us or our subsidiaries;
   • uncertainty of entry into markets in which we have limited or no prior experience or in which competitors have stronger market positions;
   • our dependence on unfamiliar merchants or performance marketing networks of the companies we acquire;
   • insufficient incremental revenue to offset our increased expenses associated with strategic transactions;
   • our inability to maintain internal standards, controls, procedures and policies;
   • challenges in integrating and auditing the financial statements of acquired companies that have not historically prepared financial statements in accordance
        with U.S. generally accepted accounting principles;
   • impairment of goodwill or other intangible assets such as trademarks or other intellectual property arising from acquisitions;
   • amortization of expenses related to acquired intangible assets and other adverse accounting consequences;
   • potential loss of key employees from the companies we acquire, as has occurred after previous acquisitions;
   • dilution of our stockholders’ ownership interests if we finance all or a portion of the purchase price of any strategic transactions by issuing equity; and
   • litigation or other claims from the counterparty to the strategic transaction, including claims from former stockholders, claims related to intellectual property
        infringement or other matters or various commercial or tort claims.

      Further, we rely heavily on the representations and warranties provided to us by counterparties to strategic transactions, including the sellers of acquired
companies and assets, including as they relate to creation of, ownership of and rights in intellectual property, existence of open source code, existence of
encumbrances and operating restrictions and compliance with laws and contractual requirements. If any of these representations and warranties is inaccurate or
breached, such inaccuracy or breach could result in costly litigation and assessment of liability for which there may not be adequate recourse against such sellers, in
part due to contractual time limitations and limitations of liability.

We may need additional capital in the future, which may not be available to us on favorable terms, or at all, and may dilute your ownership of our Series 1
common stock.
      As of December 31, 2016, we have an aggregate of 87,460,473 shares of Series 1 common stock authorized but unissued and not reserved for issuance under our
stock option plans or otherwise. We may issue all of these shares without any action or approval by our stockholders, subject to certain limitations of the NASDAQ
Global Select Market. We may require additional capital from equity or debt financing in the future in order to take advantage of strategic opportunities, or to support
our

                                                                                    29




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 410 of 526 PageID #: 1738
existing business. We may not be able to secure timely additional financing on favorable terms, or at all. The terms of any additional financing may place limits on our
financial and operating flexibility, including our ability to issue or repurchase equity, develop new or enhanced existing products, complete acquisitions or otherwise
take advantage of business opportunities. If we raise additional funds or finance acquisitions through further issuances of equity, convertible debt securities or other
securities convertible into equity, you and our other stockholders could suffer significant dilution in your percentage ownership of our company, and any new
securities we issue could have rights, preferences and privileges senior to those of holders of our Series 1 common stock. If we are unable to obtain adequate
financing or financing on terms satisfactory to us, if and when we require it, our ability to grow or support our business and to respond to business challenges could
be significantly limited.

Our business relies in part on email and other messaging, and any technical, legal or other restrictions on the sending of emails or messages or an inability to
timely deliver such communications could harm our business.
       Our business is in part dependent upon email and other messaging. We provide emails and mobile alerts and other messages to consumers informing them of
the offers on our websites and mobile applications, and these communications help generate a portion of our net revenues. We also use email to deliver electronic gift
cards to consumers. Because of the importance of email and other messaging services to our business, if we are unable to successfully deliver emails or other
messages to consumers, if there are legal restrictions on delivering these messages to consumers, or if consumers do not open our emails or messages, our net
revenues and profitability could be adversely affected. Changes in how webmail applications organize and prioritize email may result in our emails being delivered in a
less prominent location in a consumer’s inbox or viewed as “spam” by consumers and may reduce the likelihood of that consumer opening our emails. Actions by
third parties to block, impose restrictions on or charge for the delivery of emails or other messages could also harm our business. From time to time, Internet service
providers or other third parties may block bulk email transmissions or otherwise experience technical difficulties that result in our inability to successfully deliver
emails or other messages to consumers. Changes in the laws or regulations that limit our ability to send such communications or impose additional requirements upon
us in connection with sending such communications would also adversely impact our business. We also rely on social networking messaging services to send
communications. Changes to the terms of these social networking services to limit promotional communications, any restrictions that would limit our ability or our
customers’ ability to send communications through their services, disruptions or downtime experienced by these social networking services or decline in the use of
or engagement with social networking services by consumers could harm our business.

      We rely on third-party services for the delivery of emails and other messages, and delays or errors in the delivery of such emails or other messaging we send
have occurred and may in the future occur and be beyond our control, which could result in damage to our reputation or harm our revenues, business, financial
condition and operating results. If we were unable to use our current email service or other messaging services, alternate services are available; however, we believe
our results could be impacted for some period if we transition to a new provider. Any disruption or restriction on the distribution of our emails or other messages,
termination or disruption of our relationship with our messaging service providers, including our third-party services that deliver our emails and other messages, or
any increase in our costs associated with our email and other messaging activities could harm our business.

We receive important services from third-party vendors, and replacing them would be difficult and disruptive to our business.
      We rely on third-party vendors to provide certain services relating to our business and it would be difficult to replace some of our third-party vendors in a
timely manner, in particular, Amazon Web Services, our third party payment processor and our third party fraud detection providers, in a timely manner if they were
unwilling or unable to provide us with these services in the future, and consequently our business and operations could be adversely affected. If we are required to
replace a vendor, we may not be able to do so on acceptable terms, or at all. Also, to the extent that any third-party vendor fails to deliver services, either in a timely,
satisfactory manner, or at all, our business, results of operations and financial condition could be materially and adversely affected.

We may have exposure to greater than anticipated tax liabilities.

      We are subject to taxes in the United States (federal and state) and numerous foreign jurisdictions. Significant judgment is required in evaluating our tax
positions and determining our provision for income taxes. During the ordinary course of business, there are many transactions and calculations for which the ultimate
tax determination is uncertain. For example, our effective tax rates could be adversely affected by earnings being lower than anticipated in countries where we have
lower

                                                                                     30




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 411 of 526 PageID #: 1739
statutory rates and higher than anticipated in countries where we have higher statutory rates, losses incurred in jurisdictions for which we are not able to realize the
related tax benefit, by our inability to achieve the intended tax consequences of our recent corporate restructuring of our European operations, by changes in foreign
currency exchange rates or by changes in the relevant tax, accounting and other laws, regulations, principles and interpretations. As we operate in numerous taxing
jurisdictions, the application of tax laws can be subject to diverging and sometimes conflicting interpretations by tax authorities of these jurisdictions. It is not
uncommon for taxing authorities in different countries to have conflicting views, for instance, with respect to, among other things, the manner in which the arm’s
length standard is applied for transfer pricing purposes, or with respect to the valuation of intellectual property. In addition, tax laws are dynamic and subject to
change as new laws are passed and new interpretations of the law are issued or applied.

       We also are subject to audits by both U.S. federal and state and foreign tax authorities. Any adverse outcome of such a review or audit could have a negative
effect on our financial position and results of operations. In addition, the determination of our worldwide provision for income taxes and other tax liabilities requires
significant judgment by management, and there are many transactions where the ultimate tax determination is uncertain. Although we believe that our estimates are
reasonable, the ultimate tax outcome may differ from the amounts recorded in our financial statements and may materially affect our financial results in the period or
periods for which such determination is made.

The enactment of legislation implementing changes in the U.S. taxation of international business activities or the adoption of other tax reform policies, within
the U.S. or internationally, could adversely impact our financial condition and results of operations.
       The current administration has made public statements indicating that it has made international tax reform a priority, and key members of the U.S. Congress
have conducted hearings and proposed new legislation. Recent changes to U.S. tax laws, including limitations on the ability of taxpayers to claim and utilize foreign
tax credits and the deferral of certain tax deductions until earnings outside of the U.S. are repatriated to the U.S., as well as changes to U.S. tax laws that may be
enacted in the future, could impact the tax treatment of our foreign earnings, as well as cash and cash equivalent balances we currently maintain outside of the U.S.
We are also subject to the taxation regimes of numerous foreign jurisdictions where our subsidiaries are organized or operate. Due to economic and political
conditions, tax rates and policies in the U.S. or internationally may be subject to significant change. For example, effective April 1, 2015, the U.K. enacted a new taxing
regime known as the diverted profits tax, which aims to counteract arrangements by corporate multinationals that result in the erosion of the U.K. tax base and that
could increase our effective tax rate in that jurisdiction. As we expand our international business activities, any changes in the U.S. or foreign taxation of such
activities may increase our worldwide effective tax rate and, in turn, adversely impact our financial condition and results of operations.

We rely on performance marketing networks and paid merchants to determine the amount payable to us accurately. If their reports are inaccurate or delayed,
our operating results could be harmed and we could experience fluctuations in our performance.
      Our performance marketing networks and paid merchants typically pay us on a monthly basis based upon sales generated from digital offers. We rely on our
performance marketing networks and paid merchants to report accurately and in a timely manner the amount of commission revenues earned by us. We calculate our
net revenues, prepare our financial reports, projections and budgets and direct our advertising, marketing and other operating efforts based in part on reports we
receive from our performance marketing networks and paid merchants. It is difficult for us to determine independently whether our performance marketing networks or
paid merchants are reporting all revenue data due to us. We have occasionally experienced instances of incomplete or delayed reports from our performance
marketing networks and paid merchants, and we generally do not have the contractual right to audit our performance marketing networks or paid merchants. We have
also experienced instances where payments may not be made by paid merchants through performance marketing networks, which can increase the likelihood that
accounts receivable will be written off as uncollectible. To the extent that our performance marketing networks or paid merchants fail to report accurately the amount
of net revenues payable to us in a timely manner or at all, we will not recognize and collect net revenues to which we are entitled, which could harm our operating
results. If we are allowed to audit a performance marketing network or paid merchant and do so, or if we otherwise dispute the accuracy of a revenue report a
performance marketing network or paid merchant has delivered to us, our recognition of net revenues to which we may ultimately be entitled could be delayed.
Conversely, if a performance marketing network or paid merchant delivers a report overstating the amount of net revenues earned by us in one period and attempts to
reverse the overpayment in a subsequent period, whether by seeking a refund from us or reducing a future payment due to us, our recognition of revenue could be
overstated. Any such delay or overstatement in our revenue recognition could harm our business and operating results.

                                                                                    31




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 412 of 526 PageID #: 1740
       We obtain the revenue reporting information from our performance marketing networks using a variety of methods, including the use of file transfer protocol
file feeds, various application programming interfaces provided by the performance marketing networks and manual downloads of data from the performance
marketing networks’ web portals. The use of any of these methods, in isolation, inherently subjects us to lower levels of internal control over revenue data, which
could result in a misstatement of our net revenues. We have automated the process for collecting a substantial portion of the data necessary to record our net
revenues. We currently augment this automated data collection process with manual validation of data from certain of the performance marketing networks’ web
portals to help minimize risk of error. However, our validation methods may evolve over time. We cannot guarantee our ability to detect all errors in the data obtained
automatically, which could affect our ability to accurately report our net revenues.

If we are unable to comply with all covenants of our current and future debt arrangements, and if our lenders fail to waive any violation of those covenants by
us, we could be subject to substantial penalties, which would impair our ability to operate and adversely affect our operating results.
       We currently have a term debt facility that provides us with cash, which we use to fund our operations and which requires us to comply with a number of
restrictive covenants. We may enter into other debt arrangements in the future, which may contain similar or additional restrictive covenants. We are currently
subject to covenants related to minimum trailing twelve-month EBITDA levels, a total debt to EBITDA ratio, a senior secured debt to EBITDA ratio, and a fixed
charge coverage ratio (each as more fully described in our second amended and restated revolving credit and term loan agreement), and the defense of our intellectual
and other property, among others. We may become subject to additional covenants in connection with future debt arrangements. As the margin profile of our
business evolves, compliance with certain of these covenants and in particular minimum trailing twelve month EBITDA levels could become difficult to maintain. If
we are unable to comply with one or more covenants applicable to us and our lenders are unwilling to waive our noncompliance, our lenders may have the right to
terminate their commitments to lend to us, cause all amounts outstanding to become due and payable immediately, sell certain of our assets which are collateral for
our obligations upon the satisfaction of certain conditions and take other measures which may impair our operations. If funds under our loan arrangements become
unavailable or if we are forced unexpectedly to repay amounts outstanding under our loan arrangements, our assets and cash flow may be insufficient to make such
repayments or may leave us with insufficient funds to continue our operations as planned and would have a material adverse effect on our business.

If we cannot maintain our corporate culture, we could lose the innovation, teamwork and focus that contribute to our business.
      We believe that a critical component of our success has been our corporate culture, which we believe fosters innovation, encourages teamwork, cultivates
creativity and promotes focus on execution. We have invested and continue to invest substantial time, energy and resources in building a highly collaborative team
that works together effectively in an environment designed to promote openness, honesty, mutual respect and the pursuit of common goals. As we continue to
develop the infrastructure of a public company, we may find it difficult to maintain these valuable aspects of our corporate culture and to attract competent personnel
who are willing to embrace our culture. Any failure to preserve our culture could negatively impact our future success, including our ability to attract and retain
personnel, encourage innovation and teamwork and effectively focus on and pursue our corporate objectives.

We are subject to currency exchange risk in connection with our international business operations and are exposed to interest rate risk.
       Cash inflows and outflows in our international operations are typically denominated in currencies other than the U.S. dollar, which is our functional currency
for financial reporting purposes. For 2016, 2015 and 2014 approximately 20.6%, 21.4% and 21.8%, respectively, of our Core operating segment net revenues were
denominated in such foreign currencies. In addition, certain intercompany indebtedness between us and a foreign subsidiary is Euro denominated. Our reliance on
and exposure to foreign currencies subjects our financial results to fluctuations in currency exchange rates and changes in the proportion of our net revenues and
expenses attributable to each of our foreign locations. For example, we recognized a foreign exchange gain of $0.3 million, a foreign exchange loss of $0.4 million and a
foreign exchange loss of $0.9 million in 2016, 2015 and 2014, respectively. In addition, we expect our exposure to fluctuations in foreign exchange rates to increase as
we expand our business in existing and new international markets and when the exchange rates strengthen or weaken against the U.S. dollar. We began entering into
hedging arrangements related to certain exposures to foreign currency risk in December 2014, and we expect to continue to enter into hedging arrangements in the
future in order to manage our exposure to foreign currency

                                                                                   32




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 413 of 526 PageID #: 1741
fluctuations, but such activity may not completely eliminate fluctuations in our operating results. Foreign currency exchange rate fluctuations have adversely
impacted our profitability and may continue to do so in the future.

     In addition, we face exposure to fluctuations in interest rates for amounts outstanding under our credit facility, which may increase our borrowing costs,
adversely impacting our profitability.

Our balance sheet includes significant amounts of goodwill and intangible assets. We may be required to record a significant charge to earnings if our goodwill
or amortizable intangible assets become impaired.
       As a result of our acquisitions, a significant portion of our total assets consists of goodwill and intangible assets. Combined, goodwill and intangible assets,
net of accumulated amortization, accounted for approximately 42.3% of the total assets on our consolidated balance sheets as of December 31, 2016. We may not
realize the full value of our intangible assets and goodwill. We are required under GAAP to review our amortizable intangible assets for impairment when events or
changes in circumstances indicate the carrying value may not be recoverable. Goodwill is required to be tested for impairment at least annually. Conditions that would
necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an
asset is used, or any other significant adverse change that would indicate that the carrying amount of an asset or group of assets may not be recoverable. The events
and circumstances we consider include the business climate, legal factors, operating performance indicators and competition. In 2016 and 2015, we recorded charges
against earnings of $0.8 million and $2.3 million, respectively, for impairment of our amortizable intangible assets and in the future we may be required to record a
significant charge to earnings in our consolidated financial statements during the period in which any impairment of our goodwill or amortizable intangible assets is
determined. This could adversely impact our results of operations.

Risks Related to Ownership of Our Common Stock

Our stock price is highly volatile.
       The trading price of our common stock has been, and is likely to continue to be, highly volatile. Since shares of our common stock were sold in our initial public
offering in July 2013 at a price of $21.00 per share, the reported high and low sales prices of our Series 1 common stock has ranged from $5.52 to $48.73 per share
through December 31, 2016. The trading price of our stock has been and is likely to continue to be subject to wide fluctuations in response to various factors,
including the risk factors described in this section and elsewhere in this Annual Report on Form 10-K, and other factors beyond our control. Factors affecting the
trading price of our common stock include:
   • variations in our actual or projected operating results or the operating results of similar companies;
   • periodic changes to search engine algorithms that lead to actual or perceived decreases in traffic to our websites;
   • announcements of technological innovations, new services or service enhancements and strategic alliances or agreements by us or by our competitors;
   • marketing and advertising initiatives by us or our competitors;
   • the gain or loss of paid merchant relationships;
   • threatened or actual litigation;
   • major changes in our management;
   • recruitment or departure of key personnel;
   • changes in the estimates of our operating results or changes in recommendations by any securities analysts that follow our Series 1 common stock;
   • market conditions in our industry, the industries of our customers and the economy as a whole;
   • the overall performance of the equity markets;
   • sales of shares of our Series 1 common stock by existing stockholders, including our directors and executive officers and their affiliates;
   • the concentration of ownership of outstanding shares of our Series 1 common stock;
   • our share repurchase program;
   • volatility in our stock price, which may lead to higher stock-based compensation expense under applicable accounting standards;
   • reaction to our press releases or other public announcements and filings with the SEC;

                                                                                   33




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case  1:18-cv-00937-CFC-MPT
  • rumors                                          Document
           and market speculation involving us or other               28industry;
                                                        companies in our    Filed 12/20/18 Page 414 of 526 PageID #: 1742
   •   raising additional capital from any equity or debt financing in the future; and
   •   adoption or modification of regulations, policies, procedures or programs applicable to our business

      In addition, the stock market in general and the market for e-commerce companies in particular, has experienced extreme price and volume fluctuations that have
often been unrelated or disproportionate to the operating performance of those companies. Broad market and industry factors may harm the market price of our
Series 1 common stock regardless of our actual operating performance. Each of these factors, among others, could adversely affect your investment in our Series 1
common stock. Some companies that have had volatile market prices for their securities have had securities class action lawsuits filed against them. If a suit were filed
against us, regardless of its merits or outcome, it could result in substantial costs and divert management’s attention.

Our stock price could decline due to the large number of outstanding shares of our common stock eligible for future sale.

     Sales of substantial amounts of our common stock in the public market, or the perception that these sales could occur, could cause the market price of our
common stock to decline. These sales could also make it more difficult for us to sell equity or equity-related securities in the future at a time and price that we deem
appropriate.

      As of January 31, 2017 we had 47,855,499 shares of common stock outstanding. Shares beneficially owned by our affiliates and employees are subject to
volume and other restrictions under Rules 144 and 701 under the Securities Act of 1933, as amended, or the Securities Act, various vesting agreements, our insider
trading policy and any applicable 10b5-1 trading plan.

      In addition, we have registered 18,873,761 shares of Series 1 common stock that we have issued and may issue under our equity plans, 4,190,198 shares of
which were issued and outstanding as of December 31, 2016, and intend to register an additional 2,392,797 shares of Series 1 common stock that were added to our
equity plans in January 2017 by virtue of those plans' evergreen provisions. These shares can be freely sold in the public market upon issuance, subject in some
cases to volume and other restrictions under Rules 144 and 701 under the Securities Act, and various vesting agreements. In addition, some of our employees,
including some of our named executive officers, have entered into 10b5-1 trading plans regarding sales of shares of our Series 1 common stock. If any of these
additional shares are sold, or if it is perceived that they will be sold, in the public market, the trading price of our common stock could decline.

      As of January 31, 2017, holders of approximately 15.3% of our common stock were entitled to rights with respect to the registration of these shares under the
Securities Act. If we register their shares of common stock, these stockholders could sell those shares in the public market without being subject to the volume and
other restrictions of Rule 144 and Rule 701.

Our responsibilities as a public company may cause us to incur significant costs, divert management’s attention and affect our ability to attract and retain
qualified board members and executives.
      We are subject to the reporting requirements of the Securities Exchange Act of 1934, the Sarbanes-Oxley Act, including the requirements of Section 404, as well
as rules and regulations subsequently implemented by the SEC, the Public Company Accounting Oversight Board and the NASDAQ Global Select Market.
Compliance with these public company requirements has made some activities more time-consuming. It has also increased our legal and financial compliance costs
and demand on our systems and resources. For example, we have created new board committees and adopted new internal controls and disclosure controls and
procedures. In addition, we have incurred and will continue to incur incremental expenses associated with our SEC reporting requirements. Furthermore, if we identify
any issues in complying with those requirements (for example, if we or our auditors identify a material weakness or significant deficiency in our internal control over
financial reporting), we could incur additional costs rectifying those issues, and the existence of those issues could adversely affect us, our reputation or investor
perceptions of us. Advocacy efforts by stockholders and third parties may also prompt additional changes in governance and reporting requirements, which could
further increase our costs. It also may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers.

      In addition, changing laws, regulations and standards relating to public disclosure and corporate governance are creating uncertainty for public companies,
increasing legal and financial compliance costs and making some activities more time consuming. These laws, regulations and standards are subject to varying
interpretations, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This could result
in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to our disclosures and to our

                                                                                    34




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 415 of 526 PageID #: 1743
governance practices. We have invested, and intend to continue to invest, resources to comply with evolving laws, regulations and standards, and this investment
may result in increased general and administrative expenses and a diversion of management’s time and attention away from activities that generate revenue and help
grow our business.

If we fail to maintain proper and effective internal controls, our ability to produce accurate and timely financial statements could be impaired, which could
harm our operating results, our ability to operate our business and investors’ views of us.
      Ensuring that we have adequate internal financial and accounting controls and procedures in place so that we can produce accurate financial statements on a
timely basis is a costly and time-consuming effort that needs to be re-evaluated frequently. Our internal control over financial reporting is a process designed to
provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP. We are subject to
Section 404 of the Sarbanes-Oxley Act, which requires annual management assessment of the effectiveness of our internal control over financial reporting. If we fail
to maintain proper and effective internal controls, our ability to produce accurate and timely financial statements could be impaired, which could harm our operating
results, harm our ability to operate our business, and reduce the trading price of our stock.

We cannot guarantee that we will repurchase additional shares of our common stock pursuant to our ongoing share repurchase program or that our share
repurchase program will enhance long-term stockholder value. Share repurchases could also increase the volatility of the price of our common stock and could
diminish our cash reserves.
      In February 2015, our board of directors authorized a share repurchase program. Under the program, we were initially authorized to repurchase shares of Series 1
common stock for an aggregate purchase price not to exceed $100 million. In February 2016, our board of directors authorized an additional $50 million under the
repurchase program, bringing the total amount of the program up to $150 million. The repurchase program is authorized through February 2018. During 2016, we
repurchased 4,128,011 shares of Series 1 common stock at an aggregate purchase price of $36.8 million. Up to $60.4 million of the $150 million authorization remains
available as of December 31, 2016.

       Although the Board has authorized the share repurchase program, the share repurchase program does not obligate us to repurchase any specific dollar amount
or to acquire any specific number of shares. The timing and amount of repurchases, if any, will depend upon several factors, including market and business
conditions, the trading price of our Series 1 common stock and the nature of other investment opportunities. The repurchase program may be limited, suspended or
discontinued at any time without prior notice. In addition, repurchases of our Series 1 common stock pursuant to our share repurchase program could affect the
market price of our Series 1 common stock or increase its volatility. For example, the existence of a share repurchase program could cause our stock price to be higher
than it would be in the absence of such a program and could potentially reduce the market liquidity for our stock. Additionally, our share repurchase program has
increased our level of long-term debt and reduced our cash reserves, and those reserves may be reduced further in the future, which may impact our ability to finance
future growth and to pursue possible future strategic opportunities and acquisitions. There can be no assurance that any share repurchases will enhance stockholder
value because the market price of our Series 1 common stock has declined, and may in the future decline, below the levels at which we repurchase shares of stock.
Although our share repurchase program is intended to enhance long-term stockholder value, there is no assurance that it will do so and short-term stock price
fluctuations could reduce the program’s effectiveness.

If securities or industry analysts do not continue to publish research or publish unfavorable or misleading research about our business, our stock price and
trading volume could decline.
       The trading market for our common stock depends in part on the research and reports that securities or industry analysts publish about us or our business. In
2016, several securities analysts ceased coverage of our company and several analysts downgraded their ratings on or lowered their price targets for our Series 1
common stock. If other analysts who cover us downgrade our stock, reduce their price targets or publish other unfavorable or misleading research about our
business, our stock price would likely decline. If additional analysts cease coverage of our company or fail to publish reports on us regularly, we could lose visibility
in the market for our stock and demand for our stock could decrease, which could cause our stock price or trading volume to decline.



                                                                                    35




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 416 of 526 PageID #: 1744
Anti-takeover provisions in our charter documents and Delaware law could discourage, delay or prevent a change in control of our company and may affect the
trading price of our Series 1 common stock.
      We are a Delaware corporation and the anti-takeover provisions of the Delaware General Corporation Law, which apply to us, may discourage, delay or prevent
a change in control by prohibiting us from engaging in a business combination with an interested stockholder for a period of three years after the stockholder
becomes an interested stockholder, even if a change in control would be beneficial to our existing stockholders. In addition, our certificate of incorporation and
bylaws may discourage, delay or prevent a change in our management or control over us that stockholders may consider favorable. Our certificate of incorporation
and bylaws:
   • authorize the issuance of “blank check” preferred stock that could be issued by our board of directors to defend against a takeover attempt;
   • establish a classified board of directors, as a result of which the successors to the directors whose terms have expired will be elected to serve from the time of
       election and qualification until the third annual meeting following their election;
   • require that directors only be removed from office for cause and only upon a supermajority stockholder vote;
   • provide that vacancies on the board of directors, including newly created directorships, may be filled only by a majority vote of directors then in office rather
       than by stockholders;
   • prevent stockholders from calling special meetings; and
   • prohibit stockholder action by written consent, requiring all actions to be taken at a meeting of the stockholders.

We currently do not intend to pay dividends on our common stock and, consequently, your only opportunity to achieve a return on your investment is if the price
of our Series 1 common stock appreciates.
      We currently do not plan to declare dividends on shares of our common stock in the foreseeable future. Any payment of future dividends will be at the
discretion of our board of directors, subject to compliance with certain covenants contained in our credit facility, which limit our ability to pay dividends, and will
depend on our financial condition, results of operations, capital requirements, general business conditions, and other factors that our board of directors may deem
relevant. Consequently, your only opportunity to achieve a return on your investment in our company will be if the market price of our Series 1 common stock
appreciates and you sell your shares at a profit.

Item 1B. Unresolved Staff Comments.
      None.

Item 2. Properties.
       Our principal executive offices are located in Austin, Texas, where we lease approximately 100,055 square feet of office space under a lease that expires in
January 2025. As of December 31, 2016, we also lease office space in Hoboken, New Jersey; Phoenix, Arizona; London, England; Paris, France; Vannes, France; and
Amsterdam, the Netherlands. Our primary data centers are located in California, Oregon, Virginia, the U.K., Ireland and France. We believe our current and planned
office facilities and data center space will be adequate for our needs for the foreseeable future.

      For additional information regarding obligations under operating leases, see Note 8 "Commitments and Contingencies" of the Notes to Consolidated Financial
Statements included in Part II, Item 8: “Financial Statements” of this Annual Report on Form 10-K.

Item 3. Legal Proceedings.
      From time to time, we may become involved in litigation related to claims arising from the ordinary course of our business. We believe that there are no claims or
actions pending or threatened against us, the ultimate disposition of which would have a material adverse effect on us.

Item 4. Mine Safety Disclosures.
      Not applicable.

                                                                                    36




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28PART
                                         Filed
                                            II 12/20/18 Page 417 of 526 PageID #: 1745
Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities
      Market Information
      Our Series 1 common stock has been listed on the NASDAQ Global Select Market under the symbol “SALE” since July 19, 2013. Prior to that date, there was no
public trading market for our Series 1 common stock. Our Series 1 common stock priced at $21.00 per share in our initial public offering on July 18, 2013. The following
table sets forth for the periods indicated the high and low intra-day sale prices per share of our Series 1 common stock as reported on the NASDAQ Global Select
Market:

                                                                                                                          Low                          High
Year Ended December 31, 2016
Fourth Quarter                                                                                                 $                    8.05    $                    10.20
Third Quarter                                                                                                  $                    7.30    $                    12.93
Second Quarter                                                                                                 $                    6.69    $                     8.83
First Quarter                                                                                                  $                    5.52    $                    10.24


                                                                                                                          Low                          High
Year Ended December 31, 2015
Fourth Quarter                                                                                                 $                    7.98    $                    11.46
Third Quarter                                                                                                  $                    7.66    $                    18.03
Second Quarter                                                                                                 $                   17.17    $                    21.68
First Quarter                                                                                                  $                   13.55    $                    18.84

     On January 31, 2017, the last reported sale price of our Series 1 common stock on the NASDAQ Global Select Market was $9.05 per share, and there were 16
holders of record of our Series 1 common stock. The actual number of holders of Series 1 common stock is greater than these numbers of record holders and includes
stockholders who are beneficial owners, but whose shares are held in street name by brokers and nominees. The number of holders of record also does not include
stockholders whose shares may be held in trust by other entities.

      Dividend Policy
      We have never declared or paid any cash dividends on our common stock. Neither Delaware law nor our amended and restated certificate of incorporation
requires our board of directors to declare dividends on our common stock. Any future determination to declare cash dividends on our common stock will be made at
the discretion of our board of directors and will depend on our financial condition, results of operations, capital requirements, general business conditions and other
factors that our board of directors may deem relevant. We do not anticipate paying cash dividends on our common stock for the foreseeable future.

      Equity Compensation Plan Information
      Information regarding the securities authorized for issuance under our equity compensation plans will be included in our Proxy Statement relating to our 2017
annual meeting of stockholders to be filed with the SEC within 120 days after the end of our fiscal year ended December 31, 2016, and is incorporated herein by
reference.




                                                                                   37




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 418 of 526 PageID #: 1746
     Issuer Purchases of Equity Securities (1)
     Our Series 1 common stock repurchase activity during the three months ended December 31, 2016 was as follows:

                                                                                                                                      Approximate Dollar Value of
                                                 Total Number                                   Total Number of Shares                  Shares that May Yet Be
                                                   of Shares          Average Price           Purchased as Part of Publicly            Purchased Under the Plans
Period                                            Purchased           Paid per Share          Announced Plans or Programs                    or Programs
                                                                                     (in thousands, except average price per share)
October 1 – 31, 2016                                       125    $               9.07                                    125    $                            67,057
November 1 – 30, 2016                                      474                    9.13                                    474                                 62,724
December 1 – 31, 2016                                      253                    9.13                                    253                                 60,418
Total                                                      852    $               9.12                                    852    $                            60,418

  (1) On February 5, 2015, our board of directors authorized a program to repurchase up to $100 million worth of our Series 1 common stock. The repurchase
      program was publicly announced on February 10, 2015. In February 2016, our board of directors authorized the repurchase of an additional $50 million worth
      of shares of our Series 1 common stock, increasing the total authorized amount under our share repurchase program implemented in February 2015 to $150
      million. The share repurchase program is authorized through February 2018. As of December 31, 2016, $89.6 million of the $150 million has been utilized. Our
      share repurchase program does not obligate us to acquire any specific number of shares. Under the program, shares may be repurchased in privately
      negotiated and/or open market transactions, including under plans complying with Rule 10b5-1 under the Exchange Act.




                                                                                38




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 419 of 526 PageID #: 1747
     Performance Graph
      Notwithstanding any statement to the contrary in any of our filings with the SEC, the following information shall not be deemed “filed” with the SEC or
“soliciting material” under the Securities Exchange Act of 1934 and shall not be incorporated by reference into any such filings irrespective of any general
incorporation language contained in such filing.

      The following graph compares the total cumulative stockholder return on our common stock with the total cumulative return of the Russell 2000® Index and the
S&P 1500 Internet Software & Services Index during the period commencing on July 19, 2013, the initial trading day of our Series 1 common stock, and ending on
December 31, 2016. The graph assumes a $100 investment at the beginning of the period in our Series 1 common stock, the stocks represented in the Russell 2000®
Index and the stocks represented in the S&P 1500 Internet Software & Services Index, and reinvestment of any dividends. Historical stock price performance should
not be relied upon as an indication of future stock price performance.




                                                                                39




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
  Case
Item       1:18-cv-00937-CFC-MPT
     6. Selected Financial Data.                        Document 28 Filed 12/20/18 Page 420 of 526 PageID #: 1748
      The tables on the following pages set forth the consolidated financial and operating data as of and for the periods indicated. The consolidated statements of
operations data presented below for the years ended December 31, 2016, 2015 and 2014 and the consolidated balance sheet data as of December 31, 2016 and 2015
have been derived from the audited consolidated financial statements that are included in Part II, Item 8: “Financial Statements.” The consolidated statements of
operations data presented below for the years ended December 31, 2013 and 2012 and the consolidated balance sheet data as of December 31, 2014, 2013 and 2012 are
derived from audited consolidated financial statements that are not included in this report.

      We acquired the businesses of Bons-de-Reduction.com and Poulpeo.com in May 2012, Actiepagina.nl in March 2013, Ma-Reduc.com in July 2013, YSL
Ventures in October 2013 and GiftcardZen Inc in April 2016. The consolidated statements of operations, balance sheets and statements of cash flows include the
results of businesses acquired from the effective date of the acquisition for accounting purposes.

      The following information should be read in conjunction with our consolidated financial statements and related notes, the sections titled “Risk Factors” and
“Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the other information included elsewhere in this filing. Our historical
results are not necessarily indicative of our future results.


                                                                                40




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 421 of 526 PageID #: 1749
                                                                                                     Year Ended December 31,
                                                               2016                  2015                        2014                2013                2012
                                                                                        (in thousands, except per share amounts)
Consolidated Statements of Operations Data:
Net revenues                                           $          280,421       $       249,115         $           264,683      $      209,836      $      144,685
Cost of net revenues                                               61,511                19,904                      18,617              13,049               9,113
     Gross profit                                                 218,910               229,211                     246,066             196,787             135,572
Operating expenses:
     Product development                                           52,283                51,580                      47,882              30,566                 14,481
     Sales and marketing                                           98,209                99,380                      90,062              70,303                 40,672
     General and administrative                                    42,731                39,813                      42,343              28,583                 15,758
     Amortization of purchased intangible assets                    9,466                10,664                      12,243              12,081                 13,158
     Other operating expenses                                       7,547                 4,616                       4,065               2,525                  6,006
          Total operating expenses                                210,236               206,053                     196,595             144,058                 90,075
Income from operations                                              8,674                23,158                      49,471              52,729                 45,497
Other income (expense):
     Interest expense, net                                            (2,275)               (1,988)                   (1,981)            (2,980)             (3,221)
     Other income (expense), net                                         288                  (315)                   (1,102)               672                  77
Income before income taxes                                             6,687                20,855                    46,388             50,421              42,353
     Provision for income taxes                                       (4,719)               (9,007)                  (19,423)           (18,891)            (16,360)
Net income                                             $               1,968    $           11,848      $             26,965 $           31,530 $            25,993
Preferred stock dividends on participating preferred
stock                                                                     —                     —                           —           (19,928)            (24,577)
Total undistributed earnings                                           1,968                11,848                      26,965           11,602               1,416
Undistributed earnings allocated to participating
preferred stock                                                           —                     —                           —               (5,998)             (1,390)
Net income attributable to common stockholders         $               1,968    $           11,848      $               26,965   $           5,604 $                26
Net income per share attributable to common
stockholders:
     Basic                                             $                0.04    $             0.22      $                 0.50   $            0.24   $            0.03
     Diluted                                           $                0.04    $             0.22      $                 0.49   $            0.23   $            0.03
Weighted-average number of common shares used in
computing net income per share:
    Basic                                                             48,724                53,076                      53,792              23,074                841
    Diluted                                                           49,824                54,099                      55,311              54,742               2,277


                                                                                                  Year Ended December 31,
                                                               2016                  2015                        2014                2013                2012
                                                                                                            (in thousands)
Consolidated Balance Sheet Data:
Cash and cash equivalents                              $          216,858       $      259,769         $            244,482      $     165,881       $      97,142
Working capital                                                   258,152              296,119                      282,988            192,000              97,822
Total assets                                                      582,007              602,624                      596,793            508,092             369,787
Total liabilities                                                 106,398              111,235                       92,038             76,783              62,133
Redeemable convertible preferred stock                                 —                    —                            —                  —              349,027
Total stockholders' equity (deficit)                              475,609              491,389                      504,755            431,309             (41,373)


                                                                                41




                                                           View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 422 of 526 PageID #: 1750
                                                                                                    Year Ended December 31,
                                                                        2016               2015                2014                 2013            2012
                                                                                           (in thousands, except net revenues per visit)
Operating Metrics (1):
Visits:
      Desktop visits                                                      351,769            420,485              499,549             459,805         414,830
      Mobile visits                                                       298,336            297,871              197,582             100,627          49,410
Total visits                                                              650,105            718,356              697,131             560,432         464,240
Online transaction net revenues per visit:
      Desktop online transaction net revenues per visit          $           0.41    $          0.41    $            0.44    $           0.42   $          0.33
      Mobile online transaction net revenues per visit           $           0.09    $          0.08    $            0.08    $           0.06   $          0.04
Total online transaction net revenues per visit                  $           0.26    $          0.28    $            0.34    $           0.35   $          0.30
Mobile unique visitors (2)                                                 23,149             23,194               21,224              11,913                —
Other Financial Data(1):
Online transaction net revenues:
      Desktop online transaction net revenues                    $        144,324    $       173,922    $         219,593    $        190,861   $     137,428
      Mobile online transaction net revenues                               27,044             24,406               15,686               6,010           1,746
Total online transaction net revenues                                     171,368            198,328              235,279             196,871         139,174
Advertising and in-store net revenues                                      65,506             50,787               29,404              12,965           5,511
Gift card net revenues                                                     43,547                 —                    —                   —               —
Net revenues                                                              280,421            249,115              264,683             209,836         144,685
Adjusted EBITDA                                                            61,275             71,890               93,900              81,320          70,373
Gift Card segment gross profit                                              2,625                 —                    —                   —               —
Core segment operating income                                              63,104             71,890               93,900              81,320          70,373

    (1) See Part II, Item 7: “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Key Financial and Operating Metrics” for a
        description of these operating metrics and other financial data.
    (2) We present mobile unique visitors as the average monthly mobile unique visitors for the last three months of the period. The amount for 2012 was not
        meaningful.

      Net income is the most directly comparable financial measure, as calculated and presented in accordance with GAAP, in comparison to adjusted EBITDA. The
following table presents a reconciliation of adjusted EBITDA to net income for each of the periods indicated:


                                                                                                    Year Ended December 31,
                                                                        2016               2015                2014                 2013            2012
                                                                                                          (in thousands)
Reconciliation of Adjusted EBITDA:
Net income                                                       $          1,968    $        11,848    $          26,965    $         31,530 $        25,993
Depreciation and amortization expense                                      18,146             17,131               15,746              14,112          14,192
Stock-based compensation expense                                           26,181             26,894               24,518              10,507           4,048
Third party acquisition-related costs                                         727                 91                  100               1,447             630
Other operating expenses                                                    7,547              4,616                4,065               2,525           6,006
Interest expense, net                                                       2,275              1,988                1,981               2,980           3,221
Other (income) expense, net                                                  (288)               315                1,102                (672)            (77)
Provision for income taxes                                                  4,719              9,007               19,423              18,891          16,360
Adjusted EBITDA                                                  $         61,275    $        71,890    $          93,900    $         81,320 $        70,373


                                                                               42




                                                           View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case       1:18-cv-00937-CFC-MPT
     The following                                     Document
                   tables present depreciation and stock-based         28 expense
                                                               compensation Filedas included
                                                                                    12/20/18          Page
                                                                                             in the various lines423
                                                                                                                  of ourof 526 PageID
                                                                                                                        consolidated statements #:
                                                                                                                                                of      1751
operations:


                                                                                                        Year Ended December 31,
                                                                         2016                2015                2014               2013               2012
                                                                                                            (in thousands)
Depreciation Expense:
Cost of net revenues                                               $              317   $             523   $             456   $            299   $             99
Product development                                                             4,849               3,504               1,491                818                380
Sales and marketing                                                               714               1,354               1,025                603                382
General and administrative                                                      2,800               1,086                 531                311                173
Total depreciation expense                                         $            8,680   $           6,467   $           3,503   $          2,031   $          1,034


                                                                                                        Year Ended December 31,
                                                                         2016                2015                2014               2013               2012
                                                                                                            (in thousands)
Stock-Based Compensation Expense:
Cost of net revenues                                               $          1,846     $        2,211      $         1,848     $         704      $            157
Product development                                                           8,367              8,667                7,289             2,419                 1,144
Sales and marketing                                                           5,360              6,254                5,547             2,398                   993
General and administrative                                                   10,608              9,762                9,834             4,986                 1,754
Total stock-based compensation expense                             $         26,181     $       26,894      $        24,518     $      10,507      $          4,048


Non-GAAP Financial Measures
      Adjusted EBITDA
     To provide investors with additional information regarding our financial results, we have disclosed in the table above and elsewhere in this filing adjusted
EBITDA, a non-GAAP financial measure. We have provided a reconciliation above of adjusted EBITDA to net income, the most directly comparable GAAP financial
measure.

     We have included adjusted EBITDA in this filing because it is a key measure used by our management and board of directors to understand and evaluate our
operating performance for the following reasons:
  •    our management uses adjusted EBITDA in conjunction with GAAP financial measures as part of our assessment of our business and in communications with
       our board of directors concerning our financial performance;
  •    our management and board of directors use adjusted EBITDA in establishing budgets, operational goals and as an element in determining compensation;
  •    adjusted EBITDA provides consistency and comparability with our past financial performance, facilitates period-to-period comparisons of operations that
       could otherwise be masked by the effect of the expenses that we exclude in this non-GAAP financial measure and facilitates comparisons with other peer
       companies, many of which use similar non-GAAP financial measures to supplement their GAAP results;
  •    securities analysts use a measure similar to our adjusted EBITDA as a supplemental measure to evaluate the overall operating performance and comparison of
       companies, and we include adjusted EBITDA in our investor and analyst presentations; and
  •    adjusted EBITDA excludes non-cash charges, such as depreciation, amortization and stock-based compensation, because such non-cash expenses in any
       specific period may not directly correlate to the underlying performance of our business operations and can vary significantly between periods.




                                                                                 43




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case    1:18-cv-00937-CFC-MPT
     Adjusted                                          Document
              EBITDA has limitations as an analytical tool,             28not consider
                                                            and you should     Filed it12/20/18
                                                                                        in isolation or asPage     424
                                                                                                          a substitute      of 526
                                                                                                                       for analysis     PageID
                                                                                                                                    of our            #: 1752
                                                                                                                                           results as reported
under GAAP. Some of these limitations are:
  •    although depreciation and amortization are non-cash charges, the assets being depreciated and amortized may have to be replaced in the future, and adjusted
       EBITDA does not reflect cash capital expenditure requirements for such replacements or for new capital expenditure requirements;
  •    adjusted EBITDA excludes stock-based compensation expense which has been, and will continue to be for the foreseeable future, a significant recurring
       expense in our business and is an important part of our employees’ compensation;
  •    adjusted EBITDA does not reflect changes in, or cash requirements for, our working capital needs;
  •    adjusted EBITDA does not reflect tax payments that may represent a reduction in cash available to us; and
  •    other companies, including companies in our industry, may calculate adjusted EBITDA differently, which reduces its usefulness as a comparative measure.

     Because of these limitations, you should consider adjusted EBITDA alongside other financial performance measures, including various cash flow metrics, net
income and our other GAAP results.

                                                                                44




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 425 of 526 PageID #: 1753
Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.
      The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial
statements and related notes included elsewhere in this Annual Report on Form 10-K. In addition to historical consolidated financial information, the following
discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the
forward-looking statements. Factors that could cause or contribute to these differences include those discussed below and elsewhere in this Annual Report on
Form 10-K, particularly in the section titled “Risk Factors.”
Overview

       We operate a leading savings destination, connecting consumers with retailers, restaurants and brands, both online and in-store. In the year ended
December 31, 2016, our marketplace featured digital offers from over 70,000 merchants, and we had contracts with more than 12,000 paid merchants. A merchant is a
retailer, restaurant, or brand that sells goods or services directly to consumers. A paid merchant is a merchant that has contracted to pay us a commission for sales
which we influence using digital offers made available in our marketplace and/or a merchant that has contracted to pay us to promote their digital offers or provide
advertising in our marketplace. According to our internal data compiled using Google Analytics, we had approximately 650 million total visits to our desktop and
mobile websites. During the three months ended December 31, 2016, we averaged approximately 23.1 million mobile unique visitors per month.

      Core Segment
      We derive the substantial majority of our Core segment net revenues, which constitute the majority of our consolidated net revenues, from merchants that pay
us directly or through third-party performance marketing networks. In some instances, the paid merchant itself provides affiliate tracking links for attribution of online
sales using digital offers made available in our marketplace and pays us directly. However, in most cases, paid merchants contract with performance marketing
networks to provide affiliate tracking links for attribution of online sales using digital offers made available in our marketplace. These paid merchants then pay the
commissions we earn to the performance marketing network, which in turn pays those commissions to us. In general, our contracts with performance marketing
networks govern our use of affiliate tracking links made available to us by the performance marketing network and the remittance of any commissions payable to us
from paid merchants utilizing the performance marketing network. The performance marketing network with which a paid merchant contracts to provide affiliate
tracking links provides us with the paid merchant’s contract terms, which must be accepted by us and the paid merchant, and which further govern our use of affiliate
tracking links for such paid merchant and payment of commissions to us. Our contracts are generally short term, meaning that they can be canceled by any of the
contracting parties on 30 days’ notice or less.

      In 2016, the majority of our total net revenues were derived from commissions earned when consumers made purchases using digital offers featured on our
websites and mobile applications. We expect that a majority of our net revenues in the future will continue to be derived from these commissions. Commission rates
are determined through negotiations with paid merchants based on a variety of factors, including the level of exposure to consumers in our marketplace, the quality
and volume of sales realized from consumers using digital offers from our marketplace and the category of products purchased using digital offers. We sell our
solutions to merchants through a direct sales force.

      Gift Card Segment
      We also generate net revenues from our Gift Card segment, the substantial majority of which are derived from the sale of previously owned gift cards and the
remainder of which are derived from the sale of gift cards obtained from merchants. We generally purchase gift cards at a discount to face value and resell them to
consumers and businesses through our online marketplace at a markup to our cost, while still at a discount to face value.

      On April 5, 2016, we acquired GiftcardZen Inc, a private company and the operator of giftcardzen.com, a secondary marketplace for gift cards, for approximately
$21.2 million of cash consideration. In connection with the acquisition, we incurred approximately $0.7 million in direct acquisition costs.

      In conjunction with the acquisition of GiftcardZen Inc, we entered into deferred compensation arrangements with a key employee of GiftcardZen Inc as well as
certain other employees. These arrangements have a total value of up to $12.0 million, to be paid at dates between 10 and 24 months following the acquisition,
contingent upon the achievement of specific

                                                                                    45




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 426 of 526 PageID #: 1754
performance targets and those employees' continued employment with RetailMeNot. As of December 31, 2016, we expect that the total value of the arrangements will
be approximately $9.0 million.

      Consolidated Results
       During 2016 we generated net revenues of $280.4 million, an increase of $31.3 million, or 12.6% from $249.1 million in 2015. This increase is primarily attributable
to a $43.5 million increase in net revenues from our Gift Card segment, offset by a $12.2 million decrease in net revenues from our Core segment.

       Net income for 2016 was $2.0 million, a $9.9 million, or 83.4% decrease from $11.8 million in 2015. The decrease in net income is primarily attributable to the $12.2
million decrease in net revenues from our Core segment and the investments being made to grow our in-store and advertising business and scale our gift card
business.

      Adjusted EBITDA for 2016 was $61.3 million, a $10.6 million, or 14.8% decrease from $71.9 million in 2015. See Part II, Item 6: “Selected Financial Data,” for
further discussion of adjusted EBITDA, our use of this measure, the limitations of this measure as an analytical tool, and the reconciliation of adjusted EBITDA to net
income, the most directly comparable GAAP financial measure.

      Strategic Initiatives and Investments
      We believe that featuring digital offers, including discounted gift cards, is necessary to attract visitors to our marketplace, which includes our websites, mobile
applications, email, mobile alerts and social media distribution channels. In addition to increasing the number of visitors to our marketplace, we are focused on
increasing the rate and frequency at which these visitors make purchases from paid merchants whose digital offers are featured in our marketplace. To meet these
challenges, we are investing in product enhancements to make it easier for consumers visiting our marketplace to find the right digital offers and in expanding the
types of digital offers available to consumers on our marketplace. These enhancements include increased leveraging of data to better personalize digital offers for
consumers and to be a more effective channel for paid merchants to leverage our audience of users; continuing to invest in our in-store and advertising offerings;
and further developing the location-based services features on our mobile applications to provide more geographically relevant digital offers. We believe these
enhancements will increase consumers’ interactions with paid merchants in our marketplace, which will in turn increase the value we are able to provide to paid
merchants. We are also focused on a combination of marketing strategies, including pay-per-click advertising, search engine optimization, branding campaigns and
email and mobile alerts, with a goal of driving visits to our marketplace.

        We believe our mobile websites and applications currently monetize at a comparatively lower rate than our desktop websites, primarily due to the following:
(1) mobile visits tend to be more exploratory in nature, due to lower purchase intent than desktop visits, difficulties in navigating from our mobile websites and
applications to merchant websites and friction in the purchase process on merchants' mobile websites, (2) we do not receive sales commissions or attribution when
consumers that visit our websites and mobile applications using a mobile device subsequently make a purchase by directly accessing a merchant’s website on
another device, such as a desktop or tablet or in-store (a circumstance known as cross device switching) and (3) some paid merchants currently do not recognize
affiliate tracking links on their mobile websites or applications, and the tracking mechanisms related to such may not function to allow proper attribution of sales to
us. We intend to continue to improve monetization of our mobile websites and mobile applications through a variety of methods, including improved attribution to us
of the sales that we help drive for our merchant partners, the use of pricing structures other than our traditional commission-based model (particularly with respect to
advertising) and expanding food and dining content, which we believe consumers use on a more frequent basis.

      Desktop online transaction net revenues decreased by 20.8% from 2014 to 2015 and 17.0% from 2015 to 2016, driven primarily by a decline in visits. However,
we expect the trend of declining desktop online transaction net revenues to decelerate in future years as we improve the user experience and website performance.
Advertising and in-store net revenues increased by 72.7% from 2014 to 2015 and 29.0% from 2015 to 2016, driven primarily by an increase in the average net revenues
per merchant. We expect the trend of declining growth in advertising and in-store net revenues to continue given the general financial and operational difficulties
prevalent amongst large retailers.

      Our acquisition of GiftcardZen Inc significantly expands the gift card content available to users of our RetailMeNot.com website and mobile application, which
we believe will drive more consumers to utilize and increase our ability to monetize these solutions. We expect Gift Card segment net revenues to grow substantially
over the next several years, which will contribute to a decline in our consolidated gross profit margin.

                                                                                     46




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 427 of 526 PageID #: 1755
       Finally, we have developed and implemented certain universal software platforms to support certain of our international websites. We believe this investment
will continue to allow us to more easily and rapidly expand organically in new geographic markets and integrate the systems of any additional digital offering
businesses which we may acquire.

Key Financial and Operating Metrics
      We measure our business using both financial and operating metrics. We use these metrics to assess the progress of our business, make decisions on where to
allocate capital, time and technology investments, and assess the longer-term performance of our business. The key financial and operating metrics we use are as
follows:


                                                                                                                Year Ended December 31,
                                                                                         2016                            2015                        2014
                                                                                                    (in thousands, except net revenues per visit)
Financial Metrics
Online transaction net revenues:
      Desktop online transaction net revenues                               $                    144,324    $                    173,922    $               219,593
      Mobile online transaction net revenues                                                      27,044                          24,406                     15,686
Total online transaction net revenues                                                            171,368                         198,328                    235,279
Advertising and in-store net revenues                                                             65,506                          50,787                     29,404
Gift card net revenues                                                                            43,547                              —                          —
Net revenues                                                                                     280,421                         249,115                    264,683
Adjusted EBITDA                                                                                   61,275                          71,890                     93,900
Gift Card segment gross profit                                                                     2,625                              —                          —
Core segment operating income                                                                     63,104                          71,890                     93,900
Operating Metrics
Visits:
     Desktop visits                                                                              351,769                         420,485                    499,549
     Mobile visits                                                                               298,336                         297,871                    197,582
Total visits                                                                                     650,105                         718,356                    697,131
Online transaction net revenues per visit:
     Desktop online transaction net revenues per visit                      $                       0.41    $                       0.41    $                  0.44
     Mobile online transaction net revenues per visit                       $                       0.09    $                       0.08    $                  0.08
Total online transaction net revenues per visit                             $                       0.26    $                       0.28    $                  0.34
Mobile unique visitors                                                                            23,149                          23,194                     21,224

      Net income is the most directly comparable financial measure, as calculated and presented in accordance with GAAP, in comparison to Adjusted EBITDA. The
following table presents net income for each of the periods indicated:


                                                                                                                Year Ended December 31,
                                                                                          2016                            2015                       2014
                                                                                                                     (in thousands)
Net income                                                                      $                   1,968       $                  11,848   $                26,965

      Financial Metrics
      Desktop Online Transaction Net Revenues. We define desktop online transaction net revenues as amounts paid to us by paid merchants, either directly or
through performance marketing networks, in the form of commissions for completed online transactions on desktop and laptop computers and tablet devices. In
general, we earn a commission from a paid merchant when a consumer clicks on a digital offer for that paid merchant on one of our websites or tablet applications and
then makes an online purchase from that paid merchant.

                                                                                    47




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 428 of 526 PageID #: 1756
      Mobile Online Transaction Net Revenues. We define mobile online transaction net revenues as amounts paid to us by paid merchants, either directly or
through performance marketing networks, in the form of commissions for completed online transactions on smartphones and other mobile devices. In general, we earn
a commission from a paid merchant when a consumer clicks on a digital offer for that paid merchant on one of our websites or mobile applications and then makes an
online purchase from that paid merchant.

      Online Transaction Net Revenues. We define online transaction net revenues as the total of our desktop online transaction net revenues and our mobile online
transaction net revenues.

      Advertising and In-store Net Revenues. We define advertising net revenues collectively as amounts paid to us by paid merchants for displaying digital offers
that may be redeemed on one of our websites, as well as amounts paid to us by paid merchants for providing advertising of the paid merchant’s brand or products in
our marketplace. We define in-store net revenues collectively as commission amounts earned from paid merchants when a consumer presents a digital offer to the
merchant and the digital offer is scanned or a unique digital offer code is entered by the merchant at the point of sale, as well as other amounts paid to us by paid
merchants for displaying digital offers on our websites and mobile applications that may be redeemed in-store.

      Gift Card Net Revenues. We define gift card net revenues as amounts paid to us by consumers and businesses related to the sale of gift cards through our gift
card marketplace through our websites and mobile applications, net of returns.

     Net Revenues. We define net revenues as the total of our online transaction net revenues, our advertising and in-store net revenues and our gift card net
revenues. We believe net revenues are an important indicator for our business because they are a reflection of the value we offer to consumers and paid merchants
through our marketplace.

      Adjusted EBITDA. We define this metric as net income plus depreciation, amortization of intangible assets, stock-based compensation expense, third party
acquisition-related costs, other operating expenses (including asset impairment charges and compensation arrangements entered into in connection with
acquisitions), net interest expense, other non-operating income and expenses and income taxes net of any foreign exchange income or expenses. We believe that the
use of adjusted EBITDA is helpful in evaluating our operating performance because it excludes certain non-cash expenses, including depreciation, amortization of
intangible assets and stock-based compensation expense. See Part II, Item 6: “Selected Financial Data” for additional discussion of adjusted EBITDA and the
reconciliation of adjusted EBITDA to net income, the most directly comparable financial measure calculated and presented in accordance with GAAP.

      Gift Card Segment Gross Profit. We define Gift Card segment gross profit as gift card net revenues, net of returns, less our cost of net revenues for the Gift
Card segment, which consists primarily of the costs to acquire gift cards, including shipping costs.

      Core Segment Operating Income. We define Core segment operating income as net revenues derived from our Core segment (which consists of online
transaction net revenues and advertising and in-store net revenues), less the amount of cost of net revenues, product development expense, sales and marketing
expense and general and administrative expense allocated to our Core segment. Segment operating income includes internally allocated costs of our information
technology function. We do not allocate stock- based compensation expense, depreciation and amortization expense, third-party acquisition-related costs or other
operating expenses to our segments.

      Operating Metrics
      Desktop Visits. We define a desktop visit as an interaction or group of interactions that takes place on one of our websites from desktop and laptop computers
and tablet devices within a given time frame as measured by Google Analytics, a product that provides digital marketing intelligence. A single visit can contain
multiple page views, events, social interactions, custom variables, and e-commerce transactions. A single visitor can open multiple visits. Visits can occur on the
same day, or over several days, weeks, or months. As soon as one visit ends, there is then an opportunity to start a new visit. A visit ends either through the
passage of time or a campaign change, with a campaign generally meaning arrival via search engine, referring site, or campaign-tagged information. A visit ends
through passage of time either after 30 minutes of inactivity or at midnight Pacific Time. A visit ends through a campaign change if a visitor arrives via one campaign
or source, leaves the site, and then returns via another campaign or source. Desktop visits do not include interactions on our tablet applications.
      Mobile Visits. We define a mobile visit as an interaction or group of interactions that takes place on one of our mobile websites from smartphones and other
mobile devices within a given time frame as measured by Google Analytics, a product that provides digital marketing intelligence. A single visit can contain multiple
page views, events, social interactions, custom

                                                                                   48




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 429 of 526 PageID #: 1757
variables, and e-commerce transactions. A single visitor can open multiple visits. Visits can occur on the same day, or over several days, weeks, or months. As soon
as one visit ends, there is then an opportunity to start a new visit. A visit ends either through the passage of time or a campaign change, with a campaign generally
meaning arrival via search engine, referring site, or campaign-tagged information. A visit ends through passage of time either after 30 minutes of inactivity or at
midnight Pacific Time. A visit ends through a campaign change if a visitor arrives via one campaign or source, leaves the site, and then returns via another campaign
or source. Mobile visits do not include interactions on our mobile applications.

       Visits. We define visits as the total of our desktop visits and mobile visits. We view visits to our websites as a key indicator of our brand awareness among
consumers and whether we are providing consumers with useful products and features, thereby increasing their usage of our marketplace. We believe that a higher
level of usage may contribute to an increase in our net revenues and exclusive digital offers as paid merchants will have exposure to a larger potential customer base.

       Desktop Online Transaction Net Revenues per Visit. We define desktop online transaction net revenues per visit as desktop online transaction net revenues
for the period divided by desktop visits for the period.

      Mobile Online Transaction Net Revenues per Visit. We define mobile online transaction net revenues per visit as mobile online transaction net revenues for
the period divided by mobile visits for the period.

       Online Transaction Net Revenues per Visit. We define online transaction net revenues per visit as online transaction net revenues for the period divided by
visits for the period.

      Mobile Unique Visitors. This amount represents the average number of monthly mobile unique visitors for the last three months of the period. We define each
of the following as a mobile unique visitor: (i) the first time a specific mobile device accesses one of our mobile applications during a calendar month, and (ii) the first
time a specific mobile device accesses one of our mobile websites using a specific web browser during a calendar month. If a mobile device accesses more than one of
our mobile websites or mobile applications in a single calendar month, the first access to each such mobile website or mobile application is counted as a mobile
unique visitor, as they are tracked separately for each mobile domain. We measure mobile unique visitors with a combination of internal data sources and Google
Analytics data.

      We view mobile unique visitors as a key indicator of the size of our mobile audience as well as our brand awareness among consumers and usage of our mobile
solutions which we expect to be important as users increasingly rely on their mobile devices.

Key Components of Our Results of Operations
      Net Revenues
      The substantial majority of our net revenues from our Core segment, which constitute the majority of our consolidated net revenues, consists of commissions
we receive from paid merchants, either directly or through performance marketing networks. In general, we earn commissions from a paid merchant when a consumer
makes a purchase online from that paid merchant after clicking on a digital offer for that paid merchant on one of our websites or mobile applications. We also earn
revenues from our in-store product, which include commissions earned from a paid merchant when a consumer presents a digital offer to the paid merchant in-store
and the digital offer is scanned or a unique digital offer code is entered by the paid merchant at the point of sale, and amounts paid to us by paid merchants for
displaying digital offers that may be redeemed in-store on our websites or mobile applications.
      We provide performance marketing solutions under contracts with paid merchants, which generally provide for commission payments to be facilitated by
performance marketing networks. Commission rates are typically negotiated with individual paid merchants. Our commission rates vary based on a variety of factors,
including the paid merchant, the level of exposure to consumers in our marketplace, the quality and volume of sales realized from consumers using digital offers in our
marketplace and the category of products purchased using digital offers. We recognize commission revenues when we receive confirmation that a consumer has
completed a purchase transaction with a paid merchant, as reported to us through a performance marketing network, or in some cases, by the paid merchant directly.
When a digital offer applies only to specific items, the discount to the consumer will be applied only to those specific items, but our commission is generally based on
the aggregate purchase price of all items purchased at that time by the consumer.
     Commission revenues are reported net of a reserve for estimated returns. We estimate returns based on our actual historical returns experience; these returns
have not been significant. We expect that the majority of our net revenues in the future will continue to be derived from commissions.

                                                                                    49




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 430 of 526 PageID #: 1758
      We also earn advertising revenues from advertising in our marketplace. Rates for advertising are typically negotiated with individual paid merchants. Payments
for advertising may be made directly by these paid merchants or through performance marketing networks.
      Net revenues from our Gift Card segment are generated through the sale of discounted gift cards to consumers and businesses online, net of returns.

      Costs and Expenses
      We classify our costs and expenses into six categories: cost of net revenues, product development, sales and marketing, general and administrative,
amortization of purchased intangible assets and other operating expenses. We allocate our personnel, facilities and general information technology, or IT, costs,
which include IT and facilities-related personnel costs, rent, depreciation and other general costs, to all of the above categories of operating expenses, other than
amortization of purchased intangibles and other operating expenses.
     We expect personnel costs will be higher in 2017 when compared to 2016 as a result of our plan to increase personnel in 2017 as we continue to invest in our
business. Personnel costs for employees include salaries and amounts earned under variable compensation plans, payroll taxes, benefits, stock-based compensation
expense, costs associated with recruiting new employees, travel costs and other employee-related costs.

         Cost of Net Revenues
      Our cost of net revenues consists of direct and indirect costs incurred to generate net revenues. For our Gift Card segment, these costs consist primarily of the
costs to acquire gift cards. For our Core segment, these costs consist primarily of the personnel costs of our site operations and website technical support
employees; fees paid to third-party contractors engaged in the operation and maintenance of our websites and mobile applications; depreciation; and website
hosting and Internet service costs. We expect our cost of net revenues to increase significantly in 2017 substantially due to the costs to acquire gift cards following
our purchase of GiftcardZen Inc.

         Product Development
      Our product development expense consists primarily of personnel costs of our product management and software engineering teams, as well as fees paid to
third-party contractors and consultants engaged in the design, development, testing and improvement of the functionality and user experience of our websites and
mobile applications. We intend to continue to invest to develop new features and products for our websites and mobile applications. We expect these additional
investments to cause our product development expense to increase in 2017.

         Sales and Marketing
       Our sales and marketing expense consists primarily of personnel costs of our sales, marketing, SEO and business analytics employees, as well as online and
other advertising expenditures, branding programs and other marketing expenses. Our advertising, branding programs and other marketing costs include paid search
advertising fees, online display advertising, including social networking sites, television advertising, creative development fees, public relations, email campaigns,
trade show costs, sweepstakes and promotions and other general marketing costs. We intend to focus our sales and marketing efforts in 2017 on driving consumer
traffic to our websites, encouraging downloads of our mobile applications, strengthening our relationships with paid merchants and increasing overall awareness of
our brand. We expect our sales and marketing expenses to decrease in 2017.

         General and Administrative
       Our general and administrative expense consists primarily of the personnel costs of our general corporate functions, including executive, finance, accounting,
legal and human resources. Other costs included in general and administrative include professional fees for legal, audit and other consulting services, travel and
entertainment, charitable contributions, provision for doubtful accounts receivable and other general corporate overhead expenses. We expect our general and
administrative expenses to remain relatively flat in 2017.

         Amortization of Purchased Intangibles
    We have recorded identifiable intangible assets in conjunction with our various acquisitions, and are amortizing those assets over their estimated useful lives.
We perform impairment testing of goodwill annually on October 1 of each year and, in

                                                                                   50




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 431 of 526 PageID #: 1759
the case of intangibles with definite lives, whenever events or circumstances indicate that impairment may have occurred. We expect our amortization expenses to
decrease in 2017. However, changes in our amortization expenses will depend upon the level of our future acquisition activity.

         Other Operating Expenses
      Other operating expenses for 2016 consist primarily of amortization expense related to deferred compensation arrangements with employees of GiftcardZen Inc.
We acquired GiftcardZen Inc on April 5, 2016 and entered into arrangements with a total value of up to $12.0 million, to be paid to a key employee and certain other
employees at dates between 10 and 24 months following the acquisition, contingent upon the achievement of specific performance targets and those employees'
continued employment with RetailMeNot. As of December 31, 2016, we expect that the total value of the arrangements will be approximately $9.0 million.
      During 2016, we noted circumstances that indicated the carrying amount of internally developed software and website development costs related to certain
projects might not be recoverable. As a result, we performed a review for impairment of the costs associated with these projects, and have recognized $0.8 million of
impairment expense.
      Additionally, in December 2016, we decided to no longer support Actiepagina.nl. As a result, we determined that an impairment of unamortized intangible
assets associated with Actiepagina.nl was warranted, resulting in an impairment charge of $0.8 million.
     Other operating expenses for 2015 consist primarily of amortization expense related to deferred compensation agreements with the selling stockholders of YSL
Ventures, Inc. and expense recognized as a result of the identified impairment of purchased intangible assets associated with Bons-de-Reduction.com.
       In 2013, we acquired YSL Ventures, Inc. and entered into $6.2 million in deferred compensation agreements with the selling stockholders of the business, $3.1
million of which was paid in October 2014 and the remaining $3.1 million of which was paid in equal quarterly installments over the following year, concluding in
October 2015. The deferred compensation was due and payable contingent upon the continued employment of the selling stockholders and as a result we amortized
the associated expense over the term of the compensation arrangement with the sellers.

      In October 2015, we decided to no longer support the Bons-de-Reduction.com brand. We redirected traffic from Bons-de-Reduction.com to Poulpeo.com, and
do not expect Bons-de-Reduction.com to provide additional income. As a result, we determined that a complete impairment of the remaining unamortized intangible
assets associated with Bons-de-Reduction was warranted, resulting in an impairment charge of $2.3 million.

       Other operating expenses for 2014 consist primarily of amortization expense related to deferred compensation agreements with the selling stockholders of YSL
Ventures, Inc. and Bons-de-Reduction.com and Poulpeo.com. In 2012, we acquired Bons-de-Reduction.com and Poulpeo.com and issued $3.5 million in seller notes to
the selling stockholders of the business. These seller notes were due and payable contingent upon the continued employment of the selling stockholders and as a
result have been recorded as deferred compensation, which we amortized over the term of the compensation arrangement with the sellers, which was completed in
May 2014.
      We expect other operating expenses to decrease in 2017 as a result of the completion during the first quarter of 2017 of certain of the deferred compensation
arrangements with the employees of GiftcardZen Inc.

      Other Income (Expense)
      Amounts included in other income (expense) include interest income earned on our available cash and cash equivalents, interest expense incurred in
connection with our long term debt and the amortization of deferred financing costs. We also include in other income (expense), net foreign currency exchange gains
and losses, as well as gains and losses related to our foreign exchange derivative instruments. Changes in these amounts will depend to some extent upon the level of
our future borrowing activity and movements in foreign currency.

      Income Tax Expense
      Our effective tax rate is affected by recurring items, such as tax rates in foreign jurisdictions and the relative amount of income we earn in those jurisdictions, tax
credits, state taxes and non-deductible expenses, such as deferred compensation, acquisition costs and stock-based compensation that will not generate tax benefits.
Our mix of foreign versus U.S. income, our ability to generate tax credits and our incurrence of any non-deductible expenses will likely cause our effective tax rate to
fluctuate in the future. Our effective tax rate is also affected by discrete items that may occur in any given year, but are not

                                                                                     51




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 432 of 526 PageID #: 1760
consistent from year to year. Additionally, our effective tax rate can be more or less volatile based on the amount of pre-tax income or loss. For example, the impact of
discrete items and non-deductible expenses on our effective tax rate is greater when our pre-tax income is lower.

     During the first quarter of 2014, we implemented a global corporate restructuring plan involving our non-U.S. entities to streamline our non-U.S. operations. The
impact of this restructuring has resulted in and may continue to result in volatility in our provision for income taxes and our effective tax rate.

Critical Accounting Policies and Estimates
      The preparation of our consolidated financial statements in conformity with GAAP requires estimates, judgments and assumptions that affect the reported
amounts and classifications of assets and liabilities, net revenues and expenses and the related disclosures of contingent liabilities in our consolidated financial
statements and accompanying notes. The SEC has defined a company’s critical accounting policies as the ones that are most important to the portrayal of the
company’s financial condition and results of operations, and which require the company to make its most difficult and subjective judgments, often as a result of the
need to make estimates of matters that are inherently uncertain. Based on this definition, we have identified the following critical accounting policies and estimates
addressed below.

      We also have other key accounting policies, which involve the use of estimates, judgments, and assumptions that are significant to understanding our results.
See Note 2 “Summary of Significant Accounting Policies” of Part II, Item 8: “Financial Statements.” Of those policies, we believe that the accounting policies
discussed below involve the greatest degree of complexity and exercise of judgment by our management. We evaluate our estimates, judgments and assumptions on
an ongoing basis, and while we believe that our estimates, judgments and assumptions are reasonable, they are based upon information available at the time. Actual
results may differ significantly from these estimates under different assumptions, judgments or conditions.

      Business Combinations and the Recoverability of Goodwill and Long-Lived Intangible Assets
      A significant component of our growth strategy has been to acquire and integrate businesses that complement our existing operations. We account for
business combinations using the purchase method of accounting and allocate the purchase price of each acquired business to the tangible and intangible assets
acquired and liabilities assumed based upon their estimated fair value at the purchase date. The difference between the purchase price and the fair value of the net
assets acquired is recorded as goodwill.

       In determining the fair value of assets acquired and liabilities assumed in a business combination, we use recognized valuation methods, including the income
approach, market approach and cost approach, and apply present value modeling. Our significant estimates in the income, market or cost approach include
identifying business factors such as size, growth, profitability, risk and return on investment and assessing comparable net revenues and operating income multiples
in estimating the fair value. We also make certain assumptions specific to present value modeling valuation techniques which include risk-adjusted discount rates,
future commission rates, rates of increase in operating expenses, weighted-average cost of capital, long-term growth rate assumptions and the future effective income
tax rates.

       Most of the businesses we have acquired did not have a significant amount of tangible assets. As a result, our acquisitions have resulted in the majority of the
purchase price being allocated to identifiable intangible assets and goodwill. The long-lived intangible assets we have identified in each acquisition include customer
relationships and marketing-related, contract-related and technology-based intangible assets. All of our long-lived intangible assets have a definite life that ranges
from one year to 15 years, which we have determined reflects our best estimate of the pattern in which the economic benefit of the related intangible asset will be
utilized.

       The valuations of our acquired businesses have been performed by valuation specialists under our management’s supervision. We believe that the estimated
fair value assigned to the assets acquired and liabilities assumed are based on reasonable assumptions and estimates that marketplace participants would use.
However, such assumptions are inherently uncertain and actual results could differ from those estimates. Future changes in our assumptions or the interrelationship
of those assumptions may negatively impact future valuations. In future measurements of fair value, adverse changes in discounted cash flow assumptions could
result in an impairment of goodwill or intangible assets that would require a non-cash charge to the consolidated statements of operations and may have a material
effect on our financial condition and operating results.

                                                                                   52




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 433 of 526 PageID #: 1761
      We perform our annual impairment testing of goodwill as of October 1 of each year, and whenever events or circumstances indicate that impairment may have
occurred. Events or circumstances that could trigger an impairment review include, but are not limited to, a significant adverse change in legal factors or in the
business climate, an adverse action or assessment by a regulator, significant changes in competition, a loss of key personnel, significant changes in our use of the
acquired assets or the strategy for our overall business, significant negative industry or economic trends, a significant decline in market capitalization or significant
underperformance relative to expected historical or projected future results of operations.

      We evaluate the recoverability of goodwill using a two-step impairment process tested at the reporting segment level. In the first step, the fair value for our
reporting unit is compared to our book value including goodwill. For purposes of performing the required impairment test, we derive enterprise fair value utilizing the
market capitalization approach, whereby the market value of our outstanding shares of common stock are utilized to calculate the fair value of our sole reporting unit.
In the case that the fair value is less than the book value, a second step is performed that compares the implied fair value of goodwill to the book value of the
goodwill. The fair value for the implied goodwill is determined based on the difference between the fair value of the sole reporting segment and the net fair value of
the identifiable assets and liabilities excluding goodwill. If the implied fair value of the goodwill is less than the book value, the difference is recognized as an
impairment charge in the consolidated statements of operations.

      Long-lived assets, including intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of
the asset may not be recoverable. When such events occur, we compare the carrying amounts of the assets to their undiscounted expected future cash flows. If this
comparison indicates that there is impairment, the amount of the impairment is calculated as the difference between the carrying value and fair value.

      Revenue Recognition
      With respect to our Core segment, which consists of our marketplace for digital offers (excluding gift cards), we recognize revenue when persuasive evidence
of an arrangement exists, services have been rendered, the fee to the paid merchant, defined as a merchant with which we have a contract, is fixed or determinable and
collectability of the resulting receivable is reasonably assured. For commission revenues, which represent the substantial majority of our Core segment net revenues,
revenue recognition generally occurs when a consumer, having visited one of our websites and clicked on a digital offer for a paid merchant makes a purchase with
such paid merchant, and completion of the order is reported to us by such paid merchant, either directly or through a performance marketing network. The reporting
by the paid merchant includes the amount of commissions the paid merchant has calculated as owing to us. Certain paid merchants do not provide reporting until a
commission payment is made. In those cases, which have historically not been significant, we record commission revenues on a cash basis. For advertising revenues,
revenue recognition occurs when we display a paid merchant’s advertisements on our websites or mobile applications. Rates for advertising are typically negotiated
with individual paid merchants. Payments for advertising may be made directly by paid merchants or through performance marketing networks.
      We also generate revenues in our Gift Card segment, the substantial majority of which are derived from the sale of previously owned gift cards and the
remainder of which are derived from the sale of gift cards obtained from merchants. We generally purchase gift cards at a discount to face value and resell them to
consumers and businesses through our online marketplace at a markup to our cost, while still at a discount to face value. For gift card revenues, revenue recognition
occurs when the cards are sent to the purchaser.
       Multiple Element Arrangements. When we enter into revenue arrangements with certain paid merchants that are comprised of multiple deliverables, inclusive
of the promotion of digital offers and advertising, we allocate consideration to all deliverables based on the relative selling price method in accordance with the
selling price hierarchy. The objective of the hierarchy is to determine the price at which we would transact a sale if the service were sold on a stand-alone basis and
requires the use of: (1) vendor-specific objective evidence, or VSOE, if available; (2) third-party evidence, or TPE, if VSOE is not available; and (3) a best estimate of
the selling price, or BESP, if neither VSOE nor TPE is available.
      VSOE. We determine VSOE based on our historical pricing and discounting practices for the specific service when sold separately. In determining VSOE, we
require that a substantial majority of the stand-alone selling prices for these services fall within a reasonably narrow pricing range. We have not historically sold our
services within a reasonably narrow pricing range. As a result, we have not been able to establish VSOE.
       TPE. When VSOE cannot be established for deliverables in multiple element arrangements, we apply judgment with respect to whether we can establish a
selling price based on TPE. TPE is determined based on competitor prices for similar deliverables when sold separately. Generally, our go-to-market strategy differs
from that of our peers and our offerings contain a significant level of differentiation such that the comparable pricing of services cannot be obtained. Furthermore, we
are unable to reliably determine what similar competitor services’ selling prices are on a stand-alone basis. As a result, we have not been able to establish selling price
based on TPE.

                                                                                     53




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 434 of 526 PageID #: 1762
       BESP. When we are unable to establish selling price using VSOE or TPE, we use BESP in our allocation of arrangement consideration. The objective of BESP is
to determine the price at which we would transact a sale if the service were sold on a stand-alone basis. BESP is generally used to allocate the selling price to
deliverables in our multiple element arrangements. We determine BESP for deliverables by considering multiple factors including, but not limited to, prices we charge
for similar offerings, market conditions, competitive landscape and pricing practices. We limit the amount of allocable arrangement consideration to amounts that are
fixed or determinable and that are not contingent on future performance or future deliverables.
      If the facts and circumstances underlying the factors we considered change or should future facts and circumstances lead us to consider additional factors,
both our determination of our relative selling price under the hierarchy and our BESPs could change in future periods.
      We estimate and record a reserve for commission revenues based upon actual, historical return rates as reported to us by paid merchants to provide for end-
user cancellations or product returns, which may not be reported by the paid merchant or performance marketing network until a subsequent date. As such, we report
commission revenues net of the estimated returns reserve. Net revenues are reported net of sales taxes, where applicable.

      Income Taxes
      We are subject to income taxes in both the U.S. and foreign jurisdictions. Significant judgment is required in evaluating our tax positions and determining our
provision for income taxes. During the ordinary course of business, there are many transactions and calculations for which the ultimate tax determination is uncertain.
For example, our effective tax rate could be affected by differences between our anticipated and the actual mix of earnings generated across different tax jurisdictions
which have higher or lower statutory tax rates, by changes in the valuation of our deferred tax assets and liabilities, by changes in foreign currency exchange rates or
by changes in the relevant tax, accounting and other laws, regulations, principles and interpretations.

      We account for income taxes using the asset and liability method, under which deferred income tax assets and liabilities are recognized based upon anticipated
future tax consequences attributable to differences between financial statement carrying values of assets and liabilities and their respective tax bases. Deferred tax
assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be
reversed or settled. We regularly review deferred tax assets to assess their potential realization and establish a valuation allowance for portions of such assets to
reduce the carrying value if we do not consider it to be more likely than not that the deferred tax assets will be realized. Any change in the valuation allowance would
be charged to income in the period such determination was made. We recognize a tax benefit from an uncertain tax position in the financial statements only when it is
more likely than not that the position will be sustained.

      The calculation of our tax liabilities involves dealing with uncertainties in the application of complex tax laws and regulations in a multitude of jurisdictions
across our global operations. ASC 740 states that a tax benefit from an uncertain tax position may be recognized when it is more likely than not that the position will
be sustained upon examination, including resolutions of any related appeals or litigation processes, on the basis of the technical merits.
      We record unrecognized tax benefits as liabilities in accordance with ASC 740 and adjust these liabilities when our judgment changes as a result of the
evaluation of new information not previously available. Because of the complexity of some of these uncertainties, the ultimate resolution may result in a payment that
is materially different from our current estimate of the unrecognized tax benefit liabilities. These differences will be reflected as increases or decreases to income tax
expense in the period in which new information is available.

      We are subject to audit in various jurisdictions, and such jurisdictions may assess additional income taxes against us. Although we believe our tax estimates
are reasonable, the final determination of any tax audits and any related litigation could be materially different from historical income tax provisions and accruals. The
results of an audit or litigation could have a material effect on our operating results or cash flows in the period or periods for which that determination is made.

      We consider the earnings of certain non-U.S. subsidiaries to be indefinitely invested outside the United States on the basis of estimates that future domestic
cash generation will be sufficient to meet future domestic cash needs and our specific plans for reinvestment of those subsidiary earnings. We have not recorded a
deferred tax liability related to the U.S. federal and state income taxes and foreign withholding taxes of our undistributed earnings of foreign subsidiaries indefinitely
invested outside the U.S. Should we decide to repatriate our foreign earnings, we would need to adjust our income tax provision in the period we determined that
those earnings would no longer be indefinitely invested outside the U.S.

                                                                                    54




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 435 of 526 PageID #: 1763
       Stock-Based Compensation
       We measure stock-based compensation expense at fair value and generally recognize the corresponding compensation expense, net of estimated forfeitures, on
a straight-line basis over the service period during which awards are expected to vest. Forfeiture rates are estimated periodically based on historical experience and
adjusted in subsequent periods for differences in actual forfeitures from those estimates.

      We use the Black-Scholes-Merton option-pricing model to determine the fair value of stock options and we use a Monte Carlo simulation to determine the fair
value of market-based performance awards. The Monte Carlo simulation simulates the present value of the potential outcomes of our future stock prices and the
future stock prices of the Russell 2000 Index, or Index, over the requisite performance period. The valuation is based on the risk-free rate of return, the volatilities of
our stock price and the stock price of the Index, and the correlation of our stock price with the stock price of the Index.

      The determination of the grant date fair value of options using an option-pricing model is affected by our estimates of a number of complex and subjective
variables. These variables include:
   •    Fair Value of Our Common Stock. Following the completion of our initial public offering, our common stock is being valued by reference to its publicly traded
        price.
   •    Expected Term. The expected term represents the period of time the stock options are expected to be outstanding and is based on the “simplified method”
        allowed under applicable SEC guidance. We used the “simplified method” due to the lack of sufficient historical exercise data to provide a reasonable basis
        upon which to otherwise estimate the expected life of the stock options.
   •    Expected Volatility. Since we do not have a significant trading history for our Series 1 common stock, the expected stock price volatility is estimated based on
        a blended rate utilizing our historical volatility and the average historical price volatility for publicly-traded stock of comparable industry peers similar in size,
        stage of life cycle and financial leverage, based on daily price observations over a period equivalent to the expected term of the stock option grants. We did
        not rely on implied volatilities of traded options in our industry peers’ common stock because the volume of activity was relatively low. We intend to continue
        to consistently apply this process using the same or similar public companies until a sufficient amount of historical information regarding the volatility of our
        Series 1 common stock share price becomes available, or unless circumstances change such that the identified companies are no longer similar to us, in which
        case more suitable companies whose share prices are publicly available would be utilized in the calculation.
   •    Dividend Yield. We do not presently plan to pay cash dividends on our Series 1 common stock in the foreseeable future. Consequently, we used an expected
        dividend yield of zero.
   •    Risk-free Interest Rate. The risk-free interest rate is based on the yields of U.S. Treasury securities with maturities similar to the expected term of the options
        for each option group.

       The fair value of restricted stock units, or RSUs, equals their intrinsic value on the date of grant. The fair value of performance RSUs based on internal metrics
is estimated based on their intrinsic value on the date of grant and the number of restricted stock units we expect to vest based on our estimate of the achievement of
the underlying performance conditions.

                                                                                     55




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 436 of 526 PageID #: 1764
Results of Operations
      The following table presents our historical operating results for the periods indicated. The period-to-period comparisons of financial results are not necessarily
indicative of future results.


                                                                                                                           Year Ended December 31,
                                                                                                        2016                        2015                   2014
                                                                                                                                (in thousands)
Consolidated Statements of Operations Data:
Net revenues                                                                                   $               280,421      $              249,115   $            264,683
Cost of net revenues                                                                                            61,511                      19,904                 18,617
     Gross profit                                                                                              218,910                     229,211                246,066
Operating expenses:
     Product development                                                                                        52,283                      51,580                 47,882
     Sales and marketing                                                                                        98,209                      99,380                 90,062
     General and administrative                                                                                 42,731                      39,813                 42,343
     Amortization of purchased intangible assets                                                                 9,466                      10,664                 12,243
     Other operating expenses                                                                                    7,547                       4,616                  4,065
          Total operating expenses                                                                             210,236                     206,053                196,595
Income from operations                                                                                           8,674                      23,158                 49,471
Other income (expense):
     Interest expense, net                                                                                      (2,275)                     (1,988)                (1,981)
     Other income (expense), net                                                                                   288                        (315)                (1,102)
Income before income taxes                                                                                       6,687                      20,855                 46,388
     Provision for income taxes                                                                                 (4,719)                     (9,007)               (19,423)
Net income                                                                                     $                 1,968      $               11,848 $               26,965

                                                                                                                          Year Ended December 31,
                                                                                                      2016                         2015                   2014
Consolidated Statements of Operations Data as Percentage of Net Revenues:
Net revenues                                                                                                 100.0 %                       100.0 %                100.0 %
Cost of net revenues                                                                                          21.9                           8.0                    7.0
     Gross profit                                                                                             78.1                          92.0                   93.0
Operating expenses:
     Product development                                                                                       18.6                         20.7                   18.1
     Sales and marketing                                                                                       35.0                         39.9                   34.0
     General and administrative                                                                                15.2                         16.0                   16.0
     Amortization of purchased intangible assets                                                                3.4                          4.3                    4.6
     Other operating expenses                                                                                   2.8                          1.8                    1.6
          Total operating expenses                                                                             75.0                         82.7                   74.3
Income from operations                                                                                          3.1                          9.3                   18.7
Other income (expense):
     Interest expense, net                                                                                     (0.8)                        (0.8)                  (0.7)
     Other income (expense), net                                                                                0.1                         (0.1)                  (0.5)
Income before income taxes                                                                                      2.4                          8.4                   17.5
     Provision for income taxes                                                                                (1.7)                        (3.6)                  (7.3)
Net income                                                                                                      0.7 %                        4.8 %                 10.2 %




                                                                                   56




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 437 of 526 PageID #: 1765
        Net Revenues

                                                                                                                       Year Ended December 31,
                                                                                                       2016                     2015                      2014
                                                                                                                        (dollars in thousands)
Net Revenues by Source:
    Desktop online transaction                                                               $             144,324     $             173,922     $             219,593
    Mobile online transaction                                                                               27,044                    24,406                    15,686
    Total online transaction                                                                               171,368                   198,328                   235,279
    Advertising and in-store                                                                                65,506                    50,787                    29,404
    Gift card                                                                                               43,547                        —                         —
Total net revenues                                                                           $             280,421     $             249,115     $             264,683
Percentage of Net Revenues by Source:
    Desktop online transaction                                                                                 51.5%                    69.8%                     83.0%
    Mobile online transaction                                                                                   9.6                      9.8                       5.9
    Total online transaction                                                                                   61.1                     79.6                      88.9
    Advertising and in-store                                                                                   23.4                     20.4                      11.1
    Gift card                                                                                                  15.5                      —                         —
Total percentage of net revenues                                                                              100.0%                   100.0%                    100.0%
Net Revenues by Geography:
    U.S.                                                                                     $             231,709     $             195,788     $             206,865
    International                                                                                           48,712                    53,327                    57,818
Total net revenues                                                                           $             280,421     $             249,115     $             264,683
Percentage of Net Revenues by Geography:
    U.S.                                                                                                       82.6%                    78.6%                     78.2%
    International                                                                                              17.4                     21.4                      21.8
Total percentage of net revenues                                                                              100.0%                   100.0%                    100.0%

        2016 compared to 2015. Net revenues increased by $31.3 million, or 12.6%, for the year ended December 31, 2016 compared to the year ended December 31,
2015.

       The overall increase in net revenues was driven by $43.5 million of gift card net revenues as a result of our April 5, 2016 acquisition of GiftcardZen Inc. In
addition, our advertising and in-store net revenues increased by $14.7 million, or 29.0%, and our mobile online transaction net revenues increased by $2.6 million, or
10.8%. The growth in our advertising and in-store net revenues was primarily due to the efforts of our direct sales force as well as improvements to the usability and
functionality enhancements of our in-store product. The growth in our mobile online transaction net revenues was primarily driven by improved monetization
resulting from an increase in the percentage of visits that resulted in a paid transaction. In total, these increases were partially offset by a $29.6 million, or 17.0%,
decrease in desktop online transaction net revenues. The decrease in our desktop online transaction net revenues was primarily caused by a 16.3% decrease in the
total volume of visits to our desktop websites and deterioration in the average commission rate paid to us, which was partially offset by improved monetization driven
by an increase in the percentage of visits that resulted in a paid transaction.

        2015 compared to 2014. Net revenues decreased by $15.6 million, or 5.9%, for the year ended December 31, 2015 compared to the year ended December 31,
2014.

       The overall decrease in net revenues was driven by a $45.7 million, or 20.8%, decrease in desktop online transaction net revenues, partially offset by an $8.7
million, or 55.6%, increase in mobile online transaction net revenues and a $21.4 million, or 72.7%, increase in our advertising and in-store net revenues. The decrease
in our desktop online transaction net revenues was primarily caused by a 15.8% decrease in the total volume of visits to our desktop websites and was further driven
by deterioration in the average commission rate paid to us. The growth in our mobile online transaction net revenues was primarily driven by a 50.8% increase in
visits to our mobile websites, as well as improved monetization driven by an increase in the percentage of visits, including the incremental visits in the period, that
resulted in a paid transaction. The growth in our advertising and in-store net revenues was primarily due to the expansion and efforts of our direct sales force as well
as improvements to the usability and functionality enhancements of our in-store product.

                                                                                   57




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 438 of 526 PageID #: 1766
      Cost of Net Revenues

                                                                                                                     Year Ended December 31,
                                                                                                    2016                        2015                       2014
                                                                                                                       (dollars in thousands)
Cost of net revenues                                                                     $                 61,511 $                    19,904 $                   18,617
Percentage of net revenues                                                                                   21.9%                        8.0%                       7.0%

     2016 compared to 2015. For the year ended December 31, 2016, cost of net revenues increased by $41.6 million, or 209.0%, compared to the year ended
December 31, 2015. This increase was primarily attributable to $40.9 million of costs to acquire gift cards related to the operations of GiftcardZen Inc, which was
purchased subsequent to the prior year comparable period. In addition, costs associated with cash-back rebates increased by $0.7 million.

      2015 compared to 2014. For the year ended December 31, 2015, cost of net revenues increased by $1.3 million, or 6.9%, compared to the year ended
December 31, 2014. This increase was largely attributable to a $0.4 million increase in personnel costs and a $0.4 million increase in website operating costs. We
increased website operating costs to expand capacity and improve the performance and scalability of our websites and mobile applications.


      Product Development

                                                                                                                     Year Ended December 31,
                                                                                                    2016                        2015                       2014
                                                                                                                       (dollars in thousands)
Product development                                                                      $                 52,283 $                    51,580 $                   47,882
Percentage of net revenues                                                                                   18.6%                       20.7%                      18.1%

      2016 compared to 2015. For the year ended December 31, 2016, product development expense increased by $0.7 million, or 1.4%, compared to the year ended
December 31, 2015. This increase was primarily attributable to a $2.0 million increase in personnel costs, partially offset by a $1.3 million decrease in fees for third-
party data storage and hosting services.

      2015 compared to 2014. For the year ended December 31, 2015, product development expense increased by $3.7 million, or 7.7%, compared to the year ended
December 31, 2014. This increase was primarily attributable to a $3.9 million increase in personnel costs. We increased personnel in order to enhance the functionality
of, and develop new features and products for, our websites and mobile applications, and to strengthen our reporting and analytics capabilities. Additionally, fees for
third-party data storage and hosting services increased by $2.2 million. These increases were partially offset by an increase of $2.6 million in the amount of internally
developed software and website development costs capitalized, net of depreciation expense recognized during the period, in 2015 as compared to 2014. The
capitalized costs relate primarily to infrastructure development to enhance our advertising and in-store products, personalization capabilities and content quality and
delivery capabilities.

      Sales and Marketing

                                                                                                                     Year Ended December 31,
                                                                                                    2016                        2015                       2014
                                                                                                                       (dollars in thousands)
Sales and marketing                                                                      $                 98,209 $                    99,380 $                   90,062
Percentage of net revenues                                                                                   35.0%                       39.9%                      34.0%

      2016 compared to 2015. For the year ended December 31, 2016, sales and marketing expense decreased by $1.2 million, or 1.2%, compared to the year ended
December 31, 2015. This decrease was primarily attributable to a $3.9 million decrease in paid search expenses. This decrease was offset by an increase in online,
brand and other marketing expenses of $1.5 million, primarily related to contextual advertising placements and user acquisition and retention efforts, and a $0.7 million
increase in personnel costs.

                                                                                    58




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 439 of 526 PageID #: 1767
      2015 compared to 2014. For the year ended December 31, 2015, sales and marketing expense increased by $9.3 million, or 10.3%, compared to the year ended
December 31, 2014. This increase was primarily attributable to a $6.2 million increase in personnel costs. We increased personnel in order to continue the expansion of
our sales teams to support our business and to further strengthen relationships with leading merchants. Online, brand and other marketing expenses increased by
$3.9 million. This increase was primarily attributable to online advertising for brand building, contextual advertising placements and user acquisition efforts. These
increases were offset by a $1.1 million decrease in paid search expenses.

      General and Administrative

                                                                                                                      Year Ended December 31,
                                                                                                      2016                      2015                      2014
                                                                                                                        (dollars in thousands)
General and administrative                                                                   $               42,731 $                  39,813 $                  42,343
Percentage of net revenues                                                                                     15.2%                     16.0%                     16.0%

     2016 compared to 2015. For the year ended December 31, 2016, general and administrative expense increased by $2.9 million, or 7.3%, compared to the year
ended December 31, 2015. This increase was primarily attributable to a $2.9 million increase in personnel costs, approximately $1.8 million of which was increased
bonus expense.

     2015 compared to 2014. For the year ended December 31, 2015, general and administrative expense decreased by $2.5 million, or 6.0%, compared to the year
ended December 31, 2014. This decrease was primarily attributable to a $2.5 million decrease in our provision for doubtful accounts receivable.

      Amortization of Purchased Intangible Assets

                                                                                                                      Year Ended December 31,
                                                                                                      2016                      2015                      2014
                                                                                                                        (dollars in thousands)
Amortization of purchased intangible assets                                                  $               9,466 $                   10,664 $                  12,243
Percentage of net revenues                                                                                     3.4%                       4.3%                      4.6%

       2016 compared to 2015. For the year ended December 31, 2016, amortization of purchased intangible assets decreased by $1.2 million, or 11.2%, compared to
the year ended December 31, 2015. The decrease in amortization expense was primarily due to a decrease of $2.9 million in amortization expense of existing intangible
assets, primarily related to the expiration of the useful life of certain of our contract-based purchased intangible assets. This decrease was partially offset by $1.6
million of amortization expense related to intangible assets we have recorded in the current year-to-date period in conjunction with our acquisition of GiftcardZen Inc.

      2015 compared to 2014. For the year ended December 31, 2015, amortization of purchased intangible assets decreased by $1.6 million, or 12.9%, compared to
the year ended December 31, 2014. The decrease in amortization expense was due to the expiration of the useful life of certain of the purchased intangible assets as
part of our acquisition of the businesses of Actiepagina.nl in March 2013, Ma-Reduc.com in July 2013 and YSL Ventures, Inc. in October 2013.




                                                                                   59




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 440 of 526 PageID #: 1768
      Other Operating Expenses

                                                                                                                           Year Ended December 31,
                                                                                                          2016                      2015                      2014
                                                                                                                                (in thousands)
Impairment of assets                                                                             $                1,620     $               2,340 $                     —
Deferred compensation                                                                                             5,944                     2,297                    3,978
Assets disposal (gain) or loss                                                                                      (17)                      (21)                      87
Total other operating expenses                                                                   $                7,547     $               4,616 $                  4,065

      2016 compared to 2015. During the year ended December 31, 2016 we recognized $5.9 million in deferred compensation expense for our April 5, 2016
acquisition of GiftcardZen Inc. Additionally, in December 2016, we decided to no longer support Actiepagina.nl in the Netherlands. As a result, we determined that an
impairment of unamortized intangible assets associated with Actiepagina.nl was warranted, resulting in an impairment charge of $0.8 million. Also during 2016, we
noted circumstances that indicated the carrying amount of internally developed software and website development costs related to certain projects might not be
recoverable. As a result, we performed a review for impairment of the costs associated with these projects, and have recognized $0.8 million of impairment expense.

       During the year ended December 31, 2015, we recognized $2.3 million in deferred compensation expense for our October 2013 acquisition of the business of YSL
Ventures, Inc. Our deferred compensation agreements with the selling stockholders of YSL Ventures, Inc. were completed in October 2015. Additionally, in October
2015, we decided to no longer support the Bons-de-Reduction.com brand, and we redirected traffic from Bons-de-Reduction.com to Poulpeo.com. As a result of this
impairment indicator, we determined that a complete impairment of the remaining unamortized intangible assets related to Bons-de-Reduction.com was warranted,
resulting in an impairment charge of $2.3 million.

      2015 compared to 2014. During the years ended December 31, 2015 and 2014, we recognized $2.3 million and $4.0 million, respectively, in deferred
compensation charges for our October 2013 acquisition of the business of YSL Ventures, Inc. and our May 2012 acquisition of the businesses of Bons-de-
Reduction.com and Poulpeo.com. The decrease in deferred compensation expense is due primarily to the May 2014 completion of our deferred compensation
agreement with the selling stockholders of Bons-de-Reduction.com and Poulpeo.com and the October 2015 completion of our deferred compensation agreement with
the selling stockholders of YSL Ventures, Inc.

      In October 2015, we decided to no longer support the Bons-de-Reduction.com brand, and we redirected traffic from Bons-de-Reduction.com to Poulpeo.com.
As a result of this impairment indicator, we determined that a complete impairment of the remaining unamortized intangible assets related to Bons-de-Reduction.com
was warranted, resulting in an impairment charge of $2.3 million. We did not record any intangible asset impairment charges during the year ended December 31,
2014.

      Other Income (Expense)

                                                                                                                           Year Ended December 31,
                                                                                                          2016                      2015                      2014
                                                                                                                                (in thousands)
Interest expense, net                                                                            $               (2,275)    $              (1,988) $                 (1,981)
Other income (expense), net                                                                                         288                      (315)                   (1,102)

     2016 compared to 2015. The increase of $0.3 million in interest expense, net, for the year ended December 31, 2016, as compared to the year ended
December 31, 2015 is due primarily to an increase in the average interest rate on our senior debt facility.

       The increase in other income (expense), net is due to a 2016 net foreign currency gain of $0.3 million as compared to a 2015 net foreign currency loss of $0.4
million. Our net foreign currency exchange activity in 2016 and 2015 include the impact of a gain of $0.5 million and $0.8 million, respectively, related to our foreign
exchange derivative instruments.

      2015 compared to 2014. Interest expense, net, remained relatively constant for the year ended December 31, 2015, as compared to the year ended December 31,
2014. The effect on interest expense, net, of an increase in average outstanding

                                                                                     60




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 441 of 526 PageID #: 1769
principal on our senior debt facility was offset by lower average interest rates on our outstanding debt, due to the repayment during 2014 of seller notes we issued in
connection with our acquisitions of businesses.

      The decrease in other expense, net is due to a decrease in our net foreign currency exchange loss from $0.9 million in 2014 to $0.4 million in 2015. Our net foreign
currency exchange losses in 2015 and 2014 include the offsetting impact of a gain of $0.8 million and $0.2 million, respectively, related to our foreign exchange
derivative instruments.

      Income Taxes

                                                                                                                        Year Ended December 31,
                                                                                                       2016                       2015                       2014
                                                                                                                         (dollars in thousands)
Provision for income taxes                                                                    $               (4,719)   $                (9,007)   $             (19,423)
Percentage of net revenues                                                                                       (1.7)%                     (3.6)%                   (7.3)%
Effective tax rate                                                                                              70.6 %                     43.2 %                   41.9 %

       2016 compared to 2015. Our income tax expense for the year ended December 31, 2016 was $4.7 million, or a decrease of 47.6%, compared to income tax
expense of $9.0 million for the year ended December 31, 2015. Our effective tax rate was 70.6% and 43.2% during the year ended December 31, 2016 and 2015,
respectively. The increase in our effective tax rate was primarily driven by the impact of non-deductible stock-based compensation charges and non-deductible
deferred compensation expenses on the reduced amount of pre-tax income recorded in 2016 as compared to 2015. As of December 31, 2016, our effective tax rate
differed from the statutory rate primarily due to non-deductible stock-based compensation charges, non-deductible deferred compensation expenses and state
income taxes, which were partially offset by the benefit from U.S. federal research and development tax credits. As of December 31, 2015, our effective tax rate differed
from the statutory rate primarily due to non-deductible stock-based compensation charges, non-deductible deferred compensation expenses and state income taxes
and tax charges associated with the implementation of our global corporate restructuring plan, which were partially offset by the effect of different statutory tax rates
in foreign jurisdictions, tax credits and the benefit of disqualifying dispositions of incentive stock options.

      2015 compared to 2014. Our income tax expense for the year ended December 31, 2015 was $9.0 million, or a decrease of 53.6%, compared to income tax
expense of $19.4 million for the year ended December 31, 2014. Our effective tax rate was 43.2% and 41.9% during the year ended December 31, 2015 and 2014,
respectively. As of December 31, 2015, our effective tax rate differed from the statutory rate primarily due to non-deductible stock-based compensation charges, non-
deductible deferred compensation expenses and state income taxes and tax charges associated with the implementation of our global corporate restructuring plan,
which were partially offset by the effect of different statutory tax rates in foreign jurisdictions, tax credits and the benefit of disqualifying dispositions of incentive
stock options. As of December 31, 2014, our effective tax rate differed from the statutory rate primarily due to tax charges associated with the implementation of our
global corporate restructuring plan in the first fiscal quarter of 2014, non-deductible stock-based compensation charges, non-deductible deferred compensation
expenses and state income taxes, which were partially offset by the effect of different statutory tax rates in foreign jurisdictions, tax credits and the benefit of
disqualifying dispositions of incentive stock options.

      Segment Results

      Our two reportable segments are Core and Gift Card. We added Gift Card as a reportable segment during the second quarter of 2016 to align with a change in
how our chief operating decision maker, or CODM, who is our CEO, evaluates business performance, concurrent with our April 5, 2016 purchase of GiftcardZen Inc, a
secondary marketplace for gift cards. Our Gift Card segment consists of our marketplace for gift cards, and our Core segment consists of all other products and
services that are related to our marketplace for digital offers.

      Our CODM allocates resources and assesses performance of the business at the reportable segment level based primarily on net revenues and segment
operating income (loss) for both segments and gross profit for the Gift Card segment. Segment operating income (loss) includes internally allocated costs of our
information technology function. We do not allocate stock-based compensation expense, depreciation and amortization, third-party acquisition-related costs or other
operating expenses to our segments. Our performance evaluation does not include segment assets.

                                                                                    61




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 442 of 526 PageID #: 1770
     For detailed financial information regarding our reportable operating segments, including a reconciliation of segment results to our consolidated results, see
Note 15 “Segment Reporting” of the Notes to Consolidated Financial Statements included in Part II, Item 8: “Financial Statements” of this Annual Report on Form 10-
K.

      The following tables present information by reportable operating segment for the periods indicated:

      Core Segment

                                                                                                                          Year Ended December 31,
                                                                                                         2016                      2015                      2014
                                                                                                                               (in thousands)
Net revenues                                                                                    $               236,874    $              249,115   $               264,683
Cost of net revenues                                                                                             18,426                    17,170                    16,313
Gross profit                                                                                                    218,448                   231,945                   248,370
Operating expenses                                                                                              155,344                   160,055                   154,470
Segment income from operations                                                                  $                63,104    $               71,890   $                93,900

       2016 compared to 2015. Net revenues from the Core segment decreased by $12.2 million, or 4.9%, for the year ended December 31, 2016 compared to the year
ended December 31, 2015. The decrease was primarily due to a $29.6 million, or 17.0%, decrease in desktop online transaction net revenues, partially offset by a $14.7
million, or 29.0%, increase in our advertising and in-store net revenues and a $2.6 million, or 10.8%, increase in mobile online transaction net revenues. The decrease
in our desktop online transaction net revenues was primarily caused by a 16.3% decrease in the total volume of visits to our desktop websites and was further driven
by deterioration in the average commission rate paid to us, which was partially offset by improved monetization driven by an increase in the percentage of visits that
resulted in a paid transaction. The growth in our advertising and in-store net revenues was primarily due to the expansion and efforts of our direct sales force as well
as improvements to the usability and functionality enhancements of our in-store product. The growth in our mobile online transaction net revenues was primarily
driven by improved monetization resulting from an increase in the percentage of visits that resulted in a paid transaction.

      Income from operations for the Core segment decreased by $8.8 million, or 12.2%, for the year ended December 31, 2016 compared to the year ended December
31, 2015. The decrease was due primarily to the $12.2 million decrease in net revenues discussed above and a $1.3 million, or 7.3%, increase in cost of net revenues.
These changes were partially offset by a $4.7 million, or 2.9%, decrease in operating expenses.

       2015 compared to 2014. Net revenues from the Core segment decreased by $15.6 million, or 5.9%, for the year ended December 31, 2015 compared to the year
ended December 31, 2014. The decrease was primarily due to a $45.7 million, or 20.8%, decrease in desktop online transaction net revenues, partially offset by an $8.7
million, or 55.6%, increase in mobile online transaction net revenues and a $21.4 million, or 72.7%, increase in our advertising and in-store net revenues. The decrease
in our desktop online transaction net revenues was primarily caused by an 15.8% decrease in the total volume of visits to our desktop websites and was further
driven by deterioration in the average commission rate paid to us. The growth in our mobile online transaction net revenues was primarily driven by a 50.8% increase
in visits to our mobile websites, as well as improved monetization driven by an increase in the percentage of visits, including the incremental visits in the period, that
resulted in a paid transaction. The growth in our advertising and in-store net revenues was primarily due to the expansion and efforts of our direct sales force as well
as improvements to the usability and functionality enhancements of our in-store product.

     Income from operations for the Core segment decreased by $22.0 million, or 23.4%, for the year ended December 31, 2015 compared to the year ended
December 31, 2014. The decrease was due primarily to the $15.6 million decrease in net revenues discussed above, as well as a $5.6 million, or 3.6%, increase in
operating expenses and a $0.9 million, or 5.3%, increase in cost of net revenues.




                                                                                    62




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 443 of 526 PageID #: 1771
      Gift Card Segment


                                                                                                                        Year Ended December 31,
                                                                                                         2016                      2015                     2014
                                                                                                                              (in thousands)
Net revenues                                                                                    $               43,547 $                       —   $                  —
Cost of net revenues                                                                                            40,922                         —                      —
Gross profit                                                                                                     2,625                         —                      —
Operating expenses                                                                                               4,454                         —                      —
Segment loss from operations                                                                    $               (1,829) $                      —   $                  —

       We created our Gift Card segment during the second quarter of 2016, concurrent with our April 5, 2016 purchase of GiftcardZen Inc, a secondary marketplace
for gift cards. As such, a comparison to prior year comparable periods is not available for the Gift Card segment.

Seasonality and Quarterly Results
      Our overall operating results fluctuate from quarter to quarter as a result of a variety of factors, including seasonal factors and economic cycles that influence
consumer purchasing of retail products. Historically, we have experienced the highest levels of visitors to our websites and mobile applications and net revenues in
the fourth quarter of the year, which coincides with the winter holiday season in the U.S. and Europe. During the fourth quarter of 2016, we generated net revenues of
$96.9 million, which represented 34.5% of our net revenues for 2016. Further, net revenues from our advertising and in-store products are more heavily weighted to
the fourth quarter of the year. As net revenues from this part of our business grow as a percentage of net revenues of our Core segment, for example to 27.7% from
20.4% of such net revenues for 2016 and 2015, respectively, our seasonality may increase. We do not yet have sufficient operating history with respect to our Gift
Card segment to forecast its seasonality.
      Our investments have led to uneven quarterly operating results due to increases in personnel costs, brand marketing, product and technology enhancements
and the impact of strategic projects. The return on these investments is generally achieved in future periods and, as a result, these investments can adversely impact
near term results.

      Our business is directly affected by the behavior of consumers. Economic conditions and competitive pressures can impact, both positively and negatively, the
types of digital offers featured on our websites and mobile applications and the rates at which consumers utilize them. Consequently, the results of any prior
quarterly or annual periods should not be relied upon as indications of our future operating performance.

Liquidity and Capital Resources
       Since our inception, we have funded our operations and acquisitions primarily through private placements of our preferred stock, the issuance of equity
securities through our initial public offering and follow-on public offering, bank borrowings and cash flows from operations. We generated positive cash flows from
operations for the years ended December 31, 2016, 2015 and 2014. As of December 31, 2016, we had $216.9 million in cash and cash equivalents, compared to $259.8
million at December 31, 2015. At December 31, 2016, certain of our foreign subsidiaries held approximately $17.3 million of our cash and cash equivalents. If these
assets were distributed to the U.S., we might be subject to additional U.S. taxes in certain circumstances, subject to an adjustment for foreign tax credits, and foreign
withholding taxes. We have not provided for these taxes because we consider these assets to be permanently reinvested in our foreign subsidiaries. We have no
plans or intentions to repatriate cumulative earnings of our foreign subsidiaries through December 31, 2016.




                                                                                    63




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 444 of 526 PageID #: 1772
      The following table summarizes our cash flows for the periods indicated:


                                                                                                                          Year Ended December 31,
                                                                                                        2016                       2015                   2014
                                                                                                                               (in thousands)
Net cash provided by operating activities                                                     $                 38,889     $               60,489 $               61,395
Net cash used in investing activities                                                                          (32,935)                   (19,217)               (13,049)
Net cash provided by (used in) financing activities                                                            (48,015)                   (24,890)                31,444
Effect of foreign currency exchange rate on cash                                                                  (850)                    (1,095)                (1,189)
Change in cash and cash equivalents                                                                            (42,911)                    15,287                 78,601
Cash and cash equivalents, beginning of year                                                                   259,769                    244,482                165,881
Cash and cash equivalents, end of year                                                        $                216,858     $              259,769 $              244,482


      Net Cash Provided by Operating Activities
        Cash provided by operating activities primarily consists of our net income adjusted for certain non-cash items and the effect of changes in operating assets and
liabilities. Net cash provided by operating activities was $38.9 million, $60.5 million and $61.4 million during the years ended December 31, 2016, 2015 and 2014,
respectively.

      During 2016, cash flows from operating activities were primarily generated through our net income of $2.0 million, including the impact of depreciation and
amortization expense of $18.1 million, stock-based compensation expense of $26.2 million, the amortization of deferred compensation of $5.9 million and impairment
expense of $1.6 million, offset by $14.9 million from changes in cash flows associated with operating assets and liabilities. The changes in cash flows associated with
operating assets and liabilities were primarily driven by an increase in inventory of $8.8 million subsequent to our acquisition of GiftcardZen Inc.

      During 2015, cash flows from operating activities were primarily generated through net income of $11.8 million, including the impact of depreciation and
amortization expense of $17.1 million, stock-based compensation expense of $26.9 million, intangible asset impairment expense of $2.3 million and the amortization of
deferred compensation of $2.3 million.

      During 2014, cash flows from operating activities were primarily generated through net income of $27.0 million, including the impact of depreciation and
amortization expense of $15.7 million, stock-based compensation expense of $24.5 million and the amortization of deferred compensation of $4.0 million, offset by
excess income tax benefit from stock-based compensation and other costs of $12.2 million and a deferred income tax benefit of $4.2 million.

      Net Cash Used in Investing Activities
      Our primary investing activities for the periods presented consist of a business acquisition, purchases of property and equipment and other assets and the
purchase of a non-marketable investment. Net cash used in investing activities was $32.9 million, $19.2 million and $13.0 million during the years ended December 31,
2016, 2015 and 2014, respectively.
      During 2016 we acquired GiftcardZen Inc for $20.7 million, net of cash held by the acquired business.
       During 2016, 2015 and 2014, we used $12.2 million, $15.2 million and $13.0 million, respectively, related to the purchase of computer equipment and software,
office furniture and fixtures, leasehold improvements, certain capitalized internally developed software and website development costs and domain names. As we
expand our business, we intend to purchase additional technology resources and invest in our operating facilities.
      During 2015, we used $4.0 million to invest in a non-controlling minority ownership stake in a privately-held marketing technology company in the United
States.

      Net Cash Provided by (Used in) Financing Activities
     Our primary financing activities for the periods presented consisted of proceeds from and repayments of our long term debt, the repurchase of our Series 1
common stock and share based payment activity. Net cash used in financing activities was $48.0 million and $24.9 million during the years ended December 31, 2016
and 2015, respectively. Net cash provided by financing activities was $31.4 million for the year ended December 31, 2014.

                                                                                   64




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 445 of 526 PageID #: 1773
      During 2016, we used $36.2 million of our cash to repurchase our Series 1 common stock and $10.0 million to repay a portion of our senior debt. The remainder
of our financing activities was primarily composed of payments of taxes related to net share settlement of equity awards, net of proceeds from the issuance of
common stock, of $1.9 million.

      During 2015, we borrowed $30.0 million under our revolving credit facility. We used $52.9 million of our cash to repurchase our Series 1 common stock. The
remainder of our financing activities was primarily composed of proceeds from the issuance of common stock, net of shares withheld for taxes, of $4.2 million, the
repayment of a $7.5 million portion of our senior debt and the excess income tax benefit from stock-based compensation and other costs of $1.4 million.

      During 2014, we borrowed $49.2 million, net of issuance costs, in connection with the amendment of our senior debt, and used $41.3 million to repay a portion of
our senior debt and certain seller notes payable. The remainder of our financing activities during the period was primarily composed of proceeds from the exercise of
stock options by employees of $11.5 million and the excess income tax benefit from stock-based compensation and other costs of $12.2 million.

      Capital Resources
      We believe that our existing cash and cash equivalents and cash generated from operations will be sufficient to satisfy our currently anticipated cash
requirements through at least the next 12 months. As of December 31, 2016, we had $62.5 million in long-term debt outstanding, $10.0 million of which is classified as
current maturities, and $93.0 million available for borrowing under our revolving credit facility. Our long-term debt and revolving credit facility are more fully described
in Note 7 of the Notes to Consolidated Financial Statements under Part II, Item 8: “Financial Statements” of this Annual Report on Form 10-K.

       Our future capital requirements will depend on many factors, including our rate of net revenues growth, the expansion of our marketing and sales initiatives, the
timing and extent of spending to support product development efforts, the timing of introductions of new products and services and enhancements to existing
products and services, potential acquisitions, repurchases of our common stock and the continuing market acceptance of our products and services. We may need to
raise additional capital through future debt or equity financing to the extent necessary to fund such activities. Additional financing may not be available at all or on
terms favorable to us. We may enter into arrangements in the future with respect to investments in, or acquisitions of, similar or complementary businesses, products,
services or technologies, which could also require us to seek additional debt or equity financing.

       In February 2015, our board of directors authorized a two year share repurchase program. Under the program, we were initially authorized to repurchase shares
of Series 1 common stock for an aggregate purchase price not to exceed $100 million over a period of up to 24 months. In February 2016, our board of directors
authorized an additional $50 million under the repurchase program, bringing the total amount of the program up to $150 million. In February 2017, our board approved
an extension of the share repurchase program for another year. The repurchase program is now authorized through February 2018. We have funded, and plan on
funding in the future, any purchases under this program from one or a combination of existing cash balances, future cash flow, availability under our revolving credit
facility and additional debt financing. During the year ended December 31, 2016, we repurchased 4,128,011 shares of Series 1 common stock at an aggregate purchase
price of $36.8 million. Since the plan's inception through December 31, 2016, we have repurchased 8,451,011 shares of Series 1 common stock at an aggregate purchase
price of $89.6 million.

                                                                                    65




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 446 of 526 PageID #: 1774
Contractual Obligations
      The following table summarizes our future contractual obligations as of December 31, 2016:


                                                                                                         Payment Due By Period
                                                                                                                                                           More
                                                                                             Less Than                                                    Than 5
Contractual Obligations                                                    Total              1 Year              1-3 Years          3-5 Years            Years
                                                                                                              (in thousands)
Debt obligations (including short-term debt) (1)                     $        62,500     $         10,000     $        52,500    $             —     $            —
Operating lease obligations (2)                                               32,598                3,883               7,770               8,538             12,407
Purchase obligations (3)                                                       3,306                2,593                 674                  39                 —
Total                                                                $        98,404     $         16,476     $        60,944    $          8,577    $        12,407

   (1) These amounts exclude estimated cash interest payments of approximately $2.1 million in 2017, $2.0 million in 2018 and $2.1 million in 2019 (based on
       applicable interest rates as of December 31, 2016, in the case of variable interest rate debt).
   (2) We lease our principal office facilities, including our headquarters in Austin, Texas, under non-cancellable operating leases. Certain leases contain periodic
       rent escalation adjustments and renewal and expansion options. We recognize rent expense on a straight-line basis over the lease periods. Operating lease
       obligations expire at various dates with the latest maturity in 2025. We are also responsible for certain real estate taxes, utilities, and maintenance costs on our
       office facilities.
   (3) Purchase obligations primarily represent non-cancelable contractual obligations related to content licensing, technology and facilities agreements.

Off-Balance Sheet Arrangements
      For the years ended December 31, 2016, 2015 and 2014, we did not, and we do not currently, have any off-balance sheet arrangements.

Recently Issued and Adopted Accounting Pronouncements
      Recently Adopted

       In April 2015, the Financial Accounting Standards Board, or FASB, issued new guidance clarifying whether a customer should account for a cloud computing
arrangement as an acquisition of a software license or as a service arrangement by providing characteristics that a cloud computing arrangement must have in order
to be accounted for as a software license acquisition. The guidance allows either retrospective or prospective application and is effective for fiscal years beginning
after December 15, 2015. The adoption of this guidance in the first quarter of 2016 did not have a material impact on our consolidated financial statements.

      In April 2015, the FASB issued new guidance that amends the balance sheet presentation of debt issuance costs. The guidance requires debt issuance costs
related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of the related debt liability instead of being
presented as an asset. The guidance requires retrospective application and is effective for fiscal years beginning after December 15, 2015. The adoption of this
guidance in the first quarter of 2016 resulted in a reclassification of $1.6 million of debt issuance costs associated with our long-term debt as of December 31, 2015
from other assets, net to long term debt in our consolidated financial statements.

       In November 2015, the FASB issued new guidance that amends the balance sheet presentation for deferred tax assets and liabilities. The guidance requires that
all deferred tax assets and liabilities, and any related valuation allowance, be classified as noncurrent on the balance sheet. The guidance allows either retrospective
or prospective application and is effective for fiscal years beginning after December 15, 2016. The early adoption of this guidance in the first quarter of 2016, using
retrospective application, resulted in a reclassification as of December 31, 2015 that consisted of a $3.9 million decrease in current deferred tax assets, included within
prepaids and other current assets, net, a $0.9 million increase in noncurrent deferred tax assets, included within other assets, net, and a $3.0 million decrease in
deferred tax liability—noncurrent.


                                                                                    66




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 447 of 526 PageID #: 1775
      To Be Adopted

      In May 2014, the FASB issued new guidance that superseded previously existing revenue recognition requirements. The guidance provides a five-step process
to recognize revenue that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration expected in exchange for those
goods and services. The guidance requires disclosures enabling users of financial statements to understand the nature, amount, timing and uncertainty of revenue
and cash flows arising from contracts with customers. Additionally, qualitative and quantitative disclosures are required about contracts with customers, significant
judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. On July 9, 2015, the FASB deferred the effective date by one
year to December 15, 2017 for the first interim period within annual reporting periods beginning after that date, using either a full or modified retrospective application
method. Early adoption of the standard is permitted, but not before the first interim period within annual reporting periods beginning after the original effective date
of December 15, 2016. We have made progress toward completing our evaluation of the impact that potential changes from adopting the new standard will have on
our net revenues and our consolidated financial statements. We expect to have our preliminary evaluation, including the selection of an adoption method, completed
by the end of the first half of 2017.

     In February 2016, the FASB issued new guidance that amends the existing accounting standards for lease accounting. The guidance requires lessees to
recognize assets and liabilities on their balance sheets for all leases with terms of more than twelve months. Additionally, the guidance requires new qualitative and
quantitative disclosures about leasing activities. The guidance requires a modified retrospective application approach for leases existing at, or entered into after, the
beginning of the earliest comparative period presented in the financial statements. The guidance is effective for fiscal years beginning after December 15, 2018. Early
adoption is permitted. We are currently evaluating the effect that the adoption of this guidance will have on our consolidated financial statements.

      In March 2016, the FASB issued new guidance that amends several aspects of the existing accounting standards for employee share-based payment
transactions, including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification of related amounts within the
statement of cash flows. The guidance is effective for fiscal years beginning after December 15, 2016, using prospective and retrospective application methods. Early
adoption is permitted. We will adopt this guidance effective January 1, 2017. Under this ASU, entities are permitted to make an accounting policy election to either
estimate forfeitures on share-based payment awards, as previously required, or to recognize forfeitures as they occur. We will elect to continue to estimate forfeitures.
Additionally, this ASU requires that all income tax effects related to settlements of share-based payment awards be reported in earnings as an increase or decrease to
income tax expense (benefit), net. Previously, income tax benefits at settlement of an award were reported as an increase (or decrease) to additional paid-in capital to
the extent that those benefits were greater than (or less than) the income tax benefits reported in earnings during the award's vesting period. We will adopt this
guidance prospectively. This ASU also requires that all income tax-related cash flows resulting from share-based payments be reported as operating activities in the
statement of cash flows. Previously, income tax benefits at settlement of an award were reported as a reduction to operating cash flows and an increase to financing
cash flows to the extent that those benefits exceeded the income tax benefits reported in earnings during the award's vesting period. We are electing to adopt this
retrospectively. If this aspect of the guidance had been in effect for each of the periods presented, our operating cash flows for 2016, 2015 and 2014 would have
increased by $0.2 million, $1.4 million and $12.2 million, respectively. We do not expect the remaining provisions of this ASU to have a material impact on our
consolidated financial statements.

      In June 2016, the FASB issued new guidance that modifies the method of accounting for expected credit losses on certain financial instruments, including trade
and other receivables, which generally will result in the earlier recognition of allowances for losses. The guidance is effective for fiscal years beginning after
December 15, 2019, using a modified retrospective application method through a cumulative-effect adjustment directly to retained earnings as of the beginning of the
period of adoption. Early adoption is permitted for fiscal years beginning after December 15, 2018. We are currently evaluating the effect that the adoption of this
guidance will have on our consolidated financial statements.

     In August 2016, the FASB issued new guidance that clarifies how certain cash receipts and payments are to be presented in the statement of cash flows. The
guidance is effective for fiscal years beginning after December 15, 2017, using a retrospective application method. Early adoption is permitted. We are currently
evaluating the effect that the adoption of this guidance will have on our consolidated financial statements.

       In October 2016, the FASB issued new guidance that requires immediate recognition of the income tax consequences of intercompany asset transfers other
than inventory. The guidance is effective for fiscal years beginning after December 15, 2017, using a modified retrospective application method through a cumulative-
effect adjustment directly to retained earnings as of the

                                                                                    67




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 448 of 526 PageID #: 1776
beginning of the period of adoption. Early adoption is permitted. We are currently evaluating the effect that the adoption of this guidance will have on our
consolidated financial statements.

       In January 2017, the FASB issued new guidance that clarifies the definition of a business for determining whether transactions should be accounted for as
acquisitions (or disposals) of assets or businesses. The guidance is effective for fiscal years beginning after December 15, 2017, using the prospective method. We
are currently evaluating the effect that the adoption of this guidance will have on our consolidated financial statements.

      In January 2017, the FASB issued new guidance simplifying subsequent goodwill measurement by eliminating Step 2 from the goodwill impairment test. The
guidance requires that entities record an impairment charge based on the excess of a reporting unit’s carrying amount over its fair value; however, the loss recognized
should not exceed the total amount of goodwill allocated to that reporting unit. The guidance is effective for fiscal years beginning after December 15, 2019, using the
prospective method. Early adoption is permitted. We are currently evaluating the effect that the adoption of this guidance will have on our consolidated financial
statements.

Item 7A. Quantitative and Qualitative Disclosures about Market Risk.
      We have both U.S. and international operations, and we are exposed to market risks in the ordinary course of our business, including the effect of foreign
currency fluctuations, interest rate changes and inflation. Information relating to quantitative and qualitative disclosures about these market risks is set forth below.

      Foreign Currency Exchange Risk
       We transact business in various currencies other than the U.S. dollar, principally the British pound sterling and the Euro, which exposes us to foreign currency
risk. Net revenues and related expenses generated from our international operations are denominated in the functional currencies of the corresponding country. The
functional currency of each of our non-U.S. subsidiaries that either operate or support these markets is generally the same as the corresponding local currency. For
2016 and 2015, approximately 17.4% and 21.4%, respectively, of our net revenues were denominated in such foreign currencies.
      We have entered into derivative instruments to hedge certain exposures to foreign currency risk on non-functional currency denominated intercompany loans
and the re-measurement of certain assets and liabilities denominated in non-functional currencies in our foreign subsidiaries, but did not enter into any derivative
financial instruments for trading or speculative purposes. Although we have experienced and will continue to experience fluctuations in our net income as a result of
the consolidation of our international operations due to transaction gains (losses) related to revaluing certain cash balances and trade accounts receivable that are
denominated in currencies other than the U.S. dollar, we believe such a change will not have a material impact on our results of operations.

       We assess our market risk based on changes in foreign currency exchange rates utilizing a sensitivity analysis that measures the potential impact in earnings,
fair values and cash flows based on a hypothetical 10% change (increase and decrease) in currency rates. We use a current market pricing model to assess the
changes in the value of the U.S. dollar on foreign currency denominated monetary assets and liabilities.

       The primary assumption used in these models is a hypothetical 10% weakening or strengthening of the U.S. dollar against all of our currency exposures as of
December 31, 2016, assuming instantaneous and parallel shifts in exchange rates. As of December 31, 2016, our working capital surplus (defined as current assets less
current liabilities) subject to foreign currency translation risk was $25.4 million. The potential decrease in net current assets from a hypothetical 10.0% adverse change
in quoted foreign currency exchange rates would be $2.5 million. This compares to a working capital surplus subject to foreign currency translation risk of $25.9
million as of December 31, 2015, for which a hypothetical 10% adverse change would have resulted in a potential decrease in net current assets of $2.6 million.

      Interest Rate Risk
      As of December 31, 2016, we had total notes payable of $62.5 million, consisting of variable interest rate debt based on 3-month LIBOR. Our variable interest
rate debt is subject to interest rate risk, because our interest payments will fluctuate with movements in the underlying 3-month LIBOR rate. A 100 basis point
increase in LIBOR rates would result in an increase in our interest expense of $0.6 million for the next 12 months based on current outstanding borrowings.
      Our exposure to market risk on our cash and cash equivalents for changes in interest rates is limited because nearly all of our cash and cash equivalents have a
short-term maturity and are used primarily for working capital purposes.

                                                                                    68




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 449 of 526 PageID #: 1777
      Impact of Inflation
      We believe that our results of operations are not materially impacted by moderate changes in the inflation rate. Inflation and changing prices did not have a
material effect on our business, financial condition or results of operations in 2016, 2015, or 2014.

Item 8. Financial Statements.
     The information required by this item is incorporated by reference to the consolidated financial statements and accompanying notes set forth on pages F-1
through F-34 of this Annual Report on Form 10-K.

Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure.
None.

Item 9A. Controls and Procedures.
Disclosure Controls and Procedures
      The term “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act refers to controls and procedures that are
designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and
procedures designed to ensure that such information is accumulated and communicated to a company’s management, including its principal executive and principal
financial officers, as appropriate to allow timely decisions regarding required disclosure.

     Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls
and procedures as of December 31, 2016, the end of the period covered by this Annual Report on Form 10-K. Based upon such evaluation, our Chief Executive Officer
and Chief Financial Officer have concluded that our disclosure controls and procedures were effective as of such date.

Management’s Report on Internal Control Over Financial Reporting and Attestation Report of the Registered Public Accounting Firm
       Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of
the Exchange Act). Internal control over financial reporting is a process designed by, or under the supervision of, the issuer’s principal executive and principal
financial officers, or persons performing similar functions, and effected by the issuer’s board of directors, management and other personnel, to provide reasonable
assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted
accounting principles. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures
of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial
statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation
of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that our degree of compliance
with the policies or procedures may deteriorate.

      Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of the end of the period covered by this
Annual Report on Form 10-K based on the framework in Internal Control—Integrated Framework (2013) issued by the Committee of Sponsoring Organization of
the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of December 31, 2016.

      Our independent registered public accounting firm, which has audited our consolidated financial statements, has also audited the effectiveness of our internal
control over financial reporting as of December 31, 2016, as stated in their report, which is included in Item 15(a)(1) of this Annual Report on Form 10-K.

                                                                                  69




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 450 of 526 PageID #: 1778
      GiftcardZen Inc, which was acquired on April 5, 2016, was excluded from the scope of our management's report on internal control over financial reporting as of
December 31, 2016, as permitted by the Securities and Exchange Commission guidelines that allow companies to exclude certain acquisitions from their assessment of
internal control over financial reporting during the first year of an acquisition. This business constituted approximately 5% of our total assets (excluding goodwill and
acquired intangible assets) as of December 31, 2016 and 16% of our total net revenues for the year ended December 31, 2016.

Changes in Internal Control Over Financial Reporting
       There were no changes in our internal control over financial reporting during the quarter ended December 31, 2016, which were identified in connection with
management’s evaluation required by Rules 13a-15(d) and 15d-15(d) under the Exchange Act, that have materially affected, or are reasonably likely to materially
affect, our internal control over financial reporting.

Limitations on Controls
      Our disclosure controls and procedures and internal control over financial reporting are designed to provide reasonable assurance of achieving their objectives
as specified above. Management does not expect, however, that our disclosure controls and procedures or our internal control over financial reporting will prevent or
detect all error and fraud. Any control system, no matter how well designed and operated, is based upon certain assumptions and can provide only reasonable, not
absolute, assurance that its objectives will be met. Further, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not
occur or that all control issues and instances of fraud, if any, within our company have been detected.

Item 9B. Other Information.
None.

                                                                                   70




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28PART
                                          Filed
                                            III 12/20/18 Page 451 of 526 PageID #: 1779

Item 10. Directors, Executive Officers and Corporate Governance
      Information required by Part III, Item 10, will be included in our Proxy Statement relating to our 2017 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2016, and is incorporated herein by reference.

Item 11. Executive Compensation
      Information required by Part III, Item 11, will be included in our Proxy Statement relating to our 2017 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2016, and is incorporated herein by reference.

Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.
      Information required by Part III, Item 12, will be included in our Proxy Statement relating to our 2017 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2016, and is incorporated herein by reference.

Item 13. Certain Relationships and Related Transactions and Director Independence.
      Information required by Part III, Item 13, will be included in our Proxy Statement relating to our 2017 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2016, and is incorporated herein by reference.

Item 14. Principal Accounting Fees and Services.
      Information required by Part III, Item 14, will be included in our Proxy Statement relating to our 2017 annual meeting of stockholders to be filed with the SEC
within 120 days after the end of our fiscal year ended December 31, 2016, and is incorporated herein by reference.

                                                                                   71




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28PART
                                          Filed
                                            IV 12/20/18 Page 452 of 526 PageID #: 1780

Item 15. Exhibits, Financial Statement Schedules.
   (a) Documents Filed with Report
   (b) Financial Statements.


Reports of Independent Registered Public Accounting Firm                                                                                      F-2
Consolidated Balance Sheets                                                                                                                   F-4
Consolidated Statements of Operations                                                                                                         F-5
Consolidated Statements of Comprehensive Income (Loss)                                                                                        F-6
Consolidated Statements of Stockholders’ Equity                                                                                               F-7
Consolidated Statements of Cash Flows                                                                                                         F-8
Notes to Consolidated Financial Statements                                                                                                    F-9

   (2) Financial Statement Schedules.
      All schedules are omitted because the required information is already included in our notes to our consolidated financial statements or because they are not
applicable.

   (3) Exhibits.
      The information required by this Item is set forth on the exhibit index that follows the signature page of this Annual Report on Form 10-K.

Item 16. Form 10-K Summary

         None.
                                                                            SIGNATURES

      Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf
by the undersigned, thereunto duly authorized.

Date: February 17, 2017



                                                                                                       RETAILMENOT, INC.

                                                                                                       By:     /S/ G. COTTER CUNNINGHAM
                                                                                                               G. Cotter Cunningham
                                                                                                               President and Chief Executive Officer

                                                                                   72




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document    28 POWER
                             SIGNATURES AND FiledOF12/20/18
                                                    ATTORNEY Page 453 of 526 PageID #: 1781

Each person whose individual signature appears below hereby authorizes and appoints G. Cotter Cunningham and J. Scott Di Valerio, and each of them, with full
power of substitution and resubstitution and full power to act without the other, as his or her true and lawful attorney-in-fact and agent to act in his or her name,
place and stead and to execute in the name and on behalf of each person, individually and in each capacity stated below, and to file any and all amendments to this
Annual Report on Form 10-K, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange
Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing, ratifying
and confirming all that said attorneys-in-fact and agents or any of them or their or his substitute or substitutes may lawfully do or cause to be done by virtue thereof.

Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the
capacities indicated.



                       Signature                                                                Title                                                   Date


/S/ G. COTTER CUNNINGHAM                                       President, Chief Executive Officer (Principal Executive Officer) and              February 17, 2017
G. Cotter Cunningham                                           Director


/S/ J. SCOTT DI VALERIO                                                                                                                          February 17, 2017
                                                               Chief Financial Officer (Principal Financial Officer)
J. Scott Di Valerio

/S/ THOMAS E. AYLOR                                                                                                                              February 17, 2017
                                                               Principal Accounting Officer
Thomas E. Aylor

/S/ C. THOMAS BALL                                             Director                                                                          February 17, 2017
C. Thomas Ball

/S/ JEFFREY M. CROWE                                           Director                                                                          February 17, 2017
Jeffrey M. Crowe

/S/ ERIC KORMAN                                                Director                                                                          February 17, 2017
Eric Korman

/S/ JULES A. MALTZ                                             Director                                                                          February 17, 2017
Jules A. Maltz

/S/ GOKUL RAJARAM                                              Director                                                                          February 17, 2017
Gokul Rajaram

/S/ GREG J. SANTORA                                            Director                                                                          February 17, 2017
Greg J. Santora

/S/ BRIAN H. SHARPLES                                          Director                                                                          February 17, 2017
Brian H. Sharples

/S/ TAMAR YEHOSHUA                                             Director                                                                          February 17, 2017
Tamar Yehoshua

                                                                                   73




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPTINDEX
                              Document     28 Filed
                                 TO CONSOLIDATED      12/20/18
                                                 FINANCIAL         Page 454 of 526 PageID #: 1782
                                                           STATEMENTS



                                                                                                          Page
Consolidated Financial Statements:
Reports of Independent Registered Public Accounting Firm                                                                 F-2
Consolidated Balance Sheets                                                                                              F-4
Consolidated Statements of Operations                                                                                    F-5
Consolidated Statements of Comprehensive Income (Loss)                                                                   F-6
Consolidated Statements of Stockholders’ Equity                                                                          F-7
Consolidated Statements of Cash Flows                                                                                    F-8
Notes to Consolidated Financial Statements                                                                               F-9




                                                                          F-1




                                                           View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT
                       REPORT OFDocument    28 FiledPUBLIC
                                INDEPENDENT REGISTERED 12/20/18  Page
                                                           ACCOUNTING    455 of 526 PageID #: 1783
                                                                      FIRM

      The Board of Directors and Stockholders of RetailMeNot, Inc.

      We have audited the accompanying consolidated balance sheets of RetailMeNot, Inc. and subsidiaries as of December 31, 2016 and 2015, and the related
consolidated statements of operations, comprehensive income (loss), stockholders’ equity and cash flows for each of the three years in the period ended
December 31, 2016. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial
statements based on our audits.

       We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining,
on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis
for our opinion.

     In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of RetailMeNot, Inc. and
subsidiaries at December 31, 2016 and 2015, and the consolidated results of their operations and their cash flows for each of the three years in the period ended
December 31, 2016, in conformity with U.S. generally accepted accounting principles.

     As discussed in Note 2 to the consolidated financial statements, the Company changed its method for classifying deferred tax assets and liabilities and its
method for classifying debt issuance costs during 2016.

      We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), RetailMeNot, Inc.’s internal
control over financial reporting as of December 31, 2016, based on criteria established in Internal Control-Integrated Framework issued by the Committee of
Sponsoring Organizations of the Treadway Commission (2013 framework) and our report dated February 17, 2017 expressed an unqualified opinion thereon.

/s/ Ernst & Young LLP

Austin, Texas
February 17, 2017

                                                                                   F-2




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT
                       REPORT OFDocument    28 FiledPUBLIC
                                INDEPENDENT REGISTERED 12/20/18  Page
                                                           ACCOUNTING    456 of 526 PageID #: 1784
                                                                      FIRM

      The Board of Directors and Stockholders of RetailMeNot, Inc.

       We have audited RetailMeNot, Inc. and subsidiaries’ internal control over financial reporting as of December 31, 2016 based on criteria established in Internal
Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013 framework), (the COSO criteria).
RetailMeNot, Inc. and subsidiaries’ management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the
effectiveness of internal control over financial reporting included in the accompanying Management Report on Internal Control over Financial Reporting. Our
responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit.

      We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.
Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating
the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the
circumstances. We believe that our audit provides a reasonable basis for our opinion.

      A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and
the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial
reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions
and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with
authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements.

       Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with
the policies or procedures may deteriorate.

       As indicated in the accompanying Management’s Report on Internal Control Over Financial Reporting, management’s assessment of and conclusion on the
effectiveness of internal control over financial reporting did not include the internal controls of GiftcardZen Inc, which is included in the 2016 consolidated financial
statements of RetailMeNot, Inc. and subsidiaries and constituted approximately 5% of total assets (excluding goodwill and acquired intangible assets) as of
December 31, 2016 and 16% of total net revenues for the year then ended. Our audit of internal control over financial reporting of RetailMeNot, Inc. and subsidiaries
also did not include an evaluation of the internal control over financial reporting of GiftcardZen Inc.

     In our opinion, RetailMeNot, Inc. and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2016,
based on the COSO criteria.

      We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets
of RetailMeNot, Inc. and subsidiaries as of December 31, 2016 and 2015, and the related consolidated statements of operations, comprehensive income (loss),
stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2016 of RetailMeNot, Inc. and subsidiaries and our report dated
February 17, 2017 expressed an unqualified opinion thereon.

/s/ Ernst & Young LLP

Austin, Texas
February 17, 2017


                                                                                   F-3




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMETNOT, 12/20/18 Page 457 of 526 PageID #: 1785
                                                             CONSOLIDATED BALANCE SHEETS
                                                       (in thousands, except share and per share amounts)


                                                                                                                              December 31,
                                                                                                                    2016                     2015
Assets
Current assets:
     Cash and cash equivalents                                                                                $            216,858    $             259,769
     Accounts receivable (net of allowance for doubtful accounts of $3,589 and $2,905 at December 31, 2016
     and 2015, respectively)                                                                                                66,424                   67,504
     Inventory, net                                                                                                          9,529                       —
     Prepaids and other current assets, net                                                                                 10,485                    9,959
          Total current assets                                                                                             303,296                  337,232
Property and equipment, net                                                                                                 24,800                   21,382
Intangible assets, net                                                                                                      55,046                   61,245
Goodwill                                                                                                                   190,882                  174,725
Other assets, net                                                                                                            7,983                    8,040
          Total assets                                                                                        $            582,007    $             602,624
Liabilities and Stockholders’ Equity
Current liabilities:
     Accounts payable                                                                                         $              9,372    $               8,713
     Accrued compensation and benefits                                                                                      13,104                   10,136
     Accrued expenses and other current liabilities                                                                          5,104                    7,155
     Income taxes payable                                                                                                    7,564                    5,109
     Current maturities of long term debt                                                                                   10,000                   10,000
          Total current liabilities                                                                                         45,144                   41,113
Deferred income tax liability                                                                                                1,027                    1,498
Long term debt                                                                                                              51,106                   60,872
Other noncurrent liabilities                                                                                                 9,121                    7,752
     Total liabilities                                                                                                     106,398                  111,235
Commitments and contingencies
Stockholders’ equity:
     Preferred stock: $0.001 par value; 10,000,000 shares authorized, zero shares issued and outstanding as
     of December 31, 2016 and 2015.                                                                                            —                        —
     Series 1 common stock: $0.001 par value, 150,000,000 shares authorized; 47,855,964 and 51,091,393
     shares issued and outstanding as of December 31, 2016 and 2015, respectively.                                             48                       51
     Series 2 common stock: $0.001 par value, 6,107,494 shares authorized; zero shares issued and
     outstanding as of December 31, 2016 and 2015.                                                                              —                        —
     Additional paid-in capital                                                                                            480,333                  495,151
     Accumulated other comprehensive loss                                                                                   (7,810)                  (4,883)
     Retained earnings                                                                                                       3,038                    1,070
          Total stockholders’ equity                                                                                       475,609                  491,389
          Total liabilities and stockholders’ equity                                                          $            582,007    $             602,624

                              See the accompanying notes, which are an integral part of these Consolidated Financial Statements.


                                                                                F-4




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMETNOT, 12/20/18 Page 458 of 526 PageID #: 1786
                                                    CONSOLIDATED STATEMENTS OF OPERATIONS
                                                        (in thousands, except per share amounts)


                                                                                                                   Year Ended December 31,
                                                                                                 2016                       2015                 2014
Net revenues                                                                            $               280,421     $              249,115   $          264,683
Cost of net revenues                                                                                     61,511                     19,904               18,617
     Gross profit                                                                                       218,910                    229,211              246,066
Operating expenses:
     Product development                                                                                 52,283                     51,580               47,882
     Sales and marketing                                                                                 98,209                     99,380               90,062
     General and administrative                                                                          42,731                     39,813               42,343
     Amortization of purchased intangible assets                                                          9,466                     10,664               12,243
     Other operating expenses                                                                             7,547                      4,616                4,065
          Total operating expenses                                                                      210,236                    206,053              196,595
Income from operations                                                                                    8,674                     23,158               49,471
Other income (expense):
     Interest expense, net                                                                               (2,275)                    (1,988)              (1,981)
     Other income (expense), net                                                                            288                       (315)              (1,102)
Income before income taxes                                                                                6,687                     20,855               46,388
     Provision for income taxes                                                                          (4,719)                    (9,007)             (19,423)
Net income                                                                              $                 1,968     $               11,848 $             26,965
Net income per share:
     Basic                                                                              $                  0.04     $                 0.22   $             0.50
     Diluted                                                                            $                  0.04     $                 0.22   $             0.49
Weighted-average number of common shares used in computing net income per share:
    Basic                                                                                                48,724                     53,076               53,792
    Diluted                                                                                              49,824                     54,099               55,311

                              See the accompanying notes, which are an integral part of these Consolidated Financial Statements.


                                                                             F-5




                                                          View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMETNOT, 12/20/18 Page 459 of 526 PageID #: 1787
                                           CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS)
                                                                (in thousands)


                                                                                                                  Year Ended December 31,
                                                                                                 2016                      2015                 2014
Net income                                                                              $               1,968      $              11,848    $          26,965
Other comprehensive income (loss), net of tax:
     Foreign currency translation adjustments                                                           (2,927)                   (2,941)              (3,480)
Comprehensive income (loss)                                                             $                 (959)    $               8,907 $             23,485

                              See the accompanying notes, which are an integral part of these Consolidated Financial Statements.


                                                                             F-6




                                                          View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMENOT, 12/20/18 Page 460 of 526 PageID #: 1788
                                                 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY
                                                           (in thousands, except share amounts)

                                                                                                                     Retained     Accumulated
                                                      Series 1 Common Stock   Series 2 Common Stock   Additional     Earnings        Other            Total
                                                      Number of                 Number                 Paid-In     (Accumulated Comprehensive    Stockholder’s
                                                        Shares     Amount      of Shares   Amount      Capital        Deficit)   Income (Loss)       Equity
Balance at December 31, 2013                          46,569,376    $   47     6,107,494    $   6     $ 467,461    $   (37,743)   $     1,538    $    431,309
    Net income                                                —         —             —         —            —          26,965             —           26,965
    Foreign currency translation adjustment                   —         —             —         —            —              —          (3,480)         (3,480)
    Conversion of Series 2 common stock to Series 1
    common stock                                       6,107,494         6    (6,107,494)       (6)         —              —              —                —
    Payments of offering costs for follow-on
    offering                                                 —          —             —         —           (59)           —              —               (59)
    Stock issuances under employee plans, net of
    shares withheld for taxes                          1,576,582        1             —         —        13,309            —              —            13,310
    Stock-based compensation expense                          —         —             —         —        24,518            —              —            24,518
    Excess income tax benefit from stock-based
    compensation and other                                    —         —             —         —       12,192              —              —           12,192
Balance at December 31, 2014                          54,253,452        54            —         —      517,421         (10,778)        (1,942)        504,755
    Net income                                                —         —             —         —           —           11,848             —           11,848
    Foreign currency translation adjustment                   —         —             —         —           —               —          (2,941)         (2,941)
    Stock issuances under employee plans, net of
    shares withheld for taxes                          1,160,941         1            —         —         6,238            —              —             6,239
    Repurchase of common stock                        (4,323,000)       (4)           —         —       (52,869)           —              —           (52,873)
    Stock-based compensation expense                          —         —             —         —        26,894            —              —            26,894
    Income tax shortfall, net of excess income tax
    benefit, from stock-based compensation                    —         —             —         —       (2,533)             —              —           (2,533)
Balance at December 31, 2015                          51,091,393        51            —         —      495,151           1,070         (4,883)        491,389
    Net income                                                —         —             —         —           —            1,968             —            1,968
    Foreign currency translation adjustment                   —         —             —         —           —               —          (2,927)         (2,927)
    Stock issuances under employee plans, net of
    shares withheld for taxes                            892,582         1            —         —          (339)           —              —              (338)
    Repurchase of common stock                        (4,128,011)       (4)           —         —       (36,832)           —              —           (36,836)
    Stock-based compensation expense                          —         —             —         —        26,181            —              —            26,181
    Income tax shortfall, net of excess income tax
    benefit, from stock-based compensation                    —         —             —         —        (3,828)            —              —           (3,828)
Balance at December 31, 2016                          47,855,964    $   48            —     $   —     $ 480,333 $        3,038    $    (7,810)   $    475,609

                                See the accompanying notes, which are an integral part of these Consolidated Financial Statements.

                                                                                F-7




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 FiledINC.
                                  RETAILMENOT, 12/20/18 Page 461 of 526 PageID #: 1789
                                                           CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                         (in thousands)
                                                                                                                            Year Ended December 31,
                                                                                                           2016                      2015                 2014
Cash flows from operating activities:
Net income                                                                                             $           1,968      $             11,848    $          26,965
Adjustments to reconcile net income to net cash provided by operating activities:
      Depreciation and amortization expense                                                                       18,146                    17,131            15,746
      Stock-based compensation expense                                                                            26,181                    26,894            24,518
      Deferred income tax benefit                                                                                   (291)                     (849)           (4,169)
      Excess income tax benefit from stock-based compensation and other                                             (160)                   (1,374)          (12,192)
      Non-cash interest expense                                                                                      440                       407               603
      Impairment of assets                                                                                         1,620                     2,340                —
      Amortization of deferred compensation                                                                        5,944                     2,297             3,978
      Other non-cash (gains) losses, net                                                                          (1,355)                      223             1,011
      Provision for doubtful accounts receivable                                                                   1,344                       783             3,319
Changes in operating assets and liabilities:
      Accounts receivable, net                                                                                    (1,761)                      161           (14,540)
      Inventory, net                                                                                              (8,796)                       —                 —
      Prepaid expenses and other current assets, net                                                              (1,104)                   (1,123)           (2,904)
      Accounts payable                                                                                               667                     4,035               857
      Accrued expenses and other current liabilities                                                              (3,242)                   (3,222)           15,757
      Other noncurrent assets and liabilities                                                                       (712)                      938             2,446
Net cash provided by operating activities                                                                         38,889                    60,489            61,395
Cash flows from investing activities:
      Payments for acquisition of businesses, net of acquired cash                                            (20,729)                        —                  (75)
      Purchase of property and equipment                                                                      (12,192)                   (10,903)             (9,498)
      Purchase of other assets                                                                                    (44)                    (4,337)             (3,476)
      Purchase of non-marketable investment                                                                        —                      (4,000)                 —
      Proceeds from sale of property and equipment                                                                 30                         23                  —
Net cash used in investing activities                                                                         (32,935)                   (19,217)            (13,049)
Cash flows from financing activities:
      Payments of offering costs for follow-on offering                                                            —                            —                (59)
      Proceeds from notes payable, net of issuance costs                                                           —                        29,950            49,150
      Payments on notes payable                                                                               (10,000)                      (7,500)          (41,273)
      Proceeds from issuance of common stock, net of tax payments related to net share settlement of
      equity awards                                                                                            (1,899)                     4,166              11,454
      Excess income tax benefit from stock-based compensation and other                                           160                      1,374              12,192
      Payments for repurchase of common stock                                                                 (36,209)                   (52,873)                 (7)
      Payments of principal on capital lease arrangements                                                         (67)                        (7)                (13)
Net cash provided by (used in) financing activities                                                           (48,015)                   (24,890)             31,444
Effect of foreign currency exchange rate on cash                                                                 (850)                    (1,095)             (1,189)
Change in cash and cash equivalents                                                                           (42,911)                    15,287              78,601
Cash and cash equivalents, beginning of year                                                                  259,769                    244,482             165,881
Cash and cash equivalents, end of year                                                                 $      216,858         $          259,769 $           244,482
Supplemental disclosure of cash flow information
Interest payments                                                                                      $           2,428      $              1,643    $           2,246
Income tax payments, net of refunds                                                                    $           5,873      $             12,304    $          10,169

                                 See the accompanying notes, which are an integral part of these Consolidated Financial Statements.

                                                                                        F-8




                                                                   View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document       28 Filed
                              Notes to Consolidated Financial12/20/18
                                                              Statements Page 462 of 526 PageID #: 1790
1. Description of Business
       We operate a leading savings destination, both online and in-store. We operate under the RetailMeNot brand in the U.S. and portions of the European Union,
VoucherCodes in the U.K. and Poulpeo and Ma-Reduc in France. We also operate our discounted gift card marketplace under the RetailMeNot and GiftcardZen
brands in the U.S. Our websites, mobile applications, email newsletters and alerts and social media presence enable consumers to search for, discover and redeem
relevant digital offers, including discounted digital and physical gift cards, from merchants, including retailers, restaurants and brands. Our marketplace features
digital offers across multiple product categories, including clothing and shoes; electronics; health and beauty; home and office; travel, food and entertainment; and
personal and business services. We believe our investments in digital offer content quality, product innovation and direct paid merchant relationships allow us to
offer a compelling experience to consumers looking to save money, whether online or in-store.

2. Summary of Significant Accounting Policies

      Basis of Presentation and Principles of Consolidation
     The consolidated financial statements include the accounts of the Company and our wholly owned subsidiaries and have been prepared in accordance with
accounting principles generally accepted in the United States of America, or GAAP. All intercompany transactions and balances have been eliminated.

      Significant Estimates and Judgments
      The preparation of our consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the
reported amounts of assets, liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of net
revenues and expenses during the reporting periods. These estimates and assumptions could have a material effect on our future results of operations and financial
position. Significant items subject to our estimates and assumptions include stock-based compensation, income taxes, valuation of acquired goodwill and intangible
assets, allowance for doubtful accounts, revenue returns reserve, the best estimate of selling prices associated with our multiple element revenue arrangements,
unrecognized tax benefits, acquisition-related contingent liabilities, the useful lives of property and equipment and intangible assets, deferred compensation
arrangements and the fair value of derivative assets and liabilities. As a result, actual amounts could differ from those presented herein.

      Business Segment
      To align with a change in how our chief operating decision maker evaluates business performance, we added Gift Card as a separate reportable segment during
the second quarter of 2016. The change in segment evaluation was made concurrent with the purchase of GiftCardZen Inc, a secondary marketplace for gift cards, on
April 5, 2016. As a result, we now have two operating and reporting segments. Our Gift Card segment consists of our marketplace for gift cards, and our Core segment
consists of all other products and services that are related to our marketplace for digital offers. Our chief operating decision maker, or CODM, is our Chief Executive
Officer, or CEO. Our CEO allocates resources and assesses performance of the business and other activities at the reportable segment level.

      Cash and Cash Equivalents
      All highly-liquid investments with an original maturity of three months or less at the date of purchase are considered to be cash equivalents.

      Accounts Receivable, Net
      Accounts receivable, net primarily represents amounts due from paid merchants, generally through various performance marketing networks, for commissions
earned on consumer purchases and amounts due for advertising. We record an allowance for doubtful accounts in an amount equal to the estimated probable losses
net of recoveries, which are based on an analysis of historical bad debt, current receivables aging and expected future write-offs of uncollectible accounts, as well as
an assessment of specific identifiable accounts considered at risk or uncollectible. Accounts receivable are written off against the allowance for doubtful accounts
when it is determined that the receivable is uncollectible.



                                                                                   F-9




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 463 of 526 PageID #: 1791
      The following table summarizes our allowance for doubtful accounts (in thousands):

                                                                                                        Additions
                                                                              Beginning                 Charged to                                           Ending
                                                                               Balance                   Expense                  Write-offs                 Balance
Allowance for doubtful accounts:
Year ended December 31, 2014                                           $                     867                   3,319                    (1,830) $                  2,356
Year ended December 31, 2015                                                               2,356                     783                      (234)                    2,905
Year ended December 31, 2016                                                               2,905                   1,344                      (660)                    3,589

      Inventory, Net
      Inventory, net consists of the costs to acquire gift cards from consumers and businesses for listing on our secondary marketplace, and is valued using the
specific identification method, net of reserves for slow moving inventory and inventory shrinkage due to book-to-physical adjustments.

      Property and Equipment, Net
      Property and equipment, net includes assets such as furniture and fixtures, leasehold improvements, computer hardware, office and telephone equipment and
certain capitalized internally developed software and website development costs. We record property and equipment at cost less accumulated depreciation and
amortization, using the straight-line method. Ordinary maintenance and repairs are charged to expense, while expenditures that extend the physical or economic life of
the assets are capitalized. Property and equipment are depreciated over their estimated economic lives, which range from three to ten years, using the straight-line
method. Leasehold improvements are amortized over the shorter of the estimated useful lives of the improvements or the lease term. We perform reviews for the
impairment of property and equipment when management believes events or circumstances indicate the carrying amount of an asset may not be recoverable.

      Capitalized Internally Developed Software and Website Development Costs
      We incur costs related to software and website development, including purchased software and internally developed software. We expense costs incurred in
the planning and evaluation stage of internally developed software and website development as incurred. We capitalize costs to develop software when preliminary
development efforts are successfully completed, management has authorized and committed project funding, and it is probable that the project will be completed and
the software will be used as intended. We cease capitalizing and begin depreciating costs when the project is substantially complete and/or the software is ready for
internal use. Capitalized internally developed software and website development costs are included within property and equipment, net in our consolidated balance
sheets and depreciated over their estimated useful lives, which range from two to three years.

      Goodwill and Other Intangible Assets
      Goodwill arises from business combinations and is measured as the excess of the cost of the business acquired over the sum of the acquisition-date fair values
of tangible and identifiable intangible assets acquired, less any liabilities assumed.

       We evaluate goodwill for impairment annually on October 1, during the fourth quarter of each year, or more frequently when an event occurs or circumstances
change that indicates the carrying value may not be recoverable. Events or circumstances that could trigger an impairment test include, but are not limited to, a
significant adverse change in the business climate or in legal factors, an adverse action or assessment by a regulator, a loss of key personnel, significant changes in
our use of the acquired assets or the strategy for our overall business, significant negative industry or economic trends, significant underperformance relative to
operating performance indicators, a significant decline in market capitalization and significant changes in competition.

      We evaluate the recoverability of goodwill using a two-step impairment process tested at the reporting unit level. In the first step, the fair value for the
reporting unit is compared to our book value including goodwill. If the fair value is less than the book value, a second step is performed that compares the implied fair
value of goodwill to the book value of the goodwill. The fair value for the implied goodwill is determined based on the difference between the fair value of the sole
reporting segment and the net fair value of the identifiable assets and liabilities excluding goodwill. If the implied fair value of the goodwill is less than the book value,
the difference is recognized as an impairment charge in the consolidated statements of operations. We did not record any goodwill impairment charges during the
years ended December 31, 2016, 2015 and 2014.

                                                                                    F-10




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 464 of 526 PageID #: 1792
      Identifiable intangible assets consist of acquired customer intangible assets, marketing-related intangible assets, contract-based intangible assets, and
technology-based intangible assets. Intangible assets with definite lives are amortized over their estimated useful lives on a straight-line basis. See Note 4, “Goodwill
and Other Intangible Assets”. The method of amortization applied represents our best estimate of the distribution of the economic value of the identifiable intangible
assets. The factors we consider in determining the useful lives of identifiable intangible assets included the extent to which expected future cash flows would be
affected by our intent and ability to retain use of these assets.

      Intangible assets are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of intangible assets may not be
recoverable. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant
change in the extent or manner in which an asset is used, or any other significant adverse change that would indicate that the carrying amount of an asset or group of
assets may not be recoverable. When such events occur, we compare the carrying amounts of the assets to their undiscounted cash flows. If this comparison
indicates that there is impairment, the amount of the impairment is calculated as the difference between the carrying value and the fair value.

      Debt Issuance Costs
       We capitalize underwriting, legal and other direct costs incurred related to the issuance of debt, which are recorded as a direct deduction from the carrying
amount of the related debt liability and amortized to interest expense over the term of the related debt using the effective interest method. Upon the extinguishment of
the related debt, any unamortized capitalized deferred financing costs are recorded to interest expense.

      Lease Obligations
       We categorize leases at their inception as either operating or capital leases, and may receive renewal or expansion options, rent holidays, leasehold
improvement allowances and other incentives on certain lease agreements. We recognize operating lease costs on a straight-line basis over the term of the agreement,
taking into account adjustments for market provisions, such as free or escalating base monthly rental payments, or deferred payment terms, such as rent holidays,
that defer the commencement date of required payments. We record rent expense associated with operating lease obligations in general and administrative expenses
in the consolidated statements of operations.

      Revenue Recognition
      With respect to our Core segment, which consists of our marketplace for digital offers (excluding gift cards), we recognize revenue when persuasive evidence
of an arrangement exists, services have been rendered, the fee to the paid merchant, defined as a merchant with which we have a contract, is fixed or determinable and
collectability of the resulting receivable is reasonably assured. For commission revenues, which represent the substantial majority of our Core segment net revenues,
revenue recognition generally occurs when a consumer, having visited one of our websites and clicked on a digital offer for a paid merchant makes a purchase with
such paid merchant, and completion of the order is reported to us by such paid merchant, either directly or through a performance marketing network. The reporting
by the paid merchant includes the amount of commissions the paid merchant has calculated as owing to us. Certain paid merchants do not provide reporting until a
commission payment is made. In those cases, which have historically not been significant, we record commission revenues on a cash basis. For advertising revenues,
revenue recognition occurs when we display a paid merchant’s advertisements on our websites or mobile applications. Rates for advertising are typically negotiated
with individual paid merchants. Payments for advertising may be made directly by paid merchants or through performance marketing networks.
      We also generate revenues in our Gift Card segment, the substantial majority of which are derived from the sale of previously owned gift cards and the
remainder of which are derived from the sale of gift cards obtained from merchants. We generally purchase gift cards at a discount to face value and resell them to
consumers and businesses through our online marketplace at a markup to our cost, while still at a discount to face value. For gift card revenues, revenue recognition
occurs when the cards are sent to the purchaser.
       Multiple Element Arrangements. When we enter into revenue arrangements with certain paid merchants that are comprised of multiple deliverables, inclusive
of the promotion of digital offers and advertising, we allocate consideration to all deliverables based on the relative selling price method in accordance with the
selling price hierarchy. The objective of the hierarchy is to determine the price at which we would transact a sale if the service were sold on a stand-alone basis and
requires the use of: (1) vendor-specific objective evidence, or VSOE, if available; (2) third-party evidence, or TPE, if VSOE is not available; and (3) a best estimate of
the selling price, or BESP, if neither VSOE nor TPE is available.

                                                                                    F-11




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 465 of 526 PageID #: 1793
      VSOE. We determine VSOE based on our historical pricing and discounting practices for the specific service when sold separately. In determining VSOE, we
require that a substantial majority of the stand-alone selling prices for these services fall within a reasonably narrow pricing range. We have not historically sold our
services within a reasonably narrow pricing range. As a result, we have not been able to establish VSOE.
       TPE. When VSOE cannot be established for deliverables in multiple element arrangements, we apply judgment with respect to whether we can establish a
selling price based on TPE. TPE is determined based on competitor prices for similar deliverables when sold separately. Generally, our go-to-market strategy differs
from that of our peers and our offerings contain a significant level of differentiation such that the comparable pricing of services cannot be obtained. Furthermore, we
are unable to reliably determine what similar competitor services’ selling prices are on a stand-alone basis. As a result, we have not been able to establish selling price
based on TPE.
       BESP. When we are unable to establish selling price using VSOE or TPE, we use BESP in our allocation of arrangement consideration. The objective of BESP is
to determine the price at which we would transact a sale if the service were sold on a stand-alone basis. BESP is generally used to allocate the selling price to
deliverables in our multiple element arrangements. We determine BESP for deliverables by considering multiple factors including, but not limited to, prices we charge
for similar offerings, market conditions, competitive landscape and pricing practices. We limit the amount of allocable arrangement consideration to amounts that are
fixed or determinable and that are not contingent on future performance or future deliverables.
      If the facts and circumstances underlying the factors we considered change or should future facts and circumstances lead us to consider additional factors,
both our determination of our relative selling price under the hierarchy and our BESPs could change in future periods.
      We estimate and record a reserve for commission revenues based upon actual, historical return rates as reported to us by paid merchants to provide for end-
user cancellations or product returns, which may not be reported by the paid merchant or performance marketing network until a subsequent date. As such, we report
commission revenues net of the estimated returns reserve. Net revenues are reported net of sales taxes, where applicable. The following table summarizes our revenue
returns reserve (in thousands):

                                                                             Beginning                 Provision                                           Ending
                                                                              Balance                 for Returns                Returns                   Balance
Revenue returns reserve:
Year ended December 31, 2014                                          $                  3,822   $              14,566    $             (15,168) $                   3,220
Year ended December 31, 2015                                                             3,220                  14,144                  (14,155)                     3,209
Year ended December 31, 2016                                                             3,209                  12,542                  (12,560)                     3,191

      Our payment arrangements with paid merchants are both direct and through performance marketing networks, which act as intermediaries between the paid
merchants and us. No paid merchant individually accounted for more than 10% of net revenues or accounts receivable for any of the years ended December 31, 2016,
2015 and 2014.

      Cost of Net Revenues
      Cost of net revenues is composed of direct and indirect costs incurred to generate revenue. For our Gift Card segment, these costs consist of the costs to
acquire gift cards, including shipping costs. For our Core segment, these costs consist primarily of the personnel costs of our salaried operations and technology
support employees and fees paid to third-party contractors engaged in the operation and maintenance of our existing websites and mobile applications. Such
technology costs also include website hosting and Internet service costs. Other costs include allocated facility and general information technology costs.

      Sales and Marketing Expense
      Our sales and marketing expense consists primarily of personnel costs for our sales, marketing, search engine optimization, search engine marketing and
business analytics employees, as well as online, brand and other marketing expenses. Our online, brand and other marketing costs include search engine fees,
advertising on social networks, television and radio advertising, promotions, display advertisements, creative development fees, public relations, email campaigns,
trade shows and other general marketing costs. Other costs include allocated facility and general information technology costs.



                                                                                   F-12




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 466 of 526 PageID #: 1794
      Advertising Expenses
       We expense all advertising costs as incurred. Advertising expenses included in sales and marketing expense were $25.9 million, $23.4 million and $23.1 million
for the years ended December 31, 2016, 2015 and 2014, respectively.

      Product Development
      Our product development expense consists primarily of personnel costs of our product management and software engineering teams, as well as fees paid to
third-party contractors and consultants engaged in the design, development, testing and improvement of the functionality, offer content and user experience of our
websites and mobile applications.

      General and Administrative Expense
      Our general and administrative expense represents personnel costs for employees involved in general corporate functions, including executive, finance,
accounting, legal and human resources, among others. Additional costs included in general and administrative expense include professional fees for legal, audit and
other consulting services, the provision for doubtful accounts receivable, travel and entertainment, charitable contributions, recruiting, allocated facility and general
information technology costs and other general corporate overhead expenses.

      Stock-Based Compensation Expense
       Stock-based compensation expense is measured at the grant date based on the estimated fair value of the award, net of estimated forfeitures. We recognize
these compensation costs on a straight-line basis over the requisite service period of the award. Forfeiture rates are estimated at grant date based on historical
experience and adjusted in subsequent periods for differences in actual forfeitures from those estimates. We include stock-based compensation expense in cost of
net revenues and operating expenses in our consolidated statements of operations, consistent with the respective employees’ cash compensation. We determine the
fair value of stock options on the grant date using the Black-Scholes-Merton valuation model or a Monte Carlo simulation model for performance stock options
granted to certain executives in 2016.

      Fair Value of Financial Instruments
     The carrying amounts of our financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities and notes
payable, approximate fair value due to the instruments’ short-term maturities or, in the case of the long-term notes payable, based on the variable interest rate feature.
We record derivative assets and liabilities at fair value.

      Income Taxes
       The provision for income taxes is determined using the asset and liability method. Deferred tax assets and liabilities are calculated based upon the temporary
differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases using the enacted tax rates that are
applicable in a given year. The deferred tax assets are recorded net of a valuation allowance when, based on the available supporting evidence, we believe it is more
likely than not that some portion or all of the recorded deferred tax assets will not be realized in future periods.

      The Company may be subject to income tax audits by the respective tax authorities in any or all of the jurisdictions in which the Company operates or has
operated within a relevant period, including the United States, the United Kingdom, France, Germany, and the Netherlands. Significant judgment is required in
determining uncertain tax positions. We utilize a two-step approach to recognize and measure uncertain tax positions. The first step is to evaluate the tax position for
recognition by determining if the weight of available evidence indicates it is more likely than not that the position will be sustained on audit, including resolution of
related appeals or litigation processes. The second step is to measure the tax benefit as the largest amount that is more than 50% likely to be realized upon ultimate
settlement. We consider many factors when evaluating and estimating our tax positions and tax benefits, which may require periodic adjustments and which may not
accurately forecast actual outcomes. We adjust these reserves in light of changing facts and circumstances, such as the closing of an audit or the refinement of an
estimate. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. We include interest and penalties related to
uncertain tax positions in the provision for income taxes in our consolidated statements of operations.

      Foreign Currency
     Our operations outside of the U.S. generally use the local currency as their functional currency. Assets and liabilities for these operations are translated at
exchange rates in effect at the balance sheet date. Income and expense accounts are translated

                                                                                   F-13




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 467 of 526 PageID #: 1795
at average exchange rates for the period. Foreign currency translation adjustments are recorded in accumulated other comprehensive income (loss) in our
consolidated statements of comprehensive income. Gains and losses from foreign currency denominated transactions, which were a $0.3 million gain, net, in 2016, a
$0.4 million loss, net, in 2015 and a $0.9 million loss, net, in 2014, are recorded in other income (expense), net in our consolidated statements of operations.

      Non-Marketable Investments and Other-Than-Temporary Impairment
      During 2015, we invested $4.0 million in a non-controlling minority ownership stake in a privately-held marketing technology company in the United States. The
minority interest is included at cost in other assets, net, in our consolidated balance sheets. We own less than 5% of the voting equity of the investee.
       We regularly evaluate the carrying value of our cost-method investment for impairment and whether any events or circumstances are identified that would
significantly harm the fair value of the investment. The primary indicators we utilize to identify these events and circumstances are the investee’s ability to remain in
business, such as the investee’s liquidity and rate of cash use, and the investee’s ability to secure additional funding and the value of that additional funding. In the
event a decline in fair value is judged to be other-than-temporary, we will record an other-than-temporary impairment charge in other operating expenses, net in our
consolidated statements of operations. As the inputs utilized for our periodic impairment assessment are not based on observable market data, potential impairment
charges related to our cost-method investment would be classified within Level 3 of the fair value hierarchy. To determine the fair value of this investment, we use all
available financial information related to the entity, including information based on recent or pending third-party equity investments in the entity. In certain instances,
a cost-method investment’s fair value is not estimated as there are no identified events or changes in the circumstances that may have a significant adverse effect on
the fair value of the investment and to do so would be impractical. We did not record any cost-method investment impairment charges during the years ended
December 31, 2016, 2015 and 2014.

      Derivative Financial Instruments
      Our operations outside of the U.S. expose us to various market risks that may affect our consolidated results of operations, cash flows and financial
position. These market risks include, but are not limited to, fluctuations in currency exchange rates. Our primary foreign currency exposures are in Euros and British
Pound Sterling. As a result, we face exposure to adverse movements in currency exchange rates as the financial results of our operations are translated from local
currency into U.S. dollars upon consolidation.
      We have entered into derivative instruments to hedge certain exposures to foreign currency risk on non-functional currency denominated intercompany loans
and the re-measurement of certain assets and liabilities denominated in non-functional currencies in our foreign subsidiaries. We may enter into further such
instruments in the future. We have not elected to apply hedge accounting or hedge accounting does not apply. Gains and losses resulting from a change in fair value
for these derivatives are reflected in the period in which the change occurs and are recorded in other income (expense), net in our consolidated statement of
operations. During the years ended December 31, 2016, 2015, and 2014 we recorded gains of $0.5 million, $0.8 million and $0.2 million, respectively, related to our
foreign exchange derivative instruments. We did not have any foreign exchange derivative instruments outstanding as of December 31, 2016. The fair value and
notional principal amount of our outstanding foreign exchange derivative instrument as of December 31, 2015 were $0.0 million and $6.3 million, respectively.

      We do not use financial instruments for trading or speculative purposes. Derivative instruments are recorded on the balance sheet at fair value and are short-
term in duration. We are exposed to the risk that counterparties to derivative contracts may fail to meet their contractual obligations.

      Recent Accounting Pronouncements
      Recent Accounting Pronouncements - Recently Adopted

       In April 2015, the Financial Accounting Standards Board, or FASB, issued new guidance clarifying whether a customer should account for a cloud computing
arrangement as an acquisition of a software license or as a service arrangement by providing characteristics that a cloud computing arrangement must have in order
to be accounted for as a software license acquisition. The guidance allows either retrospective or prospective application and is effective for fiscal years beginning
after December 15, 2015. The adoption of this guidance in the first quarter of 2016 did not have a material impact on our consolidated financial statements.

                                                                                   F-14




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 468 of 526 PageID #: 1796
      In April 2015, the FASB issued new guidance that amends the balance sheet presentation of debt issuance costs. The guidance requires debt issuance costs
related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of the related debt liability instead of being
presented as an asset. The guidance requires retrospective application and is effective for fiscal years beginning after December 15, 2015. The adoption of this
guidance in the first quarter of 2016 resulted in a reclassification of $1.6 million of debt issuance costs associated with our long-term debt as of December 31, 2015
from other assets, net to long term debt in our consolidated financial statements.

       In November 2015, the FASB issued new guidance that amends the balance sheet presentation for deferred tax assets and liabilities. The guidance requires that
all deferred tax assets and liabilities, and any related valuation allowance, be classified as noncurrent on the balance sheet. The guidance allows either retrospective
or prospective application and is effective for fiscal years beginning after December 15, 2016. The early adoption of this guidance in the first quarter of 2016, using
retrospective application, resulted in a reclassification as of December 31, 2015 that consisted of a $3.9 million decrease in current deferred tax assets, included within
prepaids and other current assets, net, a $0.9 million increase in noncurrent deferred tax assets, included within other assets, net, and a $3.0 million decrease in
deferred tax liability—noncurrent.
      Recent Accounting Pronouncements - To Be Adopted

      In May 2014, the FASB issued new guidance that superseded previously existing revenue recognition requirements. The guidance provides a five-step process
to recognize revenue that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration expected in exchange for those
goods and services. The guidance requires disclosures enabling users of financial statements to understand the nature, amount, timing and uncertainty of revenue
and cash flows arising from contracts with customers. Additionally, qualitative and quantitative disclosures are required about contracts with customers, significant
judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. On July 9, 2015, the FASB deferred the effective date by one
year to December 15, 2017 for the first interim period within annual reporting periods beginning after that date, using either a full or modified retrospective application
method. Early adoption of the standard is permitted, but not before the first interim period within annual reporting periods beginning after the original effective date
of December 15, 2016. We have made progress toward completing our evaluation of the impact that potential changes from adopting the new standard will have on
our net revenues and our consolidated financial statements. We expect to have our preliminary evaluation, including the selection of an adoption method, completed
by the end of the first half of 2017.

     In February 2016, the FASB issued new guidance that amends the existing accounting standards for lease accounting. The guidance requires lessees to
recognize assets and liabilities on their balance sheets for all leases with terms of more than twelve months. Additionally, the guidance requires new qualitative and
quantitative disclosures about leasing activities. The guidance requires a modified retrospective application approach for leases existing at, or entered into after, the
beginning of the earliest comparative period presented in the financial statements. The guidance is effective for fiscal years beginning after December 15, 2018. Early
adoption is permitted. We are currently evaluating the effect that the adoption of this guidance will have on our consolidated financial statements.

      In March 2016, the FASB issued new guidance that amends several aspects of the existing accounting standards for employee share-based payment
transactions, including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification of related amounts within the
statement of cash flows. The guidance is effective for fiscal years beginning after December 15, 2016, using prospective and retrospective application methods. Early
adoption is permitted. We will adopt this guidance effective January 1, 2017. Under this ASU, entities are permitted to make an accounting policy election to either
estimate forfeitures on share-based payment awards, as previously required, or to recognize forfeitures as they occur. We will elect to continue to estimate forfeitures.
Additionally, this ASU requires that all income tax effects related to settlements of share-based payment awards be reported in earnings as an increase or decrease to
income tax expense (benefit), net. Previously, income tax benefits at settlement of an award were reported as an increase (or decrease) to additional paid-in capital to
the extent that those benefits were greater than (or less than) the income tax benefits reported in earnings during the award's vesting period. We will adopt this
guidance prospectively. This ASU also requires that all income tax-related cash flows resulting from share-based payments be reported as operating activities in the
statement of cash flows. Previously, income tax benefits at settlement of an award were reported as a reduction to operating cash flows and an increase to financing
cash flows to the extent that those benefits exceeded the income tax benefits reported in earnings during the award's vesting period. We are electing to adopt this
retrospectively. If this aspect of the guidance had been in effect for each of the periods presented, our operating cash flows for 2016, 2015 and 2014 would have
increased by $0.2 million, $1.4 million and $12.2 million, respectively. We do not expect the remaining provisions of this ASU to have a material impact on our
consolidated financial statements.

                                                                                   F-15




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 469 of 526 PageID #: 1797
      In June 2016, the FASB issued new guidance that modifies the method of accounting for expected credit losses on certain financial instruments, including trade
and other receivables, which generally will result in the earlier recognition of allowances for losses. The guidance is effective for fiscal years beginning after
December 15, 2019, using a modified retrospective application method through a cumulative-effect adjustment directly to retained earnings as of the beginning of the
period of adoption. Early adoption is permitted for fiscal years beginning after December 15, 2018. We are currently evaluating the effect that the adoption of this
guidance will have on our consolidated financial statements.

     In August 2016, the FASB issued new guidance that clarifies how certain cash receipts and payments are to be presented in the statement of cash flows. The
guidance is effective for fiscal years beginning after December 15, 2017, using a retrospective application method. Early adoption is permitted. We are currently
evaluating the effect that the adoption of this guidance will have on our consolidated financial statements.

       In October 2016, the FASB issued new guidance that requires immediate recognition of the income tax consequences of intercompany asset transfers other
than inventory. The guidance is effective for fiscal years beginning after December 15, 2017, using a modified retrospective application method through a cumulative-
effect adjustment directly to retained earnings as of the beginning of the period of adoption. Early adoption is permitted. We are currently evaluating the effect that
the adoption of this guidance will have on our consolidated financial statements.

       In January 2017, the FASB issued new guidance that clarifies the definition of a business for determining whether transactions should be accounted for as
acquisitions (or disposals) of assets or businesses. The guidance is effective for fiscal years beginning after December 15, 2017, using the prospective method. We
are currently evaluating the effect that the adoption of this guidance will have on our consolidated financial statements.

      In January 2017, the FASB issued new guidance simplifying subsequent goodwill measurement by eliminating Step 2 from the goodwill impairment test. The
guidance requires that entities record an impairment charge based on the excess of a reporting unit’s carrying amount over its fair value; however, the loss recognized
should not exceed the total amount of goodwill allocated to that reporting unit. The guidance is effective for fiscal years beginning after December 15, 2019, using the
prospective method. Early adoption is permitted. We are currently evaluating the effect that the adoption of this guidance will have on our consolidated financial
statements.

3. Acquisitions
      On April 5, 2016, we acquired GiftcardZen Inc, a private company and the operator of giftcardzen.com, a secondary marketplace for gift cards, for $21.2 million of
cash consideration.
       The following table summarizes the preliminary allocation of the purchase price of GiftcardZen Inc, with amounts shown below at fair value at the acquisition
date (in thousands):

Cash acquired                                                                                                                                $                     500
Inventory acquired                                                                                                                                                 675
Other tangible assets acquired                                                                                                                                      48
Identifiable intangible assets:
     Customer relationships                                                                                                                                         48
     Marketing-related                                                                                                                                           1,064
     Contract-based                                                                                                                                              1,978
     Technology-based                                                                                                                                            1,077
Goodwill                                                                                                                                                        16,838
     Total assets acquired                                                                                                                                      22,228
Total liabilities assumed                                                                                                                                         (999)
     Total                                                                                                                                   $                  21,229
      Goodwill represents the excess of the purchase price over the aggregate fair value of the net tangible and identifiable intangible assets acquired and represents
the expected synergies of the transaction and the knowledge and experience of the workforce in place. The goodwill from the acquisition is not deductible for tax
purposes. The acquired customer relationships intangible assets have an estimated useful life of 6 years from the date of acquisition, the acquired marketing-related
intangible assets have an estimated useful life of 2 years from the date of acquisition, the acquired contract-based intangible assets have estimated useful lives that
range from 3 years to 5 years from the date of acquisition and the acquired technology-based

                                                                                 F-16




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 470 of 526 PageID #: 1798
intangible assets have an estimated useful life of 1 year from the date of acquisition. The total weighted average amortization period for the intangibles acquired is 2.6
years.
      The preliminary allocation is based on estimates, assumptions, and valuations that have not progressed to a stage where there is sufficient information to make
a definitive allocation. Accordingly, the allocation will remain preliminary until we have all information to finalize the allocation of the purchase price. In connection
with the acquisition, we incurred approximately $0.7 million in direct acquisition costs. These costs were expensed as incurred within general and administrative
expense in our consolidated statement of operations.
      The results of GiftcardZen Inc have been included in our consolidated results since the acquisition date of April 5, 2016. The following table presents the
results of RetailMeNot and GiftcardZen Inc for the years ended December 31, 2016 and 2015 on a pro forma basis, as though the companies had been combined as of
the beginning of January 1, 2016 and 2015. The pro forma financial information is unaudited and presented for informational purposes only and is not indicative of the
results of operations that would have been achieved if the acquisition had taken place at the beginning of January 1, 2016 and 2015 or of results that may occur in the
future (in thousands):

                                                                                                                                  Year Ended December 31,
                                                                                                                               2016                        2015
                                                                                                                                         (unaudited)
Pro forma net revenues                                                                                              $                 293,731      $                293,838
Pro forma net income                                                                                                                    7,225                         3,501
      In conjunction with the acquisition of GiftcardZen Inc, we entered into deferred compensation arrangements with a key employee of GiftcardZen Inc as well as
certain other employees. These arrangements have a total value of up to $12.0 million, to be paid at dates between 10 and 24 months following the acquisition,
contingent upon the achievement of specific performance targets and those employees' continued employment with RetailMeNot. As of December 31, 2016, we
expect that the total value of the arrangements will be approximately $9.0 million.
      During 2016, we have recognized $5.9 million of expense associated with these arrangements within other operating expenses in our consolidated statement of
operations. We are accreting a liability concurrent with expense recognition assuming the employees' continued employment with RetailMeNot. As of December 31,
2016, we have recognized $4.5 million in accrued compensation and benefits and $1.4 million in other noncurrent liabilities in our consolidated balance sheets.

4. Goodwill and Other Intangible Assets
      During 2016, we preliminarily recognized $16.8 million of goodwill generated by our acquisition of GiftcardZen Inc. The recognized goodwill represents the
excess of the purchase price over the fair value of the underlying net tangible and identifiable intangible assets. We have allocated the goodwill from our GiftcardZen
Inc acquisition to our Gift Card segment, which was added as a separate reportable segment during the second quarter of 2016. See Note 15, “Segment Reporting,” for
a description of our segments.
      Changes in our goodwill balance for the years ended December 31, 2016 and 2015 are summarized in the table below (in thousands).


                                                                                                         Core                    Gift Card                  Total
Balance at December 31, 2014                                                                    $               176,927    $                  —        $            176,927
Acquired in business combinations                                                                                    —                        —                          —
Foreign currency translation adjustment                                                                          (2,202)                      —                      (2,202)
Balance at December 31, 2015                                                                                    174,725                       —                     174,725
Acquired in business combinations                                                                                    —                    16,838                     16,838
Foreign currency translation adjustment                                                                            (681)                      —                        (681)
Balance at December 31, 2016                                                                    $               174,044    $              16,838       $            190,882




                                                                                   F-17




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 471 of 526 PageID #: 1799
      Intangible assets consisted of the following as of December 31, 2016 and 2015 (in thousands):

                                      Weighted-                                                               Balance at December 31, 2016
                                       Average
                                     Amortization           Estimated
                                       Period               Useful Life                                    Accumulated
                                      (Months)               (Months)                Gross                 Amortization     Impairment Expense               Net
Customer relationships                    180                 72-180         $               15,821    $           (6,496) $                 (153)       $          9,172
Marketing-related                         152                 24-180                         79,336               (35,270)                   (633)                 43,433
Contract-based                            57                  12-60                          21,688               (19,513)                     —                    2,175
Technology-based                          12                    12                            8,666                (8,400)                     —                      266
Total intangible assets                                                      $              125,511    $          (69,679) $                 (786)       $         55,046

                                       Weighted-                                                              Balance at December 31, 2015
                                        Average
                                      Amortization           Estimated
                                        Period               Useful Life                                    Accumulated          Impairment
                                       (Months)               (Months)                   Gross              Amortization           Expense                   Net
Customer relationships                     180                  180           $               16,082   $            (5,496) $              (243) $                 10,343
Marketing-related                          154                 48-180                         80,745               (28,755)              (2,068)                   49,922
Contract-based                             58                  12-60                          19,755               (18,746)                 (29)                      980
Technology-based                           12                    12                            7,643                (7,643)                  —                         —
Total intangible assets                                                       $              124,225   $           (60,640) $            (2,340) $                 61,245

      In December 2016, we decided to no longer support Actiepagina.nl. As a result, we determined that an impairment of unamortized intangible assets associated
with Actiepagina.nl was warranted, resulting in an impairment charge of $0.8 million, which is included in other operating expenses.

      In October 2015, we decided to no longer support the Bons-de-Reduction.com brand. We redirected traffic from Bons-de-Reduction.com to Poulpeo.com, and
do not expect Bons-de-Reduction.com to provide additional income. As a result, we determined that a complete impairment of the remaining unamortized intangible
assets associated with Bons-de-Reduction was warranted, resulting in an impairment charge of $2.3 million, which is included in other operating expenses. We did not
record any intangible asset impairment charges during the year ended December 31, 2014.

      As of December 31, 2016 and 2015, the weighted-average amortization period for definite-lived intangible assets was 10.8 and 11.1 years, respectively. Estimated
amortization of intangible assets for the five years subsequent to December 31, 2016 and thereafter is as follows (in thousands):


Year Ended December 31,
2017                                                                                                                                                 $              9,088
2018                                                                                                                                                                8,212
2019                                                                                                                                                                6,922
2020                                                                                                                                                                5,359
2021                                                                                                                                                                4,955
Thereafter                                                                                                                                                         20,510
                                                                                                                                                     $             55,046

                                                                                  F-18




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 472 of 526 PageID #: 1800
5. Property and Equipment, Net
      Property and equipment consisted of the following as of December 31, 2016 and 2015 (in thousands):


                                                                                                                                     December 31,
                                                                                          Estimated Useful
                                                                                             Life (Years)                  2016                       2015
Computer hardware                                                                                 3              $                   3,516 $                   3,078
Purchased software                                                                                3                                  2,979                     2,923
Office equipment                                                                                  3                                    955                       620
Internally developed software and website development costs                                      2-3                                17,032                     9,471
Office furniture and fixtures                                                                     5                                  5,376                     5,149
Leasehold improvements                                                                           10                                 15,464                    12,873
     Gross property and equipment                                                                                                   45,322                    34,114
Less: Accumulated amortization and depreciation                                                                                    (20,522)                  (12,732)
     Net property and equipment                                                                                  $                  24,800 $                  21,382

      Depreciation and amortization expense related to property and equipment was $8.7 million, $6.5 million and $3.5 million for the years ended December 31, 2016,
2015 and 2014, respectively. These amounts includes $4.0 million, $1.8 million and $0.1 million of depreciation expense on internally developed software and website
development costs for the years ended December 31, 2016, 2015 and 2014, respectively. Included within internally developed software and website development costs
capitalized during the years ended December 31, 2016, 2015 and 2014 is $1.7 million, $1.1 million and $0.4 million, respectively, of capitalized stock-based compensation
expense.
      During 2016, we noted circumstances that indicated the carrying amount of internally developed software and website development costs related to certain
projects might not be recoverable. As a result, we performed a review for impairment of the costs associated with these projects, and have recognized $0.8 million of
impairment expense within other operating expenses in our consolidated statement of operations during 2016. We recorded no impairment of property and equipment
during the years ended December 31, 2015 and 2014. We recorded no significant gains or losses on the disposal of property and equipment during the years ended
December 31, 2016, 2015 and 2014.

6. Accrued Expenses and Other Current Liabilities
      Accrued expenses and other current liabilities consisted of the following as of December 31, 2016 and 2015 (in thousands):
                                                                                                                                       December 31,
                                                                                                                            2016                         2015
Marketing and professional services                                                                              $                    1,634    $                    3,576
Taxes other than income taxes                                                                                                         1,130                         1,576
Interest payable                                                                                                                        413                           416
Other                                                                                                                                 1,927                         1,587
                                                                                                                 $                    5,104    $                    7,155

                                                                                  F-19




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 473 of 526 PageID #: 1801
7. Long Term Debt
      Long-term debt consisted of the following as of December 31, 2016 and 2015 (in thousands):


                                                                                                                                          December 31,
                                                                                                                                2016                         2015
Senior secured note due 2019—average interest rate of 2.9% and 2.1% for the years ended December 31,
2016 and 2015, respectively.                                                                                        $                   32,500    $                  42,500
Senior revolving credit facility due 2019—average interest rate of 2.4% and 1.6% for the years ended
December 31, 2016 and 2015, respectively.                                                                                               30,000                       30,000
Less unamortized debt issuance costs                                                                                                    (1,394)                      (1,628)
                                                                                                                                        61,106                       70,872
Less current maturities                                                                                                                (10,000)                     (10,000)
Total long-term debt                                                                                                $                   51,106    $                  60,872


      Senior Debt
       On December 23, 2014, we entered into a second amended and restated revolving credit and term loan agreement with certain lenders, or Senior Debt. The
Senior Debt consists of a $125.0 million revolving credit facility, an additional uncommitted revolving credit facility of up to $65.0 million and a $50.0 million term loan
facility. On December 31, 2016, we had $93.0 million available for borrowings under the revolving credit facility.

       We pay a quarterly revolving credit facility fee of 50 basis points per annum. At our option, borrowings under both the term loan facility and the revolving
credit facility bear interest at either the base rate or a eurodollar-based rate (each as more fully described in the second amended and restated revolving credit and
term loan agreement) plus an applicable margin as determined based on the senior secured debt to EBITDA ratio (as more fully described in the second amended and
restated revolving credit and term loan agreement). These rates are summarized in the following table:
Basis for Pricing                                                              Level I                   Level II                  Level III                 Level IV
                                                                                                        >1.00:1.00               >1.50:1.00
Consolidated Senior Secured Debt/EBITDA                                       <1.00:1.00                <1.50:1.00               <2.00:1.00                 >2.00:1.00
Revolving Credit Eurodollar Margin (LIBOR)                                125 basis points          175 basis points          225 basis points           275 basis points
Revolving Credit Base Rate Margin                                          25 basis points           75 basis points          125 basis points           175 basis points
Letter of Credit Fees (exclusive of facing fees)                          125 basis points          175 basis points          225 basis points           275 basis points
Term Loan Eurodollar Margin (LIBOR)                                       175 basis points          225 basis points          275 basis points           325 basis points
Term Loan Base Rate Margin                                                 75 basis points          125 basis points          175 basis points           225 basis points

      Interest is payable quarterly in arrears for base rate borrowings and on the last day of the applicable eurodollar-interest period for any eurodollar-based
borrowings. Principal payments on the term loan facility of $2.5 million are due on the first day of each quarter beginning April 1, 2015, with any remaining balance
due in December 2019. Borrowings under the revolving credit facility carry the same maturity date as the $50.0 million term loan. Mandatory prepayments include net
cash proceeds from certain asset sales, 100% of the net cash proceeds of any subordinated debt and 50% of the net cash proceeds of certain equity transactions,
excluding the cash proceeds from any permitted senior unsecured debt, any equity interests issued under certain stock option or employer incentive plans, and any
other equity interests issued if consolidated senior secured debt to EBITDA is less than or equal to 2.00 to 1.00.

      The Senior Debt has priority in repayment to all other outstanding debt except certain senior secured notes that we are permitted to issue in the future. We
have granted our lenders a security interest in substantially all of our assets, including intellectual property, pursuant to a security agreement and an intellectual
property security agreement, except that the security interest shall apply only after the total debt to EBITDA ratio is greater than or equal to 1.50 to 1.00. We are
subject to complying with certain financial covenants, including minimum trailing 12 month EBITDA levels, total debt to EBITDA ratio, a fixed charge coverage ratio
and a consolidated senior secured debt to EBITDA ratio (each as more fully described in the second amended and restated revolving credit and term loan agreement).
The second amended and restated revolving credit and term loan agreement contains customary affirmative and negative covenants and prohibits, among other
things and subject to certain exceptions, the incurrence of additional debt, payment of other debt obligations, incurrence of liens, acquisitions of businesses, capital
expenditures, sales of businesses or assets, payment of dividends, repurchases of our capital stock, making

                                                                                    F-20




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 474 of 526 PageID #: 1802
loans or advances and certain other restrictions. The exceptions to the foregoing include capital expenditures of up to $20 million in any fiscal year and our right to
repurchase up to $150 million of our outstanding capital stock, each subject to certain conditions set forth in the second amended and restated revolving credit and
term loan agreement. The second amended and restated revolving credit and term loan agreement also contains customary events of default including, among others,
payment defaults, breaches of covenants, bankruptcy and insolvency events, cross defaults with certain material indebtedness, judgment defaults, change of control
and breaches of representations and warranties.

      Future maturities of debt as of December 31, 2016 are as follows (in thousands):


Year Ended December 31,
2017                                                                                                                                         $                 10,000
2018                                                                                                                                                           10,000
2019                                                                                                                                                           42,500
                                                                                                                                             $                 62,500


      Debt Issuance Costs
      Amortization of debt issuance costs was $0.4 million, $0.4 million and $0.4 million during the years ended December 31, 2016, 2015 and 2014, respectively.

8. Commitments and Contingencies
      Operating Leases
      We lease office space, including our corporate headquarters in Austin, Texas, under non-cancelable operating leases. Rent expense under these operating
leases was $7.6 million, $6.1 million and $4.9 million for the years ended December 31, 2016, 2015 and 2014, respectively.

     Certain of these lease arrangements have renewal or expansion options and adjustments for market provisions, such as free or escalating base monthly rental
payments. We recognize rent expense under such lease arrangements on a straight-line basis over the initial term of the lease. The difference between the straight-line
expense and the cash paid for rent has been recorded as deferred rent.

      We are responsible for paying our proportionate share of the actual operating expenses and real estate taxes under certain of these lease agreements. These
operating expenses are not included in the table below. Future minimum lease payments, net of rent concessions, under non-cancelable operating leases (including
rent escalation clauses) with terms in excess of one year as of December 31, 2016 are as follows (in thousands):


Year Ended December 31,
2017                                                                                                                                         $                  3,883
2018                                                                                                                                                            3,876
2019                                                                                                                                                            3,894
2020                                                                                                                                                            4,121
2021                                                                                                                                                            4,417
Thereafter                                                                                                                                                     12,407
                                                                                                                                             $                 32,598




                                                                                 F-21




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case  1:18-cv-00937-CFC-MPT
   Contractual Obligations   Document 28 Filed 12/20/18 Page 475 of 526 PageID #: 1803
      As of December 31, 2016, we had purchase obligations of approximately $3.3 million that primarily relate to contracts for non-cancellable services. The
obligations are due and payable as follows (in thousands):


Year Ended December 31,
2017                                                                                                                                           $                   2,593
2018                                                                                                                                                                 560
2019                                                                                                                                                                 114
2020                                                                                                                                                                  39
                                                                                                                                               $                   3,306


      Legal Matters
      From time to time, we may be involved in litigation relating to claims arising in the ordinary course of business. Management believes that there are no claims or
actions pending or threatened against the Company, the ultimate disposition of which would have a material impact on our consolidated financial position, results of
operations or cash flows.

      Indemnification
      In the normal course of business, to facilitate transactions related to our operations, we indemnify certain parties, including lessors, service providers and, from
time to time, paid merchants and performance marketing networks with respect to certain matters. We have agreed to hold certain parties harmless against losses
arising from a breach of representations or covenants, or other claims, including intellectual property infringement claims made against those certain parties by third
parties. These agreements may limit the time within which an indemnification claim can be made and the amount of the claim. In addition, we have entered into
indemnification agreements with our officers and directors, and our bylaws contain similar indemnification obligations.

9. Stockholders’ Equity and Stock-Based Compensation
      Common Stock
      Our certificate of incorporation authorizes shares of stock as follows: 150,000,000 shares of Series 1 common stock, 6,107,494 shares of Series 2 common stock
and 10,000,000 shares of preferred stock. The common and preferred stock have a par value of $0.001 per share. As of December 31, 2016 and 2015, 47,855,964 and
51,091,393 shares of Series 1 common stock were outstanding, respectively. In March 2014, the holders of all 6,107,494 shares of Series 2 common stock outstanding
converted such shares into 6,107,494 fully paid and nonassessable shares of Series 1 common stock. As of both December 31, 2016 and 2015, zero shares of Series 2
common stock were outstanding.

      Each share of common stock is entitled to one vote at all meetings of stockholders, except each share of Series 2 common stock is not entitled to vote in
connection with the election of the members of our board of directors. The number of authorized shares of common stock may be increased or decreased (but not
below the number of shares thereof then outstanding) by the affirmative vote of the holders of shares of capital stock of the Company representing a majority of the
votes represented by all outstanding shares of capital stock of the Company entitled to vote. The holders of common stock are also entitled to receive dividends,
when, if and as declared by our board of directors, whenever funds are legally available therefore, subject to the priority rights of any outstanding preferred stock.

     Share Repurchase
      In February 2015, our board of directors authorized a share repurchase program. Under the program, we were initially authorized to repurchase shares of Series 1
common stock for an aggregate purchase price not to exceed $100 million over a period of up to 24 months. In February 2016, our board of directors authorized an
additional $50 million under the repurchase program, bringing the total amount of the program up to $150 million. The repurchase program is authorized through
February 2017. During the year ended December 31, 2016, we repurchased 4,128,011 shares of Series 1 common stock at an aggregate purchase price of $36.8 million,
and during the year ended December 31, 2015, we repurchased 4,323,000 shares of Series 1 common stock at an aggregate purchase price of $52.8 million.

                                                                                  F-22




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 476 of 526 PageID #: 1804
      Stock-Based Compensation
       In July 2013, our board of directors and stockholders approved our 2013 Equity Incentive Plan (the “2013 Plan”) and our 2013 Employee Stock Purchase Plan
(the “2013 Purchase Plan”). When the 2013 Plan took effect, all shares available for grant under our 2007 Stock Plan, as amended (the “2007 Plan”), were transferred
into the share pool of the 2013 Plan. Subsequent to our initial public offering, we have not granted, and will not grant in the future, any additional awards under the
2007 Plan. However, the 2007 Plan will continue to govern the terms and conditions of all outstanding equity awards granted under the 2007 Plan.
     In April 2016 in connection with our acquisition of GiftcardZen Inc, our board of directors approved the assumption of GiftcardZen Inc's existing 2012 Equity
Incentive Plan (the "GCZ Plan") in accordance with NASDAQ Rule 5635, which provides that shares available under certain plans acquired in mergers or other
acquisitions may be used for certain post-transaction grants of options or other equity awards.

      2013 Employee Stock Purchase Plan
       The rights to purchase common stock granted under the 2013 Purchase Plan are intended to be treated as either (i) purchase rights granted under an "employee
stock purchase plan," as that term is defined in Section 423(b) of the Internal Revenue Code (the "423(b) Plan"), or (ii) purchase rights granted under an employee
stock purchase plan that is not subject to the terms and conditions of Section 423(b) of the Internal Revenue Code (the "Non-423(b) Plan"). We will retain the
discretion to grant purchase rights under either the 423(b) Plan or the Non-423(b) Plan. Eligible employees may purchase a limited number of shares of common stock
at no less than 85% of the fair market value of a share of common stock at prescribed purchase intervals during an offering period. Each offering period will be
comprised of a series of one or more successive and/or overlapping purchase intervals and has a maximum term of 24 months. During 2016, 2015 and 2014, we issued
260,950, 208,252 and 111,402 shares of common stock, respectively, under the 2013 Purchase Plan to our employees. The weighted-average fair value for purchase
rights granted in 2016 under the 2013 Purchase Plan was $3.07 per share.

      2013 Equity Incentive Plan
      Under our 2013 Plan, the following awards types may be granted: stock options, stock appreciation rights, restricted stock, restricted stock units, performance
shares and units and other cash-based or stock-based awards. To date we have granted stock options, restricted stock units, performance stock options and
performance restricted stock units. Restricted stock units represent rights to receive shares of our Series 1 common stock at a future date without payment of a
purchase price. Holders of restricted stock units have no voting rights or rights to receive cash dividends unless and until shares of Series 1 common stock are
issued in settlement of such awards. The compensation committee of our board of directors, or a committee appointed by the compensation committee, determines
the term of the option, option price, number of shares for which each option and restricted stock unit is granted, whether restrictions will be imposed on the shares
subject to the option or restricted stock unit, and the vesting period for each option and restricted stock unit. Awards granted under the 2013 Plan generally vest over
four years. The term of each option is no more than ten years from grant date.

      GiftcardZen Equity Incentive Plan
       Under our GCZ Plan, the following awards types may be granted: stock options, stock appreciation rights, restricted stock, restricted stock units, performance
shares and units and other cash-based or stock-based awards. To date we have granted stock options and restricted stock units. Restricted stock units represent
rights to receive shares of our Series 1 common stock at a future date without payment of a purchase price. Holders of restricted stock units have no voting rights or
rights to receive cash dividends unless and until shares of Series 1 common stock are issued in settlement of such awards. The compensation committee of our board
of directors, or a committee appointed by the compensation committee, determines the term of the option, option price, number of shares for which each option and
restricted stock unit is granted, whether restrictions will be imposed on the shares subject to the option or restricted stock unit, and the vesting period for each
option and restricted stock unit. Awards granted under the GCZ Plan generally vest over four years. The term of each option is no more than ten years from grant
date.

      2007 Stock Plan
      Under the 2007 Plan, we granted stock options, including incentive stock options. Our board of directors determined the term of the option, option price,
number of shares for which each option was granted, whether restrictions were imposed on the shares subject to the option, and the vesting period for each option.
Generally, options become 25% vested after one year of service, with the remaining 75% vesting on a pro-rata basis over the remaining three years. The term of each
option is ten years from grant date.

                                                                                  F-23




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 477 of 526 PageID #: 1805
       Stock-based compensation expense for all employee share-based payment awards is based upon the grant date fair value. We recognize compensation costs,
net of estimated forfeitures, on a straight-line basis over the requisite service period of the award. Forfeiture rates are estimated at grant date based on historical
experience and adjusted in subsequent periods for differences in actual forfeitures from our previous estimates. We recorded $26.2 million, $26.9 million and $24.5
million of stock-based compensation expense for the years ended December 31, 2016, 2015 and 2014, respectively. We include stock-based compensation expense in
cost and expenses consistent with the classification of respective employees’ cash compensation in the consolidated statements of operations.

       The fair value of stock options granted during the years ended December 31, 2016, 2015 and 2014 was estimated on the grant date using the Black-Scholes-
Merton option pricing model. Due to our short history as a public company, our expected volatility is based on a blended rate utilizing our historical volatility and the
volatility of comparable publicly traded entities. The expected term represents the period of time the stock options are expected to be outstanding and is based on the
“simplified method”. We used the “simplified method” due to the lack of sufficient historical exercise data to provide a reasonable basis upon which to otherwise
estimate the expected life of the stock options. The risk-free interest rate assumptions we use are based on observed market interest rates appropriate for the term of
our stock options.

      The fair value of our market-based performance stock options granted during the year ended December 31, 2016 was estimated on the grant date using a Monte
Carlo simulation. The Monte Carlo simulation simulates the present value of the potential outcomes of our future stock prices and the future stock prices of the
Russell 2000 Index, or Index, over the requisite performance period. The valuation is based on the risk-free rate of return, the volatilities of our stock price and the
stock price of the Index, and the correlation of our stock price with the stock price of the Index.

      The fair value of our restricted stock units granted during the year ended December 31, 2016 was estimated based on the fair market value of our stock on the
grant date. The fair value of our performance restricted stock units granted during the year ended December 31, 2016 was estimated based on the fair market value of
our stock on the grant date and the number of restricted stock units we expect to vest based on our estimate of the achievement of the underlying performance
conditions.

      The weighted-average assumptions for stock options valued using the Black-Scholes-Merton option pricing model are outlined in the following table:


                                                                                                                       Year Ended December 31,
                                                                                                       2016                      2015                     2014
Expected volatility                                                                                           50.29%                    50.62%                   56.39%
Expected term (in years)                                                                                          6                         6                        6
Risk-free rate of return                                                                                       1.56%                     1.76%                    1.94%
Expected dividend yield                                                                                          —                         —                        —

      The weighted-average assumptions for performance awards valued using the Monte Carlo simulation are outlined in the following table:

                                                                                                                                                 Year Ended December
                                                                                                                                                       31, 2016
Expected volatility                                                                                                                                              55.83%
Expected term (in years)                                                                                                                                             6
Risk-free rate of return                                                                                                                                          1.74%
Expected dividend yield                                                                                                                                             —




                                                                                  F-24




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case   1:18-cv-00937-CFC-MPT
   The following                                     Document
                 table summarizes the stock option activity             28 andFiled
                                                            of our 2007 Plan           12/20/18
                                                                               2013 Plan                 Page
                                                                                         for the years ended     47831,of2016,
                                                                                                             December      526 2015PageID
                                                                                                                                   and 2014: #: 1806

                                                                                                       Weighted-
                                                                                 Weighted-              Average                   Aggregate              Weighted-
                                                                                  Average              Remaining                  Intrinsic                Average
                                                         Number of               Exercise              Contractual                Value (in              Fair Value
Stock Options                                             Options                  Price                 (Years)                 thousands)              (per share)
Outstanding at December 31, 2013                               5,694,823    $              12.45                     8.4 $              94,474       $              8.03
Granted                                                          863,600                   32.46                                                                   17.50
Exercised                                                     (1,453,809)                   8.00                                                                    5.31
Forfeited                                                       (432,285)                  19.36                                                                   11.53
Outstanding at December 31, 2014                               4,672,329    $              16.90                     7.9 $              15,799       $             10.30
Granted                                                        1,300,387                   15.12                                                                    7.45
Exercised                                                       (687,880)                   8.53                                                                    6.31
Forfeited                                                     (1,281,820)                  21.99                                                                   12.64
Outstanding at December 31, 2015                               4,003,016    $              16.13                     7.4 $               5,625       $              9.32
Granted                                                          411,752                    8.36                                                                    4.02
Exercised                                                        (49,097)                   5.62                                                                    3.79
Forfeited                                                       (465,794)                  19.83                                                                   11.03
Outstanding at December 31, 2016                               3,899,877    $              15.01                     6.5 $               5,228       $              8.62
Vested at December 31, 2016 and expected to
vest                                                          3,674,552     $              15.08                     6.3 $               5,149
Exercisable at December 31, 2016                              2,842,030     $              14.89                     5.9 $               4,882

      The following table summarizes the performance stock option activity of our 2013 Plan for the year ended December 31, 2016:

                                                                                                          Weighted-
                                                                                       Weighted-           Average                 Aggregate             Weighted-
                                                                                        Average           Remaining                Intrinsic               Average
                                                               Number of               Exercise           Contractual              Value (in             Fair Value
Performance Stock Options                                       Options                  Price              (Years)               thousands)             (per share)
Outstanding at December 31, 2015                                          — $                    —                    —      $                 —     $                   —
Granted                                                              146,100                   6.73                                                                    4.96
Exercised                                                                 —                      —                                                                       —
Forfeited                                                            (20,000)                  6.53                                                                    4.82
Outstanding at December 31, 2016                                     126,100 $                 6.76                  8.0     $                 320   $                 4.98
Vested at December 31, 2016 and expected to vest                      90,643    $              6.76                  8.0     $                 230
Exercisable at December 31, 2016                                          —     $                —                   —       $                  —

      The aggregate intrinsic value in the tables above represents the total pre-tax intrinsic value that would have been received by the option holders had all option
holders exercised their options on December 31, 2016, 2015 and 2014, respectively. The aggregate intrinsic value is determined by the fair value of our common stock
and the per-share grant price.




                                                                                    F-25




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 479 of 526 PageID #: 1807
      The following table summarizes the restricted stock unit activity of the 2013 Plan and GCZ Plan for the years ended December 31, 2016, 2015 and 2014:

                                                                                                            Weighted-
                                                                                                             Average               Aggregate           Weighted-
                                                                                                            Remaining              Intrinsic             Average
                                                                                        Number of          Vesting Term            Value (in           Fair Value
Restricted Stock Units                                                                   Shares              (Years)              thousands)           (per share)
Outstanding at December 31, 2013                                                               54,079                     3.7 $           1,557    $            31.86
Granted                                                                                     1,621,593                                                           30.35
Issued                                                                                        (19,040)                                                          29.80
Cancelled or Expired                                                                         (107,212)                                                          37.19
Outstanding at December 31, 2014                                                            1,549,420                     1.8 $          22,653    $            29.94
Granted                                                                                     2,901,042                                                           14.87
Issued                                                                                       (388,048)                                                          30.25
Cancelled or Expired                                                                         (940,027)                                                          21.55
Outstanding at December 31, 2015                                                            3,122,387                     1.7 $          30,974    $            18.42
Granted                                                                                     2,715,331                                                            9.26
Issued                                                                                       (851,007)                                                          18.87
Cancelled or Expired                                                                         (820,276)                                                          14.66
Outstanding at December 31, 2016                                                            4,166,435                     1.6 $          38,748    $            13.08
Outstanding at December 31, 2016 and expected to vest                                       2,860,440                     1.6 $          26,602


      The following table summarizes the performance restricted stock unit activity of the 2013 Plan for the year ended December 31, 2016:

                                                                                                           Weighted-
                                                                                                            Average                Aggregate           Weighted-
                                                                                                           Remaining               Intrinsic             Average
                                                                                       Number of          Vesting Term             Value (in           Fair Value
Performance Restricted Stock Units                                                      Shares              (Years)               thousands)           (per share)
Outstanding at December 31, 2015                                                                  —                    —     $                 —   $               —
Granted                                                                                      660,000                                                             6.56
Issued                                                                                            —                                                                —
Cancelled or Expired                                                                        (100,000)                                                            6.53
Outstanding at December 31, 2016                                                             560,000                   1.3   $           5,208     $             6.56
Outstanding at December 31, 2016 and expected to vest                                       372,251                    1.3   $           3,462


      The following table summarizes additional stock option and restricted stock unit values (in thousands):


                                                                                                                   Year Ended December 31,
                                                                                                   2016                      2015                       2014
Intrinsic value of stock options exercised                                              $                    180   $                  6,119    $               39,641
Intrinsic value of restricted stock units that vested                                                      6,969                      5,552                       310
Grant date fair value of stock options exercised                                                             186                      4,337                     7,720
Grant date fair value of restricted stock units that vested                                               16,058                     11,739                       567

      As of December 31, 2016, $35.2 million of total unrecognized compensation cost related to stock options and restricted stock units is expected to be recognized
over a weighted-average period of 2.4 years. As of December 31, 2016, 3,762,338 shares of our Series 1 common stock were available for grant under the 2013 Plan and
GCZ Plan.

                                                                                F-26




                                                              View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 480 of 526 PageID #: 1808
      As of December 31, 2016, we had reserved shares of common stock for future issuance as follows (in thousands):


2007 Stock Incentive Plan                                                                                                                                               1,909
2013 Stock Incentive Plan                                                                                                                                              10,503
GiftcardZen Equity Incentive Plan                                                                                                                                         711
2013 Employee Stock Purchase Plan                                                                                                                                       1,561
                                                                                                                                                                       14,684


10. Earnings Per Share

       The rights of the holders of Series 1 and Series 2 common stock are identical, except with respect to voting. Each share of Series 1 and Series 2 common stock is
entitled to one vote per share; however holders of Series 2 common stock are not entitled to vote in connection with the election of the members of our board of
directors. Shares of Series 2 common stock may be converted into shares of Series 1 common stock at any time at the option of the stockholder. As of December 31,
2016, no shares of Series 2 common stock were outstanding.

      The following table sets forth the computation of basic and diluted earnings per share of common stock (in thousands, except per share amounts):


                                                                                                                           Year Ended December 31,
                                                                                                           2016                       2015                      2014
Numerator
Net income                                                                                        $                1,968    $                11,848   $                26,965
Denominator
Weighted average common shares outstanding - basic                                                                48,724                     53,076                    53,792
Dilutive effect of stock options, restricted stock units, and Employee Stock Purchase Plan
shares                                                                                                             1,100                      1,023                     1,519
Weighted average common shares outstanding - diluted                                                              49,824                     54,099                    55,311
Net income per share:
     Basic                                                                                        $                 0.04    $                  0.22   $                  0.50
     Diluted                                                                                      $                 0.04    $                  0.22   $                  0.49

     The following common equivalent shares were excluded from the diluted net income per share calculation, as their inclusion would have been anti-dilutive (in
thousands):


                                                                                                                           Year Ended December 31,
                                                                                                           2016                       2015                     2014
Stock options                                                                                                      3,369                      2,937                     1,538
Restricted stock units                                                                                             1,830                        983                       839
Employee Stock Purchase Plan shares                                                                                   50                        175                        34
Total                                                                                                              5,249                      4,095                     2,411


11. Fair Value Measurements
       Fair value is defined as the exit price, or the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market
participants as of the measurement date. Generally accepted accounting principles set forth a three-tier fair value hierarchy, which prioritizes the inputs used in
measuring fair value. The three tiers are Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted
prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore
requiring an entity to develop our own assumptions.



                                                                                    F-27




                                                                 View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 481 of 526 PageID #: 1809
Assets and liabilities measured at fair value on a recurring basis are summarized below (in thousands):


                                                                                                Fair Value Measurements at December 31, 2016
                                                                              Level 1                  Level 2                   Level 3                    Total
Assets:
    Money market deposit accounts                                     $             150,147    $                  —        $                 —        $             150,147

                                                                                                Fair Value Measurements at December 31, 2015
                                                                              Level 1                  Level 2                   Level 3                    Total
Assets:
    Money market deposit accounts                                     $             160,566    $                  —        $                 —        $             160,566
    Foreign exchange contract                                         $                  —     $                  19       $                 —        $                  19

     Money market deposit accounts are reported in our consolidated balance sheets as cash and cash equivalents and derivative instruments are reported in our
consolidated balance sheets as either prepaid assets and other current assets, net or accrued expenses and other current liabilities.

      The fair value of our derivative instruments has been determined using pricing models that take into account the underlying contract terms, as well as all
applicable inputs, such as currency rates. We did not have any foreign exchange derivative instruments outstanding as of December 31, 2016.

      Our other financial instruments consist primarily of accounts receivable, accounts payable, accrued liabilities and notes payable. The carrying value of these
assets and liabilities approximate their respective fair values as of December 31, 2016 and 2015 due to the short-term maturities, or in the case of our long-term notes
payable, based on the variable interest rate feature.

       During 2016, we recorded a fair value adjustment to the carrying amount of internally developed software and website development costs related to certain
projects, resulting in $0.8 million of impairment expense. See Note 5, “Property and Equipment, Net.” Also during 2016, we recorded a fair value adjustment to the
identified intangible assets associated with one of our websites, Bons-de-Reduction.com, resulting in $0.8 million of impairment expense. During 2015, we recorded a
fair value adjustment to the identified intangible assets associated with one of our websites, Bons-de-Reduction.com, resulting in $2.3 million of impairment expense.
See Note 4, “Goodwill and Other Intangible Assets.” During 2014, no significant fair value adjustments were required for nonfinancial assets and liabilities.

12. Income Taxes
      The components of pretax income for the years ended December 31, 2016, 2015 and 2014 were as follows (in thousands):


                                                                                                                       Year Ended December 31,
                                                                                                     2016                       2015                       2014
Domestic                                                                                   $                 2,605     $               15,537     $                  37,671
Foreign                                                                                                      4,082                      5,318                         8,717
Total                                                                                      $                 6,687     $               20,855     $                  46,388




                                                                                   F-28




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 482 of 526 PageID #: 1810
      The components of the provision for income taxes attributable to continuing operations are as follows (in thousands):


                                                                                                                       Year Ended December 31,
                                                                                                      2016                       2015                2014
Current:
     Federal                                                                               $                  1,202    $                 4,666   $          16,291
     State                                                                                                      629                        888               1,312
    Foreign                                                                                                   3,179                      4,302               5,989
Total current                                                                                                 5,010                      9,856              23,592
Deferred:
     Federal                                                                                                    655                         965             (3,090)
    State                                                                                                        74                          36               (384)
    Foreign                                                                                                  (1,020)                     (1,850)              (695)
Total deferred                                                                                                 (291)                       (849)            (4,169)
Total provision for income taxes                                                           $                  4,719    $                  9,007 $           19,423

      Cash paid for taxes, net of refunds, was $5.9 million, $12.3 million and $10.2 million during 2016, 2015 and 2014, respectively.

     Our provision for income taxes attributable to continuing operations differs from the expected tax expense amount computed by applying the statutory federal
income tax rate of 35% to income before income taxes as a result of the following (in thousands):


                                                                                                                       Year Ended December 31,
                                                                                                      2016                       2015                2014
Tax at U.S. statutory rate                                                                 $                  2,341    $                  7,299 $           16,236
State tax provision, net of federal benefit                                                                     340                         596                882
Stock-based compensation                                                                                      1,031                       1,134                661
Foreign tax rate differential                                                                                    50                        (775)            (2,734)
Research and development credits                                                                             (1,618)                     (1,607)            (2,026)
Tax effects of corporate restructuring                                                                          558                         825              3,475
Non-deductible expenses                                                                                       2,281                       1,044              1,640
Net increase in valuation allowance                                                                             631                         525                999
Uncertain tax positions                                                                                        (918)                        430                112
Other                                                                                                            23                        (464)               178
Income tax provision                                                                       $                  4,719    $                  9,007 $           19,423




                                                                                   F-29




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 483 of 526 PageID #: 1811
      Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes
and the amounts used for income tax purposes. Significant components of deferred taxes are as follows (in thousands):


                                                                                                                                     December 31,
                                                                                                                          2016                          2015
Deferred tax assets:
     Reserves and allowances                                                                                  $                     2,900    $                    2,485
     Tax carryforwards                                                                                                              3,383                         1,524
     Accrued expenses                                                                                                               1,597                         1,296
     Stock-based compensation                                                                                                      10,938                         9,044
     Deferred rent                                                                                                                  1,624                         1,277
     Other                                                                                                                            695                           494
Total deferred tax assets                                                                                                          21,137                        16,120
Deferred tax liabilities:
     Property and equipment                                                                                                        (5,946)                       (4,954)
     Intangibles                                                                                                                  (13,118)                       (9,475)
     Other                                                                                                                           (262)                         (357)
Total deferred tax liabilities                                                                                                    (19,326)                      (14,786)
Valuation allowance                                                                                                                (2,155)                       (1,524)
Net deferred tax liability                                                                                    $                      (344) $                       (190)

      In April 2016, we acquired GiftcardZen Inc. See Note 3, “Acquisitions”. A net deferred tax asset of approximately $0.3 million was recorded primarily related to
federal and state net operating loss carryforwards, offset by acquired intangibles.

      A valuation allowance is established if, based on the Company’s review of both positive and negative evidence, it is more likely than not that all or a portion of
the deferred tax asset will not be realized. We recorded a valuation allowance of approximately $2.2 million and $1.5 million at December 31, 2016 and 2015,
respectively, related to the uncertainty of the utilization of certain state research and development tax credit carryforwards.

       As of December 31, 2016, we had federal and state net operating loss carryforwards of $3.2 million and $2.4 million respectively, as a result of the GiftcardZen
Inc acquisition. These carryforwards expire between 2032 and 2035. We also had state research and development tax credit carryforwards of $2.3 million that expire
between 2033 and 2036 if not utilized. As of December 31, 2016 and 2015, no provision has been made for U.S. income taxes and foreign withholding taxes related to
undistributed earnings of our foreign subsidiaries of approximately $13.9 million and $13.4 million, respectively, as those earnings are considered to be permanently
reinvested outside the United States. As of both December 31, 2016 and 2015, we did not have an unrecognized deferred tax liability related to undistributed earnings
of our foreign subsidiaries, as we have incurred foreign taxes during our 2014 global corporate restructuring which, if repatriated, would generate foreign tax credits
sufficient to reduce additional taxes on repatriated earnings.

      The exercise of certain of our stock options results in taxable compensation, which is includable in the taxable income of the exercising option holder and which
we can deduct from our taxable income for federal and state income tax purposes. Such compensation results from increases in the fair value of our common stock
subsequent to the date of grant of the exercised stock options. Option-related excess tax benefits (tax deduction over cumulative book deduction) are recorded as an
increase to additional paid-in capital, while option-related tax deficiencies (cumulative book deduction over tax deduction) are recorded as a decrease to additional
paid-in capital to the extent of our additional paid-in capital option pool, then to the income tax provision. For the years ended December 31, 2016 and 2015, we
recorded a decrease to additional paid-in capital of $3.8 million and $2.5 million, respectively. For the year ended December 31, 2014, we recorded an increase to
additional paid-in capital of $11.1 million.




                                                                                  F-30




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 484 of 526 PageID #: 1812
      We follow the guidance on accounting for uncertainty in income taxes, which prescribes a recognition threshold and measurement attribute for the financial
statement recognition and measurement of a tax position taken or expected to be taken in a tax return and also provides guidance on derecognition, classification,
interest and penalties, accounting in interim periods, disclosure and transition. The aggregate changes in the balance of unrecognized tax benefits for the years ended
December 31, 2016, 2015 and 2014 were as follows, excluding interest and penalties (in thousands):


Balance at December 31, 2013                                                                                                                     $                   1,230
    Increases for tax positions related to the current year                                                                                                          2,269
    Increases for tax positions related to prior years                                                                                                                 513
    Decreases for tax positions related to prior years                                                                                                                 (73)
    Lapses in statutes of limitations                                                                                                                                  (10)
Balance at December 31, 2014                                                                                                                     $                   3,929
    Increases for tax positions related to the current year                                                                                                            387
    Increases for tax positions related to prior years                                                                                                                 113
    Decreases for tax positions related to prior years                                                                                                                (704)
    Lapses in statutes of limitations                                                                                                                                  (37)
Balance at December 31, 2015                                                                                                                     $                   3,688
    Increases for tax positions related to the current year                                                                                                             93
    Increases for tax positions related to prior years                                                                                                                 190
    Decreases for tax positions related to prior years                                                                                                              (1,021)
    Settlements                                                                                                                                                       (121)
    Lapses in statutes of limitations                                                                                                                                  (80)
Balance at December 31, 2016                                                                                                                     $                   2,749


      Included in the balance of unrecognized tax benefits at December 31, 2016 are $0.2 million of unrecognized tax benefits that are offset against related deferred tax
assets for which a valuation allowance exists. If we were to recognize the unrecognized tax benefits, the benefit would be offset by a change in the valuation
allowance and would not have an impact on the effective tax rate.

       Our practice is to recognize interest and penalties related to unrecognized tax benefits as a component of income tax expense. In 2016, 2015 and 2014, we
recognized interest and penalties of $0.2 million, $0.4 million, and $0.1 million, respectively, within income tax expense on our consolidated statements of operations.
Amounts for interest and penalties accrued are included within the related tax liability line in the consolidated balances sheets and were $0.7 million and $0.8 million
for the years ended December 31, 2016 and 2015, respectively.

       We file U.S., state and foreign income tax returns in jurisdictions with varying statutes of limitations. As of December 31, 2016, in the United States, the tax
years 2014 through 2016 remain open to examination in the federal jurisdiction. The Internal Revenue Service concluded an examination of our U.S. income tax return
for the 2013 tax year in the fourth quarter of 2016. Additionally, the tax years 2013 through 2016 remain open to examination in most state jurisdictions and various
foreign income tax returns are subject to examinations for years 2013 through 2016. For uncertain tax positions as of December 31, 2016, we do not anticipate that the
total amounts of unrecognized tax benefits will significantly increase or decrease within the coming year.

       As of December 31, 2016, the unamortized tax effects of corporate restructuring transactions of $0.5 million and $1.3 million are included within “Prepaids and
other current assets, net" and “Other assets, net,” respectively, on the consolidated balance sheet. As of December 31, 2016, the estimated future amortization of the
tax effects of corporate restructuring transactions to income tax expense is $0.5 million for 2017 and $1.3 million, cumulatively, for the years 2018 through 2020. These
amounts exclude the benefits, if any, for tax deductions in other jurisdictions that we may be entitled to as a result of the related corporate restructuring transactions.

                                                                                   F-31




                                                                View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 485 of 526 PageID #: 1813
13. Domestic and Foreign Operations

      The Company has operations in the U.S. and Europe. Information about these operations is presented below (in thousands):


                                                                                                                     Year Ended December 31,
                                                                                                2016                          2015                        2014
Net revenues:
     U.S.                                                                            $                 231,709       $                195,788       $            206,865
     United Kingdom                                                                                     33,206                         36,358                     36,752
     Other International                                                                                15,506                         16,969                     21,066
Total net revenues                                                                   $                 280,421       $                249,115       $            264,683


                                                                                                                                     As of December 31,
                                                                                                                            2016                          2015
Identifiable tangible long-lived assets:
     U.S.                                                                                                        $                   22,517     $                 19,356
     United Kingdom                                                                                                                     479                          617
     Other International                                                                                                              1,804                        1,409
Total identifiable tangible long-lived assets                                                                    $                   24,800     $                 21,382

      Net revenues attributed to the U.S. and international geographies are based upon the country in which the selling subsidiary of the Company is located.

      Identifiable tangible long-lived assets attributed to the U.S. and international geographies are based upon the country in which the asset is located or owned.

14. Employee Benefit Plans
      401(k) Plan
      We have established a tax-qualified employee savings and retirement plan for all employees in the U.S. who satisfy certain eligibility requirements, including
requirements relating to age and length of service. Under our 401(k) plan, employees may elect to reduce their current compensation by up to the statutory limit,
$18,000 in 2016, $18,000 in 2015 and $17,500 in 2014, and have us contribute the amount of this reduction to the 401(k) plan. We currently match 50% - 100% of each
employee's contributions up to a maximum of 6% of the employee's eligible earnings, but not exceeding $9,275 per employee. Our contributions for the years ended
December 31, 2016, 2015 and 2014 were $1.6 million, $1.3 million and $1.3 million, respectively.

15. Segment Reporting
             Our two reportable segments are Core and Gift Card. We added Gift Card as a reportable segment during the second quarter of 2016 to align with a
change in how our CODM evaluates our overall business performance, concurrent with the April 5, 2016 purchase of GiftcardZen Inc, a secondary marketplace for
gift cards. Our Gift Card segment consists of our marketplace for gift cards, and our Core segment consists of all other products and services that are related to our
marketplace for digital offers.
            Our CODM allocates resources and assesses performance of the business at the reportable segment level based primarily on net revenues and segment
operating income (loss) for both segments and gross profit for our Gift Card segment. Segment operating income (loss) includes internally allocated costs of our
information technology function. We do not allocate stock-based compensation expense, depreciation and amortization expense, third-party acquisition-related costs
or other operating expenses to our segments, and these expenses are included in the Unallocated column in the reconciliations below. Our performance evaluation
does not include segment assets.


                                                                                  F-32




                                                               View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 486 of 526 PageID #: 1814
            The following tables present information by reportable operating segment, and a reconciliation of these amounts to our consolidated statements of
operations, for 2016, 2015 and 2014 (in thousands):

                                                                                                           Year Ended December 31, 2016
                                                                                       Core                Gift Card           Unallocated             Total
Net revenues                                                                    $          236,874    $          43,547    $               — $            280,421
Cost of net revenues                                                                        18,426               40,922                 2,163              61,511
     Gross profit                                                                          218,448                2,625                (2,163)            218,910
Operating expenses:
     Product development                                                                    38,123                   944               13,216              52,283
     Sales and marketing                                                                    90,658                 1,477                6,074              98,209
     General and administrative                                                             26,563                 2,033               14,135              42,731
     Amortization of purchased intangible assets                                                —                     —                 9,466               9,466
     Other operating expenses                                                                   —                     —                 7,547               7,547
        Total operating expenses                                                           155,344                 4,454               50,438             210,236
Income from operations                                                          $           63,104    $           (1,829) $           (52,601) $            8,674


                                                                                                           Year Ended December 31, 2015
                                                                                       Core                Gift Card           Unallocated             Total
Net revenues                                                                    $          249,115    $                —   $               — $            249,115
Cost of net revenues                                                                        17,170                     —                2,734              19,904
     Gross profit                                                                          231,945                     —               (2,734)            229,211
Operating expenses:
     Product development                                                                    39,409                     —               12,171              51,580
     Sales and marketing                                                                    91,772                     —                7,608              99,380
     General and administrative                                                             28,874                     —               10,939              39,813
     Amortization of purchased intangible assets                                                —                      —               10,664              10,664
     Other operating expenses                                                                   —                      —                4,616               4,616
        Total operating expenses                                                           160,055                     —               45,998             206,053
Income from operations                                                          $           71,890    $                —   $          (48,732) $           23,158


                                                                                                           Year Ended December 31, 2014
                                                                                       Core                Gift Card           Unallocated             Total
Net revenues                                                                    $          264,683    $                —   $               — $            264,683
Cost of net revenues                                                                        16,313                     —                2,304              18,617
     Gross profit                                                                          248,370                     —               (2,304)            246,066
Operating expenses:
     Product development                                                                    39,102                     —                8,780              47,882
     Sales and marketing                                                                    83,490                     —                6,572              90,062
     General and administrative                                                             31,878                     —               10,465              42,343
     Amortization of purchased intangible assets                                                —                      —               12,243              12,243
     Other operating expenses                                                                   —                      —                4,065               4,065
        Total operating expenses                                                           154,470                     —               42,125             196,595
Income from operations                                                          $           93,900    $                —   $          (44,429) $           49,471



                                                                               F-33




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 487 of 526 PageID #: 1815
            The following table presents information about the type of expenses included in the Unallocated column in the reconciliations above (in thousands):

                                                                                                                      Year Ended December 31,
                                                                                                      2016                           2015                      2014
Depreciation expense                                                                       $                  8,680   $                      6,467   $                  3,503
Stock-based compensation expense                                                                             26,181                         26,894                     24,518
Third party acquisition-related costs                                                                           727                             91                        100
Amortization of purchased intangible assets                                                                   9,466                         10,664                     12,243
Other operating expenses                                                                                      7,547                          4,616                      4,065
Total Unallocated expenses                                                                 $                 52,601   $                     48,732   $                 44,429

16. Subsequent Events
         In February 2017, our board of directors extended the authorization period for the share repurchase program through February 2018.

17. Selected Quarterly Financial Data (unaudited)


                                                                                      For the Three Months Ended:
                                   March 31,        June 30,   September 30,        December 31,      March 31,           June 30,      September 30,        December 31,
                                     2015             2015         2015                 2015             2016               2016            2016                 2016
                                                                                (in thousands, except per share amounts)
Net revenues                   $       60,384   $     53,180 $         52,412   $          83,139     $      54,649 $       64,250 $           64,637    $            96,885
Gross profit                           55,038         48,004           47,901              78,268            49,449         49,345             46,396                 73,720
Net income (loss)                       4,059         (1,591)             343               9,037               (36)          (471)               114                  2,361
Net income (loss) per share:
     Basic                     $         0.08   $       (0.03) $         0.01   $              0.17   $         —     $       (0.01) $               —   $              0.05
     Diluted                   $         0.07   $       (0.03) $         0.01   $              0.17   $         —     $       (0.01) $               —   $              0.05
Weighted-average number of
shares used in computing net
income (loss) per share:
     Basic                             54,029         53,482           53,037              51,782            49,188         48,828             48,683                 48,202
     Diluted                           55,035         53,482           53,744              52,406            49,188         48,828             49,867                 49,331




                                                                                    F-34




                                                                   View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document EXHIBIT
                                      28 Filed
                                             INDEX12/20/18 Page 488 of 526 PageID #: 1816

                                                                                                     Incorporated by Reference
Exhibit
Number                                Exhibit Description                            Form        File No.        Exhibit         Filing Date
2.1          Asset Purchase Agreement for the purchase of RetailMeNot.com,           DRS        377-00145          2.1                 April 5, 2013
             dated November 24, 2010.
2.2          Agreement Relating to the Sale and Purchase of the Entire Issued        DRS        377-00145          2.2                 April 5, 2013
             Share Capital of eConversions Limited, dated August 15, 2012.
2.3          Agreement and Plan of Merger dated April 5, 2016 by and among the       8-K        001-36005          2.1                 April 7, 2016
             Registrant, Project Zen Acquisition Corp., GiftcardZen Inc, and Aaron
             Dragushan.
3.1.1        Fifth Amended and Restated Certificate of Incorporation dated May 9,    DRS        377-00145         3.1.1                April 5, 2013
             2013.
3.1.2        Certificate of Amendment to Fifth Amended and Restated Certificate      DRS        377-00145         3.1.2                April 5, 2013
             of Incorporation, dated September 12, 2013.
3.1.3        Second Certificate of Amendment to Fifth Amended and Restated           DRS        377-00145         3.1.3                April 5, 2013
             Certificate of Incorporation, dated March 8, 2013.
3.1.4        Third Certificate of Amendment to Fifth Amended and Restated            DRS        377-00145         3.1.4                April 5, 2013
             Certificate of Incorporation, dated April 4, 2013.
3.1.5        Fourth Certificate of Amendment to Fifth Amended and Restated            S-1      333-189397         3.1.5                June 17, 2013
             Certificate of Incorporation, dated June 12, 2013.
3.2          Form of Sixth Amended and Restated Certificate of Incorporation of      S-1/A     333-189397          3.2                  July 8, 2013
             the Registrant.
3.3          Bylaws of the Registrant.                                               S-1/A     333-189397          3.4                 July 8, 2013
4.1.1        Third Amended and Restated Investors’ Rights Agreement dated            DRS       377-00145          4.1.1                April 5, 2013
             October 28, 2012.
4.1.2        Amendment to Third Amended and Restated Investors’ Rights               DRS        377-00145         4.1.2                April 5, 2013
             Agreement dated May 10, 2013.
4.1.3        Second Amendment to Third Amended and Restated Investors’               S-1/A     333-192632         4.1.3           December 9, 2013
             Rights Agreement and Waiver of Registration Rights dated
             December 6, 2013.




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 489 of 526 PageID #: 1817
                                                                                                      Incorporated by Reference
Exhibit
Number                                 Exhibit Description                            Form        File No.        Exhibit         Filing Date
10.1         Form of Indemnification Agreement for directors and officers.            DRS/A      377-00145          10.1                May 13, 2013
10.2.1†      2007 Stock Plan and forms of agreement thereunder.                       DRS/A      377-00145         10.2.1               May 13, 2013
10.2.2†      First Amendment to the 2007 Stock Plan.                                   DRS       377-00145         10.2.2               April 5, 2013
10.2.3†      Second Amendment to the 2007 Stock Plan.                                  DRS       377-00145         10.2.3               April 5, 2013
10.2.4†      Third Amendment to the 2007 Stock Plan.                                   DRS       377-00145         10.2.4               April 5, 2013
10.2.5†      Fourth Amendment to the 2007 Stock Plan.                                  DRS       377-00145         10.2.5               April 5, 2013
10.2.6†      Fifth Amendment to the 2007 Stock Plan.                                   DRS       377-00145         10.2.6               April 5, 2013
10.2.7†      Sixth Amendment to the 2007 Stock Plan.                                   DRS       377-00145         10.2.7               April 5, 2013
10.3†        Form of the Registrant’s 2013 Bonus Plan for Officers dated May 22,       DRS       377-00145          10.3                April 5, 2013
             2013.
10.4.1       Term Loan Agreement by and among Comerica Bank, as                       DRS        377-00145         10.4.1               April 5, 2013
             administrative agent for the lenders named therein, and the Registrant
             et al, dated November 24, 2010.
10.4.2       First Amendment to Term Loan Agreement.                                  DRS       377-00145          10.4.2               April 5, 2013
10.4.3       Second Amendment to Term Loan Agreement.                                 DRS       377-00145          10.4.3               April 5, 2013
10.4.4       Third Amendment to Term Loan Agreement.                                  DRS       377-00145          10.4.4               April 5, 2013
10.4.5       Fourth Amendment to Term Loan Agreement.                                 DRS       377-00145          10.4.5               April 5, 2013
10.4.6       Fifth Amendment to Term Loan Agreement.                                  DRS       377-00145          10.4.6               April 5, 2013
10.4.7       Sixth Amendment to Term Loan Agreement.                                  DRS       377-00145          10.4.7               April 5, 2013
10.4.8       Amended and Restated Revolving Credit and Term Loan Agreement            S-1/A     333-189397         10.4.8               July 18, 2013
             by and among Comerica Bank, as administrative agent for the lenders
             named therein, and the Registrant et al, dated July 1, 2013.
10.4.8.1     First Amendment to Amended and Restated Revolving Credit and             S-1/A     333-192632        10.4.8.1        December 11, 2013
             Term Loan Agreement, dated December 11, 2013.
10.4.8.2     Second Amendment to Amended and Restated Revolving Credit and             8-K       001-36005          1.1                March 3, 2014
             Term Loan Agreement, dated February 26, 2014.
10.4.8.3     Second Amended and Restated Revolving Credit and Term Loan                8-K       001-36005          1.1           December 29, 2014
             Agreement, dated December 23, 2014.
10.4.8.4     First Amendment to Second Amended and Restated Revolving Credit           8-K       001-36005          1.1                 May 27, 2016
             and Term Loan Agreement dated May 26, 2016.




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 490 of 526 PageID #: 1818
                                                                                                     Incorporated by Reference
Exhibit
Number                                Exhibit Description                            Form        File No.        Exhibit         Filing Date
10.4.9       Security Agreement by and among Comerica Bank, as administrative        S-1/A     333-189397         10.4.9               July 18, 2013
             agent for the lenders named therein, the Registrant, Spectrawide
             Acquisition Co., LLC, CSB Acquisition Co., LLC, CLTD Acquisition
             Co., LLC, Smallponds, LLC, Deals.com, LLC, RNOT, LLC and WSM
             CV, LLC, dated July 1, 2013.
10.5         Intellectual Property Security Agreement by and among the               DRS        377-00145          10.5                April 5, 2013
             Registrant, Comerica Bank, Spectrawide Acquisition Co., LLC,
             Spectrawide Inc., CSB Acquisition Co., LLC, CLTD Acquisition Co.,
             LLC, Smallponds, LLC, Deals.com, LLC and RMN Acquisition Co.,
             LLC, dated November 24, 2010.
10.5.1       Intellectual Property Security Agreement by and among Comerica          S-1/A     333-189397         10.5.1               July 18, 2013
             Bank, as administrative agent for the lenders named therein, the
             Registrant, Spectrawide Acquisition Co., LLC, CSB Acquisition Co.,
             LLC, CLTD Acquisition Co., LLC, Smallponds, LLC, Deals.com, LLC,
             RNOT, LLC and WSM CV, LLC, dated July 1, 2013.
10.6.1       Lease Agreement by and between the Registrant and NOP 301               DRS        377-00145         10.6.1               April 5, 2013
             Congress LP, dated May 24, 2012.
10.6.2       Amendment No. 1 to Lease Agreement by and between the Registrant        DRS        377-00145         10.6.2               April 5, 2013
             and NOP 301 Congress LP, dated November 14, 2012.
10.6.3       Amendment No. 2 to Lease Agreement by and between the Registrant        DRS        377-00145         10.6.3               April 5, 2013
             and NOP 301 Congress LP, dated November 9, 2013.
10.6.4       Amendment No. 3 to Lease Agreement by and between the Registrant        S-1/A     333-189397         10.6.4               July 16, 2013
             and NOP 301 Congress LP, dated January 21, 2013.
10.6.5       Amendment No. 4 to Lease Agreement by and between the Registrant        8-K        001-36005          10.1            August 25, 2015
             and NOP 301 Congress LP, dated August 19, 2015
10.7.1       Counterpart Lease Agreement by and among Northburgh House               DRS        377-00145         10.7.1               April 5, 2013
             Limited, eConversions Limited and RetailMeNot UK Ltd., dated June
             24, 2012.
10.7.2       Termination of Lease Agreement by and among Northburgh House            DRS        377-00145         10.7.2               April 5, 2013
             Limited, eConversions Limited and RetailMeNot UK Ltd., dated
             February 1, 2013, and effective as of August 10, 2013.
10.8.1       Underlease, dated 1/10/07, amongst Billingford Investments Limited,     DRS        377-00145         10.8.1               April 5, 2013
             Braiseworth Investments Limited and Carlton Communications
             Limited, dated January 10, 2007.
10.8.2       Agreement for the Assignment of the Underlease, between Carlton         DRS        377-00145         10.8.2               April 5, 2013
             Communications Limited and the Registrant, dated March 11, 2013.
10.9.1       Lease Agreement by and between MIWIMMO, Société Civile                  DRS        377-00145         10.9.1               April 5, 2013
             Immobilière (a real estate company) and MIWIM, Société à
             Responsabilité Limitée (a limited liability company), dated September
             23, 2009.
10.9.2       Amendment to Lease by and between MIWIMMO, Société Civile               DRS        377-00145         10.9.2               April 5, 2013
             Immobilière (a real estate company) and MIWIM, Société à
             Responsabilité Limitée (a limited liability company), dated December
             31, 2010.




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 491 of 526 PageID #: 1819
                                                                                                     Incorporated by Reference
Exhibit
Number                                Exhibit Description                             Form       File No.        Exhibit         Filing Date
10.10†       Employment Agreement between the Registrant and G. Cotter                DRS       377-00145         10.10                April 5, 2013
             Cunningham, dated effective as of March 1, 2013.
10.10.1†     Amendment to Employment Agreement between the Registrant and G.          8-K       001-36005          10.1                 May 3, 2016
             Cotter Cunningham, dated May 1, 2016.
10.11†       Employment Agreement between the Registrant and Kelli A.                 DRS       377-00145         10.11                April 5, 2013
             Beougher, dated effective as of March 1, 2013.
10.12†       Employment Agreement between the Registrant and Paul M. Rogers,          DRS       377-00145         10.13                April 5, 2013
             dated effective as of March 1, 2013.
10.13†       Employment Agreement between the Registrant and Louis J. Agnese,         DRS       377-00145         10.14                April 5, 2013
             III, dated effective as of March 1, 2013.
10.13.1†     Amendment to Employment Agreement between the Registrant and              S-1     333-192632        10.14.1          December 2, 2013
             Louis J. Agnese, III dated effective as of October 15, 2013.
10.13.2†     Second Amendment to Employment Agreement between the                     10-K      001-36005        10.14.2          February 18, 2014
             Registrant and Louis J. Agnese, III dated effective as of February 13,
             2013.
10.14†       Employment Agreement between the Registrant and Jagjit S. Bath,          DRS       377-00145         10.15                April 5, 2013
             dated effective as of March 1, 2013.
10.15†       Employment Agreement between the Registrant and Jillian L. Balis,        DRS       377-00145         10.16                April 5, 2013
             dated effective as of March 1, 2013.
10.16        Commission Junction Publisher Service Agreement dated November           DRS       377-00145         10.17                April 5, 2013
             16, 2010, as assigned to RNOT, LLC pursuant to the Assignment and
             Assumption Amendment dated November 24, 2010.
10.17        LinkShare Corporation Publisher Membership Agreement, as assigned        DRS       377-00145         10.18                April 5, 2013
             to the Registrant and RNOT, LLC pursuant to the Consent to
             Assignment of Agreement dated November 24, 2010.
10.18†       2013 Equity Incentive Plan.                                              S-1/A    333-189397         10.20                 July 8, 2013
10.18.1†     Form of Global Performance-Based Stock Option Agreement under
             Registrant’s 2013 Equity Incentive Plan.
10.18.2†     Form of Global Performance-Based Restricted Stock Unit Award
             Agreement under Registrant’s 2013 Equity Incentive Plan.
10.19†       2013 Employee Stock Purchase Plan.                                       S-1/A    333-189397         10.21                 July 8, 2013




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
 Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 492 of 526 PageID #: 1820
                                                                                                     Incorporated by Reference
Exhibit
Number                                Exhibit Description                            Form        File No.        Exhibit         Filing Date
10.20†       Board Offer Letter between the Registrant and Brian H. Sharples,        DRS/A      377-00145         10.22                May 13, 2013
             dated as of July 11, 2012.
10.21†       Board Offer Letter between the Registrant and Greg J. Santora, dated    DRS/A      377-00145         10.23                May 13, 2013
             as of April 24, 2013.
10.22†       Employment Agreement between the Registrant and Steven T. Pho,           S-1      333-192632         10.24           December 2, 2013
             dated effective as of March 1, 2013.
10.22.1†     Amendment to Employment Agreement between the Registrant and             S-1      333-192632        10.24.1          December 2, 2013
             Steven T. Pho, dated effective as of October 15, 2013.
10.22.2†     Second Amendment to Employment Agreement between Registrant             10-K       001-36005        10.23.2          February 18, 2014
             and Steven T. Pho, dated effective as of February 13, 2013.
10.23†       Employment Agreement between the Registrant and Jonathan B.             10-Q       001-36005          10.2           November 6, 2015
             Kaplan, dated effective as of August 7, 2015.
10.24†       Employment Agreement between the Registrant and J. Scott Di              8-K       001-36005          10.1             January 4, 2016
             Valerio, dated effective as of December 29, 2015.
10.25†       Board Offer Letter between the Registrant and Gokul Rajaram, dated as   10-K       001-36005         10.24           February 18, 2014
             of September 13, 2013.
10.26†       Board Offer Letter between the Registrant and Eric Korman, dated as     10-K       001-36005         10.27           February 25, 2015
             of August 8, 2014.
10.27†       RetailMeNot, Inc. 2013 Bonus Plan (Director Level & Up).                10-K       001-36005         10.25           February 18, 2014
10.28†       RetailMeNot, Inc. 2014 Bonus Plan.                                      8-K        001-36005         10.1            February 18, 2014
10.29†       RetailMeNot, Inc. 2015 Bonus Plan.                                      8-K        001-36005         10.1            February 10, 2015
10.30†       Employment Agreement between the Registrant and Marissa Tarleton,       10-K       001-36005         10.30           February 19, 2016
             dated effective as of October 5, 2015
10.31†       Employment Agreement between the Registrant and Michael Magaro,         10-K       001-36005         10.31           February 19, 2016
             dated effective as of November 1, 2015
10.32†       Board Offer Letter between the Registrant and Tamar Yehoshua, dated     10-K       001-36005         10.32           February 19, 2016
             as of December 7, 2015
10.33†       RetailMeNot, Inc. 2016 Bonus Plan.                                      8-K        001-36005          10.1           February 17, 2016
10.33.1†     RetailMeNot, Inc. Amended and Restated 2016 Bonus Plan.                 8-K        001-36005          10.1               July 12, 2016
10.34†       RetailMeNot, Inc. 2017 Bonus Plan.                                      8-K        001-36005          10.1           February 14, 2017
14.1         Code of Business Conduct and Ethics.                                    10-K       001-36005          14.1           February 19, 2016
21.1         List of Subsidiaries of the Registrant.
23.1         Consent of Ernst & Young LLP, Independent Registered Public
             Accounting Firm.
24.1         Power of Attorney (see page 73 of this Annual Report on Form 10-K).




                                                            View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Table of Contents
    Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 493 of 526 PageID #: 1821

Exhibit                                                                                                 Incorporated by Reference
Number                                 Exhibit Description                            Form         File No.           Exhibit       Filing Date
31.1          Certification of Principal Executive Officer Required Under Rule 13a-
              14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as
              amended, as adopted pursuant to Section 302 of The Sarbanes-Oxley
              Act of 2002.
31.2          Certification of Principal Financial Officer Required Under Rule 13a-
              14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as
              amended, as adopted pursuant to Section 302 of The Sarbanes-Oxley
              Act of 2002.
32.1          Certification of Principal Executive Officer Required Under Rule 13a-
              14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as
              amended, and 18 U.S.C. §1350 as adopted pursuant to Section 906 of
              The Sarbanes-Oxley Act of 2002.
32.2          Certification of Principal Financial Officer Required under Rule 13a-
              14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as
              amended, and 18 U.S.C. §1350 as adopted pursuant to Section 906 of
              The Sarbanes-Oxley Act of 2002.

101.INS       XBRL Instance Document.
101.SCH       XBRL Taxonomy Extension Schema.
101.CAL       XBRL Taxonomy Extension Calculation Linkbase.
101.LAB       XBRL Taxonomy Extension Label Linkbase.
101.PRE       XBRL Taxonomy Extension Presentation Linkbase.
101.DEF       XBRL Taxonomy Extension Definition Linkbase.

†      Management contract,
       compensatory plan or
       arrangement.




                                                             View Online at: https://www.last10k.com/sec-filings/1475274/0001475274-17-000003.htm
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 494 of 526 PageID #: 1822




                              EXHIBIT F
9/12/2018
      Case                              RetailMeNot28
                1:18-cv-00937-CFC-MPT Document      Is a Click
                                                          FiledToo 12/20/18
                                                                   Far for InvestorsPage
                                                                                     - WSJ 495 of 526 PageID #: 1823
  DOW JONES, A NEWS CORP COMPANY

  Nikkei 22604.61 -0.27% ▼            Hang Seng 26345.04 -0.29% ▼                               U.S. 10 Yr 4 32 Yield 2.966% ▲                         Crude Oil 69.93 0.98% ▲             Yen 111.47 -0.13% ▼

                             This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                             http://www.djreprints.com.

                             http://www.wsj.com/articles/heard-on-the-street-retailmenot-is-a-click-too-far-for-investors-1404680203


HEARD ON THE STREET

RetailMeNot Is a Click Too Far for Investors
By Miriam Gottfried
July 6, 2014 4 56 p.m. ET

Imagine you own a sandwich shop and want to bring in new customers. You recruit ﬁve
assistants and give them coupons to distribute, promising to give each credit for sales they
generate. Four patrol the neighborhood, distributing coupons door to door. The ﬁfth sits right
outside the store, handing them to customers as they walk in.

Predicting who will get the most sales isn't rocket science. But how much value is that ﬁfth
assistant actually providing?

Enter RetailMeNot , often the one right outside an e-retailer's virtual doors. An online
marketplace for coupons, RetailMeNot generates the vast majority of its sales from
commissions on online transactions on which it receives "last-click attribution." That is when
its site is the last place a shopper clicks before making a purchase. For this, it gets an average
commission of between 5% and 6% of the sale amount, a rate the company says it has
maintained since it acquired its website in 2010.

But RetailMeNot sits in what seems like an increasingly precarious position. On one side,
retailers may gradually be adopting more sophisticated attribution metrics that focus on
evaluating where a referrer appears in the purchase process. On the other, RetailMeNot, which
got roughly 65% of its traﬃc from search in the ﬁrst quarter, is vulnerable to the whims of
Google .

When Google began rolling out the latest update to its algorithm on May 20, initial reports
suggested RetailMeNot was among the biggest losers. Its stock fell nearly 18% between May 21
and May 23. The company said the reports "greatly overstate" the impact of the update.

Still, RetailMeNot's search-engine optimization visibility—a measure of how likely a website is
to be found using certain keywords—fell 48% between May 18 and May 25, according to
Searchmetrics, a provider of search-analytics software. It remained 37% below May 18 levels as
of June 22. This metric isn't a proxy for traﬃc, but some eﬀect from Google's change seems
inevitable.

Moreover, retailers may have good reason to move away from last-click attribution, or cut the
commissions they pay to coupon sites. Nine-tenths of buyers attributed to RetailMeNot had
already been on a retailer's website within 30 minutes of visiting the coupon site, according to a
study of 13 retailers' sites conducted by e-commerce analytics ﬁrm TellApart between Oct. 1,
2013 and Feb. 20, 2014. Half of buyers attributed to the coupon site already had begun the
purchase process by visiting the retailer's online shopping cart before visiting RetailMeNot.




This suggests shoppers were checking out and saw the box labeled "coupon code," prompting
them to search for one. Indeed, coupon sites were the "closer," or last click, 50.4% of the time,
according to a study by marketing-attribution tracker Convertro. That study, which tracked
more than 300,000 e-commerce transactions involving coupons between March and May,
found coupon sites were the introducer only 2.4% of the time.

https://www.wsj.com/articles/heard-on-the-street-retailmenot-is-a-click-too-far-for-investors-1404680203                                                                                                         1/2
9/12/2018
      Case                            RetailMeNot28
              1:18-cv-00937-CFC-MPT Document      Is a Click
                                                        FiledToo 12/20/18
                                                                 Far for InvestorsPage
                                                                                   - WSJ 496 of 526 PageID #: 1824
Granted, coupons may be valuable in curbing so-called shopping-cart abandonment, in which
consumers give up on purchases once they see the total. Shoppers abandon carts after putting
something into them 56% of the time, according to Forrester Research. And depending on a
retailer's customer base, it can be risky to abandon coupons—just ask J.C. Penney . RetailMeNot
says its own studies, involving exclusive oﬀers from speciﬁc retailers, have had a measurable
eﬀect on generating new customers.

Still, in most cases it isn't clear how often coupons are a factor in convincing customers to make
a purchase or whether that is worth 5%. And there are ways retailers can be choosier about
when they pay. For example, home-furnishing site Wayfair recently sent a letter to aﬃliates
saying it was modifying its commission structure to pay a ﬂat 5% fee to sites that deliver the
ﬁnal click before customers add the ﬁrst item to their carts.

RetailMeNot's stock is down 21% the past three months but it is still valued at 10.9 times 2015
earnings before interest, taxes, depreciation and amortization against 8.7 times for Groupon .
For investors, RetailMeNot is no bargain.

                                                                                      Write to Miriam Gottfried at
                                                                                      Miriam.Gottfried@wsj.com




                           Copyright &copy;2017 Dow Jones &amp; Company, Inc. All Rights Reserved

                           This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                           http://www.djreprints.com.




https://www.wsj.com/articles/heard-on-the-street-retailmenot-is-a-click-too-far-for-investors-1404680203                                                                                 2/2
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 497 of 526 PageID #: 1825




                              EXHIBIT G
9/12/2018
      Case                             RetailMeNot Swings
                1:18-cv-00937-CFC-MPT Document            to a Loss,
                                                   28 Filed          Cuts Guidance
                                                                 12/20/18          - WSJ498 of 526 PageID #: 1826
                                                                                Page
  DOW JONES, A NEWS CORP COMPANY

  Nikkei 22604.61 -0.27% ▼            Hang Seng 26345.04 -0.29% ▼                               U.S. 10 Yr 4 32 Yield 2.966% ▲                         Crude Oil 69.93 0.98% ▲             Yen 111.47 -0.13% ▼

                             This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                             http://www.djreprints.com.

                             https://www.wsj.com/articles/retailmenot-swings-to-a-loss-cuts-guidance-1438770758


EARNINGS

RetailMeNot Swings to a Loss, Cuts
Guidance
Shares plunge 34% and touch an all-time low in morning trading


By Lisa Beilfuss
Updated Aug. 5, 2015 11 48 a.m. ET

Online coupon site RetailMeNot Inc. swung to an unexpected loss in its second quarter, hurt by
weakness in search traﬃc.

Shares plunged 34% and touched an all-time low in morning trading.

The Austin-based company, which went public two years ago, aggregates retailers’ digital
coupons, posts them on its website and smartphone application and then collects commissions
from retailers based on purchases.

“Weakness in organic search, which began in late May, negatively impacted both our desktop
and mobile web traﬃc resulting in disappointing overall results,” Chief Executive Cotter
Cunningham said in Wednesday’s news release.

On a call with analysts, Mr. Cunningham said the drop in traﬃc was “due to algorithmic
changes aﬀecting our search ranking, similar to what we experienced about a year ago.” The
CEO said there has been a “sort of disruption” in a portion of the keywords the company tracks.

As a result, the company also slashed its full-year outlook and issued downbeat guidance for
the current quarter.

While mobile online transaction net revenue grew 91% over the period, growth decelerated
from the prior quarter and online transactions accounted for just 9% of revenue.

Meanwhile, desktop online transaction revenue—which includes tablets and represents the
bulk of the company’s top line—continued to deteriorate. Revenue from desktop online
transactions dropped 25% in latest quarter, on the heels of a 14% decline a quarter earlier.




Visitors to the site rose, but at a slower rate than in the ﬁrst quarter. Total visits increased 6% to
164 million, while monthly mobile unique visitors totaled 18.4 million, up 44% from a year
earlier.

On the earnings call, Mr. Cotter said desktop web traﬃc declined a much worse-than-expected
16%.

Overall, the company reported a loss of $1.6 million, down from a proﬁt of $4.3 million a year
earlier. On a per-share basis, RetailMeNot reported a loss of 3 cents versus a proﬁt of 8 cents in
last year’s quarter.

Excluding certain items, earnings per share fell to 9 cents from 21 cents. Revenue declined 11%
to $53.2 million



https://www.wsj.com/articles/retailmenot-swings-to-a-loss-cuts-guidance-1438770758                                                                                                                               1/2
9/12/2018
      Case                           RetailMeNot Swings
              1:18-cv-00937-CFC-MPT Document            to a Loss,
                                                 28 Filed          Cuts Guidance
                                                               12/20/18          - WSJ499 of 526 PageID #: 1827
                                                                              Page
Analysts polled by Thomson Reuters expected 14 cents in earnings per share. The company had
projected $57 million to $60 million in revenue.

For the full year, the company now expects to book $231 million to $239 million in revenue,
down from its earlier guidance of $275 million to $285 million. Adjusted Ebitda—earnings
before interest, taxes, depreciation and amortization, a proﬁtability measure that
approximates for cash ﬂow—will be between $56 million and $64 million, down sharply from an
earlier projection of $92 million to $100 million.

RetailMeNot said it expects $47.5 million to $50 million in third-quarter revenue and $5 to $7
million in adjusted Ebitda, far short of the $69.9 million in revenue and $19.1 million in Ebitda
analysts anticipated.

“We clearly aren’t moving fast enough and we remain susceptible to the ongoing volatility of
organic search results,” Mr. Cotter said.

Write to Lisa Beilfuss at lisa.beilfuss@wsj.com



                           Copyright &copy;2017 Dow Jones &amp; Company, Inc. All Rights Reserved

                           This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
                           http://www.djreprints.com.




https://www.wsj.com/articles/retailmenot-swings-to-a-loss-cuts-guidance-1438770758                                                                                                       2/2
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 500 of 526 PageID #: 1828




                              EXHIBIT H
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 501 of 526 PageID #: 1829
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 502 of 526 PageID #: 1830
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 503 of 526 PageID #: 1831
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 504 of 526 PageID #: 1832
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 505 of 526 PageID #: 1833
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 506 of 526 PageID #: 1834
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 507 of 526 PageID #: 1835
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 508 of 526 PageID #: 1836
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 509 of 526 PageID #: 1837
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 510 of 526 PageID #: 1838
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 511 of 526 PageID #: 1839
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 512 of 526 PageID #: 1840
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 513 of 526 PageID #: 1841
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 514 of 526 PageID #: 1842
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 515 of 526 PageID #: 1843
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 516 of 526 PageID #: 1844
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 517 of 526 PageID #: 1845
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 518 of 526 PageID #: 1846
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 519 of 526 PageID #: 1847
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 520 of 526 PageID #: 1848
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 521 of 526 PageID #: 1849
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 522 of 526 PageID #: 1850
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 523 of 526 PageID #: 1851
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 524 of 526 PageID #: 1852
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 525 of 526 PageID #: 1853
Case 1:18-cv-00937-CFC-MPT Document 28 Filed 12/20/18 Page 526 of 526 PageID #: 1854
